Exhibit 10.1

 

 

$1,000,000,000 Term Loan Facility

CREDIT AGREEMENT

among

HD Supply, Inc.,

as the Borrower,

THE SEVERAL LENDERS

FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent,

GOLDMAN SACHS LENDING PARTNERS LLC, as

Syndication Agent,

J.P. MORGAN SECURITIES LLC

and

BARCLAYS BANK PLC, as

Co-Documentation Agents,

Dated as of April 12, 2012

BANK OF AMERICA, N.A.

GOLDMAN SACHS LENDING PARTNERS LLC,

WELLS FARGO SECURITIES, LLC,

DEUTSCHE BANK SECURITIES INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

UBS SECURITIES LLC,

J.P. MORGAN SECURITIES LLC

and

BARCLAYS BANK, PLC

as Joint Lead Arrangers and Joint Bookrunning Managers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

  

DEFINITIONS

     6   

1.1

  

Defined Terms

     6   

1.2

  

Other Definitional Provisions

     67   

SECTION 2

  

AMOUNT AND TERMS OF COMMITMENTS

     68   

2.1

  

Term Loans

     68   

2.2

  

Term Notes and Amortization

     68   

2.3

  

Procedure for Term Loan Borrowing

     69   

2.4

  

Record of Loans

     69   

2.5

  

Incremental Facilities

     70   

2.6

  

Permitted Debt Exchanges

     73   

2.7

  

Extension of Term Loans

     74   

SECTION 3

  

GENERAL PROVISIONS

     78   

3.1

  

Interest Rates and Payment Dates

     78   

3.2

  

Conversion and Continuation Options

     78   

3.3

  

Minimum Amounts of Sets

     79   

3.4

  

Optional and Mandatory Prepayments

     79   

3.5

  

Administrative Agent Fees; Other Fees

     89   

3.6

  

Computation of Interest and Fees

     90   

3.7

  

Inability to Determine Interest Rate

     90   

3.8

  

Pro Rata Treatment and Payments

     90   

3.9

  

Illegality

     92   

3.10

  

Requirements of Law

     92   

3.11

  

Taxes

     94   

3.12

  

Indemnity

     97   

3.13

  

Certain Rules Relating to the Payment of Additional Amounts

     97   

SECTION 4

  

REPRESENTATIONS AND WARRANTIES

     99   

4.1

  

Financial Condition

     99   

4.2

  

Solvent; No Material Adverse Effect

     99   

4.3

  

Corporate Existence; Compliance with Law

     99   

4.4

  

Corporate Power; Authorization; Enforceable Obligations

     100   

4.5

  

No Legal Bar

     100   

4.6

  

No Material Litigation

     100   

4.7

  

No Default

     101   

4.8

  

Ownership of Property; Liens

     101   

4.9

  

Intellectual Property

     101   

4.10

  

Taxes

     101   

4.11

  

Federal Regulations

     101   

4.12

  

ERISA

     101   

4.13

  

Collateral

     102   

4.14

  

Investment Company Act

     103   



--------------------------------------------------------------------------------

4.15

  

Subsidiaries

     103   

4.16

  

Purpose of Loans

     103   

4.17

  

Environmental Matters

     103   

4.18

  

No Material Misstatements

     104   

SECTION 5

  

CONDITIONS PRECEDENT

     104   

5.1

  

Conditions to Effectiveness and Initial Extension of Credit

     104   

5.2

  

Conditions Precedent to Each Other Extension of Credit

     108   

SECTION 6

  

AFFIRMATIVE COVENANTS

     108   

6.1

  

Financial Statements

     109   

6.2

  

Certificates; Other Information

     110   

6.3

  

Payment of Taxes

     111   

6.4

  

Maintenance of Existence

     111   

6.5

  

Maintenance of Property; Insurance

     111   

6.6

  

Inspection of Property; Discussions

     113   

6.7

  

Notices

     113   

6.8

  

Environmental Laws

     114   

6.9

  

After-Acquired Real Property and Fixtures; Addition of Subsidiaries

     115   

6.10

  

[Reserved.]

     117   

6.11

  

Post-Closing Agreements

     117   

SECTION 7

  

NEGATIVE COVENANTS

     118   

7.1

  

Limitation on Indebtedness

     118   

7.2

  

Limitation on Liens

     122   

7.3

  

Limitation on Fundamental Changes

     126   

7.4

  

Limitation on Asset Dispositions; Proceeds from Asset Dispositions and Recovery
Events

     128   

7.5

  

Limitation on Dividends and Other Restricted Payments

     132   

7.6

  

Limitation on Transactions with Affiliates

     137   

7.7

  

Limitation on Dispositions of Collateral

     139   

7.8

  

Limitation on Optional Payments and Modifications of Debt Instruments and Other
Documents

     139   

7.9

  

Limitation on Restrictions on Distributions from Restricted Subsidiaries

     140   

SECTION 8

  

EVENTS OF DEFAULT

     142   

SECTION 9

  

THE AGENTS AND THE OTHER REPRESENTATIVES

     146   

9.1

  

Appointment

     146   

9.2

  

Delegation of Duties

     146   

9.3

  

Exculpatory Provisions

     146   

9.4

  

Reliance by the Administrative Agent

     147   

9.5

  

Notice of Default

     148   

9.6

  

Acknowledgements and Representations by Lenders

     148   

9.7

  

Indemnification

     149   

 

3



--------------------------------------------------------------------------------

9.8

  

The Agents and Other Representatives in Their Individual Capacity

     149   

9.9

  

Collateral Matters

     150   

9.10

  

Successor Agent

     151   

9.11

  

Other Representatives

     152   

9.12

  

[Reserved]

     152   

9.13

  

Withholding Tax

     152   

9.14

  

Approved Electronic Communications

     152   

SECTION 10

  

MISCELLANEOUS

     153   

10.1

  

Amendments and Waivers

     153   

10.2

  

Notices

     156   

10.3

  

No Waiver; Cumulative Remedies

     157   

10.4

  

Survival of Representations and Warranties

     157   

10.5

  

Payment of Expenses and Taxes

     157   

10.6

  

Successors and Assigns; Participations and Assignments

     159   

10.7

  

Adjustments; Set-off; Calculations; Computations

     167   

10.8

  

Judgment

     167   

10.9

  

Counterparts

     168   

10.10

  

Severability

     168   

10.11

  

Integration

     168   

10.12

  

GOVERNING LAW

     168   

10.13

  

Submission to Jurisdiction; Waivers

     169   

10.14

  

Acknowledgements

     169   

10.15

  

WAIVER OF JURY TRIAL

     169   

10.16

  

Confidentiality

     170   

10.17

  

Permitted Additional Indebtedness

     171   

10.18

  

Incremental Indebtedness; Additional Indebtedness

     171   

10.19

  

USA Patriot Act Notice

     171   

10.20

  

Payments Set Aside

     171   

10.21

  

OID Legend

     172   

10.22

  

ENTIRE AGREEMENT

     172   

 

4



--------------------------------------------------------------------------------

SCHEDULES

 

A    Loan Commitments and Addresses 4.4    Consents Required 4.6    Litigation
4.8    Mortgaged Properties 4.15    Subsidiaries 4.17    Environmental Matters
5.1(c)    Lien Searches 6.11(a)    Security Perfection 6.11(b)(ii)    Real
Property Opinions 6.11(b)(iii)    Title Insurance Policy Amounts 7.2    Existing
Liens

EXHIBITS

 

A    Form of Acceptance and Prepayment Notice B    Form of Assignment and
Acceptance C    Form of Base Intercreditor Agreement D    Form of Cash Flow
Intercreditor Agreement E    Form of Discount Range Prepayment Notice F    Form
of Discount Range Prepayment Offer G    Form of Guarantee and Collateral
Agreement H    Form of Holding Pledge Agreement I    Form of Mortgage J    Form
of Solicited Discounted Prepayment Notice K    Form of Solicited Discounted
Prepayment Offer L    Form of Specified Discount Prepayment Notice M    Form of
Specified Discount Prepayment Response N    Form of Term Note O    Form of
Increase Supplement P    Form of Lender Joinder Agreement Q    Form of U.S. Tax
Compliance Certificate R    Form of Officer’s Certificate S    Form of
Secretary’s Certificate (including Form of Incumbency Certificate) T    Form of
Solvency Certificate U    Form of Affiliated Lender Assignment and Assumption



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 12, 2012, among HD Supply, Inc. (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party to this Agreement (as further
defined in subsection 1.1, the “Lenders”), Bank of America, N.A., as
administrative agent and collateral agent for the Lenders hereunder (in such
capacities, respectively, the “Administrative Agent” and the “Collateral
Agent”), Goldman Sachs Lending Partners LLC as syndication agent (in such
capacity, the “Syndication Agent”) and J.P. Morgan Securities LLC and Barclays
Bank PLC, each as a co-documentation agent (in such capacity, the
“Co-Documentation Agents”).

The parties hereto hereby agree as follows:

W I T N E S S E T H:

WHEREAS, the Borrower is party to the Predecessor Credit Agreement under which
the Borrower obtained term loans under a term loan facility and revolving loans
under a revolving credit facility;

WHEREAS, in order to (i) repay or redeem certain existing indebtedness of the
Borrower and its Subsidiaries, including amounts outstanding under the
Predecessor Credit Agreement, the Predecessor ABL Credit Agreement and the
Senior Notes (as defined in the Predecessor Credit Agreement), and (ii) finance
the working capital and other business requirements and other general corporate
purposes of the Borrower and its Subsidiaries, the Borrower has requested that
the Lenders make the Loans provided for herein;

WHEREAS, concurrently herewith, the Borrower and certain of its Subsidiaries are
entering into the ABL Credit Agreement to refinance and replace its existing
senior secured revolving loan facility under the Predecessor ABL Credit
Agreement;

WHEREAS, on the Closing Date, the Borrower will issue (x) its senior secured
first priority notes due 2019 in an aggregate principal amount of $950 million,
(y) its senior secured second priority notes due 2020 in an aggregate principal
amount of $675 million and (z) its senior unsecured notes due 2020 in an
aggregate principal amount of approximately $750 million.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1 DEFINITIONS.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“2007 Transactions”: as the term “Transactions” is defined in the Senior
Subordinated Notes Indenture.



--------------------------------------------------------------------------------

“ABL Administrative Agent”: General Electric Capital Corporation, in its
capacity as administrative agent under the ABL Credit Agreement, or any
successor administrative agent under the ABL Credit Agreement.

“ABL Collateral Agent”: General Electric Capital Corporation, in its capacity as
collateral agent under the ABL Credit Agreement, or any successor collateral
agent under the ABL Credit Agreement.

“ABL Credit Agreement”: that ABL Credit Agreement, dated as of the Closing Date,
among the Borrower, certain Subsidiaries of the Borrower party thereto, the
lenders and other financial institutions party thereto, General Electric Capital
Corporation, as the ABL Administrative Agent and ABL Collateral Agent and the
other parties thereto, as such agreement may be amended, supplemented, waived or
otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original administrative agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
ABL Credit Agreement or one or more other credit agreements or otherwise, unless
such agreement, instrument or document expressly provides that it is not
intended to be and is not an ABL Credit Agreement hereunder). Any reference to
the ABL Credit Agreement hereunder shall be deemed a reference to any ABL Credit
Agreement then in existence.

“ABL Facility”: the collective reference to the ABL Credit Agreement, any ABL
Loan Documents, any notes and letters of credit issued pursuant thereto and any
guarantee and collateral agreement, patent and trademark security agreement,
mortgages, letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, and other instruments
and documents executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under the original ABL Credit
Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement, instrument or document expressly
provides that it is not intended to be and is not an ABL Facility hereunder).
Without limiting the generality of the foregoing, the term “ABL Facility” shall
include any agreement (i) changing the maturity of any Indebtedness Incurred
thereunder or contemplated thereby, (ii) adding Subsidiaries of the Borrower as
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.

“ABL Loan Documents”: the Loan Documents as defined in the ABL Credit Agreement,
as the same may be amended, supplemented, waived, otherwise modified, extended,
renewed, refinanced or replaced from time to time.

“ABL Obligations”: as defined in the Base Intercreditor Agreement.

“ABL Priority Collateral”: as defined in the Base Intercreditor Agreement.

 

7



--------------------------------------------------------------------------------

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.0%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1.0%, (c) the Eurocurrency Rate for an Interest Period of one month commencing
on such date plus 1% and (d) 2.25%. The “Prime Rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. “Federal Funds Effective Rate” shall mean,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it. Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptance and Prepayment Notice”: a written notice from the Borrower setting
forth the Acceptable Discount pursuant to subsection 3.4(i)(iv)(b) substantially
in the form of Exhibit A.

“Acceptance Date”: as defined in subsection 3.4(i)(iv)(b).

“Acceptable Discount”: as defined in subsection 3.4(i).

“Acceptable Prepayment Amount”: as defined in subsection 3.4(i).

“Accounts”: as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition. Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

8



--------------------------------------------------------------------------------

“Acquisition Indebtedness” means Indebtedness of (A) the Borrower or any
Restricted Subsidiary Incurred to finance or refinance, or otherwise Incurred in
connection with, any acquisition of any assets (including Capital Stock),
business or Person, or any merger or consolidation of any Person with or into
the Borrower or any Restricted Subsidiary, or (B) any Person that is acquired by
or merged or consolidated with or into the Borrower or any Restricted Subsidiary
(including Indebtedness thereof Incurred in connection with any such
acquisition, merger or consolidation).

“Additional Assets”: (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition, (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business (including
any capital expenditures on any property or assets already so used), (iii) the
Capital Stock of a Person that is engaged in a Related Business and becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary, or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

“Additional Indebtedness”: as defined in the Base Intercreditor Agreement.

“Additional Lender”: as defined in subsection 2.5(b).

“Additional Obligations”: as defined in the Base Intercreditor Agreement or the
Cash Flow Intercreditor Agreement, as applicable.

“Additional Permitted Obligations”: subordinated or senior Indebtedness (which
Indebtedness may be unsecured, or secured by a Lien ranking at the Borrower’s
option pari passu with or junior to the Lien securing the Term Loans), including
customary bridge financings, in each case issued or incurred by the Borrower or
a Guarantor, the terms of which Indebtedness (i) do not provide for a maturity
date or weighted average life to maturity earlier than the Maturity Date of the
Term Loans or shorter than the weighted average life to maturity of the Term
Loans, as the case may be (other than an earlier maturity date and/or shorter
weighted average life to maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date or a shorter weighted average life to maturity than the
Maturity Date of the Term Loans or the weighted average life to maturity of the
Term Loans, as applicable), (ii) do not, in the case of Indebtedness that is
unsecured or is secured by Liens that are junior in priority to the Liens
securing the Term Loans, provide for any mandatory repayment or redemption from
asset sales, casualty or condemnation events or excess cash flow except to the
extent that prepayments are made first to the Term Loans and to other
Indebtedness having Pari Passu Lien Priority or Senior Lien Priority (to the
extent required by the Loan Documents or the terms of such other Indebtedness)
(other than, in the case of any customary bridge financing, prepayments of such
bridge financing from the issuance of equity or other Indebtedness permitted
hereunder which meets the requirements of this definition); provided that
(a) such Indebtedness shall not be secured by any Lien on any asset of any Loan
Party that does

 

9



--------------------------------------------------------------------------------

not also secure the Term Loans, or be guaranteed by any Person other than the
Guarantors, and (b) if secured by Collateral, such Indebtedness (and all related
obligations) shall be subject to the terms of the applicable Intercreditor
Agreements (or such other intercreditor agreements as are reasonably
satisfactory to the Borrower and the Administrative Agent).

“Administrative Agent”: as defined in the Preamble and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.

“Affected Loans”: as defined in subsection 3.9.

“Affected Rate”: as defined in subsection 3.7.

“Affiliate”: with respect to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing. For
the avoidance of doubt, THD and its Affiliates will not be deemed to be
Affiliates of the Borrower or any of its Subsidiaries.

“Affiliate Transaction”: as defined in subsection 7.6(a).

“Affiliated Debt Fund”: any Affiliated Lender that is a bona fide debt fund or
an investment vehicle that is engaged in making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which the Investors and their
respective affiliates (other than any Affiliated Debt Fund or any entity that
manages or advises an Affiliated Debt Fund) do not, directly or indirectly, make
investment decisions for such debt fund or investment vehicle.

“Affiliated Lender”: any Lender that is a Permitted Affiliated Assignee.

“Affiliated Lender Assignment and Assumption”: as defined in subsection
10.6(h)(ii)(a).

“Agent Default”: an Agent has admitted in writing that it is insolvent or such
Agent becomes subject to an Agent Related Distress Event.

“Agent Related Distress Event”: with respect to any Agent or any direct or
indirect parent company thereof (each, a “Distressed Person”), such Distressed
Person (i) has become the subject of a proceeding under any debt relief law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or, solely with
respect to such Agent and not any parent company thereof, is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that an Agent
Related Distress Event shall not be deemed to have occurred solely by virtue of
the ownership or acquisition of any equity interests in any Agent or any person
that directly or indirectly controls such Agent by a Governmental Authority or
an instrumentality thereof.

 

10



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent, the Syndication Agent and the Co-Documentation Agents.

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

“Alternate Offer”: as defined in subsection 3.4(j).

“Amendment”: as defined in subsection 7.9(c).

“Applicable Discount”: as defined in subsection 3.4(i).

“Applicable Margin”: (i) with respect to ABR Loans, 5.00% per annum and
(ii) with respect to Eurocurrency Loans, 6.00% per annum.

“Approved Electronic Communications”: each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written
communication delivered or required to be delivered in respect of any Loan
Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that “Approved Electronic Communications” shall
exclude (i) any notice pursuant to subsection 3.4 and (ii) all notices of any
Default.

“Approved Electronic Platform”: as defined in subsection 9.14.

“Approved Fund”: as defined in subsection 10.6(b).

“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction), other than

(i) a disposition to the Borrower or a Restricted Subsidiary,

(ii) a disposition in the ordinary course of business,

(iii) a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments,

(iv) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) of accounts receivable or notes receivable
arising in the ordinary course of business, or the conversion or exchange of
accounts receivable for notes receivable,

 

11



--------------------------------------------------------------------------------

(v) any Restricted Payment Transaction,

(vi) a disposition that is governed by the provisions of subsection 7.3,

(vii) any Financing Disposition,

(viii) any “fee in lieu” or other disposition of assets to any Governmental
Authority that continue in use by the Borrower or any Restricted Subsidiary, so
long as the Borrower or any Restricted Subsidiary may obtain title to such
assets upon reasonable notice by paying a nominal fee,

(ix) any exchange of property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business,

(x) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including any
sale/leaseback transaction or asset securitization,

(xi) any disposition arising from foreclosure, condemnation or similar action
with respect to any property or other assets, or exercise of termination rights
under any lease, license, concession or other agreement, or pursuant to buy/sell
arrangements under any joint venture or similar agreement or arrangement,

(xii) any disposition of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary,

(xiii) a disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Borrower or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), entered into in
connection with such acquisition,

(xiv) a disposition of not more than 5.0% of the outstanding Capital Stock of a
Foreign Subsidiary that has been approved by the Board of Directors,

(xv) any disposition or series of related dispositions for aggregate
consideration not to exceed $30.0 million,

(xvi) any Exempt Sale and Leaseback Transaction,

(xvii) the abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole, or

 

12



--------------------------------------------------------------------------------

(xviii) dispositions for Net Available Cash not exceeding in the aggregate in
any fiscal year (A) $50.0 million minus (B) the Net Available Cash in such
fiscal year from Recovery Events classified by the Borrower pursuant to clause
(y) of the definition of “Recovery Event.”

“Assignee”: as defined in subsection 10.6(b).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit B.

“Bain Capital”: Bain Capital, LLC.

“Bain Capital Investors”: the collective reference to (i) Bain Capital,
(ii) Bain Capital Partners Fund IX, L.P. and any legal successor thereto and
(iii) any Affiliate of any Bain Capital Investor, but not including any
portfolio company of any Bain Capital Investor.

“Bank of America”: Bank of America, N.A.

“Bankruptcy Proceeding”: as defined in subsection 10.6(h).

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(c) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,
wire transfer and interstate depository network services) and (d) other similar
banking products or services as may be requested by any Loan Party (for the
avoidance of doubt, excluding letters of credit and loans except indebtedness
arising from services described in items (a) through (c) of this definition).

“Bank Products Obligations”: of any Person, the obligations of such Person
pursuant to any Bank Products Agreement.

“Base Intercreditor Agreement”: the Intercreditor Agreement, dated as of the
date hereof, among the Collateral Agent, the ABL Collateral Agent, the Senior
First Priority Notes Agent and the Senior Second Priority Notes Agent,
substantially in the form of Exhibit C, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“BBA LIBOR Rates Page”: as defined in the definition of “Eurocurrency Base
Rate.”

“Benefited Lender”: as defined in subsection 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing

 

13



--------------------------------------------------------------------------------

body and is owned or managed by a single entity, the Board of Directors of such
entity, or, in either case, any committee thereof duly authorized to act on
behalf of such Board of Directors. Unless otherwise provided, “Board of
Directors” means the Board of Directors of the Borrower.

“Borrower”: as defined in the Preamble.

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Loans at a specified discount to par pursuant to
subsection 3.4(i)(ii).

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance by a Lender of a
voluntary prepayment of Loans at a specified range at a discount to par pursuant
to subsection 3.4(i)(iii).

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of a
voluntary prepayment of Loans at a discount to par pursuant to subsection
3.4(i)(iv).

“Borrowing”: the borrowing of one Type of Term Loans from all the Lenders having
Term Loan Commitments, as the case may be (or resulting from a conversion or
conversions on such date), having in the case of Eurocurrency Loans the same
Interest Period.

“Borrowing Base”: the sum of (1) 65.0% of the book value of Inventory of the
Borrower and its Restricted Subsidiaries, (2) 85.0% of the book value of
Receivables of the Borrower and its Restricted Subsidiaries and (3) Unrestricted
Cash of the Borrower and its Restricted Subsidiaries (in each case, determined
as of the end of the most recently ended fiscal month of the Borrower for which
internal consolidated financial statements of the Borrower are available, and,
in the case of any determination relating to any Incurrence of Indebtedness, on
a pro forma basis including (x) any property or assets of a type described above
acquired since the end of such fiscal month and (y) any property or assets of a
type described above being acquired in connection therewith). The Borrowing
Base, as of any date of determination, shall not include Inventory the
acquisition of which shall have been financed or refinanced by the Incurrence of
Purchase Money Obligations pursuant to subsection 7.1(b)(iv), to the extent such
Purchase Money Obligations (or any Refinancing Indebtedness in respect thereof)
shall then remain outstanding pursuant to such clause (on a pro forma basis
after giving effect to an Incurrence of Indebtedness and the application of
proceeds therefrom).

“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.3 as a date on which the Borrower requests the Lenders to make Loans
hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, when used in connection with a Eurocurrency Loan,
“Business Day” shall mean any Business Day on which dealings in Dollars between
banks may be carried on in London, England and New York, New York.

“Canadian dollars”: dollars in lawful currency of Canada.

 

14



--------------------------------------------------------------------------------

“Capital Expenditures”: with respect to any Person for any period, the aggregate
of all expenditures by such Person and its consolidated Subsidiaries during such
period (exclusive of expenditures made for Investments permitted by subsection
7.5) which, in accordance with GAAP, are or should be included in “capital
expenditures.”

“Capital Stock”: with respect to any Person, any and all shares of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

“Capitalized Lease Obligation”: an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

“Captive Insurance Subsidiary”: any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof).

“Carlyle”: Carlyle Investment Management, LLC.

“Carlyle Investors”: the collective reference to (i) Carlyle, (ii) Carlyle
Partners V, L.P. and any legal successor thereto and (iii) any Affiliate of any
Carlyle Investor, but not including any portfolio company of any Carlyle
Investor.

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada or a member
state of the European Union or any agency or instrumentality of any thereof,
(c) time deposits, certificates of deposit or bankers’ acceptances of (i) any
lender under any Credit Facility or any affiliate thereof or (ii) JPMorgan Chase
Bank, N.A., SunTrust Bank, Wells Fargo Bank, National Association, Bank of
America, N.A., Wachovia Bank, National Association, Scotiabank, The
Toronto-Dominion Bank, Bank of Montreal or any of their respective affiliates or
(iii) any commercial bank having capital and surplus in excess of $500.0 million
(or the foreign currency equivalent thereof as of the date of such investment)
and the commercial paper of the holding company of which is rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency), (d) money market instruments,
commercial paper or other short-term obligations rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency), (e) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the SEC under the Investment Company Act of 1940, as amended, (f) Canadian
dollars and (g) investments similar to any of the foregoing denominated in
Canadian dollars or any other foreign currencies approved by the Board of
Directors.

“Cash Flow Collateral Representative”: as defined in the Base Intercreditor
Agreement.

 

15



--------------------------------------------------------------------------------

“Cash Flow Intercreditor Agreement”: the Intercreditor Agreement, dated as of
the Closing Date, among the Collateral Agent, the Senior First Priority Notes
Agent and the Senior Second Priority Notes Agent, substantially in the form of
Exhibit D, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Cash Flow Priority Collateral”: as defined in the Base Intercreditor Agreement.

“CD&R”: Clayton, Dubilier & Rice, LLC and any successor in interest thereto, or
any successor to CD&R’s investment management business.

“CD&R Investors”: collectively, (i) CD&R, (ii) Clayton, Dubilier & Rice Fund
VII, L.P. or any legal successor thereto, (iii) Clayton, Dubilier & Rice Fund
VII (Co-Investment), L.P. or any legal successor thereto, (iv) CD&R Parallel
Fund VII, L.P., or any legal successor thereto, and (v) any Affiliate of any
CD&R Investor, but not including any portfolio company of any CD&R Investor.

“Change in Consolidated Working Capital”: for any period, a positive or negative
number equal to the amount of Consolidated Working Capital at the beginning of
such period minus the amount of Consolidated Working Capital at the end of such
period.

“Change in Law”: as defined in subsection 3.11(a).

“Change of Control”:

(i) (x) the Permitted Holders shall in the aggregate be the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of (A) so long as
the Borrower is a Subsidiary of any Parent, shares of Voting Stock having less
than 35.0% of the total voting power of all outstanding shares of such Parent
(other than a Parent that is a Subsidiary of another Parent) and (B) if the
Borrower is not a Subsidiary of any Parent, shares of Voting Stock having less
than 35.0% of the total voting power of all outstanding shares of the Borrower
and (y) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, shall be
the “beneficial owner” of (A) so long as the Borrower is a Subsidiary of any
Parent, shares of Voting Stock having more than 35.0% of the total voting power
of all outstanding shares of such Parent (other than a Parent that is a
Subsidiary of another Parent) and (B) if the Borrower is not a Subsidiary of any
Parent, shares of Voting Stock having more than 35.0% of the total voting power
of all outstanding shares of the Borrower;

(ii) the Continuing Directors shall cease to constitute a majority of the
members of the Board of Directors of the Borrower;

(iii) Holding shall cease to own, directly or indirectly, 100.0% of the Capital
Stock of the Borrower (or any successor to the Borrower permitted pursuant to
subsection 7.3); or

 

16



--------------------------------------------------------------------------------

(iv) a “Change of Control” as defined in the Senior First Priority Notes
Indenture or the Senior Second Priority Notes Indenture (or other similar event
described therein as a “change of control”).

Notwithstanding anything to the contrary in the foregoing, the Transactions
shall not constitute or give rise to a Change of Control.

“Change of Control Offer”: as defined in subsection 3.4(j).

“Change of Control Payment”: as defined in subsection 3.4(j).

“Change of Control Payment Date”: as defined in subsection 3.4(j).

“Claim”: as defined in subsection 10.6(h).

“Closing Date”: the date on which all the conditions precedent set forth in
subsection 5.1 shall be satisfied or waived.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the Preamble.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the Preamble.

“Commitment”: as to any Lender, the Term Loan Commitments of such Lender.

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Loan if,
for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and

 

17



--------------------------------------------------------------------------------

provided, further, that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to any provision of this Agreement, including subsection
3.10, 3.11, 3.12 or 10.5, than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Term Loan Commitment or (c) be designated if such designation
would otherwise increase the costs of any Facility to the Borrower.

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available to (ii) Consolidated Interest Expense for such four fiscal quarters;
provided that

(1) if since the beginning of such period the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been Incurred on the first day of such period (except that in
making such computation, the amount of Indebtedness under any revolving credit
facility outstanding on the date of such calculation shall be computed based on
(A) the average daily balance of such Indebtedness during such four fiscal
quarters or such shorter period for which such facility was outstanding or
(B) if such facility was created after the end of such four fiscal quarters, the
average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such calculation),

(2) if since the beginning of such period the Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination (each, a “Discharge”) or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid),
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Discharge of such
Indebtedness, including with the proceeds of such new Indebtedness, as if such
Discharge had occurred on the first day of such period,

(3) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business (any such disposition, a
“Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Borrower or any Restricted Subsidiary repaid,

 

18



--------------------------------------------------------------------------------

repurchased, redeemed, defeased or otherwise acquired, retired or discharged
with respect to the Borrower and its continuing Restricted Subsidiaries in
connection with such Sale for such period (including but not limited to through
the assumption of such Indebtedness by another Person) plus (B) if the Capital
Stock of any Restricted Subsidiary is sold, the Consolidated Interest Expense
for such period attributable to the Indebtedness of such Restricted Subsidiary
to the extent the Borrower and its continuing Restricted Subsidiaries are no
longer liable for such Indebtedness after such Sale,

(4) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

(5) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by the
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated net cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or another
Responsible Officer of the Borrower; provided that such net cost savings or
synergies are reasonably identifiable and factually supportable. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness). If any Indebtedness bears, at the option of the Borrower or
a Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the Borrower
or such Restricted Subsidiary may designate. If any Indebtedness that is being
given pro forma effect was Incurred under a revolving credit facility, the
interest expense on such Indebtedness shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
determined in good faith by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

19



--------------------------------------------------------------------------------

“Consolidated Current Portion of Long Term Debt”: as of any date of
determination, the current portion of Consolidated Long Term Debt that is
included in Consolidated Short Term Debt on such date.

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:

(i) provision for all taxes (whether or not paid, estimated or accrued) based on
income, profits or capital (including penalties and interest, if any),

(ii) Consolidated Interest Expense, all items excluded from the definition of
Consolidated Interest Expense pursuant to clause (iii) thereof (other than
Special Purpose Financing Expense), any Special Purpose Financing Fees and (for
purposes of the Consolidated Total Leverage Ratio) any Special Purpose Financing
Expense,

(iii) depreciation, amortization (including but not limited to amortization of
intangibles and amortization and write-off of financing costs) and all other
non-cash charges or non-cash losses,

(iv) any expenses or charges related to any Equity Offering, Investment or
Indebtedness permitted by this Agreement (whether or not consummated or
incurred, and including any non-consummated sale of Capital Stock to the extent
the proceeds thereof were intended to be contributed to the equity capital of
the Borrower or any of its Restricted Subsidiaries),

(v) the amount of any loss attributable to non-controlling interests, and

(vi) any management, monitoring, consulting and advisory fees and related
expenses paid to any of Bain Capital, Carlyle or CD&R or any of their respective
Affiliates, plus

(b) the amount of net cost savings projected by the Borrower in good faith to be
realized as a result of actions taken or to be taken (calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (x) such cost savings are reasonably identifiable
and factually supportable, (y) such net cost savings are reasonably expected to
be realized within 18 months of the date of calculation of Consolidated EBITDA
as evidenced in a certificate of a Responsible Officer dated the date of such
calculation and (z) the aggregate amount of cost savings added pursuant to this
clause (b) shall not exceed $50.0 million for any four consecutive quarter
period (which adjustments may be incremental to (but not duplicative of) pro
forma adjustments made pursuant to the proviso to the definition of
“Consolidated Coverage Ratio,” “Consolidated Secured First Lien Leverage Ratio”,
“Consolidated Secured Leverage Ratio” or “Consolidated Total Leverage Ratio”),
plus (c) to the extent deducted in calculating

 

20



--------------------------------------------------------------------------------

such Consolidated Net Income, (i) the amount of loss on any Financing
Disposition and (ii) any costs or expenses pursuant to any management or
employee stock option or other equity-related plan, program or arrangement, or
other benefit plan, program or arrangement, or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or an issuance of Capital Stock of the Borrower
(other than Disqualified Stock) and excluded from the calculation set forth in
subsection 7.5(a)(3).

“Consolidated Interest Expense”: for any period,

(i) the total interest expense of the Borrower and its Restricted Subsidiaries
to the extent deducted in calculating Consolidated Net Income, net of any
interest income of the Borrower and its Restricted Subsidiaries, including any
such interest expense consisting of (a) interest expense attributable to
Capitalized Lease Obligations, (b) amortization of debt discount, (c) interest
in respect of Indebtedness of any other Person that has been Guaranteed by the
Borrower or any Restricted Subsidiary, but only to the extent that such interest
is actually paid by the Borrower or any Restricted Subsidiary, (d) non-cash
interest expense, (e) the interest portion of any deferred payment obligation
and (f) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, plus

(ii) Preferred Stock dividends paid in cash in respect of Disqualified Stock of
the Borrower held by Persons other than the Borrower or a Restricted Subsidiary,
minus

(iii) to the extent otherwise included in such interest expense referred to in
clause (i) above, amortization or write-off of financing costs, Special Purpose
Financing Expense, accretion or accrual of discounted liabilities not
constituting Indebtedness, expense resulting from discounting of Indebtedness in
conjunction with recapitalization or purchase accounting and any “additional
interest” in respect of registration rights arrangements for any securities
(including the Senior Notes),

in each case under clauses (i) through (iii) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

“Consolidated Long Term Debt”: as of any date of determination, all long term
debt of the Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet most recently delivered under subsection 6.1.

“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

(i) any net income (loss) of any Person that is not the Borrower or a Restricted
Subsidiary, except that the Borrower’s equity in the net income of any such

 

21



--------------------------------------------------------------------------------

Person for such period shall be included in such Consolidated Net Income up to
the aggregate amount actually distributed by such Person during such period to
the Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (ii) below),

(ii) solely for purposes of determining the amount available for Restricted
Payments under subsection 7.5(a)(3)(A) or determining Excess Cash Flow, any net
income (loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor if
such Restricted Subsidiary is subject to restrictions, directly or indirectly,
on the payment of dividends or the making of similar distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrower by operation of
the terms of such Restricted Subsidiary’s charter or any agreement, instrument,
judgment, decree, order, statute or governmental rule or regulation applicable
to such Restricted Subsidiary or its stockholders (other than (x) restrictions
that have been waived or otherwise released, (y) restrictions pursuant to any of
the Loan Documents, the ABL Loan Documents, the Intercreditor Agreements, the
Senior First Priority Notes, the Senior First Priority Notes Indentures, the
other Senior First Priority Notes Documents, the Senior Second Priority Notes,
the Senior Second Priority Notes Indentures, the other Senior Second Priority
Notes Documents, the Senior Unsecured Notes, the Senior Unsecured Notes
Indenture, the Senior Subordinated Notes or the Senior Subordinated Notes
Indenture and (z) restrictions in effect on the Closing Date with respect to a
Restricted Subsidiary and other restrictions with respect to such Restricted
Subsidiary that taken as a whole are not materially less favorable to the
Lenders than such restrictions in effect on the Closing Date), except that the
Borrower’s equity in the net income of any such Restricted Subsidiary for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of any dividend or distribution that was or that could have been made by
such Restricted Subsidiary during such period to the Borrower or another
Restricted Subsidiary (subject, in the case of a dividend that could have been
made to another Restricted Subsidiary, to the limitation contained in this
clause),

(iii) any gain or loss realized upon (x) the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined in good
faith by the Board of Directors) or (y) the disposal, abandonment or
discontinuation of operations of the Borrower or any Restricted Subsidiary, and
any income (loss) from disposed, abandoned or discontinued operations,

(iv) any item classified or disclosed as an extraordinary, unusual or
nonrecurring gain, loss or charge (including fees, expenses and charges
associated with the Transactions or any acquisition, merger or consolidation
after the Closing Date),

(v) the cumulative effect of a change in accounting principles,

 

22



--------------------------------------------------------------------------------

(vi) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments,

(vii) any unrealized gains or losses in respect of Currency Agreements,

(viii) any unrealized foreign currency transaction gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person,

(ix) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards,

(x) to the extent otherwise included in Consolidated Net Income, any unrealized
foreign currency translation or transaction gains or losses in respect of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary
owing to the Borrower or any Restricted Subsidiary,

(xi) any non-cash charge, expense or other impact attributable to application of
the purchase or recapitalization method of accounting (including the total
amount of depreciation and amortization, cost of sales or other non-cash expense
resulting from the write-up of assets to the extent resulting from such purchase
or recapitalization accounting adjustments),

(xii) any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

(xiii) any fees and expenses (or amortization thereof), and any charges or
costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date),

(xiv) any accruals and reserves established or adjusted within twelve months
after the Closing Date that are established as a result of the Transactions, and
any changes as a result of adoption or modification of accounting policies, and

(xv) to the extent covered by insurance and actually reimbursed (or the Borrower
has determined that there exists reasonable evidence that such amount will be
reimbursed by the insurer and such amount is not denied by the applicable
insurer in writing within 180 days and is reimbursed within 365 days of the date
of such evidence (with a deduction in any future calculation of Consolidated Net
Income for any amount so added back to the extent not so reimbursed within such
365-day period)), any expenses with respect to liability or casualty events or
business interruption.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Borrower to increase the
amount of Restricted Payments permitted under such covenant pursuant to
subsection 7.5(a)(3)(C) or (D).

“Consolidated Secured First Lien Indebtedness”: as of any date of determination,
(1) an amount equal to the Consolidated Total Indebtedness (without regard to
clause (2) of the definition thereof) as of such date that in each case is then
secured by Liens on property or assets of the Borrower and its Restricted
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby) and
consists of the Term Loans or Indebtedness having Senior Lien Priority or Pari
Passu Lien Priority, minus (2) the amount of Unrestricted Cash held by the
Borrower and its Restricted Subsidiaries as of the most recent date with respect
to which a balance sheet is available.

“Consolidated Secured First Lien Leverage Ratio”: as of any date of
determination, the ratio of (x) Consolidated Secured First Lien Indebtedness as
at such date (after giving effect to any Incurrence or Discharge of Indebtedness
on such date) to (y) the aggregate amount of Consolidated EBITDA for the period
of the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which consolidated financial statements of the Borrower
are available, provided that:

(1) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(2) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

(3) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.

 

24



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated net cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or an authorized Officer of the Borrower; provided that such
net cost savings or synergies are reasonably identifiable and factually
supportable.

“Consolidated Secured Indebtedness”: as of any date of determination, (1) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(2) of the definition thereof) as of such date that in each case is then secured
by Liens on property or assets of the Borrower and its Restricted Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby) minus (2) the
amount of Unrestricted Cash held by the Borrower and its Restricted Subsidiaries
as of the most recent date with respect to which a balance sheet is available.

“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, provided
that:

(1) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(2) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

(3) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated net cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or an authorized Officer of the Borrower; provided that such
net cost savings or synergies are reasonably identifiable and factually
supportable.

 

25



--------------------------------------------------------------------------------

“Consolidated Short Term Debt”: as of any date of determination, all short term
debt of the Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Borrower’s
consolidated balance sheet most recently delivered under subsection 6.1.

“Consolidated Tangible Assets”: as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recently ended fiscal quarter
of the Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or any Investment, on a
pro forma basis including any property or assets being acquired in connection
therewith).

“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (1) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit (other than letters of credit in respect of trade payables)), Capitalized
Lease Obligations, debt obligations evidenced by bonds, debentures, notes or
similar instruments, Disqualified Stock and (in the case of any Restricted
Subsidiary that is not a Subsidiary Guarantor) Preferred Stock, determined on a
Consolidated basis in accordance with GAAP (excluding items eliminated in
Consolidation, and for the avoidance of doubt, excluding Hedging Obligations),
minus (2) the amount of Unrestricted Cash held by the Borrower and its
Restricted Subsidiaries as of the most recent date with respect to which a
balance sheet is available.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available, provided that:

(1) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(2) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

 

26



--------------------------------------------------------------------------------

(3) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have made any Sale or Purchase that would have required an adjustment pursuant
to clause (1) or (2) above if made by the Borrower or a Restricted Subsidiary
since the beginning of such period, Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated net cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or an authorized Officer of the Borrower; provided that such
net cost savings or synergies are reasonably identifiable and factually
supportable.

“Consolidated Working Capital”: as of any date of determination, the aggregate
amount of all current assets (excluding cash, Cash Equivalents and deferred
taxes recorded as assets) minus the aggregate amount of all current liabilities
(excluding, without duplication, Indebtedness under the ABL Facility,
Consolidated Current Portion of Long Term Debt, any Indebtedness described in
subsections 7.1(b)(ix) and (xi), working capital debt of Foreign Subsidiaries
and deferred taxes recorded as liabilities), in each case determined on a
Consolidated basis for the Borrower and its Restricted Subsidiaries.

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning.

“Contingent Obligation”: with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

“Continuing Directors”: the directors of the Board of Directors of the Borrower
on the Closing Date and each other director if, in each case, such other
director’s nomination for election to the Board of Directors of the Borrower is
recommended by at least a majority of the then Continuing Directors or the
election of such other director is approved by one or more Permitted Holders.

 

27



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Borrower to permit the Incurrence of Contribution Indebtedness pursuant to
subsection 7.1(b)(x).

“Contribution Indebtedness”: Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions) made to the
capital of the Borrower or such Restricted Subsidiary after the Closing Date
(whether through the issuance or sale of Capital Stock or otherwise); provided
that such Contribution Indebtedness (a) is incurred within 180 days after the
making of the related cash contribution and (b) is so designated as Contribution
Indebtedness pursuant to a certificate signed by a Responsible Officer on the
date of Incurrence thereof.

“Credit Facilities”: one or more of (i) the Facility, (ii) the ABL Facility and
(iii) any other facilities or arrangements designated by the Borrower, in each
case with one or more banks or other lenders or institutions providing for
revolving credit loans, term loans, receivables, inventory or real estate
financings (including through the sale of receivables, inventory, real estate
and/or other assets to such institutions or to special purpose entities formed
to borrow from such institutions against such receivables, inventory, real
estate and/or other assets or the creation of any Liens in respect of such
receivables, inventory, real estate and/or other assets in favor of such
institutions), letters of credit or other Indebtedness, in each case, including
all agreements, instruments and documents executed and delivered pursuant to or
in connection with any of the foregoing, including but not limited to any notes
and letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent and trademark security agreement, mortgages or letter of
credit applications and other guarantees, pledge agreements, security agreements
and collateral documents, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original banks, lenders or
institutions or other banks, lenders or institutions or otherwise, and whether
provided under any original Credit Facility or one or more other credit
agreements, indentures, financing agreements or other Credit Facilities or
otherwise). Without limiting the generality of the foregoing, the term “Credit
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries as additional borrowers or guarantors thereunder, (iii) increasing
the amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.

“Credit Facility Indebtedness”: any and all amounts, whether outstanding on the
Closing Date or thereafter incurred, payable under or in respect of any Credit
Facility, including any principal, premium, interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower or any Restricted Subsidiary, whether or
not a claim for post-filing interest is allowed in such proceedings), fees,
charges, expenses, reimbursement obligations, guarantees, other monetary
obligations of any nature and all other amounts payable thereunder or in respect
thereof.

 

28



--------------------------------------------------------------------------------

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice (other than, in the case of subsection
8(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 8, has been satisfied.

“Default Notice”: as defined in subsection 8(e).

“Defaulting Lender”: any Agent whose acts or failure to act, whether directly or
indirectly, cause it to meet any part of the definition of Agent Default.

“Designated Noncash Consideration”: the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate signed by a Responsible Officer and
delivered to the Administrative Agent, setting forth the basis of such
valuation.

“Designated Preferred Stock”: Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Borrower.

“Designation Date”: as defined in subsection 2.7(f).

“Discharge”: as defined in the definition of “Consolidated Coverage Ratio.”

“Discount Prepayment Accepting Lender”: as defined in subsection 3.4(i).

“Discount Range”: as defined in subsection 3.4(i).

“Discount Range Prepayment Amount”: as defined in subsection 3.4(i).

“Discount Range Prepayment Notice”: a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to subsection
3.4(i) substantially in the form of Exhibit E.

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit F, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date”: as defined in subsection 3.4(i).

“Discount Range Proration”: as defined in subsection 3.4(i).

 

29



--------------------------------------------------------------------------------

“Discounted Term Loan Prepayment”: as defined in subsection 3.4(i).

“Discounted Prepayment Determination Date”: as defined in subsection
3.4(i)(iv)(c).

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, five Business Days following the receipt by each relevant
Lender of notice from the Administrative Agent in accordance with subsection
3.4(i)(ii), subsection 3.4(i)(iii) or subsection 3.4(i)(iv), as applicable
unless a shorter period is agreed to between the Borrower and the Administrative
Agent.

“Disinterested Directors”: with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent, having no material direct or indirect
financial interest in or with respect to such Affiliate Transaction. A member of
any such Board of Directors shall not be deemed to have such a financial
interest by reason of such member’s holding Capital Stock of the Borrower or any
Parent or any options, warrants or other rights in respect of such Capital
Stock.

“Disqualified Lender”: (i) any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any affiliate of such competitor and (ii) any
Person designated in writing by the Borrower to the Administrative Agent prior
to the Closing Date.

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or “Asset Disposition” as defined in any
Senior Notes Indenture or the Senior Subordinated Notes Indenture) (i) matures
or is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control,” or an Asset Disposition or “Asset
Disposition” as defined in any Senior Notes Indenture or the Senior Subordinated
Notes Indenture), in whole or in part, in each case on or prior to the Maturity
Date; provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees of the Borrower or any Subsidiary, shall not
constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

“Dormant Subsidiary”: any Subsidiary of the Borrower that carries on no
operations, had revenues of less than $4.0 million during the most recently
completed period of

 

30



--------------------------------------------------------------------------------

four consecutive fiscal quarters of the Borrower and has total assets of less
than $4.0 million as of the last day of such period; provided that the assets of
all Subsidiaries constituting Dormant Subsidiaries shall at no time exceed $20.0
million in the aggregate and the revenues of all Subsidiaries constituting
Dormant Subsidiaries for any four consecutive fiscal quarters shall at no time
exceed $20.0 million in the aggregate.

“ECF Payment Date”: as defined in subsection 3.4(b).

“ECF Percentage”: 50.0%, provided that, with respect to any fiscal year, the ECF
Percentage shall be reduced to zero if the Consolidated Secured Leverage Ratio
as of the last day of such fiscal year is less than 2.25 to 1.0 and so long as
no Default or Event of Default has occurred and is continuing as of such date.

“ECF Prepayment Amount”: as defined in subsection 3.4(b).

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

“Environmental Laws”: any and all U.S., Canadian or foreign federal, state,
provincial, territorial, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes, decrees
and such requirements of any Governmental Authority properly promulgated and
having the force and effect of law or other Requirements of Law (including
common law) regulating, relating to or imposing liability or standards of
conduct concerning protection of human health (as it relates to exposure to
Materials of Environmental Concern) or the environment, including those relating
to the Release or threatened Release of Materials of Environmental Concern, as
have been, or now or at any relevant time hereafter are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“Equity Offering”: a sale of Capital Stock (x) that is a sale of Capital Stock
of the Borrower (other than Disqualified Stock) or (y) the proceeds of which are
contributed to the equity capital of the Borrower or any of its Restricted
Subsidiaries.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded to the nearest 1/100th
of 1.0%) of the offered rates for deposits in Dollars with a term comparable to
such Interest Period that appears on the BBA LIBOR Rates

 

31



--------------------------------------------------------------------------------

Page (as defined below) at approximately 11:00 a.m., London time, on the second
full Business Day preceding the first day of such Interest Period; provided,
however, that if there shall at any time no longer exist a BBA LIBOR Rates Page,
“Eurocurrency Base Rate” shall mean, with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, the rate per annum equal to
the rate at which the principal London office of the Administrative Agent is
offered deposits in Dollars at or about 10:00 a.m., New York City time, two
Business Days prior to the beginning of such Interest Period in the interbank
eurocurrency market where the eurocurrency and foreign currency and exchange
operations in respect of Dollars are then being conducted for delivery on the
first day of such Interest Period for the number of days comprised therein and
in an amount comparable to the amount of its Eurocurrency Loan to be outstanding
during such Interest Period. “BBA LIBOR Rates Page” shall mean the display
designated as Reuters Screen LIBOR01 Page (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market).

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the higher of (a) 1.25% and (b) a rate per
annum determined for such day in accordance with the following formula (rounded
upward to the nearest 1/100th of 1.0%):

 

 

Eurocurrency Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excess Cash Flow”: for any period, Consolidated EBITDA for such period minus

(a) (i) any Capital Expenditures made during such period (or to be made for
which binding agreements exist so long as to the extent not consummated within
90 days after the end of such period, such amount is added back to Excess Cash
Flow for the subsequent period) in cash (excluding the principal amount of
Indebtedness incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvested Amount (as determined
at the end of such period) unless and to the

 

32



--------------------------------------------------------------------------------

extent such proceeds are included in Consolidated EBITDA), and (ii) to the
extent not deducted in calculating Consolidated EBITDA, any acquisitions made
during such period (or to be made for which binding agreements exist) not
prohibited by this Agreement and financed with cash, minus

(b) any principal payments of the Term Loans made during such period (other than
(x) any principal payment made during such period pursuant to subsection 3.4(b)
or (c), (y) any principal payment subtracted from the ECF Prepayment Amount
pursuant to subsection 3.4(b)(A)(y) in calculating the amount of any principal
payment made during such period pursuant to subsection 3.4(b) or (c) or
(z) funded with the proceeds from the Incurrence of Indebtedness), minus

(c) any principal payments resulting in a permanent reduction of any other
Indebtedness of the Borrower or any of its Restricted Subsidiaries made during
such period (other than any such principal payments funded with proceeds from
the Incurrence of Indebtedness and any principal payment of Additional
Indebtedness subtracted from the ECF Prepayment Amount pursuant to subsection
3.4(b)(B) in calculating the amount of any principal payment made during such
period pursuant to subsection 3.4(b)), minus

(d) Consolidated Interest Expense for such period to the extent paid (or,
without duplication, payable) in cash during such period, minus

(e) any taxes paid (or, without duplication, payable) in cash during such
period, minus

(f) the Net Available Cash from any Asset Disposition or Recovery Event to the
extent that an amount equal to such Net Available Cash (i) (without duplication
of clause (a) or (g) of this definition) consists of any Reinvested Amount or is
otherwise applied (or not required to be applied) in accordance with subsection
7.4 and (ii) is included in the calculation of Consolidated EBITDA, minus

(g) any Investment made in cash in accordance with subsection 7.5(a) or (b)(vii)
or clause (i), (ii), (x), (xiv), (xv), (xvi) or (xvii) of the definition of
“Permitted Investment” (excluding in each the principal amount of Indebtedness
Incurred in connection with such Investments), minus

(h) (without duplication of clause (b) or (c) of this definition) the proceeds
of any Sale and Leaseback Transactions entered into by the Borrower or any of
its Restricted Subsidiaries in accordance with subsection 7.4 during such period
in the ordinary course of its business to the extent included in Consolidated
EBITDA, minus

(i) to the extent not otherwise subtracted from Consolidated EBITDA in this
definition of “Excess Cash Flow,” any Permitted Payments made in cash during
such period of the type described in subsection 7.5(b)(v), (vi), (vii) or
(viii), minus

 

33



--------------------------------------------------------------------------------

(j) to the extent included in Consolidated EBITDA, the amount of any cash
contributions required by law to be made by the Borrower or any of its
Restricted Subsidiaries to any Plan, minus

(k) to the extent included in Consolidated EBITDA, any cash expenses relating to
the Transactions, minus

(l) any earnings of a Foreign Subsidiary or a Special Purpose Subsidiary
included in Consolidated EBITDA for such period (except to the extent such
earnings are used for any purposes described in clauses (a) through (k) above)
to the extent the terms of any Indebtedness of any Foreign Subsidiary or any
Special Purpose Subsidiary prohibit the distribution thereof, minus

(m) any cash expenses or cash charges related to any Equity Offering, Investment
or Indebtedness permitted by this Agreement including acquisitions permitted
hereunder (whether or not consummated or incurred), and any management,
monitoring, consulting and advisory fees and related expenses paid (or, without
duplication, payable) in cash during such period to any of Sponsors and their
respective Affiliates, plus

(n) the Change in Consolidated Working Capital for such period.

For the avoidance of doubt, for purposes of clauses (b), (c) and (g) of this
definition, proceeds from the Incurrence of Indebtedness shall not be deemed to
include proceeds from the Incurrence of Indebtedness under the ABL Facility, any
Special Purpose Financing or any other revolving credit or working capital
financing permitted to be incurred pursuant to the terms of this Agreement.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value of property
or assets, received by the Borrower as capital contributions to the Borrower
after the Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary) of Capital Stock (other than Disqualified Stock or Designated
Preferred Stock) of the Borrower, in each case to the extent designated as an
Excluded Contribution pursuant to a certificate signed by a Responsible Officer
of the Borrower and not previously included in the calculation set forth in
subsection 7.5(a)(3)(B)(x) for purposes of determining whether a Restricted
Payment may be made.

“Excluded Subsidiary”: any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary, (c) Unrestricted Subsidiary, (d) Immaterial Subsidiary,
(e) Dormant Subsidiary, (f) Captive Insurance Subsidiary, (g) Domestic
Subsidiary that is prohibited by any applicable Contractual Obligation or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect) or
(h) Domestic Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of providing a
Guarantee of the Obligations shall be excessive in view

 

34



--------------------------------------------------------------------------------

of the benefits to be obtained by the Lenders therefrom; provided that,
notwithstanding the foregoing, any Restricted Subsidiary that Guarantees the
payment of the Senior Notes or the Senior Subordinated Notes shall not be an
Excluded Subsidiary.

“Excluded Taxes”: any (a) Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, (b) franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any Agent or
Lender or its applicable lending office, or any branch or affiliate thereof, in
each case imposed by the jurisdiction under the laws of which such Agent or
Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof,
(c) Taxes imposed by reason of any connection between the jurisdiction imposing
such Tax and any Agent or Lender, applicable lending office, branch or affiliate
other than a connection arising solely from such Agent or Lender having
executed, delivered or performed its obligations under, or received payment
under or enforced, this Agreement or any other Loan Document and (d) Taxes
imposed under FATCA.

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value of $20.0 million or less and is not
part of a series of related Sale and Leaseback Transactions involving property
with an aggregate value in excess of such amount and entered into with a single
Person or group of Persons.

“Existing Term Loans”: as defined in subsection 2.7(a).

“Existing Term Tranche”: as defined in subsection 2.7(a).

“Extended Term Loans”: as defined in subsection 2.7(a).

“Extended Term Tranche”: as defined in subsection 2.7(a).

“Extending Lender”: as defined in subsection 2.7(b).

“Extension Amendment”: as defined in subsection 2.7(c).

“Extension Date”: as defined in subsection 2.7(d).

“Extension Election”: as defined in subsection 2.7(b).

“Extension of Credit”: as to any Lender, the making of a Loan by such Lender.

“Extension Request”: as defined in subsection 2.7(a).

“Facility”: each of the Term Loan Facility and any other committed facility
hereunder.

 

35



--------------------------------------------------------------------------------

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors, whose determination will be conclusive.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate”: as defined in the definition of “ABR.”

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets (i) by the Borrower
or any Subsidiary thereof to or in favor of any Special Purpose Entity, or by
any Special Purpose Subsidiary, in each case in connection with the Incurrence
by a Special Purpose Entity of Indebtedness, or obligations to make payments to
the obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets or (ii) by the Borrower or any Subsidiary thereof to or in
favor of any Special Purpose Entity that is not a Special Purpose Subsidiary.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“Fixed GAAP Date”: the Closing Date, provided that at any time after the Closing
Date, the Borrower may by written notice to the Administrative Agent elect to
change the Fixed GAAP Date to be the date specified in such notice, and upon
such notice, the Fixed GAAP Date shall be such date for all periods beginning on
and after the date specified in such notice.

“Fixed GAAP Terms”: (a) the definitions of the terms “Borrowing Base,” “Capital
Expenditures,” “Capitalized Lease Obligation,” “Change in Consolidated Working
Capital,” “Consolidated Coverage Ratio,” “Consolidated Current Portion of Long
Term Debt,” “Consolidated EBITDA,” “Consolidated Interest Expense,”
“Consolidated Long Term Debt,” “Consolidated Net Income,” “Consolidated Secured
First Lien Indebtedness,” “Consolidated Secured First Lien Leverage Ratio,”
“Consolidated Secured Indebtedness,” “Consolidated Secured Leverage Ratio,”
“Consolidated Short Term Debt,” “Consolidated Tangible Assets,” “Consolidated
Total Indebtedness,” “Consolidated Total Leverage Ratio,” “Consolidated Working
Capital,” “Consolidation,” “Excess Cash Flow,” “Inventory” or “Receivables,”
(b) all defined terms in this Agreement to the extent used in or relating to any
of the foregoing definitions, and all ratios and computations based on any of
the foregoing definitions, and (c) any other term or provision of this Agreement
or any other Loan Document that, at the Borrower’s election, may be specified by
the Borrower by written notice to the Administrative Agent from time to time.

“Flood Certificate”: a “Life of Loan Flood Hazard Determination” of the Federal
Emergency Management Agency and any successor Governmental Authority performing
a similar function.

“Flood Program”: the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

36



--------------------------------------------------------------------------------

“Flood Zone”: areas having special flood hazards as described in the National
Flood Insurance Act of 1968, as amended from time to time, and any successor
statute.

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Subsidiary of the
Borrower sponsors or maintains, or to which it makes or is obligated to make
contributions.

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.

“Foreign Subsidiary”: (i) any Restricted Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Restricted Subsidiary of such Foreign
Subsidiary and (ii) any Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Borrower that has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), intellectual property relating to such
Foreign Subsidiaries (or Subsidiaries thereof) and other assets relating to an
ownership interest in any such securities, Indebtedness, intellectual property
or Subsidiaries.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following: if at any time the
SEC permits or requires U.S. domiciled companies subject to the reporting
requirements of the Exchange Act to use IFRS in lieu of GAAP for financial
reporting purposes, the Borrower may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and
(b) for prior periods, GAAP as defined in the first sentence of this definition.
All ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

 

37



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
the European Union.

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit G, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

“Guarantors”: the collective reference to each Subsidiary Guarantor that is from
time to time party to the Guarantee and Collateral Agreement; individually, a
“Guarantor.”

“Hedging Obligations”: with respect to any Person, the obligations of such
Person pursuant to any Interest Rate Agreement, Currency Agreement or
Commodities Agreement.

“Holding”: HDS Holding Corporation, a Delaware corporation, and any successor in
interest thereto.

“Holding Parent”: HDS Investment Holding, Inc., a Delaware corporation, and any
successor in interest thereto.

“Holding Pledge Agreement”: the Holding Pledge Agreement delivered to the
Collateral Agent as of the date hereof, substantially in the form of Exhibit H,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

“Identified Participating Lenders”: as defined in subsection 3.4(i).

“Identified Qualifying Lenders”: as defined in subsection 3.4(i).

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

“Immaterial Subsidiary”: (i) any Subsidiary of the Borrower existing on the
Closing Date with the consent of the Administrative Agent and (ii) any
Subsidiary of the Borrower organized or acquired after the Closing Date, in the
case of each of (i) and (ii)

 

38



--------------------------------------------------------------------------------

designated by the Borrower to the Administrative Agent in writing, that had
(a) total consolidated revenues of less than 2.5% of the total consolidated
revenues of the Borrower and its Subsidiaries during the most recently completed
period of four consecutive fiscal quarters of the Borrower and (b) total
consolidated assets of less than 2.5% of the total consolidated assets of the
Borrower and its Subsidiaries as of the last day of such period; provided that
(x) for purposes of subsection 6.9, any Special Purpose Subsidiary shall be
deemed to be an “Immaterial Subsidiary,” and (y) Immaterial Subsidiaries (other
than any Special Purpose Subsidiary) shall not, in the aggregate, (1) have had
revenues in excess of 10.0% of the total consolidated revenues of the Borrower
and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters or (2) have had total assets in excess of 10.0% of
the total consolidated assets of the Borrower and its Subsidiaries as of the
last day of such period. Any Subsidiary so designated as an Immaterial
Subsidiary that fails to meet the foregoing as of the last day of any such four
consecutive fiscal quarter period shall continue to be deemed an “Immaterial
Subsidiary” hereunder until the date that is 60 days following the delivery of
annual or quarterly financial statements pursuant to subsection 6.1 with respect
to the last quarter of such four consecutive fiscal quarter period.

“Increase Supplement”: as defined in subsection 2.5(c).

“Incremental Commitments”: as defined in subsection 2.5(a).

“Incremental Commitment Amendment”: as defined in subsection 2.5(d).

“Incremental Loans”: as defined in subsection 2.5(d).

“Incremental Revolving Commitments”: as defined in subsection 2.5(a).

“Incremental Term Loan”: any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

“Incremental Term Loan Commitments”: as defined in subsection 2.5(a)

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have
correlative meanings; provided that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness. Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

(i) the principal of indebtedness of such Person for borrowed money,

 

39



--------------------------------------------------------------------------------

(ii) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments,

(iii) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed),

(iv) all obligations of such Person to pay the deferred and unpaid purchase
price of property (except Trade Payables), which purchase price is due more than
one year after the date of placing such property in final service or taking
final delivery and title thereto,

(v) all Capitalized Lease Obligations of such Person,

(vi) the redemption, repayment or other repurchase amount of such Person with
respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be the Fair Market Value or the fair market value as
determined in good faith by the board of directors or other governing body of
the issuer of such Capital Stock),

(vii) all Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided
that the amount of Indebtedness of such Person shall be the lesser of (A) the
fair market value of such asset at such date of determination (as determined in
good faith by the Borrower) and (B) the amount of such Indebtedness of such
other Persons,

(viii) all Guarantees by such Person of Indebtedness of other Persons, to the
extent so Guaranteed by such Person, and

(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time);

provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business. The amount of Indebtedness of any Person at any
date shall be determined as set forth above or otherwise provided in this
Agreement or otherwise shall equal the amount thereof that would appear as a
liability on a balance sheet of such Person (excluding any notes thereto)
prepared in accordance with GAAP.

 

40



--------------------------------------------------------------------------------

“Indemnified Liabilities”: as defined in subsection 10.5.

“Indemnitee”: as defined in subsection 10.5.

“Initial Agreement”: as defined in subsection 7.9(c).

“Initial Term Loan Refinancing Debt”: any Incremental Term Loans incurred under
this Agreement the proceeds of which are used to (a) voluntarily prepay all or a
portion of the Term Loans on a dollar-for-dollar basis and (b) pay the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such refinancing.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: as defined in subsection 4.9.

“Intercreditor Agreement Supplement”: as defined in subsection 9.9(a).

“Intercreditor Agreements”: the Base Intercreditor Agreement and the Cash Flow
Intercreditor Agreement and any other intercreditor agreement entered into from
time to time in accordance with subsection 10.18.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period
and (c) as to any Eurocurrency Loan having an Interest Period longer than three
months, (i) each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

“Interest Period”: with respect to any Eurocurrency Loan:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan and ending one, two, three
or six months, or, if available to all relevant Lenders, a shorter period or 9
or 12 months thereafter, as selected by the Borrower in its notice of borrowing
or notice of conversion, as the case may be, given with respect thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six months, or, if available to all relevant Lenders, a shorter period or 9
or 12 months thereafter, as selected by the Borrower by irrevocable notice to
the Administrative Agent not less than three Business Days prior to the last day
of the then current Interest Period with respect thereto;

 

41



--------------------------------------------------------------------------------

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a scheduled
payment of any Eurocurrency Loan during an Interest Period for such Loan.

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit and net of any
applicable unearned vendor rebates, as determined in accordance with GAAP.

“Investment”: with respect to any Person by any other Person, any direct or
indirect advance, loan or other extension of credit (other than to customers,
dealers, licensees, franchisees, suppliers, consultants, directors, officers or
employees of any Person in the ordinary course of business) or capital
contribution (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others) to, or
any purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such Person. For purposes of the definition of
“Unrestricted Subsidiary” and subsection 7.5 only,

(i) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary, provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (x) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (y) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation,

 

42



--------------------------------------------------------------------------------

(ii) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value (as determined in good faith by the Borrower) at
the time of such transfer, and

(iii) for purposes of subsection 7.5(a)(3)(C) the amount resulting from the
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary shall be
the Fair Market Value of the Investment in such Unrestricted Subsidiary at the
time of such redesignation (excluding the amount of such Investment then
outstanding pursuant to clause (xv) or (xviii) of the definition of the term
“Permitted Investment” or subsection 7.5(b)(vii) or (xii)).

Guarantees shall not be deemed to be Investments. The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
(at the Borrower’s option) by any dividend, distribution, interest payment,
return of capital, repayment or other amount or value received in respect of
such Investment; provided that, to the extent that the amount of Restricted
Payments outstanding at any time pursuant to subsection 7.5(a) is so reduced by
any portion of any such amount or value that would otherwise be included in the
calculation of Consolidated Net Income, such portion of such amount or value
shall not be so included for purposes of calculating the amount of Restricted
Payments that may be made pursuant to subsection 7.5(a).

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

“Investment Grade Rating” means a rating of Baa3 or better by Moody’s and BBB-
or better by S&P (or, in either case, the equivalent of such rating by such
organization), or an equivalent rating by any other Rating Agency.

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii), which fund may also
hold immaterial amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investors”: (i) the CD&R Investors, the Bain Capital Investors and the Carlyle
Investors and (ii) any of their respective legal successors.

“Judgment Conversion Date”: as defined in subsection 10.8(a).

“Judgment Currency”: as defined in subsection 10.8(a).

“Junior Capital”: collectively, any Indebtedness of any Parent or the Borrower
that (a) is not secured by any asset of the Borrower or any Restricted
Subsidiary, (b) is expressly subordinated to the prior payment in full of the
Loans on terms consistent with, or (taken as a whole) not materially less
favorable to the Lenders than, those contained in the Senior

 

43



--------------------------------------------------------------------------------

Subordinated Notes Indenture (as determined in good faith by the Borrower),
(c) has a final maturity date that is not earlier than, and provides for no
scheduled payments of principal prior to, the date that is 91 days after the
Maturity Date (other than through conversion or exchange of any such
Indebtedness for Capital Stock (other than Disqualified Stock) of the Borrower,
Capital Stock of any Parent or any other Junior Capital), (d) has no mandatory
redemption or prepayment obligations other than obligations that are subject to
the prior payment in full in cash of the Loans and (e) does not require the
payment of cash interest until the date that is 91 days following the Maturity
Date.

“Junior Lien Priority”: with respect to specified Indebtedness, secured by a
Lien on specified Collateral ranking junior to the Lien on such Collateral
securing the Term Loans or any Subsidiary Guarantee, as applicable, either
pursuant to the Cash Flow Intercreditor Agreement or one or more other
intercreditor agreements having terms no less favorable to the Lenders with
respect to such Collateral than the terms of the Cash Flow Intercreditor
Agreement, as determined in good faith by the Borrower.

“Lenders”: the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent and (if applicable) the Borrower, to make any Loans
available to the Borrower; provided that for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to subsection
10.1, the bank or financial institution making such election shall be deemed the
“Lender” rather than such affiliate, which shall not be entitled to so vote or
consent.

“Lender Joinder Agreement”: as defined in subsection 2.5(c).

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

“Loan”: each Term Loan, Incremental Loan and Extended Term Loan, collectively,
the “Loans.”

“Loan Documents”: collectively, this Agreement, any Notes, the Intercreditor
Agreements, the Guarantee and Collateral Agreement, the Holding Pledge Agreement
and any other Security Documents, each as amended, supplemented, waived or
otherwise modified from time to time.

 

44



--------------------------------------------------------------------------------

“Loan Parties”: Holding, the Borrower and each Subsidiary Guarantor that is a
party to a Loan Document as a Guarantor or a pledgor under any of the Security
Documents; individually, a “Loan Party.” No Excluded Subsidiary shall be a Loan
Party.

“Management Advances”: (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving related expenses
incurred in the ordinary course of business, (y) in respect of moving related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $10.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1.

“Management Agreements”: collectively, (i) the Subscription Agreements, each
dated as of August 30, 2007, between Holding Parent and each of the Investors
party thereto, (ii) the Consulting Agreements, each dated as of August 30, 2007,
among Holding Parent, the Borrower and each of CD&R, Bain Capital and Carlyle,
or Affiliates thereof, respectively, (iii) the Indemnification Agreements, each
dated as of August 30, 2007, among the Borrower, Holding Parent and each of
(a) CD&R and each CD&R Investor, (b) Bain Capital and each Bain Capital Investor
and (c) Carlyle and each Carlyle Investor, or Affiliates thereof, respectively,
(iv) the Registration Rights Agreement, dated as of August 30, 2007, among
Holding Parent and the Investors party thereto and any other Person party
thereto from time to time, (v) the Stockholders Agreement, dated as of
August 30, 2007, by and among Holding Parent and the Investors party thereto and
any other Person party thereto from time to time and (vi) any other agreement
primarily providing for indemnification and/or contribution for the benefit of
any Permitted Holder in respect of Liabilities resulting from, arising out of or
in connection with, based upon or relating to (a) any management, consulting,
financial advisory, financing, underwriting or placement services or other
investment banking activities, (b) any offering of securities or other financing
activity or arrangement of or by any Parent or any of its Subsidiaries or
(c) any action or failure to act of or by any Parent or any of its Subsidiaries
(or any of their respective predecessors); in each case in clauses (i) through
(vi) as the same may be amended, supplemented, waived or otherwise modified from
time to time in accordance with the terms thereof and of this Agreement.

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary (1) in
respect of travel, entertainment and moving related expenses incurred in the
ordinary course of business or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $10.0 million in the aggregate
outstanding at any time.

“Management Indebtedness”: Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Borrower or
any Parent (including any options, warrants or other rights in respect thereof)
from any Management Investor, which repurchase or other acquisition of Capital
Stock is permitted by subsection 7.5.

 

45



--------------------------------------------------------------------------------

“Management Investors”: the officers, directors, employees and other members of
the management of any Parent, the Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such relatives shall include
only those Persons who are or become Management Investors in connection with
estate planning for or inheritance from other Management Investors, as
determined in good faith by the Borrower, which determination shall be
conclusive), or trusts, partnerships or limited liability companies for the
benefit of any of the foregoing, or any of their heirs, executors, successors
and legal representatives, who at any date beneficially own or have the right to
acquire, directly or indirectly, Capital Stock of the Borrower or any Parent.

“Management Stock”: Capital Stock of the Borrower or any Parent (including any
options, warrants or other rights in respect thereof) held by any of the
Management Investors.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability as to
any Loan Party party thereto of this Agreement or of any of the other Loan
Documents or the rights or remedies of the Administrative Agent, the Collateral
Agent and the Lenders under the Loan Documents, in each case taken as a whole.

“Material Restricted Subsidiary”: any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Borrower that in the aggregate do
not constitute Material Subsidiaries.

“Material Subsidiaries”: Subsidiaries of the Borrower constituting, individually
or in the aggregate (as if such Subsidiaries constituted a single Subsidiary), a
“significant subsidiary” in accordance with Rule 1-02 under Regulation S-X.

“Materials of Environmental Concern”: any chemicals, substances, materials,
wastes, pollutants, contaminants or compounds in any form or regulated under, or
which may give rise to liability under, any applicable Environmental Law,
including gasoline, petroleum (including crude oil or any fraction thereof),
petroleum products or by-products, asbestos, toxic mold, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date”: October 12, 2017; provided that (1) in the event that more than
$450.0 million aggregate principal amount of the Senior Subordinated Notes
remains outstanding on the date (the “First Springing Maturity Date”) that is 90
days prior to the scheduled maturity date of the Senior Subordinated Notes, the
“Maturity Date” shall mean the First Springing Maturity Date or (2) in the event
that more than $450.0 million aggregate principal amount of any unsecured
Indebtedness of the Company or any Restricted Subsidiary incurred to refinance
the Senior Subordinated Notes remains outstanding on the date (the “Second
Springing Maturity Date”) that is 90 days prior to the scheduled maturity date
of such Indebtedness, the “Maturity Date” shall mean the earlier of the Second
Springing Maturity Date and October 12, 2017.

 

46



--------------------------------------------------------------------------------

“Minimum Exchange Tender Condition”: as defined in subsection 2.6(b).

“Minimum Extension Condition”: as defined in subsection 2.7(g).

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

“Mortgaged Properties”: the collective reference to the Real Properties owned in
fee by the Loan Parties described on Schedule 4.8, including all buildings,
improvements, structures and fixtures now or subsequently located thereon and
owned by any such Loan Party and each owned Real Property, if any, which shall
become subject to a mortgage pursuant to Section 6.9(a).

“Mortgages”: collectively, the mortgages and deeds of trust, if any, for the
Mortgaged Properties executed and delivered by any Loan Party to the
Administrative Agent and Collateral Agent, substantially in the form of Exhibit
I, as the same may be amended, supplemented, waived or otherwise modified from
time to time.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Available Cash”: with respect to any Asset Disposition or Recovery Event,
an amount equal to the cash payments received (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Disposition or Recovery Event or
received in any other non-cash form) therefrom, in each case net of

(i) all legal, title and recording tax expenses, commissions and other fees and
expenses incurred, and all Federal, state, provincial, foreign and local taxes
required to be paid or to be accrued as a liability under GAAP, as a consequence
of such Asset Disposition or Recovery Event (including as a consequence of any
transfer of funds in connection with the application thereof in accordance with
subsection 7.4),

(ii) all payments made, and all installment payments required to be made, on any
Indebtedness (x) that is secured by any assets subject to such Asset Disposition
or involved in such Recovery Event, in accordance with the terms of any Lien
upon such assets or (y) that must by its terms, or, in the case of an Asset
Disposition, in order to obtain a necessary consent to such Asset Disposition,
or by applicable law, be repaid out of the proceeds from such Asset Disposition
or Recovery Event, including but not limited to any payments required to be made
to increase borrowing availability under any revolving credit facility,

(iii) all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Disposition or Recovery Event, or to any other Person (other than the Borrower
or a Restricted Subsidiary) owning a beneficial interest in the assets disposed
of in such Asset Disposition or Recovery Event,

 

47



--------------------------------------------------------------------------------

(iv) any liabilities or obligations associated with the assets disposed of in
such Asset Disposition or involved in such Recovery Event and retained,
indemnified or insured by the Borrower or any Restricted Subsidiary after such
Asset Disposition, including pension and other post-employment benefit
liabilities, liabilities related to environmental matters, and liabilities
relating to any indemnification obligations associated with such Asset
Disposition,

(v) in the case of an Asset Disposition, the amount of any purchase price or
similar adjustment (x) claimed by any Person to be owed by the Borrower or any
Restricted Subsidiary, until such time as such claim shall have been settled or
otherwise finally resolved, or (y) paid or payable by the Borrower or any
Restricted Subsidiary, in either case in respect of such Asset Disposition,

(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid by the
Borrower or any of its Subsidiaries, and

(vii) in the case of any Asset Disposition by, or Recovery Event relating to any
asset of, the Borrower or any Restricted Subsidiary that is not a Subsidiary
Guarantor, any amount of proceeds from such Asset Disposition or Recovery Event
to the extent (x) subject to any restriction on the transfer thereof directly or
indirectly to the Borrower, including by reason of applicable law or agreement
(other than any agreement entered into primarily for the purpose of imposing
such a restriction) or (y) in the good faith determination of the Borrower
(which determination shall be conclusive), the transfer thereof directly or
indirectly to the Borrower could reasonably be expected to give rise to or
result in (A) any violation of applicable law, (B) any liability (criminal,
civil, administrative or other) for any of the officers, directors or
shareholders of the Borrower, any Restricted Subsidiary or any Parent, (C) any
violation of the provisions of any joint venture or other material agreement
governing or binding upon the Borrower or any Restricted Subsidiary, (D) any
material risk of any such violation or liability referred to in any of the
preceding clauses (A), (B) and (C), (E) any adverse tax consequence for the
Borrower, any Restricted Subsidiary or any Parent, or (F) any cost, expense,
liability or obligation (including any Tax) other than routine and immaterial
out-of-pocket expenses.

“Net Cash Proceeds”: with respect to any issuance or sale of any securities or
Indebtedness of the Borrower or any Subsidiary by the Borrower or any
Subsidiary, or any capital contribution, the cash proceeds of such issuance,
sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees actually incurred in connection with such issuance, sale or
contribution and net of taxes paid or payable as a result thereof.

“Non-Consenting Lender”: as defined in subsection 10.1(f).

 

48



--------------------------------------------------------------------------------

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

“Non-Extending Lender”: as defined in subsection 2.7(e).

“Note”: a Term Note; collectively, the “Notes.”

“Obligation Currency”: as defined in subsection 10.8(a).

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.

“Offered Amount”: as defined in subsection 3.4(i).

“Offered Discount”: as defined in subsection 3.4(i).

“OID”: as defined in subsection 2.5(d).

“Other Representatives”: each of Bank of America, N.A., Goldman Sachs Lending
Partners LLC, Wells Fargo Securities, LLC, Deutsche Bank Securities Inc., Credit
Suisse Securities (USA) LLC, UBS Securities LLC, J.P. Morgan Securities LLC and
Barclays Bank PLC in their collective capacity as Joint Lead Arrangers of the
Term Loans and Commitments hereunder.

“Outstanding Amount”: with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

“Parent”: any of Holding Parent, Holding, any Other Parent and any other Person
that is a Subsidiary of Holding Parent, Holding or any Other Parent and of which
the Borrower is a Subsidiary. As used herein, “Other Parent” means a Person of
which the Borrower becomes a Subsidiary after the Closing Date, provided that
either (x) immediately after the Borrower first becomes a Subsidiary of such
Person, more than 50.0% of the Voting Stock of such Person shall be held by one
or more Persons that held more than 50.0% of the Voting Stock of a Parent of the
Borrower immediately prior to the Borrower first becoming such Subsidiary or
(y) such Person shall be deemed not to be an Other Parent for the purpose of
determining whether a Change of Control shall have occurred by reason of the
Borrower first becoming a Subsidiary of such Person.

 

49



--------------------------------------------------------------------------------

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement, the ABL
Facility, any Senior Notes Indenture or the Senior Subordinated Notes Indenture
or any other agreement or instrument relating to Indebtedness of the Borrower or
any Restricted Subsidiary, including in respect of any reports filed with
respect to the Securities Act, the Exchange Act or the respective rules and
regulations promulgated thereunder, (ii) expenses incurred by any Parent in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Borrower or
any Subsidiary thereof, (iii) indemnification obligations of any Parent owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with or for the benefit of any such Person
(including the Management Agreements), or obligations in respect of director and
officer insurance (including premiums therefor), (iv) other administrative and
operational expenses of any Parent incurred in the ordinary course of business,
and (v) fees and expenses incurred by any Parent in connection with any offering
of Capital Stock or Indebtedness, (w) which offering is not completed, or
(x) where the net proceeds of such offering are intended to be received by or
contributed or loaned to the Borrower or a Restricted Subsidiary, or (y) in a
prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received, contributed or loaned, or (z) otherwise on
an interim basis prior to completion of such offering so long as any Parent
shall cause the amount of such expenses to be repaid to the Borrower or the
relevant Restricted Subsidiary out of the proceeds of such offering promptly if
completed.

“Pari Passu Lien Priority”: with respect to specified Indebtedness, secured by a
Lien on specified Collateral ranking equal with the Lien on such Collateral
securing the Term Loans or any Subsidiary Guarantee, as applicable, either
pursuant to the Cash Flow Intercreditor Agreement or one or more other
intercreditor agreements having terms no less favorable to the Lenders in
relation to the holders of such specified Indebtedness with respect to such
Collateral than the terms of the Cash Flow Intercreditor Agreement applicable to
the rights of the Lenders in relation to the holders of the First Lien Note
Obligations (as defined in the Base Intercreditor Agreement) with respect to the
Collateral, as determined in good faith by the Borrower.

“Participant”: as defined in subsection 10.6(c).

“Participant Register”: as defined in subsection 10.6(c).

“Participating Lender”: as defined in subsection 3.4(i).

“Patriot Act”: as defined in subsection 10.19.

 

50



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Additional Indebtedness”: Additional Indebtedness that is permitted
to be incurred pursuant to subsection 7.1.

“Permitted Affiliated Assignee”: Any Sponsor, any investment fund managed or
controlled by any Sponsor and any special purpose vehicle established by any
Sponsor or by one or more of such investment funds.

“Permitted Debt Exchange”: as defined in subsection 2.6(a).

“Permitted Debt Exchange Notes”: as defined in subsection 2.6(a).

“Permitted Debt Exchange Offer”: as defined in subsection 2.6(a).

“Permitted Holder”: any of the following:

(i) any of the Investors or Management Investors, and any of their respective
Affiliates;

(ii) any investment fund or vehicle managed or sponsored by CD&R, Bain Capital,
Carlyle or any Affiliate thereof, and any Affiliate of or successor to any such
investment fund or vehicle;

(iii) any limited or general partners of, or other investors in, any CD&R
Investor, Bain Capital Investor or Carlyle Investor or any Affiliate thereof, or
any such investment fund or vehicle (as to any such limited partner or other
investor, solely to the extent of any Capital Stock of the Borrower or any
Parent actually received by way of dividend or distribution from any such
Investor, Affiliate, or investment fund or vehicle); and

(iv) any Person acting in the capacity of an underwriter in connection with a
public or private offering of Capital Stock of any Parent or the Borrower.

“Permitted Investment”: an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

(i) a Restricted Subsidiary, the Borrower, or a Person that will, upon the
making of such Investment, become a Restricted Subsidiary (and any Investment
held by such Person that was not acquired by such Person in contemplation of so
becoming a Restricted Subsidiary);

(ii) another Person if as a result of such Investment such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer);

 

51



--------------------------------------------------------------------------------

(iii) Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

(iv) receivables owing to the Borrower or any Restricted Subsidiary, if created
or acquired in the ordinary course of business;

(v) any securities or other Investments received as consideration in, or
retained in connection with, sales or other dispositions of property or assets,
including Asset Dispositions made in compliance with subsection 7.4;

(vi) securities or other Investments received in settlement of debts created in
the ordinary course of business and owing to, or of other claims asserted by,
the Borrower or any Restricted Subsidiary, or as a result of foreclosure,
perfection or enforcement of any Lien, or in satisfaction of judgments,
including in connection with any bankruptcy proceeding or other reorganization
of another Person;

(vii) Investments in existence or made pursuant to legally binding written
commitments in existence on the Closing Date;

(viii) Currency Agreements, Interest Rate Agreements, Commodities Agreements and
related Hedging Obligations, which obligations are Incurred in compliance with
subsection 7.1;

(ix) pledges or deposits (x) with respect to leases or utilities provided to
third parties in the ordinary course of business or (y) otherwise described in
the definition of “Permitted Liens” or made in connection with Liens permitted
under subsection 7.2;

(x) (1) Investments in or by any Special Purpose Subsidiary, or in connection
with a Financing Disposition (described in clause (i) of the definition thereof)
by or to or in favor of any Special Purpose Entity, including Investments of
funds held in accounts permitted or required by the arrangements governing such
Financing Disposition or any related Indebtedness, or (2) any promissory note
issued by the Borrower, or any Parent, provided that if such Parent receives
cash from the relevant Special Purpose Entity in exchange for such note, an
equal cash amount is contributed by any Parent to the Borrower;

(xi) bonds secured by assets leased to and operated by the Borrower or any
Restricted Subsidiary that were issued in connection with the financing of such
assets so long as the Borrower or any Restricted Subsidiary may obtain title to
such assets at any time by paying a nominal fee, canceling such bonds and
terminating the transaction;

(xii) the Senior First Priority Notes, the Senior Second Priority Notes, the
Senior Unsecured Notes or the Senior Subordinated Notes;

(xiii) any Investment to the extent made using Capital Stock of the Borrower
(other than Disqualified Stock), Capital Stock of any Parent or Junior Capital
as consideration;

 

52



--------------------------------------------------------------------------------

(xiv) Management Advances;

(xv) Investments in Related Businesses in an aggregate amount outstanding at any
time not to exceed the greater of $125.0 million and 2.5% of Consolidated
Tangible Assets;

(xvi) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of subsection 7.6(b)
(except transactions described in clauses (i), (v) and (vi) thereof), including
any Investment pursuant to any transaction described in clause (ii) of such
subsection (whether or not any Person party thereto is at any time an Affiliate
of the Borrower);

(xvii) any Investment by any Captive Insurance Subsidiary in connection with its
provision of insurance to the Borrower or any of its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable; and

(xviii) other Investments in an aggregate amount outstanding at any time not to
exceed the greater of $125.0 million and 2.5% of Consolidated Tangible Assets.

If any Investment pursuant to clause (xv) or (xviii) above, or subsection
7.5(b)(vii), as applicable, is made in any Person that is not a Restricted
Subsidiary and such Person thereafter (A) becomes a Restricted Subsidiary or
(B) is merged or consolidated into, or transfers or conveys all or substantially
all of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary, then such Investment shall thereafter be deemed to have been made
pursuant to clause (i) or (ii) above, respectively, and not clause (xv) or
(xviii) above or subsection 7.5(b)(vii), as applicable (and, in the case of the
foregoing clause (A), for so long as such Person continues to be a Restricted
Subsidiary unless and until such Person is merged or consolidated into or
transfers or conveys all or substantially all its assets to, or is liquidated
into, the Borrower or a Restricted Subsidiary).

“Permitted Lien”: any Lien permitted pursuant to the Loan Documents, including
those permitted to exist pursuant to subsection 7.2 or described in any of the
clauses of subsection 7.2.

“Permitted Payment”: as defined in subsection 7.5(b).

“Person”: any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

53



--------------------------------------------------------------------------------

“Predecessor ABL Credit Agreement”: that Credit Agreement, dated as of
August 30, 2007, among the Borrower, the Canadian borrower party thereto, the
lenders party thereto, GE Business Financial Services, as administrative agent
and U.S. collateral agent, and the other parties thereto, as amended,
supplemented, waived and otherwise modified prior to the Closing Date.

“Predecessor Credit Agreement”: that Credit Agreement, dated as of August 30,
2007, among the Borrower, the lenders party thereto, Merrill Lynch Capital
Corporation, as administrative agent and collateral agent, and the other parties
thereto, as amended, supplemented, waived and otherwise modified prior to the
Closing Date.

“Preferred Stock”: as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

“Prepayment Date”: as defined in subsection 3.4(e).

“Prime Rate”: as defined in the definition of “ABR.”

“Purchase”: as defined in the definition of “Consolidated Coverage Ratio.”

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Qualifying Lender”: as defined in subsection 3.4(i).

“Rating Agency”: Moody’s or S&P, or, if Moody’s or S&P or both shall not make a
rating of the Senior Credit Facilities publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

“Real Property”: land, buildings, structures and other improvements located
thereon, fixtures attached thereto, and rights, privileges, easements and
appurtenances related thereto, and related property interests.

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower and its Restricted Subsidiaries constituting Collateral giving rise
to Net Available Cash to such Loan Party in excess of (x) $4.0 million in any
one case and (y) $50.0 million in the aggregate in any fiscal year minus the Net
Available Cash in such fiscal year from dispositions classified by the Borrower
pursuant to clause (xviii) of the definition of “Asset Disposition.”

 

54



--------------------------------------------------------------------------------

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have correlative
meanings.

“Refinancing Agreement”: as defined in subsection 7.9(c).

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Borrower that refinances Indebtedness
of any Restricted Subsidiary (to the extent permitted by this Agreement) and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of
another Restricted Subsidiary) including Indebtedness that refinances
Refinancing Indebtedness; provided that

(1) (x) if the Indebtedness being refinanced is Subordinated Obligations or
Guarantor Subordinated Obligations, the Refinancing Indebtedness shall have a
final Stated Maturity at the time such Refinancing Indebtedness is Incurred that
is equal to or greater than the final Stated Maturity of the Indebtedness being
refinanced (or if shorter, the Term Loans) and (y) if the Indebtedness being
refinanced was incurred pursuant to subsection 7.1(b)(viii)(H), the Refinancing
Indebtedness shall be Subordinated Obligations or Guarantor Subordinated
Obligations, as applicable,

(2) such Refinancing Indebtedness is Incurred in an aggregate principal amount
(or if issued with original issue discount, an aggregate issue price) that is
equal to or less than the sum of (x) the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced, plus (y) fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such Refinancing Indebtedness, and

(3) Refinancing Indebtedness shall not include (x) Indebtedness of a Restricted
Subsidiary that is not a Subsidiary Guarantor that refinances Indebtedness of
the Borrower or a Subsidiary Guarantor that could not have been initially
Incurred by such Restricted Subsidiary pursuant to subsection 7.1 or
(y) Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary.

“Refunding Capital Stock”: as defined in subsection 7.5(b)(i).

“Register”: as defined in subsection 10.6(b)(iv).

“Regulation S-X”: Regulation S-X promulgated by the SEC as in effect on the
Closing Date.

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

55



--------------------------------------------------------------------------------

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reinvested Amount”: with respect to any Asset Disposition permitted by
subsection 7.4 or any Recovery Event, an amount equal to that portion of the Net
Available Cash thereof as shall, according to a certificate signed by a
Responsible Officer of the Borrower delivered to the Administrative Agent at the
end of the applicable reinvestment period provided for in subsection 7.4(b), be
reinvested or committed to be reinvested in the business of the Borrower and its
Restricted Subsidiaries in a manner consistent with the requirements of
subsection 7.4 and the other provisions hereof within 450 days from the later of
the date of such Asset Disposition or Recovery Event, as the case may be, and
the date of receipt of such Net Available Cash (or, if such reinvestment is a
project authorized by the Board of Directors that will take longer than 450 days
to complete, the period of time necessary to complete such project).

“Related Business”: those businesses in which the Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Borrower, any of its Subsidiaries or any Parent), or being a holding company
of the Borrower, any of its Subsidiaries or any Parent or receiving dividends
from or other distributions in respect of the Capital Stock of the Borrower, any
of its Subsidiaries or any Parent, or having guaranteed any obligations of the
Borrower or any Subsidiary thereof, or having made any payment in respect of any
of the items for which the Borrower or any of its Subsidiaries is permitted to
make payments to any Parent pursuant to the covenant described under subsection
7.5, or acquiring, developing, maintaining, owning, prosecuting, protecting or
defending its intellectual property and associated rights (including but not
limited to receiving or paying royalties for the use thereof) relating to the
business or businesses of the Borrower or any Subsidiary thereof, (y) any taxes
of a Parent attributable to any taxable period (or portion thereof) ending on or
prior to the Closing Date or incurred in connection with the Transactions or the
2007 Transactions, or attributable to any Parent’s receipt of (or entitlement
to) any payment in connection with the Transactions or the 2007 Transactions,
including any payment received after the Closing Date pursuant to any agreement
related to the Transactions or the 2007 Transactions or (z) any other federal,
state, foreign, provincial or local taxes measured by income for which any
Parent is liable up to an amount not to exceed, with respect to federal taxes,
the amount of any such taxes that the Borrower and its Subsidiaries would have
been required to pay on a separate company basis, or on a consolidated basis as
if the Borrower had filed a consolidated return on behalf of an affiliated group
(as defined in Section 1504 of the Code or an analogous provision of state,
foreign, provincial or local law) of which it were the common parent, or with
respect to state, foreign, provincial or local taxes, the amount of any such
taxes that the Borrower

 

56



--------------------------------------------------------------------------------

and its Subsidiaries would have been required to pay on a separate company
basis, or on a combined basis as if the Borrower had filed a combined return on
behalf of an affiliated group consisting only of the Borrower and its
Subsidiaries (in each case, reduced by any such taxes paid directly by the
Borrower or its Subsidiaries).

“Release”: any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Material of Environmental Concern in,
into, onto or through the environment.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Intercreditor Agreement”: as defined in subsection 7.8(c).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

“Required Lenders”: Lenders the Term Credit Percentages of which aggregate
greater than 50.0%.

“Requirement of Law”: as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
statute, ordinance, code, decree, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its material property or to
which such Person or any of its material property is subject, including laws,
ordinances and regulations pertaining to zoning, occupancy and subdivision of
real properties; provided that the foregoing shall not apply to any non-binding
recommendation of any Governmental Authority.

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 6.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person.

“Restricted Payment”: as defined in subsection 7.5(a).

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).

 

57



--------------------------------------------------------------------------------

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies,
Inc., and its successors.

“Sale”: as defined in the definition of “Consolidated Coverage Ratio.”

“Sale and Leaseback Transaction”: any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

“SEC”: the Securities and Exchange Commission.

“Secured Indebtedness”: as defined in subsection 7.5(b)(ii).

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Property, the Guarantee and Collateral Agreement, the Holding Pledge
Agreement and all other similar security documents hereafter delivered to the
Collateral Agent granting a Lien on any asset or assets of any Person to secure
the obligations and liabilities of the Loan Parties hereunder and/or under any
of the other Loan Documents or to secure any guarantee of any such obligations
and liabilities, including any security documents executed and delivered or
caused to be delivered to the Collateral Agent pursuant to subsection 6.9, in
each case, as amended, supplemented, waived or otherwise modified from time to
time.

“Senior Credit Facilities”: collectively, the Facility and the ABL Facility.

“Senior First Priority Notes Documents”: collectively, the Senior First Priority
Notes Indenture and the “Note Security Documents” as such term is defined in the
Senior First Priority Notes Indenture.

“Senior First Priority Notes”: the “Notes” as such term is defined in the Senior
First Priority Notes Indenture.

“Senior First Priority Notes Agent”: Wilmington Trust, National Associate, as
note collateral agent for the holders of the Senior First Priority Notes.

“Senior First Priority Notes Indenture”: the Indenture, dated as of April 12,
2012, among the Borrower, the subsidiary guarantors party thereto from time to
time and

 

58



--------------------------------------------------------------------------------

Wilmington Trust, National Association, as trustee, governing the 8 1/8% Senior
Secured First Priority Notes due 2019 of the Borrower, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 7.8 to the extent applicable.

“Senior Indebtedness”: any Indebtedness of the Borrower or any Restricted
Subsidiary other than (x) in the case of the Borrower, Subordinated Obligations
and (y) in the case of any Subsidiary Guarantor, Guarantor Subordinated
Obligations.

“Senior Lien Priority”: with respect to specified Indebtedness, secured by a
Lien on specified Collateral ranking senior to the Lien on such Collateral
securing the Term Loans or any Subsidiary Guarantee, as applicable, either
pursuant to the Base Intercreditor Agreement or one or more other intercreditor
agreements having terms no less favorable to the Lenders in relation to the
holders of such specified Indebtedness with respect to such Collateral than the
terms of the Base Intercreditor Agreement applicable to the rights of the
Lenders in relation to the rights of holders of ABL Obligations (as defined in
the Base Intercreditor Agreement) with respect to ABL Priority Collateral, as
determined in good faith by the Borrower.

“Senior Notes”: the Senior First Priority Notes, the Senior Second Priority
Notes and the Senior Unsecured Notes.

“Senior Notes Indentures”: the Senior First Priority Notes Indenture, the Senior
Second Priority Notes Indenture and the Senior Unsecured Notes Indenture.

“Senior Second Priority Notes Documents”: collectively, the Senior Second
Priority Notes Indenture and the “Note Security Documents” as such term is
defined in the Senior Second Priority Notes Indenture.

“Senior Second Priority Notes”: the “Notes” as such term is defined in the
Senior Second Priority Notes Indenture.

“Senior Second Priority Notes Agent”: Wilmington Trust, National Associate, as
note collateral agent for the holders of the Senior Second Priority Notes.

“Senior Second Priority Notes Indenture”: the Indenture, dated as of April 12,
2012, among the Borrower, the subsidiary guarantors party thereto from time to
time and Wilmington Trust, National Association, as trustee, governing the 11%
Senior Secured Second Priority Notes due 2020 of the Borrower, as the same may
be amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 7.8 to the extent applicable.

“Senior Subordinated Notes”: the “Notes” as such term is defined in the Senior
Subordinated Notes Indenture.

“Senior Subordinated Notes Indenture”: the Indenture, dated as of August 30,
2007, among the Borrower, the subsidiary guarantors party thereto from time to
time and Wells Fargo Bank, National Association, as trustee, governing the 13.5%
Senior Subordinated Notes due 2015 of the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 7.8 to the extent applicable.

 

59



--------------------------------------------------------------------------------

“Senior Unsecured Indebtedness”: (a) the Senior Unsecured Notes and (b) any
senior unsecured Indebtedness that refinances Senior Unsecured Notes or
Subordinated Obligations, provided that in the event that any such Indebtedness
is Incurred only in part to so refinance Senior Unsecured Notes or Subordinated
Obligations, the Borrower at its option may classify a corresponding portion of
such Indebtedness (not exceeding the principal amount of Senior Unsecured Notes
or Subordinated Obligations so refinanced) as being Senior Unsecured
Indebtedness and the remaining portion of such Indebtedness as not being Senior
Unsecured Indebtedness.

“Senior Unsecured Notes”: the “Notes” as such term is defined in the Senior
Unsecured Notes Indenture.

“Senior Unsecured Notes Indenture”: the Indenture, dated as of April 12, 2012,
among the Borrower, the subsidiary guarantors party thereto from time to time
and Wilmington Trust, National Association, as trustee, governing the 14.875%
Senior Notes due 2020 of the Borrower, as the same may be amended, supplemented,
waived or otherwise modified from time to time in accordance with subsection 7.8
to the extent applicable.

“Set”: the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

“Settlement Service”: as defined in subsection 10.6(b).

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solicited Discount Proration”: as defined in subsection 3.4(i).

“Solicited Discounted Prepayment Amount”: as defined in subsection 3.4(i).

“Solicited Discounted Prepayment Notice”: an irrevocable written notice of the
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
subsection 3.4(i)(iv) substantially in the form of Exhibit J.

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit K, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date”: as defined in subsection
3.4(i).

“Solvent” and “Solvency”: with respect to any Person (for purposes of this
definition to be taken together with its Restricted Subsidiaries on a
consolidated basis) on a particular date, the condition that, on such date,
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and

 

60



--------------------------------------------------------------------------------

matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables and/or related assets and/or (ii) acquiring,
selling, leasing, financing or refinancing Real Property acquired after the
Closing Date and/or related rights (including under leases and insurance
policies) and/or assets (including managing, exercising and disposing of any
such rights and/or assets) and/or (iii) financing or refinancing in respect of
Capital Stock of any Special Purpose Subsidiary.

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables and/or Real Property (in the case of Real Property,
acquired after the Closing Date) of the Borrower or any Restricted Subsidiary
that have been transferred to a Special Purpose Entity or made subject to a Lien
in a Financing Disposition (including any financing or refinancing in respect of
Capital Stock of a Special Purpose Subsidiary held by another Special Purpose
Subsidiary).

“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes, (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition or (iii) any Guarantee in respect of customary recourse obligations
(as determined in good faith by the Borrower) in connection with any
collateralized mortgage backed securitization or any other Special Purpose
Financing or Financing Disposition in respect of Real Property,

 

61



--------------------------------------------------------------------------------

including in respect of Liabilities in the event of any involuntary case
commenced with the collusion of any Special Purpose Subsidiary or any Affiliate
thereof, or any voluntary case commenced by any Special Purpose Subsidiary,
under any applicable Bankruptcy Law, and (y) subject to the preceding clause
(x), any such other agreements and undertakings shall not include any Guarantee
of Indebtedness of a Special Purpose Subsidiary by the Borrower or a Restricted
Subsidiary that is not a Special Purpose Subsidiary.

“Special Purpose Subsidiary”: a Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of (i) acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and all rights
(contractual and other), collateral and other assets relating thereto and/or
(ii) acquiring, selling, leasing, financing or refinancing Real Property
acquired after the Closing Date and/or related rights (including under leases
and insurance policies) and/or assets (including managing, exercising and
disposing of any such rights and/or assets), all proceeds thereof and all rights
(contractual and other), collateral and/or other assets relating thereto, and/or
(iii) owning or holding Capital Stock of any Special Purpose Subsidiary and/or
engaging in any financing or refinancing in respect thereof and (y) any business
or activities incidental or related to such business and (b) is designated as a
“Special Purpose Subsidiary” by the Borrower.

“Specified Discount”: as defined in subsection 3.4(i).

“Specified Discount Prepayment Amount”: as defined in subsection 3.4(i).

“Specified Discount Prepayment Notice”: an irrevocable written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to subsection
3.4(i)(ii) substantially in the form of Exhibit L.

“Specified Discount Prepayment Response”: the written response by each Lender,
substantially in the form of Exhibit M, to a Specified Discount Prepayment
Notice.

“Specified Discount Prepayment Response Date”: as defined in subsection 3.4(i).

“Specified Discount Proration”: as defined in subsection 3.4(i).

“Specified Existing Term Tranche”: as defined in subsection 2.7(a).

“Sponsors”: Bain Capital, Carlyle and CD&R.

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

“Submitted Amount”: as defined in subsection 3.4(i).

 

62



--------------------------------------------------------------------------------

“Submitted Discount”: as defined in subsection 3.4(i).

“Subordinated Obligations”: any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Obligations hereunder and under the Loan
Documents pursuant to a written agreement.

“Subsection 2.7 Additional Amendment”: as defined in subsection 2.7(c).

“Subsidiary”: with regard to any Person, any corporation, association,
partnership, or other business entity of which more than 50.0% of the total
voting power of shares of Capital Stock or other equity interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly by (i) such Person or
(ii) one or more Subsidiaries of such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantee”: the guarantee of the obligations of the Borrower under
the Loan Document provided pursuant to the Guarantee and Collateral Agreement.

“Subsidiary Guarantor”: each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower that executes and delivers a Subsidiary Guarantee,
in each case, unless and until such time as the respective Subsidiary Guarantor
ceases to constitute a Domestic Subsidiary of the Borrower or is released from
all of its obligations under the Subsidiary Guarantee in accordance with the
terms and provisions thereof.

“Successor Company”: as defined in subsection 7.3(a)(i).

“Supermajority Lenders”: Lenders the Term Credit Percentages of which aggregate
at least 66 2/3%.

“Supplemental Term Loan Commitments”: as defined in subsection 2.5(a).

“Syndication Agent”: as defined in the Preamble.

“Syndication Date”: the date on which the Administrative Agent, in its
reasonable discretion, advises the Borrower that the primary syndication of the
Commitments and Term Loans has been completed.

“Tax Sharing Agreement”: the Tax Sharing Agreement, dated as of August 30, 2007,
among the Borrower, Holding, and Holding Parent, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

 

63



--------------------------------------------------------------------------------

“Temporary Cash Investments”: any of the following: (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America, Canada or a member state of the European Union or any
country in whose currency funds are being held pending their application in the
making of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof,
(y) JPMorgan Chase Bank, N.A., SunTrust Bank, Wells Fargo Bank, National
Association, Bank of America, N.A., Wachovia Bank, National Association,
Scotiabank, The Toronto-Dominion Bank, Bank of Montreal or any of their
respective affiliates or (z) a bank or trust company that is organized under the
laws of the United States of America, any state thereof, Canada, any province
thereof, or any foreign country recognized by the United States of America
having capital and surplus aggregating in excess of $250.0 million (or the
foreign currency equivalent thereof) and whose long term debt is rated at least
“A” by S&P or “A-1” by Moody’s (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization) at
the time such Investment is made, (iii) repurchase obligations for underlying
securities or instruments of the types described in clause (i) or (ii) above
entered into with a bank meeting the qualifications described in clause
(ii) above, (iv) Investments in commercial paper, maturing not more than 24
months after the date of acquisition, issued by a Person (other than that of the
Borrower or any of its Subsidiaries), with a rating at the time as of which any
Investment therein is made of “P-2” (or higher) according to Moody’s or “A-2”
(or higher) according to S&P (or, in either case, the equivalent of such rating
by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization),
(v) Investments in securities maturing not more than 24 months after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, any province of Canada, or by any political
subdivision or taxing authority of any thereof, and rated at least “BBB-” by S&P
or “Baa3” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vi) Indebtedness
or Preferred Stock (other than of the Borrower or any of its Subsidiaries)
having a rating of “A” or higher by S&P or “A2” or higher by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vii) investment funds investing 95.0% of their
assets in securities of the type described in clauses (i) through (vi) above
(which funds may also hold reasonable amounts of cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a
domestic commercial bank or a commercial bank organized and located in a

 

64



--------------------------------------------------------------------------------

country recognized by the United States of America or Canada, in each case,
having capital and surplus in excess of $250.0 million (or the foreign currency
equivalent thereof), or investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 (or any successor rule) of the SEC under the
Investment Company Act of 1940, as amended and (ix) similar investments approved
by the Board of Directors in the ordinary course of business.

“Term Credit Percentage”: as to any Lender at any time, the percentage of the
aggregate outstanding Term Loans (if any) of the Lenders and aggregate unused
Term Loan Commitments of the Lenders (if any) then constituted by such Lender’s
outstanding Term Loans (if any) and such Lender’s unused Term Loan Commitments
(if any).

“Term Loan”: as defined in subsection 2.1(a); and collectively the “Term Loans.”

“Term Loan Commitment”: as to any Lender, its obligation to make Term Loans to
the Borrower pursuant to subsection 2.1(a) in an aggregate amount not to exceed
the amount set forth opposite such Lender’s name in Schedule A under the heading
“Term Loan Commitment” (collectively, as to all the Term Loan Lenders, the “Term
Loan Commitments”). The original aggregate amount of the Term Loan Commitments
on the Closing Date is $1,000,000,000.

“Term Loan Facility”: the collective reference to the Term Loan Commitments and
the Loans made hereunder, this Agreement, any Loan Documents, any notes issued
pursuant hereto and any guarantee and collateral agreement, patent and trademark
security agreement and mortgages and other guarantees, pledge agreements,
security agreements and collateral documents, and other instruments and
documents, executed and delivered pursuant to or in connection with any of the
foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under this Agreement or one or
more other credit agreements, indentures or financing agreements or otherwise,
unless such agreement or instrument expressly provides that it is not intended
to be and is not a Term Loan Facility hereunder). Without limiting the
generality of the foregoing, the term “Term Loan Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

“Term Loan Lender”: any Lender having a Term Loan Commitment hereunder and/or a
Term Loan outstanding hereunder; and all such Lenders, collectively, the “Term
Loan Lenders.”

“Term Note”: each Term Note as defined in subsection 2.2(a) and, collectively,
the “Term Notes.”

“THD”: The Home Depot, Inc., and any successor in interest thereto.

 

65



--------------------------------------------------------------------------------

“Title Insurance Company”: Chicago Title Insurance Company or any other title
insurance company as shall be retained by the Borrower and reasonably acceptable
to the Collateral Agent.

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Tranche”: with respect to Loans or commitments, whether such Loans or
commitments are (i) Term Loans or Term Loan Commitments, (ii) Incremental Loans
or Incremental Commitments with the same terms and conditions made on the same
day, or (iii) an Extended Term Tranche.

“Transactions”: collectively, any or all of the following: (i) the entry into
the Senior Notes Indentures and any related security agreements and exchange and
registration rights agreements, and the offer and issuance of the Senior Notes,
(ii) the entry into the Senior Credit Facilities and Incurrence of Indebtedness
thereunder by one or more of the Borrower and its Subsidiaries, and the entry
into the Cash Flow Intercreditor Agreement and Base Intercreditor Agreement,
(iii) the repayment of certain existing Indebtedness of the Borrower and its
Subsidiaries, (iv) the exchange of certain existing Indebtedness of the Borrower
and its Subsidiaries for Senior Unsecured Notes, and (v) all other transactions
relating to any of the foregoing (including payment of fees and expenses related
to any of the foregoing).

“Transferee”: any Participant or Assignee.

“Treasury Capital Stock”: as defined in subsection 7.5(b)(i).

“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

“Unrestricted Cash”: cash, Cash Equivalents and Temporary Cash Investments,
other than (i) as disclosed in the consolidated financial statements of the
Borrower as a line item on the balance sheet as “restricted cash” and (ii) cash,
Cash Equivalents and Temporary Cash Investments of a Captive Insurance
Subsidiary to the extent such cash, Cash Equivalents and Temporary Cash
Investments are not permitted by applicable law or regulation to be dividended,
distributed or otherwise transferred to the Borrower or any Restricted
Subsidiary that is not a Captive Insurance Subsidiary.

 

66



--------------------------------------------------------------------------------

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, (ii) any Subsidiary of an Unrestricted
Subsidiary and (iii) unless designated a Restricted Subsidiary as provided
below, NHDSA Holding, LLC and NHDSA LLC. The Board of Directors may designate
any Subsidiary of the Borrower (including any newly acquired or newly formed
Subsidiary of the Borrower) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Capital Stock or Indebtedness of,
or owns or holds any Lien on any property of, the Borrower or any other
Restricted Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary
to be so designated; provided, that (A) such designation was made at or prior to
the Closing Date, or (B) the Subsidiary to be so designated has total
consolidated assets of $1,000 or less or (C) if such Subsidiary has consolidated
assets greater than $1,000, then such designation would be permitted under
subsection 7.5. The Board of Directors may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, that immediately after giving effect to
such designation (x) the Borrower could Incur at least $1.00 of additional
Indebtedness under subsection 7.1(a) or (y) the Consolidated Coverage Ratio
would be greater than it was immediately prior to giving effect to such
designation or (z) such Subsidiary shall be a Special Purpose Subsidiary with no
Indebtedness outstanding other than Indebtedness that can be Incurred (and upon
such designation shall be deemed to be Incurred and outstanding) pursuant to
subsection 7.1(b). Any such designation by the Board of Directors shall be
evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer
certifying that such designation complied with the foregoing provisions. For the
avoidance of doubt, any Senior Subordinated Notes in which a beneficial interest
is held by any Unrestricted Subsidiary on the Closing Date may be acquired or
retired by the Borrower or any Restricted Subsidiary without restriction under
subsection 7.5 and any such acquisition or retirement shall be deemed
specifically excluded from the definition of “Restricted Payment.”

“U.S. Tax Compliance Certificate”: as defined in subsection 3.11(b).

“Voting Stock”: shares of Capital Stock entitled to vote generally in the
election of directors.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes, any other Loan Document
or any certificate or other document made or delivered pursuant hereto.

(b) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

 

67



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation,” if not expressly followed by such phrase or the
phrase “but not limited to.”

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires: (i) “or” is not exclusive and
(ii) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time.

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS.

2.1 Term Loans.

(a) Term Loans Generally. Subject to the terms and conditions hereof, each Term
Loan Lender severally agrees to make, in Dollars, in a single draw on the
Closing Date, one or more term loans (each, a “Term Loan”) to the Borrower in an
aggregate principal amount not to exceed the amount set forth opposite such Term
Loan Lender’s name in Schedule A under the heading “Term Loan Commitment,” as
such amount may be adjusted or reduced pursuant to the terms hereof.

(b) Term Loans. The Term Loans:

(i) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, ABR Loans or Eurocurrency
Loans; provided that unless the Administrative Agent either otherwise agrees in
its sole discretion or has determined that the Syndication Date has occurred,
all Term Loans shall be maintained (A) during the first week following the
Closing Date, as ABR Loans and (B) thereafter, until the date that is 90 days
following the Closing Date, as either (x) ABR Loans or (y) Eurocurrency Loans
with an Interest Period of one month, with the first such Interest Period
commencing on the first day of the period described in this clause (B); and

(ii) shall be made by each Term Loan Lender in an aggregate principal amount
which does not exceed the Term Loan Commitment (in the case of Term Loans) of
such Term Loan Lender.

Once repaid, Term Loans incurred hereunder may not be reborrowed.

2.2 Term Notes and Amortization.

(a) Term Notes. The Borrower agrees that, upon the request to the Administrative
Agent by any Term Loan Lender made on or prior to the Closing Date or in

 

68



--------------------------------------------------------------------------------

connection with any assignment pursuant to subsection 10.6(b), in order to
evidence such Term Loan Lender’s Term Loan, the Borrower will execute and
deliver to such Term Loan Lender a promissory note substantially in the form of
Exhibit N (each, as amended, supplemented, replaced or otherwise modified from
time to time, a “Term Note”), with appropriate insertions therein as to payee,
date and principal amount, payable to such Term Loan Lender and in a principal
amount equal to the unpaid principal amount of the applicable Term Loans made
(or acquired by assignment pursuant to subsection 10.6(b)) by such Term Loan
Lender to the Borrower. Each Term Note shall be dated the Closing Date and shall
be payable as provided in subsection 2.2(b) and provide for the payment of
interest in accordance with subsection 3.1.

(b) Amortization. The aggregate Term Loans of all the Term Loan Lenders shall be
payable in consecutive quarterly installments beginning September 30, 2012, up
to and including the Maturity Date (subject to reduction as provided in
subsection 3.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Term Loans then outstanding):

 

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date    0.25% of the original aggregate
principal amount of the Term Loans Maturity Date   
all unpaid aggregate principal amounts
of any outstanding Term Loans

2.3 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent notice (which notice must have been received by the
Administrative Agent prior to 9:30 a.m., New York City time, and shall be
irrevocable after funding) on the Closing Date specifying the amount of the Term
Loans to be borrowed and the proposed Borrowing Date. Upon receipt of such
notice the Administrative Agent shall promptly notify each applicable Lender
thereof. Each Lender having a Term Loan Commitment will make the amount of its
pro rata share of the Term Loan Commitments available, in each case for the
account of the Borrower at the office of the Administrative Agent specified in
subsection 10.2 prior to 12:00 Noon New York City time, on the Closing Date in
funds immediately available to the Administrative Agent. The Administrative
Agent shall no later than 12:00 Noon on such date credit the account of the
Borrower on the books of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

2.4 Record of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Term Loan Lender, the amount specified in
subsection 2.2(b) (or such earlier date on which the Term Loans become due and
payable pursuant to Section 8). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Term Loans made to the Borrower
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in subsection 3.1.

 

69



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to subsection
10.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof and each Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 2.4(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

2.5 Incremental Facilities.

(a) So long as no Event of Default under subsection 8(a) or (f) exists or would
arise therefrom, the Borrower shall have the right, at any time and from time to
time after the Closing Date, (i) to request new term loan commitments under one
or more new term loan credit facilities to be included in this Agreement (the
“Incremental Term Loan Commitments”), (ii) to increase the loans in any Tranche
by requesting new term loan commitments to be added to an existing Tranche of
Loans (the “Supplemental Term Loan Commitments”), (iii) to request new
commitments under one or more new revolving facilities to be included in this
Agreement (the “Incremental Revolving Commitments”), and (iv) to request new
letter of credit facility commitments under one or more new letter of credit
facilities to be included in this Agreement (together with the Incremental Term
Loan Commitments, Supplemental Term Loan Commitments and the Incremental
Revolving Commitments, the “Incremental Commitments”), provided that, (i) the
aggregate principal amount of Incremental Commitments permitted pursuant to this
subsection 2.5 is limited, at the time the respective Incremental Commitment
becomes effective, to (A) the aggregate principal amount (not less than zero) of
Indebtedness that is permitted to be Incurred under subsection 7.1(b)(xiv)(i) by
the Borrower or its Restricted Subsidiaries at such time plus (B) $250 million
and (ii) if any portion of an Incremental Commitment is to be incurred in
reliance on subsection 7.1(b)(xiv)(i), the Borrower shall have delivered a
certificate to the Administrative Agent, certifying compliance with the
financial test set forth in such clause (together with calculations
demonstrating compliance with such ratio). Any loans made in respect of any such
Incremental Commitment (other than Supplemental Term Loan Commitments) shall be
made by creating a new Tranche. Each Incremental Commitment made available
pursuant to this subsection 2.5 shall be in a minimum aggregate amount of at
least $15,000,000 and in integral multiples of $1,000,000 in excess thereof.

 

70



--------------------------------------------------------------------------------

(b) Each request from the Borrower pursuant to this subsection 2.5 shall set
forth the requested amount and proposed terms of the relevant Incremental
Commitments. The Incremental Commitments (or any portion thereof) may be made by
any existing Lender or by any other bank or financial institution (any such
existing Lender and any such bank or other financial institution, an “Additional
Lender”), provided, if such Additional Lender is not already a Lender hereunder
or an Affiliate of a Lender hereunder, to the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) and the consent
of any swingline lender or issuing lender, as the case may be, that may then be
required pursuant to subsection 10.6 (such consent not to be unreasonably
withheld or delayed) (it being understood that any such Additional Lender that
is an Affiliated Lender shall be subject to the provisions of subsection
10.6(h), mutatis mutandis, to the same extent as if such Incremental Commitments
and related Obligations had been obtained by such Lender by way of assignment).

(c) Supplemental Term Loan Commitments shall become commitments under this
Agreement pursuant to a supplement specifying the Tranche to be increased,
executed by the Borrower and each increasing Lender substantially in the form
attached hereto as Exhibit O (the “Increase Supplement”) or by each Additional
Lender that is not an existing Lender substantially in the form attached hereto
as Exhibit P (the “Lender Joinder Agreement”), as the case may be, which shall
be delivered to the Administrative Agent for recording in the Register. Upon
effectiveness of the Lender Joinder Agreement each Additional Lender shall be a
Lender, and the term loan made pursuant to such Supplemental Term Loan
Commitment shall be a Loan under the applicable Tranche, for all intents and
purposes of this Agreement.

(d) Incremental Commitments (other than Supplemental Term Loan Commitments)
shall become commitments under this Agreement pursuant to an amendment (an
“Incremental Commitment Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and each Additional Lender. An
Incremental Commitment Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Borrower and the Administrative Agent, to effect the
provisions of this subsection 2.5, provided, however, that (i) (A) the
Incremental Commitments will not be guaranteed by any Subsidiary of the Borrower
other than the Subsidiary Guarantors, and will be secured on a pari passu or (at
the Borrower’s option) junior basis by the same Collateral securing the Term
Loans, (B) the Incremental Commitments and any incremental loans drawn
thereunder (the “Incremental Loans”) shall rank pari passu in right of payment
with or (at the Borrower’s option) junior to the Term Loans and (C) no
Incremental Commitment Amendment may provide for (I) any Incremental Commitment
or any Incremental Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Term Loans and (II) so long as any Term
Loans are outstanding, any mandatory prepayment provisions that do not also
apply to the Term Loans (other than Incremental Term Loans secured on a junior
basis by the Collateral or ranking junior in right of payment, which shall be
subject to junior prepayment provisions) on a pro rata basis (or otherwise
provide for more favorable prepayment treatment for the Term Loans than such
Incremental Loans), provided that any Incremental Loans constituting Initial
Term Loan Refinancing Debt may provide for more favorable amortization payments
than the Term Loans),; (ii) no Lender will

 

71



--------------------------------------------------------------------------------

be required to provide any such Incremental Commitment unless it so agrees;
(iii) the maturity date and the weighted average life to maturity of such
Incremental Commitments shall be no earlier than or shorter than, as the case
may be, the Maturity Date or the weighted average life to maturity of the Term
Loans, as applicable (other than (a) any Incremental Commitments and related
Incremental Term Loans constituting Initial Term Loan Refinancing Debt that may
provide for an earlier maturity date and/or a shorter average life to maturity
than the Term Loans, and (b) an earlier maturity date and/or shorter weighted
average life to maturity for customary bridge financings, that, subject to
customary conditions, would either be automatically converted into or required
to be exchanged for permanent financing which does not provide for an earlier
maturity date or a shorter weighted average life to maturity than the Maturity
Date of the Term Loans or the weighted average life to maturity of the Term
Loans, as applicable); (iv) the interest rate margins applicable to the loans
made pursuant to the Incremental Commitments, and the amortization schedule
applicable to any Incremental Term Loans, shall be determined by the Borrower
and the applicable Additional Lenders; provided that, in the event that the
applicable interest rate margins for any term loans Incurred by the Borrower
under any Incremental Term Loan Commitment are higher than the applicable
interest rate margin for the Term Loans by more than 50 basis points, then the
Applicable Margin for the Term Loans shall be increased to the extent necessary
so that the applicable interest rate margin for the Term Loans is equal to the
applicable interest rate margins for such Incremental Term Loan Commitment minus
50 basis points; provided further that, in determining the applicable interest
rate margins for the Term Loans and the Incremental Term Loans, (A) original
issue discount (“OID”) or upfront fees payable generally to all participating
Additional Lenders in lieu of OID (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under Term Loans or any
Incremental Term Loan in the initial primary syndication thereof shall be
included (with OID being equated to interest based on an assumed four-year life
to maturity); (B) any arrangement, structuring or other fees payable in
connection with the Incremental Term Loans that are not shared with all
Additional Lenders providing such Incremental Term Loans shall be excluded;
(C) any amendments to the Applicable Margin on the Term Loans that became
effective subsequent to the Closing Date but prior to the time of such
Incremental Term Loans shall also be included in such calculations and (D) if
the Incremental Term Loans include an interest rate floor greater than the
interest rate floor applicable to the Term Loans, such increased amount shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the Applicable Margin for the Term Loans shall be
required, to the extent an increase in the interest rate floor for the Term
Loans would cause an increase in the interest rate then in effect thereunder,
and in such case the interest rate floor (but not the Applicable Margin)
applicable to the Term Loans shall be increased by such amount; (v) such
Incremental Commitment Amendment may provide (1) for the inclusion, as
appropriate, of the Additional Lenders in any required vote or action of the
Required Lenders, Supermajority Lenders or of the Lenders of each Tranche
hereunder, (2) class voting and other class protections for any additional
credit facilities, (3) for the amendment of the definitions of “Additional
Permitted Obligations” and “Refinancing Indebtedness” and subsection 7.8(b), in
each case only to extend the maturity date and the weighted average life to
maturity requirements, from the Maturity Date of the Term Loans and weighted
average life to maturity of the Term Loans to the extended maturity date and the
weighted average life to maturity of such Incremental Term Loans, as applicable,
and (4) in the case of an Incremental Revolving Commitment, add, or provide for
adjustments to, the definition of “Agent Default,” “Defaulting Lender”
protections and appropriate modifications to subsection 2.7 to provide for
“amend and extend” mechanics for Incremental Revolving Commitments (and

 

72



--------------------------------------------------------------------------------

related Obligations), in each case on terms agreed by the Borrower, the
Administrative Agent and the Lenders providing such Commitments (including any
swingline lender or issuing lender); and (vi) the other terms and documentation
in respect thereof, to the extent not consistent with this Agreement as in
effect prior to giving effect to the Incremental Commitment Amendment, shall
otherwise be reasonably satisfactory to the Borrower.

2.6 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Loans of a particular Tranche, as selected by the
Borrower, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Loans of such Tranche for Indebtedness in
the form of unsecured notes or secured notes ranking pari passu with or junior
to the Term Loans (such notes, “Permitted Debt Exchange Notes,” and each such
exchange a “Permitted Debt Exchange”), so long as the following conditions are
satisfied: (i) such Permitted Debt Exchange Notes do not provide for a maturity
date or weighted average life to maturity earlier than the Maturity Date of the
Term Loans or shorter than the weighted average life to maturity of the Term
Loans, (ii) except as may be otherwise agreed by the Borrower and the Lenders
participating in the applicable Permitted Debt Exchange, the aggregate principal
amount (calculated on the face amount thereof) of Loans exchanged shall equal
the aggregate principal amount (calculated on the face amount thereof) of
Permitted Debt Exchange Notes issued in exchange for such Loans, (iii) the
aggregate principal amount (calculated on the face amount thereof) of all Loans
exchanged by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Loans being exchanged pursuant to
the Permitted Debt Exchange to the Borrower for immediate cancellation), (iv) if
the aggregate principal amount of all Loans (calculated on the face amount
thereof) tendered by Lenders in respect of the relevant Permitted Debt Exchange
Offer (with no Lender being permitted to tender a principal amount of Loans
which exceeds the principal amount of the applicable Tranche actually held by
it) shall exceed the maximum aggregate principal amount of Loans offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Loans subject to such Permitted Debt Exchange Offer
tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) each such Permitted Debt Exchange
Offer shall be made on a pro rata basis to the Lenders (other than any Lender
that, if requested by the Borrower, is unable to certify that it is either a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act) or an institutional “accredited investor” (as defined in Rule 501 under the
Securities Act)) based on their respective aggregate principal amounts of
outstanding Loans of the applicable Tranche, (vi) so long as any Term Loans are
outstanding, the terms of such Permitted Debt Exchange Notes shall not provide
for any mandatory or voluntary pre-payment provisions applicable to the
Permitted Debt Exchange Notes that do not also apply to the Term Loans on a pro
rata basis (or

 

73



--------------------------------------------------------------------------------

otherwise provide for more favorable prepayment treatment for Term Loans than
such Permitted Debt Exchange Notes), (vii) all documentation in respect of such
Permitted Debt Exchange shall be consistent with the foregoing, and all written
communications generally directed to the Lenders in connection therewith shall
be in form and substance consistent with the foregoing and made in consultation
with the Administrative Agent, and (viii) any applicable Minimum Exchange Tender
Condition shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this subsection 2.6, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
subsection 3.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $15 million in aggregate principal amount of Loans, provided that
subject to the foregoing clause (ii), the Borrower may at its election specify
as a condition (a “Minimum Exchange Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of
Loans be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least ten Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this subsection 2.6 and without conflict with subsection 2.6(d); provided
that the terms of any Permitted Debt Exchange Offer shall provide that the date
by which the relevant Lenders are required to indicate their election to
participate in such Permitted Debt Exchange shall be not less than five Business
Days following the date on which the Permitted Debt Exchange Offer is made.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to subsection 2.6(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

2.7 Extension of Term Loans.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Loans of one or more Tranches (including any Extended Term Loans)
or of any commitments existing at the time of such request (each, an “Existing
Term Tranche” and the Loans of such Tranche, the “Existing Term Loans”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Term Tranche (any such Existing Term Tranche
which has been so extended, an “Extended Term Tranche” and the Loans of such
Tranche, the “Extended Term Loans”) and to provide for other terms consistent
with this subsection 2.7;

 

74



--------------------------------------------------------------------------------

provided that (i) any such request shall be made by the Borrower to all Lenders
with Term Loans with a like maturity date (whether under one or more Tranches)
on a pro rata basis (based on the aggregate outstanding principal amount of the
applicable Term Loans), and (ii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower. In order to establish any
Extended Term Tranche, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Tranche) (an “Extension Request”) setting forth the
proposed terms of the Extended Term Tranche to be established, which terms shall
be identical to those applicable to the Existing Term Tranche from which they
are to be extended (the “Specified Existing Term Tranche”), except (x) all or
any of the final maturity dates of such Extended Term Tranches may be delayed to
later dates than the final maturity dates of the Specified Existing Term Tranche
and (y) (A) the interest rates and interest margins with respect to the Extended
Term Tranche may be higher or lower than the interest margins (including through
fixed interest rates) for the Specified Existing Term Tranche and/or
(B) additional fees may be payable to the Lenders providing such Extended Term
Tranche in addition to or in lieu of any increased margins contemplated by the
preceding clause (A), in each case to the extent provided in the applicable
Extension Amendment; provided that, notwithstanding anything to the contrary in
this subsection 2.7 or otherwise, (1) assignments and participations of Extended
Term Tranches shall be governed by the same or, at the Borrower’s discretion,
more restrictive assignment and participation provisions applicable to the Term
Loans set forth in subsection 10.6 and (2) no repayment of Extended Term
Tranches shall be permitted unless such repayment is accompanied by an at least
pro rata repayment of all earlier maturing Tranches (including Extended Term
Tranches) (or all earlier maturing Tranches (including Extended Term Tranches)
shall otherwise be or have been terminated and repaid in full). No Lender shall
have any obligation to agree to have any of its Existing Term Loans or, if
applicable, commitments of any Existing Term Tranche converted into an Extended
Term Tranche pursuant to any Extension Request. Any Extended Term Tranche shall
constitute a separate Tranche of Loans (and, if applicable, commitments) from
the Specified Existing Term Tranches and from any other Existing Term Tranches
(together with any other Extended Term Tranches so established on such date).

(b) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the applicable
Existing Term Tranche or Existing Term Tranches are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Term Tranche converted into an Extended Term Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing Term
Tranche that it has elected to convert into an Extended Term Tranche. In the
event that the aggregate amount of the Specified Existing Term Tranche subject
to Extension Elections exceeds the amount of Extended Term Tranches requested
pursuant to the Extension Request, the Specified Existing Term Tranches subject
to Extension Elections shall be converted to Extended Term Tranches on a pro
rata basis based on the amount of Specified Existing Term Tranches included in
each such Extension Election.

(c) Extended Term Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
(i) provisions related to maturity or interest margins or fees referenced in
clauses (x) and (y) of subsection 2.7(a), (ii) the definitions of “Additional
Permitted Obligations” and “Refinancing

 

75



--------------------------------------------------------------------------------

Indebtedness” and subsection 7.8(b) to extend the maturity date and the weighted
average life to maturity requirements, from the Maturity Date of the Term Loans
and weighted average life to maturity of the Term Loans to the extended maturity
date and the weighted average life to maturity of such Extended Term Tranche, as
applicable, and which, in each case, except to the extent expressly contemplated
by the penultimate sentence of this subsection 2.7(c) and notwithstanding
anything to the contrary set forth in subsection 10.1, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Term Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders. Notwithstanding anything to the
contrary in this Agreement and without limiting the generality or applicability
of subsection 10.1 to any Subsection 2.7 Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“Subsection 2.7 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Subsection 2.7 Additional Amendments do not become
effective prior to the time that such Subsection 2.7 Additional Amendments have
been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Term Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Subsection 2.7 Additional Amendments
to become effective in accordance with subsection 10.1; provided, further, that
no Extension Amendment may provide for (i) any Extended Term Tranche to be
secured by any Collateral or other assets of any Loan Party that does not also
secure the Existing Term Tranches and (ii) so long as any Existing Term Tranches
are outstanding, any mandatory or voluntary prepayment provisions that do not
also apply to the Existing Term Tranches (other than Existing Term Tranches
secured on a junior basis by the Collateral or ranking junior in right of
payment, which may be subject to junior prepayment provisions) on a pro rata
basis (or otherwise provide for more favorable prepayment treatment for Existing
Term Tranches than such Extended Term Tranches). It is understood and agreed
that each Lender has consented for all purposes requiring its consent, and shall
at the effective time thereof be deemed to consent to each amendment to this
Agreement and the other Loan Documents authorized by this subsection 2.7 and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Subsection 2.7 Additional Amendment.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Term Tranche of each Extending
Lender, the aggregate principal amount of such Specified Existing Term Tranche
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Tranche so converted by such Lender on such date, and such
Extended Term Tranches shall be established as a separate Tranche from the
Specified Existing Term Tranche and from any other Existing Term Tranches
(together with any other Extended Term Tranches so established on such date).

(e) If, in connection with any proposed Extension Amendment after the first
anniversary of the Closing Date, any Lender declines to consent to the
applicable extension on the terms and by the deadline set forth in the
applicable Extension Request (each such other Lender, a “Non-Extending Lender”)
then the Borrower may, on notice to the Administrative Agent and the
Non-Extending Lender, (i) replace such Non-Extending Lender by causing such
Lender to (and

 

76



--------------------------------------------------------------------------------

such Lender shall be obligated to) assign pursuant to subsection 10.6 (with the
assignment fee and any other costs and expenses to be paid by the Borrower in
such instance) all of its rights and obligations under this Agreement to one or
more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to provide
Extended Loans and/or a commitment on the terms set forth in such Extension
Amendment; and provided, further, that all obligations of the Borrower owing to
the Non-Extending Lender relating to the Existing Term Loans so assigned shall
be paid in full (including the applicable premium that would be payable under
subsection 3.4(a) if it were a voluntary prepayment) by the assignee Lender to
such Non-Extending Lender concurrently with such Assignment and Acceptance or
(ii) upon notice to the Administrative Agent, prepay the Existing Term Loans, in
whole or in part, subject to subsection 3.4(a) and 3.12, without premium or
penalty. In connection with any such replacement under this subsection 2.7, if
the Non-Extending Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (A) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (B) the date as of which all obligations of the
Borrower owing to the Non-Extending Lender relating to the Existing Term Loans
so assigned shall be paid in full by the assignee Lender to such Non-Extending
Lender, then such Non-Extending Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Extending Lender.

(f) Following any Extension Date, with the written consent of the Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Term
Loans deemed to be an Extended Term Loan under the applicable Extended Term
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Term Tranche; provided that (i) such Lender shall have provided
written notice to the Borrower and the Administrative Agent at least 10 Business
Days prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its reasonable discretion) and (ii) no more
than three Designation Dates may occur in any one year period without the
written consent of the Administrative Agent. Following a Designation Date, the
Existing Term Loans held by such Lender so elected to be extended will be deemed
to be Extended Term Loans of the applicable Extended Term Tranche, and any
Existing Term Loans held by such Lender not elected to be extended, if any,
shall continue to be “Existing Term Loans” of the applicable Tranche.

(g) With respect to all extensions consummated by the Borrower pursuant to this
subsection 2.7, (i) such extensions shall not constitute optional or mandatory
payments or prepayments for purposes of subsection 3.4 (except as set forth in
clause (e) above) and (ii) no Extension Request is required to be in any minimum
amount or any minimum increment, provided that the Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such extension that a minimum amount (to be determined and specified in the
relevant Extension Request in the Borrower’s sole discretion and may be waived
by the Borrower) of Existing Term Loans of any or all applicable Tranches be
extended. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this subsection 2.7 (including, for the avoidance
of doubt, payment of any interest, fees or premium in

 

77



--------------------------------------------------------------------------------

respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, subsections 3.4 and 3.8) or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this subsection 2.7.

SECTION 3 GENERAL PROVISIONS.

3.1 Interest Rates and Payment Dates.

(a) Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin in effect for such day.

(b) Each ABR Loan shall bear interest for each day that it is outstanding at a
rate per annum equal to the ABR for such day plus the Applicable Margin in
effect for such day.

(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (y) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this subsection 3.1 plus 2.00%,
and (z) in the case of other amounts, the rate described in paragraph (b) of
this subsection 3.1 for ABR Loans plus 2.00%, in each case from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this subsection 3.1 shall be
payable from time to time on demand.

(e) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

3.2 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert outstanding Loans from
Eurocurrency Loans to ABR Loans by giving the Administrative Agent at least two
Business Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurocurrency Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
outstanding Loans from ABR Loans to Eurocurrency Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election. Any such notice of conversion to Eurocurrency Loans shall specify
the length of the initial Interest Period or Interest Periods therefor. Upon
receipt of any

 

78



--------------------------------------------------------------------------------

such notice the Administrative Agent shall promptly notify each affected Lender
thereof. All or any part of outstanding Eurocurrency Loans and ABR Loans may be
converted as provided herein, provided that (i) (unless the Required Lenders
otherwise consent) no Loan may be converted into a Eurocurrency Loan when any
Default or Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the Borrower that no such conversions
may be made and (ii) no Loan may be converted into a Eurocurrency Loan after the
date that is one month prior to the Maturity Date.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving notice
to the Administrative Agent of the length of the next Interest Period to be
applicable to such Loan, determined in accordance with the applicable provisions
of the term “Interest Period” set forth in subsection 1.1, provided that no
Eurocurrency Loan may be continued as such (i) (unless the Required Lenders
otherwise consent) when any Default or Event of Default has occurred and is
continuing and the Administrative Agent has given notice to the Borrower that no
such continuations may be made or (ii) after the date that is one month prior to
the Maturity Date, and provided, further, that, if the Borrower shall fail to
give any required notice as described above in this subsection 3.2(b) or if such
continuation is not permitted pursuant to the preceding proviso, such
Eurocurrency Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice of
continuation pursuant to this subsection 3.2(b), the Administrative Agent shall
promptly notify each affected Lender thereof.

3.3 Minimum Amounts of Sets. All borrowings, conversions and continuations of
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Set shall be equal to $5.0 million or a whole multiple of $1.0 million in
excess thereof, and so that there shall not be more than 15 Sets at any one time
outstanding.

3.4 Optional and Mandatory Prepayments.

(a) Prior to April 12, 2013, the Borrower may not optionally prepay the Term
Loans (except as provided in subsection 10.1(f)). Thereafter the Borrower may at
any time and from time to time prepay the Term Loans made to it in whole or in
part, (i) from April 12, 2013 until April 11, 2014, together with a prepayment
premium of 2.0% of the aggregate principal amount of the Term Loans so prepaid,
(ii) from April 12, 2014 until April 11, 2015, together with a prepayment
premium of 1.0% of the aggregate principal amount of the Term Loans so prepaid
and (iii) on and after April 12, 2015, subject to subsection 3.12, without
premium or penalty, in each case upon at least three Business Days’ notice by
the Borrower to the Administrative Agent (in the case of Eurocurrency Loans),
and at least one Business Day’s notice by the Borrower to the Administrative
Agent (in the case of ABR Loans). Such notice shall specify the date and amount
of prepayment and whether the prepayment is of Eurocurrency Loans, ABR Loans or
a combination thereof, and, if a combination thereof, the principal amount
allocable to each. Any such notice may state that such notice is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.

 

79



--------------------------------------------------------------------------------

Upon the receipt of any such notice the Administrative Agent shall promptly
notify each affected Lender thereof. If any such notice is given and is not
revoked, the amount specified in such notice shall be due and payable on the
date specified therein, together with (if a Eurocurrency Loan is prepaid other
than at the end of the Interest Period applicable thereto) any amounts payable
pursuant to subsection 3.12 and accrued interest to such date on the amount
prepaid. Partial prepayments of Loans pursuant to this subsection 3.4(a) shall
be applied to the respective installments of principal of such Term Loans in
such order as the Borrower may direct. Partial prepayments pursuant to this
subsection 3.4(a) shall be in multiples of $1.0 million; provided that,
notwithstanding the foregoing, any Loan may be prepaid in its entirety.

(b) On or before the date that is fifteen Business Days following the 90th day
after the end of each fiscal year of the Borrower ending on or about February 1,
2014 (each, an “ECF Payment Date”), the Borrower shall, in accordance with
subsections 3.4(d) and (e), prepay the Term Loans in an amount equal to
(A) (x) the ECF Percentage of (i) the Borrower’s Excess Cash Flow for the
immediately preceding fiscal year minus (ii) the aggregate principal amount of
Term Loans prepaid pursuant to subsection 3.4(a), and any loans under the ABL
Facility prepaid to the extent accompanied by a corresponding permanent
commitment reduction under such facility, in each case during such fiscal year
excluding prepayments funded with proceeds from the Incurrence of long-term
Indebtedness, minus (y) the aggregate principal amount of Term Loans prepaid
pursuant to subsection 3.4(a), and any loans under the ABL Facility prepaid to
the extent accompanied by a corresponding permanent commitment reduction under
such facility, in each case since the end of such fiscal year and on or prior to
such ECF Payment Date, excluding prepayments funded with proceeds from the
Incurrence of long-term Indebtedness (in the case of this clause (y), without
duplication of any amount thereof previously deducted in any calculation
pursuant to this subsection 3.4(b) for any prior ECF Payment Date) (the amount
described in this clause (A), the “ECF Prepayment Amount”) minus (B) the portion
of such ECF Prepayment Amount applied (to the extent the Borrower or any
Restricted Subsidiary is required by the terms thereof) to prepay, repay or
purchase other Permitted Additional Indebtedness on a pro rata basis with the
Term Loans. For the avoidance of doubt, for purposes of this subsection 3.4(b),
proceeds from the Incurrence of long-term Indebtedness shall not be deemed to
include proceeds from the Incurrence of Indebtedness under the ABL Facility, any
Special Purpose Financing or any other revolving credit or working capital
financing permitted to be incurred pursuant to the terms of this Agreement.

(c) The Borrower shall, in accordance with subsections 3.4(d) and (e), prepay
the Term Loans to the extent required by subsection 7.4(b) (subject to the last
sentence of each of subsections 7.4(b)(A) and 7.4(b)(B).

(d) Prepayments of Term Loans pursuant to subsections 3.4(b), (c) and (j) shall
be applied to installments of principal thereof pursuant to subsection 2.2(b) as
directed by the Borrower (or, in the case of no direction, in the direct order
of maturity).

(e) The Borrower shall give notice to the Administrative Agent of any mandatory
prepayment of the Term Loans (x) pursuant to subsection 3.4(b), ten Business
Days prior to the date on which such payment is due and (y) pursuant to
subsection 3.4(c), within five Business Days upon becoming obligated to make
such prepayment. Such notice shall state that the Borrower is offering to make
such mandatory prepayment (x) on a date that is ten Business

 

80



--------------------------------------------------------------------------------

Days after the date of such notice in the case of any prepayment pursuant to
subsection 3.4(b), or (y) on or before the date specified in subsection 3.4(c),
in the case of a prepayment pursuant to subsection 3.4(c) (any such date of
prepayment, a “Prepayment Date”). Once given, such notice shall be irrevocable
and all amounts subject to such notice shall be due and payable on the relevant
Prepayment Date as required by subsection 3.4 (except as otherwise provided in
the last sentence of this subsection 3.4(e)). Upon receipt by the Administrative
Agent of such notice, the Administrative Agent shall immediately give notice to
each Lender of the prepayment and the relevant Prepayment Date. In the case of
any prepayment pursuant to subsection 3.4(b) or (c), each Lender may (in its
sole discretion) elect to decline any such prepayment by giving notice of such
election in writing to the Administrative Agent by 11:00 a.m., New York City
time, on the date that is three Business Days prior to the Prepayment Date. Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately notify the Borrower of such election. Any amount so declined
by any Lender may, at the option of the Borrower, be applied to pay or prepay
the Term Loans of Lenders not declining such prepayment in the manner described
in subsection 3.4(d), or other obligations under the other Credit Facilities, or
otherwise be retained by the Borrower and its Restricted Subsidiaries or applied
by the Borrower or any of its Restricted Subsidiaries in any manner not
inconsistent with this Agreement, including subsection 7.4(b).

(f) Amounts prepaid on account of Term Loans pursuant to subsection 3.4(a), (b),
(c) or (j) may not be reborrowed.

(g) Notwithstanding the foregoing provisions of this subsection 3.4, (x) if at
any time any prepayment of any Eurocurrency Loans pursuant to subsection 3.4(a),
(b), (c) or (j) would result, after giving effect to the procedures set forth in
this Agreement, in the Borrower incurring breakage costs under subsection 3.12
as a result of such Eurocurrency Loans being prepaid other than on the last day
of an Interest Period with respect thereto, then the Borrower may, so long as no
Default or Event of Default shall have occurred and be continuing, in its sole
discretion, initially (i) deposit a portion (up to 100.0%) of the amounts that
otherwise would have been paid in respect of such Eurocurrency Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurocurrency Loans not immediately prepaid), to be held as security for the
obligations of the Borrower to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent, with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurocurrency Loans (or such earlier date or dates as shall be requested
by the Borrower) or (ii) make a prepayment of the Term Loans in accordance with
subsection 3.4(a) with an amount equal to a portion (up to 100.0%) of the
amounts that otherwise would have been paid in respect of such Eurocurrency
Loans (which prepayment, together with any deposits pursuant to clause
(i) above, must be equal in amount to the amount of such Eurocurrency Loans not
immediately prepaid); provided that, in the case of either clause (i) or (ii),
such unpaid Eurocurrency Loans shall continue to bear interest in accordance
with subsection 3.1 until such unpaid Eurocurrency Loans or the related portion
of such Eurocurrency Loans, as the case may be, have or has been prepaid and
(y) if at any time, the financing of any portion of any prepayment of Loans
pursuant to subsections 3.4(b) or 3.4(c) would require the transfer of funds
from any Foreign Subsidiary to the Borrower and, in the good faith determination
of the Borrower (which determination shall be conclusive), the transfer thereof
directly or indirectly to the Borrower could reasonably be expected to give rise
to or result

 

81



--------------------------------------------------------------------------------

in any material adverse tax consequence for the Borrower, any Restricted
Subsidiary or any Parent, the prepayment otherwise required under subsections
3.4(b) or 3.4(c) shall be reduced to the extent of the amount of the prepayment
that would otherwise be financed with the transfer of funds from such Foreign
Subsidiary.

(h) Notwithstanding anything to the contrary herein, this subsection 3.4 may be
amended (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of Term Loans added pursuant to, and without the consent of
any Person except as set forth in, subsections 2.5 and 2.7, as applicable.

(i) Notwithstanding anything in any Loan Document to the contrary, so long as no
Event of Default under subsection 8(a) or (f) has occurred and is continuing,
the Borrower may prepay the outstanding Loans on the following basis:

(i) The Borrower shall have the right to make a voluntary prepayment of Loans at
a discount to par (such prepayment, the “Discounted Term Loan Prepayment”)
pursuant to a Borrower Offer of Specified Discount Prepayment, a Borrower
Solicitation of Discount Range Prepayment Offers, or a Borrower Solicitation of
Discounted Prepayment Offers, in each case made in accordance with this
subsection 3.4(i); provided that the Borrower shall not initiate any action
under this subsection 3.4(i) in order to make a Discounted Term Loan Prepayment
unless (1) at least ten Business Days shall have passed since the consummation
of the most recent Discounted Term Loan Prepayment as a result of a prepayment
made by the Borrower on the applicable Discounted Prepayment Effective Date or
(2) at least three Business Days shall have passed since the date the Borrower
was notified that no Lender was willing to accept any prepayment of any Loan at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Lender. Any Loans prepaid
pursuant to this subsection 3.4(i) shall be immediately and automatically
cancelled.

(ii) Borrower Offer of Specified Discount Prepayment.

(a) The Borrower may from time to time offer to make a Discounted Term Loan
Prepayment by providing the Administrative Agent with three Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that
(I) any such offer shall be made available, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such offer shall specify the aggregate
Outstanding Amount offered to be prepaid (the “Specified Discount Prepayment
Amount”), the Tranche(s) of Loans subject to such offer and the specific
percentage discount to par value (the “Specified Discount”) of the Outstanding
Amount of such Loans to be prepaid, (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $5.0 million and whole
increments of $500,000, and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Administrative
Agent will

 

82



--------------------------------------------------------------------------------

promptly provide each relevant Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Administrative Agent (or its
delegate) by no later than 5:00 P.M., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Lenders (or such later
date designated by the Administrative Agent and approved by the Borrower) (the
“Specified Discount Prepayment Response Date”).

(b) Each relevant Lender receiving such offer shall notify the Administrative
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount of such Lender’s Outstanding
Amount and Tranches of Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Lender whose Specified Discount
Prepayment Response is not received by the Administrative Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept
such Borrower Offer of Specified Discount Prepayment.

(c) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Loans pursuant to this subsection 3.4(i)(ii)
to each Discount Prepayment Accepting Lender in accordance with the respective
Outstanding Amount and Tranches of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to the foregoing clause (b);
provided that, if the aggregate Outstanding Amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
Outstanding Amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Administrative Agent (in consultation with the Borrower
and subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Administrative Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate Outstanding Amount of the
Discounted Term Loan Prepayment and the Tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, and the aggregate Outstanding
Amount and the Tranches of all Loans to be prepaid at the Specified Discount on
such date, and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the Outstanding Amount, Tranche
and Type of Loans of such Lender to be prepaid at the Specified Discount on such
date. Each determination by the Administrative Agent of the amounts stated in
the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection 3.4(i)(vi)
below (subject to subsection 3.4(i)(x) below).

 

83



--------------------------------------------------------------------------------

(iii) Borrower Solicitation of Discount Range Prepayment Offers.

(a) The Borrower may from time to time solicit Discount Range Prepayment Offers
by providing the Administrative Agent with three Business Days’ notice in the
form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Lender or to each Lender with respect to any Tranche on an individual Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the relevant Loans that the Borrower is willing to prepay at a
discount (the “Discount Range Prepayment Amount”), the Tranche(s) of Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the Outstanding Amount of such Loans willing to be
prepaid by the Borrower, (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5.0 million and whole increments of $500,000,
and (IV) each such solicitation by the Borrower shall remain outstanding through
the Discount Range Prepayment Response Date. The Administrative Agent will
promptly provide each relevant Lender with a copy of such Discount Range
Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding relevant Lender to the Administrative Agent (or its
delegate) by no later than 5:00 P.M., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Lenders (or such later
date as may be designated by the Administrative Agent and approved by the
Borrower) (the “Discount Range Prepayment Response Date”). Each relevant
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Loans and the maximum aggregate Outstanding Amount and Tranches of such Loans
such Lender is willing to have prepaid at the Submitted Discount (the “Submitted
Amount”). Any Lender whose Discount Range Prepayment Offer is not received by
the Administrative Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Loans at any discount to their par value within the Discount Range.

(b) The Administrative Agent shall review all Discount Range Prepayment Offers
received by it by the Discount Range Prepayment Response Date and will determine
(in consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) the Applicable Discount
and Loans to be prepaid at such Applicable Discount in accordance with this
subsection 3.4(i)(iii). The Borrower agrees to accept on the Discount Range
Prepayment Response Date all Discount Range Prepayment Offers received by
Administrative Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have

 

84



--------------------------------------------------------------------------------

irrevocably consented to prepayment of Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection
3.4(i)(iii)(c)) at the Applicable Discount (each such Lender, a “Participating
Lender”).

(c) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Loans of each Participating Lender in the aggregate
Outstanding Amount and of the Tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the Outstanding Amount of the relevant Loans for those Participating Lenders
whose Submitted Discount is a discount to par greater than or equal to the
Applicable Discount (the “Identified Participating Lenders”) shall be made pro
rata among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Administrative Agent
(in consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Administrative Agent shall
promptly, and in any case within three Business Days following the Discount
Range Prepayment Response Date, notify (w) the Borrower of the respective
Lenders’ responses to such solicitation, the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate Outstanding Amount of the
Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate Outstanding Amount and Tranches of all Loans to be prepaid at the
Applicable Discount on such date, (y) each Participating Lender of the aggregate
Outstanding Amount and Tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (z) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by such Borrower on the Discounted Prepayment Effective Date in accordance with
subsection 3.4(i)(vi) below (subject to subsection 3.4(i)(x) below).

(iv) Borrower Solicitation of Discounted Prepayment Offers.

(a) The Borrower may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Administrative Agent with three Business Days’ notice in
the form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Lender or to each Lender with respect to any Tranche on an individual Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the Loans and the Tranches of Loans the Borrower is willing to prepay
at a discount (the “Solicited Discounted Prepayment Amount”), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $10.0 million and whole increments of $1.0 million, and (IV) each such
solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Administrative Agent will promptly
provide each relevant Lender with a copy of such Solicited Discounted

 

85



--------------------------------------------------------------------------------

Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Administrative Agent (or its delegate)
by no later than 5:00 P.M., New York time on the third Business Day after the
date of delivery of such notice to the relevant Lenders (or such later date as
may be designated by the Administrative Agent and approved by Borrower) (the
“Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Loans and the maximum aggregate Outstanding Amount and Tranches of
such Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Administrative Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Loans at
any discount to their par value.

(b) The Administrative Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the Offered Discounts specified by the relevant responding Lenders
in the Solicited Discounted Prepayment Offers that the Borrower is willing to
accept (the “Acceptable Discount”), if any. If the Borrower elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrower from the
Administrative Agent of a copy of all Solicited Discounted Prepayment Offers
pursuant to the first sentence of this clause (b) (the “Acceptance Date”), the
Borrower shall submit an Acceptance and Prepayment Notice to the Administrative
Agent setting forth the Acceptable Discount. If the Administrative Agent shall
fail to receive an Acceptance and Prepayment Notice from the Borrower by the
Acceptance Date, the Borrower shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.

(c) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Administrative Agent by the Solicited Discounted Prepayment
Response Date, within three Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the
Administrative Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) the aggregate Outstanding Amount and the Tranche(s) of
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this subsection 3.4(i)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have

 

86



--------------------------------------------------------------------------------

irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required proration pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The Borrower will
prepay outstanding Loans pursuant to this subsection 3.4(i)(iv) to each
Qualifying Lender in the aggregate Outstanding Amount and of the Tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the Outstanding Amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Administrative Agent (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Administrative Agent shall promptly notify (w) the Borrower of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Loans and the Tranches to be prepaid at
the Applicable Discount on such date, (y) each Qualifying Lender of the
aggregate Outstanding Amount and the Tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (z) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with subsection 3.4(i)(vi) below (subject to subsection
3.4(i)(x) below).

(v) Expenses. In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

(vi) Payment. If any Loan is prepaid in accordance with subsections 3.4(i)(ii)
through (iv) above, the Borrower shall prepay such Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s office in immediately available funds not later than
11:00 A.M. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
Loans in inverse order of maturity. The Loans so prepaid shall be accompanied by
all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date. Each prepayment of
the outstanding Loans pursuant to this subsection 3.4(i) shall be paid to the
Discount Prepayment Accepting Lenders, Participating

 

87



--------------------------------------------------------------------------------

Lenders, or Qualifying Lenders, as applicable. The aggregate Outstanding Amount
of the Tranche(s) of the Loans outstanding shall be deemed reduced by the full
par value of the aggregate Outstanding Amount of the Tranches of Loans prepaid
on the Discounted Prepayment Effective Date in any Discounted Term Loan
Prepayment. The Lenders hereby agree that, in connection with a prepayment of
Loans pursuant to this subsection 3.4(i) and notwithstanding anything to the
contrary contained in this Agreement, (i) interest in respect of the Loans may
be made on a non-pro rata basis among the Lenders holding such Loans to reflect
the payment of accrued interest to certain Lenders as provided in this
subsection 3.4(i)(vi) and (ii) all subsequent prepayments and repayments of the
Loans (except as otherwise contemplated by this Agreement) shall be made on a
pro rata basis among the respective Lenders based upon the then outstanding
principal amounts of the Loans then held by the respective Lenders after giving
effect to any prepayment pursuant to this subsection 3.4(i) as if made at par.
It is also understood and agreed that prepayments pursuant to this subsection
3.4(i) shall not be subject to subsection 3.4(a), or, for the avoidance of
doubt, subsection 10.7(a) or the pro rata allocation requirements of subsection
3.8(a).

(vii) Other Procedures. To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this subsection 3.4(i), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

(viii) Notice. Notwithstanding anything in any Loan Document to the contrary,
for purposes of this subsection 3.4(i), each notice or other communication
required to be delivered or otherwise provided to the Administrative Agent (or
its delegate) shall be deemed to have been given upon the Administrative Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

(ix) Actions of Administrative Agent. Each of the Borrower and the Lenders
acknowledges and agrees that Administrative Agent may perform any and all of its
duties under this subsection 3.4(i) by itself or through any Affiliate of the
Administrative Agent and expressly consents to any such delegation of duties by
the Administrative Agent to such Affiliate and the performance of such delegated
duties by such Affiliate. The exculpatory provisions in this Agreement shall
apply to each Affiliate of the Administrative Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this subsection 3.4(i) as well as to activities of the Administrative Agent
in connection with any Discounted Term Loan Prepayment provided for in this
subsection 3.4(i).

(x) Revocation. The Borrower shall have the right, by written notice to the
Administrative Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount

 

88



--------------------------------------------------------------------------------

Prepayment Response Date (and if such offer is so revoked, any failure by the
Borrower to make any prepayment to a Lender pursuant to this subsection 3.4(i)
shall not constitute a Default or Event of Default under subsection 8 or
otherwise).

(xi) No Obligation. This subsection 3.4(i) shall not (i) require the Borrower to
undertake any prepayment pursuant to this subsection 3.4(i) or (ii) limit or
restrict the Borrower from making voluntary prepayments of the Loans in
accordance with the other provisions of this Agreement.

(j) In the event of a Change of Control, the Borrower shall make an offer to the
Lenders (the “Change of Control Offer”) in accordance with the procedures in
this subsection 3.4(j) to prepay the Loans of each such Lender at a prepayment
price in cash (a “Change of Control Payment”) equal to 101% of the aggregate
principal amount thereof plus accrued and unpaid interest thereon, if any, to
the Change of Control Payment Date (as defined below). Within 30 days following
obtaining knowledge of any Change of Control, the Borrower will notify the
Administrative Agent, and promptly thereafter the Administrative Agent shall
notify the Lenders, that a Change of Control Offer is being made pursuant to
this subsection 3.4(j). Such notice shall specify (i) the Change of Control
Payment and the date such prepayment will be made by or on behalf of the
Borrower, which date shall be no earlier than 30 days nor later than 60 days
from the date such notice is mailed (the “Change of Control Payment Date”);
(ii) that Lenders that have requested to have their Loan prepaid shall be
entitled to withdraw such request; provided that the Borrower receives, not
later than the close of business on the 30th day following the date of the
Change of Control notice, notification in writing setting forth the name of the
Lender, the principal amount of Loans that the Lender had requested to have
prepaid, and a statement that such Lender is withdrawing its request to have
such Loans prepaid and (iii) such other instructions, as reasonably determined
by the Borrower, consistent with this subsection 3.4(j), that a Lender must
follow. On the Change of Control Payment Date, the Borrower shall prepay the
Loans of each Lender that properly requested that its Loans be prepaid in an
amount equal to the Change of Control Payment in respect of such Loans. The
Borrower will not be required to make a Change of Control Offer in the event of
a Change of Control if (i) a third party makes the Change of Control Offer in
the manner, at the times and otherwise in compliance with the requirements set
forth in this Agreement applicable to a Change of Control Offer made by the
Borrower and prepays all Loans properly requested to be prepaid (and with
respect to which such request was not withdrawn) under the Change of Control
Offer, (ii) notice of prepayment of all Loans hereunder has been given pursuant
to this Agreement as described above unless and until there is a default in
payment of the applicable prepayment price, (iii) if, in connection with or in
contemplation of any Change of Control, it or a third party has made an offer to
prepay (an “Alternate Offer”) any and all Loans at a price equal to or higher
than the Change of Control Payment and has so prepaid all Loans properly
requested to be repaid (and with respect to which such request was not
withdrawn) in accordance with the terms of such Alternate Offer or (iv) the
Borrower has otherwise repaid all of the Loans in accordance with subsection
3.4(a) above (if permitted thereby). A Change of Control Offer may be made in
advance of a Change of Control, conditional upon such Change of Control, if a
definitive agreement is in place for the Change of Control at the time of making
the Change of Control Offer.

3.5 Administrative Agent Fees; Other Fees. The Borrower agrees to pay, or cause
to be paid, to the Administrative Agent and the Other Representatives any fees
in the amounts and on the dates previously agreed to in writing by Holding
Parent or the Borrower, the Other Representatives and the Administrative Agent
in connection with this Agreement.

 

89



--------------------------------------------------------------------------------

3.6 Computation of Interest and Fees.

(a) Interest (other than interest based on the Prime Rate) shall be calculated
on the basis of a 360-day year for the actual days elapsed; and commitment fees
and any other fees and interest based on the Prime Rate shall be calculated on
the basis of a 365- (or 366-day year, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the affected Lenders of each determination of a
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the affected Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower or any Lender, deliver to the
Borrower or such Lender a statement showing in reasonable detail the
calculations used by the Administrative Agent in determining any interest rate
pursuant to subsection 3.1, excluding any Eurocurrency Base Rate which is based
upon the BBA LIBOR Rates Page and any ABR Loan which is based upon the Prime
Rate.

3.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate with respect to any
Eurocurrency Loan (the “Affected Rate”) for such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (a) any Eurocurrency Loans the rate of interest applicable to which is
based on the Affected Rate requested to be made on the first day of such
Interest Period shall be made as ABR Loans and (b) any Loans that were to have
been converted on the first day of such Interest Period to or continued as
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Rate shall be converted to or continued as ABR Loans. Until such notice
has been withdrawn by the Administrative Agent, no further Eurocurrency Loans
the rate of interest applicable to which is based upon the Affected Rate shall
be made or continued as such, nor shall the Borrower have the right to convert
ABR Loans to Eurocurrency Loans the rate of interest applicable to which is
based upon the Affected Rate.

3.8 Pro Rata Treatment and Payments.

(a) Each payment (including each prepayment, but excluding payments made
pursuant to subsections 2.6, 2.7, 3.4(j), 3.13, 10.1(f) or 10.6)) by the
Borrower on account of principal of and interest on any Loans of a given Tranche
(other than (x) any payments pursuant to subsection 3.4(b) or (c) to the extent
declined by any Lender in accordance with subsection 3.4(e) and (y) any payments
pursuant to subsection 3.4(i) which shall be allocated as

 

90



--------------------------------------------------------------------------------

set forth in subsection 3.4(i)) shall be allocated by the Administrative Agent
pro rata according to the respective outstanding principal amounts of such Loans
then held by the respective Lenders (or as otherwise provided in the applicable
Incremental Commitment Amendment or Extension Amendment). All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without set-off or
counterclaim and shall be made prior to 1:00 p.m., New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders
holding the relevant Loans at the Administrative Agent’s office specified in
subsection 10.2, and shall be made in Dollars and in immediately available
funds. Payments received by the Administrative Agent after such time shall be
deemed to have been received on the next Business Day. The Administrative Agent
shall distribute such payments to such Lenders, if any such payment is received
prior to 1:00 p.m., New York City time, on a Business Day, in like funds as
received prior to the end of such Business Day, and otherwise the Administrative
Agent shall distribute such payment to such Lenders on the next succeeding
Business Day. If any payment hereunder (other than payments on the Eurocurrency
Loans) becomes due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurocurrency Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. This subsection
3.8 may be amended in accordance with subsection 10.1(e) to the extent necessary
to reflect differing amounts payable and priorities of payments to Lenders under
any new Tranches added pursuant to subsection 2.5 or 2.7, as applicable.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its Term Credit Percentage of such borrowing available to such Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower in respect of such
borrowing a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate as quoted by the Administrative Agent, or another bank of recognized
standing reasonably selected by the Administrative Agent, for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this subsection 3.8(b) shall be conclusive in the
absence of manifest error. If such Lender’s Term Credit Percentage of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, (x) the Administrative Agent
shall notify the Borrower of the failure of such Lender to make such amount
available to the Administrative Agent and the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans hereunder, on demand, from the Borrower and (y) then the
Borrower may, without waiving or limiting any rights or remedies it may have
against such Lender hereunder or under applicable law or otherwise, borrow a
like amount on an unsecured basis from any commercial bank for a period ending
on the date upon which such Lender does in fact make such borrowing available.

 

91



--------------------------------------------------------------------------------

3.9 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof occurring after the Closing Date shall make it unlawful for any Lender
to make or maintain any Eurocurrency Loans as contemplated by this Agreement
(“Affected Loans”), (a) such Lender shall promptly give written notice of such
circumstances to the Borrower and the Administrative Agent (which notice shall
be withdrawn whenever such circumstances no longer exist), (b) the commitment of
such Lender hereunder to make Affected Loans, continue Affected Loans as such
and convert an ABR Loan to an Affected Loan shall forthwith be cancelled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain such Affected Loans, such Lender shall then have a commitment only to
make an ABR Loan when an Affected Loan is requested and (c) such Lender’s Loans
then outstanding as Affected Loans, if any, shall be converted automatically to
ABR Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of an Affected Loan occurs on a day which is not the last day of
the then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to subsection
3.12.

3.10 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender):

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any Eurocurrency Loan made or maintained by it or its obligation to make or
maintain Eurocurrency Loans, or change the basis of taxation of payments to such
Lender in respect thereof in each case, except for Non-Excluded Taxes, Taxes
imposed under FATCA and taxes measured by or imposed upon the overall net
income, or franchise taxes, or taxes measured by or imposed upon overall capital
or net worth, or branch taxes (in the case of such capital, net worth or branch
taxes, imposed in lieu of such net income tax), of such Lender or its applicable
lending office, branch, or any affiliate thereof;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or

(iii) shall impose on such Lender any other condition (excluding any tax of any
kind whatsoever);

 

92



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, provided
that, in any such case, the Borrower may elect to convert the Eurocurrency Loans
made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Day’s notice of such election, in which case the Borrower
shall promptly pay to such Lender, upon demand, without duplication, amounts
theretofore required to be paid to such Lender pursuant to this subsection
3.10(a) and such amounts, if any, as may be required pursuant to subsection
3.12. If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall provide prompt notice thereof to the Borrower, through
the Administrative Agent, certifying (x) that one of the events described in
this paragraph (a) has occurred and describing in reasonable detail the nature
of such event, (y) as to the increased cost or reduced amount resulting from
such event and (z) as to the additional amount demanded by such Lender and a
reasonably detailed explanation of the calculation thereof. Such a certificate
as to any additional amounts payable pursuant to this subsection submitted by
such Lender, through the Administrative Agent, to the Borrower shall be
conclusive in the absence of manifest error. This subsection 3.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority, in each case, made
subsequent to the Closing Date, does or shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of such Lender’s obligations or hereunder to a level below that which such
Lender or such corporation could have achieved but for such change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within ten Business Days after submission by such Lender
to the Borrower (with a copy to the Administrative Agent) of a written request
therefor certifying (x) that one of the events described in this paragraph
(b) has occurred and describing in reasonable detail the nature of such event,
(y) as to the reduction of the rate of return on capital resulting from such
event and (z) as to the additional amount or amounts demanded by such Lender or
corporation and a reasonably detailed explanation of the calculation thereof,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or corporation for such reduction. Such a certificate as
to any additional amounts payable pursuant to this subsection submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. This subsection shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(c) Notwithstanding anything to the contrary in this subsection 3.10, (x) the
Borrower shall not be required to pay any amount with respect to any additional
cost or reduction specified in paragraph (a) or paragraph (b) above, to the
extent such additional cost or reduction

 

93



--------------------------------------------------------------------------------

is attributable, directly or indirectly, to the application of, compliance with
or implementation of specific capital adequacy requirements or new methods of
calculating capital adequacy, including any part or “pillar” (including Pillar 2
(“Supervisory Review Process”)), of the International Convergence of Capital
Measurement Standards: a Revised Framework, published by the Basel Committee on
Banking Supervision in June 2004, or any implementation or adoption (whether
voluntary or compulsory) thereof, whether by an EC Directive or the FSA
Integrated Prudential Sourcebook or any other law or regulation, or otherwise
and (y) the Dodd Frank Wall Street Reform and Consumer Protection Act, and all
requests, rules, regulations, guidelines and directives promulgated thereunder
or issued in connection therewith, shall be deemed to have been enacted, adopted
or issued, as applicable, subsequent to the Closing Date for all purposes
herein.

3.11 Taxes.

(a) Except as provided below in this subsection or as required by law, all
payments made by the Borrower under this Agreement and any Notes shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes; provided that if any Non-Excluded Taxes are required to be withheld from
any amounts payable by the Borrower or the Administrative Agent to the
Administrative Agent or any Lender hereunder or under any Notes, the amounts so
payable by the Borrower shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that the Borrower shall be
entitled to deduct and withhold, and the Borrower shall not be required to
indemnify for, any Non-Excluded Taxes, and any such amounts payable by the
Borrower or the Administrative Agent to or for the account of any Agent or
Lender shall not be increased (x) if such Agent or Lender fails to comply with
the requirements of paragraph (b) or (c) of this subsection, (y) with respect to
any Non-Excluded Taxes imposed in connection with the payment of any fees paid
under this Agreement unless such Non-Excluded Taxes are imposed (1) as a result
of a change in treaty, law or regulation that occurred after such Agent became
an Agent hereunder or such Lender became a Lender hereunder (or, if such Agent
or Lender is a non-U.S. intermediary or flow-through entity for U.S. federal
income tax purposes, after the relevant beneficiary or member of such Agent or
Lender became such a beneficiary or member, if later) (any such change, at such
time, a “Change in Law”) or (2) on a Person that is an assignee whose assignor
was entitled to receive additional amounts with respect to payments made by the
Borrower, at the time such assignment was effective, as a result of Change in
Law that occurred after the Closing Date and such assignee is subject to the
same Change in Law with respect to payments from the Borrower, provided that in
no event shall such additional amounts under this clause (2) exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective, or (z) with respect to any Non-Excluded Taxes imposed
by the United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed (1) as a result of a Change in Law or (2) on a
Person that is an assignee whose assignor was entitled to receive additional
amounts with respect to payments made by the Borrower, at the time such
assignment was effective, as a result of Change in Law that occurred after the
Closing Date and such assignee is subject to the same Change in Law with respect
to payments from the Borrower, provided that in no event shall such additional
amounts under this clause (2) exceed the additional amounts that the assignor
was entitled to receive at the time such assignment was effective. Whenever any
Non-Excluded Taxes are payable by the Borrower, as

 

94



--------------------------------------------------------------------------------

promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender or Agent, as the
case may be, a certified copy of an original official receipt (or other
documentary evidence of such payment reasonably acceptable to the Administrative
Agent) received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes when due to the appropriate Governmental Authority
in accordance with applicable law or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Lenders and the Agents for any
incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this subsection 3.11 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(b) Each Agent and each Lender that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Borrower and
the Administrative Agent on or prior to the Closing Date or, in the case of an
Agent or Lender that is an assignee or transferee of an interest under this
Agreement pursuant to subsection 10.6, on the date of such assignment or
transfer to such Agent or Lender, two accurate and complete original signed
copies of Internal Revenue Service Form W-9 (or successor form), in each case
certifying that such Agent or Lender is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) and to such Agent’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
backup withholding Tax with respect to payments to be made under this Agreement
and under any Note. Each Agent and each Lender that is not a “United States
person” (within the meaning of Section 7701(a)(30) of the Code) shall deliver to
the Borrower and the Administrative Agent on or prior to the Closing Date or, in
the case of an Agent or Lender that is an assignee or transferee of an interest
under this Agreement pursuant to subsection 10.6, on the date of such assignment
or transfer to such Agent or Lender, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W 8ECI or Form W 8BEN (claiming
the benefits of an income tax treaty) (or successor forms), in each case
certifying to such Agent’s or Lender’s entitlement as of such date to a complete
exemption from United States federal withholding tax with respect to payments to
be made under this Agreement and under any Note, (ii) if such Agent or Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W 8ECI or Form W 8BEN (claiming the
benefits of an income tax treaty) (or successor form) pursuant to clause
(i) above, (x) two certificates substantially in the form of Exhibit Q (any such
certificate, a “U.S. Tax Compliance Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W 8BEN
(claiming the benefits of the portfolio interest exemption) (or successor form)
certifying to such Agent’s or Lender’s entitlement as of such date to a complete
exemption from United States federal withholding tax with respect to payments of
interest to be made under this Agreement and under any Note or (iii) if such
Agent or Lender is a non-U.S. intermediary or flow-through entity for U.S.
federal income tax purposes, two accurate and complete signed copies of Internal
Revenue Service Form W-8IMY (and all necessary attachments, including to the
extent applicable, U.S. Tax Compliance Certificates) certifying to such Agent’s
or Lender’s entitlement as of such date to a complete exemption from United
States federal withholding tax with respect to payments to be made under this
Agreement and under any Note (or, to the extent the beneficial owners of such
non-U.S. intermediary or flow through entity are (A) non-U.S. persons claiming
portfolio interest treatment, a complete exemption from United States
withholding tax with respect to interest payments or (B) United States persons,
a complete

 

95



--------------------------------------------------------------------------------

exemption from United States federal backup withholding tax), unless, in each
case, such Person is an assignee whose assignor was entitled to receive
additional amounts with respect to payments made by the Borrower, at the time
such assignment was effective, as a result of a Change in Law that occurred
after the Closing Date and such assignee is subject to the same Change in Law
with respect to payments from the Borrower, provided that in no event shall such
additional amounts exceed the additional amounts that the assignor was entitled
to receive at the time such assignment was effective. In addition, each Agent
and Lender agrees that from time to time after the Closing Date, when the
passage of time or a change in circumstances renders the previous certification
obsolete or inaccurate, such Agent or Lender shall deliver to the Borrower and
the Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-9, Internal Revenue Service Form W 8ECI, Form W
8BEN (claiming the benefits of an income tax treaty), or Form W 8BEN (claiming
the benefits of the portfolio interest exemption) and a U.S. Tax Compliance
Certificate, or Form W-8IMY (with respect to a non-U.S. intermediary or
flow-through entity), as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Agent or
Lender to a continued exemption from United States withholding tax with respect
to payments under this Agreement and any Note (or, to the extent the beneficial
owners of such non-U.S. intermediary or flow through entity are (A) non-U.S.
persons claiming portfolio interest treatment, a complete exemption from United
States withholding tax with respect to interest payments or (B) United States
persons, a complete exemption from United States federal backup withholding
tax), unless, in each case, (1) there has been a Change in Law that occurs after
the date such Agent or Lender becomes an Agent or Lender hereunder (or after the
date the relevant beneficiary or member in the case of a Lender that is a
non-U.S. intermediary or flow through entity for U.S. federal income tax
purposes becomes a beneficiary or member, if later) which renders all such forms
inapplicable or which would prevent such Agent or Lender from duly completing
and delivering any such form with respect to it, in which case such Agent or
Lender shall promptly notify the Borrower and the Administrative Agent of its
inability to deliver any such form or (2) such Person is an assignee whose
assignor was entitled to receive additional amounts with respect to payments
made by the Borrower, at the time such assignment was effective, as a result of
a Change in Law that occurred after the Closing Date and such assignee is
subject to the same Change in Law with respect to payments from the Borrower,
provided that in no event shall such additional amounts under this clause
(2) exceed the additional amounts that the assignor was entitled to receive at
the time such assignment was effective.

(c) Each Agent and Lender shall, upon request by the Borrower, deliver to the
Borrower or the applicable Governmental Authority, as the case may be, any form
or certificate required in order that any payment by the Borrower under this
Agreement or any Note to such Agent or Lender may be made free and clear of, and
without deduction or withholding for or on account of any Taxes (including any
United States withholding taxes under FATCA) (or to allow any such deduction or
withholding to be at a reduced rate), provided that such Agent or Lender is
legally entitled to complete, execute and deliver such form or certificate. Each
Person that shall become a Lender or a Participant pursuant to subsection 10.6
shall, upon the effectiveness of the related transfer, be required to provide
all of the forms, certifications and statements pursuant to this subsection
3.11, provided that in the case of a Participant the obligations of such
Participant pursuant to paragraph (b) or (c) of this subsection 3.11 shall be
determined as if such Participant were a Lender except that such Participant
shall furnish all such required forms, certifications and statements to the
Lender from which the related participation shall have been purchased.

 

96



--------------------------------------------------------------------------------

3.12 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
such Lender harmless from any loss or expense which such Lender may sustain or
incur (other than through such Lender’s gross negligence or willful misconduct)
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment or conversion of
Eurocurrency Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a payment or
prepayment of Eurocurrency Loans or the conversion of Eurocurrency Loans on a
day which is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on the amount so prepaid, or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurocurrency Loans, as applicable, provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market. If any Lender becomes entitled to claim any amounts under the indemnity
contained in this subsection 3.12, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in clause (a), (b) or (c) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense
sustained or incurred by such Lender as a consequence thereof and (z) as to the
amount for which such Lender seeks indemnification hereunder and a reasonably
detailed explanation of the calculation thereof. Such a certificate as to any
indemnification pursuant to this subsection 3.12 submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error. This subsection 3.12 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

3.13 Certain Rules Relating to the Payment of Additional Amounts.

(a) Upon the request, and at the expense, of the Borrower, each Agent and Lender
to which the Borrower is required to pay any additional amount pursuant to
subsection 3.10 or 3.11, and any Participant in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) such Agent or Lender shall not be required to afford the Borrower the
opportunity to so contest unless the Borrower shall have confirmed in writing to
such Agent or Lender its obligation to pay such amounts pursuant to this
Agreement and (ii) the Borrower shall reimburse such Agent or Lender for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that notwithstanding the foregoing no Agent. Lender

 

97



--------------------------------------------------------------------------------

shall be required to afford the Borrower the opportunity to contest, or
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Taxes, if such Agent or Lender in its sole discretion in good faith determines
that to do so would have an adverse effect on it.

(b) If a Lender changes its applicable lending office (other than (i) pursuant
to paragraph (c) below or (ii) after an Event of Default under subsection 8(a)
or (f) has occurred and is continuing) and the effect of such change, as of the
date of such change, would be to cause the Borrower to become obligated to pay
any additional amount under subsection 3.10 or 3.11, the Borrower shall not be
obligated to pay such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender by the Borrower pursuant to subsection 3.10 or 3.11, such Lender shall
promptly after becoming aware of such event or condition notify the Borrower and
the Administrative Agent and shall take such steps as may reasonably be
available to it to mitigate the effects of such condition or event (which shall
include efforts to rebook the Loans, as the case may be, held by such Lender at
another lending office, or through another branch or an affiliate, of such
Lender); provided that such Lender shall not be required to take any step that,
in its reasonable judgment, would be materially disadvantageous to its business
or operations or would require it to incur additional costs (unless the Borrower
agrees to reimburse such Lender for the reasonable incremental out-of-pocket
costs thereof).

(d) If the Borrower shall become obligated to pay additional amounts pursuant to
subsection 3.10 or 3.11 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under subsection 3.10 or 3.11,
the Borrower shall have the right, for so long as such obligation remains,
(i) with the assistance of the Administrative Agent, to seek one or more
substitute Lenders reasonably satisfactory to the Administrative Agent and the
Borrower to purchase the affected Loan, in whole or in part, at an aggregate
price no less than such Loan’s principal amount plus accrued interest, and
assume the affected obligations under this Agreement, or (ii) so long as no
Default or Event of Default then exists or will exist immediately after giving
effect to the respective prepayment, upon at least four Business Days’
irrevocable notice to the Administrative Agent, to prepay the affected Loan, in
whole or in part, subject to subsection 3.12, without premium or penalty. In the
case of the substitution of a Lender, the Borrower, the Administrative Agent,
the affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Acceptance pursuant to subsection 10.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by subsection
10.6(b) in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In the case of a prepayment of an affected Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together with any accrued interest to such date on the amount prepaid. In the
case of each of the substitution of a Lender and of the prepayment of an
affected Loan, the Borrower shall first pay the affected Lender any additional
amounts owing under subsections 3.10 and 3.11 (as well as any commitment fees
and other amounts then due and owing to such Lender, including any amounts under
subsection 3.13) prior to such substitution or prepayment.

(e) If any Agent or Lender receives a refund directly attributable to taxes for
which the Borrower has made additional payments pursuant to subsection 3.10(a)
or 3.11(a), such

 

98



--------------------------------------------------------------------------------

Agent or such Lender, as the case may be, shall promptly pay such refund
(together with any interest with respect thereto received from the relevant
taxing authority, but net of any reasonable cost incurred in connection
therewith) to the Borrower; provided, however, that the Borrower agrees promptly
to return such refund (together with any interest with respect thereto due to
the relevant taxing authority) (free of all Non-Excluded Taxes) to such Agent or
the applicable Lender, as the case may be, upon receipt of a notice that such
refund is required to be repaid to the relevant taxing authority.

(f) The obligations of any Agent, Lender or Participant under this subsection
3.13 shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

SECTION 4 REPRESENTATIONS AND WARRANTIES. To induce the Administrative Agent,
and each Lender to make the Extensions of Credit requested to be made by it on
the Closing Date and on each Borrowing Date thereafter, the Borrower hereby
represents and warrants, on the Closing Date, after giving effect to the
Transactions, and on each Borrowing Date thereafter, to the Administrative Agent
and each Lender that:

4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as of January 30, 2011 and January 29, 2012
and the consolidated statements of earnings, stockholders’ equity and
comprehensive income and cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal years ended January 30, 2011 and January 29, 2012,
reported on by and accompanied by unqualified reports from
PricewaterhouseCoopers LLP, present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and earnings, stockholders’ equity and comprehensive income and
cash flows for the respective fiscal years then ended, of the Borrower and its
consolidated Subsidiaries. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP
consistently applied throughout the periods covered thereby (except as approved
by a Responsible Officer of the Borrower, and disclosed in any such schedules
and notes, and subject to the omission of footnotes from such unaudited
financial statements).

4.2 Solvent; No Material Adverse Effect.

(a) As of the Closing Date, after giving effect to the consummation of the
Transactions occurring on the Closing Date, the Borrower is Solvent.

(b) Since the Closing Date, there has not been any event, change, circumstance
or development which, individually or in the aggregate, has had or would
reasonably be expected to have, a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly

 

99



--------------------------------------------------------------------------------

qualified as a foreign corporation or a limited liability company or an
unlimited company and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not be reasonably expected to have
a Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain Extensions of Credit hereunder, and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Loan Documents and
Notes to which it is a party and, in the case of the Borrower, to authorize the
Extensions of Credit to it, if any, on the terms and conditions of this
Agreement and any Notes. No consent or authorization of, filing with, notice to
or other similar act by or in respect of, any Governmental Authority or any
other Person is required to be obtained or made by or on behalf of any Loan
Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 4.4, all
of which have been obtained or made prior to or on the Closing Date, (b) filings
to perfect the Liens created by the Security Documents, (c) filings pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Borrower and its Restricted Subsidiaries the Obligor
in respect of which is the United States of America or any department, agency or
instrumentality thereof and (d) consents, authorizations, notices and filings
which the failure to obtain or make would not reasonably be expected to have a
Material Adverse Effect. This Agreement has been duly executed and delivered by
the Borrower, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes a legal, valid and binding obligation of the Borrower and each other
Loan Document to which any Loan Party is a party when executed and delivered
will constitute a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Extensions of Credit hereunder and the use of
the proceeds thereof (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect and (b) will not result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation.

4.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower,

 

100



--------------------------------------------------------------------------------

threatened by or against the Borrower or any of its Restricted Subsidiaries or
against any of their respective properties or revenues, except as described on
Schedule 4.6, (a) which is so pending or threatened at any time on or prior to
the Closing Date and relates to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or (b) which would be reasonably
expected to have a Material Adverse Effect.

4.7 No Default. Since the Closing Date, neither the Borrower nor any of its
Restricted Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect which would be reasonably expected to
have a Material Adverse Effect. Since the Closing Date, no Default or Event of
Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of the Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property (and, as of the Closing Date, each of the real
properties described on Schedule 4.8), and good title to, or a valid leasehold
interest in, all its other material property, except where the failure to have
such title would not reasonably be expected to have a Material Adverse Effect.

4.9 Intellectual Property. The Borrower and each of its Restricted Subsidiaries
owns, or has the legal right to use, all United States patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
technology, know-how and processes necessary for each of them to conduct its
business substantially as currently conducted (the “Intellectual Property”)
except for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect.

4.10 Taxes. To the knowledge of the Borrower, each of the Borrower and its
Restricted Subsidiaries has filed or caused to be filed all United States
federal income tax returns and all other material tax returns that are required
to be filed by it and has paid (a) all taxes shown to be due and payable on such
returns and (b) all taxes shown to be due and payable on any assessments of
which it has received notice made against it or any of its property, including
the Mortgaged Properties, and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority and no tax Lien has been
filed, and no claim is being asserted, with respect to any such tax, fee or
other charge (other than, for purposes of this subsection 4.10, any (i) taxes,
fees, other charges or Liens with respect to which the failure to pay, or the
existence thereof, in the aggregate, would not have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of Holding, the Borrower or one or more of its Restricted
Subsidiaries, as the case may be).

4.11 Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose that violates the provisions of the Regulations of
the Board, including Regulation T, Regulation U or Regulation X.

4.12 ERISA.

(a) During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan (or, with
respect to (vi) or (viii)

 

101



--------------------------------------------------------------------------------

below, as of the date such representation is made or deemed made), none of the
following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event; (ii) with respect to any Plan, any failure to satisfy minimum
funding standards (within the meaning of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA), whether or not waived; (iii) any noncompliance
with the applicable provisions of ERISA or the Code; (iv) a termination of a
Single Employer Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA); (v) a Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) any Underfunding
with respect to any Single Employer Plan; (vii) a complete or partial withdrawal
from any Multiemployer Plan by the Borrower or any Commonly Controlled Entity;
(viii) any liability of the Borrower or any Commonly Controlled Entity under
ERISA if the Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the annual valuation date most
closely preceding the date on which this representation is made or deemed made;
(ix) the Reorganization or Insolvency of any Multiemployer Plan; or (x) any
transactions that resulted or could reasonably be expected to result in any
liability to the Borrower or any Commonly Controlled Entity under Section 4069
of ERISA or Section 4212(c) of ERISA; provided that the representation made in
clauses (ii) and (ix) of this subsection 4.12(a) with respect to a Multiemployer
Plan is based on knowledge of the Borrower.

(b) With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Borrower or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan; (iv) any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan; (v) for each Foreign Plan that is a
funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Borrower or any of its Restricted
Subsidiaries, would reasonably be expected to result in a material liability to
the Borrower or any of its Restricted Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); and
(vii) failure to make all contributions in a timely manner to the extent
required by applicable non-U.S. law.

4.13 Collateral. Upon execution and delivery thereof by the parties thereto, the
Guarantee and Collateral Agreement, the Holding Pledge Agreement and the
Mortgages will be effective to create (to the extent described therein) in favor
of the Collateral Agent for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein, except as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. When (i) the actions

 

102



--------------------------------------------------------------------------------

specified in Schedule 3 to the Guarantee and Collateral Agreement have been duly
taken, (ii) all applicable Instruments, Chattel Paper and Documents (each as
described therein) a security interest in which is perfected by possession have
been delivered to, and/or are in the continued possession of, the Collateral
Agent, (iii) all Electronic Chattel Paper and Pledged Stock (each as defined in
the Guarantee and Collateral Agreement) a security interest in which is required
to be or is perfected by “control” (as described in the UCC) are under the
“control” of the Collateral Agent or the Administrative Agent, as agent for the
Collateral Agent and as directed by the Collateral Agent and (iv) the Mortgages
have been duly recorded, the security interests granted pursuant thereto shall
constitute (to the extent described therein and with respect to Mortgages, only
as relates to the real property security interest granted pursuant thereto) a
perfected security interest in, all right, title and interest of each pledgor or
mortgagor (as applicable) party thereto in the Collateral described therein.
Notwithstanding any other provision of this Agreement, capitalized terms that
are used in this subsection 4.13 and not defined in this Agreement are so used
as defined in the applicable Security Document.

4.14 Investment Company Act. The Borrower is not an “investment company” within
the meaning of the Investment Company Act.

4.15 Subsidiaries. Schedule 4.15 sets forth all the Subsidiaries of the Borrower
at the Closing Date (after giving effect to the Transactions), the jurisdiction
of their organization and the direct or indirect ownership interest of the
Borrower therein.

4.16 Purpose of Loans. The proceeds of the Term Loans shall be used by the
Borrower (a) to finance, in part, the Transactions, (b) to pay certain
transaction fees and expenses related to the Transactions and (c) for working
capital, capital expenditures and other general corporate purposes.

4.17 Environmental Matters. Other than as disclosed on Schedule 4.17 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

(a) the Borrower and its Restricted Subsidiaries are in compliance with all
Environmental Laws and Environmental Permits and all such permits are in full
force and effect;

(b) Materials of Environmental Concern are not present at, and have not been
Released at, under or from any real property or facility presently or formerly
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
or at any other location, in a manner or amount which could reasonably be
expected to result in violation of any applicable Environmental Law or give rise
to liability or other Environmental Costs of the Borrower or any of its
Restricted Subsidiaries under any applicable Environmental Law;

(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Borrower or any of its Restricted Subsidiaries, or to the knowledge of the
Borrower or any of its Restricted Subsidiaries is reasonably likely to be, named
as a party that is pending or, to the knowledge of the Borrower or any of its
Restricted Subsidiaries, threatened;

 

103



--------------------------------------------------------------------------------

(d) neither the Borrower nor any of its Restricted Subsidiaries is conducting or
financing any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law;

(e) neither the Borrower nor any of its Restricted Subsidiaries has treated,
stored, used, handled, transported, Released, disposed or arranged for disposal
or transport for disposal or treatment of Materials of Environmental Concern at,
on, under or from any currently or formerly owned, operated or leased real
property; and

(f) neither the Borrower nor any of its Restricted Subsidiaries has entered into
or agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.

4.18 No Material Misstatements. The written factual information, reports,
financial statements, exhibits and schedules furnished by or on behalf of the
Borrower to the Administrative Agent, the Other Representatives and the Lenders
in connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the Closing
Date any material misstatement of fact and did not omit to state as of the
Closing Date any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in their presentation of the Borrower and its Restricted Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Borrower and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.

SECTION 5 CONDITIONS PRECEDENT.

5.1 Conditions to Effectiveness and Initial Extension of Credit. This Agreement,
including the agreement of each Lender to make the initial Extension of Credit
requested to be made by it, shall become effective on the date on which the
following conditions precedent shall have been satisfied or waived:

(a) Loan Documents. The Administrative Agent shall have received the following
Loan Documents, executed and delivered as required below, with, in the case of
clause (i), a copy for each Lender of:

(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower;

 

104



--------------------------------------------------------------------------------

(ii) each of the Guarantee and Collateral Agreement and the Holding Pledge
Agreement, executed and delivered by a duly authorized officer of each Loan
Party signatory thereto, and an Acknowledgement and Consent in the form attached
to the Guarantee and Collateral Agreement, executed and delivered by each Issuer
(as defined therein), if any, that is not a Loan Party; and

(iii) acknowledgements to the Intercreditor Agreements, executed and delivered
by a duly authorized officer of each Loan Party signatory thereto;

provided that clauses (f) and (g) of this subsection 5.1 notwithstanding, to the
extent any guarantee or collateral is not provided on the Closing Date after
Holding and its Subsidiaries having used commercially reasonable efforts to do
so (it being understood that UCC-1 financing statements shall have been
provided), the provisions of clauses (f) and (g) shall be deemed to have been
satisfied and the Loan Parties shall be required to provide such guarantees and
collateral in accordance with the provisions set forth in subsection 6.11.

(b) Debt Financings.

(i) Notes Indentures. Substantially concurrently with the satisfaction of the
other conditions precedent set forth in this subsection 5.1, the Borrower shall
have entered into the Senior Notes Indentures.

(ii) ABL Credit Agreement. Substantially concurrently with the satisfaction of
the other conditions precedent set forth in this subsection 5.1, the Borrower
and certain subsidiaries of the Borrower shall have entered into the ABL Credit
Agreement.

(iii) Documentation. On the Closing Date, the Administrative Agent shall
receive, substantially concurrently with the satisfaction of the other
conditions precedent set forth in this subsection 5.1, a complete and correct
copy of the Senior Notes Indentures and the ABL Credit Agreement, in each case
certified as such by an appropriate officer of the Borrower.

(c) Lien Searches. The Administrative Agent shall have received the results of a
recent search by a Person reasonably satisfactory to the Administrative Agent of
the Uniform Commercial Code in effect in the applicable jurisdiction, judgment
and tax lien filings that have been filed with respect to personal property of
the Borrower and its Subsidiaries in each of the jurisdictions set forth in
Schedule 5.1(c).

(d) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions, each in a form reasonably satisfactory to the
Administrative Agent:

(i) the executed legal opinion of Debevoise & Plimpton LLP, special New York
counsel to each of Holding, the Borrower and the other Loan Parties;

 

105



--------------------------------------------------------------------------------

(ii) the executed legal opinion of Richards, Layton & Finger, P.A., special
Delaware counsel to certain of the Loan Parties;

(iii) the executed legal opinion of Holland & Knight LLP, special Florida
counsel to certain Loan Parties;

(iv) the executed legal opinion of Holland & Knight LLP, special Maryland
counsel to certain Loan Parties;

(v) the executed legal opinion of Holland & Hart LLP, special Nevada counsel to
certain Loan Parties; and

(vi) the executed legal opinion of Clark Hill Plc, special Michigan counsel to
certain Loan Parties.

(e) Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Borrower, dated the Closing Date, substantially in the form
of Exhibit R, with appropriate insertions and attachments.

(f) Perfected Liens. The Collateral Agent shall have obtained a valid security
interest in the Collateral (to the extent contemplated in the applicable
Security Documents) other than with respect to the Mortgaged Properties; and all
documents, instruments, filings, recordations and searches reasonably necessary
in connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered or made, or, in the
case of UCC filings, written authorization to make such UCC filings shall have
been delivered to the Collateral Agent, and none of such Collateral shall be
subject to any other pledges, security interests or mortgages except for
Permitted Liens; provided that with respect to any such Collateral the security
interest in which may not be perfected by filing of a UCC financing statement or
by making a filing with the U.S. Patent and Trademark Office or the U.S.
Copyright Office, if perfection of the Collateral Agent’s security interest in
such Collateral may not be accomplished on or before the Closing Date without
undue burden or expense, then delivery of documents and instruments for
perfection of such security interest shall not constitute a condition precedent
to the initial borrowings hereunder; and subject in each case to the proviso in
clause (a) of this subsection 5.1.

(g) Pledged Stock; Stock Powers; Pledged Notes; Endorsements. The Collateral
Agent or the Cash Flow Collateral Representative (as bailee for perfection on
behalf of the Collateral Agent) shall have received (subject to the proviso in
clause (a) of this subsection 5.1):

(i) the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement and the Holding Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof; and

 

106



--------------------------------------------------------------------------------

(ii) the promissory notes representing each of the Pledged Notes under (and as
defined in) the Guarantee and Collateral Agreement, duly endorsed as required by
the Guarantee and Collateral Agreement.

(h) Fees. The Agents and the Lenders shall have received all fees and expenses
required to be paid or delivered by the Borrower to them on or prior to the
Closing Date, including the fees referred to in subsection 3.5.

(i) Corporate Proceedings of the Loan Parties. The Administrative Agent shall
have received a copy of the resolutions or equivalent action, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors of each Loan Party authorizing, as applicable, (i) the execution,
delivery and performance of this Agreement, any Notes and the other Loan
Documents to which it is or will be a party as of the Closing Date, (ii) the
Extensions of Credit to such Loan Party (if any) contemplated hereunder and
(iii) the granting by it of the Liens to be created pursuant to the Security
Documents to which it will be a party as of the Closing Date, certified by the
Secretary, an Assistant Secretary or other authorized representatives of such
Loan Party as of the Closing Date, which certificate shall be in substantially
the form of Exhibit S and shall state that the resolutions or other action
thereby certified have not been amended, modified (except as any later such
resolution or other action may modify any earlier such resolution or other
action), revoked or rescinded and are in full force and effect.

(j) Incumbency Certificates of the Loan Parties. The Administrative Agent shall
have received a certificate of each Loan Party, dated the Closing Date, as to
the incumbency and signature of the officers or other authorized signatories of
such Loan Party executing any Loan Document substantially in the form of Exhibit
S executed by a Responsible Officer or other authorized representative and the
Secretary, any Assistant Secretary or another authorized representative of such
Loan Party.

(k) Governing Documents. The Administrative Agent shall have received copies of
the certificate or articles of incorporation and by-laws (or other similar
governing documents serving the same purpose) of each Loan Party, certified as
of the Closing Date as complete and correct copies thereof by the Secretary, an
Assistant Secretary or other authorized representative of such Loan Party
pursuant to a certificate substantially in the form of Exhibit S.

(l) Representations and Warranties. All representations and warranties set forth
in Section 4 and in the other Loan Documents shall be true and correct in all
material respects on and as of the date they are made (although any
representations and warranties that expressly relate to a given date or period
shall be required only to be true and correct in all material respects as of the
respective date or the respective period, as the case may be).

(m) Solvency. The Administrative Agent shall have received a certificate of the
chief financial officer of the Borrower (or another authorized financial officer
the Borrower) certifying the Solvency of the Borrower substantially in the form
of Exhibit T.

(n) Flood Certificates. Each applicable Loan Party shall have delivered to the
Administrative Agent (1) a completed Flood Certificate with respect to each
Mortgaged

 

107



--------------------------------------------------------------------------------

Property and, in connection therewith, each such Flood Certificate shall (A) be
addressed to the Collateral Agent, (B) state whether the community in which the
applicable Mortgaged Property is located participates in the Flood Program, and
(C) be signed by the applicable Loan Party on the second page thereof if such
Flood Certificate states that the subject Mortgaged Property is located in a
Flood Zone, which second page constitutes the notice from the Administrative
Agent to the applicable Loan Party required by Section 208.25 of Regulation H of
the Board and (2) and if such Mortgage Property is located in a Flood Zone,
evidence of flood insurance as required under Section 6.5(b)(i)

(o) Outstanding Indebtedness. All principal accrued and unpaid interest, and
other amounts then due and owing under the Predecessor ABL Credit Agreement and
the Predecessor Credit Agreement shall have been or shall substantially
contemporaneously be, paid in full and all commitments thereunder shall have
been, or shall substantially contemporaneously be, terminated, and any Liens on
the Collateral granted by any Loan Party to secure such obligations shall have
been, or shall substantially contemporaneously be, terminated and released, and
the Borrower’s Senior Notes (as defined in the Predecessor Credit Agreement)
shall have been paid or redeemed in full or otherwise replaced.

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
subsection 5.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

5.2 Conditions Precedent to Each Other Extension of Credit. The obligation of
each Lender to make any Extension of Credit requested to be made by it on any
date (other than the Closing Date) is subject to the satisfaction of each of the
following conditions precedent:

(a) Representations and Warranties. All representations and warranties set forth
in Section 4 and in the other Loan Documents shall be true and correct in all
material respects on and as of the date they are made (although any
representations and warranties that expressly relate to a given date or period
shall be required only to be true and correct in all material respects as of the
respective date or the respective period, as the case may be); and

(b) No Default. No Default or Event of Default shall have occurred and be
continuing or would result from any such Extension of Credit after giving effect
thereto on the date of such Extension of Credit.

Each Borrowing of Loans by the Borrower (after the Closing Date) shall be deemed
to constitute a representation and warranty by the Borrower as of the date of
such Borrowing that the conditions contained in this subsection 5.2 have been
satisfied (except that no opinion need be expressed as to the Administrative
Agent’s or the Required Lenders’ satisfaction with any document, instrument or
other matter).

SECTION 6 AFFIRMATIVE COVENANTS. The Borrower hereby agrees that, from and after
the Closing Date and so long as the Commitments remain in effect, and

 

108



--------------------------------------------------------------------------------

thereafter until payment in full of the Loans and any other amount then due and
owing to any Lender or any Agent hereunder and under any Note, the Borrower
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of the Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the 105th day
following the end of each fiscal year of the Borrower ending on or after
February 3, 2013, (i) a copy of the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of earnings, stockholders’ equity and comprehensive
income and cash flows for such year, setting forth in each case, in comparative
form the figures for and as of the end of the previous year, reported on without
qualification arising out of the scope of the audit by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing not unacceptable to the Administrative Agent in its reasonable judgment
(which report may contain a “going concern” or like qualification or exception
if such qualification or exception is related (whether or not such relation is
expressly stated in such report) to the maturity of Senior Subordinated Notes
occurring after the date of such report), and (ii) a narrative report and
management’s discussion and analysis, in a form substantially similar to past
practice or otherwise reasonably satisfactory to the Administrative Agent, of
the financial condition and results of operations of the Borrower for such
fiscal year, as compared to amounts for the previous fiscal year (it being
agreed that the furnishing of the Borrower’s annual report on Form 10-K for such
year, as filed with the SEC, will satisfy the Borrower’s obligation under this
subsection 6.1(a) with respect to such year except with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification (except as expressly permitted above), or
qualification arising out of the scope of the audit);

(b) as soon as available, but in any event not later than the 60th day following
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of earnings and comprehensive income and cash
flows of the Borrower and its consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case, in comparative form the figures for and as of the corresponding
periods of the previous year, certified by a Responsible Officer of the Borrower
as being fairly stated in all material respects (subject to normal year-end
audit and other adjustments) and (ii) a narrative report and management’s
discussion and analysis, in form substantially similar to past practice or
otherwise reasonably satisfactory to the Administrative Agent, of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year (it being agreed that the furnishing of the Borrower’s
quarterly report on Form 10-Q for such quarter, as filed with the SEC, will
satisfy the Borrower’s obligations under this subsection 6.1(b) with respect to
such quarter);

 

109



--------------------------------------------------------------------------------

(c) to the extent applicable, concurrently with any delivery of consolidated
financial statements under subsection 6.1(a) or (b), related unaudited condensed
consolidating financial statements reflecting the material adjustments necessary
(as determined by the Borrower in good faith) to eliminate the accounts of
Unrestricted Subsidiaries (if any) from the accounts of the Borrower and its
Restricted Subsidiaries; and

(d) all such financial statements delivered pursuant to subsection 6.1(a) or
(b) to be (and, in the case of any financial statements delivered pursuant to
subsection 6.1(b), shall be) certified by a Responsible Officer of the Borrower
as being) complete and correct in all material respects in conformity with GAAP
and to be (and, in the case of any financial statements delivered pursuant to
subsection 6.1(b) shall be certified by a Responsible Officer of the Borrower as
being) prepared in reasonable detail in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that began on or after the Closing Date (except as approved by such accountants
or officer, as the case may be, and disclosed therein, and except, in the case
of any financial statements delivered pursuant to subsection 6.1(b), for the
absence of certain notes).

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) concurrently with the delivery of the financial statements referred to in
subsection 6.1(a), a certificate (or report) of the independent certified public
accountants reporting on such financial statements stating that in making the
audit necessary therefor no knowledge was obtained of any Default or Event of
Default insofar as the same relates to any financial accounting matters covered
by their audit, except as specified in such certificate (or report) (which
certificate (or report) may be limited to the extent required by accounting
rules or guidelines (including internal policy of the independent certified
public accountants));

(b) concurrently with the delivery of the financial statements and reports
referred to in subsections 6.1(a) and (b), a certificate signed by a Responsible
Officer of the Borrower stating that, to the best of such Responsible Officer’s
knowledge, the Borrower and each of its Subsidiaries during such period has
observed or performed all of its covenants and other agreements, and satisfied
every condition, contained in this Agreement or the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except, in each case, as specified in such certificate;

(c) as soon as available, but in any event not later than the 105th day after
the beginning of fiscal year 2013 of the Borrower and the 105th day after the
beginning of each fiscal year of the Borrower thereafter, a copy of the annual
business plan for such

 

110



--------------------------------------------------------------------------------

year by the Borrower of the projected operating budget (including an annual
consolidated balance sheet, income statement and statement of cash flows of the
Borrower and its Subsidiaries), each such business plan to be accompanied by a
certificate signed by the Borrower and delivered by a Responsible Officer of the
Borrower to the effect that such projections have been prepared on the basis of
assumptions believed by the Borrower to be reasonable at the time of preparation
and delivery thereof;

(d) within five Business Days after the same are sent, copies of all financial
statements and reports which Holding or the Borrower sends to its public
security holders, and within five Business Days after the same are filed, copies
of all financial statements and periodic reports which Holding or the Borrower
may file with the SEC or any successor or analogous Governmental Authority;

(e) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Borrower may file with the SEC or any successor or analogous Governmental
Authority, and such other documents or instruments as may be reasonably
requested by the Administrative Agent in connection therewith; and

(f) with reasonable promptness, such additional information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender (acting through the Administrative Agent) may reasonably request in
writing from time to time.

6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before they
become delinquent, all its material Taxes, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
diligently conducted and reserves in conformity with GAAP with respect thereto
have been provided on the books of the Borrower or any of its Restricted
Subsidiaries, as the case may be, and except to the extent that failure to do
so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

6.4 Maintenance of Existence. Preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,
except as otherwise expressly permitted pursuant to subsection 7.3 or 7.4,
provided that the Borrower and its Restricted Subsidiaries shall not be required
to maintain any such rights, privileges or franchises and the Borrower’s
Restricted Subsidiaries shall not be required to maintain such existence, if the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance.

(a) Keep all property useful and necessary in the business of the Loan Parties,
taken as a whole, in good working order and condition; maintain with financially
sound and reputable insurance companies insurance on, or self insure, all
property material to the

 

111



--------------------------------------------------------------------------------

business of the Loan Parties, taken as a whole, in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are consistent with the past
practices of the Loan Parties and otherwise as are usually insured against in
the same general area by companies engaged in the same or a similar business;
furnish to the Administrative Agent, upon written request, information in
reasonable detail as to the insurance carried; and ensure that at all times the
Collateral Agent or the Cash Flow Collateral Representative (as bailee for
perfection for the Collateral Agent), for the benefit of the Secured Parties,
shall be named as an additional insured with respect to liability policies, and
the Collateral Agent, for the benefit of the Secured Parties, shall be named as
loss payee with respect to property insurance for the Mortgaged Properties,
maintained by the Borrower and any Subsidiary Guarantor that is a Loan Party;
provided that, (A) unless an Event of Default shall have occurred and be
continuing, the Collateral Agent shall turn over to the Borrower any amounts
received by it as loss payee under any such property insurance maintained by
such Loan Parties and (for the avoidance of doubt) any other proceeds from a
Recovery Event, the disposition of such amounts to be subject to the provisions
of subsection 3.4(c) to the extent applicable, and, (B) unless an Event of
Default shall have occurred and be continuing, the Collateral Agent agrees that
the Borrower and/or the applicable Subsidiary Guarantor shall have the sole
right to adjust or settle any claims under such insurance.

(b) With respect to each property of such Loan Parties subject to a Mortgage:

(i) If any portion of any such property is located in an area identified as a
Flood Zone by the Federal Emergency Management Agency or other applicable
agency, such Loan Party shall maintain or cause to be maintained, flood
insurance in such total amount as is customary with companies in the same or
similar businesses operating in the same or similar locations, and otherwise in
compliance with the Flood Program and reasonably satisfactory to the
Administrative Agent,

(ii) The applicable Loan Party promptly shall comply with and conform to (i) all
provisions of each such insurance policy, and (ii) all requirements of the
insurers applicable to such party or to such property or to the use, manner of
use, occupancy, possession, operation, maintenance, alteration or repair of such
property, except for such non-compliance or non-conformity as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Such Loan Party shall not use or permit the use of such property
in any manner that would reasonably be expected to result in the cancellation of
any such insurance policy or would reasonably be expected to void coverage
required to be maintained with respect to such property pursuant to subsection
6.5(a),

(iii) If any such Loan Party is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon 10 days’ written notice to the
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Loan Party had insured such property, and pay
the premium or premiums therefor, and the Borrower shall pay or cause to be paid
to the Administrative Agent on demand such premium or premiums so paid by the
Administrative Agent with interest from the time of payment at a rate per annum
equal to 2.00%,

 

112



--------------------------------------------------------------------------------

(iv) If such property, or any part thereof, shall be destroyed or damaged and
the reasonably estimated cost thereof would exceed $50.0 million, the Borrower
shall give prompt notice thereof to the Administrative Agent. All insurance
proceeds paid or payable in connection with any damage or casualty to any such
property shall be applied in the manner specified in subsection 6.5(a).

6.6 Inspection of Property; Discussions. Permit representatives of the
Administrative Agent to visit and inspect any of its properties and examine and,
to the extent reasonable, make abstracts from any of its books and records and
to discuss the business, operations, properties and financial and other
condition of the Borrower and its Restricted Subsidiaries with officers and
employees of the Borrower and its Restricted Subsidiaries and with its
independent certified public accountants, in each case at any reasonable time,
upon reasonable notice; provided that (a) except during the continuation of an
Event of Default, only one such visit shall be at the Borrower’s expense, and
(b) during the continuation of an Event of Default, the Administrative Agent and
its representatives may do any of the foregoing at the Borrower’s expense.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Borrower knows
thereof, the occurrence of any Default or Event of Default;

(b) as soon as possible after a Responsible Officer of the Borrower knows
thereof, any litigation, investigation or proceeding which may exist at any time
between the Borrower or any of its Restricted Subsidiaries and any Governmental
Authority, which would reasonably be expected to be adversely determined, and if
adversely determined, as the case may be, would reasonably be expected to have a
Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Borrower knows
thereof, any litigation or proceeding affecting the Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;

(d) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower or any of its Restricted
Subsidiaries knows thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC or a Plan or any withdrawal from, or the full
or partial termination, Reorganization or Insolvency of, any Multiemployer Plan
or (ii) the institution of proceedings or the taking of any other formal action
by the PBGC or the Borrower or any of its Restricted Subsidiaries or any
Commonly Controlled Entity or any Multiemployer Plan which could reasonably be

 

113



--------------------------------------------------------------------------------

expected to result in the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan; provided,
however, that no such notice will be required under clause (i) or (ii) above
unless the event giving rise to such notice, when aggregated with all other such
events under clause (i) or (ii) above, would be reasonably expected to result in
a Material Adverse Effect; and

(e) as soon as possible after a Responsible Officer of the Borrower knows
thereof, (i) any Release by the Borrower or any of its Restricted Subsidiaries
of any Materials of Environmental Concern required to be reported under
applicable Environmental Laws to any Governmental Authority, unless the Borrower
reasonably determines that the total Environmental Costs arising out of such
Release would not reasonably be expected to have a Material Adverse Effect;
(ii) any condition, circumstance, occurrence or event not previously disclosed
in writing to the Administrative Agent that would reasonably be expected to
result in liability or expense under applicable Environmental Laws, unless the
Borrower reasonably determines that the total Environmental Costs arising out of
such condition, circumstance, occurrence or event would not reasonably be
expected to have a Material Adverse Effect, or would not reasonably be expected
to result in the imposition of any lien or other material restriction on the
title, ownership or transferability of any facilities and properties owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries that
would reasonably be expected to result in a Material Adverse Effect; and
(iii) any proposed action to be taken by the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to subject the Borrower or any of
its Restricted Subsidiaries to any material additional or different requirements
or liabilities under Environmental Laws, unless the Borrower reasonably
determines that the total Environmental Costs arising out of such proposed
action would not reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Borrower (or, if
applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes to
take with respect thereto.

6.8 Environmental Laws. (i) Comply substantially with, and require substantial
compliance by all tenants, subtenants, contractors, and invitees with respect to
any property leased or subleased from, or operated by the Borrower or its
Restricted Subsidiaries with, all applicable Environmental Laws including all
Environmental Permits and all orders and directions of any Governmental
Authority; (ii) obtain, comply substantially with and maintain any and all
Environmental Permits necessary for its operations as conducted and as planned;
and (iii) require that all tenants, subtenants, contractors, and invitees
obtain, comply substantially with and maintain any and all Environmental Permits
necessary for their operations as conducted and as planned, with respect to any
property leased or subleased from, or operated by the Borrower or its Restricted
Subsidiaries. Noncompliance shall not constitute a breach of this subsection
6.8, provided that, upon learning of any actual or suspected noncompliance, the
Borrower and any such affected Subsidiary shall promptly undertake reasonable
efforts, if any, to achieve compliance; and provided, further, that in any case
such noncompliance would not reasonably be expected to have a Material Adverse
Effect.

 

114



--------------------------------------------------------------------------------

6.9 After-Acquired Real Property and Fixtures; Addition of Subsidiaries.

(a) With respect to any owned real property or fixtures thereon, in each case
with a purchase price or a fair market value (as determined in good faith by the
Borrower) at the time of acquisition of at least $5.0 million in which the
Borrower or any of its Restricted Subsidiaries that is a Loan Party (and in any
event excluding any Foreign Subsidiary and any Excluded Subsidiary) acquires
ownership rights at any time after the Closing Date, promptly grant to the
Collateral Agent for the benefit of the applicable Lenders, a Lien of record on
all such owned real property and fixtures, upon terms reasonably satisfactory in
form and substance to the Collateral Agent and in accordance with any applicable
requirements of any Governmental Authority (including any required appraisals of
such property under FIRREA); provided that (i) nothing in this subsection 6.9
shall defer or impair the attachment or perfection of any security interest in
any Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by any Loan Party or any
other Person and (ii) no such Lien shall be required to be granted as
contemplated by this subsection 6.9 on any owned real property or fixtures the
acquisition of which is or is to be financed or refinanced in whole or in part
through the incurrence of Indebtedness permitted by subsection 7.1, until such
Indebtedness is repaid in full (and not refinanced as permitted by subsection
7.1) or, as the case may be, the Borrower determines not to proceed with such
financing or refinancing. In connection with any such grant to the Collateral
Agent, for the benefit of the Lenders and the other Secured Parties, of a Lien
of record on any such real property in accordance with this subsection, the
Borrower or such Restricted Subsidiary shall deliver or cause to be delivered to
the Collateral Agent any surveys, title insurance policies, environmental
reports and other documents in connection with such grant of such Lien obtained
by it in connection with the acquisition of such ownership rights in such real
property or as the Collateral Agent shall reasonably request (in light of the
value of such real property and the cost and availability of such surveys, title
insurance policies, environmental reports and other documents and whether the
delivery of such surveys, title insurance policies, environmental reports and
other documents would be customary in connection with such grant of such Lien in
similar circumstances).

(b) With respect to any Domestic Subsidiary (other than an Excluded Subsidiary)
created or acquired (including by reason of any Foreign Subsidiary Holdco
ceasing to constitute same) subsequent to the Closing Date by the Borrower or
any of its Domestic Subsidiaries (other than an Excluded Subsidiary), promptly
notify the Administrative Agent of such occurrence and, if the Administrative
Agent or the Required Lenders so request, promptly (i) execute and deliver to
the Collateral Agent for the benefit of the Secured Parties such amendments to
the Guarantee and Collateral Agreement as the Collateral Agent shall reasonably
deem necessary or reasonably advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Domestic Subsidiary, (ii) deliver to the Collateral Agent or the
Cash Flow Collateral Representative (as bailee for perfection on behalf of the
Collateral Agent) the certificates, if any, representing such Capital Stock,
together with undated stock powers, executed and delivered in blank by a duly
authorized officer of the parent of such new Domestic Subsidiary and (iii) cause
such new Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take all actions reasonably deemed by the
Collateral Agent to be necessary or advisable to cause the Lien created by the
Guarantee and Collateral Agreement in such new Domestic Subsidiary’s Collateral
to be duly perfected in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Collateral Agent.

 

115



--------------------------------------------------------------------------------

(c) (x) With respect to any Foreign Subsidiary or Unrestricted Subsidiary (other
than an Excluded Subsidiary) created or acquired subsequent to the Closing Date
by the Borrower or any of its Domestic Subsidiaries (other than an Excluded
Subsidiary), the Capital Stock of which is owned directly by the Borrower or any
of its Domestic Subsidiaries (other than an Excluded Subsidiary), promptly
notify the Administrative Agent of such occurrence and if the Administrative
Agent or the Required Lenders so request (it being understood that if the
Administrative Agent does not so request with respect to any such Foreign
Subsidiary or Unrestricted Subsidiary that it believes is or is likely to become
material to the Borrower and its Restricted Subsidiaries taken as a whole, it
will provide notice to the Lenders thereof), promptly (i) execute and deliver to
the Collateral Agent, for the benefit of the Secured Parties, a new pledge
agreement or such amendments to the Guarantee and Collateral Agreement as the
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected security interest (as and to the extent provided in the Guarantee and
Collateral Agreement) in the Capital Stock of such new Foreign Subsidiary or
Unrestricted Subsidiary that is directly owned by the Borrower or any of its
Domestic Subsidiaries (other than an Excluded Subsidiary) (provided that in no
event shall more than 65.0% of the Capital Stock of any such new Foreign
Subsidiary that is so owned be required to be so pledged, and, provided,
further, that no such pledge or security shall be required with respect to any
non-wholly owned Foreign Subsidiary or Unrestricted Subsidiary to the extent
that the grant of such pledge or security interest would violate the terms of
any agreements under which the Investment by the Borrower or any of its
Subsidiaries was made therein other than any agreement entered into primarily
for the purposes of imposing such a restriction) and (ii) to the extent
reasonably deemed advisable by the Collateral Agent, deliver to the Collateral
Agent or the Cash Flow Collateral Representative (as bailee for perfection on
behalf of the Collateral Agent) the certificates, if any, representing such
Capital Stock, together with undated stock powers, executed and delivered in
blank by a duly authorized officer of the relevant parent of such new Foreign
Subsidiary or Unrestricted Subsidiary and take such other action as may be
reasonably deemed by the Collateral Agent to be necessary or desirable to
perfect the Collateral Agent’s security interest therein.

(d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents.

(e) Notwithstanding anything to the contrary in this Agreement, (A) no Loan
Party or any Affiliate thereof shall be required to take any action in any
non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction in
order to create any security interests in assets located or titled outside of
the U.S. or to perfect any security interests (it being understood that there
shall be no security agreements or pledge agreements governed under the laws of
any non-U.S. jurisdiction) and (B) nothing in this subsection 6.9 shall require
that any Loan Party grant a Lien with respect to any owned real property or
fixtures in which such Loan Party acquires ownership rights to the extent that
the Administrative Agent, in its reasonable judgment, determines that the
granting of such a Lien is impracticable.

 

116



--------------------------------------------------------------------------------

6.10 [Reserved.]

6.11 Post-Closing Agreements.

(a) Security Perfection. The Borrower agrees to deliver or cause to be delivered
such documents and instruments, and take or cause to be taken such other actions
as may be reasonably necessary to provide the perfected security interests and
guarantees described in subsection 5.1(f) and 5.1(g) that are not so provided on
the Closing Date and to satisfy each other condition precedent that was not
actually satisfied, but rather “deemed” satisfied on the Closing Date pursuant
to the provisions set forth in subsection 5.1, and in any event to provide such
perfected security interests and guarantees and to satisfy such other conditions
within the applicable time periods set forth on Schedule 6.11(a), as such time
periods may be extended by the Administrative Agent, in its sole discretion.

(b) Real Property. The applicable Loan Parties shall obtain and deliver to
Administrative Agent, within one hundred and eighty (180) days after the Closing
Date (unless waived or extended by Administrative Agent in its sole discretion),
to the extent delivery has not been waived by Administrative Agent in its
discretion, the following:

(i) each of the Mortgages, executed and delivered by a duly authorized officer
of the Loan Party signatory thereto;

(ii) the executed legal opinion of each local counsel in the jurisdiction set
forth on Schedule 6.11(b)(ii), with respect to collateral security matters in
connection with the Mortgages, each in form and substance reasonably
satisfactory to the Administrative Agent and Collateral Agent;

(iii) in respect of each of the Mortgaged Properties an irrevocable written
commitment to issue a mortgagee’s title policy (or policies) or marked up
unconditional binder for such insurance dated as of the date the applicable
Mortgage is executed and delivered. Each such policy shall (i) be in the amount
set forth with respect to such policy in Schedule 6.11(b)(iii) or in an amount
otherwise reasonably satisfactory to the Collateral Agent; (ii) insure that the
Mortgage insured thereby creates a valid Lien on the Mortgaged Properties
encumbered thereby free and clear of all defects and encumbrances, except as may
be approved by the Collateral Agent, and except for Permitted Liens; (iii) name
the Collateral Agent as the insured thereunder; (iv) be in the form of an ALTA
Loan Policy; (v) contain such endorsements and affirmative coverage, as
reasonably agreed to by the Collateral Agent and the Borrower; and (vi) be
issued by the Title Insurance Company. The Collateral Agent shall have received
evidence reasonably satisfactory to it that all premiums in respect of each such
policy, and all charges for mortgage recording tax, if any, have been paid or
other reasonably satisfactory arrangements have been made, and the Collateral
Agent shall have also received a copy of all recorded documents referred to, or
listed as exceptions to title in, the title policy or policies referred to in
this subsection;

 

117



--------------------------------------------------------------------------------

(iv) Parent shall have used reasonable best efforts to cause the Administrative
Agent to have been named as an additional insured with respect to liability
policies and the Collateral Agent to have been named as loss payee and mortgagee
with respect to the property insurance maintained by any Loan Party with respect
to the Mortgaged Properties;

(v) new ALTA surveys (or existing surveys together with affidavits of no-change
to the Title Insurance Company in lieu thereof) in such form as is sufficient to
cause the Title Insurance Company to delete the standard “survey exception” from
the title insurance policies delivered with respect to the Mortgaged Properties
pursuant to subsection 6.11(b)(iii) on or prior to the date such policies are
delivered (or to issue endorsements to such title insurance policies which have
the effect of deleting the standard “survey exception”); and

(vi) a zoning report in lieu of a zoning endorsement with respect to each of the
Mortgaged Properties.

SECTION 7 NEGATIVE COVENANTS. The Borrower hereby agrees that, from and after
the Closing Date and so long as the Commitments remain in effect, and thereafter
until payment in full of the Loans and any other amount then due and owing to
any Lender or any Agent hereunder and under any Note:

7.1 Limitation on Indebtedness.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
Incur any Indebtedness; provided, however, that (x) the Borrower or any
Restricted Subsidiary may Incur Indebtedness if on the date of the Incurrence of
such Indebtedness, after giving effect to the Incurrence thereof, the
Consolidated Coverage Ratio would be equal to or greater than 2.00:1.00 and
(y) the aggregate principal amount of Indebtedness Incurred pursuant to the
preceding clause (x) by Restricted Subsidiaries that are not Subsidiary
Guarantors shall not exceed $150.0 million at any time outstanding.

(b) Notwithstanding the foregoing paragraph (a), the Borrower and its Restricted
Subsidiaries may Incur the following Indebtedness:

(i) Indebtedness Incurred pursuant to any Credit Facility (including but not
limited to in respect of letters of credit or bankers’ acceptances issued or
created thereunder) and Indebtedness Incurred other than under any Credit
Facility, and (without limiting the foregoing), in each case, any Refinancing
Indebtedness in respect thereof, in a maximum principal amount at any time
outstanding not exceeding in the aggregate the amount equal to (A) $2,100
million plus (B) (x) the greater of $1,700.0 million and the Borrowing Base less
(y) the aggregate principal amount of Indebtedness Incurred by Special Purpose
Subsidiaries that are Domestic Subsidiaries and then outstanding pursuant to
subsection 7.1(b)(ix), plus (C) in the event of any refinancing of any such
Indebtedness, the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing;

 

118



--------------------------------------------------------------------------------

(ii) Indebtedness (A) of any Restricted Subsidiary to the Borrower or (B) of the
Borrower or any Restricted Subsidiary to any Restricted Subsidiary; provided
that (x) any such Indebtedness owed to any Restricted Subsidiary that is not a
Subsidiary Guarantor shall be expressly subordinated in right of payment to all
obligations of the obligor with respect to the Term Loans and all Subsidiary
Guarantees and provided further that (y) any subsequent issuance or transfer of
any Capital Stock of such Restricted Subsidiary to which such Indebtedness is
owed, or other event, that results in such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of such Indebtedness
(except to the Borrower or a Restricted Subsidiary) will be deemed, in each
case, an Incurrence of such Indebtedness by the issuer thereof not permitted by
this subsection 7.1(b)(ii);

(iii) Indebtedness represented by the Senior Second Priority Notes, and the
Senior Unsecured Notes issued on the Closing Date (or issued in respect thereof
or in exchange therefor), any Indebtedness (other than the Indebtedness
described in clause (i) or (ii) above) outstanding on the Closing Date, any
Indebtedness represented by Senior Unsecured Notes issued in connection with the
payment of PIK Interest (as defined in the Senior Unsecured Notes Indenture) and
any Refinancing Indebtedness Incurred in respect of any Indebtedness described
in this subsection 7.1(b)(iii) or subsection 7.1(a);

(iv) Purchase Money Obligations and Capitalized Lease Obligations, and any
Refinancing Indebtedness with respect thereto; provided that the aggregate
principal amount of such Purchase Money Obligations Incurred to finance the
acquisition of Capital Stock of any Person at any time outstanding pursuant to
this clause shall not exceed an amount equal to the greater of $150.0 million
and 3.0% of Consolidated Tangible Assets;

(v) Indebtedness (A) supported by a letter of credit issued pursuant to any
Credit Facility in a principal amount not exceeding the face amount of such
letter of credit or (B) consisting of accommodation guarantees for the benefit
of trade creditors of the Borrower or any of its Restricted Subsidiaries;

(vi) (A) (i) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this subsection
7.1), or (B) without limiting subsection 7.2, Indebtedness of the Borrower or
any Restricted Subsidiary arising by reason of any Lien granted by or applicable
to such Person securing Indebtedness of the Borrower or any Restricted
Subsidiary (other than any Indebtedness Incurred by the Borrower or such
Restricted Subsidiary, as the case may be, in violation of this subsection 7.1);

(vii) Indebtedness of the Borrower or any Restricted Subsidiary (A) arising from
the honoring of a check, draft or similar instrument drawn against insufficient
funds, provided that such Indebtedness is extinguished within five Business Days
of its Incurrence, or (B) consisting of guarantees, indemnities, obligations in
respect of earnouts or other purchase price adjustments, or similar obligations,
Incurred in connection with the acquisition or disposition of any business,
assets or Person;

 

119



--------------------------------------------------------------------------------

(viii) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
(A) letters of credit, bankers’ acceptances or other similar instruments or
obligations issued, or relating to liabilities or obligations incurred, in the
ordinary course of business (including those issued to governmental entities in
connection with self-insurance under applicable workers’ compensation statutes),
or (B) completion guarantees, surety, judgment, appeal or performance bonds, or
other similar bonds, instruments or obligations, provided, or relating to
liabilities or obligations incurred, in the ordinary course of business, or
(C) Hedging Obligations entered into for bona fide hedging purposes, or
(D) Management Guarantees or Management Indebtedness, or (E) the financing of
insurance premiums in the ordinary course of business, or (F) take-or-pay
obligations under supply arrangements incurred in the ordinary course of
business, or (G) netting, overdraft protection and other arrangements arising
under standard business terms of any bank at which the Borrower or any
Restricted Subsidiary maintains an overdraft, cash pooling or other similar
facility or arrangement, or (H) Junior Capital in an amount not to exceed $100.0
million in the aggregate at any time outstanding or (I) Bank Products
Obligations;

(ix) Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien on all
or part of the assets disposed of in, or otherwise Incurred in connection with,
a Financing Disposition or (B) otherwise Incurred in connection with a Special
Purpose Financing; provided that (1) such Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings); (2) in the
event such Indebtedness shall become recourse to the Borrower or any Restricted
Subsidiary that is not a Special Purpose Subsidiary (other than with respect to
Special Purpose Financing Undertakings), such Indebtedness will be deemed to be,
and must be classified by the Borrower as, Incurred at such time (or at the time
initially Incurred) under one or more of the other provisions of this subsection
7.1 for so long as such Indebtedness shall be so recourse; and (3) in the event
that at any time thereafter such Indebtedness shall comply with the provisions
of the preceding subclause (1), the Borrower may classify such Indebtedness in
whole or in part as Incurred under this subsection 7.1(b)(ix);

(x) Contribution Indebtedness and any Refinancing Indebtedness with respect
thereto;

(xi) Indebtedness of (A) the Borrower or any Restricted Subsidiary Incurred to
finance or refinance, or otherwise Incurred in connection with, any acquisition
of any assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary, or (B) any Person that is acquired by or merged or consolidated with
or into the Borrower or any Restricted Subsidiary (including Indebtedness
thereof Incurred in connection with any such acquisition, merger or
consolidation); provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the Borrower could Incur
at least $1.00 of additional Indebtedness pursuant to subsection 7.1(a) or
(2) the

 

120



--------------------------------------------------------------------------------

Consolidated Coverage Ratio of the Borrower would equal or exceed the
Consolidated Coverage Ratio of the Borrower immediately prior to giving effect
thereto; and any Refinancing Indebtedness with respect to any such Indebtedness;

(xii) Indebtedness of the Borrower or any Restricted Subsidiary Incurred as
consideration in connection with, or otherwise to finance, any acquisition of
assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary and any Refinancing Indebtedness with respect thereto, in an
aggregate principal amount at any time outstanding not exceeding $100.0 million;

(xiii) Indebtedness of the Borrower or any Restricted Subsidiary in an aggregate
principal amount at any time outstanding not exceeding an amount equal to the
greater of $150.0 million and 3.5% of Consolidated Tangible Assets; and

(xiv) (i) Indebtedness of the Borrower or any Restricted Subsidiary (a) pursuant
to this Agreement and the other Loan Documents, (b) pursuant to the ABL Facility
or (c) constituting Additional Permitted Obligations, provided that the
aggregate principal amount for all such Indebtedness Incurred in reliance on
this clause (i) of this subsection 7.1(b)(xiv) on the date of the incurrence of
any such Indebtedness shall not exceed an amount if, after giving effect to the
Incurrence of such amount (assuming such amount had Senior Lien Priority or Pari
Passu Priority and, in the case of amounts under a revolving commitment,
including the unused portion of such revolving commitments in which case such
committed amount may thereafter be borrowed and reborrowed, in whole or in part,
from time to time, without further compliance with this subsection 7.1(b)(xiv)),
the Consolidated Secured First Lien Leverage Ratio would exceed 3.25 to 1.00 (as
set forth in an officer’s certificate of a Responsible Officer delivered to the
Administrative Agent at the time of such Incurrence, together with calculations
demonstrating compliance with such ratio), (ii) Indebtedness in respect of
Permitted Debt Exchange Notes Incurred pursuant to a Permitted Debt Exchange in
accordance with subsection 2.6 and (iii) Refinancing Indebtedness in respect of
the Indebtedness described in this clause (xiv).

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this subsection 7.1, (i) any other obligation of the obligor on such
Indebtedness (or of any other Person who could have Incurred such Indebtedness
under this subsection 7.1) arising under any Guarantee, Lien or letter of
credit, bankers’ acceptance or other similar instrument or obligation supporting
such Indebtedness shall be disregarded to the extent that such Guarantee, Lien
or letter of credit, bankers’ acceptance or other similar instrument or
obligation secures the principal amount of such Indebtedness; (ii) in the event
that Indebtedness meets the criteria of more than one of the types of
Indebtedness described in subsection 7.1(b), the Borrower, in its sole
discretion, shall classify such item of Indebtedness and may include the amount
and type of such Indebtedness in one or more of such clauses (including in part
under one such clause and in part under another such clause); provided that any
Indebtedness Incurred pursuant to clause (b)(iv) of this subsection 7.1 as
limited by the proviso thereto, or clause (b)(xiii) of this subsection 7.1,
shall, at the Borrower’s election, cease to be deemed Incurred or outstanding
for purposes of such

 

121



--------------------------------------------------------------------------------

clause but shall be deemed Incurred for the purposes of subsection 7.1(a) from
and after the first date on which such Restricted Subsidiary could have Incurred
such Indebtedness under subsection 7.1(a) without reliance on such clause;
(iii) the amount of Indebtedness issued at a price that is less than the
principal amount thereof shall be equal to the amount of the liability in
respect thereof determined in accordance with GAAP; and (iv) the principal
amount of Indebtedness outstanding under any clause of subsection 7.1(b) shall
be determined after giving effect to the application of proceeds of any such
Indebtedness to refinance any such other Indebtedness. Any Indebtedness Incurred
by the Borrower on the Closing Date under the Term Facility, the Senior First
Priority Notes or the ABL Facility shall be classified as Incurred under
subsection 7.1(b)(i).

(d) For purposes of determining compliance with any Dollar denominated
restriction on the Incurrence of Indebtedness denominated in a foreign currency,
the Dollar equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness,
provided that (x) the Dollar-equivalent principal amount of any such
Indebtedness outstanding on the Closing Date shall be calculated based on the
relevant currency exchange rate in effect on the Closing Date, (y) if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
Incurred), and such refinancing would cause the applicable Dollar denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount (whichever is higher) of such Indebtedness being refinanced
plus (ii) the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing and
(z) the Dollar-equivalent principal amount of Indebtedness denominated in a
foreign currency and Incurred pursuant to a Senior Credit Facility shall be
calculated based on the relevant currency exchange rate in effect on, at the
Borrower’s option, (i) the Closing Date, (ii) any date on which any of the
respective commitments under such Senior Credit Facility shall be reallocated
between or among facilities or subfacilities hereunder or thereunder, or on
which such rate is otherwise calculated for any purpose thereunder or (iii) the
date of such Incurrence. The principal amount of any Indebtedness Incurred to
refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such refinancing.

7.2 Limitation on Liens. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create or permit to exist any
Lien on any of its property or assets, whether now owned or hereafter acquired,
securing any Indebtedness, except for the following Liens:

(a) Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Borrower and its Restricted
Subsidiaries or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or a Subsidiary thereof, as the case may be, in accordance
with GAAP;

 

122



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are bonded or that are being contested in good faith and by appropriate
proceedings;

(c) pledges, deposits or Liens in connection with workers’ compensation,
unemployment insurance and other social security and other similar legislation
or other insurance-related obligations (including pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);

(d) pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

(e) easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, which do not in the aggregate materially interfere with the ordinary
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole;

(f) Liens existing on, or provided for under written arrangements existing on,
the Closing Date, which Liens or arrangements are set forth on Schedule 7.2, or
(in the case of any such Liens securing Indebtedness of the Borrower or any of
its Subsidiaries existing or arising under written arrangements existing on the
Closing Date) securing any Refinancing Indebtedness in respect of such
Indebtedness so long as the Lien securing such Refinancing Indebtedness is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or under such written arrangements could secure) the original
Indebtedness;

(g) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which the Borrower or any Restricted
Subsidiary has easement rights or on any leased property and subordination or
similar agreements relating thereto and (ii) any condemnation or eminent domain
proceedings affecting any real property;

(h) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Hedging Obligations, Bank Products Obligations,
Purchase Money Obligations or Capitalized Lease Obligations Incurred in
compliance with subsection 7.1;

 

123



--------------------------------------------------------------------------------

(i) Liens arising out of judgments, decrees, orders or awards in respect of
which the Borrower or any Restricted Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated or if the period within which such appeal
or proceedings may be initiated shall not have expired;

(j) leases, subleases, licenses or sublicenses to or from third parties;

(k) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of (1) Indebtedness Incurred in compliance with
subsections 7.1(b)(i), (iv), (v), (vii), (viii) (other than Junior Capital),
(ix) or (xiv), or subsection 7.1(b)(iii) (other than the Senior Unsecured Notes,
the Senior Subordinated Notes or Refinancing Indebtedness Incurred in respect of
Indebtedness under Senior Unsecured Notes, Senior Subordinated Notes or
described in subsection 7.1(a)), (2) (A) Acquisition Indebtedness Incurred in
compliance with subsection 7.1(b)(x) or (xi), provided that (x) such Liens are
limited to all or part of the same property or assets, including Capital Stock
(plus improvements, accessions, proceeds or dividends or distributions in
respect thereof, or replacements of any thereof) acquired, or of any Person
acquired or merged or consolidated with or into the Borrower or any Restricted
Subsidiary, in any transaction to which such Acquisition Indebtedness relates or
(y) on the date of the Incurrence of such Indebtedness after giving effect to
such Incurrence, the Consolidated Secured First Lien Leverage Ratio would equal
or be less than the Consolidated Secured First Lien Leverage Ratio immediately
prior to giving effect thereto or (B) any Refinancing Indebtedness Incurred in
respect thereof, (3) Indebtedness of any Restricted Subsidiary that is not a
Subsidiary Guarantor (limited, in the case of this clause (3), to Liens on any
of the property and assets of any Restricted Subsidiary that is not a Subsidiary
Guarantor), (4) Indebtedness or other obligations of any Special Purpose Entity,
or (5) obligations in respect of Management Advances or Management Guarantees;
in each case including Liens securing any Guarantee of any thereof;

(l) Liens existing on property or assets of a Person at the time such Person
becomes a Subsidiary of the Borrower (or at the time the Borrower or a
Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary); provided, however, that such Liens are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Company with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Company;

 

124



--------------------------------------------------------------------------------

(m) Liens on Capital Stock, Indebtedness or other securities of an Unrestricted
Subsidiary that secure Indebtedness or other obligations of such Unrestricted
Subsidiary;

(n) any encumbrance or restriction (including, but not limited to, pursuant to
put and call agreements or buy/sell arrangements) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(o) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Refinancing Indebtedness Incurred in respect of
any Indebtedness secured by, or securing any refinancing, refunding, extension,
renewal or replacement (in whole or in part) of any other obligation secured by,
any other Permitted Liens, provided that any such new Lien is limited to all or
part of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
obligations to which such Liens relate;

(p) Liens (1) arising by operation of law (or by agreement to the same effect)
in the ordinary course of business, (2) on property or assets under construction
(and related rights) in favor of a contractor or developer or arising from
progress or partial payments by a third party relating to such property or
assets, (3) on receivables (including related rights), (4) on cash set aside at
the time of the Incurrence of any Indebtedness or government securities
purchased with such cash, in either case to the extent that such cash or
government securities pre-fund the payment of interest on such Indebtedness and
are held in an escrow account or similar arrangement to be applied for such
purpose, (5) securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities
(including in connection with purchase orders and other agreements with
customers), (6) in favor of the Borrower or any Subsidiary (other than Liens on
property or assets of the Borrower or any Subsidiary Guarantor in favor of any
Subsidiary that is not a Subsidiary Guarantor), (7) arising out of conditional
sale, title retention, consignment or similar arrangements for the sale of goods
entered into in the ordinary course of business, (8) on inventory or other goods
and proceeds securing obligations in respect of bankers’ acceptances issued or
created to facilitate the purchase, shipment or storage of such inventory or
other goods, (9) relating to pooled deposit or sweep accounts to permit
satisfaction of overdraft, cash pooling or similar obligations incurred in the
ordinary course of business, (10) attaching to commodity trading or other
brokerage accounts incurred in the ordinary course of business, (11) arising in
connection with repurchase agreements permitted under subsection 7.1, on assets
that are the subject of such repurchase agreements or (12) in favor of any
Special Purpose Entity in connection with any Financing Disposition;

(q) other Liens securing obligations incurred in the ordinary course of
business, which obligations do not exceed $75.0 million at any time outstanding;

(r) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of Indebtedness Incurred in compliance with
subsection 7.1, provided that on the date of the Incurrence of such Indebtedness
after giving effect to

 

125



--------------------------------------------------------------------------------

such Incurrence (or on the date of the initial borrowing of such Indebtedness
after giving pro forma effect to the Incurrence of the entire committed amount
of such Indebtedness in which case such committed amount may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with this subsection 7.2(r)), the Consolidated Secured First Lien
Leverage Ratio shall not exceed 3.25:1.00; and

(s) Liens on the Collateral, if such Liens expressly have Junior Lien Priority
on such Collateral in relation to the Loans and the Subsidiary Guarantees, as
applicable.

For purposes of determining compliance with this subsection 7.2, (x) a Lien need
not be incurred solely by reference to one category of Permitted Liens described
above but may be incurred under any combination of such categories (including in
part under one such category and in part under any other such category) and
(y) in the event that a Lien (or any portion thereof) meets the criteria of one
or more of such categories of Permitted Liens, the Borrower shall, in its sole
discretion, classify or reclassify such Lien (or any portion thereof) in any
manner that complies with this subsection 7.2.

7.3 Limitation on Fundamental Changes.

(a) The Borrower will not consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person, unless:

(i) the resulting, surviving or transferee Person (the “Successor Company”) will
be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor Company
(if not the Borrower) will expressly assume all the obligations of the Borrower
under this Agreement and the Loan Documents to which it is a party by executing
and delivering to the Administrative Agent a joinder or one or more other
documents or instruments in form reasonably satisfactory to the Administrative
Agent;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

(iii) immediately after giving effect to such transaction, either (A) the
Borrower (or, if applicable, the Successor Company with respect thereto) could
Incur at least $1.00 of additional Indebtedness pursuant to subsection 7.1(a),
or (B) the Consolidated Coverage Ratio of the Borrower (or, if applicable, the
Successor Company with respect thereto) would equal or exceed the Consolidated
Coverage Ratio of the Borrower immediately prior to giving effect to such
transaction;

(iv) each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor that
will be released from its obligations under its Subsidiary Guarantee in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have

 

126



--------------------------------------------------------------------------------

delivered a joinder or other document or instrument in form reasonably
satisfactory to the Administrative Agent, confirming its Subsidiary Guarantee
(other than any Subsidiary Guarantee that will be discharged or terminated in
connection with such transaction);

(v) to the extent required to be Collateral pursuant to the terms of the
Security Documents and this Agreement, the Collateral owned by the Successor
Company will (a) continue to constitute Collateral under the Security Documents
and (b) be subject to a Lien in favor of the Collateral Agent; and

(vi) the Borrower will have delivered to the Administrative Agent a certificate
signed by a Responsible Officer and a legal opinion each to the effect that such
consolidation, merger or transfer complies with the provisions described in this
paragraph, provided that (x) in giving such opinion such counsel may rely on
such certificate of such Responsible Officer as to compliance with the foregoing
clauses (ii) and (iii) of this subsection 7.3(a) and as to any matters of fact,
and (y) no such legal opinion will be required for a consolidation, merger or
transfer described in clause (d) of this subsection 7.3.

(b) Any Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary (or that is deemed to be Incurred by any Restricted
Subsidiary that becomes a Restricted Subsidiary) as a result of any such
transaction undertaken in compliance with this subsection 7.3, and any
Refinancing Indebtedness with respect thereto, shall be deemed to have been
Incurred in compliance with subsection 7.1.

(c) The Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under the Loan Documents, and
thereafter the predecessor Borrower shall be relieved of all obligations and
covenants under this Agreement, except that the predecessor Borrower in the case
of a lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Loans.

(d) Clauses (ii) and (iii) of subsection 7.3(a) will not apply to any
transaction in which the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation or other entity or (y) a Restricted Subsidiary so long as all assets
of the Borrower and its Restricted Subsidiaries immediately prior to such
transaction (other than Capital Stock of such Restricted Subsidiary) are owned
by such Restricted Subsidiary and its Restricted Subsidiaries immediately after
the consummation thereof. Subsection 7.3(a) will not apply to (1) any
transaction in which any Restricted Subsidiary consolidates with, merges into or
transfers all or part of its assets to the Borrower or (2) the Transactions.

 

127



--------------------------------------------------------------------------------

7.4 Limitation on Asset Dispositions; Proceeds from Asset Dispositions and
Recovery Events.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
make any Asset Disposition unless:

(i) the Borrower or such Restricted Subsidiary receives consideration (including
by way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at the time of such Asset Disposition at
least equal to the fair market value of the shares and assets subject to such
Asset Disposition, as such fair market value shall be determined in good faith
by the Borrower, which determination shall be conclusive (including as to the
value of all non-cash consideration);

(ii) in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value of $25.0 million or more, at least
75.0% of the consideration therefor (excluding, in the case of an Asset
Disposition (or series of related Asset Dispositions), any consideration by way
of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) received by the
Borrower or such Restricted Subsidiary is in the form of cash; and

(iii) to the extent required by subsection 7.4(b), an amount equal to 100.0% of
the Net Available Cash from such Asset Disposition is applied by the Borrower
(or any Restricted Subsidiary, as the case may be) as provided in such
subsection.

(b) In the event that on or after the Closing Date, (x) the Borrower or any
Restricted Subsidiary shall make an Asset Disposition or (y) a Recovery Event
shall occur, an amount equal to 100.0% of the Net Available Cash from such Asset
Disposition or Recovery Event shall be applied by the Borrower (or any
Restricted Subsidiary, as the case may be) as follows:

(A) To the extent that such Net Available Cash is in respect of a Recovery Event
or from an Asset Disposition of Collateral, an amount equal to 100.0% of the Net
Available Cash from such Recovery Event or such Asset Disposition shall be
applied by the Borrower (or any Restricted Subsidiary, as the case may be):

(i) first, either (x) to the extent that such Net Available Cash is from an
Asset Disposition of, or Recovery Event with respect to, any ABL Priority
Collateral, and to the extent that the Borrower or such Restricted Subsidiary
elects (or is required by the terms of any Indebtedness under the ABL Facility
or any other Indebtedness constituting ABL Obligations), to prepay, repay or
purchase any such Indebtedness or (in the case of letters of credit, bankers’
acceptances or other similar instruments) cash collateralize any such
Indebtedness within 450 days after the later of the date of such Asset
Disposition or Recovery Event and the date of receipt of such Net Available
Cash, or (y) to the extent that the Borrower or such Restricted Subsidiary
elects, to invest in Additional Assets (including by means of an investment in
Additional Assets by a Restricted Subsidiary with an amount equal to Net
Available Cash received by the Borrower or another Restricted Subsidiary) within
450 days from the later of the date of such Asset Disposition or Recovery Event
and the date of receipt of such Net Available Cash, or, if such investment in
Additional Assets is a project authorized by the Board of Directors that will
take longer than such 450 days to complete, the period of time necessary to
complete such project; and

 

128



--------------------------------------------------------------------------------

(ii) second, to the extent of the balance of such Net Available Cash after
application in accordance with clause (i) above to prepay the Term Loans in
accordance with subsection 3.4(c) (subject to subsections 3.4(d) and 3.4(e)
thereof) and (to the extent the Borrower or such Restricted Subsidiary elects,
or is required by the terms thereof) to purchase, redeem or repay any Senior
First Priority Notes, any Additional Obligations of the Borrower or a Restricted
Subsidiary having Pari Passu Lien Priority, or any other Indebtedness having
Pari Passu Lien Priority, pursuant to the agreements governing such other
Indebtedness;

(iii) third, to the extent of the balance of such Net Available Cash after
application in accordance with clauses (i) and (ii) above (including an amount
equal to the amount of any prepayment otherwise contemplated by clause
(ii) above in connection with such Asset Disposition or Recovery Event that is
declined by any Lender), to fund any general corporate purposes (including but
not limited to the repurchase, repayment or other acquisition or retirement of
any Senior Second Lien Priority Notes, Senior Unsecured Indebtedness, Senior
Subordinated Notes or Subordinated Obligations),

provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (ii) above, the Borrower or such Restricted
Subsidiary will retire such Indebtedness and will cause the related loan
commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased.

Notwithstanding the foregoing provisions of this subsection 7.4(b)(A), the
Borrower and its Restricted Subsidiaries shall not be required to apply any Net
Available Cash or equivalent amount in accordance with this subsection 7.4(b)(A)
(x) except to the extent that the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events subject to this subsection 7.4(b)(A) or
equivalent amount that is not applied in accordance with this subsection
7.4(b)(A) exceeds $75.0 million and (y) in the case of any Asset Disposition by,
or Recovery Event relating to any asset of, the Borrower or any Restricted
Subsidiary that is not a Subsidiary Guarantor, to the extent that (i) any Net
Available Cash from such Asset Disposition or Recovery Event is subject to any
restriction on the transfer of all or any portion thereof directly or indirectly
to the Borrower, including by reason of applicable law or agreement (other than
any agreement entered into primarily for the purpose of imposing such a
restriction) or (ii) in the good faith determination of the Borrower (which
determination shall be conclusive) the transfer of all or any portion of any Net
Available Cash from such Asset Disposition directly or indirectly to the
Borrower could reasonably be expected to give rise to or result in (A) any
violation of applicable law, (B) any liability (criminal, civil, administrative
or other) for any of the officers, directors or shareholders of the Borrower,
any Restricted Subsidiary or any Parent, (C) any violation of the provisions of
any joint venture or other material agreement governing or binding upon the
Borrower or any Restricted Subsidiary, (D) any material risk of any such
violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any material adverse tax consequence for the Borrower or any Restricted
Subsidiary, or (F) any cost, expense, liability or obligation (including any
Tax) other than routine and immaterial out-of-pocket expenses.

 

129



--------------------------------------------------------------------------------

(B) To the extent that such Net Available Cash is in respect of an Asset
Disposition of any assets not constituting Collateral (“Other Assets”), an
amount equal to 100.0% of the Net Available Cash from such Asset Disposition
shall be applied by the Borrower (or any Restricted Subsidiary, as the case may
be):

(i) first, either (x) to the extent that the Borrower elects (or is required by
the terms of any Credit Facility Indebtedness, any Senior Indebtedness of the
Borrower or any Subsidiary Guarantor or any Indebtedness of a Restricted
Subsidiary that is not a Subsidiary Guarantor), to prepay, repay or purchase any
such Indebtedness or (in the case of letters of credit, bankers’ acceptances or
other similar instruments) cash collateralize any such Indebtedness (in each
case other than Indebtedness owed to the Borrower or a Restricted Subsidiary)
within 450 days after the later of the date of such Asset Disposition and the
date of receipt of such Net Available Cash, or (y) to the extent that the
Borrower or such Restricted Subsidiary elects, to invest in Additional Assets
(including by means of an investment in Additional Assets by a Restricted
Subsidiary with an amount equal to Net Available Cash received by the Borrower
or another Restricted Subsidiary) within 450 days from the later of the date of
such Asset Disposition and the date of receipt of such Net Available Cash, or,
if such investment in Additional Assets is a project authorized by the Board of
Directors that will take longer than such 450 days to complete, the period of
time necessary to complete such project;

(ii) second, to the extent of the balance of such Net Available Cash after
application in accordance with clause (A) above, to prepay the Term Loans in
accordance with subsection 3.4(c) (subject to subsections 3.4(d) and 3.4(e)
thereof) and (to the extent the Borrower or such Restricted Subsidiary elects,
or is required by the terms thereof) to purchase, redeem or repay any Senior
First Lien Priority Notes, any Additional Obligations of the Borrower or a
Restricted Subsidiary having Pari Passu Lien Priority, or any other Indebtedness
having Pari Passu Lien Priority, pursuant to the agreements governing such other
Indebtedness; and

(iii) third, to the extent of the balance of such Net Available Cash after
application in accordance with clauses (i) and (ii) above (including an amount
equal to the amount of any prepayment otherwise contemplated by clause
(ii) above in connection with such Asset Disposition that is declined by any
Lender), to fund any general corporate purposes (including but not limited to
the repurchase, repayment or other acquisition or retirement of any Senior
Second Lien Priority Notes, Senior Unsecured Indebtedness, Senior Subordinated
Notes or Subordinated Obligations);

provided, however, that in connection with any prepayment, repayment or purchase
of Indebtedness pursuant to clause (ii) above, the Borrower or such Restricted
Subsidiary will retire such Indebtedness and will cause the related loan
commitment (if any) to be permanently reduced in an amount equal to the
principal amount so prepaid, repaid or purchased.

(c) Notwithstanding the foregoing provisions of this subsection 7.4(b)(B), the
Borrower and its Restricted Subsidiaries shall not be required to apply any Net
Available Cash or equivalent amount in accordance with this subsection 7.4(b)(B)
(x) except to the extent that the aggregate Net Available Cash from all Asset
Dispositions subject to this subsection 7.4(b)(B) or equivalent amount that is
not applied in accordance with this subsection 7.4(b)(B) exceeds $75.0 million
and (y) in the case of any Asset Disposition by the Borrower or any

 

130



--------------------------------------------------------------------------------

Restricted Subsidiary that is not a Subsidiary Guarantor, to the extent that
(i) any Net Available Cash from such Asset Disposition is subject to any
restriction on the transfer of all or any portion thereof directly or indirectly
to the Borrower, including by reason of applicable law or agreement (other than
any agreement entered into primarily for the purpose of imposing such a
restriction) or (ii) in the good faith determination of the Borrower (which
determination shall be conclusive) the transfer of all or any portion of any Net
Available Cash from such Asset Disposition directly or indirectly to the
Borrower could reasonably be expected to give rise to or result in (A) any
violation of applicable law, (B) any liability (criminal, civil, administrative
or other) for any of the officers, directors or shareholders of the Borrower,
any Restricted Subsidiary or any Parent, (C) any violation of the provisions of
any joint venture or other material agreement governing or binding upon the
Borrower or any Restricted Subsidiary, (D) any material risk of any such
violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any material adverse tax consequence for the Borrower or any Restricted
Subsidiary, or (F) any cost, expense, liability or obligation (including any
Tax) other than routine and immaterial out-of-pocket expenses.

(d) For the purposes of subsection 7.4(a)(ii), the following are deemed to be
cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the assumption of
Indebtedness of the Borrower (other than Disqualified Stock of the Borrower) or
any Restricted Subsidiary and the release of the Borrower or such Restricted
Subsidiary from all liability on payment of the principal amount of such
Indebtedness in connection with such Asset Disposition, (3) Indebtedness of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate Fair Market
Value, taken together with all other Designated Noncash Consideration received
pursuant to this clause, not to exceed an aggregate amount at any time
outstanding equal to the greater of $125.0 million and 2.5% of Consolidated
Tangible Assets (with the Fair Market Value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

(e) For the purposes of subsection 7.4(b)(A) and (B), (i) in the event of any
Asset Disposition of Capital Stock of a Person that has any right, title or
interest to or in assets constituting both Collateral and Other Assets, such
Asset Disposition shall instead be deemed to be an Asset Disposition of such
assets, and the Borrower shall allocate the Net Available Cash from such Asset
Disposition between the Collateral and the Other Assets in proportion to their
respective fair market values as determined by the Borrower in good faith (which
determination shall be conclusive), (ii) any Asset Disposition of Capital Stock
of any Person that has any right, title or interest to or in assets constituting
only Other Assets will be subject to subsection 7.4(b)(B) and not subsection
7.4(b)(A), and (iii) any Asset Disposition of Capital Stock of any Person that
has any right, title or interest to or in assets constituting only Collateral
will be subject to subsection 7.4(b)(A) and not subsection 7.4(b)(B).

 

131



--------------------------------------------------------------------------------

7.5 Limitation on Dividends and Other Restricted Payments.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, (i) declare or pay any dividend or make any distribution
on or in respect of its Capital Stock (including any such payment in connection
with any merger or consolidation to which the Borrower is a party) except
(x) dividends or distributions payable solely in its Capital Stock (other than
Disqualified Stock) and (y) dividends or distributions payable to the Borrower
or any Restricted Subsidiary (and, in the case of any such Restricted Subsidiary
making such dividend or distribution, to other holders of its Capital Stock on
no more than a pro rata basis, measured by value), (ii) purchase, redeem, retire
or otherwise acquire for value any Capital Stock of the Borrower held by Persons
other than the Borrower or a Restricted Subsidiary (other than any acquisition
of Capital Stock deemed to occur upon the exercise of options if such Capital
Stock represents a portion of the exercise price thereof), (iii) voluntarily
purchase, repurchase, redeem, defease or otherwise voluntarily acquire or retire
for value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, Senior Second Priority Notes, Senior Unsecured Indebtedness or
Subordinated Obligations (other than Subordinated Obligations owed to a
Restricted Subsidiary and other than a purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such acquisition or retirement
(not made, in the case of any purchase, repurchase, redemption, defeasance or
other acquisition or retirement for value of Senior Unsecured Indebtedness or
Subordinated Obligations, by exchange for, or out of the proceeds of, the
Incurrence of Secured Indebtedness other than up to $300.0 million of borrowings
under the ABL Facility in the aggregate)) or (iv) make any Investment (other
than a Permitted Investment) in any Person (any such dividend, distribution,
purchase, repurchase, redemption, defeasance, other acquisition or retirement or
Investment being herein referred to as a “Restricted Payment”), if at the time
the Borrower or such Restricted Subsidiary makes such Restricted Payment and
after giving effect thereto:

(1) a Default shall have occurred and be continuing (or would result therefrom);

(2) the Borrower could not Incur at least an additional $1.00 of Indebtedness
pursuant to subsection 7.1(a); or

(3) the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be as determined in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a resolution of the Board of Directors) declared or made
subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

(A) 50.0% of the Consolidated Net Income accrued during the period (treated as
one accounting period) beginning on April 30, 2012, to the end of the most
recent fiscal quarter ending prior to the date of such Restricted Payment for
which consolidated financial statements of the Borrower are available (or, in
case such Consolidated Net Income shall be a negative number, 100.0% of such
negative number);

 

132



--------------------------------------------------------------------------------

(B) the aggregate Net Cash Proceeds and the fair value (as determined in good
faith by the Borrower) of property or assets received (x) by the Borrower as
capital contributions to the Borrower after the Closing Date or from the
issuance or sale (other than to a Restricted Subsidiary) of its Capital Stock
(other than Disqualified Stock or Designated Preferred Stock) after the Closing
Date (other than Excluded Contributions and Contribution Amounts) or (y) by the
Borrower or any Restricted Subsidiary from the Incurrence by the Borrower or any
Restricted Subsidiary after the Closing Date of Indebtedness that shall have
been converted into or exchanged for Capital Stock of the Borrower (other than
Disqualified Stock or Designated Preferred Stock) or Capital Stock of any
Parent, plus the amount of any cash and the fair value (as determined in good
faith by the Borrower) of any property or assets, received by the Borrower or
any Restricted Subsidiary upon such conversion or exchange;

(C) (i) the aggregate amount of cash and the fair value (as determined in good
faith by the Borrower) of any property or assets received from dividends,
distributions, interest payments, return of capital, repayments of Investments
or other transfers of assets to the Borrower or any Restricted Subsidiary from
any Unrestricted Subsidiary, including dividends or other distributions related
to dividends or other distributions made pursuant to subsection 7.5(b)(x) below,
plus (ii) the aggregate amount resulting from the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary (valued in each case as
provided in the definition of “Investment”); and

(D) in the case of any disposition or repayment of any Investment constituting a
Restricted Payment (without duplication of any amount deducted in calculating
the amount of Investments at any time outstanding included in the amount of
Restricted Payments or in the calculation of availability under subsection
7.5(b) below), an amount equal to the aggregate amount of cash and the fair
value (as determined in good faith by the Borrower) of any property or assets
received by the Borrower or a Restricted Subsidiary with respect to all such
dispositions and repayments.

(b) The provisions of subsection 7.5(a) above do not prohibit any of the
following (each, a “Permitted Payment”):

(i) (x) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of Capital Stock of the Borrower (“Treasury Capital Stock”), Senior
Second Priority Notes, Senior Unsecured Indebtedness, Senior Subordinated Notes
or Subordinated Obligations made by exchange (including any such exchange
pursuant to the exercise of a conversion right or privilege in connection with
which cash is paid in lieu of the issuance of fractional shares) for, or out of
the proceeds of the issuance or sale of, Capital Stock of the Borrower (other
than Disqualified Stock and other than Capital Stock issued or sold to a
Subsidiary) (“Refunding Capital Stock”) or a capital contribution to the
Borrower, in each case other than Excluded Contributions and Contribution
Amounts; provided that the Net Cash Proceeds from such issuance, sale or capital
contribution shall be excluded in subsequent calculations under subsection

 

133



--------------------------------------------------------------------------------

7.5(a)(3)(B) above and (y) if immediately prior to such acquisition or
retirement of such Treasury Capital Stock, dividends thereon were permitted
pursuant to subsection 7.5(b)(xi), dividends on such Refunding Capital Stock in
an aggregate amount per annum not exceeding the aggregate amount per annum of
dividends so permitted on such Treasury Capital Stock;

(ii) any purchase, redemption, repurchase, defeasance or other acquisition or
retirement of any Senior Second Priority Notes, Senior Unsecured Indebtedness or
any Senior Subordinated Notes or other Subordinated Obligations (u) made by
exchange for, or out of the proceeds of the Incurrence of Indebtedness of the
Borrower or Refinancing Indebtedness Incurred in compliance with subsection 7.1
(provided that (A) in the case of any purchase, redemption, repurchase,
defeasance or other acquisition or retirement of Senior Unsecured Indebtedness,
Senior Subordinated Notes or other Subordinated Obligations, if such
Indebtedness is Incurred pursuant to subsection 7.1(b)(i) and has Senior Lien
Priority or Pari Passu Lien Priority, then on the date of such Incurrence after
giving effect thereto, the Consolidated Secured First Lien Leverage Ratio shall
not exceed 3.25 to 1.0 (any such Indebtedness, “Secured Indebtedness”), and (B),
in the case of any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Indebtedness incurred pursuant to subsection
7.1(b)(viii)(H), such Indebtedness or Refinancing Indebtedness shall be solely
comprised of Subordinated Obligations), (v) from declined amounts as
contemplated by subsection 3.4(e), (w) following the occurrence of a Change of
Control (or other similar event described therein as a “change of control”), but
only if the Borrower shall be in compliance with 3.4(j), (x) constituting
Acquired Indebtedness or (y) constituting Indebtedness of the Borrower or any
Restricted Subsidiary to a Restricted Subsidiary that is not a Subsidiary
Guarantor that has been subordinated pursuant to subsection 7.1(b)(ii);

(iii) any dividend paid or redemption made within 60 days after the date of
declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or notice such dividend or redemption would have
complied with subsection 7.5(a);

(iv) Investments or other Restricted Payments in an aggregate amount outstanding
at any time not to exceed the amount of Excluded Contributions;

(v) loans, advances, dividends or distributions by the Borrower to any Parent to
permit any Parent to repurchase or otherwise acquire its Capital Stock
(including any options, warrants or other rights in respect thereof), or
payments by the Borrower to repurchase or otherwise acquire Capital Stock of any
Parent or the Borrower (including any options, warrants or other rights in
respect thereof), in each case from Management Investors (including any
repurchase or acquisition by reason of the Borrower or any Parent retaining any
Capital Stock, option, warrant or other right in respect of tax withholding
obligations, and any related payment in respect of any such obligation), such
payments, loans, advances, dividends or distributions not to exceed an amount
(net of repayments of any such loans or advances) equal to (x)(1) $50.0 million,
plus (2) $10.0 million multiplied by the number of calendar years that have
commenced since the Closing Date, plus (y) the Net Cash Proceeds received by the
Borrower since

 

134



--------------------------------------------------------------------------------

the Closing Date from, or as a capital contribution from, the issuance or sale
to Management Investors of Capital Stock (including any options, warrants or
other rights in respect thereof), to the extent such Net Cash Proceeds are not
included in any calculation under subsection 7.5(a)(3)(B)(x) above, plus (z) the
cash proceeds of key man life insurance policies received by the Borrower or any
Restricted Subsidiary (or by any Parent and contributed to the Borrower) since
the Closing Date to the extent such cash proceeds are not included in any
calculation under subsection 7.5(a)(3)(A) above; provided that any cancellation
of Indebtedness owing to the Borrower or any Restricted Subsidiary by any
Management Investor in connection with any repurchase or other acquisition of
Capital Stock (including any options, warrants or other rights in respect
thereof) from any Management Investor shall not constitute a Restricted Payment
for purposes of this subsection 7.5 or any other provision of this Agreement;

(vi) the payment by the Borrower of, or loans, advances, dividends or
distributions by the Borrower to any Parent to pay, dividends on the common
stock or equity of the Borrower or any Parent following a public offering of
such common stock or equity in an amount not to exceed in any fiscal year 6.0%
of the aggregate gross proceeds received by the Borrower (whether directly, or
indirectly through a contribution to common equity capital) in or from such
public offering;

(vii) Restricted Payments (including loans or advances) in an aggregate amount
outstanding at any time not to exceed an amount (net of repayments of any such
loans or advances) equal to the greater of $50.0 million and 1.0% of
Consolidated Tangible Assets;

(viii) loans, advances, dividends or distributions to any Parent or other
payments by the Borrower or any Restricted Subsidiary (A) to satisfy or permit
any Parent to satisfy obligations under the Management Agreements, (B) pursuant
to the Tax Sharing Agreement, or (C) to pay or permit any Parent to pay any
Parent Expenses or any Related Taxes;

(ix) payments by the Borrower, or loans, advances, dividends or distributions by
the Borrower to any Parent to make payments, to holders of Capital Stock of the
Borrower or any Parent in lieu of issuance of fractional shares of such Capital
Stock, not to exceed $5.0 million in the aggregate outstanding at any time;

(x) dividends or other distributions of, or Investments paid for or made with,
Capital Stock, Indebtedness or other securities of Unrestricted Subsidiaries;

(xi) (A) dividends on any Designated Preferred Stock of the Borrower issued
after the Closing Date, provided that at the time of such issuance and after
giving effect thereto on a pro forma basis, the Consolidated Coverage Ratio
would be at least 2.00 to 1.00 and, in the case of cash dividends on Designated
Preferred Stock, such dividend shall for purposes of the determination of such
Consolidated Coverage Ratio be deemed to constitute Consolidated Interest
Expense, or (B) any dividend on Refunding Capital Stock that is Preferred Stock
in excess of the amount of dividends thereon permitted by subsection 7.5(b)(i),
provided that at the time of the declaration of such

 

135



--------------------------------------------------------------------------------

dividend and after giving effect thereto on a pro forma basis, the Consolidated
Coverage Ratio would be at least 2.00:1.00 and, in the case of cash dividends on
Refunding Capital Stock, such dividend shall for purposes of the determination
of such Consolidated Coverage Ratio be deemed to constitute Consolidated
Interest Expense or (C) loans, advances, dividends or distributions to any
Parent to permit dividends on any Designated Preferred Stock of any Parent
issued after the Closing Date, in an amount (net of repayments of any such loans
or advances) not exceeding the aggregate cash proceeds received by the Borrower
from the issuance or sale of such Designated Preferred Stock of such Parent;

(xii) Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not exceeding the greater of $75.0 million and 1.50% of
Consolidated Tangible Assets;

(xiii) distributions or payments of Special Purpose Financing Fees;

(xiv) dividends to holders of any class or series of Disqualified Stock, or of
any Preferred Stock of a Restricted Subsidiary, Incurred in accordance with
subsection 7.1; and

(xv) any Restricted Payment pursuant to or in connection with the Transactions
or the 2007 Transactions;

provided that (A) in the case of subsections 7.5(b)(i)(y), (iii), (vi), (ix) and
(xi)(B), the net amount of any such Permitted Payment shall be included in
subsequent calculations of the amount of Restricted Payments, (B) in all cases
other than pursuant to clause (A) immediately above the net amount of any such
Permitted Payment shall be excluded in subsequent calculations of the amount of
Restricted Payments and (C) solely with respect to subsections 7.5(b)(vii), no
Default or Event of Default shall have occurred or be continuing at the time of
any such Permitted Payment after giving effect thereto. The Borrower, in its
sole discretion, may classify any Investment or other Restricted Payment as
being made in part under one of the provisions of this covenant (or, in the case
of any Investment, the clauses of Permitted Investments) and in part under one
or more other such provisions (or, as applicable, clauses).

(c) Notwithstanding the foregoing provisions of this subsection 7.5 and for so
long as any Senior Subordinated Notes remains outstanding, the Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, pay any cash dividend or make any cash distribution on or in respect
of the Borrower’s Capital Stock or purchase for cash or otherwise acquire for
cash any Capital Stock of the Borrower or any Parent, for the purpose of paying
any cash dividend or making any cash distribution to, or acquiring Capital Stock
of the Borrower or any Parent for cash from, the Investors, or Guarantee any
Indebtedness of any Affiliate of the Borrower for the purpose of paying such
dividend, making such distribution or so acquiring such Capital Stock to or from
the Investors, in each case by means of utilization of the cumulative Restricted
Payment credit provided by subsection 7.5(a)(3), or the exceptions provided by
subsection 7.5(b)(iii), (vii), (x) or (xii) or clause (xv) or (xviii) of the
definition of “Permitted Investment,” unless at the time and after giving effect
to such payment, (x) the Consolidated Total Leverage Ratio of the Borrower would
have been equal to or less than 6.0 to

 

136



--------------------------------------------------------------------------------

1.0 and (y) such payment is otherwise in compliance with this subsection 7.5;
provided that notwithstanding the refinancing in full of the Senior Subordinated
Notes, to the extent that any agreement governing the Indebtedness so
refinancing the Senior Subordinated Notes includes a provision substantially
similar to this provision, the foregoing paragraph (c) (as modified as
appropriate to conform to such provision) shall continue to apply
notwithstanding the refinancing of the Senior Subordinated Notes for so long as
such notes shall remain outstanding.

Notwithstanding any other provision of this Agreement, this Agreement shall not
restrict any redemption or other payment by the Borrower or any Restricted
Subsidiary made as a Mandatory Principal Redemption (as defined in the Senior
Unsecured Notes Indenture) in respect of the Senior Unsecured Notes or any
similar “AHYDO saver” provision of any other agreement or instrument in respect
of Senior Unsecured Indebtedness, and the Borrower’s determination in good faith
of any Mandatory Principal Redemption Amount (as so defined) or the amount of
any such similar “AHYDO saver” payment shall be conclusive and binding for all
purposes under this Agreement.

7.6 Limitation on Transactions with Affiliates.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into or conduct any transaction or series of
related transactions (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Borrower (an
“Affiliate Transaction”) involving aggregate consideration in excess of $10.0
million unless (i) the terms of such Affiliate Transaction are not materially
less favorable to the Borrower or such Restricted Subsidiary, as the case may
be, than those that could be obtained at the time in a transaction with a Person
who is not such an Affiliate and (ii) if such Affiliate Transaction involves
aggregate consideration in excess of $40.0 million, the terms of such Affiliate
Transaction have been approved by a majority of the Board of Directors. For
purposes of this paragraph, any Affiliate Transaction shall be deemed to have
satisfied the requirements set forth in this subsection 7.6(a) if (x) such
Affiliate Transaction is approved by a majority of the Disinterested Directors
or (y) in the event there are no Disinterested Directors, a fairness opinion is
provided by a nationally recognized appraisal or investment banking firm with
respect to such Affiliate Transaction.

(b) The provisions of subsection 7.6(a) will not apply to:

(i) any Restricted Payment Transaction,

(ii) (1) the entering into, maintaining or performance of any employment or
consulting contract, collective bargaining agreement, benefit plan, program or
arrangement, related trust agreement or any other similar arrangement for or
with any current or former employee, officer, director or consultant of or to
the Borrower, any Restricted Subsidiary or any Parent heretofore or hereafter
entered into in the ordinary course of business, including vacation, health,
insurance, deferred compensation, severance, retirement, savings or other
similar plans, programs or arrangements, (2) payments, compensation, performance
of indemnification or contribution obligations, the making or cancellation of
loans, or any issuance, grant or award of stock, options, other equity related
interests or other securities, to any such employees, officers, directors

 

137



--------------------------------------------------------------------------------

or consultants in the ordinary course of business, (3) the payment of reasonable
fees to directors of the Borrower or any of its Subsidiaries or any Parent (as
determined in good faith by the Borrower or such Subsidiary or such Parent),
(4) any transaction with an officer or director of the Borrower or any of its
Subsidiaries or any Parent in the ordinary course of business not involving more
than $100,000.00 in any one case, or (5) Management Advances and payments in
respect thereof (or in reimbursement of any expenses referred to in the
definition of such term),

(iii) any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, and/or one or more Special Purpose Entities,

(iv) any transaction arising out of agreements or instruments in existence on
the Closing Date (other than any Tax Sharing Agreement or Management Agreement
referred to in subsection 7.6(b)(vii)), and any payments made pursuant thereto,

(v) any transaction in the ordinary course of business on terms that are fair to
the Borrower and its Restricted Subsidiaries in the reasonable determination of
the Board of Directors or senior management of the Borrower, or are not
materially less favorable to the Borrower or the relevant Restricted Subsidiary
than those that could be obtained at the time in a transaction with a Person who
is not an Affiliate of the Borrower,

(vi) any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

(vii) (1) the execution, delivery and performance of any Tax Sharing Agreement
and any Management Agreements, and (2) payments to CD&R, Bain Capital or Carlyle
or any of their respective Affiliates (w) of any and all out-of-pocket expenses
in connection with the Transactions, (x) for any management consulting,
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, of up to $7.5 million in any fiscal year
(or such other amount as may be approved by a majority of the Disinterested
Directors), (y) in connection with any acquisition, disposition, merger,
recapitalization or similar transactions, which payments are made pursuant to
the Management Agreements or are approved by a majority of the Board of
Directors in good faith, and (z) of all out-of-pocket expenses incurred in
connection with such services or activities,

(viii) the Transactions, all transactions in connection therewith (including but
not limited to the financing thereof), the execution, delivery and performance
of all agreements and instruments in connection with the Transactions, and all
fees and expenses paid or payable in connection with the Transactions,

(ix) any issuance or sale of Capital Stock (other than Disqualified Stock) of
the Borrower or Junior Capital or any capital contribution to the Borrower,

 

138



--------------------------------------------------------------------------------

(x) any amendment, supplement, waiver or other modification to or of the Senior
Unsecured Notes, the Senior Unsecured Notes Indenture or any related agreements,
documents and instruments, or any of the terms and provisions of any thereof, to
provide for the payment of interest in cash instead of in additional principal,
or in additional principal instead of in cash, in each case in whole or in part,
and

(xi) any investment by any Investor in securities of the Borrower or any of its
Restricted Subsidiaries so long as (i) such securities are being offered
generally to other investors on the same or more favorable terms and (ii) such
investment by all Investors constitutes less than 5.0% of the proposed or
outstanding issue amount of such class of securities.

7.7 Limitation on Dispositions of Collateral. The Borrower will not, and will
not permit any Restricted Subsidiary that is a Loan Party to, convey, sell,
transfer, lease, or otherwise dispose of any of the Collateral in any Asset
Disposition, or attempt, offer or contract to do so (unless such attempt, offer
or contract is conditioned upon obtaining any requisite consent of the Lenders
hereunder), except for any Asset Disposition made or to be made in accordance
with subsection 7.4, and the Administrative Agent shall, and the Lenders hereby
authorize the Administrative Agent to, execute such releases of Liens and take
such other actions as the Borrower may reasonably request in connection with any
Asset Disposition (or any transaction excluded from the definition of such
term).

7.8 Limitation on Optional Payments and Modifications of Debt Instruments and
Other Documents. The Borrower will not, and will not permit any Restricted
Subsidiary to:

(a) in the event of the occurrence of a Change of Control, repurchase or repay
(other than as permitted by Section 7.5(b), including clause (ii)(w) thereof)
any Senior Subordinated Notes incurred pursuant to subsection 7.1(b)(iii) then
outstanding pursuant to the Senior Subordinated Notes Indenture;

(b) amend, supplement, waive or otherwise modify any of the provisions (x) of
the Senior Notes Indentures (including any Senior Notes incurred pursuant to
subsection 7.1(b)(iii)) or (y) of the Senior Subordinated Notes Indenture
(including any Senior Subordinated Notes incurred pursuant to subsection
7.1(b)(iii)):

(i) except as permitted pursuant to subsection 7.1 or 7.5, which shortens the
fixed maturity or increases the principal amount of, or increases the rate or
shortens the time of payment of interest on, or increases the amount or shortens
the time of payment of any principal or premium payable whether at maturity, at
a date fixed for prepayment or by acceleration or otherwise of the Senior Notes
or Senior Subordinated Notes, or increases the amount of, or accelerates the
time of payment of, any fees or other amounts payable in connection therewith;

(ii) which relates to any material affirmative or negative covenants or any
events of default or remedies thereunder and the effect of which is to subject
the Borrower or any of its Restricted Subsidiaries to any more onerous or more
restrictive provisions; or

 

139



--------------------------------------------------------------------------------

(iii) which otherwise adversely affects the interests of the holders of the
Senior Notes or the Senior Subordinated Notes or the interests of the Lenders
under this Agreement or any other Loan Document in any material respect; or

(c) effect any extension, refinancing, refunding, replacement or renewal of
Indebtedness under the ABL Loan Documents, the Senior First Priority Notes
Documents and the Senior Second Priority Notes Documents, in each case, unless
such refinancing Indebtedness, to the extent secured by any assets of any Loan
Party, is secured only by assets of the Loan Parties that constitute Collateral
for the obligations of the Borrower hereunder and under the other Loan Documents
pursuant to a security agreement subject to the Base Intercreditor Agreement,
the Cash Flow Intercreditor Agreement or another intercreditor agreement that is
no less favorable to the Secured Parties than the Base Intercreditor Agreement
(as the same may be amended, supplemented, waived or otherwise modified from
time to time, a “Replacement Intercreditor Agreement”).

The provisions of subsection 7.8(b) shall not restrict or prohibit (x) (i) any
refinancing of the Senior Notes permitted pursuant to subsection 7.5 or (ii) any
refinancing of the Senior Subordinated Notes permitted pursuant to subsection
7.5 or (y) any Incurrence of Additional Notes (as defined in any Senior Notes
Indenture or Senior Subordinated Notes Indenture) permitted pursuant to
subsection 7.1 or (z) any amendment, supplement, waiver or other modification to
or of the Senior Unsecured Notes, the Senior Unsecured Notes Indenture or any
related agreements, documents and instruments, or any of the terms and
provisions of any thereof, to provide for the payment of interest in cash
instead of in additional principal, or in additional principal instead of in
cash, in each case in whole or in part.

7.9 Limitation on Restrictions on Distributions from Restricted Subsidiaries.
The Borrower will not, and will not permit any Restricted Subsidiary to, create
or otherwise cause to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary to (i) pay dividends or
make any other distributions on its Capital Stock or pay any Indebtedness or
other obligations owed to the Borrower, or, in the case of a Restricted
Subsidiary that is not a Subsidiary Guarantor, to a Subsidiary Guarantor,
(ii) make any loans or advances to the Borrower or, in the case of a Restricted
Subsidiary that is not a Subsidiary Guarantor, to a Subsidiary Guarantor or
(iii) transfer any of its property or assets to the Borrower or, in the case of
a Restricted Subsidiary that is not a Subsidiary Guarantor, to a Subsidiary
Guarantor (provided that dividend or liquidation priority between classes of
Capital Stock, or subordination of any obligation (including the application of
any remedy bars thereto) to any other obligation, will not be deemed to
constitute such an encumbrance or restriction), except any encumbrance or
restriction:

(a) pursuant to an agreement or instrument in effect at or entered into on the
Closing Date, any Credit Facility, the Intercreditor Agreements, the Senior
First Priority Notes, the Senior First Priority Notes Indentures, the other
Senior First Priority Notes Documents, the Senior Second Priority Notes, the
Senior Second Priority Notes Indenture, the other Senior Second Priority Notes
Documents, the Senior Unsecured Notes, the Senior Unsecured Notes Indenture, the
Senior Subordinated Notes or the Senior Subordinated Notes Indenture;

 

140



--------------------------------------------------------------------------------

(b) pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the Borrower or any Restricted Subsidiary, or which
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets from such Person, as in effect at
the time of such acquisition, merger or consolidation (except to the extent that
such Indebtedness was incurred to finance, or otherwise in connection with, such
acquisition, merger or consolidation); provided that for purposes of this
subsection 7.9(b), if a Person other than the Borrower is the Successor Company
with respect thereto, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed, as the case
may be, by the Borrower or a Restricted Subsidiary, as the case may be, when
such Person becomes such Successor Company;

(c) pursuant to an agreement or instrument (a “Refinancing Agreement”) effecting
a refinancing of Indebtedness Incurred pursuant to, or that otherwise extends,
renews, refunds, refinances or replaces, an agreement or instrument referred to
in subsection 7.9(a) or (b) above or this subsection 7.9(c) (an “Initial
Agreement”) or contained in any amendment, supplement or other modification to
an Initial Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Borrower);

(d) (i) that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any lease, license or other contract,
(ii) by virtue of any transfer of, agreement to transfer, option or right with
respect to, or Lien on, any property or assets of the Borrower or any Restricted
Subsidiary not otherwise prohibited by this Agreement, (iii) contained in
mortgages, pledges or other security agreements securing Indebtedness of a
Restricted Subsidiary to the extent restricting the transfer of the property or
assets subject thereto, (iv) pursuant to customary provisions restricting
dispositions of real property interests set forth in any reciprocal easement
agreements of the Borrower or any Restricted Subsidiary, (v) pursuant to
Purchase Money Obligations that impose encumbrances or restrictions on the
property or assets so acquired, (vi) on cash or other deposits, net worth or
inventory imposed by customers or suppliers under agreements entered into in the
ordinary course of business, (vii) pursuant to customary provisions contained in
agreements and instruments entered into in the ordinary course of business
(including but not limited to leases and licenses) or in joint venture and other
similar agreements), (viii) that arises or is agreed to in the ordinary course
of business and does not detract from the value of property or assets of the
Borrower or any Restricted Subsidiary in any manner material to the Borrower or
such Restricted Subsidiary, (ix) pursuant to Hedging Obligations entered into
for bona fide hedging purposes; or (x) pursuant to Bank Products Obligations;

 

141



--------------------------------------------------------------------------------

(e) with respect to a Restricted Subsidiary (or any of its property or assets),
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the Capital Stock or assets of such
Restricted Subsidiary (or the property or assets that are subject to such
restriction) pending the closing of such sale or disposition;

(f) by reason of any applicable law, rule, regulation or order, or required by
any regulatory authority having jurisdiction over the Borrower or any Restricted
Subsidiary or any of their businesses; or

(g) pursuant to an agreement or instrument (i) relating to any Indebtedness
permitted to be Incurred subsequent to the Closing Date pursuant to subsection
7.1, (A) if the encumbrances and restrictions contained in any such agreement or
instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in the Initial Agreements (as
determined in good faith by the Borrower), or (B) if such encumbrance or
restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings (as determined in good faith by the Borrower)
and either (x) the Borrower determines in good faith that such encumbrance or
restriction will not materially affect the Borrower’s ability to make principal
or interest payments on the Loans or (y) such encumbrance or restriction applies
only if a default occurs in respect of a payment or financial covenant relating
to such Indebtedness, (ii) relating to any sale of receivables by or
Indebtedness of a Foreign Subsidiary or (iii) relating to Indebtedness of or a
Financing Disposition by or to or in favor of any Special Purpose Entity.

SECTION 8 EVENTS OF DEFAULT. If any of the following events shall occur and be
continuing:

(a) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Loan, or any other amount payable hereunder, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or that is contained in any certificate furnished at any time
by or on behalf of any Loan Party pursuant to this Agreement or any such other
Loan Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in subsection 6.7(a) or Section 7; provided that, in the
case of a default in the observance or performance of its obligations under
subsection 6.7(a), such default shall have continued unremedied for a period of
two days after a Responsible Officer of the Borrower shall have discovered or
should have discovered such default; or

 

142



--------------------------------------------------------------------------------

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of 30 days after the earlier of (i) the
date a Responsible Officer of the Borrower shall have discovered or should have
discovered such default and (ii) the date written notice has been given to the
Borrower by the Administrative Agent or the Required Lenders; or

(e) (i) Any Loan Party or any of its Material Restricted Subsidiaries shall
default in any payment of principal of or interest on any Indebtedness for
borrowed money, or any Loan Party or any of its Material Restricted Subsidiaries
shall default in any payment of principal of or interest on any Indebtedness, in
each case (excluding the Loans and any Indebtedness owed to the Borrower or any
Loan Party) in excess of $100.0 million beyond the period of grace (not to
exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness was created; (ii) any Loan Party or any of its Material
Restricted Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (excluding the Loans)
referred to in clause (i) above or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than Section 8.10 (or any similar provision) of the ABL
Credit Agreement), which default or other event or condition continues for a
period of greater than 60 days and the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice or lapse of time if required, such Indebtedness to become due
prior to its stated maturity (an “Acceleration”) and, if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be delivered, such
Default Notice shall have been given or (iii) there shall have been an
Acceleration of any Indebtedness (excluding the Loans) referenced to in clause
(i) above; or

(f) If (i) any Loan Party or any of its Material Restricted Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, interim receiver, receivers,
receiver and manager, trustee, custodian, conservator or other similar official
for it or for all or any substantial part of its assets, or any Loan Party or
any of its Material Restricted Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Loan
Party or any of its Material Restricted Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of 60
days; or (iii) there shall be commenced against any Loan Party or any of its
Material Restricted Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its

 

143



--------------------------------------------------------------------------------

assets that results in the entry of an order for any such relief which shall not
have been vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof; or (iv) any Loan Party or any of its Material Restricted
Subsidiaries shall take any corporate or other similar organizational action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan
Party or any of its Material Restricted Subsidiaries shall be generally unable
to, or shall admit in writing its general inability to, pay its debts as they
become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or
(ii) with respect to any Plan, any failure to satisfy minimum funding standards
within the meaning of Section 412 or 430 of the Code or Section 302 or 303 of
ERISA) applicable to such Plan, whether or not waived, shall exist with respect
to any Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets
of either of the Borrower or any Commonly Controlled Entity, or (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is in the reasonable opinion of the
Administrative Agent likely to result in the termination of such Plan for
purposes of Title IV of ERISA, or (iv) any Single Employer Plan shall terminate
for purposes of Title IV of ERISA other than a standard termination pursuant to
Section 4041(b) of ERISA, or (v) either of the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably expected to result in a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against any Loan Party or
any of its Material Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $100.0 million or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i) (i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or the
Borrower or any Loan Party in each case that is a party to any of the Security
Documents shall so assert in writing, or (ii) the Lien created by any of the
Security Documents shall cease to be perfected and enforceable in accordance
with its terms or of the same effect as to perfection and priority purported to
be created thereby with respect to any significant portion of the Collateral
(other than in connection with any termination of such Lien in respect of any
Collateral as permitted hereby or by any Security Document), and such failure of
such Lien to be perfected and enforceable with such priority shall have
continued unremedied for a period of 20 days;

 

144



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Commitments shall automatically immediately terminate and the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
shall immediately become due and payable, and (B) if such event is any other
Event of Default, any or all of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and/or (ii), with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

Except as expressly provided above in this Section 8, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

After the exercise of remedies provided for in this Section 8 (or after the
Loans have automatically become immediately due and payable), any amounts
received on account of the Obligations shall, subject to the terms of any
applicable Intercreditor Agreement, be applied by the Administrative Agent or
the Collateral Agent in the following order:

(i) first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or Collateral Agent in connection with such
collection or sale or otherwise in connection with any Loan Document, including
all court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent or the
Collateral Agent hereunder or under any other Loan Document on behalf of any
Loan Party and any other reasonable and documented costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;

(ii) second, to the Secured Parties, an amount equal to all interest and other
amounts constituting Obligations under the Security Documents owing to them on
the date of any distribution (other than principal) on the date of any
distribution, and any interest accrued thereon and any fees, premiums and
scheduled periodic payments due under Interest Rate Agreements, Currency
Agreements, Commodities Agreements or Bank Products Agreements constituting
Obligations under the Security Documents and any interest accrued thereon, in
each case equally and ratably in accordance with the respective amounts thereof
then due and owing;

(iii) third, to the Secured Parties, an amount equal to (x) the principal amount
of all Obligations under the Security Documents and premium thereon in each case
owing to them on the date of any distribution, and (y) any breakage, termination
or other payments under Interest Rate Agreements, Currency Agreements,
Commodities Agreements or Bank Products Agreements constituting Obligations
under the Security Documents and any interest accrued thereon; and

 

145



--------------------------------------------------------------------------------

(iv) fourth, any surplus then remaining shall be paid to the applicable Loan
Parties or their successors or assigns or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct.

SECTION 9 THE AGENTS AND THE OTHER REPRESENTATIVES.

9.1 Appointment. Each Lender hereby irrevocably designates and appoints Bank of
America, N.A., as the Administrative Agent and Collateral Agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes Bank of America, N.A., as Administrative Agent and
Collateral Agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to or required of the
Administrative Agent or the Collateral Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or any other Loan Document, the Agents and the Other
Representatives shall not have any duties or responsibilities, except, in the
case of the Administrative Agent and the Collateral Agent, those expressly set
forth herein and in the other Loan Documents, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agents or the Other Representatives.
Each of the Agents may perform any of its respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates (it being understood and agreed that, for
avoidance of doubt and without limiting the generality of the foregoing, the
Administrative Agent and Collateral Agent may perform any of their respective
duties under the Security Documents by or through one or more of their
respective affiliates).

9.2 Delegation of Duties. In performing its functions and duties under this
Agreement, each Agent shall act solely as agent for the Lenders and, as
applicable, the other Secured Parties, and no Agent assumes any (and shall not
be deemed to have assumed any) obligation or relationship of agency or trust
with or for the Borrower or any of its Subsidiaries. Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent) and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

9.3 Exculpatory Provisions. No Agent, any Other Representative or any of their
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action taken or omitted to be taken by such Person under or
in connection with this Agreement or any other Loan Document (except for the
gross negligence or willful misconduct of such Person) or (b) responsible in any
manner to any of the Lenders for (i) any recitals, statements, representations
or warranties made by the Borrower or any other Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report,

 

146



--------------------------------------------------------------------------------

statement or other document referred to or provided for in, or received by any
Agent or any Other Representative under or in connection with, this Agreement or
any other Loan Document, (ii) for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any Notes or any
other Loan Document, (iii) for any failure of the Borrower or any other Loan
Party to perform its obligations hereunder or under any other Loan Document,
(iv) the performance or observance of any of the terms, provisions or conditions
of this Agreement or any other Loan Document, (v) the satisfaction of any of the
conditions precedent set forth in Section 5, or (vi) the existence or possible
existence of any Default or Event of Default, (vii) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents and (viii) the value or the sufficiency of any Collateral. No Agent or
any Other Representative shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
other Loan Party. Each Lender agrees that, except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or given to the Administrative Agent for the
account of or with copies for the Lenders, the Agents and the Other
Representatives shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower or any other Loan Party which may come into the possession of the
Agents and the Other Representatives or any of their officers, directors,
employees, agents, attorneys-in-fact or Affiliates. Each Lender agrees that the
Agent and the Other Representatives (or any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates) shall not: (i) be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agents are required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that an Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law; and (iii) except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as an
Agent or any of its Affiliates in any capacity.

9.4 Reliance by the Administrative Agent. Each Agent shall be entitled to rely,
and shall be fully protected (and shall have no liability to any Person) in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by such Agent. The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless such Note shall have been transferred in accordance with subsection 10.6
and all actions required by such subsection in connection with such transfer
shall have been taken. Any request, authority or consent of any Person or entity
who, at the time of making such request or giving such authority or consent, is
the holder of any

 

147



--------------------------------------------------------------------------------

Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor. Each Agent shall be fully justified as between
itself and the Lenders in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders and/or such other requisite percentage of
the Lenders as is required pursuant to subsection 10.1(a) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and any Notes and the other Loan Documents in accordance with a request of the
Required Lenders and/or such other requisite percentage of the Lenders as is
required pursuant to subsection 10.1(a), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action reasonably promptly with respect to such Default or Event of Default
as shall be directed by the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to subsection 10.1(a);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Acknowledgements and Representations by Lenders. Each Lender expressly
acknowledges that no Agent or Other Representative nor any of their officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by any Agent or any Other
Representative hereafter taken, including any review of the affairs of the
Borrower or any other Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such Other Representative to any
Lender. Each Lender represents to the Agents, the Other Representatives and each
of the Loan Parties that, independently and without reliance upon the
Administrative Agent, the Other Representatives or any other Lender, and based
on such documents and information as it has deemed appropriate, it has made and
will make, its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties, it has made its own decision to make its Loans hereunder
and enter into this Agreement and it will make its own decisions in taking or
not taking any action under this Agreement and the other Loan Documents and,
except as expressly provided in this Agreement, neither any Agent nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
Each Lender (except, in the case of the following clause (1), any Affiliated
Lender) represents to each other party hereto that (1) it is a bank, savings and
loan association or other similar savings institution, insurance company,
investment fund or

 

148



--------------------------------------------------------------------------------

company or other financial institution which makes or acquires commercial loans
in the ordinary course of its business, that it is participating hereunder as a
Lender for such commercial purposes, and (2) it has the knowledge and experience
to be and is capable of evaluating the merits and risks of being a Lender
hereunder. Each Lender acknowledges and agrees to comply with the provisions of
subsection 10.6 applicable to the Lenders hereunder.

9.7 Indemnification.

(a) The Lenders agree to indemnify each Agent (or any Affiliate thereof) and
each Other Representative (or any Affiliate thereof) (to the extent not
reimbursed by the Borrower or any other Loan Party and without limiting the
obligation of the Borrower to do so), ratably according to their respective Term
Credit Percentages in effect on the date on which indemnification is sought
under this subsection 9.7, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Term Loans) be imposed on,
incurred by or asserted against any Agent (or any Affiliate thereof) in any way
relating to or arising out of this Agreement, any of the other Loan Documents or
the transactions contemplated hereby or thereby or any action taken or omitted
by any Agent (or any Affiliate thereof) under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent arising from
(a) such Agent’s gross negligence or willful misconduct or (b) claims made or
legal proceedings commenced against such Agent by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such. The agreements in this
subsection 9.7(a) shall survive the payment of the Loans and all other amounts
payable hereunder.

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document (except actions expressly required
to be taken by it hereunder or under the Loan Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

9.8 The Agents and Other Representatives in Their Individual Capacity. The
Agents, the Other Representatives and their Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower or
any other Loan Party as though the Agents and the Other Representatives were not
the Administrative Agent or the Other Representatives hereunder and under the
other Loan Documents. With respect to Loans made or renewed by them and any Note
issued to them, the Agents and the Other Representatives shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though they were not an Agent or an Other
Representative, and the terms “Lender” and “Lenders” shall include the Agents
and the Other Representatives in their individual capacities.

 

149



--------------------------------------------------------------------------------

9.9 Collateral Matters.

(a) Each Lender authorizes and directs the Collateral Agent to enter into
(x) the Security Documents, the Intercreditor Agreements and any Replacement
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties, (y) any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to the Security Documents
and the Base Intercreditor Agreement, the Cash Flow Intercreditor Agreement or
any Replacement Intercreditor Agreement or enter into other intercreditor
agreements in connection with the incurrence by any Loan Party or any Subsidiary
thereof of Additional Indebtedness (each an “Intercreditor Agreement
Supplement”) to permit such Additional Indebtedness to be secured by a valid,
perfected lien (with such priority as may be designated by the Borrower or
relevant Subsidiary, to the extent such priority is permitted by the Loan
Documents) and (z) any Incremental Commitment Amendment as provided in
subsection 2.5, any Increase Supplement as provided in subsection 2.5, any
Lender Joinder Agreement as provided in subsection 2.5, any agreement required
in connection with a Permitted Debt Exchange Offer pursuant to subsection 2.6
and any Extension Amendment as provided in subsection 2.7. Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Administrative Agent, the Collateral Agent or the Required Lenders in accordance
with the provisions of this Agreement, the Security Documents, the Intercreditor
Agreements, any Replacement Intercreditor Agreement, any other intercreditor
agreement referred to in the previous sentence, any Intercreditor Agreement
Supplement, any Incremental Commitment Amendment, any Increase Supplement, any
Lender Joinder Agreement, any Extension Amendment or any agreement required in
connection with a Permitted Debt Exchange Offer and the exercise by the Agents
or the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Administrative Agent and the Collateral
Agent are hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent, as applicable, in each case at its option and in its discretion, to
(A) release any Lien granted to or held by such Agent upon any Collateral
(i) upon payment and satisfaction of all of the obligations under the Loan
Documents at any time arising under or in respect of this Agreement or the Loan
Documents or the transactions contemplated hereby or thereby and no other
amounts owing hereunder, (ii) constituting property being sold or otherwise
disposed of (to Persons other than a Loan Party) upon the sale or other
disposition thereof in compliance with subsection 7.4, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or such greater
amount, to the extent required by subsection 10.1) or (iv) as otherwise may be
expressly provided in the relevant Security Documents or the Intercreditor
Agreements, (B) enter into any intercreditor agreement on behalf of, and binding
with respect to, the Lenders and their interest in designated assets, to give
effect to any Special Purpose Financing, including to clarify the respective
rights of all parties in and to designated assets or (C) to subordinate any Lien
on any property granted to or held by such Agent, as the case may be under any
Loan Document to the at any time, the Lenders will confirm in writing such
Agent’s authority to release particular types or items of Collateral pursuant to
this subsection 9.9.

 

150



--------------------------------------------------------------------------------

(c) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent, as the case may be, in each case at its option and in its discretion, to
enter into any amendment, amendment and restatement, restatement, waiver,
supplement or modification, and to make or consent to any filings or to take any
other actions, in each case as contemplated by subsection 10.17. Upon request by
any Agent, at any time, the Lenders will confirm in writing the Administrative
Agent’s and the Collateral Agent’s authority under this subsection.

(d) No Agent shall have any obligation whatsoever to the Lenders to assure that
the Collateral exists or is owned by the Borrower or any of its Subsidiaries or
is cared for, protected or insured or that the Liens granted to any Agent herein
or pursuant hereto have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to the Agents in this subsection 9.9 or in any of the
Security Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, each Agent may act in
any manner it may deem appropriate, in its sole discretion, given such Agent’s
own interest in the Collateral as Lender and that no Agent shall have any duty
or liability whatsoever to the Lenders, except for its gross negligence or
willful misconduct.

(e) The Collateral Agent may, and hereby does, appoint the Administrative Agent
as its agent for the purposes of holding any Collateral and/or perfecting the
Collateral Agent’s security interest therein and for the purpose of taking such
other action with respect to the Collateral as such Agents may from time to time
agree.

(f) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by subsection 10.18 with the written consent of the
Agent party thereto and the Loan Party party thereto.

9.10 Successor Agent. Subject to the appointment of a successor as set forth
herein, (i) the Required Lenders or the Borrower may, upon 10 days notice to the
Administrative Agent (and in the case of a removal by the Required Lenders, the
Borrower) remove the Administrative Agent or the Collateral Agent if such Agent
or a controlling affiliate of such Agent is a Defaulting Lender and (ii) the
Administrative Agent and the Collateral Agent may resign as Administrative Agent
or Collateral Agent, respectively, upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent or Collateral Agent shall resign or be
removed as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be subject to approval by the Borrower provided that such approval by the
Borrower shall only be required so long as no Event of Default under subsection
8(a) or (f) has occurred and is continuing; provided further, that the Borrower
shall not unreasonably withhold its approval of any successor Administrative
Agent if such successor is a commercial bank with a consolidated combined
capital and surplus of at least $5.0 billion (and otherwise the Borrower may
withhold such approval in its sole discretion),

 

151



--------------------------------------------------------------------------------

whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or the Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Agent’s rights, powers and duties as Administrative Agent or Collateral Agent,
as applicable, shall be terminated, without any other or further act or deed on
the part of such former Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Agent’s resignation or removal as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents. Additionally, after any retiring Agent’s
resignation or removal as such Agent, the provisions of this subsection shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was such Agent under this Agreement and the other Loan Documents. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.

9.11 Other Representatives. None of the entities identified as joint bookrunners
and joint lead arrangers pursuant to the definition of “Other Representative”
contained herein, shall have any duties or responsibilities hereunder or under
any other Loan Document in its capacity as such.

9.12 [Reserved].

9.13 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any interest, additions to tax or penalties thereto,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses.

9.14 Approved Electronic Communications. Each of the Lenders and the Loan
Parties agree that the Administrative Agent may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lenders by posting
such Approved Electronic Communications on IntraLinks™ or a substantially
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”). The
Approved Electronic Communications and the Approved Electronic Platform are
provided (subject to subsection 10.16) “as is” and “as available.”

Each of the Lenders and (subject to subsection 10.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

 

152



--------------------------------------------------------------------------------

SECTION 10 MISCELLANEOUS.

10.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented, modified or waived except in accordance
with the provisions of this subsection 10.1. The Required Lenders may, or, with
the written consent of the Required Lenders, the Administrative Agent and the
Collateral Agent may, from time to time, (x) enter into with the respective Loan
Parties hereto or thereto, as the case may be, written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or to the other Loan Documents or
changing, in any manner the rights or obligations of the Lenders or the Loan
Parties hereunder or thereunder or (y) waive at any Loan Party’s request, on
such terms and conditions as the Required Lenders, the Administrative Agent or
the Collateral Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

(i) reduce or forgive the amount or extend the scheduled date of maturity of any
Loan hereunder or of any scheduled installment thereof or reduce the stated rate
of any interest, commission or fee payable hereunder (other than as a result of
any waiver of the applicability of any post-default increase in interest rates)
or extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment or change the currency in
which any Loan is payable, in each case without the consent of each Lender
directly and adversely affected thereby (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitment of all Lenders shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender);

(ii) amend, modify or waive any provision of this subsection 10.1(a) or reduce
the percentage specified in the definition of “Required Lenders” or
“Supermajority Lenders,” or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents (other than pursuant to subsection 7.3 or 10.6(a)), in each case
without the written consent of all the Lenders;

(iii) release any Guarantor under any Security Document, or, in the aggregate
(in a single transaction or a series of related transactions), all or
substantially all of the Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the date hereof or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);

 

153



--------------------------------------------------------------------------------

(iv) require any Lender to make Loans having an Interest Period of longer than
six months without the consent of such Lender;

(v) amend, modify or waive any provision of Section 9 without the written
consent of the then Agents and of any Other Representative directly and
adversely affected thereby; or

(vi) amend, modify or waive the order of application of payments set forth in
subsection 3.4(d) or 3.8(a) hereof, Section 4.1 of the Base Intercreditor
Agreement or Section 4.1 of the Cash Flow Intercreditor Agreement, in each case
without the consent of the Supermajority Lenders;

provided further that, notwithstanding the foregoing, the Collateral Agent may,
in its discretion, release the Lien on Collateral valued in the aggregate not in
excess of $10.0 million in any fiscal year without the consent of any Lender.

(b) Any waiver and any amendment, supplement or modification pursuant to this
subsection 10.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Loans. In the case of any waiver, each of the Loan Parties, the Lenders and
the Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(c) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the existing Facilities and the accrued interest
and fees in respect thereof, (y) to include, as appropriate, the Lenders holding
such credit facilities in any required vote or action of the Required Lenders or
of the Lenders of each Facility hereunder and (z) to provide class protection
for any additional credit facilities in a manner consistent with those provided
the original Facilities pursuant to the provisions of subsection 10.1(a) as
originally in effect.

(d) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by subsection 10.17 with the written consent of the
Agent party thereto and the Loan Party party thereto.

(e) Notwithstanding any provision herein to the contrary, (x) this Agreement and
the other Loan Documents may be amended in accordance with subsection 2.5 to
incorporate the terms of any Incremental Commitments (including to add a new
revolving facility under this Agreement with respect to any Incremental
Revolving Commitment) with the written consent of the Borrower and the Lenders
providing such Incremental Commitments, (y) the scheduled date

 

154



--------------------------------------------------------------------------------

of maturity of any Loan owed to any Lender may be extended, and this Agreement
and the other Loan Documents may be amended to effect such extension in
accordance with subsection 2.7, with the written consent of the Borrower and
such Lender, as contemplated by subsection 2.7 or otherwise, and (z) the
Borrower and the Administrative Agent may amend this Agreement without the
consent of any Lender to cure any ambiguity, mistake, omission, defect or
inconsistency, in each case without the consent of any other Person. Without
limiting the generality of the foregoing, any provision of this Agreement and
the other Loan Documents, including subsection 3.4(a), 3.4(d), 3.8(a) or 10.7
hereof, may be amended as set forth in the immediately preceding sentence
pursuant to any Incremental Commitment Amendment or any Extension Amendment, as
the case may be, to provide for non-pro rata borrowings and payments of any
amounts hereunder as between any Tranches, including the Term Loans, any
Incremental Commitments or Incremental Loans and any Extended Term Tranche, or
to provide for the inclusion, as appropriate, of the Lenders of any Extended
Tranche or Incremental Tranche in any required vote or action of the Required
Lenders, Supermajority Lenders or of the Lenders of each Tranche hereunder (and
with respect to non-pro rata borrowings and payments, only to the extent such
amendment is not inconsistent with subsection 2.5(d)(i)(C)(II) or 2.7(c)(ii)).
The Administrative Agent hereby agrees (if requested by the Borrower) to execute
any amendment referred to in this clause (e) or an acknowledgement thereof.

(f) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by subsection 10.1(a), the consent of each Lender, the
Supermajority Lenders or each affected Lender, as applicable, is required and
the consent of the Required Lenders at such time is obtained but the consent of
one or more of such other Lenders whose consent is required is not obtained
(each such other Lender, a “Non-Consenting Lender”), then the Borrower may, on
prior written notice to the Administrative and the Non-Consenting Lender,
(A) replace such Non-Consenting Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to subsection 10.6 (with the
assignment fee and any other costs and expenses to be paid by the Borrower in
such instance) all of its rights and obligations under this Agreement to one or
more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to the
applicable change, waiver, discharge or termination of this Agreement and/or the
other Loan Documents; and provided, further, that all obligations of the
Borrower owing to the Non-Consenting Lender relating to the Loans so assigned
shall be paid in full (including the applicable premium that would be payable
under subsection 3.4(a) if it were a voluntary prepayment, provided that in the
case of any such assignment prior to April 12, 2013, the applicable premium
shall be 2% of the principal amount of the loan so assigned) by the assignee
Lender to such Non-Consenting Lender concurrently with such Assignment and
Acceptance or (B) upon notice to the Administrative Agent, prepay the relevant
Loans in whole or in part, subject to subsection 3.12, without premium or
penalty (except as provided in subsection 3.4, except that in the case of any
such prepayment prior to April 12, 2013, such prepayment shall be subject to a
prepayment premium of 2% of the principal amount of the loans so prepaid). In
connection with any such replacement under this subsection 10.1(f), if the
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the Administrative Agent after the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and

 

155



--------------------------------------------------------------------------------

Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

10.2 Notices.

(a) All notices, requests, and demands to or upon the respective parties hereto
to be effective shall be in writing (including telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, or, in the case of
delivery by a nationally recognized overnight courier, when received, addressed
as follows in the case of the Borrower, Administrative Agent and the Collateral
Agent, as set forth in Schedule A in the case of the other parties hereto, or to
such other address as may be hereafter notified by the respective parties hereto
and any future holders of the Loans:

 

The Borrower:    c/o HD Supply, Inc.    3100 Cumberland Blvd., Suite 1480   
Atlanta, Georgia 30339    Attention:    General Counsel    Facsimile:   (770)
852-9466    Telephone:  (770) 852-9000 with copies to:    Debevoise & Plimpton
LLP    919 Third Avenue    New York, New York 10022    Attention:    Paul D.
Brusiloff, Esq.    Facsimile:   (212) 909-6836    Telephone:  (212) 909-6000 The
Administrative Agent:    Bank of America Plaza    101 S TRYON ST    Mail Code:
NC1-002-15-36    Charlotte, NC 28255-0001    Attention:    Darleen R. Parmelee
   Telephone:  980.388.5001    Facsimile:   704.409.0645    Electronic Mail:
darleen.r.parmelee@baml.com

 

156



--------------------------------------------------------------------------------

The Collateral Agent:    BANK OF AMERICA PLAZA    901 MAIN ST    Mail Code:
TX1-492-14-04    DALLAS TX 75202-3714    Attention:    Jennifer Ollek   
Facsimile:   214 209 8374    Telephone:  214 290 2642   

Electronic Mail:

jennifer.a.ollek@baml.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.

(b) Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may prior to receipt of written confirmation
act without liability upon the basis of such telephonic notice, believed by the
Administrative Agent in good faith to be from a Responsible Officer.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, any Lender or any Loan
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Term Loan Facility and the development, preparation, execution and
delivery of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, (ii) the consummation and administration of the
transactions (including the syndication of the Commitments contemplated hereby
and thereby) and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral, and (2) (i) the reasonable fees and disbursements of Cahill
Gordon & Reindel LLP, and such other special or local counsel, consultants,
advisors, appraisers and auditors whose retention (other than during the
continuance of an Event of Default) is approved by the Borrower, (b) to pay or
reimburse each Lender, Other Representative and Agent for all its reasonable and
documented costs and expenses incurred in

 

157



--------------------------------------------------------------------------------

connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to the Agents and the Lenders, (c) to pay, indemnify, or reimburse each
Lender, Other Representative and Agent for, and hold each Lender, Other
Representative and Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents and (d) to pay, indemnify or reimburse each Lender, Other
Representative and Agent, their respective affiliates, and their respective
officers, directors, employees, shareholders, members, attorneys and other
advisors, agents and controlling persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
(including Environmental Costs), expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law attributable to the operations of the Borrower or any of its
Subsidiaries or any property or facility owned, leased or operated by the
Borrower or any of its Subsidiaries or the presence of Materials of
Environmental Concern at, on or under, and Release of Materials of Environmental
Concern at, on, under or from any such properties or facilities, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided that the Borrower shall not have any obligation hereunder to the
Administrative Agent, any other Agent, any Other Representative or any Lender
(or any of their respective affiliates, or any of their respective officers,
directors, employees, shareholders, members, attorneys and other advisors,
agents and controlling persons) with respect to Indemnified Liabilities arising
from (i) the gross negligence, bad faith or willful misconduct (as determined by
a court of competent jurisdiction in a final non-appealable decision, or by
settlement tantamount thereto) of the Administrative Agent, any such other
Agent, any such Other Representative or any such Lender (or any of their
respective affiliates, or any of their respective officers, directors,
employees, shareholders, members, agents, attorneys and other advisors, and
controlling persons) and (ii) claims made or legal proceedings commenced against
the Administrative Agent, any other Agent, any Other Representative or any such
Lender by any security holder or creditor thereof arising out of and based upon
rights afforded any such security holder or creditor solely in its capacity as
such. To the fullest extent permitted under applicable law, no Indemnitee shall
be liable for any consequential or punitive damages in connection with the Term
Loan Facility. All amounts due under this subsection 10.5 shall be payable not
later than 30 days after written demand therefor. Statements reflecting amounts
payable by the Loan Parties pursuant to this subsection 10.5 shall be submitted
to the address of the Borrower set forth in subsection 10.2, or to such other
Person or address as may be hereafter designated by the Borrower in a notice to
the Administrative Agent. Notwithstanding the foregoing, except as provided in
clauses (b) and (c) above, the Borrower shall have no obligation under this
subsection 10.5 to any Indemnitee with respect to any Taxes imposed, levied,
collected, withheld or assessed by any Governmental Authority. The agreements in
this subsection 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

158



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby except that (i) other than in accordance with subsection 7.3,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this subsection 10.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender other than a Conduit Lender may, in the ordinary course of business and
in accordance with applicable law, assign (other than to a Disqualified Lender
or any natural person) to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including its
Commitments and/or Loans, pursuant to an Assignment and Acceptance) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

(A) The Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under subsection 8(a) or (f) has
occurred and is continuing, any other Person; provided, further, that if any
Lender assigns all or a portion of its rights and obligations under this
Agreement to one of its affiliates in connection with or in contemplation of the
sale or other disposition of its interest in such affiliate, the Borrower’s
prior written consent shall be required for such assignment; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender,
an Approved Fund (as defined below).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, as the case may be, the amount of
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $1.0
million unless the Borrower and the Administrative Agent otherwise consent;
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under subsection 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

159



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee, if applicable, of $3,500.00 (unless waived by the
Administrative Agent in any given case); provided that for concurrent
assignments to two or more Approved Funds such assignment fee shall only be
required to be paid once in respect of and at the time of such assignments; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this subsection 10.6, the term “Approved Fund” has the
following meaning: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender. Notwithstanding the foregoing, no
Lender shall be permitted to make assignments under this Agreement to any
Disqualified Lender or any natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and 10.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this subsection.

(iv) The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s agent, solely for
purposes of this subsection 10.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Collateral Agent and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice.
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Person is a
Disqualified Lender or an Affiliated Lender nor shall the Administrative Agent
be obligated to monitor the aggregate amount of Term Loans or Incremental Term
Loans held by Affiliated Lenders.

 

160



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
and any written consent to such assignment required by paragraph (b) of this
subsection, the Administrative Agent shall accept such Assignment and
Acceptance, record the information contained therein in the Register and give
prompt notice of such assignment and recordation to the Borrower. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vi) On or prior to the effective date of any assignment pursuant to this
subsection 10.6(b), the assigning Lender shall surrender any outstanding Notes
held by it all or a portion of which are being assigned. Any Notes surrendered
by the assigning Lender shall be returned by the Administrative Agent to the
Borrower marked “cancelled.”

Notwithstanding the foregoing provisions of this subsection 10.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing (such consent not to be unreasonably withheld), the Administrative Agent
shall have the right, but not the obligation, to effectuate assignments of Loans
and Commitments via an electronic settlement system acceptable to the
Administrative Agent and the Borrower as designated in writing from time to time
to the Lenders by the Administrative Agent (the “Settlement Service”). At any
time when the Administrative Agent elects, in its sole discretion, to implement
such Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Borrower and shall be consistent with the other provisions of
this subsection 10.6(b). Each assigning Lender and proposed Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loans and Commitments pursuant to the Settlement
Service. If so elected by each of the Administrative Agent and the Borrower in
writing (it being understood that the Borrower shall have no obligation to make
such an election), the Administrative Agent’s and the Borrower’s approval of
such Assignee shall be deemed to have been automatically granted with respect to
any transfer effected through the Settlement Service. Assignments and
assumptions of the Loans and Commitments shall be effected by the provisions
otherwise set forth herein until Administrative Agent notifies Lenders of the
Settlement Service as set forth herein. The Borrower may withdraw its consent to
the use of the Settlement Service at any time upon at least 10 Business Days
prior written notice to the Administrative Agent, and thereafter assignments and
assumptions of the Loans and Commitments shall be effected by the provisions
otherwise set forth herein.

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 10.6(b) would be entitled to receive any greater payment
under subsection 3.10, 3.11 or 10.5 than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 8(a) or (f) has
occurred and is continuing or the Borrower has expressly consented in writing to
waive the benefit of this provision at the time of such assignment.

 

161



--------------------------------------------------------------------------------

(c) (i) Any Lender other than a Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, without the consent of the
Borrower or the Administrative Agent, sell participations (other than to
Disqualified Lenders and natural persons (it being understood that upon
reasonable request to the Administrative Agent, a list of such Disqualified
Lenders (with respect to financial institutions pursuant to clause (ii) of the
definition thereof) shall be made available to any Lender)) to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and (D) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly and adversely affected thereby pursuant to the proviso to the second
sentence of subsection 10.1(a) and (2) directly and adversely affects such
Participant. Subject to paragraph (c)(ii) of this subsection, the Borrower
agrees that each Participant shall be entitled to the benefits of (and shall
have the related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and 10.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this subsection. To the extent permitted
by law, each Participant also shall be entitled to the benefits of subsection
10.7(b) as though it were a Lender, provided that such Participant shall be
subject to subsection 10.7(a) as though it were a Lender. Notwithstanding the
foregoing, no Lender shall be permitted to sell participations under this
Agreement to any Disqualified Lender.

(ii) No Loan Party shall be obligated to make any greater payment under
subsection 3.10, 3.11 or 10.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Borrower and the Borrower expressly waives the
benefit of this provision at the time of such participation. No Participant
shall be entitled to the benefits of subsection 3.11 to the extent such
Participant fails to comply with subsection 3.11(b) and/or (c) or to provide the
forms and certificates referenced therein to the Lender that granted such
participation and such failure increases the obligation of the Borrower under
subsection 3.11.

(iii) Subject to paragraph (c)(ii), any Lender other than a Conduit Lender may
also sell participations on terms other than the terms set forth in paragraph
(c)(i) above, provided such participations are on terms and to Participants
satisfactory to the Borrower and the Borrower has consented to such terms and
Participants in writing.

 

162



--------------------------------------------------------------------------------

(iv) Each Lender that sells a participation shall, acting for itself and, solely
for this purpose, as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the interest and principal
amounts of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and each Lender shall treat each
Person whose name is recorded in its Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Any Lender, without the consent of the Borrower or the Administrative Agent,
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this subsection shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute (by
foreclosure or otherwise) any such pledgee or Assignee for such Lender as a
party hereto.

(e) No assignment or participation made or purported to be made to any Assignee
or Participant shall be effective without the prior written consent of the
Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in subsection 10.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this subsection
10.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error. Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this subsection 10.6(f), in the

 

163



--------------------------------------------------------------------------------

event that the indemnifying Lender fails timely to compensate the Borrower for
such claim, any Loans held by the relevant Conduit Lender shall, if requested by
the Borrower, be assigned promptly to the Lender that administers the Conduit
Lender and the designation of such Conduit Lender shall be void.

(g) If the Borrower wishes to replace the Loans under any Tranche with ones
having different terms, it shall have the option (with respect to the Term
Loans, on or after April 12, 2013), with the consent of the Administrative Agent
and subject to at least three Business Days’ advance notice to the Lenders
instead of prepaying the Loans of such Tranche to be replaced, to (i) require
the Lenders to assign such Loans to the Administrative Agent or its designees
and (ii) amend the terms thereof in accordance with subsection 10.1 (with such
replacement, if applicable, being deemed to have been made pursuant to
subsection 10.1(f)). Pursuant to any such assignment, all Loans to be replaced
shall be purchased at par (allocated among the Lenders under such Tranche in the
same manner as would be required if such Loans were being optionally prepaid by
the Borrower), accompanied by payment of any accrued interest and fees thereon
and any amounts owing pursuant to subsections 3.4 or 3.12. By receiving such
purchase price, the Lenders under such Tranche, as applicable, shall
automatically be deemed to have assigned the Loans under such Tranche pursuant
to the terms of the form of Assignment and Acceptance attached hereto as Exhibit
B, and accordingly no other action by such Lenders shall be required in
connection therewith. The provisions of this paragraph are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

(h) Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Loans to any Parent, the Borrower, any
Subsidiary or an Affiliated Lender and (y) any Parent, the Borrower and any
Subsidiary may, from time to time, purchase or prepay Loans, in each case, on a
non-pro rata basis through (x) Dutch auction procedures open to all applicable
Lenders on a pro rata basis in accordance with customary procedures to be agreed
between the Borrower and the Administrative Agent (or other applicable agent
managing such auction); provided that any such Dutch auction by the Borrower or
its Subsidiaries shall be made in accordance with subsection 3.4(i), or (y) open
market purchases; provided that:

(i) any Loans acquired by Holding, the Borrower or any Subsidiary shall be
retired and cancelled promptly upon the acquisition thereof;

(ii) with respect to any assignment to or by an Affiliated Lender that is not an
Affiliated Debt Fund,

(a) such Affiliated Lender and such other Lender shall execute and deliver to
the Administrative Agent an assignment agreement substantially in the form of
Exhibit U hereto (an “Affiliated Lender Assignment and Assumption”);

(b) at the time of such assignment after giving effect to such assignment, the
aggregate principal amount of all Loans held (or participated in) by Affiliated
Lenders that are not Affiliated Debt Funds shall not exceed 30.0% of the
aggregate principal amount of all Loans outstanding under this Agreement

 

164



--------------------------------------------------------------------------------

(and, for purposes of determining compliance with this subsection
10.6(h)(ii)(b), at the request of an Affiliated Lender party to such assignment
the Administrative Agent shall request that each Sponsor confirm (and each
Sponsor agrees to confirm) to the Administrative Agent the aggregate principal
amount of Loans held (or participated in) by Affiliated Lenders affiliated with
such Sponsor as of the date of such assignment);

(c) any such assignment shall not be permitted so long as an Event of Default
under subsection 8(a) or (f) has occurred and is continuing;

(d) any such Loans acquired by an Affiliated Lender may, with the consent of the
Borrower, be contributed to the Borrower, whether through a Parent or otherwise,
and exchanged for debt or equity securities of the Borrower or such Parent that
are otherwise permitted to be issued at such time pursuant to the terms of this
Agreement, so long as any Loans so acquired by the Borrower shall be retired and
cancelled promptly upon the acquisition thereof; and

(e) no Incremental Revolving Commitments (or related Obligations) may be
assigned to any Affiliated Lender that is not an Affiliated Debt Fund.

(iii) Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender that is not an Affiliated Debt Fund shall have any right to (A) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Loan
Parties are not invited, (B) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives or (C) receive advice of counsel to the Administrative Agent,
the Collateral Agent or any other Lender or challenge their attorney client
privilege.

(iv) Notwithstanding anything in subsection 10.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender that is not an Affiliated Debt Fund shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not such Affiliated
Lenders; provided that no amendment, modification, waiver, consent or other
action with respect to any Loan Document shall deprive such Affiliated Lender of
its ratable share of any payments of Loans to which such Affiliated Lender is
entitled under the Loan Documents without such Affiliated Lender providing its
consent; provided, further, that such Affiliated Lender shall have the right to
approve any amendment, modification, waiver or consent that
(x) disproportionately and adversely affects such Affiliated Lender

 

165



--------------------------------------------------------------------------------

or (y) is of the type described in subsections 10.1(a)(i) through (vi) (other
than subclause (v)); and in furtherance of the foregoing, (x) the Affiliated
Lender agrees to execute and deliver to the Administrative Agent any instrument
reasonably requested by the Administrative Agent to evidence the voting of its
interest as a Lender in accordance with the provisions of this subsection
10.6(h)(iv); provided that if the Affiliated Lender fails to promptly execute
such instrument such failure shall in no way prejudice any of the Administrative
Agent’s rights under this subsection 10.6(h)(iv) and (y) the Administrative
Agent is hereby appointed (such appointment being coupled with an interest) by
such Affiliated Lender as such Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliated Lender and in the name of
such Affiliated Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this subsection 10.6(h)(iii).

(v) Each Affiliated Lender that is not an Affiliated Debt Fund, solely in its
capacity as a Lender, hereby agrees, and each Affiliated Lender Assignment and
Assumption agreement shall provide a confirmation that, if any of Holdings, the
Borrower or any Restricted Subsidiary shall be subject to any voluntary or
involuntary bankruptcy, reorganization, insolvency or liquidation proceeding
(each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall not take any
step or action in such Bankruptcy Proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Term Loans (“Claim”) (including, without limitation, objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise, or plan of reorganization) so long
as such Affiliated Lender is treated in connection with such exercise or action
on the same or better terms as the other Lenders and (ii) with respect to any
matter requiring the vote of Lenders during the pendency of a Bankruptcy
Proceeding (including, without limitation, voting on any plan of
reorganization), the Term Loans held by such Affiliated Lender (and any Claim
with respect thereto) shall be deemed to be voted in accordance with subsection
10.6(h)(iii) above, so long as such Affiliate Lender is treated in connection
with the exercise of such right or taking of such action on the same or better
terms as the other Lenders. For the avoidance of doubt, the Lenders and each
Affiliated Lender that is not an Affiliated Debt Fund agree and acknowledge that
the provisions set forth in this subsection 10.6(h)(v) and the related
provisions set forth in each Affiliated Lender Assignment and Assumption
constitute a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the United States Bankruptcy Code, and, as such,
would be enforceable for all purposes in any case where Holdings, the Borrower
or any Restricted Subsidiary has filed for protection under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors applicable to
Holdings, the Borrower or such Restricted Subsidiary, as applicable. Each
Affiliated Lender that is not an Affiliated Debt Fund hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender (solely in respect of Term Loans and participations therein and not in
respect of any other claim or status such Affiliated Lender may otherwise have),
from

 

166



--------------------------------------------------------------------------------

time to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this subsection 10.6(h)(v).

10.7 Adjustments; Set-off; Calculations; Computations.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in subsection 8(f),
or otherwise (except pursuant to subsection 2.6, 2.7, 3.4, 3.13(d), 10.1(f) or
10.6)), in a greater proportion than any such payment to or collateral received
by any other Lender, if any, in respect of such other Lender’s Loans owing to
it, or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders an interest (by participation, assignment or otherwise) in such
portion of each such other Lender’s Loans owing to it, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such Benefited Lender to share the excess payment
or benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection 8(a)
to set-off and appropriate and apply against any amount then due and payable
under subsection 8(a) by the Borrower any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

10.8 Judgment.

(a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this subsection 10.8
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of any other jurisdiction that will give effect
to such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
subsection 10.8 being hereinafter in this subsection 10.8 referred to as the
“Judgment Conversion Date”).

 

167



--------------------------------------------------------------------------------

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in subsection 10.8(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from any
Loan Party under this subsection 10.8(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this subsection 10.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 Noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

10.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.

10.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties party hereto, the Agents and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any of the Loan Parties party
hereto, the Agents or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.12 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

168



--------------------------------------------------------------------------------

10.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 10.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages.

10.14 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any other Agent, Other Representative
or Lender has any fiduciary relationship with or duty to the Borrower arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Administrative Agent and Lenders, on the one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of creditor and debtor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Borrower and the Lenders.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

169



--------------------------------------------------------------------------------

10.16 Confidentiality.

(a) Each Agent, each Other Representative and each Lender agrees to keep
confidential any information (x) provided to it by or on behalf of Holding or
any of its Subsidiaries pursuant to or in connection with the Loan Documents or
(y) obtained by such Lender based on a review of the books and records of
Holding or any of its Subsidiaries; provided that nothing herein shall prevent
the Agents or any Lender from disclosing any such information (i) to any Agent,
any Other Representative or any other Lender, (ii) to any Transferee, or
prospective Transferee or any creditor or any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations which agrees to comply with the provisions of this
subsection (or with other confidentiality provisions satisfactory to and
consented to in writing by the Borrower) pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this clause
(ii), which Person has been approved by the Borrower (such approval not be
unreasonably withheld), in respect to any electronic information (whether posted
or otherwise distributed on IntraLinks™ or any other electronic distribution
system)) for the benefit of Holding and the Borrower (it being understood that
each relevant Lender shall be solely responsible for obtaining such instrument
(or such electronically recorded agreement)), (iii) to its affiliates and the
employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Lender shall
inform each such Person of the agreement under this subsection 10.16 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
subsection 10.16), (iv) upon the request or demand of any Governmental Authority
having jurisdiction over such Agent or Lender or its affiliates or to the extent
required in response to any order of any court or other Governmental Authority
or as shall otherwise be required pursuant to any Requirement of Law, provided
that such Agent or such Lender shall, unless prohibited by any Requirement of
Law, notify the Borrower of any disclosure pursuant to this clause (iv) as far
in advance as is reasonably practicable under such circumstances, (v) which has
been publicly disclosed other than in breach of this Agreement, (vi) in
connection with the exercise of any remedy hereunder, under any Loan Document or
under any Interest Rate Agreement related to the Loan Documents, (vii) in
connection with periodic regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Agreement related to the Loan Documents, any
affiliate of any Lender party thereto) may be a party, subject to the proviso in
clause (iv), and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s, Other Representative’s or
a Lender’s possession on a non-confidential basis without a duty of
confidentiality to Holding or the Borrower (or any of their respective
Affiliates) being violated. Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this subsection 10.16 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or Lender, respectively

(b) Each Lender acknowledges that any such information referred to in subsection
10.16(a), and any information (including requests for waivers and amendments)
furnished by the Borrower or the Administrative Agent pursuant to or in
connection with this

 

170



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, may include material non-public
information concerning the Borrower, the other Loan Parties and their respective
Affiliates or their respective securities. Each Lender represents and confirms
that such Lender has developed compliance procedures regarding the use of
material non-public information; that such Lender will handle such material
non-public information in accordance with those procedures and applicable law,
including United States federal and state securities laws; and that such Lender
has identified to the Administrative Agent a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law.

10.17 Permitted Additional Indebtedness. In connection with the incurrence by
any Loan Party or any Subsidiary thereof of Permitted Additional Indebtedness,
each of the Administrative Agent and the Collateral Agent agree to execute and
deliver any amendments, amendments and restatements, restatements or waivers of
or supplements to or other modifications to, any Security Document (including,
but not limited to, any Mortgages), and to make or consent to any filings or
take any other actions in connection therewith, as may be reasonably deemed by
the Borrower to be necessary or reasonably desirable for any Lien on the assets
of any Loan Party permitted to secure such Permitted Additional Indebtedness to
become a valid, perfected lien (with such priority as may be designated by the
relevant Loan Party or Subsidiary, to the extent such priority is permitted by
the Loan Documents) pursuant to the Security Document being so amended, amended
and restated, restated, waived, supplemented or otherwise modified or otherwise.

10.18 Incremental Indebtedness; Additional Indebtedness. In connection with the
incurrence by the Borrower or any of its Subsidiaries of any Incremental
Indebtedness or Additional Obligations, each of the Administrative Agent and the
Collateral Agent agrees to execute and deliver any intercreditor agreements, and
any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Security Document, and to make or
consent to any filings or take any other actions in connection therewith, as may
be reasonably deemed by the Borrower to be necessary or reasonably desirable for
any Lien on the property or assets of any Loan Party permitted to secure such
Additional Obligations or Incremental Indebtedness to become a valid, perfected
lien (with such priority as may be designated by the Borrower or relevant
Subsidiary, to the extent such priority is permitted by the Loan Documents)
pursuant to the Security Document being so amended, amended and restated,
restated, waived, supplemented or otherwise modified or otherwise.

10.19 USA Patriot Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act
(Title III of Pub. Law 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify, and record information that identifies
the Borrower and each Subsidiary Guarantor, which information includes the name
of the Borrower and each Subsidiary Guarantor and other information that will
allow such Lender to identify the Borrower and each Subsidiary Guarantor in
accordance with the Patriot Act, and the Borrower agrees to provide such
information from time to time to the Administrative Agent or any Lender.

10.20 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any

 

171



--------------------------------------------------------------------------------

Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any debt relief law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.21 OID Legend. For the purposes of Section 1271 et seq. of the Code, the Term
Loans are being issued with OID. For information about the issue price, the
amount of OID, the issue date and the yield to maturity with respect to the Term
Loans, please contact the Treasurer at (770) 852-9000.

10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages Follow]

 

172



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.

 

BORROWER:       HD SUPPLY, INC.     By:  

/s/ Vidya Chauhan

      Name:   Vidya Chauhan       Title:   Senior Vice President, Strategic
Business Development

TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

AGENT:       Bank of America, N.A., as Administrative Agent, and Collateral
Agent     By:  

/s/ Darleen R. Parmelee

      Name:   Darleen R. Parmelee       Title:   Assistant Vice President

TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as Syndication Agent, Joint Lead Arranger
and Joint Bookrunning Manager By:  

/s/ Robert Ehudin

  Name:   Robert Ehudin   Title:   Authorized Signatory

TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Co-Documentation Agent, Joint Lead Arranger and Joint Bookrunning Manager

By:  

/s/ Michael Mozer

  Name:   Michael Mozer   Title:   Vice President

TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     Bank of America, N.A., as Lender     By:  

/s/ Carol Braico

      Name:   Carol Braico       Title:   Vice President

TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

J.P.MORGAN SECURITIES LLC,

as Co-Documentation Agent, Joint Lead Arranger, and Joint Bookrunning Manager

By:  

/s/ Gregory R. Maxon

  Name:   Gregory R. Maxon   Title:   Vice President

TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

to

$1,000,000,000 Term Loan Facility

CREDIT AGREEMENT

among

HD SUPPLY, INC.,

as the Borrower,

THE SEVERAL LENDERS

FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent,

GOLDMAN SACHS LENDING PARTNERS LLC, as

Syndication Agent,

J.P. MORGAN SECURITIES LLC

and

BARCLAYS BANK PLC, as

Co-Documentation Agents,

Dated as of April 12, 2012

BANK OF AMERICA, N.A.

GOLDMAN SACHS LENDING PARTNERS LLC,

WELLS FARGO SECURITIES, LLC,

DEUTSCHE BANK SECURITIES INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

UBS SECURITIES LLC,

J.P. MORGAN SECURITIES LLC

and

BARCLAYS BANK, PLC

as Joint Lead Arrangers and Joint Bookrunning Managers



--------------------------------------------------------------------------------

Schedule A

to Credit Agreement

Schedule A: Loan Commitments and Addresses

Term Loan Commitments

 

Lender

  

Address

  

Term Loan
Commitment

 

Bank of America, N.A.

  

Bank of America Plaza

901 Main Street

Mail Code: TX1-492-14-04

Dallas, TX 75202-3714

   $ 1,000,000,000   

 

1



--------------------------------------------------------------------------------

Schedule 4.4

to Credit Agreement

Schedule 4.4: Consents Required

None.

 

2



--------------------------------------------------------------------------------

Schedule 4.6

to Credit Agreement

Schedule 4.6: Litigation

The Internal Revenue Service has issued letters proposing to disallow certain of
our deductions and the carryback of certain of our net operating losses to
taxable years during which we were a member of Home Depot’s U.S. federal
consolidated income tax return. We are estimating, based on such proposed
disallowance, a proposed assessment of significant amounts of tax liabilities.
The carryback of the net operating losses was made in accordance with (and
subject to the terms of) an agreement entered into between our ultimate parent
corporation, HDS Investment Holding, Inc., and Home Depot.

 

3



--------------------------------------------------------------------------------

Schedule 4.8

to Credit Agreement

Schedule 4.8: Mortgaged Properties

 

     

Address

  

City

  

State

1.

  

3209 Highway 161

   North Little Rock    AR

2.

  

2140 W. Williams Dr.

   Phoenix    AZ

3.

  

10641 Scripps Summit Ct.

   San Diego    CA

4.

  

200 Jennings St.

   San Francisco    CA

5.

  

3301 Lewiston St.

   Aurora    CO

6.

  

3881 Old Winter Garden Rd., Ste. C, D/

590 Ferguson Dr./

594 Ferguson Dr./

600 Ferguson Dr.

   Orlando    FL

7.

  

508 W. Central Blvd.

   Orlando    FL

8.

  

511 W. Pine St.

   Orlando    FL

9.

  

2001 S. Andrews Ave.1

   Fort Lauderdale    FL

10.

  

12291 Towne Lake Dr.

   Fort Myers    FL

11.

  

787 Windsor St. SW

   Atlanta    GA

12.

  

780 Windsor St. SW

   Atlanta    GA

13.

  

109 Bunch Rd.

   Jackson    GA

14.

  

13345 Lakefront Dr.

   Earth City    MO

15.

  

1805 Borman Circle Dr.

   Saint Louis    MO

16.

  

9151 SE McBrod Ave.

   Milwaukie    OR

17.

  

9191 Gulf Fwy. (I-45)

   Houston    TX

18.

  

1100 Technology Park Dr.

   Glen Allen    VA

 

1 

The Real Property located at 2001 S. Andrews Avenue, Fort Lauderdale, FL shall
not be included as a Mortgaged Property if it is sold or is subject to a
contract of sale by the date Mortgages are required to be delivered to the
Administrative Agent pursuant to subsection 6.11(b) of the Credit Agreement. If
this property is not under contract or sold by such time, this property shall
become a Mortgaged Property and the company shall have 60 days to deliver a
mortgage and other documents required by the Credit Agreement.

 

4



--------------------------------------------------------------------------------

Schedule 4.15

to Credit Agreement

Schedule 4.15: Subsidiaries

 

Subsidiary

   Jurisdiction
of
Formation   

Owner

   Percentage of
Ownership

Brafasco Holdings II, Inc.

   Delaware   

HD Supply Holdings, LLC

   100%

Brafasco Holdings, Inc.

   Delaware   

Brafasco Holdings II, Inc.

   100%

HD Builder Solutions Group, LLC

   Delaware   

HD Supply Holdings, LLC

   100%

HD Supply Construction Supply Group, Inc.

   Delaware   

HD Supply Holdings, LLC

   100%

HD Supply Distribution Services, LLC

   Delaware   

HD Supply Holdings, LLC

   100%

HD Supply Facilities Maintenance Group, Inc.

   Delaware   

HD Supply Holdings, LLC

   100%

HD Supply GP & Management, Inc.

   Delaware   

HD Supply Holdings, LLC

   100%

HD Supply Repair & Remodel, LLC

   Delaware   

HD Supply Holdings, LLC

   100%

HD Supply Support Services, Inc.

   Delaware   

HD Builder Solutions Group, LLC

   Class A: 9.09%


Class B: 2.00%

     

HD Supply Distribution Services, LLC

   Class A: 9.09%


Class B: 0.92%

     

HD Supply Fasteners & Tools, Inc.

   Class A: 9.09%


Class B: 0.92%

     

HD Supply Repair & Remodel, LLC

   Class A: 9.09%


Class B: 1.07%

     

HD Supply GP & Management, Inc.

   Class A: 0.64%


Class B: 0.95%

     

HD Supply Holdings, LLC

   Class A: 41.66%


Class B: 63.84%

     

White Cap Construction Supply, Inc.

   Class A: 8.01%


Class B: 13.06%

     

HD Supply Construction Supply Group, Inc.

   Class A: 0.11%


Class B: 0.18%

     

HD Supply Facilities Maintenance Group, Inc.

   Class A: 5.00%


Class B: 12.77%

     

HD Supply Utilities, Ltd.

   Class A: 3.96%


Class B: 1.82%



--------------------------------------------------------------------------------

Schedule 4.15

to Credit Agreement

 

Subsidiary

   Jurisdiction
of Formation   

Owner

   Percentage of
Ownership       HD Supply Waterworks, Ltd.    Class A: 4.26%


Class B: 2.47%

HD Supply Utilities Group, Inc.    Delaware    HD Supply Holdings, LLC    100%
HD Supply Waterworks Group, Inc.    Delaware    HD Supply Holdings, LLC    100%
HSI IP, Inc.    Delaware    HD Supply Holdings, LLC    100% ProValue, LLC   
Delaware    HD Supply Support Services, Inc.    100% Sunbelt Supply Canada, Inc.
   Delaware    HD Supply Holdings, LLC    100% White Cap Construction Supply,
Inc.    Delaware    HD Supply Construction Supply Group, Inc.    100% Williams
Bros. Lumber Company, LLC    Delaware    HD Supply Holdings, LLC    100% Cox
Lumber Co.    Florida    Williams Bros. Lumber Co., LLC    100% HD Supply
Construction Supply, Ltd.    Florida    HD Supply GP & Management, Inc.    1%   
   HD Supply Construction Supply Group, Inc.    1.2005%       HD Supply
Holdings, LLC    9.7436%       White Cap Construction Supply, Inc.    88.0559%
HD Supply Electrical, Ltd.    Florida    HD Supply Holdings, LLC    99%       HD
Supply GP & Management, Inc.    1% HD Supply Facilities Maintenance, Ltd.   
Florida    HD Supply Facilities Maintenance Group, Inc.    28.6064%       HD
Supply GP & Management, Inc.    1%       HD Supply Holdings, LLC    70.3936% HD
Supply Holdings, LLC    Florida    HD Supply, Inc.    100% HD Supply Management,
Inc.    Florida    HD Supply Holdings, LLC    100% HD Supply Utilities, Ltd.   
Florida    HD Supply Utilities Group, Inc.    43.4938%



--------------------------------------------------------------------------------

Schedule 4.15

to Credit Agreement

 

Subsidiary

   Jurisdiction
of
Formation   

Owner

   Percentage of
Ownership       HD Supply GP & Management, Inc.    1%       HD Supply Holdings,
LLC    55.5062% HD Supply Waterworks, Ltd.    Florida    HD Supply Waterworks
Group, Inc.    99%       HD Supply GP & Management, Inc.    1% Madison Corner,
LLC    Florida    Cox Lumber Co.    100% Park-Emp, LLC    Florida    Cox Lumber
Co.    100% Creative Touch Interiors, Inc.    Maryland    HD Builder Solutions
Group, LLC    100% HD Supply Fasteners & Tools, Inc.    Michigan    Brafasco
Holdings II, Inc.    100% HDS IP Holding, LLC    Nevada    HD Supply Holdings,
LLC    100% HD Supply Canada Inc.    Canada    Pro Canadian Holdings I, ULC   
100% HD Supply International Holdings, Inc.    Delaware    HD Supply Holdings,
LLC    100% HD Supply International Holdings II, LLC    Delaware    HD Supply
Canada Inc.    100% NHDSA Holding, LLC    Delaware    HD Supply, Inc.    100%
NHDSA LLC    Delaware    NHDSA Holding, LLC    100% HD Supply (Shenzhen) Company
Limited    China    HD Supply (Hong Kong) Limited    100% HD Supply (Hong Kong)
Limited    Hong Kong    HD Supply International Holdings, Inc.    100% HD Supply
India Private Limited    India    HD Supply International Holdings, Inc.    50%
      HD Supply Holdings, LLC    50% Solbelt Supply Southwest, S.A. de C.V.   
Mexico    HD Supply International Holdings, Inc.    1%       HD Supply
International Holdings II, LLC    99%



--------------------------------------------------------------------------------

Schedule 4.17

to Credit Agreement

Schedule 4.17: Environmental Matters

 

1. HD Supply Electrical, Ltd – 5285 Highway Ave, Jacksonville, Florida – Site
Remediation. Soil and groundwater at the site have been found to contain high
levels of dichloroethene, trichloroethene, and vinyl chloride. Both on-site and
off-site contamination is present. The soil and groundwater contamination at
this site is believed to be the result of chlorinated solvent releases that
occurred prior to the Company’s purchase of the site in 1979 or 1980. The
previous owners of the site, Pan American Screw and Southern Tank operations
included cleaning metal materials with chlorinated solvents in an onsite
building. The site is currently enrolled Florida Brownfield program (Florida
Brownfield Site Identification # BF160506001). The Remedial Action Plan for site
clean-up has been approved by the state. Significant soil excavation is taking
place in April 2012 under the footprint of both buildings which have been
demolished. Ground water remediation is planned using chemical injection and
natural attenuation. Site remediation is expected to last at least three years
and possibly as long as 10 to 20 years. The current reserve for the remediation
is approximately $1.5 million with an anticipated additional reserve of $1.5
million required.

 

2. Storage yard parcel (Mercy Drive) – 3669 Old Winter Garden Rd, Orlando,
Florida – Site Remediation. A salvage yard site was purchased that is adjacent
to the Orlando facility located at 3881 Old Winter Garden Rd. HD Supply, Inc.
and its subsidiaries personnel detected free product around the old oil/water
separator and additional organic concentrations in ground water were detected
around soil/water separators and southern-most hydraulic lift area. HD Supply,
Inc. and its subsidiaries submitted a formal notice and clean-up plan to the
Orange County Environmental Protection Division (OCEPD), which the OCEPD
subsequently approved (Florida Department of Environmental Protection (FLDEP)
Facility ID # 489101555). HD Supply, Inc. and it subsidiaries completed source
removal activities in October 2005. OCEPD required post-remediation monitoring
to be conducted by June 2006. HD Supply, Inc. and its subsidiaries continue to
sample the groundwater quarterly. HD Supply and its subsidiaries anticipate
obtaining a No Further Action determination from OCEPD and FLDEP by the end of
2012.

 

3. HD Supply Repair & Remodel (Gulfbank Rd) – 8711 North Freeway, Houston, TX.
An escrow account of $300K was established for this site to provide for costs
for remediation of remaining on-site contaminants. The escrow was set up
following the sale of the property. HD Supply, Inc. and its subsidiaries did not
occupy the site at any time. The current escrow balance is approximately
$135,000.

 

4. HD Supply Construction Supply. California’s South Coast Air Quality
Management District is investigating HD Supply, Inc.’s subsidiaries’ compliance
with regulations regarding VOC content and labeling requirements with respect to
some of the products they distribute.



--------------------------------------------------------------------------------

Schedule 5.1(c)

to Credit Agreement

Schedule 5.1(c): Lien Searches

 

Entity

  

State of Incorporation of Organization

HD Supply, Inc.    Delaware Brafasco Holdings II, Inc.    Delaware Brafasco
Holdings, Inc.    Delaware HD Builder Solutions Group, LLC    Delaware HD Supply
Construction Supply Group, Inc.    Delaware HD Supply Distribution Services, LLC
   Delaware HD Supply Facilities Maintenance Group, Inc.    Delaware HD Supply
GP & Management, Inc.    Delaware HD Supply Repair & Remodel, LLC    Delaware HD
Supply Support Services, Inc.    Delaware HD Supply Utilities Group, Inc.   
Delaware HD Supply Waterworks Group, Inc.    Delaware HSI IP, Inc.    Delaware
ProValue, LLC    Delaware Sunbelt Supply Canada, Inc.    Delaware White Cap
Construction Supply, Inc.    Delaware Williams Bros. Lumber Company, LLC   
Delaware Cox Lumber Co.    Florida HD Supply Construction Supply, Ltd.   
Florida



--------------------------------------------------------------------------------

Schedule 5.1(c)

to Credit Agreement

 

Entity

  

State of Incorporation of Organization

HD Supply Electrical, Ltd.    Florida HD Supply Facilities Maintenance, Ltd.   
Florida HD Supply Holdings, LLC    Florida HD Supply Management, Inc.    Florida
HD Supply Utilities, Ltd.    Florida HD Supply Waterworks, Ltd.    Florida
Madison Corner, LLC    Florida Park-Emp, LLC    Florida Creative Touch
Interiors, Inc.    Maryland HD Supply Fasteners & Tools, Inc.    Michigan HDS IP
Holding, LLC    Nevada HD Supply Canada Inc.    Canada Pro Canadian Holdings I,
ULC    Canada HD Supply International Holdings, Inc.    Delaware HD Supply
International Holdings II, LLC    Delaware NHDSA Holding, LLC    Delaware NHDSA,
LLC    Delaware



--------------------------------------------------------------------------------

Schedule 6.11(a)

to Credit Agreement

Schedule 6.11(a): Security Perfection

None.



--------------------------------------------------------------------------------

Schedule 6.11 (b)(ii)

to Credit Agreement

Schedule 6.11 (b)(ii): Real Property Opinions

Arkansas

Arizona

California

Colorado

Florida

Georgia

Missouri

Oregon

Texas

Virginia



--------------------------------------------------------------------------------

Schedule 6.11 (b)(iii)

to Credit Agreement

Schedule 6.11 (b)(iii): Title Insurance Policy Amounts

 

     

Address

  

City

  

State

  

Amount to

be Insured

(in U.S.

Dollars)

 

1.

   3209 Highway 161    North Little Rock    AR      1,761,666.50   

2.

   2140 W. Williams Dr.    Phoenix    AZ      977,570.00   

3.

   10641 Scripps Summit Ct.    San Diego    CA      30,236,686.70   

4.

   200 Jennings St.    San Francisco    CA      9,341,414.50   

5.

   3301 Lewiston St.    Aurora    CO      5,230,940.00   

6.

  

3881 Old Winter Garden Rd., Ste. C, D/

590 Ferguson Dr./

594 Ferguson Dr./

600 Ferguson Dr.

   Orlando    FL      15,886,599.30   

7.

   508 W. Central Blvd.    Orlando    FL      487,546.40   

8.

   511 W. Pine St.    Orlando    FL      100,963.50   

9.

   2001 S. Andrews Ave.    Fort Lauderdale    FL      2,164,459.00   

10.

   12291 Towne Lake Dr.    Fort Myers    FL      1,641,542.10   

11.

   787 Windsor St. SW    Atlanta    GA      429,000.00   

12.

   780 Windsor St. SW    Atlanta    GA      421,740.00   

13.

   109 Bunch Rd.    Jackson    GA      3,954,163.40   

14.

   13345 Lakefront Dr.    Earth City    MO      3,819,200.00   

15.

   1805 Borman Circle Dr.    Saint Louis    MO      1,242,890.00   

16.

   9151 SE McBrod Ave.    Milwaukie    OR      2,549,148.80   

17.

   9191 Gulf Fwy. (I-45)    Houston    TX      1,768,704.30   

18.

   1100 Technology Park Dr.    Glen Allen    VA      2,888,050.00   



--------------------------------------------------------------------------------

Schedule 7.2

to Credit Agreement

Schedule 7.2: Existing Liens

Judgment Liens

 

  1. Arrow Financial Services LLC assignee of Household Bank v. HD Supply, Inc.,
Writ of Fieri Facias in the State Court of Cobb County, Georgia, judgment dated
July 22, 2008, recorded in Lien Book 31, Page 700 in the amount of $5,055.96,
plus future interest upon said principal amount from the date of judgement.
Civil Action File No. 08-G-1120.

 

  2. State of Georgia Cobb County v. HD Supply Support Services, Inc., Fieri
Facias in the State Court of Cobb County, Georgia, judgment dated February 2,
2010, recorded in Lien Book 47, Page 3033 in the amount of $6,135.38, plus
interest to be charged from the judgement date, advertising and other costs.
Property Location: 3100 Cumberland Boulevard, Suite 1460 Atlanta, Georgia. Fi Fa
No. P90819582.



--------------------------------------------------------------------------------

EXHIBIT A TO

CREDIT AGREEMENT

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

BANK OF AMERICA, N.A.,

    as Administrative Agent under the

    Credit Agreement referred to below

[            ]

[DATE]

Attention: [    ]

 

  Re: HD SUPPLY, INC.

This Acceptance and Prepayment Notice is delivered to you pursuant to
subsection 3.4(i)(iv) of that certain Credit Agreement, dated as of April 12,
2012 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among HD SUPPLY, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders. Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Credit Agreement.

Pursuant to subsection 3.4(i)(iv) of the Credit Agreement, the Borrower hereby
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[—]%in an aggregate amount not to exceed the Solicited Discounted Prepayment
Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice is
subject to the provisions of subsection 3.4(i) of the Credit Agreement.

The Borrower hereby represents and warrants to the Administrative Agent [,][and]
[the Lenders of the Term Loans] [[and]] the Lenders of the [—, 20—]1 Tranche[s]]
that [at least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date.] [At least
three Business Days have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]2

 

1 

List multiple Tranches if applicable.

2 

Insert applicable representation.



 

A-1



--------------------------------------------------------------------------------

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that the Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

HD SUPPLY, INC. By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and [the][each] Assignee
identified in item 2 below ([the][each, an] “Assignee”). It is understood and
agreed that the rights and obligations of [the Assignor][the Assignee] hereunder
are several and not joint. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, Assignor hereby irrevocably sells and assigns to
[the Assignee] [the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.      Assignor:   

 

          

 

   2.      Assignee[s]:   

 

          

 

        [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.      Borrower(s):   

 

   4.      Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement

 

B-1



--------------------------------------------------------------------------------

5. Credit Agreement: Credit Agreement, dated as of April 12, 2012, among the
Borrower, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Collateral Agent.

 

6. Assigned Interest:

 

Assignor

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Loans
for all Lenders      Amount of
Loans
Assigned      Percentage
Assigned of
Loans     CUSIP
Number          $                    $                        %             $
                   $                        %             $                    $
                       %   

7. Eligibility

 

A. Assignee hereby represents and warrants that Assignee is an Affiliated Lender
(other than an Affiliated Debt Fund)   B. Assignee hereby represents and
warrants that Assignee is not a competitor or an Affiliate of a competitor of
the Borrower Yes ¨ No ¨   Yes ¨ No ¨

[If any Assignee indicates “Yes” in box 7A above, such assignment must be
consummated pursuant to a Form of Affiliated Lender Assignment and Assumption in
the form of Exhibit U to the Credit Agreement and not pursuant to this
Agreement.]

 

[8.

Trade Date:                     ]1

Effective Date:             , 2012

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

1 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2



--------------------------------------------------------------------------------

[Consented to and]2 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:  

 

  Title: [Consented to:]3 By:  

 

  Title:

 

2 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

3 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

ANNEX 1

HD SUPPLY, INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document and (c) attaches the
Note(s), if any, held by it evidencing the Assigned Interest [and requests that
the Administrative Agent exchange such Note(s) for a new Note or Notes payable
to the Assignee and (if the Assignor has retained any interest in the Assigned
Interest) a new Note or Notes payable to the Assignor in the respective amounts
which reflect the assignment being made hereby (and after giving effect to any
other assignments which have become effective on the Effective Date)1]. From and
after the Effective Date, the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement, but shall nevertheless continue to be
entitled to the benefits (and bound by any related obligations) of subsections
3.10, 3.11, 3.12, 10.5 and 10.16 and bound by the obligations of subsection 3.13
thereof.

1.2. Assignee. [The][each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under subsection 10.6 of the Credit
Agreement (subject to such consents, if any, as may be required under subsection
10.6(b)(i) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of

 

1 

Should only be requested when specifically required by the Assignee and/or the
Assignor, as the case may be.

 

B-Annex 1-1



--------------------------------------------------------------------------------

such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to subsection 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest and (vii) if it is
organized under the laws of a jurisdiction outside the United States, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender including its obligations pursuant to subsection
10.16 of the Credit Agreement and its obligations pursuant to subsections 3.11
and 3.13 of the Credit Agreement and (c) hereby affirms the acknowledgments and
representations of such Assignee as a Lender contained in subsection 9.6 of the
Credit Agreement.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to
[the][each] Assignee for amounts which have accrued from and after the Effective
Date.

3. Intercreditor Agreements. The Assignor hereby assigns and the Assignee hereby
accepts all of the Assignor’s rights and obligations as party to the Base
Intercreditor Agreement and the Cash Flow Intercreditor Agreement and the
Assignee agrees (i) that its interest in the Loans and the other Obligations
being assigned hereunder is subject to the terms of the Base Intercreditor
Agreement and the Cash Flow Intercreditor Agreement and (ii) that such Assignee
shall be deemed to be a party to the Base Intercreditor Agreement and the Cash
Flow Intercreditor Agreement as if it were a signatory thereto.

4. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. THIS ASSIGNMENT AND ACCEPTANCE AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

B-Annex 1-2



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AGREEMENT

FORM OF BASE INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT

by and between

GENERAL ELECTRIC CAPITAL CORPORATION

as ABL Agent,

BANK OF AMERICA, N.A.

as Term Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION

as First Lien Note Agent

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Note Agent

Dated as of April 12, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.   ARTICLE 1 DEFINITIONS    Section 1.1  

UCC Definitions.

     3    Section 1.2  

Other Definitions.

     3    Section 1.3  

Rules of Construction.

     32    ARTICLE 2 LIEN PRIORITY      32    Section 2.1  

Agreement to Subordinate.

     32    Section 2.2  

Waiver of Right to Contest Liens.

     36    Section 2.3  

Remedies Standstill.

     38    Section 2.4  

Exercise of Rights.

     42    Section 2.5  

No New Liens.

     46    Section 2.6  

Waiver of Marshalling.

     48    ARTICLE 3 ACTIONS OF THE PARTIES      48    Section 3.1  

Certain Actions Permitted.

     48    Section 3.2  

Agent for Perfection.

     49    Section 3.3  

Sharing of Information and Access.

     49    Section 3.4  

Insurance.

     50    Section 3.5  

No Additional Rights For the Credit Parties Hereunder.

     50    Section 3.6  

Actions Upon Breach.

     50    Section 3.7  

Inspection Rights.

     51    ARTICLE 4 APPLICATION OF PROCEEDS      52    Section 4.1  

Application of Proceeds.

     52    Section 4.2  

Specific Performance.

     56    ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS      56   
Section 5.1  

Notice of Acceptance and Other Waivers.

     56    Section 5.2  

Modifications to ABL Documents and Cash Flow Collateral Documents.

     59    Section 5.3  

Reinstatement and Continuation of Agreement.

     62    ARTICLE 6 INSOLVENCY PROCEEDINGS      63    Section 6.1  

DIP Financing.

     63    Section 6.2  

Relief From Stay.

     64    Section 6.3  

No Contest.

     64    Section 6.4  

Asset Sales.

     65    Section 6.5  

Separate Grants of Security and Separate Classification.

     66    Section 6.6  

Enforceability.

     66    Section 6.7  

ABL Obligations Unconditional.

     66    Section 6.8  

Cash Flow Collateral Obligations Unconditional.

     67    Section 6.9  

Adequate Protection.

     68   

 

i



--------------------------------------------------------------------------------

ARTICLE 7 MISCELLANEOUS      68    Section 7.1  

Rights of Subrogation.

     68    Section 7.2  

Further Assurances.

     69    Section 7.3  

Representations.

     69    Section 7.4  

Amendments.

     69    Section 7.5  

Addresses for Notices.

     71    Section 7.6  

No Waiver, Remedies.

     72    Section 7.7  

Continuing Agreement, Transfer of Secured Obligations.

     73    Section 7.8  

Governing Law: Entire Agreement.

     73    Section 7.9  

Counterparts.

     73    Section 7.10  

No Third Party Beneficiaries.

     73    Section 7.11  

Designation of Additional Indebtedness; Joinder of Additional Agents.

     73    Section 7.12  

Cash Flow Collateral Representative; Notice of Cash Flow Collateral
Representative Change.

     75    Section 7.13  

Provisions Solely to Define Relative Rights.

     75    Section 7.14  

Headings.

     75    Section 7.15  

Severability.

     76    Section 7.16  

Attorneys Fees.

     76    Section 7.17  

VENUE; JURY TRIAL WAIVER.

     76    Section 7.18  

Intercreditor Agreement.

     77    Section 7.19  

No Warranties or Liability.

     77    Section 7.20  

Conflicts.

     77    Section 7.21  

Information Concerning Financial Condition of the Credit Parties.

     77    Section 7.22  

Excluded Assets and Note Excluded Assets.

     78    EXHIBITS:      Exhibit A  

Additional Indebtedness Designation

   Exhibit B  

Additional Indebtedness Joinder

   Exhibit C  

Joinder of ABL Credit Agreement, Term Credit Agreement, First Lien Indenture or
Second Lien Indenture

  

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, restated, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of April 12, 2012 between GENERAL ELECTRIC
CAPITAL CORPORATION, in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined herein, the “ABL Agent”) for the ABL Credit Agreement Lenders, BANK OF
AMERICA, N.A., in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined herein,
the “Term Agent”) for the Term Credit Agreement Lenders, WILMINGTON TRUST,
NATIONAL ASSOCIATION, in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined herein, the “First Lien Note Agent”) for the First Lien Noteholder
Secured Parties, and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined herein, the “Second Lien Note Agent”) for
the Second Lien Noteholder Secured Parties. Capitalized terms defined in Article
1 hereof are used in this Agreement as so defined.

RECITALS

A. Pursuant to the Original ABL Credit Agreement, the ABL Lenders have agreed to
make certain loans and other financial accommodations to or for the benefit of
the ABL Borrowers.

B. Pursuant to the ABL Guaranties, the ABL Guarantors have agreed to guarantee
the payment and performance of the ABL Borrowers’ obligations under the ABL
Documents.

C. As a condition to the effectiveness of the Original ABL Credit Agreement and
to secure the obligations of the ABL Credit Parties under and in connection with
the ABL Documents, the ABL Credit Parties have granted to the ABL Agent (for the
benefit of the ABL Lenders, including the ABL Bank Products Affiliates and ABL
Hedging Affiliates) Liens on the Collateral.

D. Pursuant to the Original Term Credit Agreement, the Term Creditors have
agreed to make certain loans and other financial accommodations to or for the
benefit of the Term Borrower.

E. Pursuant to the Term Guaranties, the Term Guarantors have agreed to guarantee
the payment and performance of the Term Borrower’s obligations under the Term
Documents.

F. As a condition to the effectiveness of the Original Term Credit Agreement and
to secure the obligations of the Term Credit Parties under and in connection
with the Term Documents, the Term Credit Parties have granted to the Term Agent
(for the benefit of the Term Creditors, including the Term Bank Products
Affiliates, Term Hedging Affiliates, Term Bank Products Providers and Term
Hedging Providers) Liens on the Collateral.

G. Pursuant to the Original First Lien Indenture, the Company has issued, or
will issue, the First Lien Notes.



--------------------------------------------------------------------------------

H. Pursuant to the First Lien Note Guaranties, the First Lien Note Guarantors
have agreed to guarantee the payment and performance of the First Lien Note
Issuer’s obligations under the First Lien Note Documents.

I. As a condition to the issuance and sale of the First Lien Notes on the date
hereof and to secure the obligations of the First Lien Note Credit Parties under
and in connection with the First Lien Note Documents, the First Lien Note Credit
Parties have granted to the First Lien Note Agent (for the benefit of the First
Lien Noteholder Secured Parties, including the First Lien Note Bank Products
Providers and First Lien Note Hedging Providers) Liens on the Collateral.

J. Pursuant to the Original Second Lien Indenture, the Company has issued, or
will issue, the Second Lien Notes.

K. Pursuant to the Second Lien Note Guaranties, the Second Lien Note Guarantors
have agreed to guarantee the payment and performance of the Second Lien Note
Issuer’s obligations under the Second Lien Note Documents.

L. As a condition to the issuance and sale of the Second Lien Notes on the date
hereof and to secure the obligations of the Second Lien Note Credit Parties
under and in connection with the Second Lien Note Documents, the Second Lien
Note Credit Parties have granted to the Second Lien Note Agent (for the benefit
of the Second Lien Noteholder Secured Parties, including the Second Lien Note
Bank Products Providers and Second Lien Note Hedging Providers) Liens on the
Collateral.

M. Pursuant to this Agreement, the Company may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Additional Indebtedness”
by executing and delivering the Additional Indebtedness Designation and by
complying with the procedures set forth in Section 7.11 hereof, and the holders
of such Additional Indebtedness and any other applicable Additional Creditor
shall thereafter constitute Additional Creditors, and any Additional Agent for
any such Additional Creditors shall thereafter constitute an Additional Agent,
for all purposes under this Agreement.

N. Each of the ABL Agent (on behalf of the ABL Lenders), the Term Agent (on
behalf of the Term Lenders), the First Lien Note Agent (on behalf of the First
Lien Noteholder Secured Parties) and the Second Lien Note Agent (on behalf of
the Second Lien Noteholder Secured Parties) and, by their acknowledgment hereof,
the ABL Credit Parties, the Term Credit Parties, the First Lien Note Credit
Parties and the Second Lien Note Credit Parties, desire to agree to the relative
priority of Liens on the Collateral and certain other rights, priorities and
interests as provided herein.

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 UCC Definitions.

The following terms which are defined in the Uniform Commercial Code are used
herein as so defined: Accounts, Chattel Paper, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Investment
Property, Letter-of-Credit Rights, Money, Payment Intangibles, Promissory Notes,
Records, Security, Securities Accounts, Security Entitlements, Supporting
Obligations, and Tangible Chattel Paper.

Section 1.2 Other Definitions.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABL Accounts Collateral”: all Collateral consisting of the following:

(1) the Concentration Account and all Accounts Receivable;

(2) to the extent involving or governing any of the items referred to in the
preceding clause (1), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Company) and
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clause
(1) shall be included in the ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Supporting Obligations; provided that to the
extent any of the foregoing also relates to Cash Flow Priority Collateral, only
that portion related to the items referred to in the preceding clauses (1) and
(2) shall be included in the ABL Accounts Collateral;

(4) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(5) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets directly received as proceeds of any
ABL Accounts Collateral (“ABL Accounts Proceeds”); provided, however, that no
proceeds of ABL Accounts Proceeds will constitute ABL Accounts Collateral unless
such proceeds of ABL Accounts Proceeds would otherwise constitute ABL Accounts
Collateral.

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Accounts Collateral. As used in this definition of “ABL Accounts Collateral,”
the terms “Concentration Account” and “Excluded Assets” shall have the meanings
provided in the Original ABL Credit Agreement (if the Original ABL Credit
Agreement is then in effect) or in the ABL Collateral Documents relating
thereto, or in any other ABL Credit Agreement then in effect (if the Original
ABL Credit Agreement is not then in effect) or in the ABL Collateral Documents
relating thereto.

“ABL Agent” means General Electric Capital Corporation in its capacity as
collateral agent under the ABL Credit Agreement, together with its successors
and assigns in such capacity from time to time, whether under the Original ABL
Credit Agreement or any subsequent ABL

 

3



--------------------------------------------------------------------------------

Credit Agreement, as well as any Person designated as the “Agent,”
“Administrative Agent” or “U.S. ABL Collateral Agent” under any ABL Credit
Agreement, provided that the ABL Credit Agreement may, from time to time,
designate the ABL Agent to be one or more of such Agent, Administrative Agent
and/or U.S. ABL Collateral Agent.

“ABL Bank Products Affiliate” means any Person who (a) has entered into a Bank
Products Agreement with an ABL Credit Party with the obligations of such ABL
Credit Party thereunder being secured by one or more ABL Collateral Documents,
(b) was an ABL Credit Agreement Lender or an Affiliate of an ABL Credit
Agreement Lender on the date hereof, or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more ABL Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

“ABL Borrowers” means the Company and certain of its Subsidiaries, in their
capacities as borrowers under the ABL Credit Agreement, together with its and
their respective successors and assigns.

“ABL Canadian Collateral” means Property owned by any Canadian subsidiary of the
Company and pledged to any ABL Secured Party under any ABL Collateral Document.

“ABL Collateral Documents” means all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any ABL Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or modified from time to
time.

“ABL Commingled Collateral” shall have the meaning set forth in Section 3.7(a)
hereof.

“ABL Credit Agreement” means (i) the Original ABL Credit Agreement and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original ABL Credit
Agreement or (y) any subsequent ABL Credit Agreement (in each case, as amended,
restated, supplemented, waived or otherwise modified from time to time);
provided, that the requisite creditors party to such ABL Credit Agreement (or
their agent or other representative on their behalf) shall agree, by a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise in
form and substance reasonably satisfactory to the Term Agent and any Additional
Agent (other than any Designated Additional Agent) (or, if there is no
continuing Agent other than the First Lien Note Agent, the Second Lien Note
Agent and any Designated Additional Agent, as designated by the Company), that
the obligations under such ABL Credit Agreement are subject to the terms and
provisions of this Agreement. Any reference to the ABL Credit Agreement shall be
deemed a reference to any ABL Credit Agreement then in existence.

 

4



--------------------------------------------------------------------------------

“ABL Credit Agreement Lenders” means the lenders, debtholders and other
creditors party from time to time to the ABL Credit Agreement, together with
their successors, assigns and transferees.

“ABL Credit Parties” means the ABL Borrowers, the ABL Guarantors and each other
direct or indirect Subsidiary of the Company or any of its Affiliates that is or
becomes a party to any ABL Document.

“ABL Documents” means the ABL Credit Agreement, the ABL Guaranties, the ABL
Collateral Documents, any Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedging Agreements between any ABL
Credit Party and any ABL Hedging Affiliate, those other ancillary agreements as
to which the ABL Agent or any ABL Lender is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any ABL Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the ABL Agent, in connection with
any of the foregoing or any ABL Credit Agreement, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

“ABL Guaranties” means that certain guarantee agreement dated as of the date
hereof by the ABL Guarantors in favor of the ABL Agent, and all other guarantees
of any ABL Obligations of any ABL Credit Party by any other ABL Credit Party in
favor of any ABL Secured Party, in each case as amended, restated, supplemented,
waived or otherwise modified from time to time.

“ABL Guarantors” means the collective reference to each of the Company’s
Subsidiaries that is a guarantor under any of the ABL Guaranties and any other
Person who becomes a guarantor under any of the ABL Guaranties.

“ABL Hedging Affiliate” means any Person who (a) has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, (b) was the
ABL Agent or an ABL Credit Agreement Lender or an Affiliate of an ABL Credit
Agreement Lender on the date hereof, or at the time of entry into such Hedging
Agreement, or at the time of the designation referred to in the following clause
(c), and (c) has been designated by the Company in accordance with the terms of
one or more ABL Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

“ABL Lenders” means all ABL Credit Agreement Lenders, together with any
Affiliates thereof in their capacity as ABL Bank Products Affiliates or ABL
Hedging Affiliates, and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” under any ABL Credit
Agreement.

 

5



--------------------------------------------------------------------------------

“ABL Obligations” means any and all loans and all other obligations, liabilities
and indebtedness of every kind, nature and description, whether now existing or
hereafter arising, whether arising before, during or after the commencement of
any case with respect to any ABL Credit Party under the Bankruptcy Code or any
other Insolvency Proceeding, owing by each ABL Credit Party from time to time to
the ABL Agent, the “administrative agent” or “agent” under the ABL Credit
Agreement, the ABL Credit Agreement Lenders or any of them, any ABL Bank
Products Affiliates or any ABL Hedging Affiliates, under any ABL Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such ABL Credit Party, would
have accrued on any ABL Obligation, whether or not a claim is allowed against
such ABL Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the ABL
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“ABL Permitted Access Right” shall have the meaning set forth in Section 3.7(a).

“ABL Priority Collateral” means all Collateral consisting of the following:

(1) all Inventory;

(2) all ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Company),
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) and (2) shall be included in the ABL Priority Collateral;

(4) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (3), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) through (3) shall be included in the ABL Priority Collateral;

(5) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(6) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets to the extent received as proceeds of
any ABL Priority Collateral (“ABL Priority Proceeds”); provided, however, that
no proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral
unless such proceeds of ABL Priority Proceeds would otherwise constitute ABL
Priority Collateral.

For the avoidance of doubt, under no circumstances shall Excluded Assets (as
defined in the next succeeding sentence) be ABL Priority Collateral. As used in
this definition of “ABL Priority Collateral,” the term “Excluded Assets” shall
have the meaning provided in the Original

 

6



--------------------------------------------------------------------------------

ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect) or
in the ABL Collateral Documents relating thereto, or in any other ABL Credit
Agreement then in effect (if the Original ABL Credit Agreement is not then in
effect) or in the ABL Collateral Documents relating thereto.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” means the ABL Agent and the ABL Lenders.

“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Uniform Commercial Code) or Chattel Paper.

“Additional Agent” means any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

“Additional Bank Products Affiliate” means any Person who (a) has entered into a
Bank Products Agreement with an Additional Credit Party with the obligations of
such Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent or an Additional Credit
Facility Creditor or an Affiliate of an Additional Credit Facility Creditor at
the time of entry into such Bank Products Agreement, or at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

“Additional Bank Products Provider” means any Person (other than an Additional
Bank Products Affiliate) that has entered into a Bank Products Agreement with an
Additional Credit Party with the obligations of such Additional Credit Party
thereunder being secured by one or more Additional Collateral Documents, as
designated by the Company in accordance with the terms of the Additional
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

“Additional Borrower” means any Additional Credit Party that incurs or issues
Additional Indebtedness, together with its successors and assigns.

“Additional Collateral Documents” means all “Security Documents” as defined in
any Additional Credit Facility, and in any event shall include all security
agreements, mortgages, deeds of trust, pledges and other collateral documents
executed and delivered in connection with any Additional Credit Facility, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any Additional Obligations or under which rights or remedies with
respect to such Liens are governed, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

7



--------------------------------------------------------------------------------

“Additional Credit Facilities” means (a) any one or more agreements, instruments
and documents under which any Additional Indebtedness is or may be incurred,
including without limitation any credit agreements, loan agreements, indentures
or other financing agreements, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, together with
(b) if designated by the Company, any other agreement extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Additional Obligations, whether by the same or any other lender,
debtholder or other creditor or group of lenders, debtholders or other
creditors, or the same or any other agent, trustee or representative therefor,
or otherwise, and whether or not increasing the amount of any Indebtedness that
may be incurred thereunder.

“Additional Credit Facility Creditors” means one or more holders of Additional
Indebtedness (or commitments therefor) that is or may be incurred under one or
more Additional Credit Facilities.

“Additional Credit Party” means the Company, each direct or indirect Subsidiary
of the Company or any of its Affiliates that is or becomes a party to any
Additional Document, and any other Person who becomes a guarantor under any of
the Additional Guaranties.

“Additional Creditors” means one or more Additional Credit Facility Creditors
and all Additional Bank Products Affiliates, Additional Hedging Affiliates,
Additional Bank Products Providers, Additional Hedging Providers and Management
Credit Providers in respect of any Additional Document and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional Creditor” under any Additional Credit Facility; and with
respect to any Additional Agent, means the Additional Creditors represented by
such Additional Agent.

“Additional Documents” means, with respect to any Indebtedness designated as
Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Products
Agreements between any Credit Party and any Additional Bank Products Affiliate
or Additional Bank Products Provider, any Hedging Agreements between any Credit
Party and any Additional Hedging Affiliate or Additional Hedging Provider, any
Management Guarantee designated in respect of any Additional Collateral
Document, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to any Additional Agent, in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Secured Parties or between or among any of the other
Secured Parties and any of the Additional Secured Parties, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Additional Effective Date” has the meaning set forth in Section 7.11(b).

“Additional Guaranties” means any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------

“Additional Guarantor” means any Additional Credit Party that at any time has
provided an Additional Guaranty.

“Additional Hedging Affiliate” means any Person who (a) has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent or an Additional Credit
Facility Creditor or an Affiliate of an Additional Credit Facility Creditor at
the time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

“Additional Hedging Provider” means any Person (other than an Additional Hedging
Affiliate) that has entered into a Hedging Agreement with an Additional Credit
Party with the obligations of such Additional Credit Party thereunder being
secured by one or more Additional Collateral Documents, as designated by the
Company in accordance with the terms of the Additional Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Provider hereunder with respect to more than one Credit
Facility).

“Additional Indebtedness” means any Additional Specified Indebtedness that
(1) is permitted to be secured by a Lien (as hereinafter defined) on Collateral
by

 

  (a) prior to the Discharge of ABL Obligations, any negative covenant
restricting Liens contained in the Original ABL Credit Agreement (if the
Original ABL Credit Agreement is then in effect) or any negative covenant
restricting Liens contained in any other ABL Credit Agreement then in effect if
the Original ABL Credit Agreement is not then in effect (in each case under this
clause (a), which covenant is designated in such ABL Credit Agreement as
applicable for purposes of this definition);

 

  (b) prior to the Discharge of Term Obligations, Section 7.2 of the Original
Term Credit Agreement (if the Original Term Credit Agreement is then in effect)
or the corresponding negative covenant restricting Liens contained in any other
Term Credit Agreement then in effect if the Original Term Credit Agreement is
not then in effect (which covenant is designated in such Term Credit Agreement
as applicable for purposes of this definition);

 

  (c) prior to the Discharge of First Lien Note Obligations, Section 413 of the
Original First Lien Indenture (if the Original First Lien Indenture is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other First Lien Indenture then in effect if the Original First Lien
Indenture is not then in effect (which covenant is designated in such First Lien
Indenture as applicable for purposes of this definition);

 

9



--------------------------------------------------------------------------------

  (d) prior to the Discharge of Second Lien Note Obligations, Section 413 of the
Original Second Lien Indenture (if the Original Second Lien Indenture is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other Second Lien Indenture then in effect if the Original Second Lien
Indenture is not then in effect (which covenant is designated in such Second
Lien Indenture as applicable for purposes of this definition); and

 

  (e) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures
described in Section 7.11.

As used in this definition of “Additional Indebtedness,” the term “Lien” shall
have the meaning set forth (v) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (w) for purposes of the preceding clause (1)(b), prior to the
Discharge of Term Obligations, in the Original Term Credit Agreement (if the
Original Term Credit Agreement is then in effect), or in any other Term Credit
Agreement then in effect (if the Original Term Credit Agreement is not then in
effect), (x) for purposes of the preceding clause (1)(c), prior to the Discharge
of First Lien Note Obligations, in the Original First Lien Indenture (if the
Original First Lien Indenture is then in effect), or in any other First Lien
Indenture then in effect (if the Original First Lien Indenture is not then in
effect), (y) for purposes of the preceding clause (1)(d), prior to the Discharge
of Second Lien Note Obligations, in the Original Second Lien Indenture (if the
Original Second Lien Indenture is then in effect), or in any other Second Lien
Indenture then in effect (if the Original Second Lien Indenture is not then in
effect), and (z) for purposes of the preceding clause (1)(e), prior to the
Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

“Additional Indebtedness Designation” means a certificate of the Company with
respect to Additional Indebtedness substantially in the form of Exhibit A
attached hereto.

“Additional Indebtedness Joinder” means a joinder agreement executed by one or
more Additional Agents in respect of the Additional Indebtedness subject to an
Additional Indebtedness Designation, on behalf of one or more Additional Secured
Parties in respect of such Additional Indebtedness, substantially in the form of
Exhibit B attached hereto.

“Additional Junior Obligations” means Additional Obligations that are designated
as “Junior Priority Debt” under the Cash Flow Intercreditor Agreement.

 

10



--------------------------------------------------------------------------------

“Additional Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Creditors
or any of them, including any Additional Bank Products Affiliates, Additional
Hedging Affiliates, Additional Bank Products Providers, Additional Hedging
Providers or any Management Credit Providers, under any Additional Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such Additional Credit Party,
would have accrued on any Additional Obligation, whether or not a claim is
allowed against such Additional Credit Party for such interest and fees in the
related bankruptcy proceeding), reimbursement of amounts drawn under letters of
credit, payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Additional Secured Parties” means any Additional Agents and any Additional
Creditors.

“Additional Senior Obligations” means Additional Obligations that are designated
as “Senior Priority Debt” under the Cash Flow Intercreditor Agreement.

“Additional Specified Indebtedness” means any Indebtedness (as hereinafter
defined) that is or may from time to time be incurred by any Credit Party in
compliance with:

 

  (a) prior to the Discharge of ABL Obligations, any negative covenant
restricting Indebtedness contained in the Original ABL Credit Agreement (if the
Original ABL Credit Agreement is then in effect) or any negative covenant
restricting Indebtedness contained in any other ABL Credit Agreement then in
effect if the Original ABL Credit Agreement is not then in effect (in each case
under this clause (a), which covenant is designated in such ABL Credit Agreement
as applicable for purposes of this definition);

 

  (b) prior to the Discharge of Term Obligations, Section 7.1 of the Original
Term Credit Agreement (if the Original Term Credit Agreement is then in effect)
or the corresponding negative covenant restricting Indebtedness contained in any
other Term Credit Agreement then in effect if the Original Term Credit Agreement
is not then in effect (which covenant is designated in such Term Credit
Agreement as applicable for purposes of this definition);

 

  (c) prior to the Discharge of First Lien Note Obligations, Section 407 of the
Original First Lien Indenture (if the Original First Lien Indenture is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other First Lien Indenture then in effect if the Original First
Lien Indenture is not then in effect (which covenant is designated in such First
Lien Indenture as applicable for purposes of this definition);

 

11



--------------------------------------------------------------------------------

  (d) prior to the Discharge of Second Lien Note Obligations, Section 407 of the
Original Second Lien Indenture (if the Original Second Lien Indenture is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other Second Lien Indenture then in effect if the Original
Second Lien Indenture is not then in effect (which covenant is designated in
such Second Lien Indenture as applicable for purposes of this definition); and

 

  (e) any negative covenant restricting Indebtedness contained in any Additional
Credit Facility then in effect (which covenant is designated in such Additional
Credit Facility as applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness,” the term
“Indebtedness” shall have the meaning set forth (v) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (w) for purposes of the preceding clause (b),
prior to the Discharge of Term Obligations, in the Original Term Credit
Agreement (if the Original Term Credit Agreement is then in effect), or in any
other Term Credit Agreement then in effect (if the Original Term Credit
Agreement is not then in effect), (x) for purposes of the preceding clause (c),
prior to the Discharge of First Lien Note Obligations, in the Original First
Lien Indenture (if the Original First Lien Indenture is then in effect), or in
any other First Lien Indenture then in effect (if the Original First Lien
Indenture is not then in effect), (y) for purposes of the preceding clause (d),
prior to the Discharge of Second Lien Note Obligations, in the Original Second
Lien Indenture (if the Original Second Lien Indenture is then in effect), or in
any other Second Lien Indenture then in effect (if the Original Second Lien
Indenture is not then in effect), and (z) for purposes of the preceding clause
(e), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect. In the event that any Indebtedness as
defined in any such Credit Document shall not be Indebtedness as defined in any
other such Credit Document, but is or may be incurred in compliance with such
other Credit Document, such Indebtedness shall constitute Additional Specified
Indebtedness for purposes of such other Credit Document.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent” means the ABL Agent and each Cash Flow Collateral Agent, as applicable.

“Agreement” means this Intercreditor Agreement, as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time pursuant
to the terms hereof.

“Asset Sales Proceeds Account” means one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Cash Flow
Priority Collateral and the proceeds or investment thereof.

 

12



--------------------------------------------------------------------------------

“Bank Products Affiliate” means any ABL Bank Products Affiliate, any Term Bank
Products Affiliate or any Additional Bank Products Affiliate, as applicable.

“Bank Products Agreement” means any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(c) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,
wire transfer and interstate depository network services) and (d) other similar
banking products or services as may be requested by any Credit Party (for the
avoidance of doubt, excluding letters of credit and loans except indebtedness
arising from services described in items (a) through (c) of this definition).

“Bank Products Provider” means any Term Bank Products Provider, any First Lien
Note Bank Products Provider, any Second Lien Note Bank Products Provider or any
Additional Bank Products Provider, as applicable.

“Bankruptcy Code” means title 11 of the United States Code.

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Company.

“Borrower” means any of the ABL Borrowers, the Term Borrower, the First Lien
Note Issuer, the Second Lien Note Issuer and any Additional Borrower.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City.

“Capitalized Lease Obligation” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Collateral” means any Collateral consisting of Money or Cash Equivalents,
any Security Entitlement and any Financial Assets.

“Cash Equivalents” means any of the following: (a) money, (b) securities issued
or fully guaranteed or insured by the United States of America, Canada or a
member state of the European Union or any agency or instrumentality of any
thereof, (c) time deposits, certificates of

 

13



--------------------------------------------------------------------------------

deposit or bankers’ acceptances of (i) any lender under the ABL Credit
Agreement, the Term Credit Agreement or any Additional Credit Facility, or any
affiliate thereof, (ii) JPMorgan Chase Bank, N.A., SunTrust Bank, Wells Fargo
Bank, National Association, Bank of America, N.A., Scotiabank, The
Toronto-Dominion Bank, Bank of Montreal, or any of their respective affiliates,
or (iii) any commercial bank having capital and surplus in excess of $500.0
million (or the foreign currency equivalent thereof as of the date of such
investment) and the commercial paper of the holding company of which is rated at
least A-2 or the equivalent thereof by Standard & Poor’s Ratings Group (a
division of the McGraw Hill Companies Inc.) or any successor rating agency
(“S&P”) or at least P-2 or the equivalent thereof by Moody’s Investors Service,
Inc. or any successor rating agency (“Moody’s”) (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (d) money market instruments, commercial paper or other
short-term obligations rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (e) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the Securities and
Exchange Commission under the Investment Company Act of 1940, as amended,
(f) Canadian dollars, and (g) investments similar to any of the foregoing
denominated in Canadian dollars or any other foreign currencies approved by the
Board of Directors.

“Cash Flow Collateral Agent” means the First Lien Note Agent, the Second Lien
Note Agent, the Term Agent and any Additional Agent, as applicable.

“Cash Flow Collateral Documents” means the First Lien Note Documents, the Second
Lien Note Documents, the Term Documents and any Additional Documents, as
applicable.

“Cash Flow Collateral Facility” means the Term Credit Agreement, the First Lien
Indenture, the Second Lien Indenture and any Additional Credit Facility, as
applicable.

“Cash Flow Collateral Obligations” means the First Lien Note Obligations, the
Second Lien Note Obligations, the Term Obligations and any Additional
Obligations.

“Cash Flow Collateral Recovery” shall have the meaning set forth in
Section 5.3(b).

“Cash Flow Collateral Representative” means the Cash Flow Collateral Agent under
the Cash Flow Collateral Facility under which the greatest principal amount of
Cash Flow Collateral Obligations is outstanding at the time of determination,
unless otherwise agreed in writing among the Cash Flow Collateral Agents. So
long as the Cash Flow Intercreditor Agreement is in effect, the Cash Flow
Collateral Representative will be the “Senior Priority Representative” as
defined therein.

“Cash Flow Collateral Secured Parties” means the First Lien Noteholder Secured
Parties, the Second Lien Noteholder Secured Parties, the Term Secured Parties
and any Additional Secured Parties.

“Cash Flow Intercreditor Agreement” means the Intercreditor Agreement, dated as
of the date hereof, among Wilmington Trust, National Association, as first lien
note agent, Wilmington

 

14



--------------------------------------------------------------------------------

Trust, National Association, as second lien note agent, Bank of America, N.A.,
as term agent, and any additional agents party thereto from time to time, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Cash Flow Priority Collateral” means all Collateral (including the Holding
Pledged Stock) other than ABL Priority Collateral, including real estate,
Intellectual Property, equipment and equity interests of Subsidiaries of the
Company, and all collateral security and guarantees with respect to any Cash
Flow Priority Collateral and all cash, Money, Instruments, Securities and
Financial Assets to the extent received as proceeds of any Cash Flow Priority
Collateral; provided, however, no proceeds of proceeds will constitute Cash Flow
Priority Collateral unless such proceeds of proceeds would otherwise constitute
Cash Flow Priority Collateral or are credited to the Asset Sales Proceeds
Account. For the avoidance of doubt, under no circumstances shall any of the ABL
Canadian Collateral or Excluded Assets be Cash Flow Priority Collateral. As used
in this definition of “Cash Flow Priority Collateral,” the term “Excluded
Assets” shall have the meaning provided (i) prior to the Discharge of Term
Obligations, in the Original Term Credit Agreement (if the Original Term Credit
Agreement is then in effect), or in any other Term Credit Agreement then in
effect (if the Original Term Credit Agreement is not then in effect) or the Cash
Flow Collateral Documents relating thereto, (ii) following the Discharge of Term
Obligations and prior to the Discharge of First Lien Note Obligations, in the
Original First Lien Indenture (if the Original First Lien Indenture is then in
effect), or in any other First Lien Indenture then in effect (if the Original
First Lien Indenture is not then in effect) or the Cash Flow Collateral
Documents relating thereto, (iii) following the Discharge of Term Obligations
and the Discharge of First Lien Note Obligations and prior to the Discharge of
Additional Obligations with respect to any Additional Senior Obligations, in the
related Additional Credit Facility or the Cash Flow Collateral Documents
relating thereto, (iv) following the Discharge of Term Obligations, the
Discharge of Additional Obligations with respect to any Additional Senior
Obligations and the Discharge of First Lien Note Obligations and prior to the
Discharge of Second Lien Note Obligations, in the Original Second Lien Indenture
(if the Original Second Lien Indenture is then in effect), or in any other
Second Lien Indenture then in effect (if the Original Second Lien Indenture is
not then in effect) or the Cash Flow Collateral Documents relating thereto and
(v) following the Discharge of Term Obligations, the Discharge of Additional
Obligations with respect to any Additional Senior Obligations, the Discharge of
First Lien Note Obligations and the Discharge of Second Lien Note Obligations
and prior to the Discharge of Additional Obligations with respect to any
Additional Junior Obligations, in the related Additional Credit Facility or the
Cash Flow Collateral Documents relating thereto.

“Collateral” means the Holding Pledged Stock and all Property owned as of the
date hereof or hereafter acquired by any Borrower or any Guarantor in or upon
which a Lien is granted or purported to be granted to the ABL Agent, the First
Lien Note Agent, the Second Lien Note Agent, the Term Agent or any Additional
Agent under any of the ABL Collateral Documents, the First Lien Note Collateral
Documents, the Second Lien Note Collateral Documents, the Term Collateral
Documents or the Additional Collateral Documents, together with all rents,
issues, profits, products, and Proceeds thereof, but excluding any ABL Canadian
Collateral.

 

15



--------------------------------------------------------------------------------

“Company” means HD Supply, Inc., a Delaware corporation, and any successor in
interest thereto.

“Control Collateral” means any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments and any other
Collateral as to which a Lien may be perfected through possession or control by
the secured party, or any agent therefor.

“Copyright Licenses” means with respect to any Credit Party, all United States
written license agreements of such Credit Party providing for the grant by or to
such Credit Party of any right to use any United States copyright of such Credit
Party, other than agreements with any Person who is an Affiliate or a Subsidiary
of such Credit Party, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory as of the date of this Agreement or hereafter covered by such
licenses.

“Copyrights” means with respect to any Credit Party, all of such Credit Party’s
right, title and interest in and to all United States copyrights, whether or not
the underlying works of authorship have been published or registered, United
States copyright registrations and copyright applications, and (i) all renewals
thereof, (ii) all income, royalties, damages and payments as of the date of this
Agreement or hereafter due and/or payable with respect thereto, including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past or future infringements thereof and
(iii) the right to sue or otherwise recover for past, present and future
infringements and misappropriations thereof.

“Credit Documents” means the ABL Documents, the First Lien Note Documents, the
Second Lien Note Documents, the Term Documents and any Additional Documents.

“Credit Facility” means the ABL Credit Agreement, the Term Loan Credit
Agreement, the First Lien Indenture, the Second Lien Indenture or any Additional
Credit Facility, as applicable.

“Credit Parties” means the ABL Credit Parties, the First Lien Note Credit
Parties, the Second Lien Note Credit Parties, the Term Credit Parties and any
Additional Credit Parties.

“Designated Additional Agent” means any Additional Agent that the Company
designates as a Designated Additional Agent (as confirmed in writing by such
Additional Agent if such designation is made subsequent to the joinder of such
Additional Agent to this Agreement), as and to the extent so designated. Such
designation may be for all purposes under this Agreement, or may be for one or
more specified purposes thereunder or provisions thereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” means (a) the payment in full in cash of the
applicable ABL Obligations that are outstanding and unpaid (and excluding, for
the avoidance of doubt, unasserted contingent indemnification or other
obligations) at the time all Indebtedness under the applicable ABL Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of

 

16



--------------------------------------------------------------------------------

credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such ABL Credit Agreement (which
shall not exceed an amount equal to 105% of the aggregate undrawn amount of such
letters of credit) and (b) the termination of all then outstanding commitments
to extend credit under the ABL Documents.

“Discharge of Additional Obligations” means, if any Indebtedness shall at any
time have been incurred under any Additional Credit Facility, (a) the payment in
full in cash of the applicable Additional Obligations that are outstanding and
unpaid (and excluding, for the avoidance of doubt, unasserted contingent
indemnification or other obligations) at the time all Additional Indebtedness
under such Additional Credit Facility is paid in full in cash, including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional Credit Facility (which shall not exceed an
amount equal to 105% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all then outstanding commitments to extend credit
under the applicable Additional Credit Facility.

“Discharge of All Cash Flow Collateral Obligations” means, collectively, the
Discharge of First Lien Note Obligations, the Discharge of Second Lien Note
Obligations, the Discharge of Term Obligations and (if applicable) the Discharge
of Additional Obligations.

“Discharge of Cash Flow Collateral Obligations” means the Discharge of First
Lien Note Obligations, the Discharge of Second Lien Note Obligations, the
Discharge of Term Obligations or the Discharge of Additional Obligations, as the
case may require.

“Discharge of First Lien Note Obligations” means the payment in full in cash of
the applicable First Lien Note Obligations that are outstanding and unpaid (and
excluding, for the avoidance of doubt, unasserted contingent indemnification or
other obligations) at the time all Indebtedness under the applicable First Lien
Indenture is paid in full in cash.

“Discharge of Second Lien Note Obligations” means the payment in full in cash of
the applicable Second Lien Note Obligations that are outstanding and unpaid (and
excluding, for the avoidance of doubt, unasserted contingent indemnification or
other obligations) at the time all Indebtedness under the applicable Second Lien
Indenture is paid in full in cash.

“Discharge of Term Obligations” means (a) the payment in full in cash of the
applicable Term Obligations that are outstanding and unpaid (and excluding, for
the avoidance of doubt, unasserted contingent indemnification or other
obligations) at the time all Indebtedness under the applicable Term Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of credit), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Term Credit Agreement (which shall not exceed an amount equal to 105%
of the aggregate undrawn amount of such letters of credit) and (b) the
termination of all then outstanding commitments to extend credit under the Term
Documents.

 

17



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of the Company that is not a Foreign
Subsidiary.

“Event of Default” means an Event of Default under any ABL Credit Agreement, any
Term Credit Agreement, any First Lien Indenture, any Second Lien Indenture or
any Additional Credit Facility.

“Excluded Subsidiary Securities” means any Capital Stock and other securities of
a Subsidiary to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities results in the Company being required to file
separate financial statements of such Subsidiary with the Securities and
Exchange Commission (or any other Governmental Authority) pursuant to either
Rule 3-10 or 3-16 of Regulation S-X under the Securities Act, or any other law,
rule or regulation as in effect from time to time, but only to the extent
necessary to not be subject to such requirement.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means:

 

  (a) the taking of any action to enforce or realize upon any Lien, including
the institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code;

 

  (b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

 

  (c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off against, marshaling of, injunction respecting or
foreclosure on the Collateral or the Proceeds thereof;

 

  (d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

 

  (e) subject to pre-existing rights and licenses, the sale, lease, license, or
other disposition of all or any portion of the Collateral by private or public
sale or any other means permissible under applicable law;

 

  (f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

 

  (g) the exercise of any voting rights relating to any Capital Stock included
in the Collateral; and

 

  (h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of any Collateral.

 

18



--------------------------------------------------------------------------------

For the avoidance of doubt, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

“First Lien Indenture” means (i) the Original First Lien Indenture and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original First Lien
Indenture or (y) any subsequent First Lien Indenture (in each case, as amended,
restated, supplemented, waived or otherwise modified from time to time);
provided, that the requisite creditors party to such First Lien Indenture (or
their agent or other representative on their behalf) shall agree, by a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise in
form and substance reasonably satisfactory to the ABL Agent, the Term Agent and
any Additional Agent (other than any Designated Additional Agent), that the
obligations under such First Lien Indenture are subject to the terms and
provisions of this Agreement. Any reference to the First Lien Indenture shall be
deemed a reference to any First Lien Indenture then in existence.

“First Lien Note Agent” means Wilmington Trust, National Association in its
capacity as collateral agent under the First Lien Indenture, together with its
successors and assigns in such capacity from time to time, whether under the
Original First Lien Indenture or any subsequent First Lien Indenture, as well as
any Person designated as the “Agent” or “Collateral Agent” under any First Lien
Indenture.

“First Lien Note Bank Products Provider” means any Person that has entered into
a Bank Products Agreement with a First Lien Note Credit Party with the
obligations of such First Lien Note Credit Party thereunder being secured by one
or more First Lien Note Collateral Documents, as designated by the Company in
accordance with the terms of the First Lien Note Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Provider hereunder with respect to more than one Credit
Facility).

“First Lien Note Collateral Documents” means all “Note Security Documents” as
defined in the First Lien Indenture, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any First Lien Indenture, in each case as the same may be
amended, modified or supplemented from time to time.

“First Lien Note Credit Parties” means the First Lien Note Issuer, the First
Lien Note Guarantors and each other direct or indirect Subsidiary of the Company
or any of its Affiliates that is or becomes a party to any First Lien Note
Document.

“First Lien Note Documents” means the First Lien Indenture, the First Lien Note
Collateral Documents, any Bank Products Agreements between any First Lien Note
Credit Party and any First Lien Note Bank Products Provider, any Hedging
Agreements between any First Lien Note Credit Party and any First Lien Note
Hedging Provider, any Management Guarantee designated in respect of any First
Lien Note Collateral Document, and all other agreements,

 

19



--------------------------------------------------------------------------------

instruments, documents and certificates, as of the date of this Agreement or
hereafter executed by or on behalf of any First Lien Note Credit Party or any of
its respective Subsidiaries or Affiliates, and delivered to the First Lien
Trustee or First Lien Note Agent, in connection with any of the foregoing, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“First Lien Note Guaranties” means the guarantees of the First Lien Note
Guarantors pursuant to the Original First Lien Indenture and all other
guarantees of any First Lien Note Obligations of any First Lien Note Credit
Party by any other First Lien Note Credit Party in favor of any First Lien
Noteholder Secured Party, in each case as amended, restated, supplemented,
waived or otherwise modified from time to time.

“First Lien Note Guarantors” means the collective reference to each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the First Lien
Note Guaranties and any other Person who becomes a guarantor under any of the
First Lien Note Guaranties.

“First Lien Note Hedging Provider” means any Person that has entered into a
Hedging Agreement with a First Lien Note Credit Party with the obligations of
such First Lien Note Credit Party thereunder being secured by one or more First
Lien Note Collateral Documents, as designated by the Company in accordance with
the terms of the First Lien Note Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Provider
hereunder with respect to more than one Credit Facility).

“First Lien Note Issuer” means the Company, in its capacity as issuer under the
First Lien Indenture, together with its successors and assigns.

“First Lien Note Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether
existing as of the date of this Agreement or hereafter arising, whether arising
before, during or after the commencement of any case with respect to any First
Lien Note Credit Party under the Bankruptcy Code or any other Insolvency
Proceeding, owing by each First Lien Note Credit Party from time to time to the
First Lien Note Agent, the First Lien Trustee, the First Lien Noteholders, any
First Lien Note Bank Products Provider, any First Lien Note Hedging Provider or
any Management Credit Provider under any First Lien Note Document, whether for
principal, interest (including interest and fees which, but for the filing of a
petition in bankruptcy with respect to such First Lien Note Credit Party, would
have accrued on any First Lien Note Obligation, whether or not a claim is
allowed against such First Lien Note Credit Party for such interest and fees in
the related bankruptcy proceeding), fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the First Lien
Note Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“First Lien Noteholder Secured Parties” means the First Lien Trustee, the First
Lien Note Agent, the First Lien Noteholders, any First Lien Note Bank Products
Provider, any First Lien Note Hedging Provider and any Management Credit
Provider in respect of any First Lien Note Document.

 

20



--------------------------------------------------------------------------------

“First Lien Noteholders” means the holders of the First Lien Notes, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Holder” or a “Noteholder” under any First Lien Indenture.

“First Lien Notes” means the notes issued by the Company or any Indebtedness
otherwise incurred pursuant to the First Lien Indenture.

“First Lien Trustee” means Wilmington Trust, National Association in its
capacity as trustee under the First Lien Indenture, together with its successors
and assigns in such capacity from time to time, whether under the Original First
Lien Indenture or any subsequent First Lien Indenture, as well as any Person
designated as the “Trustee” under any First Lien Indenture.

“Foreign Subsidiary” means (a) any Subsidiary of the Company that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Subsidiary of such Foreign Subsidiary and
(b) any Subsidiary of the Company that has no material assets other than
securities or Indebtedness of one or more of the Subsidiaries described in
clause (a) above (or Subsidiaries thereof), intellectual property relating to
such Subsidiaries described in clause (a) above (or Subsidiaries thereof) and
other assets relating to an ownership interest in any such securities,
Indebtedness, intellectual property or Subsidiaries.

“General Intangibles” means all “general intangibles” as such term is defined in
the Uniform Commercial Code including, without limitation, with respect to any
Credit Party, all contracts, agreements, instruments and indentures in any form,
and portions thereof, to which such Credit Party is a party or under which such
Credit Party has any right, title or interest or to which such Credit Party or
any property of such Credit Party is subject, as the same may from time to time
be amended, supplemented, waived or otherwise modified from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“Guarantor” means any of the ABL Guarantors, Term Guarantors, First Lien Note
Guarantors, Second Lien Note Guarantors and any Additional Guarantors.

“Hedging Affiliate” means any ABL Hedging Affiliate, any Term Hedging Affiliate
or any Additional Hedging Affiliate, as applicable.

“Hedging Agreement” means any interest rate, foreign currency, commodity, credit
or equity swap, collar, cap, floor or forward rate agreement, or other agreement
or arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

“Hedging Provider” means any First Lien Note Hedging Provider, any Second Lien
Note Hedging Provider or any Additional Hedging Provider, as applicable.

 

21



--------------------------------------------------------------------------------

“Holding” means HDS Holding Corporation, a Delaware corporation, and any
successor in interest thereto.

“Holding Pledged Stock” means the Capital Stock of the Company to be pledged by
Holding pursuant to the Term Documents and/or the ABL Documents and/or (if
applicable) any Additional Documents.

“Impairment” shall have the meaning set forth in Section 2.1(e).

“Indebtedness” shall have the meaning assigned thereto in the ABL Credit
Agreement, the Term Credit Agreement, the First Lien Indenture, the Second Lien
Indenture or any Additional Credit Facility respectively, as applicable.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada).

“Intellectual Property” means, with respect to any Credit Party, the collective
reference to such Credit Party’s Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and Trademark
Licenses.

“Intervening Creditor” shall have the meaning set forth in Section 4.1(g).

“Inventory” has the meaning assigned in the Uniform Commercial Code as of the
date of this Agreement.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Lien Priority” means, with respect to any Lien of the ABL Agent, the ABL
Lenders, the Term Agent, the Term Creditors, the First Lien Note Agent, the
First Lien Noteholder Secured Parties, the Second Lien Note Agent, the Second
Lien Noteholder Secured Parties, any Additional Agent or any Additional
Creditors in the Collateral, the order of priority of such Lien as specified in
Section 2.1.

“Management Credit Provider” means any Person that is a beneficiary of a
Management Guarantee, as designated by the Company in accordance with the terms
of any Cash Flow Collateral Document.

“Management Guarantee” shall have the meaning assigned to such term (i) with
respect to the First Lien Note Obligations, in the Original First Lien Indenture
(if the Original First Lien

 

22



--------------------------------------------------------------------------------

Indenture is then in effect), or in any other First Lien Indenture then in
effect (if the Original First Lien Indenture is not then in effect), (ii) with
respect to the Second Lien Note Obligations, in the Original Second Lien
Indenture (if the Original Second Lien Indenture is then in effect), or in any
other Second Lien Indenture then in effect (if the Original Second Lien
Indenture is not then in effect), (iii) with respect to the Term Obligations, in
the Original Term Credit Agreement (if the Original Term Credit Agreement is
then in effect), or in any other Term Credit Agreement then in effect (if the
Original Term Credit Agreement is not then in effect) and (iv) with respect to
any Additional Obligations, in the applicable Additional Credit Facility.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are inconsistent with the provisions of this Agreement, including any
plan of reorganization that purports to re-order (whether by subordination,
invalidation, or otherwise) or otherwise disregard, in whole or part, the
provisions of Article 2 (Lien Priorities), the provisions of Article 4
(Application of Proceeds) or the provisions of Article 6 (Insolvency
Proceedings).

“Note Excluded Assets” means any Excluded Subsidiary Securities and the Holding
Pledged Stock.

“Original ABL Credit Agreement” means that certain Credit Agreement, dated as of
the date hereof, by and among the Company, the other ABL Borrowers, General
Electric Capital Corporation, as administrative agent, the ABL Credit Agreement
Lenders and the ABL Agent, as amended, restated, supplemented, waived or
otherwise modified from time to time.

“Original First Lien Indenture” means that certain Indenture dated as of the
date hereof by and among the First Lien Note Issuer, the First Lien Note
Guarantors, the First Lien Trustee, and the First Lien Note Agent, as amended,
restated, supplemented, waived or otherwise modified from time to time.

“Original Second Lien Indenture” means that certain Indenture dated as of the
date hereof by and among the Second Lien Note Issuer, the Second Lien Note
Guarantors, the Second Lien Trustee, and the Second Lien Note Agent, as amended,
restated, supplemented, waived or otherwise modified from time to time.

“Original Term Credit Agreement” means that certain Credit Agreement, dated as
of the date hereof, by and among the Term Borrower, Bank of America, N.A., as
administrative agent, the Term Credit Agreement Lenders and the Term Agent, as
amended, restated, supplemented, waived or otherwise modified from time to time.

“Party” means the ABL Agent, the First Lien Note Agent, the Second Lien Note
Agent, the Term Agent or any Additional Agent, and “Parties” means all of the
ABL Agent, the First Lien Note Agent, the Second Lien Note Agent, the Term Agent
and any Additional Agent.

“Patent License” means, with respect to any Credit Party, all United States
written license agreements of such Credit Party with any other Person that is
not an Affiliate or a Subsidiary of such Credit Party, in connection with any
United States patent, patent application, or patentable invention other than
agreements with any Person who is an Affiliate or a Subsidiary of such

 

23



--------------------------------------------------------------------------------

Credit Party, subject, in each case, to the terms of such license agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such licenses.

“Patents” means, with respect to any Credit Party, all of such Credit Party’s
right, title and interest in and to all United States patents, patent
applications and patentable inventions and all reissues and extensions thereof,
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now or hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Credit Party accruing thereunder or pertaining thereto.

“Payment Collateral” means all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency Proceeding.

“Pledged Securities” means intercompany promissory notes and Subsidiary Capital
Stock required to be pledged to any Agent under any ABL Collateral Document or
Cash Flow Collateral Document.

“Priority Collateral” means the ABL Priority Collateral or the Cash Flow
Priority Collateral.

“Proceeds” means (a) all “proceeds,” as such term is defined in Article 9 of the
Uniform Commercial Code, with respect to the Collateral, (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily and (c) in the case of
Proceeds of Pledged Securities, all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

24



--------------------------------------------------------------------------------

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, and whether acquired through the direct
acquisition of such property or assets or the acquisition of the Capital Stock
of any Person owning such property or assets, or otherwise.

“Requisite Cash Flow Holders” means (i) so long as the Cash Flow Intercreditor
Agreement is in effect, the “Controlling Senior Priority Secured Parties” as
defined and provided therein, or the requisite percentage of such Controlling
Senior Priority Secured Parties under the applicable Senior Priority Documents
(as defined in the Cash Flow Intercreditor Agreement) (or the agent or
representative with respect thereto) and (ii) at any time when the Cash Flow
Intercreditor Agreement is not in effect, unless otherwise agreed in writing by
and among the Cash Flow Collateral Agents, Additional Secured Parties, Term
Secured Parties, First Lien Noteholder Secured Parties and/or Second Lien
Noteholder Secured Parties holding, in the aggregate, in excess of 50% of the
aggregate principal amount of the Additional Obligations, the Term Obligations,
the First Lien Note Obligations and the Second Lien Note Obligations (in each
case, other than Additional Obligations, Term Obligations, First Lien Note
Obligations and Second Lien Note Obligations in respect to Bank Products
Agreements, Hedging Agreements or Management Guarantees); provided that, as to
this clause (ii) only, (x) if the matter being consented to or the action being
taken by the Cash Flow Collateral Representative is the subordination of Liens
to other Liens, the consent to DIP Financing, or the consent to a sale of all or
substantially all of the Cash Flow Priority Collateral or (after the Discharge
of ABL Obligations) all or substantially all of the Collateral, then “Requisite
Cash Flow Holders” means those Cash Flow Collateral Secured Parties necessary to
validly consent to the requested action in accordance with the applicable First
Lien Note Documents, Second Lien Note Documents, Term Documents and Additional
Documents, and (y) except as may be separately otherwise agreed in writing by
and among each Cash Flow Collateral Agent, on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby (including pursuant to the Cash
Flow Intercreditor Agreement), if the matter being consented to or the action
being taken by the Cash Flow Collateral Representative will affect any Series of
Cash Flow Collateral Obligations in a manner different and materially adverse
relative to the manner such matter or action affects any other Series of Cash
Flow Collateral Obligations, then “Requisite Cash Flow Holders” means (1) Cash
Flow Collateral Secured Parties holding, in the aggregate, in excess of 50% of
the aggregate principal amount of the Cash Flow Collateral Obligations (other
than Cash Flow Collateral Obligations in respect to Bank Products Agreements,
Hedging Agreements or Management Guarantees) and (2) Cash Flow Collateral
Secured Parties with respect to such Series of Cash Flow Collateral Obligations
necessary to validly consent to the requested action in accordance with the
applicable First Lien Note Documents, Second Lien Note Documents, Term Documents
or Additional Documents.

“Second Lien Indenture” means (i) the Original Second Lien Indenture and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original Second
Lien Indenture or (y) any

 

25



--------------------------------------------------------------------------------

subsequent Second Lien Indenture (in each case, as amended, restated,
supplemented, waived or otherwise modified from time to time); provided, that
the requisite creditors party to such Second Lien Indenture (or their agent or
other representative on their behalf) shall agree, by a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the ABL Agent, the Term Agent and any
Additional Agent (other than any Designated Additional Agent), that the
obligations under such Second Lien Indenture are subject to the terms and
provisions of this Agreement. Any reference to the Second Lien Indenture shall
be deemed a reference to any Second Lien Indenture then in existence.

“Second Lien Note Agent” means Wilmington Trust, National Association in its
capacity as collateral agent under the Second Lien Indenture, together with its
successors and assigns in such capacity from time to time, whether under the
Original Second Lien Indenture or any subsequent Second Lien Indenture, as well
as any Person designated as the “Agent” or “Collateral Agent” under any Second
Lien Indenture.

“Second Lien Note Bank Products Provider” means any Person that has entered into
a Bank Products Agreement with a Second Lien Note Credit Party with the
obligations of such Second Lien Note Credit Party thereunder being secured by
one or more Second Lien Note Collateral Documents, as designated by the Company
in accordance with the terms of the Second Lien Note Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

“Second Lien Note Collateral Documents” means all “Note Security Documents” as
defined in the Second Lien Indenture, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Second Lien Indenture, in each case as the same may be
amended, modified or supplemented from time to time.

“Second Lien Note Credit Parties” means the Second Lien Note Issuer, the Second
Lien Note Guarantors and each other direct or indirect Subsidiary of the Company
or any of its Affiliates that is or becomes a party to any Second Lien Note
Document.

“Second Lien Note Documents” means the Second Lien Indenture, the Second Lien
Note Collateral Documents, any Bank Products Agreements between any Second Lien
Note Credit Party and any Second Lien Note Bank Products Provider, any Hedging
Agreements between any Second Lien Note Credit Party and any Second Lien Note
Hedging Provider, any Management Guarantee designated in respect of any Second
Lien Note Collateral Document, and all other agreements, instruments, documents
and certificates, as of the date of this Agreement or hereafter executed by or
on behalf of any Second Lien Note Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Second Lien Trustee or Second
Lien Note Agent, in connection with any of the foregoing, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Second Lien Note Guaranties” means the guarantees of the Second Lien Note
Guarantors pursuant to the Original Second Lien Indenture and all other
guarantees of any

 

26



--------------------------------------------------------------------------------

Second Lien Note Obligations of any Second Lien Note Credit Party by any other
Second Lien Note Credit Party in favor of any Second Lien Noteholder Secured
Party, in each case as amended, restated, supplemented, waived or otherwise
modified from time to time.

“Second Lien Note Guarantors” means the collective reference to each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Second Lien
Note Guaranties and any other Person who becomes a guarantor under any of the
Second Lien Note Guaranties.

“Second Lien Note Hedging Provider” means any Person that has entered into a
Hedging Agreement with a Second Lien Note Credit Party with the obligations of
such Second Lien Note Credit Party thereunder being secured by one or more
Second Lien Note Collateral Documents, as designated by the Company in
accordance with the terms of the Second Lien Note Collateral Documents (provided
that no Person shall, with respect to any Hedging Agreement, be at any time a
Hedging Provider hereunder with respect to more than one Credit Facility).

“Second Lien Note Issuer” means the Company, in its capacity as issuer under the
Second Lien Indenture, together with its successors and assigns.

“Second Lien Note Obligations” means any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether existing as of the date of this Agreement or hereafter arising, whether
arising before, during or after the commencement of any case with respect to any
Second Lien Note Credit Party under the Bankruptcy Code or any other Insolvency
Proceeding, owing by each Second Lien Note Credit Party from time to time to the
Second Lien Note Agent, the Second Lien Trustee, the Second Lien Noteholders,
any Second Lien Note Bank Products Provider, any Second Lien Note Hedging
Provider or any Management Credit Provider under any Second Lien Note Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such Second Lien Note Credit
Party, would have accrued on any Second Lien Note Obligation, whether or not a
claim is allowed against such Second Lien Note Credit Party for such interest
and fees in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise, and all other amounts owing or due under the terms of the Second
Lien Note Documents, as amended, restated, modified, renewed, refunded, replaced
or refinanced in whole or in part from time to time.

“Second Lien Noteholder Secured Parties” means the Second Lien Trustee, the
Second Lien Note Agent, the Second Lien Noteholders, any Second Lien Note Bank
Products Provider, any Second Lien Note Hedging Provider and any Management
Credit Provider in respect of any Second Lien Note Document.

“Second Lien Noteholders” means the holders of the Second Lien Notes, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Holder” or a “Noteholder” under any Second Lien Indenture.

“Second Lien Notes” means the notes issued by the Company or any Indebtedness
otherwise incurred pursuant to the Second Lien Indenture.

 

27



--------------------------------------------------------------------------------

“Second Lien Trustee” means Wilmington Trust, National Association in its
capacity as trustee under the Second Lien Indenture, together with its
successors and assigns in such capacity from time to time, whether under the
Original Second Lien Indenture or any subsequent Second Lien Indenture, as well
as any Person designated as the “Trustee” under any Second Lien Indenture.

“Secured Parties” means the ABL Secured Parties, the First Lien Noteholder
Secured Parties, the Second Lien Noteholder Secured Parties, the Term Secured
Parties and the Additional Secured Parties.

“Series of Cash Flow Collateral Obligations” means, severally, (a) the
Indebtedness outstanding under the Term Credit Agreement, (b) the Indebtedness
outstanding under the First Lien Indenture, (c) the Indebtedness outstanding
under the Second Lien Indenture and (d) the Indebtedness outstanding under any
Additional Credit Facility.

“Subsidiary” of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Term Agent” means Bank of America, N.A. in its capacity as collateral agent
under the Term Credit Agreement, together with its successors and assigns in
such capacity from time to time, whether under the Original Term Credit
Agreement or any subsequent Term Credit Agreement, as well as any Person
designated as the “Agent,” “Administrative Agent” or “Collateral Agent” under
any Term Credit Agreement.

“Term Bank Products Affiliate” means any Person who (a) has entered into a Bank
Products Agreement with a Term Credit Party with the obligations of such Term
Credit Party thereunder being secured by one or more Term Collateral Documents,
(b) was a Term Agent, a Term Credit Agreement Lender or an Affiliate of a Term
Credit Agreement Lender at the time of entry into such Bank Products Agreement,
or on or prior to May 15, 2012, or at the time of the designation referred to in
the following clause (c), and (c) has been designated by the Company in
accordance with the terms of one or more Term Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Affiliate hereunder with respect to more than one Credit
Facility).

“Term Bank Products Provider” means any Person (other than a Term Bank Products
Affiliate) that has entered into a Bank Products Agreement with a Term Credit
Party with the obligations of such Term Credit Party thereunder being secured by
one or more Term Collateral Documents, as designated by the Company in
accordance with the terms of the Term Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

28



--------------------------------------------------------------------------------

“Term Borrower” means the Company in its capacity as borrower under the Term
Credit Agreement, together with its successors and assigns.

“Term Collateral Documents” means all “Security Documents” as defined in the
Original Term Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any Term Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Term Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or modified from time to
time.

“Term Credit Agreement” means (i) the Original Term Credit Agreement and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original Term
Credit Agreement or (y) any subsequent Term Credit Agreement (in each case, as
amended, restated, supplemented, waived or otherwise modified from time to
time); provided, that the requisite creditors party to such Term Credit
Agreement (or their agent or other representative on their behalf) shall agree,
by a joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the ABL Agent and any
Additional Agent (other than any Designated Additional Agent), that the
obligations under such Term Credit Agreement are subject to the terms and
provisions of this Agreement. Any reference to the Term Credit Agreement shall
be deemed a reference to any Term Credit Agreement then in existence.

“Term Credit Agreement Lenders” means the lenders, debtholders and other
creditors party from time to time to the Term Credit Agreement, together with
their successors, assigns and transferees.

“Term Credit Parties” means the Term Borrower, the Term Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is or becomes a party to any Term Document.

“Term Creditors” means all Term Credit Agreement Lenders, Term Bank Products
Affiliates, Term Hedging Affiliates, Term Bank Products Providers and Management
Credit Providers in respect of any Term Document and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Lender” under any Term Credit Agreement.

“Term Documents” means the Term Credit Agreement, the Term Guaranties, the Term
Collateral Documents, any Bank Products Agreements between any Term Credit Party
and any Term Bank Products Affiliate or Term Bank Products Provider, any Hedging
Agreements between any Term Credit Party and any Term Hedging Affiliate, any
Management Guarantee designated in respect of any Term Collateral Document,
those other ancillary agreements as to which the Term Agent or any Term Creditor
is a party or a beneficiary and all other agreements, instruments, documents and
certificates, as of the date of this Agreement or thereafter executed

 

29



--------------------------------------------------------------------------------

by or on behalf of any Term Credit Party or any of its respective Subsidiaries
or Affiliates, and delivered to the Term Agent, in connection with any of the
foregoing or any Term Credit Agreement, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Term Guaranties” means that certain guarantee agreement dated as of the date of
this Agreement by the Term Guarantors in favor of the Term Agent, and all other
guarantees of any Term Obligations of any Term Credit Party by any other Term
Credit Party in favor of any Term Secured Party, in each case as amended,
restated, supplemented, waived or otherwise modified from time to time.

“Term Guarantors” means the collective reference to each of the Company’s
Domestic Subsidiaries that is a guarantor under any of the Term Guaranties and
any other Person who becomes a guarantor under any of the Term Guaranties.

“Term Hedging Affiliate” means any Person who (a) has entered into a Hedging
Agreement with a Term Credit Party with the obligations of such Term Credit
Party thereunder being secured by one or more Term Collateral Documents, (b) was
(i) a Term Agent, a Term Credit Agreement Lender or an “Other Representative”
under and as defined in any Term Credit Agreement or an Affiliate of a Term
Agent, a Term Credit Agreement Lender or an “Other Representative” under and as
defined in any Term Credit Agreement at the time of entry into such Hedging
Agreement, or on or prior to May 15, 2012, or at the time of the designation
referred to in the following clause (c) or (ii) an ABL Agent, an ABL Credit
Agreement Lender or an Affiliate of an ABL Credit Agreement Lender at the time
of entry into such Hedging Agreement, or on or prior to the date of this
Agreement, or at the time of the designation referred to in the following clause
(c), and (c) has been designated by the Company in accordance with the terms of
one or more Term Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

“Term Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether
existing as of the date of this Agreement or hereafter arising, whether arising
before, during or after the commencement of any case with respect to any Term
Credit Party under the Bankruptcy Code or any other Insolvency Proceeding, owing
by each Term Credit Party from time to time to the Term Agent, the
“administrative agent” or “agent” under the Term Credit Agreement, the Term
Creditors or any of them, including any Term Bank Products Affiliates, Term
Hedging Affiliates, Term Bank Products Providers or Management Credit Providers,
under any Term Document, whether for principal, interest (including interest and
fees which, but for the filing of a petition in bankruptcy with respect to such
Term Credit Party, would have accrued on any Term Obligation, whether or not a
claim is allowed against such Term Credit Party for such interest and fees in
the related bankruptcy proceeding), reimbursement of amounts drawn under letters
of credit, payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Term Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Term Secured Parties” means the Term Agent and the Term Creditors.

 

30



--------------------------------------------------------------------------------

“Trade Secret Licenses” means, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Company or
such Credit Party, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trade Secrets” mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, including,
without limitation, (i) all income, royalties, damages and payments now or
hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses, non disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

“Trademark License” means, with respect to any Credit Party, all United States
written license agreements of such Credit Party providing for the grant by or to
such Credit Party of any right under any United States trademarks, service
marks, trade names, trade dress or other indicia of trade origin or business
identifiers, with any other Person who is not an Affiliate or Subsidiary of such
Credit Party, subject, in each case, to the terms of such license agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such licenses.

“Trademarks” means, with respect to any Credit Party, all of such Credit Party’s
right, title and interest in and to all United States trademarks, service marks,
trade names, trade dress or other indicia of trade origin or business
identifiers, trademark and service mark registrations, and applications for
trademark or service mark registrations (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or
a Statement of Use under Sections 1(c) and 1(d) of said Act has been filed, it
being understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant of a security interest in such
intent to use application would invalidate or otherwise jeopardize such Credit
Party’s rights therein), and any renewals thereof, including, without
limitation, (i) the right to sue or otherwise recover for any and all past,
present and future infringements or dilutions thereof, (ii) all income,
royalties, damages and other payments now or hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements thereof), and (iii) all other rights corresponding thereto
in the United States and all other rights of any kind whatsoever of such Credit
Party accruing thereunder or pertaining thereto in the United States, together
in each case with the goodwill of the business connected with the use of, and
symbolized by, each such trademark, service mark, trade name, trade dress or
other indicia of trade origin or business identifiers.

 

31



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as the same may,
from time to time, be in effect in the State of New York; provided that to the
extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

Section 1.3 Rules of Construction.

Unless the context of this Agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the term “including” is not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. Article, section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any reference herein to the repayment in full of an obligation shall
mean the payment in full in cash of such obligation, or in such other manner as
may be approved in writing by the requisite holders or representatives in
respect of such obligation, or in such other manner as may be approved by the
requisite holders or representatives in respect of such obligation.

ARTICLE 2

LIEN PRIORITY

Section 2.1 Agreement to Subordinate.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Agent or
the ABL Lenders in respect of all or any portion of the Collateral, or of any
Liens granted to any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Parties in respect of all or any portion of the Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent or any Cash Flow Collateral Agent (or the ABL Lenders or any Cash
Flow Collateral Secured Parties) in any Collateral,

 

32



--------------------------------------------------------------------------------

(iii) any provision of the Uniform Commercial Code, the Bankruptcy Code or any
other applicable law, or of the ABL Documents or any Cash Flow Collateral
Documents, (iv) whether the ABL Agent or any Cash Flow Collateral Agent, in each
case, either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of the ABL Agent or the ABL Lenders or any Cash Flow Collateral Agent or
any Cash Flow Collateral Secured Parties securing any of the ABL Obligations or
any Cash Flow Collateral Obligations, respectively, are (x) subordinated to any
Lien securing any obligation of any Credit Party other than any Cash Flow
Collateral Obligations (in the case of the ABL Obligations) or the ABL
Obligations (in the case of any Cash Flow Collateral Obligations), respectively,
or (y) otherwise subordinated, voided, avoided, invalidated or lapsed or
(vi) any other circumstance of any kind or nature whatsoever, the ABL Agent, on
behalf of itself and the ABL Lenders, and each Cash Flow Collateral Agent, on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, hereby agree that:

(1) any Lien in respect of all or any portion of the ABL Priority Collateral as
of the date of this Agreement or hereafter held by or on behalf of any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party that secures all or
any portion of any Cash Flow Collateral Obligations shall in all respects be
junior and subordinate to all Liens granted to the ABL Agent and the ABL Lenders
in the ABL Priority Collateral to secure all or any portion of the ABL
Obligations;

(2) any Lien in respect of all or any portion of the ABL Priority Collateral as
of the date of this Agreement or hereafter held by or on behalf of the ABL Agent
or any ABL Lender that secures all or any portion of the ABL Obligations shall
in all respects be senior and prior to all Liens granted to any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party in the ABL Priority
Collateral to secure all or any portion of any Cash Flow Collateral Obligations;

(3) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral as of the date of this Agreement or hereafter held by or on behalf of
the ABL Agent or any ABL Lender that secures all or any portion of the ABL
Obligations shall in all respects be junior and subordinate to all Liens granted
to any Cash Flow Collateral Agent and any Cash Flow Collateral Secured Parties
in the Cash Flow Priority Collateral to secure all or any portion of any Cash
Flow Collateral Obligations (except as may be separately otherwise agreed in
writing by, and solely as between, any Additional Agent, on behalf of itself and
the Additional Creditors represented thereby, and the ABL Agent, on behalf of
itself and the ABL Lenders, with respect to the Cash Flow Priority Collateral);

(4) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral as of the date of this Agreement or hereafter held by or on behalf of
any Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party that
secures all or any portion of any Cash Flow Collateral Obligations shall in all
respects be senior and prior to all Liens granted to the ABL Agent or any

 

33



--------------------------------------------------------------------------------

ABL Lender in the Cash Flow Priority Collateral to secure all or any portion of
the ABL Obligations (except as may be separately otherwise agreed in writing by,
and solely as between, any Additional Agent, on behalf of itself and the
Additional Creditors represented thereby, and the ABL Agent, on behalf of itself
and the ABL Lenders, with respect to the Cash Flow Priority Collateral); and

(5) any Lien in respect of all or any portion of the Collateral as of the date
of this Agreement or hereafter held by or on behalf of any Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party that secures all or any portion
of any Cash Flow Collateral Obligations shall in all respects be pari passu and
equal in priority with any Lien in respect of all or any portion of the
Collateral as of the date of this Agreement or hereafter held by or on behalf of
each other Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party
represented by such other Cash Flow Collateral Agent that secures all or any
portion of any Cash Flow Collateral Obligations (except as may be separately
otherwise agreed in writing by, and solely as between or among, any two or more
Cash Flow Collateral Agents, each on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby (including pursuant to the Cash
Flow Intercreditor Agreement)).

(b) Notwithstanding any failure by any ABL Secured Party or Cash Flow Collateral
Secured Party to perfect its security interests in the Collateral or any
avoidance, invalidation, priming or subordination by any third party or court of
competent jurisdiction of the security interests in the Collateral granted to
the ABL Secured Parties or any Cash Flow Collateral Secured Party:

(1) the priority and rights as between the ABL Secured Parties, on the one hand,
and the Cash Flow Collateral Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein; and

(2) the priority and rights as between any Cash Flow Collateral Agent and the
Cash Flow Collateral Secured Parties represented thereby, on the one hand, and
any other Cash Flow Collateral Agent and the Cash Flow Collateral Secured
Parties represented thereby, on the other hand, with respect to the Collateral
shall be as set forth herein (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)).

(c) Each Cash Flow Collateral Agent, for and on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby, acknowledges and agrees
that (x) the ABL Agent, for the benefit of itself and the ABL Lenders, has
concurrently herewith been granted Liens upon all of the Collateral in which
such Cash Flow Collateral Agent has been granted Liens (except to the extent
provided in Section 7.22 hereof) and such Cash Flow Collateral Agent hereby
consents thereto and (y) each other Cash Flow Collateral Agent, for the benefit
of itself and the Cash Flow Collateral Secured Parties represented thereby, has

 

34



--------------------------------------------------------------------------------

concurrently herewith been granted (or, in the case of any Additional Agent, may
in the future be granted) Liens upon all of the Collateral in which such Cash
Flow Collateral Agent has been granted Liens and such Cash Flow Collateral Agent
hereby consents thereto. The ABL Agent, for and on behalf of itself and the ABL
Lenders, acknowledges and agrees that each Cash Flow Collateral Agent, for the
benefit of itself and the Cash Flow Collateral Secured Parties represented
thereby, has concurrently herewith been granted (or, in the case of any
Additional Agent, may in the future be granted) Liens upon all of the Collateral
in which the ABL Agent has been granted Liens (except to the extent provided in
Section 7.22 hereof) and the ABL Agent hereby consents thereto. The
subordination of Liens by each Cash Flow Collateral Agent in favor of the ABL
Agent and by the ABL Agent in favor of each Cash Flow Collateral Agent, in each
case as set forth herein, shall not be deemed to subordinate the Liens of the
ABL Agent or any Cash Flow Collateral Agent to the Liens of any other Person.
The provision of pari passu and equal priority as between Liens of any Cash Flow
Collateral Agent and Liens of any other Cash Flow Collateral Agent, in each case
as set forth herein, shall not be deemed to subordinate the Liens of any Cash
Flow Collateral Agent to the Liens of any Person other than the ABL Agent as and
to the extent set forth herein, or to provide that the Liens of any Cash Flow
Collateral Agent will be pari passu or of equal priority with the Liens of any
other Person.

(d) Lien priority as among the ABL Obligations, the First Lien Note Obligations,
the Second Lien Note Obligations, the Term Obligations and any Additional
Obligations with respect to any Collateral will be governed solely by this
Agreement, except as may be separately otherwise agreed in writing by or among
any applicable Parties (including, as among the Cash Flow Collateral Secured
Parties, pursuant to the Cash Flow Intercreditor Agreement).

(e) Each Cash Flow Collateral Agent, on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby, hereby acknowledges and agrees
that (except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby
(including pursuant to the Cash Flow Intercreditor Agreement)), it is the
intention of the Cash Flow Collateral Secured Parties of each Series of Cash
Flow Collateral Obligations that the holders of Cash Flow Collateral Obligations
of such Series of Cash Flow Collateral Obligations (and not the Cash Flow
Collateral Secured Parties of any other Series of Cash Flow Collateral
Obligations) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the Cash Flow Collateral Obligations of such Series
of Cash Flow Collateral Obligations are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of Cash
Flow Collateral Obligations), (y) any of the Cash Flow Collateral Obligations of
such Series of Cash Flow Collateral Obligations do not have an enforceable
security interest in any of the Collateral securing any other Series of Cash
Flow Collateral Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Cash Flow
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of Cash Flow Collateral Obligations but junior to the security
interest of any other Series of Cash Flow Collateral Obligations or (ii) the
existence of any Collateral for any other Series of Cash Flow Collateral
Obligations that is not also Collateral for the other Series of Cash Flow
Collateral Obligations (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any

 

35



--------------------------------------------------------------------------------

Series of Cash Flow Collateral Obligations, an “Impairment” of such Series of
Cash Flow Collateral Obligations). In the event of any Impairment with respect
to any Series of Cash Flow Collateral Obligations (except as may be separately
otherwise agreed in writing by, and solely as between or among, any two or more
Cash Flow Collateral Agents, each on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby (including pursuant to the Cash
Flow Intercreditor Agreement)), the results of such Impairment shall be borne
solely by the holders of such Series of Cash Flow Collateral Obligations, and
the rights of the holders of such Series of Cash Flow Collateral Obligations
(including, without limitation, the right to receive distributions in respect of
such Series of Cash Flow Collateral Obligations pursuant to Section 4.1) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment are borne solely by the holders of the Series of such Cash Flow
Collateral Obligations subject to such Impairment.

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Cash Flow Collateral Agent, for and on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby, shall not (and waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of the ABL Agent and the
ABL Lenders in respect of the Collateral or the provisions of this Agreement.
Except to the extent expressly set forth in this Agreement, none of the Cash
Flow Collateral Agents or the Cash Flow Collateral Secured Parties represented
thereby will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by the ABL Agent or any ABL Lender under the ABL
Documents with respect to the ABL Priority Collateral. Except to the extent
expressly set forth in this Agreement, each Cash Flow Collateral Agent, for
itself and on behalf of the Cash Flow Collateral Secured Parties represented
thereby, waives any and all rights it or the Cash Flow Collateral Secured
Parties represented thereby may have as a junior lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which the ABL Agent
or any ABL Lender seeks to enforce its Liens in any ABL Priority Collateral.

(b) Each Cash Flow Collateral Agent, for and on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby, shall not (and waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of any other Cash Flow
Collateral Agent or Cash Flow Collateral Secured Party represented by such other
Cash Flow Collateral Agent in respect of the Collateral or the provisions of
this Agreement (except as may be separately otherwise agreed in writing by, and
solely as between or among, any two or more Cash Flow Collateral Agents, each on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby (including pursuant to the Cash Flow Intercreditor Agreement)). Except
to the extent expressly set forth in this Agreement and, for the avoidance of
doubt, subject to Section 2.3(c), none of the Cash Flow Collateral Agents or the
Cash Flow Collateral Secured Parties will take any action that would interfere
with any Exercise of Secured Creditor Remedies undertaken by any other Cash Flow
Collateral Agent or Cash Flow Collateral

 

36



--------------------------------------------------------------------------------

Secured Party represented by such other Cash Flow Collateral Agent under any
Cash Flow Collateral Documents with respect to the Collateral (except as may be
separately otherwise agreed in writing by, and solely as between or among, any
two or more Cash Flow Collateral Agents, each on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby (including pursuant to the
Cash Flow Intercreditor Agreement)). Except to the extent expressly set forth in
this Agreement and, for the avoidance of doubt, subject to Section 2.3(c), each
Cash Flow Collateral Agent, for itself and on behalf of the Cash Flow Collateral
Secured Parties represented thereby, waives any and all rights it or the Cash
Flow Collateral Secured Parties represented by it may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Cash Flow Collateral Agent or Cash Flow Collateral
Secured Party represented by such other Cash Flow Collateral Agent seeks to
enforce its Liens in any Collateral (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Cash Flow
Collateral Agents, each on behalf of itself and the Cash Flow Collateral Secured
Parties represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)).

(c) The ABL Agent, for and on behalf of itself and the ABL Lenders, agrees that
it and they shall not (and hereby waives any right to) take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Cash Flow Collateral Agent or
any Cash Flow Collateral Secured Parties in respect of the Collateral or the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by, and solely as between, any Additional Agent, on behalf of itself and
the Additional Creditors represented thereby, and the ABL Agent, on behalf of
itself and the ABL Lenders, with respect to the Cash Flow Priority Collateral).
Except to the extent expressly set forth in this Agreement, the ABL Agent, for
itself and on behalf of the ABL Lenders, agrees that none of the ABL Agent or
the ABL Lenders will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party under any Cash Flow Collateral Documents,
with respect to the Cash Flow Priority Collateral (except as may be separately
otherwise agreed in writing by, and solely as between, any Additional Agent, on
behalf of itself and the Additional Creditors represented thereby, and the ABL
Agent, on behalf of itself and the ABL Lenders, with respect to the Cash Flow
Priority Collateral). Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Lenders, hereby
waives any and all rights it or the ABL Lenders may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party seeks to enforce its Liens in any Cash Flow Priority Collateral
(except as may be separately otherwise agreed in writing by, and solely as
between, any Additional Agent, on behalf of itself and the Additional Creditors
represented thereby, and the ABL Agent, on behalf of itself and the ABL Lenders,
with respect to the Cash Flow Priority Collateral).

(d) For the avoidance of doubt, the assertion of priority rights established
under the terms of this Agreement shall not be considered a challenge to Lien
priority of any Party prohibited by this Section 2.2.

 

37



--------------------------------------------------------------------------------

Section 2.3 Remedies Standstill.

(a) Until the date upon which the Discharge of ABL Obligations shall have
occurred, no Cash Flow Collateral Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) nor any Cash Flow Collateral Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral without the written consent of the ABL Agent or knowingly
take, receive or accept any Proceeds of ABL Priority Collateral, it being
understood and agreed that the temporary deposit of Proceeds of ABL Priority
Collateral in a Deposit Account controlled by any Cash Flow Collateral Agent
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the ABL Agent. Subject to Section 2.3(c), from and after
the date upon which the Discharge of ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of the ABL Agent), any Cash
Flow Collateral Agent or any Cash Flow Collateral Secured Party may Exercise Any
Secured Creditor Remedies under the Cash Flow Collateral Documents or applicable
law as to any ABL Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.
Notwithstanding anything to the contrary contained herein, any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party may (subject, as
among the Cash Flow Collateral Secured Parties, to any limitations separately
agreed by and among Cash Flow Collateral Secured Parties, including pursuant to
the Cash Flow Intercreditor Agreement):

(i) file a claim or statement of interest with respect to its respective Cash
Flow Collateral Obligations, provided that an Insolvency Proceeding has been
commenced by or against any Credit Party;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL Secured
Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Cash Flow Collateral Secured Parties represented thereby, including
any claims secured by the Cash Flow Priority Collateral or the ABL Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Credit Parties arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Cash Flow Priority Collateral; and

 

38



--------------------------------------------------------------------------------

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

(b) The ABL Agent, on behalf of itself and the ABL Lenders, agrees that until
the date upon which the Discharge of All Cash Flow Collateral Obligations shall
have occurred, neither the ABL Agent nor any ABL Lender will Exercise Any
Secured Creditor Remedies with respect to the Cash Flow Priority Collateral
without the written consent of each Cash Flow Collateral Agent or knowingly
take, receive or accept any Proceeds of the Cash Flow Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of Cash Flow
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Cash Flow Collateral Representative. From and after the date
upon which the Discharge of All Cash Flow Collateral Obligations shall have
occurred (or prior thereto upon obtaining the written consent of the Cash Flow
Collateral Representative), the ABL Agent or any ABL Lender may Exercise Any
Secured Creditor Remedies under the ABL Documents or applicable law as to any
Cash Flow Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the ABL Agent or any ABL
Lender is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof. Notwithstanding anything to the contrary contained herein,
the ABL Agent or any ABL Secured Party may:

(i) file a claim or statement of interest with respect to the ABL Obligations,
provided that an Insolvency Proceeding has been commenced by or against any
Credit Party;

(ii) take any action (not adverse to the priority status of the Liens on the
Cash Flow Priority Collateral, or the rights of any Cash Flow Collateral Agent
or any of the Cash Flow Collateral Secured Parties to exercise rights, powers,
and/or remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Cash Flow
Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the ABL Secured Parties, including any claims secured by the Cash Flow
Priority Collateral or the ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

39



--------------------------------------------------------------------------------

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Credit Parties arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Cash Flow Collateral Agent shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

(c) No Cash Flow Collateral Agent nor any Cash Flow Collateral Secured Party
will Exercise Any Secured Creditor Remedies with respect to any of the
Collateral without the written consent of the Cash Flow Collateral
Representative or knowingly take, receive or accept any Proceeds of Collateral
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby
(including pursuant to the Cash Flow Intercreditor Agreement)), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by any Cash Flow Collateral Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Cash Flow Collateral Representative (or, in the case of ABL
Priority Collateral, to the ABL Agent); provided that nothing in this sentence
shall prohibit any Cash Flow Collateral Agent from taking such actions in its
capacity as Cash Flow Collateral Representative, if applicable. Subject to
Section 2.3(a), the Cash Flow Collateral Representative may Exercise Any Secured
Creditor Remedies under the Cash Flow Collateral Documents or applicable law as
to any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Cash Flow Collateral
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof. Each Cash Flow Collateral Secured Party hereby
appoints the Cash Flow Collateral Representative as its agent to exercise all
remedies under all Cash Flow Collateral Documents. Notwithstanding anything to
the contrary contained herein, any Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party may (subject to Section 2.3(a) and, as among the Cash
Flow Collateral Secured Parties, to any limitations separately agreed by and
among Cash Flow Collateral Secured Parties, including pursuant to the Cash Flow
Intercreditor Agreement):

(i) file a claim or statement of interest with respect to its respective Cash
Flow Collateral Obligations, provided that an Insolvency Proceeding has been
commenced by or against any Credit Party;

 

40



--------------------------------------------------------------------------------

(ii) take any action (not adverse to the priority status of the Liens on the
Collateral, or the rights of any Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party to exercise rights, powers, and/or remedies in respect
thereof, including those under Article 6) in order to create, prove, perfect,
preserve or protect (but not enforce) its Lien on and rights in, and the
perfection and priority of its Lien on, any of the Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Cash Flow Collateral Secured Parties represented thereby, including
any claims secured by the Collateral, if any, in each case in accordance with
the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Credit Parties arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Collateral; and

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Cash Flow Collateral Agent shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

(d) Notwithstanding any other provision of this Agreement, nothing contained
herein shall be construed to prevent (i) the ABL Agent or any ABL Lender from
objecting to any proposed retention of Collateral by any Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party represented thereby in full or
partial satisfaction of any Cash Flow Collateral Obligations, (ii) any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party from objecting to any
proposed retention of Collateral by the ABL Agent or any ABL

 

41



--------------------------------------------------------------------------------

Lender in full or partial satisfaction of any ABL Obligations or (iii) any Cash
Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby from objecting to any proposed retention of Collateral by any other Cash
Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby in full or partial satisfaction of any Cash Flow Collateral Obligations
(except as may be otherwise separately agreed by and among Cash Flow Collateral
Secured Parties, including pursuant to the Cash Flow Intercreditor Agreement).

(e) Nothing in this Agreement shall prohibit the receipt by any Cash Flow
Collateral Secured Party of the required payments of interest, principal and
other amounts owed in respect of the Cash Flow Collateral Obligations, so long
as such receipt is not the direct or indirect result of the exercise by any Cash
Flow Collateral Secured Party of rights or remedies as a secured creditor in
respect of the ABL Priority Collateral (including set-off) or enforcement in
contravention of this Agreement of any Lien held by it. Nothing in this
Agreement shall prohibit the receipt by any ABL Secured Party of the required
payments of interest, principal and other amounts owed in respect of ABL
Obligations, so long as such receipt is not the direct or indirect result of the
exercise by any ABL Secured Party of rights or remedies as a secured creditor in
respect of the Cash Flow Priority Collateral (including set-off) or enforcement
in contravention of this Agreement of any Lien held by it.

Section 2.4 Exercise of Rights.

(a) Notice of ABL Agent’s Lien. Without limiting Section 2.3 hereof, each Cash
Flow Collateral Agent, for and on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, hereby agrees that, until the date upon
which the Discharge of ABL Obligations shall have occurred, in connection with
any Exercise of Secured Creditor Remedies by such Cash Flow Collateral Agent
(including in its capacity as Cash Flow Collateral Representative, if
applicable) or any Cash Flow Collateral Secured Party represented thereby with
respect to any ABL Priority Collateral, such Cash Flow Collateral Agent or such
Cash Flow Collateral Secured Party, as applicable, shall advise any purchaser or
transferee of any ABL Priority Collateral in writing that the sale (whether
public, private, by foreclosure, or otherwise) or other transfer is subject to
the Liens of the ABL Agent and the ABL Lenders, unless the ABL Agent otherwise
consents in writing. In addition, each Cash Flow Collateral Agent agrees, for
and on behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, that, until the date upon which the Discharge of ABL Obligations shall
have occurred, any notice of any proposed foreclosure or sale of any ABL
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the ABL Agent’s and the ABL Lenders’ prior
Liens and that such Liens shall continue as against the ABL Priority Collateral
to be sold, unless the ABL Agent otherwise consents in writing.

(b) Notice of Cash Flow Collateral Agents’ Liens.

(i) Without limiting Section 2.3 hereof, the ABL Agent, for and on behalf of
itself and the ABL Lenders, hereby agrees that, until the date upon which the
applicable Discharge of Cash Flow Collateral Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the ABL Agent or
any ABL Lender with respect to the Cash Flow Collateral Priority Collateral, the
ABL Agent

 

42



--------------------------------------------------------------------------------

or such ABL Lender, as applicable, shall advise any purchaser or transferee of
any Cash Flow Priority Collateral in writing that the sale (whether public,
private, by foreclosure, or otherwise) or other transfer is subject to the Liens
of each Cash Flow Collateral Agent and the Cash Flow Collateral Secured Parties
represented thereby, unless, with respect to the Lien of any Cash Flow
Collateral Agent, such Cash Flow Collateral Agent otherwise consents in writing.
In addition, the ABL Agent agrees, for and on behalf of itself and the ABL
Lenders, that, until the date upon which the applicable Discharge of Cash Flow
Collateral Obligations shall have occurred, any notice of any proposed
foreclosure or sale of any Cash Flow Priority Collateral and any other notice in
connection with the Exercise of Secured Creditor Remedies with respect thereto
shall state prominently and clearly that the sale is subject to the prior Liens
of each Cash Flow Collateral Agent and the Cash Flow Collateral Secured Parties
represented thereby and that such Liens shall continue as against the Cash Flow
Priority Collateral to be sold, unless, with respect to the Lien of any Cash
Flow Collateral Agent, such Cash Flow Collateral Agent otherwise consents in
writing.

(ii) Without limiting Section 2.3 or Section 2.4(a) hereof, each Cash Flow
Collateral Agent, for and on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, hereby agrees that, until the date upon
which the applicable Discharge of Cash Flow Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by such Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party represented thereby
with respect to any Collateral, such Cash Flow Collateral Agent or Cash Flow
Collateral Secured Party, as applicable, shall advise any purchaser or
transferee of any Collateral in writing that the sale (whether public, private,
by foreclosure, or otherwise) or other transfer is subject to any Liens of each
other Cash Flow Collateral Agent and any Cash Flow Collateral Secured Parties
represented thereby (except as may be separately otherwise agreed in writing by,
and solely as between or among, any two or more Cash Flow Collateral Agents, in
each case on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby). In addition, without limiting Section 2.4(a) hereof, each
Cash Flow Collateral Agent agrees, for and on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby, that, until the date upon which
the applicable Discharge of Cash Flow Collateral Obligations shall have
occurred, any notice of any proposed foreclosure or sale of any Collateral and
any other notice in connection with the Exercise of Secured Creditor Remedies
with respect thereto shall state prominently and clearly that the sale is
subject to any Liens of each other Cash Flow Collateral Agent and any Cash Flow
Collateral Secured Party represented thereby and that such Liens shall continue
as against the Collateral to be sold (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Cash Flow
Collateral Agents, in each case on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby).

(c) No Other Restrictions.

(i) Except as expressly set forth in this Agreement, each of the ABL Agent, the
ABL Lenders, each Cash Flow Collateral Agent and each Cash Flow Collateral
Secured Party shall have any and all rights and remedies it may have as a

 

43



--------------------------------------------------------------------------------

creditor under applicable law, including the right to the Exercise of Secured
Creditor Remedies (except as may be separately otherwise agreed in writing by
and between or among any applicable Parties, solely as among such Parties and
the Secured Parties represented thereby), provided, however, that the Exercise
of Secured Creditor Remedies with respect to the Collateral shall be subject to
the Lien Priority and to the provisions of this Agreement, including Sections
2.3, 2.4 and 4.1 hereof. The ABL Agent may enforce the provisions of the ABL
Documents, each Cash Flow Collateral Agent (including in its capacity as Cash
Flow Collateral Representative, if applicable) may enforce the provisions of its
respective Cash Flow Collateral Documents, and each may Exercise Any Secured
Creditor Remedies, all in such order and in such manner as each may determine in
the exercise of its sole discretion, consistent with the terms of this Agreement
and mandatory provisions of applicable law (except as may be separately
otherwise agreed in writing by and between or among any applicable Parties,
solely as among such Parties and the Secured Parties represented thereby);
provided, however, that each of the ABL Agent and each Cash Flow Collateral
Agent (including in its capacity as Cash Flow Collateral Representative, if
applicable) agrees to provide to each other such Party copies of any notices
that it is required under applicable law to deliver to any Borrower or any
Guarantor; provided, further, however, that any failure by the ABL Agent to
provide any such copies to any other such Party shall not impair any of the ABL
Agent’s rights hereunder or under any of the ABL Documents and any failure by
any Cash Flow Collateral Agent to provide any such copies to any other such
Party shall not impair any of such Cash Flow Collateral Agent’s rights hereunder
or under any of its respective Cash Flow Collateral Documents.

(ii) Each of the ABL Agent and the ABL Lenders agrees that it will not institute
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against any Cash Flow Collateral Agent or any Cash
Flow Collateral Secured Party represented thereby seeking damages from or other
relief by way of specific performance, instructions or otherwise, with respect
to, any action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.

(iii) Each Cash Flow Collateral Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) and the Cash Flow Collateral Secured
Parties represented thereby agrees that it will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against the ABL Agent or any other ABL Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken.

(iv) Each Cash Flow Collateral Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) and the Cash Flow Collateral Secured
Parties represented thereby agrees that it will not institute any suit or other

 

44



--------------------------------------------------------------------------------

proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against any other Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party represented thereby seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by, and solely as between or among, any
two or more Cash Flow Collateral Agents, each on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby).

(d) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Agent, (B) any sale, transfer or
other disposition of all or any portion of the ABL Priority Collateral, so long
as such sale, transfer or other disposition is then permitted by the ABL
Documents or (C) the release of the ABL Secured Parties’ Lien on all or any
portion of the ABL Priority Collateral, so long as such release shall have been
approved by the requisite ABL Lenders (as determined pursuant to the ABL
Documents), in the case of clauses (B) and (C) only to the extent prior to the
date upon which the Discharge of ABL Obligations shall have occurred and not in
connection with a Discharge of ABL Obligations (and irrespective of whether an
Event of Default has occurred), each Cash Flow Collateral Agent agrees, on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, that so long as the net cash proceeds of any such sale, if any,
described in clause (A) above are applied as provided in Section 4.1 hereof,
such sale will be free and clear of the Liens on such ABL Priority Collateral
securing the Cash Flow Collateral Obligations, and Liens of each Cash Flow
Collateral Agent and the Cash Flow Collateral Secured Parties represented
thereby with respect to the ABL Priority Collateral so sold, transferred,
disposed or released shall terminate and be automatically released without
further action. In furtherance of, and subject to, the foregoing, each Cash Flow
Collateral Agent agrees that it will execute any and all Lien releases or other
documents reasonably requested by the ABL Agent in connection therewith, so long
as the net cash proceeds, if any, from such sale or other disposition of such
ABL Priority Collateral described in clause (A) above are applied in accordance
with the terms of this Agreement. Each Cash Flow Collateral Agent hereby
appoints the ABL Agent and any officer or duly authorized person of the ABL
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power of attorney in the place and stead of such Party and
in the name of such Party or in the ABL Agent’s own name, from time to time, in
the ABL Agent’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

45



--------------------------------------------------------------------------------

(ii) In the event of (A) any private or public sale of all or any portion of the
Cash Flow Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Cash Flow Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Cash Flow Priority Collateral, so long as such sale, transfer or
other disposition is then permitted by the Cash Flow Priority Collateral
Documents or (C) the release of the Cash Flow Collateral Secured Parties’ Liens
on all or any portion of the Cash Flow Priority Collateral, so long as such
release shall have been approved by the Requisite Cash Flow Holders, in the case
of clauses (B) and (C) only to the extent prior to the date upon which the
Discharge of All Cash Flow Collateral Obligations shall have occurred and not in
connection with a Discharge of All Cash Flow Collateral Obligations (and
irrespective of whether an Event of Default has occurred), the ABL Agent agrees,
on behalf of itself and the ABL Lenders, that so long as the net cash proceeds
of any such sale, if any, described in clause (A) above are applied as provided
in Section 4.1 hereof, such sale will be free and clear of the Liens on such
Cash Flow Priority Collateral securing the ABL Obligations and the ABL Agent’s
and the ABL Secured Parties’ Liens with respect to the Cash Flow Priority
Collateral so sold, transferred, disposed or released shall terminate and be
automatically released without further action. In furtherance of, and subject
to, the foregoing, the ABL Agent agrees that it will execute any and all Lien
releases or other documents reasonably requested by the Cash Flow Collateral
Representative in connection therewith, so long as the net cash proceeds, if
any, from such sale or other disposition described in clause (A) above of such
Cash Flow Priority Collateral are applied in accordance with the terms of this
Agreement. The ABL Agent hereby appoints the Cash Flow Collateral Representative
and any officer or duly authorized person of the Cash Flow Collateral
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the ABL Agent and in the name of the ABL Agent or in the Cash Flow Collateral
Representative’s own name, from time to time, in the Cash Flow Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

Section 2.5 No New Liens.

(a) Until the date upon which the Discharge of ABL Obligations shall have
occurred, the parties hereto agree that no Cash Flow Secured Party shall
knowingly acquire or hold any Lien on any assets of any Credit Party securing
any Cash Flow Obligation which assets are not also subject to the Lien of the
ABL Agent under the ABL Documents, subject to the Lien Priority set forth
herein. If any Cash Flow Collateral Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Credit Party
securing any Cash Flow Collateral Obligations which assets are not also subject
to the Lien of the ABL Agent under the ABL Documents, subject to the Lien
Priority set forth herein, then the relevant Cash Flow Collateral Secured Party
(or the Cash Flow Collateral Agent representing such relevant Cash

 

46



--------------------------------------------------------------------------------

Flow Collateral Secured Party) shall, without the need for any further consent
of any other Cash Flow Collateral Secured Party and notwithstanding anything to
the contrary in any other Cash Flow Collateral Document, be deemed to also hold
and have held such lien for the benefit of the ABL Agent as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the ABL Agent in writing of the existence of such Lien. For the
avoidance of doubt, this paragraph (i) shall not apply to any Lien on any
property of any Credit Party securing any Purchase Money Obligation or
Capitalized Lease Obligation owing to any Cash Flow Collateral Secured Party, or
any Lien on any property that has been sold or otherwise transferred in
connection with a sale and leaseback transaction entered into with any Cash Flow
Collateral Secured Party, or that consists of property subject to any such sale
and leaseback transaction or general intangibles related thereto (in each case,
to the extent such property constitutes Excluded Assets (as defined in the ABL
Documents)).

(b) Until the date upon which the Discharge of All Cash Flow Collateral
Obligations shall have occurred, the parties hereto agree that:

(i) No ABL Secured Party shall acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Cash Flow Collateral Agent under its respective Cash Flow
Collateral Documents, subject to the Lien Priority set forth herein (except to
the extent provided in Section 7.22 hereof). If any ABL Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Cash Flow Collateral Agent under its respective Cash Flow
Collateral Documents, subject to the Lien Priority set forth herein (except to
the extent provided in Section 7.22 hereof), then the ABL Agent (or the relevant
ABL Secured Party) shall, without the need for any further consent of any other
ABL Secured Party and notwithstanding anything to the contrary in any other ABL
Document be deemed to also hold and have held such lien for the benefit of each
Cash Flow Collateral Agent as security for its respective Cash Flow Collateral
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Cash Flow Collateral Agent in writing of the existence of
such Lien. For the avoidance of doubt, this paragraph (i) shall not apply to any
Lien on (x) any Note Excluded Assets, to the extent provided in Section 7.22
hereof or (y) any property of any Credit Party securing any Purchase Money
Obligations or Capitalized Lease Obligation owing to any ABL Secured Party, or
any Lien on any property that has been sold or otherwise transferred in
connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case under
this clause (y), to the extent such property constitutes Excluded Assets (as
defined in the Cash Flow Collateral Documents referred to in the first sentence
of this paragraph)).

(ii) No Cash Flow Collateral Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Cash Flow Collateral Obligation which
assets are not also subject to the Lien of each other Cash Flow Collateral Agent
under its respective Cash Flow Collateral Documents, subject to the Lien
Priority set forth herein (except to the extent provided in Section 7.22
hereof). If any Cash Flow

 

47



--------------------------------------------------------------------------------

Collateral Secured Party shall (nonetheless and in breach hereof) acquire or
hold any Lien on any assets of any Credit Party securing any Cash Flow
Collateral Obligation which assets are not also subject to the Lien of each
other Cash Flow Collateral Agent under its respective Cash Flow Collateral
Documents, subject to the Lien Priority set forth herein (except to the extent
provided in Section 7.22 hereof), then such relevant Cash Flow Collateral
Secured Party (or the Cash Flow Collateral Agent representing such relevant Cash
Flow Collateral Secured Party) shall, without the need for any further consent
of any other Cash Flow Collateral Secured Party and notwithstanding anything to
the contrary in any other Cash Flow Collateral Document, be deemed to also hold
and have held such lien for the benefit of each other Cash Flow Collateral Agent
as security for its respective Cash Flow Collateral Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify each other Cash
Flow Collateral Agent in writing of the existence of such Lien. For the
avoidance of doubt, this paragraph (ii) shall not apply to (x) any Note Excluded
Assets, to the extent provided in Section 7.22 hereof or (y) any property of any
Credit Party securing any Purchase Money Obligations or Capitalized Lease
Obligation owing to any Cash Flow Collateral Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Cash Flow Collateral Secured
Party, or that consists of property subject to any such sale and leaseback
transaction or general intangibles related thereto (in each case under this
clause (y), to the extent such property constitutes Excluded Assets (as defined
in the Cash Flow Collateral Documents referred to in the first sentence of this
paragraph)).

Section 2.6 Waiver of Marshalling.

Until the Discharge of ABL Obligations, each Cash Flow Collateral Agent, on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, will not (including in its capacity as Cash Flow Collateral
Representative, if applicable) assert, and waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

Until the Discharge of All Cash Flow Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Cash Flow Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted.

The ABL Agent and each Cash Flow Collateral Agent may make such demands or file
such claims in respect of the ABL Obligations or its related Cash Flow
Collateral Obligations, as applicable, as are necessary to prevent the waiver or
bar of such claims under applicable statutes of limitations or other statutes,
court orders, or rules of procedure at any time.

 

48



--------------------------------------------------------------------------------

Section 3.2 Agent for Perfection.

The ABL Agent, for and on behalf of itself and each ABL Lender, and each Cash
Flow Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable), for and on behalf of itself and each Cash Flow
Collateral Secured Party represented thereby, as applicable, each agree to hold
all Control Collateral and Cash Collateral that is part of the Collateral in
their respective possession, custody, or control (or in the possession, custody,
or control of agents or bailees for either) as agent for each other solely for
the purpose of perfecting the security interest granted to each in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.2. None of the ABL Agent, the ABL Lenders, any Cash Flow Collateral
Agent (including in its capacity as Cash Flow Collateral Representative, if
applicable) or any Cash Flow Collateral Secured Parties, as applicable, shall
have any obligation whatsoever to the others to assure that the Cash Collateral
or the Control Collateral is genuine or owned by any Borrower, any Guarantor, or
any other Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the ABL Agent and each Cash Flow Collateral Agent under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the Control Collateral and the Cash Collateral in their possession as agent for
the other Parties for purposes of perfecting the Lien held by the ABL Agent and
any Cash Flow Collateral Agent, as applicable. The ABL Agent is not and shall
not be deemed to be a fiduciary of any kind for any Cash Flow Collateral Agent,
the Cash Flow Collateral Secured Parties or any other Person. Any Cash Flow
Collateral Agent is not and shall not be deemed to be a fiduciary of any kind
for the ABL Agent, the ABL Lenders, any other Cash Flow Collateral Agent, any
Cash Flow Collateral Secured Parties represented by any other Cash Flow
Collateral Agent, or any other Person. In the event that (a) the ABL Agent or
any ABL Lender receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement or (b) any Cash Flow Collateral Agent
or any Cash Flow Collateral Secured Party receives any Collateral or Proceeds of
the Collateral in violation of the terms of this Agreement, then the ABL Agent,
such ABL Lender, such Cash Flow Collateral Agent or such Cash Flow Collateral
Secured Party, as applicable, shall promptly pay over such Proceeds or
Collateral to (i) in the case of ABL Priority Collateral or Proceeds thereof,
the ABL Agent, or (ii) in the case of Cash Flow Priority Collateral or Proceeds
thereof, the Cash Flow Collateral Representative, in each case, in the same form
as received with any necessary endorsements, for application in accordance with
the provisions of Section 4.1 of this Agreement. Each Credit Party shall deliver
all Control Collateral and all Cash Collateral required to be delivered pursuant
to the Credit Documents (i) in the case of ABL Priority Collateral or Proceeds
thereof, to the ABL Agent, or (ii) in the case of Cash Flow Priority Collateral
or Proceeds thereof, to the Cash Flow Collateral Representative.

Section 3.3 Sharing of Information and Access.

In the event that the ABL Agent shall, in the exercise of its rights under the
ABL Collateral Documents or otherwise, receive possession or control of any
books and Records of any Cash Flow Credit Party that contain information
identifying or pertaining to the Cash Flow Priority Collateral, the ABL Agent
shall, upon request of any Cash Flow Collateral Agent and as

 

49



--------------------------------------------------------------------------------

promptly as practicable thereafter, either make available to such Party such
books and Records for inspection and duplication or provide to such Party copies
thereof. In the event that any Cash Flow Collateral Agent shall, in the exercise
of its rights under the Cash Flow Collateral Documents or otherwise, receive
possession or control of any books and records of any ABL Credit Party that
contain information identifying or pertaining to any of the ABL Priority
Collateral, such Party shall, upon written request from the ABL Agent and as
promptly as practicable thereafter, either make available to the ABL Agent such
books and records for inspection and duplication or provide the ABL Agent copies
thereof. Each Credit Party and each Cash Flow Collateral Agent hereby consent to
the non-exclusive royalty free use by the ABL Agent of any Intellectual Property
included in the Collateral for the purposes of disposing of any ABL Priority
Collateral and, in the event that any Cash Flow Collateral Agent shall, in the
exercise of its rights under the Cash Flow Collateral Documents or otherwise,
obtain title to any such Intellectual Property, such Party hereby irrevocably
grants the ABL Agent a non-exclusive license or other right to use, without
charge, such Intellectual Property as it pertains to the ABL Priority Collateral
in advertising for sale and selling any ABL Priority Collateral.

Section 3.4 Insurance.

Proceeds of Collateral include insurance proceeds and, therefore, the Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds.
The ABL Agent shall have the sole and exclusive right, as against each Cash Flow
Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable), to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of ABL Priority Collateral. The
Cash Flow Collateral Representative shall have the sole and exclusive right, as
against the ABL Agent and each Cash Flow Collateral Agent (other than in its
capacity as Cash Flow Collateral Representative, if applicable), to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of Cash Flow Priority Collateral. All proceeds of such insurance
shall be remitted to the ABL Agent or to the Cash Flow Collateral
Representative, as the case may be, and each of the ABL Agent, the Cash Flow
Collateral Representative and each Cash Flow Collateral Agent shall cooperate
(if necessary) in a reasonable manner in effecting the payment of insurance
proceeds in accordance with Section 4.1 hereof.

Section 3.5 No Additional Rights For the Credit Parties Hereunder.

Except as provided in Section 3.6, if any ABL Secured Party or Cash Flow
Collateral Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party or Cash Flow
Collateral Secured Party, nor to assert such violation as a counterclaim or
basis for set off or recoupment against any ABL Secured Party or Cash Flow
Collateral Secured Party.

Section 3.6 Actions Upon Breach.

If any ABL Secured Party or any Cash Flow Collateral Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
the Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the ABL Agent or the Cash Flow Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the

 

50



--------------------------------------------------------------------------------

making of this Agreement, and any ABL Secured Party or Cash Flow Collateral
Secured Party, as applicable, may intervene and interpose such defense or plea
in its or their name or in the name of the Credit Parties.

Section 3.7 Inspection Rights.

(a) Without limiting any rights the ABL Agent or any other ABL Secured Party may
otherwise have under applicable law or by agreement, the ABL Agent and the ABL
Secured Parties may, at any time and whether or not any Cash Flow Collateral
Agent (including in its capacity as Cash Flow Collateral Representative, if
applicable) or any other Cash Flow Collateral Secured Party has commenced and is
continuing to Exercise Any Secured Creditor Remedies (the “ABL Permitted Access
Right”), during normal business hours on any business day, access ABL Priority
Collateral that (A) is stored or located in or on, (B) has become an accession
with respect to (within the meaning of Section 9-335 of the Uniform Commercial
Code), or (C) has been commingled with (within the meaning of Section 9-336 of
the Uniform Commercial Code), Cash Flow Priority Collateral (collectively, the
“ABL Commingled Collateral”), for the limited purposes of assembling,
inspecting, copying or downloading information stored on, taking actions to
perfect its Lien on, completing a production run of inventory involving, taking
possession of, moving, selling, storing or otherwise dealing with, or to
Exercise Any Secured Creditor Remedies with respect to, the ABL Commingled
Collateral, in each case without notice to, the involvement of or interference
by any Cash Flow Collateral Secured Party or liability to any Cash Flow
Collateral Secured Party. In addition, subject to the terms hereof, the ABL
Agent may advertise and conduct public auctions or private sales of the ABL
Priority Collateral without notice to, the involvement of or interference by any
Cash Flow Collateral Secured Party (including the Cash Flow Collateral
Representative) or liability to any Cash Flow Collateral Secured Party
(including the Cash Flow Collateral Representative). In the event that any ABL
Secured Party has commenced and is continuing to Exercise Any Secured Creditor
Remedies with respect to any ABL Commingled Collateral, no Cash Flow Collateral
Agent (including in its capacity as Cash Flow Collateral Representative, if
applicable) may sell, assign or otherwise transfer the related Cash Flow
Priority Collateral prior to the expiration of the 180-day period commencing on
the date such ABL Secured Party begins to Exercise Any Secured Creditor
Remedies, unless the purchaser, assignee or transferee thereof agrees to be
bound by the provisions of this Section 3.7. If any stay or other order that
prohibits the ABL Agent and other ABL Secured Parties from commencing and
continuing to Exercise Any Secured Creditor Remedies with respect to ABL
Commingled Collateral has been entered by a court of competent jurisdiction,
such 180-day period shall be tolled during the pendency of any such stay or
other order. During the period of actual occupation, use and/or control by the
ABL Agent or ABL Secured Parties (or their respective employees, agents,
advisers and representatives) of any Cash Flow Priority Collateral, the ABL
Agent and the ABL Secured Parties shall be obligated to repair at their expense
any physical damage (but not any diminution in value) to such Cash Flow Priority
Collateral resulting from such occupancy, use or control, and to leave such Cash
Flow Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear
excepted. The ABL Agent and ABL Secured Parties shall cooperate with the Cash
Flow Collateral Secured Parties and/or the Cash Flow Collateral Representative
in connection with any efforts made by the Cash Flow Secured Parties and/or the
Cash Flow Collateral Representative to sell the Cash Flow Priority Collateral.

 

51



--------------------------------------------------------------------------------

(b) Each Cash Flow Collateral Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) and the other Cash Flow Secured
Parties shall use commercially reasonable efforts to not hinder or obstruct the
ABL Agent and the other ABL Secured Parties from exercising the ABL Permitted
Access Right.

(c) Subject to the terms hereof, the Cash Flow Collateral Representative may
advertise and conduct public auctions or private sales of the Cash Flow Priority
Collateral without notice to, the involvement of or interference by any ABL
Secured Party or liability to any ABL Secured Party.

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of ABL Obligations. Each Cash Flow Collateral Agent, for
and on behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, expressly acknowledge and agree that (i) any ABL Credit Agreement
includes a revolving commitment, that in the ordinary course of business the ABL
Agent and the ABL Lenders will apply payments and make advances thereunder, and
that no application of any Payment Collateral or Cash Collateral or the release
of any Lien by the ABL Agent upon any portion of the Collateral in connection
with a permitted disposition under any ABL Credit Agreement shall constitute the
Exercise of Secured Creditor Remedies under this Agreement; (ii) the amount of
the ABL Obligations that may be outstanding at any time or from time to time may
be increased or reduced and subsequently reborrowed, and that the terms of the
ABL Obligations may be modified, extended or amended from time to time, and that
the aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Cash Flow
Collateral Secured Parties and without affecting the provisions hereof; and
(iii) all Payment Collateral or Cash Collateral received by the ABL Agent may be
applied, reversed, reapplied, credited, or reborrowed, in whole or in part, to
the ABL Obligations at any time; provided, however, that from and after the date
on which the ABL Agent (or any ABL Lender) commences the Exercise of Any Secured
Creditor Remedies (other than, prior to the acceleration of any of the Cash Flow
Collateral Obligations, the exercise of its rights in accordance with
Section 4.16 of the ABL Credit Agreement or any similar provision of any other
ABL Credit Agreement), all amounts received by the ABL Agent or any ABL Lender
shall be applied as specified in this Section 4.1. The Lien Priority shall not
be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the ABL Obligations or any Cash Flow Collateral
Obligations, or any portion thereof.

(b) Revolving Nature of Cash Flow Collateral Obligations. Each Cash Flow
Collateral Agent, for and on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, and the ABL Agent, for and on behalf of
itself and the ABL Lenders, expressly acknowledge and agree that (i) Cash Flow
Collateral Facilities may include a revolving commitment, that in the ordinary
course of business any Cash Flow Collateral Agent and Cash Flow Collateral
Secured Parties may apply payments and make advances thereunder; and (ii) the
amount of Cash Flow Collateral Obligations that may be outstanding thereunder at
any time or

 

52



--------------------------------------------------------------------------------

from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of Cash Flow Collateral Obligations thereunder may be modified,
extended or amended from time to time, and that the aggregate amount of Cash
Flow Collateral Obligations thereunder may be increased, replaced or refinanced,
in each event, without notice to or consent by any other Cash Flow Collateral
Secured Parties (in the case of the Cash Flow Collateral Agents) or the ABL
Lenders (in the case of the ABL Agent) and without affecting the provisions
hereof; provided, however, that from and after the date on which any Cash Flow
Collateral Agent or Cash Flow Collateral Secured Party commences the Exercise of
Any Secured Creditor Remedies, all amounts received by any such Cash Flow
Collateral Agent or Cash Flow Collateral Secured Party shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations or any Cash Flow Collateral Obligations, or
any portion thereof.

(c) Application of Proceeds of ABL Priority Collateral. All ABL Priority
Collateral, and all Proceeds thereof, received by the ABL Agent or any Cash Flow
Collateral Agent in connection with any Exercise of Secured Creditor Remedies
shall be applied as follows:

first, to the payment of costs and expenses of the ABL Agent or any Cash Flow
Collateral Agent, as applicable, in connection with such Exercise of Secured
Creditor Remedies,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of (w) the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, (x) the
First Lien Note Obligations in accordance with the First Lien Note Documents
until the Discharge of First Lien Note Obligations shall have occurred, (y) the
Second Lien Note Obligations in accordance with the Second Lien Note Documents
until the Discharge of Second Lien Note Obligations shall have occurred and
(z) any Additional Obligations in accordance with the applicable Additional
Documents until the Discharge of Additional Obligations shall have occurred,
which payment shall be made between and among such Cash Flow Collateral
Obligations on a pro rata basis (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)), and

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

The ABL Canadian Collateral shall be applied to the payment of the ABL
Obligations secured thereby in accordance with the ABL Documents until the
Discharge of ABL Obligations (to the extent secured thereby) shall have
occurred.

(d) Application of Proceeds of Cash Flow Priority Collateral. All Cash Flow
Priority Collateral, and all Proceeds thereof, received by the ABL Agent or any
Cash Flow Collateral Agent in connection with any Exercise of Secured Creditor
Remedies shall be applied as follows:

first, to the payment of costs and expenses of the ABL Agent or any Cash Flow
Collateral Agent, as applicable, in connection with such Exercise of Secured
Creditor Remedies,

 

53



--------------------------------------------------------------------------------

second, to the payment of (w) the Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, (x) the
First Lien Note Obligations in accordance with the First Lien Note Documents
until the Discharge of First Lien Note Obligations shall have occurred, (y) the
Second Lien Note Obligations in accordance with the Second Lien Note Documents
until the Discharge of Second Lien Note Obligations shall have occurred and
(z) any Additional Obligations in accordance with the applicable Additional
Documents until the Discharge of Additional Obligations shall have occurred,
which payment shall be made between and among such Cash Flow Collateral
Obligations on a pro rata basis (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)),

third, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

except, (x) that any Note Excluded Assets and Proceeds thereof received by any
Agent in connection with any Exercise of Secured Creditor Remedies shall not be
applied to any First Lien Note Obligations, Second Lien Note Obligations or
Additional Obligations to the extent provided in Section 7.22, and (y) in the
case of application of Cash Flow Priority Collateral and Proceeds thereof as
between Additional Obligations and ABL Obligations, as may be separately
otherwise agreed in writing by and between any applicable Additional Agent, on
behalf of itself and the Additional Creditors represented thereby, and the ABL
Agent, on behalf of itself and the ABL Lenders, with respect to the Additional
Obligations owing to any of such Additional Agent and Additional Creditors.

(e) Limited Obligation or Liability.

(i) In exercising remedies, whether as a secured creditor or otherwise, the ABL
Agent shall have no obligation or liability to any Cash Flow Collateral Agent or
any Cash Flow Collateral Secured Party represented thereby regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement.

(ii) In exercising remedies, whether as a secured creditor or otherwise, no Cash
Flow Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable) shall have any obligation or liability to the ABL

 

54



--------------------------------------------------------------------------------

Agent or any ABL Lender regarding the adequacy of any Proceeds or for any action
or omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement.

(iii) In exercising remedies, whether as a secured creditor or otherwise, no
Cash Flow Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable) shall have any obligation or liability to any
other Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party
represented thereby, regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby).

(f) Turnover of Cash Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Cash Flow Collateral
Representative or shall execute such documents as the Company or the Cash Flow
Collateral Representative (if other than a Designated Additional Agent) may
reasonably request to enable the Cash Flow Collateral Representative to have
control over any Cash Collateral or Control Collateral still in the ABL Agent’s
possession, custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. Upon
the Discharge of All Cash Flow Collateral Obligations, the Cash Flow Collateral
Representative shall deliver to the ABL Agent or shall execute such documents as
the ABL Agent may reasonably request to enable the ABL Agent to have control
over any Cash Collateral or Control Collateral still in the Cash Flow Collateral
Representative’s possession, custody or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. As between (i) the Cash Flow Collateral Representative and
(ii) any Cash Flow Collateral Agent (other than the Cash Flow Collateral
Representative), any such Cash Collateral or Control Collateral held by the Cash
Flow Collateral Representative shall be held by it subject to the terms and
conditions of Section 2.2.

(g) Intervening Creditor. Notwithstanding anything in Sections 4.1(c) or (d) to
the contrary, with respect to any Collateral for which a third party (other than
a Cash Flow Collateral Secured Party) has a Lien or security interest that is
junior in priority to the Lien or security interest of any Series of Cash Flow
Collateral Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien or security interest of any
other Series of Cash Flow Collateral Obligations (such third party an
“Intervening Creditor”) (except as may be separately otherwise agreed in writing
by, and solely as between or among, any two or more Cash Flow Collateral Agents,
each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)), the value of any Collateral or Proceeds that are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the
Collateral or Proceeds thereof to be distributed in respect of the Series of
Cash Flow Collateral Obligations with respect to which such Impairment exists.

 

55



--------------------------------------------------------------------------------

Section 4.2 Specific Performance.

Each of the ABL Agent and each Cash Flow Collateral Agent is hereby authorized
to demand specific performance of this Agreement, whether or not any Borrower or
any Guarantor shall have complied with any of the provisions of any of the
Credit Documents, at any time when any other Party shall have failed to comply
with any of the provisions of this Agreement applicable to it. Each of the ABL
Agent, for and on behalf of itself and the ABL Lenders, and each Cash Flow
Collateral Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable), for and on behalf of itself and the Cash Flow
Secured Parties represented thereby, hereby irrevocably waives any defense based
on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Cash Flow Collateral Agent, on behalf of itself and the Cash
Flow Collateral Secured Parties represented thereby, hereby waives notice of
acceptance of, or proof of reliance by the ABL Agent or any ABL Lender on, this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation, or non-payment of all or any part of the ABL Obligations. All Cash
Flow Collateral Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the ABL Agent, on behalf of itself and the ABL Lenders, and each
Cash Flow Collateral Agent, on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, hereby waives notice of acceptance, or
proof of reliance, by any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party represented thereby of this Agreement, and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the Cash Flow Collateral Obligations.

(b) None of the ABL Agent, any ABL Lender, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable to any
Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party for failure
to demand, collect, or realize upon any of the Collateral or any Proceeds, or
for any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement. If the ABL Agent or any ABL Lender
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Lender has knowledge that the honoring of (or failure
to honor) any such request would constitute a default under the terms of any
Cash Flow Collateral Credit Facility or any other Cash Flow Collateral Document
to which any other Cash Flow Collateral Agent or any Cash Flow Collateral
Secured party represented thereby is a party or beneficiary (but not a default
under this Agreement) or an act, condition, or event that, with the giving of
notice or the passage of time, or both, would constitute such a default, or if
the ABL Agent or any ABL Lender otherwise should exercise any

 

56



--------------------------------------------------------------------------------

of its contractual rights or remedies under any ABL Documents (subject to the
express terms and conditions hereof), neither the ABL Agent nor any ABL Lender
shall have any liability whatsoever to any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party as a result of such action, omission, or
exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). The ABL Agent and the ABL Lenders shall be
entitled to manage and supervise their loans and extensions of credit under any
ABL Credit Agreement and any of the other ABL Documents as they may, in their
sole discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party has in the Collateral, except as
otherwise expressly set forth in this Agreement. Any Cash Flow Collateral Agent,
on behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, agrees that neither the ABL Agent nor any ABL Lender shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

(c) None of any Cash Flow Collateral Agent (including in its capacity as Cash
Flow Collateral Representative, if applicable), any Cash Flow Collateral Secured
Parties represented thereby, or any of their respective Affiliates, directors,
officers, employees, or agents shall be liable to the ABL Agent or any ABL
Lender for failure to demand, collect, or realize upon any of the Collateral or
any Proceeds, or for any delay in doing so, or shall be under any obligation to
sell or otherwise dispose of any Collateral or Proceeds thereof or to take any
other action whatsoever with regard to the Collateral or any part or Proceeds
thereof, except as specifically provided in this Agreement. If any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party honors (or fails to
honor) a request by any Borrower for an extension of credit pursuant to any Cash
Flow Collateral Credit Facility or any of the other Cash Flow Collateral
Documents, whether such Cash Flow Collateral Agent or Cash Flow Collateral
Secured Party represented thereby has knowledge that the honoring of (or failure
to honor) any such request would constitute a default under the terms of any ABL
Credit Agreement or any other ABL Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party represented thereby
otherwise should exercise any of its contractual rights or remedies under its
respective Cash Flow Collateral Documents (subject to the express terms and
conditions hereof), neither such Cash Flow Collateral Agent nor any Cash Flow
Collateral Secured Party represented thereby shall have any liability whatsoever
to the ABL Agent or any ABL Lender as a result of such action, omission, or
exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). Each Cash Flow Collateral Agent and the Cash Flow
Collateral Secured Parties represented thereby shall be entitled to manage and
supervise their loans and extensions of credit under the Cash Flow Collateral
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the ABL Agent or any ABL Lender has in the Collateral, except as
otherwise expressly set forth in this Agreement. The ABL Agent, on behalf of
itself and the ABL Lenders agrees that no Cash Flow Collateral Agent (including
in its capacity as Cash Flow Collateral Representative, if applicable) nor any
Cash Flow Collateral Secured Parties

 

57



--------------------------------------------------------------------------------

shall incur any liability as a result of a sale, lease, license, application, or
other disposition of the Collateral or any part or Proceeds thereof, pursuant to
the Cash Flow Collateral Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

(d) None of any Cash Flow Collateral Agent (including in its capacity as Cash
Flow Collateral Representative, if applicable), any Cash Flow Collateral Secured
Party represented thereby, or any of their respective Affiliates, directors,
officers, employees, or agents shall be liable to any other Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party represented thereby for failure
to demand, collect, or realize upon any of the Collateral or any Proceeds, or
for any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by, and solely as between or among, any two or more
Cash Flow Collateral Agents, each on behalf of itself and the Additional
Creditors represented thereby, including pursuant to the Cash Flow Intercreditor
Agreement). If any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Cash Flow Collateral Credit Facility or any
of the other Cash Flow Collateral Documents, whether such Cash Flow Collateral
Agent or any Cash Flow Collateral Secured Party has knowledge that the honoring
of (or failure to honor) any such request would constitute a default under the
terms of any Cash Flow Collateral Credit Facility or any other Cash Flow
Collateral Document to which any other Cash Flow Collateral Agent or any Cash
Flow Collateral Secured party represented thereby is party or beneficiary (but
not a default under this Agreement) or an act, condition, or event that, with
the giving of notice or the passage of time, or both, would constitute such a
default, or if any Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party otherwise should exercise any of its contractual rights or
remedies under the Cash Flow Collateral Documents (subject to the express terms
and conditions hereof), neither such Cash Flow Collateral Agent nor any Cash
Flow Collateral Secured Party shall have any liability whatsoever to any other
Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement)
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby,
including pursuant to the Cash Flow Intercreditor Agreement). Each Cash Flow
Collateral Agent and the Cash Flow Collateral Secured Parties represented
thereby shall be entitled to manage and supervise their loans and extensions of
credit under the Cash Flow Collateral Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any other Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party represented thereby,
has in the Collateral, except as otherwise expressly set forth in this Agreement
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby,
including pursuant to the Cash Flow Intercreditor Agreement). Any Cash Flow
Collateral Agent, on behalf of itself and the Cash Flow Collateral Secured
Parties represented thereby, agrees that no other Cash Flow Collateral Agent
(including in its capacity as Cash Flow Collateral Representative, if

 

58



--------------------------------------------------------------------------------

applicable) nor any Cash Flow Collateral Secured Party represented thereby shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Cash Flow Collateral Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby, including pursuant to the Cash Flow Intercreditor
Agreement).

Section 5.2 Modifications to ABL Documents and Cash Flow Collateral Documents.

(a) Without affecting the obligations of any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Parties under this Agreement, the ABL Agent and the
ABL Lenders may, at any time and from time to time, in their sole discretion
without the consent of or notice to any Cash Flow Collateral Agent or any Cash
Flow Collateral Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement), and without
incurring any liability to any Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party or impairing or releasing the subordination provided
for in this Agreement, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the ABL Documents in any
manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
ABL Obligations, and in connection therewith to enter into any additional ABL
Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

 

59



--------------------------------------------------------------------------------

(b) Without affecting the obligations of the ABL Agent and the ABL Lenders under
this Agreement, any Cash Flow Collateral Agent and any Cash Flow Collateral
Secured Parties represented thereby may, at any time and from time to time, in
their sole discretion without the consent of or notice to the ABL Agent or any
ABL Lender (except to the extent such notice or consent is required pursuant to
the express provisions of this Agreement), and without incurring any liability
to the ABL Agent or any ABL Lender or impairing or releasing the subordination
provided for in this Agreement, amend, restate, supplement, replace, refinance,
extend, consolidate, restructure, or otherwise modify any of the applicable Cash
Flow Collateral Documents in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Cash Flow Collateral Obligations or any
of the Cash Flow Collateral Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Cash Flow Collateral Obligations, and in connection therewith to enter into any
additional Cash Flow Collateral Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Cash Flow Collateral
Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Cash Flow Collateral Obligations; and

(vii) otherwise manage and supervise the Cash Flow Collateral Obligations as
such Cash Flow Collateral Agent shall deem appropriate;

except as may be separately otherwise agreed in writing by, and solely as
between, any Additional Agent, on behalf of itself and the Additional Creditors
represented thereby, and the ABL Agent, on behalf of itself and the ABL Lenders.

(c) Without affecting the obligations of any other Cash Flow Collateral Agent or
the Cash Flow Collateral Secured Parties represented thereby under this
Agreement, any Cash Flow Collateral Agent and any Cash Flow Collateral Secured
Parties represented thereby may, at any time and from time to time, in their
sole discretion without the consent of or notice to any other Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party represented thereby
(except to the extent such notice or consent is required pursuant to the express
provisions of this Agreement), and without incurring any liability to any other
Cash

 

60



--------------------------------------------------------------------------------

Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby or impairing or releasing the subordination provided for in this
Agreement, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the applicable Cash Flow Collateral
Documents in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Additional Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Cash Flow Collateral Obligations or any
of the Cash Flow Collateral Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Cash Flow Collateral Obligations, and in connection therewith to enter into any
additional Cash Flow Collateral Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Cash Flow Collateral
Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Cash Flow Collateral Obligations; and

(vii) otherwise manage and supervise the Cash Flow Collateral Obligations as
such Cash Flow Collateral Agent shall deem appropriate;

except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Cash Flow Collateral Agents, each on behalf of
itself and the Cash Flow Collateral Secured Parties represented thereby
(including pursuant to the Cash Flow Intercreditor Agreement).

(d) The ABL Obligations, the First Lien Note Obligations, the Second Lien Note
Obligations, the Term Obligations and any Additional Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any ABL Document,
any First Lien Note Document, any Second Lien Note Document, any Term Document
or any Additional Document) of the ABL Agent or the ABL Lenders, the First Lien
Note Agent or the First Lien Noteholder Secured Parties, the Second Lien Note
Agent or the Second Lien Noteholder Secured Parties, the Term Agent or the Term
Creditors, or any Additional Agent or any Additional Creditors, as the case may
be, all without affecting the Lien Priorities provided for in this Agreement or
the other provisions of this Agreement; provided, however, that, if the
indebtedness refunding, replacing or refinancing any such ABL Obligations,

 

61



--------------------------------------------------------------------------------

First Lien Note Obligations, Second Lien Note Obligations, Term Obligations or
Additional Obligations is to constitute ABL Obligations, First Lien Note
Obligations, Second Lien Note Obligations, Term Obligations or Additional
Obligations governed by this Agreement, the holders of such indebtedness (or an
authorized agent or trustee on their behalf) bind themselves in writing to the
terms of this Agreement pursuant to a joinder agreement substantially in the
form of Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to the ABL Agent, the Term Agent or any Additional Agent (other
than any Designated Additional Agent), as the case may be (or, if there is no
continuing Agent other than the First Lien Note Agent, the Second Lien Note
Agent and any Designated Additional Agent, as designated by the Company), and
any such refunding, replacement or refinancing transaction shall be in
accordance with any applicable provisions of the ABL Documents, the Term
Documents, the First Lien Note Documents, the Second Lien Term Documents and any
Additional Documents. For the avoidance of doubt, any ABL Obligations, Term
Obligations, First Lien Note Obligations, Second Lien Note Obligations or
Additional Obligations may be refinanced, in whole or in part, in each case
without notice to, or the consent (except to the extent a consent is required to
permit the refinancing transaction under the ABL Documents, Term Documents,
First Lien Note Documents, Second Lien Note Documents or Additional Documents)
of, any of the ABL Agent or any other ABL Secured Party, the Term Agent or any
other Term Secured Party, the First Lien Note Agent or any other First Lien
Noteholder Secured Party, the Second Lien Note Agent or any other Second Lien
Noteholder Secured Party or any Additional Agent or any other Additional Secured
Party, through the incurrence of Additional Indebtedness, subject to
Section 7.11.

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agent or any ABL Lender is required in any Insolvency Proceeding
or otherwise to turn over or otherwise pay to the estate of any Borrower, any
Guarantor, or any other Person any payment made in satisfaction of all or any
portion of the ABL Obligations (an “ABL Recovery”), then the ABL Obligations
shall be reinstated to the extent of such ABL Recovery. If this Agreement shall
have been terminated prior to such ABL Recovery, this Agreement shall be
reinstated in full force and effect in the event of such ABL Recovery, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the Parties from such date of reinstatement. All
rights, interests, agreements, and obligations of the ABL Agent, each Cash Flow
Collateral Agent, the ABL Lenders and the Cash Flow Collateral Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Borrower or any Guarantor in respect of the
ABL Obligations or any Cash Flow Collateral Obligations. No priority or right of
the ABL Agent or any ABL Lender shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of any Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the ABL Documents, regardless of any knowledge thereof which
the ABL Agent or any ABL Lender may have.

 

62



--------------------------------------------------------------------------------

(b) If any Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party
represented thereby is required in any Insolvency Proceeding or otherwise to
turn over or otherwise pay to the estate of any Borrower, any Guarantor, or any
other Person any payment made in satisfaction of all or any portion of its
respective Cash Flow Collateral Obligations (a “Cash Flow Collateral Recovery”),
then such respective Cash Flow Collateral Obligations shall be reinstated to the
extent of such Cash Flow Collateral Recovery. If this Agreement shall have been
terminated prior to such Cash Flow Collateral Recovery, this Agreement shall be
reinstated in full force and effect in the event of such Cash Flow Collateral
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. All rights, interests, agreements, and obligations of the ABL
Agent, each Cash Flow Collateral Agent, the ABL Lenders and the Cash Flow
Collateral Secured Parties under this Agreement shall remain in full force and
effect and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations or any Cash Flow Collateral
Obligations. No priority or right of any Cash Flow Collateral Agent or any Cash
Flow Collateral Secured Party represented thereby shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Borrower or any Guarantor or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the Cash Flow Collateral Documents,
regardless of any knowledge thereof which such Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party represented thereby may have.

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding in the United States at any time prior to the Discharge of ABL
Obligations, and the ABL Agent or the ABL Lenders shall seek to provide, or
consent to a third party providing, any Borrower or any Guarantor with any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral under Section 363 of the Bankruptcy Code (“DIP
Financing”), with such DIP Financing to be secured by all or any portion of the
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code would be Collateral), then each Cash Flow Collateral Agent, on
behalf of itself and the Cash Flow Collateral Secured Parties represented
thereby, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of such Cash Flow
Collateral Agent securing the related Cash Flow Collateral Obligations or on any
other grounds (and will not request any adequate protection solely as a result
of such DIP Financing), so long as (i) such Cash Flow Collateral Agent retains
its Lien on the Collateral to secure the related Cash Flow Collateral
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the Cash Flow
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the Bankruptcy Code and any Lien securing
such DIP Financing is junior and subordinate to the

 

63



--------------------------------------------------------------------------------

Lien of such Cash Flow Collateral Agent on the Cash Flow Priority Collateral,
(ii) all Liens on ABL Priority Collateral securing any such DIP Financing shall
be senior to or on a parity with the Liens of the ABL Agent and the ABL Lenders
securing the ABL Obligations on ABL Priority Collateral and (iii) if the ABL
Agent receives an adequate protection Lien on post-petition assets of the debtor
to secure the ABL Obligations, such Cash Flow Collateral Agent also receives an
adequate protection Lien on such post-petition assets of the debtor to secure
the related Cash Flow Collateral Obligations, provided that (x) such Liens in
favor of the ABL Agent and such Cash Flow Collateral Agent shall be subject to
the provisions of Section 6.1(b) hereof and (y) the foregoing provisions of this
Section 6.1(a) shall not prevent any Cash Flow Collateral Agent and any Cash
Flow Collateral Secured Party from objecting to any provision in any DIP
Financing relating to any provision or content of a plan of reorganization.

(b) All Liens granted to the ABL Agent or any Cash Flow Collateral Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement.

Section 6.2 Relief From Stay.

Until the Discharge of ABL Obligations has occurred, each Cash Flow Collateral
Agent, on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby, shall not seek relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agent’s express written consent. Until the Discharge
of All Cash Flow Collateral Obligations has occurred, the ABL Agent, on behalf
of itself and the ABL Lenders, shall not seek relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of any portion of the
Cash Flow Priority Collateral without the Cash Flow Collateral Representative’s
express written consent. In addition, no Cash Flow Collateral Agent (including
in its capacity as Cash Flow Collateral Representative, if applicable) shall
seek any relief from the automatic stay with respect to any Collateral without
providing 30 days’ prior written notice to each other Party, unless such period
is agreed in writing by the ABL Agent and each Cash Flow Collateral Agent to be
modified.

Section 6.3 No Contest.

(a) Prior to the Discharge of ABL Obligations, none of the Cash Flow Collateral
Agents or the Cash Flow Collateral Secured Parties shall contest (or support any
other Person contesting) (i) any request by the ABL Agent or any ABL Lender for
adequate protection of its interest in the Collateral, or (ii) any objection by
the ABL Agent or any ABL Lender to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Lender that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to the
ABL Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by, and solely as
between, any Additional Agent, on behalf of itself and the Additional Creditors
represented thereby, and the ABL Agent, on behalf of itself and the ABL Lenders,
with respect to the Cash Flow Priority Collateral).

 

64



--------------------------------------------------------------------------------

(b) Prior to the Discharge of Cash Flow Collateral Obligations with respect to
Cash Flow Collateral Obligations held by any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party represented thereby, none of the ABL Agent or
the ABL Lenders shall contest (or support any other Person contesting) (i) any
request by such Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party represented thereby for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(a) hereof), or (ii) any
objection by such Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party represented thereby to any motion, relief, action or proceeding based on a
claim by such Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party represented thereby that its interests in the Collateral (unless in
contravention of Section 6.1(a) hereof) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Cash Flow Collateral Agent as adequate
protection of its interests are subject to this Agreement.

(c) Prior to the Discharge of Cash Flow Collateral Obligations with respect to
the Cash Flow Collateral Obligations held by any other Cash Flow Collateral
Agent or Cash Flow Collateral Secured Party represented thereby, no Cash Flow
Collateral Agent or Cash Flow Collateral Secured Party represented thereby shall
contest (or support any other Person contesting) (i) any request by such other
Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party represented
thereby for adequate protection of its interest in the Collateral, or (ii) any
objection by such other Cash Flow Collateral Agent or any Cash Flow Collateral
Secured Party represented thereby to any motion, relief, action or proceeding
based on a claim by such other Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party represented thereby that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to
such other Cash Flow Collateral Agent as adequate protection of its interests
are subject to this Agreement (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Cash Flow Collateral
Agents, each on behalf of itself and the Cash Flow Collateral Secured Parties
represented thereby (including pursuant to the Cash Flow Intercreditor
Agreement)).

Section 6.4 Asset Sales.

Each Cash Flow Collateral Agent agrees, on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby, that it will not oppose any sale
consented to by the ABL Agent of any ABL Priority Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement. The ABL Agent, on behalf of
itself and the ABL Lenders, will not oppose any sale consented to by any Cash
Flow Collateral Agent or the Cash Flow Collateral Representative of any Cash
Flow Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency Proceeding) so
long as the proceeds of such sale are applied in accordance with this Agreement.
If such sale of Collateral includes both ABL Priority Collateral and Cash Flow
Priority Collateral and the Parties are unable to agree on the allocation of the
purchase price between the ABL Priority Collateral and Cash Flow Priority
Collateral, any Party may apply to the court in such Insolvency Proceeding to
make a determination of such allocation, and the court’s determination shall be
binding upon the Parties

 

65



--------------------------------------------------------------------------------

Section 6.5 Separate Grants of Security and Separate Classification.

Each ABL Lender, the ABL Agent, each Cash Flow Collateral Secured Party and each
Cash Flow Collateral Agent acknowledges and agrees that (i) the grants of Liens
pursuant to the ABL Collateral Documents, the Term Collateral Documents, the
First Lien Note Collateral Documents, the Second Lien Note Collateral Documents
and the Additional Collateral Documents constitute separate and distinct grants
of Liens and (ii) because of, among other things, their differing rights in the
Collateral, the Cash Flow Collateral Obligations are fundamentally different
from the ABL Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the ABL Secured Parties, on the one
hand, and the Cash Flow Collateral Secured Parties, on the other hand, in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the ABL Secured
Parties and any Cash Flow Collateral Secured Parties hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
ABL Obligation claims and Cash Flow Collateral Obligation claims against the
Credit Parties (with the effect being that, to the extent that the aggregate
value of the ABL Priority Collateral or the Cash Flow Priority Collateral is
sufficient (for this purpose ignoring all claims held by the other Secured
Parties), the ABL Secured Parties or the Cash Flow Collateral Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from each
pool of Priority Collateral for each of the ABL Secured Parties, on the one
hand, and the Cash Flow Collateral Secured Parties, on the other hand, before
any distribution is made from the applicable pool of Priority Collateral in
respect of the claims held by the other Secured Parties), with the other Secured
Parties hereby acknowledging and agreeing to turn over to the respective other
Secured Parties amounts otherwise received or receivable by them from the
applicable pool of Priority Collateral to the extent necessary to effectuate the
intent of this sentence, even if such turnover has the effect of reducing the
aggregate recoveries. The foregoing sentence is subject to any separate
agreement by and between any Additional Agent, on behalf of itself and the
Additional Creditors represented thereby, and any other Party, on behalf of
itself and the Secured Parties represented thereby, with respect to the
Additional Obligations owing to any of such Additional Agent and Additional
Creditors.

Section 6.6 Enforceability.

The provisions of this Agreement are intended to be and shall be enforceable as
a “subordination agreement” under Section 510(a) of the Bankruptcy Code.

Section 6.7 ABL Obligations Unconditional.

All rights of the ABL Agent hereunder, and all agreements and obligations of the
Cash Flow Collateral Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Document;

 

66



--------------------------------------------------------------------------------

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the ABL Obligations, or of
any Cash Flow Collateral Agent or any Credit Party, to the extent applicable, in
respect of this Agreement.

Section 6.8 Cash Flow Collateral Obligations Unconditional.

All rights of each Cash Flow Collateral Agent hereunder, and all agreements and
obligations of the ABL Agent, the Cash Flow Collateral Agents and the Credit
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:

(i) any lack of validity or enforceability of any Cash Flow Collateral Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Cash Flow Collateral Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Cash
Flow Collateral Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Cash Flow Collateral Obligations or any guarantee
or guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Cash Flow Collateral
Obligations, or of any of the ABL Agent, any Cash Flow Collateral Agent or any
Credit Party, to the extent applicable, in respect of this Agreement.

 

67



--------------------------------------------------------------------------------

Section 6.9 Adequate Protection.

Except to the extent expressly provided in Section 6.1, nothing in this
Agreement shall limit the rights of (a) the ABL Agent and the ABL Lenders or
(b) any Cash Flow Collateral Agent and any Cash Flow Collateral Secured Parties,
respectively, from seeking or requesting adequate protection with respect to
their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, fees, charges, or expenses, additional or
replacement collateral, claims or otherwise; provided that (a) in the event that
the ABL Agent, on behalf of itself or any of the ABL Lenders, seeks or requests
adequate protection in respect of the ABL Obligations and such adequate
protection is granted in the form of a Lien on additional collateral comprising
assets of the type of assets that constitute Cash Flow Priority Collateral, then
the ABL Agent, on behalf of itself and each of the ABL Lenders, agrees that the
Cash Flow Collateral Agents shall each also be granted a senior Lien on such
collateral as security for their respective Cash Flow Collateral Obligations and
that any Lien on such collateral securing the ABL Obligations shall be
subordinate to any Lien on such collateral securing the Cash Flow Collateral
Obligations (except as may be separately otherwise agreed in writing by, and
solely as between, any Additional Agent, on behalf of itself and the Additional
Creditors represented thereby, and the ABL Agent, on behalf of itself and the
ABL Lenders, with respect to the Cash Flow Priority Collateral) and (b) in the
event that any Cash Flow Collateral Agent, on behalf of itself or any of the
Cash Flow Collateral Secured Parties represented thereby, seeks or requests
adequate protection in respect of its and their respective Cash Flow Collateral
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
ABL Priority Collateral, then such Cash Flow Collateral Agent, on behalf of
itself and each of the Cash Flow Collateral Secured Parties represented thereby,
agrees that the ABL Agent shall also be granted a senior Lien on such collateral
as security for the ABL Obligations and that any Lien on such collateral
securing such Cash Flow Collateral Obligations shall be subordinate to the Lien
on such collateral securing the ABL Obligations.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation.

Each Cash Flow Collateral Agent, for and on behalf of itself and the Cash Flow
Collateral Secured Parties represented thereby, agrees that no payment by such
Cash Flow Collateral Agent or any Cash Flow Collateral Secured Party to the ABL
Agent or any ABL Lender pursuant to the provisions of this Agreement shall
entitle such Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party represented thereby to exercise any rights of subrogation in respect
thereof until the Discharge of ABL Obligations shall have occurred. Following
the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as any Cash Flow Collateral Agent or any
Cash Flow Collateral Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the ABL Obligations
resulting from payments to the ABL Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the ABL Agent are paid by such Person upon request for
payment thereof.

 

68



--------------------------------------------------------------------------------

The ABL Agent, for and on behalf of itself and the ABL Lenders, agrees that no
payment by the ABL Agent or any ABL Lender to any Cash Flow Collateral Agent or
any Cash Flow Collateral Secured Party pursuant to the provisions of this
Agreement shall entitle the ABL Agent or any ABL Lender to exercise any rights
of subrogation in respect thereof until the Discharge of All Cash Flow
Collateral Obligations shall have occurred. Following the Discharge of All Cash
Flow Collateral Obligations, each Cash Flow Collateral Agent agrees to execute
such documents, agreements, and instruments as the ABL Agent or any ABL Lender
may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Cash Flow Collateral Obligations resulting from
payments to such Cash Flow Collateral Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Cash Flow Collateral Agent are paid by such Person
upon request for payment thereof.

Section 7.2 Further Assurances.

The Parties will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that any Party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable such Party to exercise and enforce
its rights and remedies hereunder; provided, however, that no Party shall be
required to pay over any payment or distribution, execute any instruments or
documents, or take any other action referred to in this Section 7.2, to the
extent that such action would contravene any law, order or other legal
requirement or any of the terms or provisions of this Agreement, and in the
event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 7.2. It is understood and agreed that nothing in this Section 7.2 shall
supersede the obligation of the Company pursuant to any provision in any Credit
Document relating to the reimbursement of expenses of any Party, to the extent
applicable.

Section 7.3 Representations.

Each Cash Flow Collateral Agent represents and warrants to the ABL Agent and
each other Cash Flow Collateral Agent that it has the requisite power and
authority under its respective Cash Flow Collateral Documents to enter into,
execute, deliver, and carry out the terms of this Agreement on behalf of itself
and the Cash Flow Collateral Secured Parties represented by it. The ABL Agent
represents and warrants to each Cash Flow Collateral Agent that it has the
requisite power and authority under the ABL Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Lenders.

Section 7.4 Amendments.

(a) No amendment, modification or waiver of any provision of this Agreement, and
no consent to any departure by any Party hereto, shall be effective unless it is
in a written agreement executed by the ABL Agent and each Cash Flow Collateral
Agent. Notwithstanding the foregoing, the Company may, without the consent of
any Party hereto, amend this Agreement by (x) executing an Additional
Indebtedness Joinder as provided in Section 7.11 or (y) executing a joinder
agreement in substantially the form of Exhibit C attached

 

69



--------------------------------------------------------------------------------

hereto as provided for in the definition of “ABL Credit Agreement,” or “Term
Credit Agreement,” “First Lien Indenture” or “Second Lien Indenture”, as
applicable. No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure therefrom by any Party hereto, that
changes, alters, modifies or otherwise affects any power, privilege, right,
remedy, liability or obligation of, or otherwise affects in any manner, any
Additional Agent that is not then a Party, or any Additional Creditor not then
represented by an Additional Agent that is then a Party (including but not
limited to any change, alteration, modification or other effect upon any power,
privilege, right, remedy, liability or obligation of or other effect upon any
such Additional Agent or Additional Creditor that may at any subsequent time
become a Party or beneficiary hereof) shall be effective unless it is consented
to in writing by the Company (regardless of whether any such Additional Agent or
Additional Creditor ever becomes a Party or beneficiary hereof), and any
amendment, modification or waiver of any provision of this Agreement that would
have the effect, directly or indirectly, through any reference in any Credit
Document to this Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying any Credit Document, or any term or provision thereof, or
any right or obligation of the Company or any other Credit Party thereunder or
in respect thereof, shall not be given such effect except pursuant to a written
instrument executed by the Company and each other affected Credit Party.

(b) In the event that the ABL Agent or the requisite ABL Lenders enter into any
amendment, waiver or consent in respect of or replace any ABL Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departure from any provisions of, any ABL Collateral Document
relating to the ABL Priority Collateral or changing in any manner the rights of
the ABL Agent, the ABL Lenders, or any ABL Credit Party with respect to the ABL
Priority Collateral (including the release of any Liens on ABL Priority
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Cash Flow Collateral Document without the
consent of any Cash Flow Collateral Agent or any Cash Flow Collateral Secured
Party, and without any action by any Cash Flow Collateral Agent or any Cash Flow
Collateral Secured Party; provided, that such amendment, waiver or consent does
not materially adversely affect the rights or interests of the Cash Flow
Collateral Secured Parties in the Cash Flow Priority Collateral. The ABL Agent
shall give written notice of such amendment, waiver or consent to each Cash Flow
Collateral Agent; provided that the failure to give such notice shall not affect
the effectiveness of such amendment, waiver or consent with respect to the
provisions of any Cash Flow Collateral Document as set forth in this
Section 7.4(b).

(c) In the event that any Cash Flow Collateral Agent that is the Cash Flow
Collateral Representative or the requisite Cash Flow Collateral Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replace any Cash Flow Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Cash Flow Collateral Document relating to the Cash Flow Collateral
Priority Collateral or changing in any manner the rights of such Cash Flow
Collateral Agent, such Cash Flow Collateral Secured Parties, or any related Cash
Flow Collateral Credit Party with respect to the Cash Flow Collateral Priority
Collateral (including the release of any Liens on Cash Flow Collateral Priority
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each ABL Collateral Document

 

70



--------------------------------------------------------------------------------

without the consent of or any actions by the ABL Agent or any ABL Lender (except
as may be separately otherwise agreed in writing by, and solely as between, such
Cash Flow Collateral Agent, on behalf of itself and the Cash Flow Collateral
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Lenders); provided that such amendment, waiver or consent does not
materially adversely affect the rights or interests of the ABL Secured Parties
in the ABL Priority Collateral. Such Cash Flow Collateral Agent shall give
written notice of such amendment, waiver or consent to the ABL Agent; provided
that the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document as set forth in this Section 7.4(c).

(d) In the event that any Cash Flow Collateral Agent that is the Cash Flow
Collateral Representative or the requisite Cash Flow Collateral Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replace any Cash Flow Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Cash Flow Collateral Document relating to the Cash Flow Collateral
Priority Collateral or changing in any manner the rights of such Cash Flow
Collateral Agent, such Cash Flow Collateral Secured Parties, or any related Cash
Flow Collateral Credit Party with respect to the Cash Flow Collateral Priority
Collateral (including the release of any Liens on Cash Flow Collateral Priority
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each other Cash Flow Collateral Document without the
consent of or any actions by any other Cash Flow Collateral Agent or Cash Flow
Collateral Secured Party (except as may be separately otherwise agreed in
writing by, and solely as among, any two or more Cash Flow Collateral Agents,
each on behalf of itself and the Cash Flow Collateral Secured Parties); provided
that such amendment, waiver or consent does not materially adversely affect the
rights or interests of such other Cash Flow Collateral Secured Parties in the
Collateral. Such Cash Flow Collateral Agent shall give written notice of such
amendment, waiver or consent to each other Cash Flow Collateral Agent; provided
that the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Cash Flow
Collateral Document as set forth in this Section 7.4(d).

Section 7.5 Addresses for Notices.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, faxed, or sent by overnight express courier service or United
States mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a facsimile or five (5) days after deposit
in the United States mail (certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section) shall be as
set forth below or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

 

71



--------------------------------------------------------------------------------

ABL Agent:    General Electric Capital Corporation    299 Park Avenue    New
York, New York 10017    Attention: HD Supply Account Manager    Facsimile: (646)
428-7094    Telephone: (646) 428-7017 with a copy to:    Winston & Strawn LLP   
200 Park Avenue    New York, New York 10166    Attention: William D. Brewer   
Facsimile: (212) 294-4700 Term Agent:    Bank of America, N.A.    Bank of
America Plaza    901 Main Street    Mail Code: TX1-492-14-04    Dallas, Texas
75202-3714    Attention: Jennifer Ollek    Facsimile: 214 290 8374    Telephone:
214 209 2642 First Lien Note Agent:    Wilmington Trust, National Association   
246 Goose Lane, Suite 105    Guilford, CT 06437    Attention: Corporate Trust
Department    Facsimile: (203) 453-1183    Telephone: (203) 453-4130
Second Lien Note Agent:    Wilmington Trust, National Association    246 Goose
Lane, Suite 105    Guilford, CT 06437    Attention: Corporate Trust Department
   Facsimile: (203) 453-1183    Telephone: (203) 453-4130 Any Additional Agent:
   As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

Section 7.6 No Waiver, Remedies.

No failure on the part of any Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

72



--------------------------------------------------------------------------------

Section 7.7 Continuing Agreement, Transfer of Secured Obligations.

This Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of All Cash Flow
Collateral Obligations shall have occurred, (b) be binding upon the Parties and
their successors and assigns, and (c) inure to the benefit of and be enforceable
by the Parties and their respective successors, transferees and assigns. Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any Collateral,
subject to Section 7.10 hereof. All references to any Credit Party shall include
any Credit Party as debtor-in-possession and any receiver or trustee for such
Credit Party in any Insolvency Proceeding. Without limiting the generality of
the foregoing clause (c), the ABL Agent, any ABL Lender, any Cash Flow
Collateral Agent or any Cash Flow Collateral Secured Party may assign or
otherwise transfer all or any portion of the ABL Obligations or the Cash Flow
Collateral Obligations, as applicable, owned by it to any other Person, and such
other Person shall thereupon become vested with all the rights and obligations
in respect thereof granted to the ABL Agent, such Cash Flow Collateral Agent,
such ABL Lender or such Cash Flow Collateral Secured Party, as the case may be,
herein or otherwise. The ABL Secured Parties and the Cash Flow Collateral
Secured Parties may continue, at any time and without notice to the other
Parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, any Credit Party on the
faith hereof.

Section 7.8 Governing Law: Entire Agreement.

The validity, performance, and enforcement of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York. This
Agreement constitutes the entire agreement and understanding among the Parties
with respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

Section 7.9 Counterparts.

This Agreement may be executed in any number of counterparts, and it is not
necessary that the signatures of all Parties be contained on any one counterpart
hereof, each counterpart will be deemed to be an original, and all together
shall constitute one and the same document.

Section 7.10 No Third Party Beneficiaries.

This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the parties hereto and its respective successors and assigns and shall
inure to the benefit of each of the ABL Agent, the ABL Lenders, each Cash Flow
Agent, the Cash Flow Collateral Secured Parties, and the Company and the other
Credit Parties. No other Person shall have or be entitled to assert rights or
benefits hereunder.

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents.

(a) The Company may designate any Additional Indebtedness complying with the
requirements of the definition of “Additional Indebtedness” as Additional
Indebtedness for purposes of this Agreement, upon complying with the following
conditions:

(i) one or more Additional Agents for one or more Additional Creditors in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the
Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to each other Agent then party to this
Agreement;

 

73



--------------------------------------------------------------------------------

(ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties and the Company) prior to delivery of the Additional Indebtedness
Joinder, the Company shall have delivered to each other Agent then party to this
Agreement complete and correct copies of any Additional Credit Facility,
Additional Guaranties and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation);

(iii) the Company shall have executed and delivered to each other Agent then
party to this Agreement an Additional Indebtedness Designation, with respect to
such Additional Indebtedness;

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to each other Agent then party to this
Agreement; and

(v) no Event of Default shall have occurred and be continuing.

(b) Upon satisfaction of the foregoing conditions, the designated Additional
Indebtedness shall constitute “Additional Indebtedness”, any Additional Credit
Facility under which such Additional Indebtedness is or may be incurred shall
constitute an “Additional Credit Facility”, any holder of such Additional
Indebtedness or other applicable Additional Creditor shall constitute an
“Additional Creditor”, and any Additional Agent for any such Additional Creditor
shall constitute an “Additional Agent”, for all purposes under this Agreement.
The date on which the foregoing conditions shall have been satisfied with
respect to such Additional Indebtedness is herein called the “Additional
Effective Date”. Prior to the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to take into account such Additional Indebtedness, and the rights
and obligations of each other Agent then party to this Agreement shall be
determined on the basis that such Additional Indebtedness is not then
designated. On and after the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed to take into account such Additional Indebtedness, and the rights and
obligations of each other Agent then party to this Agreement shall be determined
on the basis that such Additional Indebtedness is then designated.

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each Agent then party hereto agrees at the Company’s expense
(x) to execute and deliver any amendments, amendments and restatements,
restatements or waivers of or

 

74



--------------------------------------------------------------------------------

supplements to or other modifications to, any Cash Flow Collateral Documents or
ABL Collateral Documents, as applicable, and any blocked account, control or
other agreements relating to any security interest in Control Collateral or Cash
Collateral, and to make or consent to any filings or take any other actions
(including executing and recording any mortgage subordination or similar
agreement), as may be reasonably deemed by the Company to be necessary or
reasonably desirable for any Lien on any Collateral to secure such Additional
Indebtedness to become a valid and perfected Lien (with the priority
contemplated by this Agreement), and (y) otherwise to reasonably cooperate to
effectuate a designation of Additional Indebtedness pursuant to this
Section 7.11 (including without limitation, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

Section 7.12 Cash Flow Collateral Representative; Notice of Cash Flow Collateral
Representative Change.

The Cash Flow Collateral Representative shall act for the Cash Flow Collateral
Secured Parties as provided in this Agreement, and shall be entitled to so act
at the direction of the Requisite Cash Flow Holders from time to time, except as
otherwise agreed in writing by and among the Cash Flow Collateral Agents
(including pursuant to the Cash Flow Intercreditor Agreement). Until a Party
(other than the existing Cash Flow Collateral Representative) receives written
notice from the existing Cash Flow Collateral Representative, in accordance with
Section 7.5 of this Agreement, of a change in the identity of the Cash Flow
Collateral Representative, such Party shall be entitled to act as if the
existing Cash Flow Collateral Representative is in fact the Cash Flow Collateral
Representative. Each Party (other than the existing Cash Flow Collateral
Representative) shall be entitled to rely upon any written notice of a change in
the identity of the Cash Flow Collateral Representative which facially appears
to be from the then existing Cash Flow Collateral Representative and is
delivered in accordance with Section 7.5 and such Agent shall not be required to
inquire into the veracity or genuineness of such notice. Each existing Cash Flow
Collateral Representative from time to time agrees to give prompt written notice
to each Party of any change in the identity of the Cash Flow Collateral
Representative.

Section 7.13 Provisions Solely to Define Relative Rights.

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the ABL Secured Parties and the Cash Flow
Secured Parties, respectively. Nothing in this Agreement is intended to or shall
impair the rights of the Company or any other Credit Party, or the obligations
of the Company or any other Credit Party to pay any of the ABL Obligations or
the Cash Flow Collateral Obligations as and when the same shall become due and
payable in accordance with their terms.

Section 7.14 Headings.

The headings of the articles and sections of this Agreement are inserted for
purposes of convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

 

75



--------------------------------------------------------------------------------

Section 7.15 Severability.

If any of the provisions in this Agreement shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement and
shall not invalidate the Lien Priority or the application of Proceeds and other
priorities set forth in this Agreement.

Section 7.16 Attorneys Fees.

The Parties agree that if any dispute, arbitration, litigation, or other
proceeding is brought with respect to the enforcement of this Agreement or any
provision hereof, the prevailing party in such dispute, arbitration, litigation,
or other proceeding shall be entitled to recover its reasonable attorneys’ fees
and all other costs and expenses incurred in the enforcement of this Agreement,
irrespective of whether suit is brought.

Section 7.17 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATED THERETO,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

76



--------------------------------------------------------------------------------

Section 7.18 Intercreditor Agreement.

This Agreement is the “Base Intercreditor Agreement” referred to in the ABL
Credit Agreement, the Term Credit Facility, the First Lien Indenture, the Second
Lien Indenture and any Additional Credit Facility. Nothing in this Agreement
shall be deemed to subordinate the right of any ABL Secured Party to receive
payment to the right of any Cash Flow Collateral Secured Party to receive
payment or of any Cash Flow Collateral Secured Party to receive payment to the
right of any ABL Secured Party to receive payment (whether before or after the
occurrence of an Insolvency Proceeding), it being the intent of the Parties that
this Agreement shall effectuate a subordination of Liens as between the ABL
Secured Parties, on the one hand, and the Cash Flow Collateral Secured Parties,
on the other hand, but not a subordination of Indebtedness.

Section 7.19 No Warranties or Liability.

The ABL Agent and each Cash Flow Collateral Agent each acknowledge and agree
that none of the other Parties has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any other Cash Flow Collateral
Document. Except as otherwise provided in this Agreement, the ABL Agent and each
Cash Flow Collateral Agent will be entitled to manage and supervise their
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

Section 7.20 Conflicts.

In the event of any conflict between the provisions of this Agreement and the
provisions of any ABL Document or any Cash Flow Collateral Document, the
provisions of this Agreement shall govern. The parties hereto acknowledge that
the terms of this Agreement are not intended to negate any specific rights
granted to the Company or any other Credit Party in the ABL Documents and the
Cash Flow Collateral Documents.

Section 7.21 Information Concerning Financial Condition of the Credit Parties.

None of the ABL Agent and the Cash Flow Collateral Agents has any responsibility
for keeping any other Party informed of the financial condition of the Credit
Parties or of other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Cash Flow Collateral Obligations. The ABL Agent and each Cash
Flow Collateral Agent hereby agree that no party shall have any duty to advise
any other party of information known to it regarding such condition or any such
circumstances. In the event the ABL Agent or any Cash Flow Collateral Agent, in
its sole discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (A) to provide any such information to such other party or any other
party on any subsequent occasion, (B) to undertake any investigation not a part
of its regular business routine, or (C) to disclose any other information.

 

77



--------------------------------------------------------------------------------

Section 7.22 Excluded Assets and Note Excluded Assets.

Nothing in this Agreement (including Sections 2.1, 2.5, 4.1, 6.1 and 6.9 hereof)
shall be deemed to provide or require that:

 

(i) any Agent or any Secured Party represented thereby receive any Proceeds of,
or any Lien on, any Property of any Credit Party that constitutes “Excluded
Assets” under (and as defined in) the applicable Credit Facility or any related
Credit Document to which such Agent is a party, or

 

(ii) the First Lien Note Agent, the Second Lien Note Agent or any Additional
Agent, or any Secured Party represented by such Agent, receive any Proceeds of,
or any Lien on, any Property of any Credit Party that constitutes Note Excluded
Assets, except to the extent otherwise designated by the Company at any time or
from time to time with respect to all or any portion of the Note Excluded
Assets.

Any such designation by the Company as contemplated by the preceding clause
(ii) shall be at the Company’s option, may be made by the Company at the time
such Agent first becomes a Party or at any time or from time to time thereafter,
and (except as may be otherwise expressly agreed in writing between such Agent
and the Company) may be changed, modified or rescinded by the Company (at its
option) at any time or from time to time with respect to all or any portion of
the Note Excluded Assets.

[Signature pages follow]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, the Term Agent, for and on behalf of itself and the Term Creditors, the
First Lien Note Agent, for and on behalf of itself and the First Lien Noteholder
Secured Parties, and the Second Lien Note Agent, for and on behalf of itself and
the Second Lien Noteholder Secured Parties, have caused this Agreement to be
duly executed and delivered as of the date first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION in its capacity as the ABL Agent By:  

 

Name:   Title:  

BANK OF AMERICA, N.A.

in its capacity as the Term Agent

By:  

 

Name:   Title:  

WILMINGTON TRUST, NATIONAL ASSOCIATION

in its capacity as the First Lien Note Agent

By:  

 

Name:   Title:  

WILMINGTON TRUST, NATIONAL ASSOCIATION

in its capacity as the Second Lien Note Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Lenders, the Term Agent, the Term Creditors, the First
Lien Note Agent, the First Lien Noteholder Secured Parties, the Second Lien Note
Agent, the Second Lien Noteholder Secured Parties, any Additional Agent and any
Additional Creditors and will not do any act or perform any obligation which is
not in accordance with the agreements set forth in this Agreement.

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

CREDIT PARTIES:

 

[HOLDING] By:  

 

  Name:   Title: [COMPANY] By:  

 

  Name:   Title: [SUBSIDIARY GUARANTORS] By:  

 

  Name:   Title:

BASE INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                 , 20    , by [COMPANY]1 (the “Company”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement (as amended, supplemented,
waived or otherwise modified from time to time, the “Intercreditor Agreement”)
entered into as of April 12, 2012 among GENERAL ELECTRIC CAPITAL CORPORATION, in
its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “ABL Agent”) for the ABL Lenders, BANK OF AMERICA, N.A., in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Term Agent”) for the Term Creditors, WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “First Lien Note Agent”) for the First Lien
Noteholder Secured Parties and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Second Lien Note Agent”) for the Second Lien Noteholder Secured
Parties.2 Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                 , 20     (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list Additional Creditors] [and Additional
Agent, as agent (the “Additional Agent”)].3

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Term Agent, the First Lien Note Agent, the Second
Lien Note Agent, and any Additional Agent that:

(1) The Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement;

 

1  Revise as appropriate to refer to any permitted successor or assign.

2  Revise as appropriate to refer to any successor Agent and to add reference to
any previously added Additional Agent.

3  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

 

i



--------------------------------------------------------------------------------

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied; and

(3) on the date hereof there does not exist, and after giving effect to the
designation of such Additional Indebtedness there will not exist, any Event of
Default.

Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness under the Intercreditor
Agreement.

 

ii



--------------------------------------------------------------------------------

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[COMPANY] By:  

 

  Name:   Title:

 

iii



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of                 , 20    , among [COMPANY] (the “Company”),
GENERAL ELECTRIC CAPITAL CORPORATION, in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “ABL Agent”)1 for the
ABL Lenders, BANK OF AMERICA, N.A., in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Term Agent”)2 for
the Term Creditors, WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the “First
Lien Note Agent”)3 for the First Lien Noteholder Secured Parties, WILMINGTON
TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent (together with
its successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Second Lien Note Agent”)4 for the
Second Lien Noteholder Secured Parties, [list any previously added Additional
Agent] [and insert name of each Additional Agent under any Additional Credit
Facility being added hereby as party] and any successors or assigns thereof, to
the Intercreditor Agreement dated as of April 12, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) among the ABL Agent, the Term Agent, the First Lien Note Agent,
[and] the Second Lien Note Agent [and (list any previously added Additional
Agent)]. Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                 , 20     (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list any applicable Additional Creditors
(the “Joining Additional Creditors”)] [and insert name of each applicable
Additional Agent (the “Joining Additional Agent”)].5

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

 

1  Revise as appropriate to refer to any successor ABL Agent.

2  Revise as appropriate to refer to any successor Term Agent.

3  Revise as appropriate to refer to any successor First Lien Note Agent.

4  Revise as appropriate to refer to any successor Second Lien Note Agent.

5  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

 

i



--------------------------------------------------------------------------------

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]6 hereby agrees with the ABL Agent, the Term
Agent, the First Lien Note Agent, the Second Lien Note Agent and any other
Additional Agent party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Creditors,]7 hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

Section 2. Recognition of Claims. (a) The ABL Agent (for itself and on behalf of
the ABL Lenders), the Term Agent (for itself and on behalf of the Term
Creditors), the First Lien Note Agent (for itself and on behalf of the First
Lien Noteholder Secured Parties), the Second Lien Note Agent (for itself and on
behalf of the Second Lien Noteholder Secured Parties) and [each of] the
Additional Agent[s](for itself and on behalf of any Additional Creditors
represented thereby) hereby agree that the interests of the respective Secured
Parties in the Liens granted to the ABL Agent, the Term Agent, the First Lien
Note Agent, the Second Lien Note Agent, or any Additional Agent, as applicable,
under the applicable Credit Documents shall be treated, as among the Secured
Parties, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Secured
Parties as provided therein regardless of any claim or defense (including
without limitation any claims under the fraudulent transfer, preference or
similar avoidance provisions of applicable bankruptcy, insolvency or other laws
affecting the rights of creditors generally) to which the ABL Agent, the Term
Agent, the First Lien Note Agent, the Second Lien Note Agent, any Additional
Agent or any Secured Party may be entitled or subject. The ABL Agent (for itself
and on behalf of the ABL Lenders), the Term Agent (for itself and on behalf of
the Term Creditors), the First Lien Note Agent (for itself and on behalf of the
First Lien Noteholder Secured Parties), the Second Lien Note Agent (for itself
and on behalf of the Second Lien Noteholder Secured Parties), and any Additional
Agent party to the Intercreditor Agreement (for itself and on behalf of any
Additional Creditors represented thereby) (a) recognize the existence and
validity of the Additional Obligations represented by the Additional Credit
Facility, and (b) agree to refrain from making or asserting any claim that the
Additional Credit Facility or other applicable Additional Documents are invalid
or not enforceable in accordance with their terms as a result of the
circumstances surrounding the incurrence of such obligations. The [Joining
Additional Agent (for itself and on behalf of the Joining Additional Creditors)]
(a) recognize[s] the existence and validity of the ABL Obligations, the Term
Obligations, the First Lien Note Obligations and the Second Lien Note
Obligations8 and (b) agree[s] to refrain from making or asserting any claim that
the ABL Credit Agreement, the Term Credit Agreement, the First Lien Notes, the
Second Lien Notes or other ABL Documents, Term Documents, First Lien Note
Documents or Second Lien Note Documents,9 as the case may be, are invalid or not
enforceable in accordance with their terms as a result of the circumstances
surrounding the incurrence of such obligations.

 

6  Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Creditors represented thereby.

7  Revise references throughout as appropriate to refer to the party or parties
being added.

8  Add reference to any previously added Additional Obligations as appropriate.

9  Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

 

ii



--------------------------------------------------------------------------------

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[Add Signatures]

 

iii



--------------------------------------------------------------------------------

EXHIBIT C

[ABL CREDIT AGREEMENT] [TERM CREDIT AGREEMENT] [FIRST LIEN INDENTURE]
[SECOND LIEN INDENTURE] JOINDER

JOINDER, dated as of                 , 20    , among GENERAL ELECTRIC CAPITAL
CORPORATION, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “ABL Agent”)1 for the ABL Lenders, BANK OF AMERICA,
N.A., in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Term Agent”)2 for the Term Creditors, WILMINGTON
TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent (together with
its successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “First Lien Note Agent”)3 for the
First Lien Noteholder Secured Parties, WILMINGTON TRUST, NATIONAL ASSOCIATION,
in its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Second Lien Note Agent”)4 for the Second Lien Noteholder Secured
Parties, [list any previously added Additional Agent] [and insert name of
additional ABL Lenders, ABL Agent, Term Creditors, Term Agent, First Lien
Noteholder Secured Parties, First Lien Note Agent, Second Lien Noteholder
Secured Parties or Second Lien Note Agent as applicable, being added hereby as
party] and any successors or assigns thereof, to the Intercreditor Agreement
dated as of April 12, 2012 (as amended, supplemented, waived or otherwise
modified from time to time, the “Intercreditor Agreement”) among the ABL Agent5,
Term Agent6, the First Lien Note Agent7 [and] the Second Lien Note Agent8 [and
(list any previously added Additional Agent)]. Capitalized terms used herein and
not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
                , 20     (the “Joining [ABL Credit Agreement] [Term Credit
Agreement] [First Lien

 

1  Revise as appropriate to refer to any successor ABL Agent.

2  Revise as appropriate to refer to any successor Term Agent.

3  Revise as appropriate to refer to any successor First Lien Note Agent.

4  Revise as appropriate to refer to any successor Second Lien Note Agent.

5  Revise as appropriate to describe predecessor ABL Agent, if joinder is for a
new ABL Credit Agreement.

6  Revise as appropriate to describe predecessor Term Agent, if joinder is for a
new Term Credit Agreement.

7  Revise as appropriate to describe predecessor First Lien Note Agent, if
joinder is for a new First Lien Indenture.

8  Revise as appropriate to describe predecessor Second Lien Note Agent, if
joinder is for a new Second Lien Indenture.

 

4



--------------------------------------------------------------------------------

Indenture] [Second Lien Indenture]”), among [list any applicable Credit Party],
[list any applicable new ABL Lenders, Term Creditors, First Lien Noteholder
Secured Parties or Second Lien Noteholder Secured Parties, as applicable (the
“Joining [ABL Lenders] [Term Creditors] [First Lien Noteholder Secured Parties]
[Second Lien Noteholder Secured Parties]”)] [and insert name of each applicable
Agent (the “Joining [ABL] [Term] [First Lien Note] [Second Lien Note] Agent”)].9

The Joining [ABL][Term][First Lien Note][Second Lien Note] Agent, for itself and
on behalf of the Joining [ABL Lenders][Term Creditors][First Lien Noteholder
Secured Parties][Second Lien Noteholder Secured Parties],10 hereby agrees with
the Company and the other Credit Parties and each other Agent party to the
Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining [ABL][Term][First Lien
Note][Second Lien Note] Agent, for itself and on behalf of the Joining [ABL
Lenders][Term Creditors][First Lien Noteholder Secured Parties[[Second Lien
Noteholder Secured Parties],]11 hereby agrees to be bound by the terms and
provisions of the Intercreditor Agreement and shall, as of the date hereof, be
deemed to be a party to the Intercreditor Agreement as [the][a] [ABL]
[Term][First Lien Note][Second Lien Note] Agent. As of the date hereof, the
Joining [ABL Credit Agreement][Term Credit Agreement][First Lien
Indenture][Second Lien Indenture] shall be deemed [the][a] [ABL Credit
Agreement][Term Credit Agreement][First Lien Indenture][Second Lien
Indenture]under the Intercreditor Agreement, and the obligations thereunder are
subject to the terms and provisions of the Intercreditor Agreement.

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL][Term][First Lien
Note][Second Lien Note] Agent shall be sent to the address set forth on Annex 1
attached hereto (until notice of a change thereof is delivered as provided in
Section 7.5 of the Intercreditor Agreement).

Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[ADD SIGNATURES]

 

9  Revise as appropriate to refer to the new credit facility, Secured Parties
and Agents.

10  Revise as appropriate to refer to any Agent being added hereby and any
Secured Parties represented thereby.

11  Revise references throughout as appropriate to refer to the party or parties
being added.

 

5



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AGREEMENT

FORM OF CASH FLOW INTERCREDITOR AGREEMENT

CASH FLOW INTERCREDITOR AGREEMENT

by and among

Bank of America, N.A.

as Term Agent,

Wilmington Trust, National Association

as First Lien Note Agent,

and

Wilmington Trust, National Association

as Second Lien Note Agent

Dated as of April 12, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS    SECTION 1.1    UCC DEFINITIONS     
2    SECTION 1.2    OTHER DEFINITIONS      2    SECTION 1.3    RULES OF
CONSTRUCTION      21    ARTICLE II    LIEN PRIORITY    SECTION 2.1    AGREEMENT
TO SUBORDINATE      21    SECTION 2.2    WAIVER OF RIGHT TO CONTEST LIENS     
24    SECTION 2.3    REMEDIES STANDSTILL      25    SECTION 2.4    EXERCISE OF
RIGHTS      26    SECTION 2.5    [RESERVED]      27    SECTION 2.6    WAIVER OF
MARSHALLING      27    ARTICLE III    ACTIONS OF THE PARTIES    SECTION 3.1   
CERTAIN ACTIONS PERMITTED      27    SECTION 3.2    DELIVERY OF CONTROL
COLLATERAL      28    SECTION 3.3    SHARING OF INFORMATION AND ACCESS      28
   SECTION 3.4    INSURANCE      28    SECTION 3.5    NO ADDITIONAL RIGHTS FOR
THE CREDIT PARTIES HEREUNDER      29    SECTION 3.6    ACTIONS UPON BREACH     
29    ARTICLE IV    APPLICATION OF PROCEEDS    SECTION 4.1    APPLICATION OF
PROCEEDS      29    SECTION 4.2    SPECIFIC PERFORMANCE      32    ARTICLE V   
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS    SECTION 5.1    NOTICE OF
ACCEPTANCE AND OTHER WAIVERS      32    SECTION 5.2    MODIFICATIONS TO SENIOR
PRIORITY DOCUMENTS AND JUNIOR PRIORITY DOCUMENTS      33    SECTION 5.3   
REINSTATEMENT AND CONTINUATION OF AGREEMENT      37   

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE VI    INSOLVENCY PROCEEDINGS    SECTION 6.1    LIENS
GRANTED IN INSOLVENCY PROCEEDINGS      37    SECTION 6.2    RELIEF FROM STAY   
  38    SECTION 6.3    NO CONTEST      38    SECTION 6.4    ASSET SALES      38
   SECTION 6.5    SEPARATE GRANTS OF SECURITY AND SEPARATE CLASSIFICATION     
38    SECTION 6.6    ENFORCEABILITY      39    SECTION 6.7    SENIOR PRIORITY
OBLIGATIONS UNCONDITIONAL      39    SECTION 6.8    JUNIOR PRIORITY OBLIGATIONS
UNCONDITIONAL      39    SECTION 6.9    ADEQUATE PROTECTION      40    ARTICLE
VII    MISCELLANEOUS    SECTION 7.1    RIGHTS OF SUBROGATION      40    SECTION
7.2    FURTHER ASSURANCES      41    SECTION 7.3    REPRESENTATIONS      41   
SECTION 7.4    AMENDMENTS      41    SECTION 7.5    ADDRESSES FOR NOTICES     
42    SECTION 7.6    NO WAIVER, REMEDIES      43    SECTION 7.7    CONTINUING
AGREEMENT, TRANSFER OF SECURED OBLIGATIONS      43    SECTION 7.8    GOVERNING
LAW; ENTIRE AGREEMENT      43    SECTION 7.9    COUNTERPARTS      43   
SECTION 7.10    NO THIRD-PARTY BENEFICIARIES      43    SECTION 7.11   
DESIGNATION OF ADDITIONAL INDEBTEDNESS; JOINDER OF ADDITIONAL AGENTS      43   
SECTION 7.12   

SENIOR PRIORITY REPRESENTATIVE; NOTICE OF SENIOR PRIORITY REPRESENTATIVE CHANGE

     45    SECTION 7.13    CASH FLOW COLLATERAL REPRESENTATIVE      45   
SECTION 7.14    PROVISIONS SOLELY TO DEFINE RELATIVE RIGHTS      45   
SECTION 7.15    HEADINGS      45    SECTION 7.16    SEVERABILITY      45   
SECTION 7.17    ATTORNEYS’ FEES      45    SECTION 7.18    VENUE; JURY TRIAL
WAIVER      46    SECTION 7.19    INTERCREDITOR AGREEMENT      46   
SECTION 7.20    NO WARRANTIES OR LIABILITY      46    SECTION 7.21    CONFLICTS
     47    SECTION 7.22    INFORMATION CONCERNING FINANCIAL CONDITION OF THE
CREDIT PARTIES      47   

EXHIBITS:

     

Exhibit A

   Additional Indebtedness Designation   

Exhibit B

   Additional Indebtedness Joinder   

Exhibit C

   Joinder of Term Credit Agreement, First Lien Indenture or Second Lien
Indenture   

 

-ii-



--------------------------------------------------------------------------------

CASH FLOW INTERCREDITOR AGREEMENT

This CASH FLOW INTERCREDITOR AGREEMENT (as amended, restated, supplemented,
waived or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of April 12, 2012 among Bank of America,
N.A., in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined herein, the
“Term Agent”) for the Term Creditors referred to below under the Term Credit
Agreement, Wilmington Trust, National Association, in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined herein, the “First Lien Note Agent”) for the First
Lien Noteholder Secured Parties referred to below under the First Lien Indenture
and Wilmington Trust, National Association, in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined herein, the “Second Lien Note Agent”) for the Second Lien
Noteholder Secured Parties referred to below under the Second Lien Indenture.
Capitalized terms defined in Article I hereof are used in this Agreement as so
defined.

RECITALS

A. Pursuant to the Original Term Credit Agreement, the Term Creditors have
agreed to make certain loans and other financial accommodations to or for the
benefit of the Term Borrower.

B. Pursuant to the Term Guaranties, the Term Guarantors have agreed to guarantee
the payment and performance of the Term Borrower’s obligations under the Term
Documents.

C. Pursuant to the Original First Lien Indenture, the First Lien Note Issuer has
issued, or will issue, the First Lien Notes.

D. Pursuant to the First Lien Note Guaranties, the First Lien Note Guarantors
have agreed to guarantee the payment and performance of the First Lien Note
Issuer’s obligations under the First Lien Note Documents.

E. Pursuant to the Original Second Lien Indenture, the Second Lien Note Issuer
has issued, or will issue, the Second Lien Notes.

F. Pursuant to the Second Lien Note Guaranties, the Second Lien Note Guarantors
have agreed to guarantee the payment and performance of the Second Lien Note
Issuer’s obligations under the Second Lien Note Documents.

G. Each of the Term Agent (on behalf of the Term Creditors), the First Lien Note
Agent (on behalf of the First Lien Noteholder Secured Parties) and the Second
Lien Note Agent (on behalf of the Second Lien Noteholder Secured Parties) is
party to the Base Intercreditor Agreement.

H. Pursuant to this Agreement, the Company may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Additional Indebtedness”
by executing and delivering an Additional Indebtedness Designation and by
complying with the procedures set forth in Section 7.11 hereof, and the holders
of such Additional Indebtedness and any other applicable Additional Creditor
shall thereafter constitute Senior Priority Creditors or Junior Priority
Creditors (as so designated by the Company), as the case may be, and any
Additional Agent therefor shall thereafter constitute a Senior Priority Agent or
Junior Priority Agent (as so designated by the Company), as the case may be, for
all purposes under this Agreement.



--------------------------------------------------------------------------------

I. Each of the Term Agent (on behalf of the Term Creditors), the First Lien Note
Agent (on behalf of the First Lien Noteholder Secured Parties) and the Second
Lien Note Agent (on behalf of the Second Lien Noteholder Secured Parties) and,
by their acknowledgment hereof, the Term Credit Parties, the First Lien Note
Credit Parties and the Second Lien Note Credit Parties, desire to agree to the
relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Financial
Assets, Instruments, Investment Property, Letter-of-Credit Rights, Money,
Payment Intangibles, Promissory Notes, Records, Security, Securities Accounts,
Security Entitlements, Supporting Obligations, and Tangible Chattel Paper.

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned thereto in the Base Intercreditor
Agreement.

“ABL Credit Agreement” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

“ABL Credit Agreement Lender” shall have the meaning assigned thereto in the
Base Intercreditor Agreement.

“ABL Priority Collateral” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

“Additional Agent” means any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

“Additional Bank Products Affiliate” means any Person who (a) has entered into a
Bank Products Agreement with an Additional Credit Party with the obligations of
such Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent or an Additional Credit
Facility Creditor or an Affiliate of an Additional Credit Facility Creditor at
the time of entry into such Bank Products Agreement, or at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

“Additional Bank Products Provider” means any Person (other than an Additional
Bank Products Affiliate) that has entered into a Bank Products Agreement with an
Additional Credit Party with the obligations of such Additional Credit Party
thereunder being secured by one or more Additional Collateral Documents, as
designated by the Company in accordance with the terms of the Additional
Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider hereunder with
respect to more than one Credit Facility).

 

-2-



--------------------------------------------------------------------------------

“Additional Borrower” means any Additional Credit Party that incurs or issues
Additional Indebtedness, together with its successors and assigns.

“Additional Collateral Documents” means all “Security Documents” as defined in
any Additional Credit Facility, and in any event shall include all security
agreements, mortgages, deeds of trust, pledges and other collateral documents
executed and delivered in connection with any Additional Credit Facility, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any Additional Obligations or under which rights or remedies with
respect to such Liens are governed, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Additional Credit Facilities” means (a) any one or more agreements, instruments
and documents under which any Additional Indebtedness is or may be incurred,
including without limitation any credit agreements, loan agreements, indentures
or other financing agreements, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, together with
(b) if designated by the Company, any other agreement extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Additional Obligations, whether by the same or any other lender,
debtholder or other creditor or group of lenders, debtholders or other
creditors, or the same or any other agent, trustee or representative therefor,
or otherwise, and whether or not increasing the amount of any Indebtedness that
may be incurred thereunder.

“Additional Credit Facility Creditors” means one or more holders of Additional
Indebtedness (or commitments therefor) that is or may be incurred under one or
more Additional Credit Facilities.

“Additional Credit Party” means the Company, each direct or indirect Subsidiary
of the Company or any of its Affiliates that is or becomes a party to any
Additional Document, and any other Person who becomes a guarantor under any of
the Additional Guaranties.

“Additional Creditors” means one or more Additional Credit Facility Creditors
and all Additional Bank Products Affiliates, Additional Hedging Affiliates,
Additional Bank Products Providers, Additional Hedging Providers and Management
Credit Providers in respect of any Additional Document and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional Creditor” under any Additional Credit Facility; and with
respect to any Additional Agent, means the Additional Creditors represented by
such Additional Agent.

“Additional Documents” means, with respect to any Indebtedness designated as
Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Products
Agreements between any Credit Party and any Additional Bank Products Affiliate
or Additional Bank Products Provider, any Hedging Agreements between any Credit
Party and any Additional Hedging Affiliate or Additional Hedging Provider, any
Management Guarantee designated in respect of any Additional Collateral
Document, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to any Additional Agent, in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Secured Parties or between or among any of the other
Secured Parties and any of the Additional Secured Parties, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

-3-



--------------------------------------------------------------------------------

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Guaranties” means any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

“Additional Guarantor” means any Additional Credit Party that at any time has
provided an Additional Guaranty.

“Additional Hedging Affiliate” means any Person who (a) has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent or an Additional Credit
Facility Creditor or an Affiliate of an Additional Credit Facility Creditor at
the time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

“Additional Hedging Provider” means any Person (other than an Additional Hedging
Affiliate) that has entered into a Hedging Agreement with an Additional Credit
Party with the obligations of such Additional Credit Party thereunder being
secured by one or more Additional Collateral Documents, as designated by the
Company in accordance with the terms of the Additional Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Provider hereunder with respect to more than one Credit
Facility).

“Additional Indebtedness” means any Additional Specified Indebtedness that
(1) is permitted to be secured by a Lien (as defined below) on Collateral by:

(a) prior to the Discharge of Term Obligations, Section 7.2 of the Original Term
Credit Agreement (if the Original Term Credit Agreement is then in effect) or
the corresponding negative covenant restricting Liens contained in any other
Term Credit Agreement then in effect if the Original Term Credit Agreement is
not then in effect (which covenant is designated in such Term Credit Agreement
as applicable for purposes of this definition);

(b) prior to the Discharge of First Lien Note Obligations, Section 413 of the
Original First Lien Indenture (if the Original First Lien Indenture is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other First Lien Indenture then in effect if the Original First Lien
Indenture is not then in effect (which covenant is designated in such First Lien
Indenture as applicable for purposes of this definition);

(c) prior to the Discharge of Second Lien Note Obligations, Section 413 of the
Original Second Lien Indenture (if the Original Second Lien Indenture is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other Second Lien Indenture then in effect if the Original Second Lien
Indenture is not then in effect (which covenant is designated in such Second
Lien Indenture as applicable for purposes of this definition); and

(d) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

 

-4-



--------------------------------------------------------------------------------

(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures set
forth in Section 7.11.

As used in this definition of “Additional Indebtedness,” the term “Lien” shall
have the meaning set forth (w) for purposes of the preceding clause (1)(a),
prior to the Discharge of Term Obligations, in the Original Term Credit
Agreement (if the Original Term Credit Agreement is then in effect), or in any
other Term Credit Agreement then in effect (if the Original Term Credit
Agreement is not then in effect), (x) for purposes of the preceding clause
(1)(b), prior to the Discharge of First Lien Note Obligations, in the Original
First Lien Indenture (if the Original First Lien Indenture is then in effect),
or in any other First Lien Indenture then in effect (if the Original First Lien
Indenture is not then in effect), (y) for purposes of the preceding clause
(1)(c), prior to the Discharge of Second Lien Note Obligations, in the Original
Second Lien Indenture (if the Original Second Lien Indenture is then in effect),
or in any other Second Lien Indenture then in effect (if the Original Second
Lien Indenture is not then in effect), and (z) for purposes of the preceding
clause (1)(d), prior to the Discharge of Additional Obligations, in the
applicable Additional Credit Facility then in effect.

“Additional Indebtedness Designation” means a certificate of the Company with
respect to Additional Indebtedness, substantially in the form of Exhibit A
attached hereto.

“Additional Indebtedness Joinder” means a joinder agreement executed by one or
more Additional Agents in respect of any Additional Indebtedness subject to an
Additional Indebtedness Designation on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B attached hereto.

“Additional Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Creditors
or any of them, including any Additional Bank Products Affiliates, Additional
Hedging Affiliates, Additional Bank Products Providers, Additional Hedging
Providers or Management Credit Providers, under any Additional Document, whether
for principal, interest (including interest and fees which, but for the filing
of a petition in bankruptcy with respect to such Additional Credit Party, would
have accrued on any Additional Obligation, whether or not a claim is allowed
against such Additional Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

“Additional Secured Parties” means any Additional Agents and any Additional
Creditors.

“Additional Specified Indebtedness” means any Indebtedness (as defined below)
that is or may from time to time be incurred by any Credit Party in compliance
with:

(a) prior to the Discharge of Term Obligations, Section 7.1 of the Original Term
Credit Agreement (if the Original Term Credit Agreement is then in effect) or
the corresponding negative covenant restricting Indebtedness contained in any
other Term Credit Agreement then in effect if the Original Term Credit Agreement
is not then in effect (which covenant is designated in such Term Credit
Agreement as applicable for purposes of this definition);

 

-5-



--------------------------------------------------------------------------------

(b) prior to the Discharge of First Lien Note Obligations, Section 407 of the
Original First Lien Indenture (if the Original First Lien Indenture is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other First Lien Indenture then in effect if the Original First
Lien Indenture is not then in effect (which covenant is designated in such First
Lien Indenture as applicable for purposes of this definition);

(c) prior to the Discharge of Second Lien Note Obligations, Section 407 of the
Original Second Lien Indenture (if the Original Second Lien Indenture is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other Second Lien Indenture then in effect if the Original
Second Lien Indenture is not then in effect (which covenant is designated in
such Second Lien Indenture as applicable for purposes of this definition); and

(d) prior to the Discharge of Additional Obligations, any negative covenant
restricting Indebtedness contained in any Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness,” the term
“Indebtedness” shall have the meaning set forth (w) for purposes of the
preceding clause (a), prior to the Discharge of Term Obligations, in the
Original Term Credit Agreement (if the Original Term Credit Agreement is then in
effect), or in any other Term Credit Agreement then in effect (if the Original
Term Credit Agreement is not then in effect), (x) for purposes of the preceding
clause (b), prior to the Discharge of First Lien Note Obligations, in the
Original First Lien Indenture (if the Original First Lien Indenture is then in
effect), or in any other First Lien Indenture then in effect (if the Original
First Lien Indenture is not then in effect), (y) for purposes of the preceding
clause (c), prior to the Discharge of Second Lien Note Obligations, in the
Original Second Lien Indenture (if the Original Second Lien Indenture is then in
effect), or in any other Second Lien Indenture then in effect (if the Original
Second Lien Indenture is not then in effect), and (z) for purposes of the
preceding clause (d), prior to the Discharge of Additional Obligations, in the
applicable Additional Credit Facility then in effect. In the event that any
Indebtedness as defined in any such Credit Document shall not be Indebtedness as
defined in any other such Credit Document, but is or may be incurred in
compliance with such other Credit Document, such Indebtedness shall constitute
Additional Specified Indebtedness for purposes of such other Credit Document.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent” means any Senior Priority Agent or Junior Priority Agent.

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

“Bank Products Affiliate” means any Term Bank Products Affiliate or any
Additional Bank Products Affiliate, as applicable.

“Bank Products Agreement” means any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(c) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic

 

-6-



--------------------------------------------------------------------------------

funds transfer transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, information reporting, wire transfer and interstate
depository network services) and (d) other similar banking products or services
as may be requested by any Credit Party (for the avoidance of doubt, excluding
letters of credit and loans except indebtedness arising from services described
in items (a) through (c) of this definition).

“Bank Products Provider” means any Term Bank Products Provider, any First Lien
Note Bank Products Provider, any Second Lien Note Bank Products Provider or any
Additional Bank Products Provider, as applicable.

“Bankruptcy Code” means title 11 of the United States Code.

“Base Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the date hereof, among General Electric Capital Corporation, as ABL Agent, Bank
of America, N.A., as Term Agent, Wilmington Trust, National Association, as
First Lien Note Agent, Wilmington Trust, National Association, as Second Lien
Note Agent, and any additional agents party thereto from time to time, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Company.

“Borrower” means any of the First Lien Note Issuer, the Second Lien Note Issuer,
the Term Borrower and any Additional Borrower.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Collateral” means any Collateral consisting of Money or Cash Equivalents,
any Security Entitlement and any Financial Assets.

“Cash Equivalents” means any of the following: (a) money, (b) securities issued
or fully guaranteed or insured by the United States of America, Canada or a
member state of the European Union or any agency or instrumentality of any
thereof, (c) time deposits, certificates of deposit or bankers’ acceptances of
(i) any lender under the ABL Credit Agreement, the Term Credit Agreement or any
Additional Credit Facility, or any affiliate thereof, (ii) JPMorgan Chase Bank,
N.A., SunTrust Bank, Wells Fargo Bank, National Association, Bank of America,
N.A., Scotiabank, The Toronto-Dominion Bank, Bank of Montreal, or any of their
respective affiliates, or (iii) any commercial bank having capital and surplus
in excess of $500.0 million (or the foreign currency equivalent thereof as of
the date of such investment) and the commercial paper of the holding company of
which is rated at least A-2 or the equivalent thereof by Standard & Poor’s
Ratings Group (a division of the McGraw Hill Companies Inc.) or any successor
rating agency (“S&P”) or at least P-2 or the equivalent thereof by Moody’s
Investors Service, Inc. or any successor rating agency (“Moody’s”) (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (d) money market instruments, commercial
paper or other short-term obligations rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the

 

-7-



--------------------------------------------------------------------------------

equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of another nationally recognized rating agency),
(e) investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 or any successor rule of the Securities and Exchange Commission under
the Investment Company Act of 1940, as amended, (f) Canadian dollars, and
(g) investments similar to any of the foregoing denominated in Canadian dollars
or any other foreign currencies approved by the Board of Directors.

“Collateral” means the Holding Pledged Stock and all Property now owned or
hereafter acquired by any Borrower or any Guarantor in or upon which a Lien is
granted or purported to be granted to any Agent under any of the First Lien Note
Collateral Documents, the Second Lien Note Collateral Documents, the Term
Collateral Documents or the Additional Collateral Documents, together with all
rents, issues, profits, products, and Proceeds thereof.

“Company” means HD Supply, Inc., a Delaware corporation, and any successor in
interest thereto.

“Control Collateral” means any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments and any other
Collateral as to which a Lien may be perfected through possession or control by
the secured party, or any agent therefor.

“Controlling Senior Priority Secured Parties” means (i) at any time when the
Term Agent is the Senior Priority Representative, the Term Secured Parties, and
(ii) at any other time, the Secured Parties whose Agent is the Senior Priority
Representative.

“Credit Documents” means the First Lien Note Documents, the Second Lien Note
Documents, the Term Documents and any Additional Documents.

“Credit Facility” means any Senior Priority Credit Facility and any Junior
Priority Credit Facility, as applicable.

“Credit Parties” means the First Lien Note Credit Parties, the Second Lien Note
Credit Parties, the Term Credit Parties and any Additional Credit Parties.

“Creditor” means any Senior Priority Creditor or Junior Priority Creditor.

“Designated Agent” means any Party (other than the Term Agent, the First Lien
Note Agent and the Second Lien Note Agent) that the Company designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the joinder of such Party to this Agreement), as and to the extent so
designated. Such designation may be for all purposes of this Agreement, or may
be for one or more specified purposes thereunder or provisions thereof.

“Discharge of Additional Obligations” means, if any Indebtedness shall at any
time have been incurred under any Additional Credit Facility, (a) the payment in
full in cash of the applicable Additional Obligations that are outstanding and
unpaid (and excluding, for the avoidance of doubt, unasserted contingent
indemnification or other obligations) at the time all Additional Indebtedness
under such Additional Credit Facility is paid in full in cash, including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional Credit Facility (which shall not exceed an
amount equal to 105% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all then outstanding commitments to extend credit
under the applicable Additional Credit Facility.

 

-8-



--------------------------------------------------------------------------------

“Discharge of First Lien Note Obligations” means the payment in full in cash of
the applicable First Lien Note Obligations that are outstanding and unpaid (and
excluding, for the avoidance of doubt, unasserted contingent indemnification or
other obligations) at the time all Indebtedness under the applicable First Lien
Indenture is paid in full in cash.

“Discharge of Junior Priority Obligations” means the occurrence of all of the
Discharge of Second Lien Note Obligations and the Discharge of Additional
Obligations in respect of Junior Priority Debt.

“Discharge of Second Lien Note Obligations” means the payment in full in cash of
the applicable Second Lien Note Obligations that are outstanding and unpaid (and
excluding, for the avoidance of doubt, unasserted contingent indemnification or
other obligations) at the time all Indebtedness under the applicable Second Lien
Indenture is paid in full in cash.

“Discharge of Senior Priority Obligations” means the occurrence of all of the
Discharge of Term Obligations, the Discharge of First Lien Note Obligations and
the Discharge of Additional Obligations in respect of Senior Priority Debt.

“Discharge of Term Obligations” means (a) the payment in full in cash of the
applicable Term Obligations that are outstanding and unpaid (and excluding, for
the avoidance of doubt, unasserted contingent indemnification or other
obligations) at the time all Indebtedness under the applicable Term Credit
Agreement is paid in full in cash, including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder (or indemnities or other undertakings issued pursuant thereto in
respect of outstanding letters of credit), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Term Credit Agreement (which shall not exceed an amount equal to 105%
of the aggregate undrawn amount of such letters of credit) and (b) the
termination of all then outstanding commitments to extend credit under the Term
Documents.

“Domestic Subsidiary” means any Subsidiary of the Company that is not a Foreign
Subsidiary.

“Event of Default” means an Event of Default under any First Lien Indenture, any
Second Lien Indenture, any Term Credit Agreement or any Additional Credit
Facility.

“Excluded Subsidiary Securities” means any Capital Stock and other securities of
a Subsidiary to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities results in the Company being required to file
separate financial statements of such Subsidiary with the Securities and
Exchange Commission (or any other Governmental Authority) pursuant to either
Rule 3-10 or 3-16 of Regulation S-X under the Securities Act, or any other law,
rule or regulation as in effect from time to time, but only to the extent
necessary to not be subject to such requirement.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means:

(a) the taking of any action to enforce or realize upon any Lien, including the
institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code;

 

-9-



--------------------------------------------------------------------------------

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off against, marshaling of, injunction respecting or
foreclosure on the Collateral or the Proceeds thereof;

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

(e) subject to pre-existing rights and licenses, the sale, lease, license, or
other disposition of all or any portion of the Collateral by private or public
sale or any other means permissible under applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

(g) the exercise of any voting rights relating to any Capital Stock included in
the Collateral; and

(h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of any Collateral.

For the avoidance of doubt, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

“First Lien Indenture” means (i) the Original First Lien Indenture and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original First Lien
Indenture or (y) any subsequent First Lien Indenture (in each case, as amended,
restated, supplemented, waived or otherwise modified from time to time);
provided, that the requisite creditors party to such First Lien Indenture (or
their agent or other representative on their behalf) shall agree, by a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise in
form and substance reasonably satisfactory to any Junior Priority Agent (other
than the Second Lien Note Agent and any Designated Agent) (or, if there is no
continuing Junior Priority Agent other than the Second Lien Note Agent and any
Designated Agent, as designated by the Company), that the obligations under such
First Lien Indenture are subject to the terms and provisions of this Agreement.
Any reference to the First Lien Indenture shall be deemed a reference to any
First Lien Indenture then in existence.

“First Lien Note Agent” means Wilmington Trust, National Association in its
capacity as collateral agent under the First Lien Indenture, together with its
successors and assigns in such capacity from time to time, whether under the
Original First Lien Indenture or any subsequent First Lien Indenture, as well as
any Person designated as the “Agent” or “Collateral Agent” under any First Lien
Indenture.

“First Lien Note Bank Products Provider” means any Person that has entered into
a Bank Products Agreement with a First Lien Note Credit Party with the
obligations of such First Lien Note Credit

 

-10-



--------------------------------------------------------------------------------

Party thereunder being secured by one or more First Lien Note Collateral
Documents, as designated by the Company in accordance with the terms of the
First Lien Note Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Provider
hereunder with respect to more than one Credit Facility).

“First Lien Note Collateral Documents” means all “Note Security Documents” as
defined in the First Lien Indenture, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any First Lien Indenture, in each case as the same may be
amended, modified or supplemented from time to time.

“First Lien Note Credit Parties” means the First Lien Note Issuer, the First
Lien Note Guarantors and each other direct or indirect Subsidiary of the Company
or any of its Affiliates that is as of the date hereof or hereafter becomes a
party to any First Lien Note Document.

“First Lien Note Documents” means the First Lien Indenture, the First Lien Note
Collateral Documents, any Bank Products Agreements between any First Lien Note
Credit Party and any First Lien Note Bank Products Provider, any Hedging
Agreements between any First Lien Note Credit Party and any First Lien Note
Hedging Provider, any Management Guarantee designated in respect of any First
Lien Note Collateral Document, and all other agreements, instruments, documents
and certificates, now or hereafter executed by or on behalf of any First Lien
Note Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the First Lien Trustee or First Lien Note Agent, in connection with
any of the foregoing, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.

“First Lien Note Guaranties” means the guarantees of the First Lien Note
Guarantors pursuant to the Original First Lien Indenture and all other
guarantees of any First Lien Note Obligations of any First Lien Note Credit
Party by any other First Lien Note Credit Party in favor of any First Lien
Noteholder Secured Party, in each case as amended, restated, supplemented,
waived or otherwise modified from time to time.

“First Lien Note Guarantors” means the collective reference to each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the First Lien
Note Guaranties and any other Person who becomes a guarantor under any of the
First Lien Note Guaranties.

“First Lien Note Hedging Provider” means any Person that has entered into a
Hedging Agreement with a First Lien Note Credit Party with the obligations of
such First Lien Note Credit Party thereunder being secured by one or more First
Lien Note Collateral Documents, as designated by the Company in accordance with
the terms of the First Lien Note Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Provider
hereunder with respect to more than one Credit Facility).

“First Lien Note Issuer” means the Company, in its capacity as issuer under the
First Lien Indenture, together with its successors and assigns.

“First Lien Note Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any First Lien Note Credit Party under
the Bankruptcy Code or any other Insolvency Proceeding, owing by each First Lien
Note Credit Party from time to time to the First Lien Note Agent, the First Lien
Trustee, the First Lien Noteholders, any First Lien Note Bank Products Provider,
any First Lien Note Hedging Provider or any Management Credit Provider under any
First Lien Note Document, whether for principal, interest (including interest

 

-11-



--------------------------------------------------------------------------------

and fees which, but for the filing of a petition in bankruptcy with respect to
such First Lien Note Credit Party, would have accrued on any First Lien Note
Obligation, whether or not a claim is allowed against such First Lien Note
Credit Party for such interest and fees in the related bankruptcy proceeding),
fees, expenses, indemnification or otherwise, and all other amounts owing or due
under the terms of the First Lien Note Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

“First Lien Noteholder Secured Parties” means the First Lien Trustee, the First
Lien Note Agent, the First Lien Noteholders, any First Lien Note Bank Products
Provider, any First Lien Note Hedging Provider and any Management Credit
Provider in respect of any First Lien Note Document.

“First Lien Noteholders” means the holders of the First Lien Notes, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Holder” or a “Noteholder” under any First Lien Indenture.

“First Lien Notes” means the notes issued by the Company or any Indebtedness
otherwise incurred pursuant to the First Lien Indenture.

“First Lien Trustee” means Wilmington Trust, National Association in its
capacity as trustee under the First Lien Indenture, together with its successors
and assigns in such capacity from time to time, whether under the Original First
Lien Indenture or any subsequent First Lien Indenture, as well as any Person
designated as the “Trustee” under any First Lien Indenture.

“Foreign Subsidiary” means (a) any Subsidiary of the Company that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Subsidiary of such Foreign Subsidiary and
(b) any Subsidiary of the Company that has no material assets other than
securities or Indebtedness of one or more of the Subsidiaries described in
clause (a) above (or Subsidiaries thereof), intellectual property relating to
such Subsidiaries described in clause (a) above (or Subsidiaries thereof) and
other assets relating to an ownership interest in any such securities,
Indebtedness, intellectual property or Subsidiaries.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“Guarantor” means any of the First Lien Note Guarantors, the Second Lien Note
Guarantors, the Term Guarantors and any Additional Guarantors.

“Hedging Affiliate” means any Term Hedging Affiliate or any Additional Hedging
Affiliate, as applicable.

“Hedging Agreement” means any interest rate, foreign currency, commodity, credit
or equity swap, collar, cap, floor or forward rate agreement, or other agreement
or arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

“Hedging Provider” means any First Lien Note Hedging Provider, any Second Lien
Note Hedging Provider or any Additional Hedging Provider, as applicable.

 

-12-



--------------------------------------------------------------------------------

“Holding” means HDS Holding Corporation, a Delaware corporation, and any
successor in interest thereto.

“Holding Pledged Stock” means the Capital Stock of the Company to be pledged by
Holding pursuant to the Term Documents and/or (if applicable) any Additional
Documents.

“Indebtedness” shall have the meaning assigned thereto in the Term Credit
Agreement, the First Lien Indenture, the Second Lien Indenture or any Additional
Credit Facility respectively, as applicable.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada).

“Inventory” has the meaning assigned in the Uniform Commercial Code as of the
date of this Agreement.

“Junior Priority Agent” means any of the Second Lien Note Agent and any
Additional Agent under any Junior Priority Documents.

“Junior Priority Collateral Documents” means the Second Lien Note Collateral
Documents and any Additional Collateral Documents in respect of any Junior
Priority Obligations.

“Junior Priority Credit Facility” means the Second Lien Indenture and any
Additional Credit Facility in respect of any Junior Priority Obligations.

“Junior Priority Creditors” means the Second Lien Noteholder Secured Parties and
any Additional Secured Party in respect of any Junior Priority Obligations.

“Junior Priority Debt” means:

(1) all Second Lien Note Obligations; and

(2) any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Junior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to Section 7.11.

“Junior Priority Documents” means the Second Lien Note Documents and any
Additional Documents in respect of any Junior Priority Obligations.

“Junior Priority Lien” means a Lien granted (a) by a Second Lien Note Collateral
Document to the Second Lien Note Agent or (b) by an Additional Collateral
Document to any Additional Agent for the purpose of securing Junior Priority
Obligations.

“Junior Priority Obligations” means the Second Lien Note Obligations and any
Additional Obligations constituting Junior Priority Debt.

 

-13-



--------------------------------------------------------------------------------

“Junior Priority Representative” means the Junior Priority Agent designated by
the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity. The Junior Priority Representative shall
initially be the Second Lien Note Agent.

“Junior Priority Secured Parties” means, at any time, all of the Junior Priority
Agents and all of the Junior Priority Creditors.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Lien Priority” means, with respect to any Lien of the First Lien Note Agent,
the First Lien Noteholder Secured Parties, the First Lien Note Agent, the First
Lien Noteholder Secured Parties, the Term Agent, the Term Creditors, the Second
Lien Note Agent, the Second Lien Noteholder Secured Parties, any Additional
Agent or any Additional Creditors in the Collateral, the order of priority of
such Lien as specified in Section 2.1.

“Major Non-Controlling Senior Priority Agent” means the Agent for the Senior
Priority Credit Facility under which the greatest principal amount of Senior
Priority Obligations (excluding Senior Priority Obligations under Bank Products
Agreements, Hedging Agreements and Management Guarantees) is outstanding at the
time of determination.

“Management Credit Provider” means any Person that is a beneficiary of a
Management Guarantee, as designated by the Company in accordance with the terms
of any Term Collateral Document, First Lien Note Collateral Document, Second
Lien Note Collateral Document or Additional Collateral Document.

“Management Guarantee” shall have the meaning assigned to such term (i) with
respect to the First Lien Note Obligations, in the Original First Lien Indenture
(if the Original First Lien Indenture is then in effect), or in any other First
Lien Indenture then in effect (if the Original First Lien Indenture is not then
in effect), (ii) with respect to the Second Lien Note Obligations, in the
Original Second Lien Indenture (if the Original Second Lien Indenture is then in
effect), or in any other Second Lien Indenture then in effect (if the Original
Second Lien Indenture is not then in effect), (iii) with respect to the Term
Obligations, in the Original Term Credit Agreement (if the Original Term Credit
Agreement is then in effect), or in any other Term Credit Agreement then in
effect (if the Original Term Credit Agreement is not then in effect) and
(iv) with respect to any Additional Obligations, in the applicable Additional
Credit Facility.

“Non-Controlling Senior Priority Agent Enforcement Date” means the date that is
120 days (throughout which period the applicable Agent was the Major
Non-Controlling Senior Priority Agent) after the occurrence of both (a) an event
of default, as defined in the applicable Senior Priority Documents for the
Senior Priority Credit Facility represented by such Agent and (b) the Term
Agent’s and each other Senior Priority Agent’s receipt of written notice from
such Agent certifying that (i) such Agent is the Major Non-Controlling Senior
Priority Agent and that an event of default, as defined in such Agent’s
applicable Senior Priority Documents, has occurred and is continuing and
(ii) the Senior Priority Obligations thereunder are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with such Senior Priority Documents; provided that the Non-Controlling Senior
Priority Agent Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Collateral (1) at any time the
Senior Priority Representative has commenced and is diligently pursuing any
enforcement action with respect to such Collateral or (2) at any time a Credit
Party that has granted a security interest in the Collateral is then a debtor
under or with respect to (or otherwise subject to) any Insolvency Proceeding.

 

-14-



--------------------------------------------------------------------------------

“Note Excluded Assets” means any Excluded Subsidiary Securities and the Holding
Pledged Stock.

“Original First Lien Indenture” means that certain Indenture dated as of the
date hereof by and among the First Lien Note Issuer, the First Lien Note
Guarantors, the First Lien Trustee, and the First Lien Note Agent, as amended,
restated, supplemented, waived or otherwise modified from time to time.

“Original Second Lien Indenture” means that certain Indenture dated as of the
date hereof by and among the Second Lien Note Issuer, the Second Lien Note
Guarantors, the Second Lien Trustee, and the Second Lien Note Agent, as amended,
restated, supplemented, waived or otherwise modified from time to time.

“Original Term Credit Agreement” means that certain Credit Agreement, dated as
of date hereof, by and among the Term Borrower, Bank of America, N.A., as
administrative agent, the Term Credit Agreement Lenders and the Term Agent, as
amended, restated, supplemented, waived or otherwise modified from time to time.

“Party” means any of the First Lien Note Agent, the Second Lien Note Agent, the
Term Agent or any Additional Agent, and “Parties” means all of the First Lien
Note Agent, the Second Lien Note Agent, the Term Agent and any Additional Agent.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Second Lien Indenture” means (i) the Original Second Lien Indenture and (ii) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original Second
Lien Indenture or (y) any subsequent Second Lien Indenture (in each case, as
amended, restated, supplemented, waived or otherwise modified from time to
time); provided, that the requisite creditors party to such Second Lien
Indenture (or their agent or other representative on their behalf) shall agree,
by a joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the Term Agent and
any other Senior Priority Agent (other than the First Lien Note Agent and any
Designated Agent) (or, if there is no continuing Senior Priority Agent other
than the First Lien Note Agent and any Designated Agent, as designated by the
Company), that the obligations under such Second Lien Indenture are subject to
the terms and provisions of this Agreement. Any reference to the Second Lien
Indenture shall be deemed a reference to any Second Lien Indenture then in
existence.

“Second Lien Note Agent” means Wilmington Trust, National Association in its
capacity as collateral agent under the Second Lien Indenture, together with its
successors and assigns in such capacity

 

-15-



--------------------------------------------------------------------------------

from time to time, whether under the Original Second Lien Indenture or any
subsequent Second Lien Indenture, as well as any Person designated as the
“Agent” or “Collateral Agent” under any Second Lien Indenture.

“Second Lien Note Bank Products Provider” means any Person that has entered into
a Bank Products Agreement with a Second Lien Note Credit Party with the
obligations of such Second Lien Note Credit Party thereunder being secured by
one or more Second Lien Note Collateral Documents, as designated by the Company
in accordance with the terms of the Second Lien Note Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

“Second Lien Note Collateral Documents” means all “Note Security Documents” as
defined in the Second Lien Indenture, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Second Lien Indenture, in each case as the same may be
amended, modified or supplemented from time to time.

“Second Lien Note Credit Parties” means the Second Lien Note Issuer, the Second
Lien Note Guarantors and each other direct or indirect Subsidiary of the Company
or any of its Affiliates that is as of the date hereof or hereafter becomes a
party to any Second Lien Note Document.

“Second Lien Note Documents” means the Second Lien Indenture, the Second Lien
Note Collateral Documents, any Bank Products Agreements between any Second Lien
Note Credit Party and any Second Lien Note Bank Products Provider, any Hedging
Agreements between any Second Lien Note Credit Party and any Second Lien Note
Hedging Provider, any Management Guarantee designated in respect of any Second
Lien Note Collateral Document, and all other agreements, instruments, documents
and certificates, as of the date hereof or hereafter executed by or on behalf of
any Second Lien Note Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the Second Lien Trustee or Second Lien Note Agent,
in connection with any of the foregoing, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

“Second Lien Note Guaranties” means the guarantees of the Second Lien Note
Guarantors pursuant to the Original Second Lien Indenture and all other
guarantees of any Second Lien Note Obligations of any Second Lien Note Credit
Party by any other Second Lien Note Credit Party in favor of any Second Lien
Noteholder Secured Party, in each case as amended, restated, supplemented,
waived or otherwise modified from time to time.

“Second Lien Note Guarantors” means the collective reference to each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Second Lien
Note Guaranties and any other Person who becomes a guarantor under any of the
Second Lien Note Guaranties.

“Second Lien Note Hedging Provider” means any Person that has entered into a
Hedging Agreement with a Second Lien Note Credit Party with the obligations of
such Second Lien Note Credit Party thereunder being secured by one or more
Second Lien Note Collateral Documents, as designated by the Company in
accordance with the terms of the Second Lien Note Collateral Documents (provided
that no Person shall, with respect to any Hedging Agreement, be at any time a
Hedging Provider hereunder with respect to more than one Credit Facility).

“Second Lien Note Issuer” means the Company, in its capacity as issuer under the
Second Lien Indenture, together with its successors and assigns.

 

-16-



--------------------------------------------------------------------------------

“Second Lien Note Obligations” means any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether existing as of the date hereof or hereafter arising, whether arising
before, during or after the commencement of any case with respect to any Second
Lien Note Credit Party under the Bankruptcy Code or any other Insolvency
Proceeding, owing by each Second Lien Note Credit Party from time to time to the
Second Lien Note Agent, the Second Lien Trustee, the Second Lien Noteholders,
any Second Lien Note Bank Products Provider, any Second Lien Note Hedging
Provider or any Management Credit Provider under any Second Lien Note Document,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such Second Lien Note Credit
Party, would have accrued on any Second Lien Note Obligation, whether or not a
claim is allowed against such Second Lien Note Credit Party for such interest
and fees in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise, and all other amounts owing or due under the terms of the Second
Lien Note Documents, as amended, restated, modified, renewed, refunded, replaced
or refinanced in whole or in part from time to time.

“Second Lien Noteholder Secured Parties” means the Second Lien Trustee, the
Second Lien Note Agent, the Second Lien Noteholders, any Second Lien Note Bank
Products Provider, any Second Lien Note Hedging Provider and any Management
Credit Provider in respect of any Second Lien Note Document.

“Second Lien Noteholders” means the holders of the Second Lien Notes, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as a “Holder” or a “Noteholder” under any Second Lien Indenture.

“Second Lien Notes” means the notes issued by the Company or any Indebtedness
otherwise incurred pursuant to the Second Lien Indenture.

“Second Lien Trustee” means Wilmington Trust, National Association in its
capacity as trustee under the Second Lien Indenture, together with its
successors and assigns in such capacity from time to time, whether under the
Original Second Lien Indenture or any subsequent Second Lien Indenture, as well
as any Person designated as the “Trustee” under any Second Lien Indenture.

“Secured Parties” means any Senior Priority Secured Parties and any Junior
Priority Secured Parties, as applicable.

“Senior Priority Agent” means any of the Term Agent, the First Lien Note Agent
or any Additional Agent under any Senior Priority Documents.

“Senior Priority Credit Facility” means the Term Credit Agreement, the First
Lien Indenture and any Additional Credit Facility in respect of any Senior
Priority Obligations.

“Senior Priority Creditors” means the Term Secured Parties, the First Lien
Noteholder Secured Parties and any Additional Secured Party in respect of any
Senior Priority Obligations.

“Senior Priority Debt” means:

(1) all Term Obligations; and

(2) all First Lien Note Obligations; and

 

-17-



--------------------------------------------------------------------------------

(3) any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Senior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to Section 7.11.

“Senior Priority Documents” means the Term Documents, the First Lien Note
Documents and any Additional Documents in respect of any Senior Priority
Obligations.

“Senior Priority Facility Creditors” means the Term Credit Agreement Lenders and
any Additional Credit Facility Creditors in respect of any Senior Priority
Obligations.

“Senior Priority Lien” means a Lien granted (a) by a Term Collateral Document to
the Term Agent, (b) by a First Lien Note Collateral Document to the First Lien
Note Agent or (c) by an Additional Collateral Document to any Additional Agent
for the purpose of securing Senior Priority Obligations.

“Senior Priority Obligations” means the Term Obligations, the First Lien Note
Obligations and any Additional Obligations constituting Senior Priority Debt.

“Senior Priority Representative” means (i) until the Senior Priority
Representative Change Date, the Term Agent and (ii) upon and after the Senior
Priority Representative Change Date, the Major Non-Controlling Senior Priority
Agent.

“Senior Priority Representative Change Date” means the earlier of (1) the
Discharge of Term Obligations and (2) the Non-Controlling Senior Priority Agent
Enforcement Date.

“Senior Priority Secured Parties” means, at any time, all of the Senior Priority
Agents and all of the Senior Priority Creditors.

“Series of Junior Priority Debt” means, severally, (a) the Indebtedness
outstanding under the Second Lien Indenture and (b) the Indebtedness outstanding
under any Additional Credit Facility in respect of or constituting Junior
Priority Debt.

“Series of Senior Priority Debt” means, severally, (a) the Indebtedness
outstanding under the Term Credit Agreement, (b) the Indebtedness outstanding
under the First Lien Indenture and (c) the Indebtedness outstanding under any
Additional Credit Facility in respect of or constituting Senior Priority Debt.

“Standstill Period” shall have the meaning set forth in Section 2.3(a).

“Subsidiary” of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Term Agent” means Bank of America, N.A., in its capacity as collateral agent
under the Term Credit Agreement, together with its successors and assigns in
such capacity from time to time, whether under the Original Term Credit
Agreement or any subsequent Term Credit Agreement, as well as any Person
designated as the “Agent,” “Administrative Agent” or “Collateral Agent” under
any Term Credit Agreement.

 

-18-



--------------------------------------------------------------------------------

“Term Bank Products Affiliate” means any Person who (a) has entered into a Bank
Products Agreement with a Term Credit Party with the obligations of such Term
Credit Party thereunder being secured by one or more Term Collateral Documents,
(b) was a Term Agent, a Term Credit Agreement Lender or an Affiliate of a Term
Credit Agreement Lender at the time of entry into such Bank Products Agreement,
or on or prior to May 15, 2012, or at the time of the designation referred to in
the following clause (c), and (c) has been designated by the Company in
accordance with the terms of one or more Term Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Affiliate hereunder with respect to more than one Credit
Facility).

“Term Bank Products Provider” means any Person (other than a Term Bank Products
Affiliate) that has entered into a Bank Products Agreement with a Term Credit
Party with the obligations of such Term Credit Party thereunder being secured by
one or more Term Collateral Documents, as designated by the Company in
accordance with the terms of the Term Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

“Term Borrower” means the borrower or borrowers under the Term Credit Agreement,
together with its or their respective successors and assigns.

“Term Collateral Documents” means all “Security Documents” as defined in the
Original Term Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any Term Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Term Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or otherwise modified from
time to time.

“Term Credit Agreement” means (a) the Original Term Credit Agreement and (b) if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original Term
Credit Agreement or (y) any subsequent Term Credit Agreement (in each case, as
amended, restated, supplemented, waived or otherwise modified from time to
time); provided, that the requisite creditors party to such Term Credit
Agreement (or their agent or other representative on their behalf) shall agree,
by a joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to any Junior Priority
Agent (other than the Second Lien Note Agent and any Designated Agent) (or, if
there is no continuing Junior Priority Agent other than the Second Lien Note
Agent and any Designated Agent, as designated by the Company), that the
obligations under such Term Credit Agreement are subject to the terms and
provisions of this Agreement. Any reference to the Term Credit Agreement shall
be deemed a reference to any Term Credit Agreement then in existence.

“Term Credit Agreement Lenders” means the lenders, debtholders and other
creditors party from time to time to the Term Credit Agreement, together with
their successors, assigns and transferees.

“Term Credit Parties” means the Term Borrower, the Term Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is as of the date hereof or hereafter becomes a party to any Term Document.

 

-19-



--------------------------------------------------------------------------------

“Term Creditors” means all Term Credit Agreement Lenders, Term Bank Products
Affiliates, Term Hedging Affiliates, Term Bank Products Providers and Management
Credit Providers in respect of any Term Document and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Lender” under any Term Credit Agreement.

“Term Documents” means the Term Credit Agreement, the Term Guaranties, the Term
Collateral Documents, any Bank Products Agreements between any Term Credit Party
and any Term Bank Products Affiliate or Term Bank Products Provider, any Hedging
Agreements between any Term Credit Party and any Term Hedging Affiliate, any
Management Guarantee designated in respect of any Term Collateral Document,
those other ancillary agreements as to which the Term Agent or any Term Creditor
is a party or a beneficiary and all other agreements, instruments, documents and
certificates, as of the date hereof or hereafter executed by or on behalf of any
Term Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the Term Agent, in connection with any of the foregoing or any Term
Credit Agreement, in each case as the same may be amended, supplemented, waived
or otherwise modified from time to time.

“Term Guaranties” means the guarantees of the Term Guarantors pursuant to the
initial guarantee agreement entered into in connection with the Term Credit
Agreement, and all other guaranties of any Term Obligations of any Term Credit
Party in favor of any Term Secured Party, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time.

“Term Guarantors” means the collective reference to each of the Company’s
Domestic Subsidiaries that is a guarantor under any of the Term Guaranties and
any other Person who becomes a guarantor under any of the Term Guaranties.

“Term Hedging Affiliate” means any Person who (a) has entered into a Hedging
Agreement with a Term Credit Party with the obligations of such Term Credit
Party thereunder being secured by one or more Term Collateral Documents, (b) was
(i) a Term Agent, a Term Credit Agreement Lender or an “Other Representative”
under and as defined in any Term Credit Agreement or an Affiliate of a Term
Agent, Term Credit Agreement Lender or an “Other Representative” under and as
defined in any Term Credit Agreement at the time of entry into such Hedging
Agreement, or on or prior to May 15, 2012, or at the time of the designation
referred to in the following clause (c) or (ii) an ABL Agent, an ABL Credit
Agreement Lender or an Affiliate of an ABL Credit Agreement Lender at the time
of entry into such Hedging Agreement, or on or prior to the date of the Base
Intercreditor Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more Term Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Affiliate
hereunder with respect to more than one Credit Facility).

“Term Obligations” means any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether
existing as of the date hereof or hereafter arising, whether arising before,
during or after the commencement of any case with respect to any Term Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Term Credit Party from time to time to any Term Agent, any Term Creditors
or any of them, including any Term Bank Products Affiliates, Term Hedging
Affiliates, Term Bank Products Providers or Management Credit Providers, under
any Term Document, whether for principal, interest (including interest and fees
which, but for the filing of a petition in bankruptcy with respect to such Term
Credit Party, would have accrued on any Term Obligation, whether or not a claim
is allowed against such Term Credit Party for such interest and fees in the
related bankruptcy proceeding), reimbursement of amounts drawn under letters of
credit, payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Term Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

-20-



--------------------------------------------------------------------------------

“Term Secured Parties” means the Term Agent and the Term Creditors.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may,
from time to time, be in effect in the State of New York; provided that to the
extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“United States” means the United States of America.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation, or in such
other manner as may be approved by the requisite holders or representatives in
respect of such obligation.

ARTICLE II

LIEN PRIORITY

Section 2.1 Agreement to Subordinate.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent, any Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or
of any Senior Priority Documents or Junior Priority Documents, (iv) whether any
Senior

 

-21-



--------------------------------------------------------------------------------

Priority Agent or any Junior Priority Agent, in each case either directly or
through agents, holds possession of, or has control over, all or any part of the
Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that:

(i) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Agent or any Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations
shall be junior and subordinate in all respects to all Liens granted to any of
the Senior Priority Agents and the Senior Priority Creditors in the Collateral
to secure all or any portion of the Senior Priority Obligations;

(ii) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in the
Collateral to secure all or any portion of the Junior Priority Obligations;

(iii) except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Secured Parties represented thereby, any Lien in respect
of all or any portion of the Collateral now or hereafter held by or on behalf of
any Senior Priority Agent or any Senior Priority Creditor that secures all or
any portion of the Senior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Senior Priority
Agent or any other Senior Priority Creditor that secures all or any portion of
the Senior Priority Obligations; and

(iv) except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Secured Parties represented thereby, any Lien in respect
of all or any portion of the Collateral now or hereafter held by or on behalf of
any Junior Priority Agent or any Junior Priority Creditor that secures all or
any portion of the Junior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Junior Priority
Agent or any other Junior Priority Creditor that secures all or any portion of
the Junior Priority Obligations.

(b) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Senior Priority

 

-22-



--------------------------------------------------------------------------------

Agent, for and on behalf of itself and the Senior Priority Creditors represented
thereby, hereby agrees that except as may be separately otherwise agreed in
writing by and between or among any applicable Senior Priority Agents, in each
case on behalf of itself and the Senior Priority Creditors represented thereby,
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Senior Priority Agent or any Senior Priority
Creditor that secures all or any portion of the Senior Priority Obligations
shall be pari passu and equal in priority in all respects with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Senior Priority Agent or any other Senior Priority Creditor
that secures all or any portion of the Senior Priority Obligations.

(c) Notwithstanding any failure by any Senior Priority Secured Party to perfect
its security interests in the Collateral or any avoidance, invalidation, priming
or subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Senior Priority
Secured Parties, the priority and rights as (x) between the respective classes
of Senior Priority Secured Parties, and (y) between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, with respect to the Collateral shall be as set forth herein.
Notwithstanding any failure by any Junior Priority Secured Party to perfect its
security interests in the Collateral or any avoidance, invalidation, priming or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Junior Priority
Secured Parties, the priority and rights as between the respective classes of
Junior Priority Secured Parties with respect to the Collateral shall be as set
forth herein. Lien priority as among the Senior Priority Obligations and the
Junior Priority Obligations with respect to any Collateral will be governed
solely by this Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Parties.

(d) The Term Agent, for and on behalf of itself and the Term Creditors,
acknowledges and agrees that (x) concurrently herewith, the First Lien Note
Agent, for the benefit of itself and the First Lien Noteholder Secured Parties,
has been granted Senior Priority Liens upon all of the Collateral in which the
Term Agent has been granted Senior Priority Liens (except to the extent provided
in Section 7.23 hereof), and the Term Agent hereby consents thereto,
(y) concurrently herewith, the Second Lien Note Agent, for the benefit of itself
and the Second Lien Noteholder Secured Parties, has been granted Junior Priority
Liens upon all of the Collateral in which the Term Agent has been granted Senior
Priority Liens (except to the extent provided in Section 7.23 hereof), and the
Term Agent hereby consents thereto, and (z) one or more Additional Agents, each
on behalf of itself and any Additional Creditors represented thereby, may be
granted Senior Priority Liens or Junior Priority Liens upon all of the
Collateral in which the Term Agent has been granted Senior Priority Liens
(except to the extent provided in Section 7.23 hereof), and the Term Agent
hereby consents thereto.

(e) The First Lien Note Agent, for and on behalf of itself and the First Lien
Noteholder Secured Parties, acknowledges and agrees that (x) concurrently
herewith, the Term Agent, for the benefit of itself and the Term Creditors, has
been granted Senior Priority Liens upon all of the Collateral in which the First
Lien Note Agent has been granted Senior Priority Liens, and the First Lien Note
Agent hereby consents thereto, (y) concurrently herewith, the Second Lien Note
Agent, for the benefit of itself and the Second Lien Noteholder Secured Parties,
has been granted Junior Priority Liens upon all of the Collateral in which the
First Lien Note Agent has been granted Senior Priority Liens, and the First Lien
Note Agent hereby consents thereto, and (z) one or more Additional Agents, each
on behalf of itself and any Additional Creditors represented thereby, may be
granted Senior Priority Liens or Junior Priority Liens upon all of the
Collateral in which the First Lien Note Agent has been granted Senior Priority
Liens, and the First Lien Note Agent hereby consents thereto.

(f) The Second Lien Note Agent, for and on behalf of itself and the Second Lien
Noteholder Secured Parties, acknowledges and agrees that (x) concurrently
herewith, the Term Agent, for the benefit of itself and the Term Creditors, has
been granted Senior Priority Liens upon all of the Collateral

 

-23-



--------------------------------------------------------------------------------

in which the Second Lien Note Agent has been granted Junior Priority Liens, and
the Second Lien Note Agent hereby consents thereto, (y) concurrently herewith,
the First Lien Note Agent, for the benefit of itself and the First Lien
Noteholder Secured Parties, has been granted Senior Priority Liens upon all of
the Collateral in which the Second Lien Note Agent has been granted Junior
Priority Liens, and the Second Lien Note Agent hereby consents thereto, and
(z) one or more Additional Agents, each on behalf of itself and any Additional
Creditors represented thereby, may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which the Second Lien Note Agent
has been granted Junior Priority Liens, and the Second Lien Note Agent hereby
consents thereto.

(g) Each Additional Agent, for and on behalf of itself and any Additional
Creditors represented thereby, acknowledges and agrees that, (w) the Term Agent,
for the benefit of itself and the Term Creditors, has been granted Senior
Priority Liens upon all of the Collateral in which such Additional Agent is
being granted Liens, and such Additional Agent hereby consents thereto, (x) the
First Lien Note Agent, for the benefit of itself and the First Lien Noteholder
Secured Parties, has been granted Senior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens, and such
Additional Agent hereby consents thereto, (y) the Second Lien Note Agent, for
the benefit of itself and the Second Lien Noteholder Secured Parties, has been
granted Junior Priority Liens upon all of the Collateral in which such
Additional Agent is being granted Liens, and such Additional Agent hereby
consents thereto and (z) one or more other Additional Agents, each on behalf of
itself and any Additional Creditors represented thereby, have been or may be
granted Senior Priority Liens or Junior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens (except to the
extent provided in Section 7.23 hereof), and such Additional Agent hereby
consents thereto.

(h) The subordination of Liens by each Junior Priority Agent in favor of the
Senior Priority Agents shall not be deemed to subordinate the Liens of any
Junior Priority Agent to the Liens of any other Person. The provision of pari
passu and equal priority as between Liens of any Senior Priority Agent and Liens
of any other Senior Priority Agent, in each case as set forth herein, shall not
be deemed to provide that the Liens of the Senior Priority Agent will be pari
passu or of equal priority with the Liens of any other Person, or to subordinate
any Liens of any Senior Priority Agent to the Liens of any Person. The provision
of pari passu and equal priority as between Liens of any Junior Priority Agent
and Liens of any other Junior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Junior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Senior Priority Agent or any Senior Priority Creditor in respect of the
Collateral, or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, each Junior Priority Agent, for itself and on
behalf of the Junior Priority Creditors represented thereby, agrees that no
Junior Priority Agent or Junior Priority Creditor will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Agent or any Senior Priority Creditor under the Senior Priority
Documents with respect to the Collateral. Except to the extent expressly set
forth in this Agreement, each Junior Priority Agent, for itself and on behalf of
the Junior Priority Creditors represented thereby, hereby waives any and all
rights it or such Junior Priority Creditors may have as a junior lien creditor
or otherwise to contest, protest, object to or interfere with the manner in
which any Senior Priority Agent or any Senior Priority Creditor seeks to enforce
its Liens in any Collateral.

 

-24-



--------------------------------------------------------------------------------

(b) The assertion of priority rights established under the terms of this
Agreement shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

Section 2.3 Remedies Standstill.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that, until the date upon which
the Discharge of Senior Priority Obligations shall have occurred, such Junior
Priority Agent and such Junior Priority Creditors:

(i) will not Exercise Any Secured Creditor Remedies with respect to the
Collateral without the written consent of the Senior Priority Representative;
provided that any Junior Priority Agent may Exercise Any Secured Creditor
Remedies (other than any Secured Creditor Remedies the exercise of which is
otherwise prohibited by this Agreement, including, without limitation,
Section 6) after a period of 180 consecutive days has elapsed from the date of
delivery of written notice by such Junior Priority Agent to each Senior Priority
Agent stating that an Event of Default (as defined under the applicable Junior
Priority Credit Facility) has occurred and is continuing thereunder and stating
its intention to Exercise Any Secured Creditor Remedies (the “Standstill
Period”), and then only so long as (1) no Event of Default relating to the
payment of interest, principal, fees or other Senior Priority Obligations shall
have occurred and be continuing and (2) no Senior Priority Secured Party shall
have commenced (or attempted to commence or given notice of its intent to
commence) the Exercise of Secured Creditor Remedies with respect to the
Collateral (including seeking relief from the automatic stay or any other stay
in any Insolvency Proceeding), and

(ii) will not take, receive or accept any Proceeds of the Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Junior Priority Representative shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Senior Priority Representative.

From and after the date upon which the Discharge of Senior Priority Obligations
shall have occurred (or prior thereto upon obtaining the written consent of each
Senior Priority Agent), any Junior Priority Agent and any Junior Priority
Creditor may Exercise Any Secured Creditor Remedies under the Junior Priority
Documents or applicable law as to any Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by any
Junior Priority Agent or any Junior Priority Creditor is at all times subject to
the provisions of this Agreement, including Section 4.1.

(b) Any Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority Creditors will not Exercise Any Secured Creditor Remedies with
respect to any of the Collateral without the written consent of the Senior
Priority Representative and will not take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among all Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by such Senior Priority Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the Senior Priority
Representative; provided that nothing in this sentence shall prohibit any Senior
Priority Agent from taking such actions in its capacity as Senior Priority
Representative, if applicable. The Senior Priority Representative may Exercise
Any Secured Creditor Remedies under the Senior Priority Documents or applicable
law as to any Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Senior Priority
Representative is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof.

 

-25-



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall prohibit the receipt by any Junior Priority
Secured Party of the required payments of interest, principal and other amounts
owed in respect of the Junior Priority Obligations, so long as such receipt is
not the direct or indirect result of the exercise by any Junior Priority Secured
Party of rights or remedies as a secured creditor in respect of the Collateral
(including set-off) or enforcement in contravention of this Agreement of any
Lien held by it.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Agent and each Creditor shall have any and all rights and remedies it may have
as a creditor under applicable law, including the right to the Exercise of
Secured Creditor Remedies (except as may be separately otherwise agreed in
writing by and between or among any applicable Parties, solely as among such
Parties and the Creditors represented thereby); provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement, including
Section 4.1. Each Senior Priority Agent may enforce the provisions of the
applicable Senior Priority Documents, each Junior Priority Agent may enforce the
provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and mandatory provisions of applicable law (except as
may be separately otherwise agreed in writing by and between or among any
applicable Parties, solely as among such Parties and the Creditors represented
thereby); provided, however, that each Agent agrees to provide to each other
such Party copies of any notices that it is required under applicable law to
deliver to any Credit Party; provided, further, however, that any Senior
Priority Agent’s failure to provide any such copies to any other such Party
shall not impair any Senior Priority Agent’s rights hereunder or under any of
the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents. Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, (x) in the case of any Junior Priority
Agent and any Junior Priority Creditor represented thereby, against any Senior
Priority Secured Party, and (y) in the case of any Senior Priority Agent and any
Senior Priority Creditor represented thereby, against any Junior Priority
Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken. Except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, each Senior Priority Agent agrees for and on
behalf of any Senior Priority Creditors represented thereby that such Agent and
each such Creditor will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any other
Senior Priority Agent or any Senior Priority Creditor represented thereby
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken. Except as may be separately otherwise
agreed in writing by and between or among any Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent agrees for and on behalf of any Junior Priority
Creditors represented thereby that such Agent and each such Creditor will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against any other Junior Priority Agent
or any Junior Priority Creditor represented thereby seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken.

 

-26-



--------------------------------------------------------------------------------

(b) Release of Liens. Without limiting any release permitted under the Base
Intercreditor Agreement, in the event of (A) any private or public sale of all
or any portion of the Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Senior Priority Representative,
(B) any sale, transfer or other disposition of all or any portion of the
Collateral, so long as such sale, transfer or other disposition is then
permitted by the Senior Priority Documents, or (C) the release of the Senior
Priority Secured Parties’ Liens on all or any portion of the Collateral which
release under clause (C) shall have been approved by all of the requisite Senior
Priority Secured Parties (as determined pursuant to the applicable Senior
Priority Documents), in the case of clauses (B) and (C) only to the extent
occurring prior to the Discharge of Senior Priority Obligations and not in
connection with a Discharge of Senior Priority Obligations (and irrespective of
whether an Event of Default has occurred), each Junior Priority Agent agrees,
for and on behalf of itself and the Junior Priority Creditors represented
thereby, that (x) so long as, if applicable, the net cash proceeds of any such
sale, if any, described in clause (A) above are applied as provided in
Section 4.1, such sale or release will be free and clear of the Liens on such
Collateral securing the Junior Priority Obligations and (y) such Junior Priority
Secured Parties’ Liens with respect to the Collateral so sold, transferred,
disposed or released shall terminate and be automatically released without
further action. In furtherance of, and subject to, the foregoing, each Junior
Priority Agent agrees that it will execute any and all Lien releases or other
documents reasonably requested by any Senior Priority Agent in connection
therewith, so long as the net cash proceeds, if any, from such sale described in
clause (A) above of such Collateral are applied in accordance with the terms of
this Agreement. Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

Section 2.5 [RESERVED].

Section 2.6 Waiver of Marshalling. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Collateral or any other similar rights
a junior secured creditor may have under applicable law.

ARTICLE III

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. Notwithstanding anything herein to the
contrary, (a) each Agent may make such demands or file such claims in respect of
the Senior Priority Obligations or Junior Priority Obligations, as applicable,
owed to such Agent and the Creditors represented thereby as are necessary to
prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time,
(b) in any Insolvency Proceeding commenced by

 

-27-



--------------------------------------------------------------------------------

or against the Borrower or any other Credit Party, the Junior Priority Agent or
the Junior Priority Creditors may file a proof of claim or statement of interest
with respect to the Junior Priority Obligations, (c) the Junior Priority
Creditors shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the Junior Priority Creditors, including without limitation any
claims secured by the Collateral, if any, in each case if not otherwise in
contravention of the terms of this Agreement, (d) the Junior Priority Creditors
shall be entitled to file any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Credit
Parties arising under either the Bankruptcy Law or applicable non-bankruptcy
law, in each case if not otherwise in contravention of the terms of this
Agreement, (e) the Junior Priority Creditors shall be entitled to file any proof
of claim and other filings and make any arguments and motions in order to
preserve or protect its Liens on the Collateral that are, in each case, not
otherwise in contravention of the terms of this Agreement, with respect to the
Junior Priority Obligations and the Collateral and (f) the Junior Priority Agent
or any Junior Priority Creditor may exercise any of its rights or remedies with
respect to the Collateral after the termination of the Standstill Period to the
extent permitted by Section 2.3 above.

Section 3.2 Delivery of Control Collateral.

(a) Subject to the provisions of the Base Intercreditor Agreement with respect
to ABL Priority Collateral, each Credit Party shall deliver all Control
Collateral when required to be delivered pursuant to the Credit Documents to
(x) until the Discharge of Senior Priority Obligations, the Senior Priority
Representative and (y) thereafter, the Junior Priority Representative.

(b) [RESERVED].

(c) [RESERVED].

(d) Subject to the provisions of the Base Intercreditor Agreement with respect
to ABL Priority Collateral, in the event that any Secured Party receives any
Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, then such Secured Party shall promptly pay over such Proceeds or
Collateral to (x) until the Discharge of Senior Priority Obligations, the Senior
Priority Representative, and (y) thereafter, the Junior Priority Representative,
in the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1.

Section 3.3 Sharing of Information and Access. In the event that any Junior
Priority Agent shall, in the exercise of its rights under the applicable Junior
Priority Collateral Documents or otherwise, receive possession or control of any
books and records of any Credit Party that contain information identifying or
pertaining to the Collateral, such Junior Priority Agent shall, upon request
from any other Agent, and as promptly as practicable thereafter, either make
available to such Agent such books and records for inspection and duplication or
provide to such Agent copies thereof. In the event that any Senior Priority
Agent shall, in the exercise of its rights under the applicable Senior Priority
Documents or otherwise, receive possession or control of any books and records
of any Senior Priority Credit Party that contain information identifying or
pertaining to the Senior Priority Collateral, such Senior Priority Agent shall,
upon request from any other Senior Priority Agent, and as promptly as
practicable thereafter, either make available to such Senior Priority Agent such
books and records for inspection and duplication or provide to such Senior
Priority Agent copies thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. Subject to the provisions of the Base Intercreditor
Agreement with respect to ABL Priority Collateral, the Senior Priority
Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance

 

-28-



--------------------------------------------------------------------------------

policies relating to Collateral. Subject to the provisions of the Base
Intercreditor Agreement with respect to ABL Priority Collateral, the Senior
Priority Representative shall have the sole and exclusive right, as against any
Secured Party, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of Collateral. Subject to the provisions of
the Base Intercreditor Agreement with respect to ABL Priority Collateral, all
proceeds of such insurance shall be remitted to the Senior Priority
Representative, and each other Agent shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.

Section 3.5 No Additional Rights for the Credit Parties Hereunder. Except as
provided in Section 3.6, if any Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, the Credit Parties shall
not be entitled to use such violation as a defense to any action by any Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any Secured Party.

Section 3.6 Actions upon Breach. If any Junior Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
the Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the Senior Priority Representative, may interpose as a defense or
dilatory plea the making of this Agreement, and any Senior Priority Secured
Party may intervene and interpose such defense or plea in its own name or in the
name of the Credit Parties. Should any Junior Priority Secured Party, contrary
to this Agreement, in any way take, or attempt or threaten to take, any action
with respect to the Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any Senior Priority Agent (in its
own name or in the name of the Credit Parties) may obtain relief against such
Junior Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each Junior
Priority Agent, for and on behalf of itself and each Junior Priority Creditor
represented thereby, that the Senior Priority Secured Parties’ damages from such
actions may be difficult to ascertain and may be irreparable, and each Junior
Priority Agent on behalf of itself and each Junior Priority Secured Creditor
represented thereby, waives any defense that the Senior Priority Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages.

ARTICLE IV

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of Certain Additional Obligations. Each Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) Senior Priority Credit Facilities may include a
revolving commitment, that in the ordinary course of business any Senior
Priority Agent and Senior Priority Creditors may apply payments and make
advances thereunder; (ii) the amount of Senior Priority Obligations that may be
outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of Senior Priority
Obligations thereunder may be modified, extended or amended from time to time,
and that the aggregate amount of Senior Priority Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by the any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Senior Priority
Agent or Senior Priority Creditor commences the Exercise of Any Secured Creditor
Remedies, all amounts received by any such Senior Priority Agent or Senior
Priority Creditor shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the Term Obligations, the
First Lien Note Obligations, the Second Lien Note Obligations, or any Additional
Obligations, or any portion thereof.

 

-29-



--------------------------------------------------------------------------------

(b) Application of Proceeds of Collateral. Subject to the terms of the Base
Intercreditor Agreement, each Agent, for and on behalf of itself and the Secured
Parties represented thereby, hereby agrees that all Collateral, and all Proceeds
thereof, received by any Agent in connection with any Exercise of Secured
Creditor Remedies shall be applied,

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies,

second, to the payment, on a pro rata basis (except as may be separately
otherwise agreed in writing by and between any applicable Senior Priority
Agents, each on behalf of itself and the Senior Priority Creditors represented
thereby), of the Senior Priority Obligations in accordance with the Senior
Priority Documents until the Discharge of Senior Priority Obligations shall have
occurred,

third, to the payment, on a pro rata basis (except as may be separately
otherwise agreed in writing by and between any applicable Junior Priority
Agents, each on behalf of itself and the Junior Priority Creditors represented
thereby), of the Junior Priority Obligations in accordance with the Junior
Priority Documents until the Discharge of Junior Priority Obligations shall have
occurred; and

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

except that any Note Excluded Assets and Proceeds thereof received by any Agent
in connection with any Exercise of Secured Creditor Remedies shall not be
applied to any First Lien Note Obligations, Second Lien Note Obligations or
Additional Obligations to the extent provided in Section 7.23.

This Agreement constitutes a separate agreement in writing as contemplated by
clauses 4.1(c) third and 4.1(d) second of the Base Intercreditor Agreement. The
parties hereto agree that any proceeds of Collateral to be allocated under such
clauses of the Base Intercreditor Agreement will be allocated in the order set
forth above.

(c) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement. In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation or liability (except as may
be separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby) to any other Junior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Junior Priority Agent under the terms of this
Agreement.

 

-30-



--------------------------------------------------------------------------------

(d) Turnover of Cash Collateral After Discharge. Subject to the obligations of
each Senior Priority Agent under the Base Intercreditor Agreement with respect
to ABL Priority Collateral, upon the Discharge of Senior Priority Obligations,
each Senior Priority Agent shall deliver to the Junior Priority Representative
or shall execute such documents as the Company or as the Junior Priority
Representative (if a Junior Priority Agent other than a Designated Agent) may
reasonably request to enable it to have control over any Cash Collateral or
Control Collateral still in such Senior Priority Agent’s possession, custody or
control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. As between any Junior
Priority Agent and any other Junior Priority Agent, any such Cash Collateral or
Control Collateral held by any such Party shall be held by it subject to the
terms and conditions of Section 3.2.

(e) Impairment of Senior Priority Debt. Each Senior Priority Agent, for and on
behalf of itself and the Senior Priority Secured Parties represented by it,
hereby acknowledges and agrees that solely as among the Senior Priority Secured
Parties, notwithstanding anything herein to the contrary it is the intention of
the Senior Priority Secured Parties of each Series of Senior Priority Debt that
the holders of Senior Priority Debt of such Series of Senior Priority Debt (and
not the Senior Priority Secured Parties of any other Series of Senior Priority
Debt) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the Senior Priority Obligations of such Series of
Senior Priority Debt are unenforceable under applicable law or are subordinated
to any other obligations (other than another Series of Senior Priority Debt),
(y) any of the Senior Priority Obligations of such Series of Senior Priority
Debt do not have an enforceable security interest in any of the Collateral
securing any other Series of Senior Priority Debt and/or (z) any intervening
security interest exists securing any other obligations (other than another
Series of Senior Priority Debt) on a basis ranking prior to the security
interest of such Series of Senior Priority Debt but junior to the security
interest of any other Series of Senior Priority Debt or (ii) the existence of
any Collateral for any other Series of Senior Priority Debt that is not also
Collateral for the other Series of Senior Priority Debt (any such condition
referred to in the foregoing clauses (i) or (ii) with respect to any Series of
Senior Priority Debt, an “Impairment of Series of Senior Priority Debt”). In the
event of any Impairment of Series of Senior Priority Debt with respect to any
Series of Senior Priority Debt, the results of such Impairment of Series of
Senior Priority Debt shall be borne solely by the holders of such Series of
Senior Priority Debt, and the rights of the holders of such Series of Senior
Priority Debt (including, without limitation, the right to receive distributions
in respect of such Series of Senior Priority Debt pursuant to Section 4.1) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment of Series of Senior Priority Debt are borne solely by the
holders of the Series of such Senior Priority Debt subject to such Impairment of
Series of Senior Priority Debt.

(f) Senior Intervening Creditor. Notwithstanding anything in Sections 4.1(c) to
the contrary, solely as among the Senior Priority Secured Parties with respect
to any Collateral for which a third party (other than a Senior Priority Secured
Party) has a Lien or security interest that is junior in priority to the Lien or
security interest of any Series of Senior Priority Debt but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
Lien or security interest of any other Series of Senior Priority Debt (such
third party an “Senior Intervening Creditor”), the value of any Collateral or
Proceeds that are allocated to such Senior Intervening Creditor shall be
deducted on a ratable basis solely from the Collateral or Proceeds thereof to be
distributed in respect of the Series of Senior Priority Debt with respect to
which such Impairment exists.

(g) Impairment of Junior Priority Debt. Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Secured Parties represented by it,
hereby acknowledges and agrees that solely as among the Junior Priority Secured
Parties, notwithstanding anything herein to the contrary it is the intention of
the Junior Priority Secured Parties of each Series of Junior Priority Debt that
the holders of Junior Priority Debt of such Series of Junior Priority Debt (and
not the Junior Priority Secured Parties of any other Series of Junior Priority
Debt) bear the risk of (i) any determination by a court of competent

 

-31-



--------------------------------------------------------------------------------

jurisdiction that (x) any of the Junior Priority Obligations of such Series of
Junior Priority Debt are unenforceable under applicable law or are subordinated
to any other obligations (other than another Series of Junior Priority Debt),
(y) any of the Junior Priority Obligations of such Series of Junior Priority
Debt do not have an enforceable security interest in any of the Collateral
securing any other Series of Junior Priority Debt and/or (z) any intervening
security interest exists securing any other obligations (other than another
Series of Junior Priority Debt) on a basis ranking prior to the security
interest of such Series of Junior Priority Debt but junior to the security
interest of any other Series of Junior Priority Debt or (ii) the existence of
any Collateral for any other Series of Junior Priority Debt that is not also
Collateral for the other Series of Junior Priority Debt (any such condition
referred to in the foregoing clauses (i) or (ii) with respect to any Series of
Junior Priority Debt, an “Impairment of Series of Junior Priority Debt”). In the
event of any Impairment of Series of Junior Priority Debt with respect to any
Series of Junior Priority Debt, the results of such Impairment of Series of
Junior Priority Debt shall be borne solely by the holders of such Series of
Junior Priority Debt, and the rights of the holders of such Series of Junior
Priority Debt (including, without limitation, the right to receive distributions
in respect of such Series of Junior Priority Debt pursuant to Section 4.1) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment of Series of Junior Priority Debt are borne solely by the
holders of the Series of such Junior Priority Debt subject to such Impairment.

(h) Junior Intervening Creditor. Notwithstanding anything in Sections 4.1(c) to
the contrary, solely as among the Junior Priority Secured Parties with respect
to any Collateral for which a third party (other than a Junior Priority Secured
Party) has a Lien or security interest that is junior in priority to the Lien or
security interest of any Series of Junior Priority Debt but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
Lien or security interest of any other Series of Junior Priority Debt (such
third party an “Junior Intervening Creditor”), the value of any Collateral or
Proceeds that are allocated to such Junior Intervening Creditor shall be
deducted on a ratable basis solely from the Collateral or Proceeds thereof to be
distributed in respect of the Series of Junior Priority Debt with respect to
which such Impairment exists.

Section 4.2 Specific Performance. Each Agent is hereby authorized to demand
specific performance of this Agreement, whether or not any Credit Party shall
have complied with any of the provisions of any of the Credit Documents, at any
time when any other Party shall have failed to comply with any of the provisions
of this Agreement applicable to it. Each Agent, for and on behalf of itself and
the Secured Parties represented thereby, hereby irrevocably waives any defense
based on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

ARTICLE V

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All Senior Priority Obligations at any time made or incurred by any Credit
Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or nonpayment of all or any part of the
Senior Priority Obligations.

(b) None of the Senior Priority Agents, the Senior Priority Creditors, or any of
their respective Affiliates, or any of the respective directors, officers,
employees, or agents of any of the foregoing, shall be liable for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds,

 

-32-



--------------------------------------------------------------------------------

or for any delay in doing so, or shall be under any obligation to sell or
otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If any Senior Priority Agent
or Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Facility or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Facility or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise, in each case so long as any such
exercise does not breach the express terms and provisions of this Agreement.
Each Senior Priority Secured Party shall be entitled to manage and supervise its
loans and extensions of credit under the relevant Senior Priority Credit
Facility and other Senior Priority Documents as it may, in its sole discretion,
deem appropriate, and may manage its loans and extensions of credit without
regard to any rights or interests that the Junior Priority Agents or Junior
Priority Creditors have in the Collateral, except as otherwise expressly set
forth in this Agreement. Each Junior Priority Agent, on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that no Senior Priority
Agent or Senior Priority Creditor shall incur any liability as a result of a
sale, lease, license, application, or other disposition of all or any portion of
the Collateral or Proceeds thereof pursuant to the Senior Priority Documents, in
each case so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.

Section 5.2 Modifications to Senior Priority Documents and Junior Priority
Documents.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Junior Priority Secured Parties hereunder, each Senior
Priority Agent and the Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
additional Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

 

-33-



--------------------------------------------------------------------------------

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

(vii) otherwise manage and supervise the Senior Priority Obligations as the
applicable Senior Priority Agent shall deem appropriate.

(b) Each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Senior Priority Secured Parties hereunder, each Junior
Priority Agent and the Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party or impairing or releasing the priority provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents in any manner whatsoever,
including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
additional Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as the
Junior Priority Agent shall deem appropriate.

(c) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees that each Junior Priority
Collateral Document shall include the following language (or language to similar
effect):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of April 12,
2012 (as amended, restated, supplemented or otherwise modified,

 

-34-



--------------------------------------------------------------------------------

replaced or refinanced from time to time, the “Cash Flow Intercreditor
Agreement”), initially among Bank of America, N.A., as Term Agent, Wilmington
Trust, National Association, as First Lien Note Agent, Wilmington Trust,
National Association, as Second Lien Note Agent, and certain other persons party
or that may become party thereto from time to time. In the event of any conflict
between the terms of the Cash Flow Intercreditor Agreement and this Agreement,
the terms of the Cash Flow Intercreditor Agreement shall govern and control.”

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

(d) Except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, and except as otherwise
provided in the Base Intercreditor Agreement, each Senior Priority Agent, for
and on behalf of itself and the Senior Priority Creditors represented thereby,
hereby agrees that, without affecting the obligations of such Senior Priority
Secured Parties hereunder, any other Senior Priority Agent and any Senior
Priority Creditors represented thereby may, at any time and from time to time,
in their sole discretion without the consent of or notice to any such Senior
Priority Secured Party (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to any such Senior Priority Secured Party, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Senior Priority Documents to which such other Senior Priority Agent or any
Senior Priority Creditor represented thereby is party or beneficiary in any
manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

(vii) otherwise manage and supervise the Senior Priority Obligations as such
other Senior Priority Agent shall deem appropriate.

(e) Except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority

 

-35-



--------------------------------------------------------------------------------

Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as such
other Junior Priority Agent shall deem appropriate.

(f) The Senior Priority Obligations and the Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document, respectively) of any Senior Priority
Agent, Senior Priority Creditors, Junior Priority Agent or Junior Priority
Creditors, as the case may be, all without affecting the Lien Priorities
provided for herein or the other provisions hereof. If the indebtedness
refunding, replacing or refinancing any such Senior Priority Obligations or
Junior Priority Obligations is to constitute Senior Priority Obligations or
Junior Priority Obligations hereunder (as designated by the Company), as the
case may be, the holders of such indebtedness (or an authorized agent or trustee
on their behalf) shall bind themselves in writing to the terms of this Agreement
pursuant to a joinder substantially in the form of Exhibit C hereto or otherwise
in form and substance reasonably satisfactory to the Senior Priority Agents
(other than the First Lien Note Agent and any Designated Agent) and Junior
Priority Agents (other than the Second Lien Note Agent and any Designated Agent)
(or, if there is no continuing Agent other than the First Lien Note Agent, the
Second Lien Note Agent and Designated Agents, as designated by the Company), and
any such refunding, replacement or refinancing transaction shall be in
accordance with any applicable provisions of the Senior Priority Documents and
the Junior Priority Documents. For the avoidance of doubt, the Senior Priority
Obligations and Junior Priority Obligations may be refunded, replaced or
refinanced, in whole or in part, in each case, without notice to, or the consent

 

-36-



--------------------------------------------------------------------------------

(except to the extent a consent is required to permit the refunding, replacement
or refinancing transaction under any Senior Priority Document or any Junior
Priority Document) of any Senior Priority Agent, Senior Priority Creditors,
Junior Priority Agent or Junior Priority Creditors, as the case may be, through
the incurrence of Additional Indebtedness, subject to Section 7.11.

Section 5.3 Reinstatement and Continuation of Agreement. If any Senior Priority
Agent or Senior Priority Creditor is required in any Insolvency Proceeding or
otherwise to turn over or otherwise pay to the estate of any Credit Party or any
other Person any payment made in satisfaction of all or any portion of the
Senior Priority Obligations (a “Senior Priority Recovery”), then the Senior
Priority Obligations shall be reinstated to the extent of such Senior Priority
Recovery. If this Agreement shall have been terminated prior to such Senior
Priority Recovery, this Agreement shall be reinstated in full force and effect
in the event of such Senior Priority Recovery, and such prior termination shall
not diminish, release, discharge, impair, or otherwise affect the obligations of
the Parties from such date of reinstatement. All rights, interests, agreements,
and obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations or the Junior Priority Obligations.
No priority or right of any Senior Priority Agent or any Senior Priority
Creditor shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Agent or any Senior Priority Creditor may have.

ARTICLE VI

INSOLVENCY PROCEEDINGS

Section 6.1 Liens Granted in Insolvency Proceedings.

(a) DIP Financing. If any Borrower or any Guarantor shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
Senior Priority Obligations, and any Senior Priority Agent or any Senior
Priority Facility Creditor shall seek to provide, or consent to a third party
providing, any Borrower or any Guarantor with any financing under Section 364 of
the Bankruptcy Code or consent to any order for the use of cash collateral under
Section 363 of the Bankruptcy Code (“DIP Financing”), with such DIP Financing to
be secured by all or any portion of the Collateral (including assets that, but
for the application of Section 552 of the Bankruptcy Code would be Collateral),
then each Junior Priority Agent, on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees that it will raise no objection and
will not support any objection to such DIP Financing or to the Liens securing
the same on the grounds of a failure to provide “adequate protection” for the
Liens of such Junior Priority Agent securing the related Junior Priority
Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing), so long as (i) such Junior
Priority Agent retains its Lien on the Collateral to secure the related Junior
Priority Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code), (ii) all Liens on
Collateral securing any such DIP Financing shall be senior to or on a parity
with the Liens of the Senior Priority Agents and the Senior Priority Creditors
securing the Senior Priority Obligations on the Collateral and (iii) if such
Senior Priority Agent receives an adequate protection Lien on post-petition
assets of the debtor to secure Senior Priority Obligations, such Junior Priority
Agent also receives an adequate protection Lien on such post-petition assets of
the debtor to secure the related Junior Priority Obligations, provided that
(x) such Liens in favor of such Senior Priority Agent and such Junior Priority
Agent shall be subject to the provisions of Section 6.1(b) hereof and (y) the
foregoing provisions

 

-37-



--------------------------------------------------------------------------------

of this Section 6.1(a) shall not prevent any Junior Priority Agent and any
Junior Priority Secured Party from objecting to any provision in any DIP
Financing relating to any provision or content of a plan of reorganization.

(b) All Liens granted to any Senior Priority Agent or Junior Priority Agent in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

Section 6.2 Relief from Stay. Until the Discharge of Senior Priority Obligations
has occurred, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees not to seek relief from
the automatic stay or any other stay in any Insolvency Proceeding in respect of
any portion of the Collateral without each Senior Priority Agent’s express
written consent.

Section 6.3 No Contest. Each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that, prior to the
Discharge of Senior Priority Obligations, none of them shall contest (or support
any other Person contesting) (i) any request by any Senior Priority Agent or
Senior Priority Creditor for adequate protection of its interest in the
Collateral or (ii) any objection by any Senior Priority Agent or Senior Priority
Creditor to any motion, relief, action or proceeding based on a claim by such
Senior Priority Agent or Senior Priority Creditor that its interests in the
Collateral are not adequately protected (or any other similar request under any
law applicable to an Insolvency Proceeding), so long as any Liens granted to
such Senior Priority Agent as adequate protection of its interests are subject
to this Agreement. Except as may be separately otherwise agreed in writing by
and between or among any applicable Senior Priority Agents, in each case on
behalf of itself and any Senior Priority Creditors represented thereby, any
Senior Priority Agent, for and on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that, prior to the applicable Discharge of
Senior Priority Obligations, none of them shall contest (or support any other
Person contesting) (a) any request by any other Senior Priority Agent or any
Senior Priority Creditor represented by such other Senior Priority Agent for
adequate protection of its interest in the Collateral, or (b) any objection by
such other Senior Priority Agent or any Senior Priority Creditor to any motion,
relief, action, or proceeding based on a claim by such other Senior Priority
Agent or any Senior Priority Creditor represented by such other Senior Priority
Agent that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such other Senior Priority Agent as adequate
protection of its interests are subject to this Agreement.

Section 6.4 Asset Sales. Each Junior Priority Agent agrees, for and on behalf of
itself and the Junior Priority Creditors represented thereby, that it will not
oppose any sale consented to by any Senior Priority Agent of any Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency Proceeding) so long as the proceeds
of such sale are applied in accordance with this Agreement.

Section 6.5 Separate Grants of Security and Separate Classification. Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the Senior Priority Security Documents and the Junior Priority Security
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Priority Secured Parties, on the one hand,
and the Junior Priority Secured Parties, on the other hand, in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of Senior Priority Obligation claims and Junior Priority Obligation claims

 

-38-



--------------------------------------------------------------------------------

against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Junior Priority Secured Parties), the Senior Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, prepetition interest and other claims, all amounts
owing in respect of postpetition interest that is available from the Collateral
for each of the Senior Priority Secured Parties, before any distribution from
the Collateral is made in respect of the claims held by the Junior Priority
Secured Parties, with the Junior Priority Secured Parties hereby acknowledging
and agreeing to turn over to the Senior Priority Secured Parties amounts
otherwise received or receivable by them from the Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing their aggregate recoveries. The foregoing sentence is
subject to any separate agreement by and between any Additional Agent, on behalf
of itself and the Additional Creditors represented thereby, and any other Agent,
on behalf of itself and the Creditors represented thereby, with respect to the
Obligations owing to any such Additional Agent and Additional Creditors.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable as a “subordination agreement” under Section 510(a) of
the Bankruptcy Code.

Section 6.7 Senior Priority Obligations Unconditional. All rights of the Senior
Priority Agents hereunder, and all agreements and obligations of the Junior
Priority Agents and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Senior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Senior Priority
Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Senior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of the Borrower or
any other Credit Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Senior Priority
Obligations, or of any of the Junior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.8 Junior Priority Obligations Unconditional. All rights of the Junior
Priority Agents hereunder, and all agreements and obligations of the Senior
Priority Agents and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Junior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Priority
Document;

 

-39-



--------------------------------------------------------------------------------

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Junior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Credit
Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Junior Priority
Obligations, or of any of the Senior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.9 Adequate Protection. Except as expressly provided in this Agreement,
nothing in this Agreement shall limit the rights of any Agent and the Secured
Parties represented thereby from seeking or requesting adequate protection with
respect to their interests in the applicable Collateral in any Insolvency
Proceeding, including adequate protection in the form of a cash payment,
periodic cash payments, cash payments of interest, additional collateral or
otherwise; provided that (a) in the event that any Junior Priority Agent, on
behalf of itself or any of the Junior Priority Creditors represented thereby,
seeks or requests adequate protection in respect of the Junior Priority
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Collateral, then each Junior Priority Agent, on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that each Senior Priority Agent
shall also be granted a senior Lien on such collateral as security for the
Senior Priority Obligations and that any Lien on such collateral securing the
Junior Priority Obligations shall be subordinate to any Lien on such collateral
securing the Senior Priority Obligations and (b) in the event that any Senior
Priority Agent, for or on behalf of itself or any Senior Priority Creditor
represented thereby, seeks or requests adequate protection in respect of the
Senior Priority Obligations and such adequate protection is granted in the form
of a Lien on additional collateral comprising assets of the type of assets that
constitute Collateral, then such Senior Priority Agent, for and on behalf of
itself and the Senior Priority Creditors represented thereby, agrees that each
other Senior Priority Agent shall also be granted a pari passu Lien on such
collateral as security for the Senior Priority Obligations owing to such other
Senior Priority Agent and the Senior Priority Secured Parties represented
thereby, and that any such Lien on such collateral securing such Senior Priority
Obligations shall be pari passu to each such other Lien on such collateral
securing such other Senior Priority Obligations (except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby).

ARTICLE VII

MISCELLANEOUS

Section 7.1 Rights of Subrogation. Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that no
payment by such Junior Priority Agent or any such Junior Priority Creditor to
any Senior Priority Agent or Senior Priority Creditor pursuant to the provisions
of this Agreement shall entitle such Junior Priority Agent or Junior Priority
Creditor to exercise any rights of subrogation in respect thereof until the
Discharge of Senior Priority Obligations shall have occurred. Without limiting
the immediately preceding sentence, following the Discharge of Senior Priority
Obligations with respect to the Senior Priority Obligations owed to any Senior
Priority Agent and the Senior Priority Creditors represented thereby, such
Senior Priority Agent agrees to execute such documents, agreements, and
instruments as any Junior Priority Agent or Junior Priority Creditor may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Senior Priority

 

-40-



--------------------------------------------------------------------------------

Obligations resulting from payments to such Senior Priority Agent by such
Person, so long as all costs and expenses (including all reasonable legal fees
and disbursements) incurred in connection therewith by such Senior Priority
Agent are paid by such Person upon request for payment thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

Section 7.3 Representations. The Term Agent represents and warrants to each
other Agent that it has the requisite power and authority under the Term
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Term Creditors. The First Lien Note Agent
represents and warrants to each other Agent that it has the requisite power and
authority under the First Lien Note Documents to enter into, execute, deliver,
and carry out the terms of this Agreement on behalf of itself and the First Lien
Noteholder Secured Parties. The Second Lien Note Agent represents and warrants
to each other Agent that it has the requisite power and authority under the
Second Lien Note Documents to enter into, execute, deliver, and carry out the
terms of this Agreement on behalf of itself and the Second Lien Noteholder
Secured Parties. Each Additional Agent represents and warrants to each other
Agent that it has the requisite power and authority under the applicable
Additional Documents to enter into, execute, deliver, and carry out the terms of
this Agreement on behalf of itself and any Additional Creditors represented
thereby.

Section 7.4 Amendments.

(a) No amendment, modification or waiver of any provision of this Agreement, and
no consent to any departure by any Party hereto, shall be effective unless it is
in a written agreement executed by the Term Agent, the First Lien Note Agent,
the Second Lien Note Agent and any Additional Agent. Notwithstanding the
foregoing, the Company may, without the consent of any Party hereto, amend this
Agreement by (x) executing an Additional Indebtedness Joinder as provided in
Section 7.11 or (y) executing a joinder agreement substantially in the form of
Exhibit C attached hereto as provided for in the definition of “Term Credit
Agreement,” “First Lien Note Indenture” or “Second Lien Note Indenture,” as
applicable. No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure therefrom by any Party hereto, that
changes, alters, modifies or otherwise affects any power, privilege, right,
remedy, liability or obligation of, or otherwise affects in any manner, any
Additional Agent that is not then a Party, or any Additional Creditor not then
represented by an Additional Agent that is then a Party (including but not
limited to any change, alteration, modification or other effect upon any power,
privilege, right, remedy, liability or obligation of or other effect upon any
such Additional Agent or Additional Creditor that may at any subsequent time
become a Party or beneficiary hereof) shall be effective unless it is consented
to in writing by the Company (regardless of whether any such Additional Agent or
Additional Creditor ever becomes a Party or beneficiary hereof). Any amendment,
modification or waiver of any provision of this Agreement that would have the
effect, directly or indirectly, through any reference in any Credit Document to
this Agreement or otherwise, of waiving, amending, supplementing or otherwise
modifying any Credit Document, or any term or provision thereof, or any right or
obligation of the Company or any other Credit Party thereunder or in respect
thereof, shall not be given such effect except pursuant to a written instrument
executed by the Company and each other affected Credit Party.

 

-41-



--------------------------------------------------------------------------------

(b) In the event that any Senior Priority Agent or the requisite Senior Priority
Creditors enter into any amendment, waiver or consent in respect of or replace
any Senior Priority Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Priority Document relating to the Collateral or changing in any manner the
rights of the Senior Priority Agent, the Senior Priority Creditors, or any
Credit Party with respect to the Collateral (including the release of any Liens
on Collateral), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each Junior Priority Collateral Document without
the consent of or any actions by any Junior Priority Agent or any Junior
Priority Creditors; provided, that such amendment, waiver or consent does not
materially adversely affect the rights or interests of the Junior Priority
Creditors in the Collateral. The applicable Senior Priority Agent shall give
written notice of such amendment, waiver or consent to the Junior Priority
Agents; provided that the failure to give such notice shall not affect the
effectiveness of such amendment, waiver or consent with respect to the
provisions of any Junior Priority Collateral Document as set forth in this
Section 7.4(b).

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a facsimile or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

Term Agent:      Bank of America, N.A.      Bank of America Plaza      901 Main
Street      Mail Code: TX1-492-14-04      Dallas, Texas 75202-3714     
Attention: Jennifer Ollek      Facsimile: 214 290 8374      Telephone: 214 209
2642 First Lien Note Agent:      Wilmington Trust, National Association      246
Goose Lane, Suite 105      Guilford, CT 06437      Attention: Corporate Trust
Department      Facsimile: (203) 453-1183      Telephone: (203) 453-4130
Second Lien Note Agent:      Wilmington Trust, National Association      246
Goose Lane, Suite 105      Guilford, CT 06437      Attention: Corporate Trust
Department      Facsimile: (203) 453-1183      Telephone: (203) 453-4130 Any
Additional Agent:      As set forth in the Additional Indebtedness Joinder
executed and delivered by such Additional Agent pursuant to Section 7.11.

 

-42-



--------------------------------------------------------------------------------

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations shall
have occurred, subject to Section 5.3 and (y) with respect to all Junior
Priority Secured Parties and Junior Priority Obligations, until the later of the
Discharge of the Senior Priority Obligations and the Discharge of the Junior
Priority Obligations, (b) be binding upon the Parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the Parties and
their respective successors, transferees and assigns. Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Collateral, subject to
Section 7.10. All references to any Credit Party shall include any Credit Party
as debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior Priority Creditor may assign or otherwise transfer all or any portion
of the Senior Priority Obligations or the Junior Priority Obligations, as
applicable, to any other Person, and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Senior Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise. The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto (it being understood that this Agreement does not supersede the Base
Intercreditor Agreement).

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof; each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

Section 7.10 No Third-Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Senior Priority Agents, the Senior Priority Creditors, the Junior Priority
Agents, the Junior Priority Creditors and the Company and the other Credit
Parties. No other Person shall have or be entitled to assert rights or benefits
hereunder.

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents.

(a) The Company may designate any Additional Indebtedness complying with the
requirements of the definition of “Additional Indebtedness” as Additional
Indebtedness for purposes of this Agreement, upon complying with the following
conditions:

(i) one or more Additional Agents for one or more Additional Creditors in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the
Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to each Agent then party to this Agreement;

 

-43-



--------------------------------------------------------------------------------

(ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties and the Company) prior to delivery of the Additional Indebtedness
Joinder, the Company shall have delivered to each Agent then party to this
Agreement complete and correct copies of any Additional Credit Facility,
Additional Guaranties and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation);

(iii) the Company shall have executed and delivered to each Agent then party to
this Agreement the Additional Indebtedness Designation (including whether such
Additional Indebtedness is designated Senior Priority Debt or Junior Priority
Debt) with respect to such Additional Indebtedness;

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to each Agent then party to this
Agreement; and

(v) no Event of Default shall have occurred and be continuing.

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

(b) Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Creditor shall constitute an “Additional Creditor”, and any
Additional Agent for any such Additional Creditor shall constitute an
“Additional Agent” for all purposes under this Agreement. The date on which such
conditions specified in clause (a) shall have been satisfied with respect to any
Additional Indebtedness is herein called the “Additional Effective Date” with
respect to such Additional Indebtedness. Prior to the Additional Effective Date
with respect to any Additional Indebtedness, all references herein to Additional
Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of each Agent then party to this
Agreement shall be determined on the basis that such Additional Indebtedness is
not then designated. On and after the Additional Effective Date with respect to
such Additional Indebtedness, all references herein to Additional Indebtedness
shall be deemed to take into account such Additional Indebtedness, and the
rights and obligations of each Agent then party to this Agreement shall be
determined on the basis that such Additional Indebtedness is then designated.

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each Agent then party hereto agrees at the Company’s expense
(x) to execute and deliver any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, any Term
Collateral Documents, First Lien Note Collateral Documents, Second Lien Note
Collateral Documents or Additional Collateral Documents, as applicable, and any
agreements relating to any security interest in Control Collateral and Cash
Collateral, and to make or consent to any filings or take any other actions
(including executing and recording any mortgage subordination or similar
agreement), as may be reasonably deemed by the Company to be necessary or
reasonably desirable for any Lien on any Collateral to secure such Additional
Indebtedness to become a valid and perfected Lien (with the priority
contemplated by the applicable Additional Indebtedness Designation delivered
pursuant

 

-44-



--------------------------------------------------------------------------------

to this Section 7.11 and by this Agreement), and (y) otherwise to reasonably
cooperate to effectuate a designation of Additional Indebtedness pursuant to
this Section 7.11 (including, without limitation, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

Section 7.12 Senior Priority Representative; Notice of Senior Priority
Representative Change. The Senior Priority Representative shall act for the
Senior Priority Secured Parties as provided in this Agreement, and shall be
entitled to so act at the direction of the Controlling Senior Priority Secured
Parties, or the requisite percentage of such Controlling Senior Priority Secured
Parties under the applicable Senior Priority Documents (or the agent or
representative with respect thereto) . Until a Party (other than the existing
Senior Priority Representative) receives written notice from the existing Senior
Priority Representative, in accordance with Section 7.5 of this Agreement, of a
change in the identity of the Senior Priority Representative, such Party shall
be entitled to act as if the existing Senior Priority Representative is in fact
the Senior Priority Representative. Each Party (other than the existing Senior
Priority Representative) shall be entitled to rely upon any written notice of a
change in the identity of the Senior Priority Representative which facially
appears to be from the then existing Senior Priority Representative and is
delivered in accordance with Section 7.5 and such Agent shall not be required to
inquire into the veracity or genuineness of such notice. Each existing Senior
Priority Representative from time to time agrees to give prompt written notice
to each Party of any change in the identity of the Senior Priority
Representative.

Section 7.13 Cash Flow Collateral Representative. Each Senior Priority Agent, on
behalf of itself and the Senior Priority Creditors represented thereby, and each
Junior Priority Agent, on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that the Senior Priority Representative shall act as
Cash Flow Collateral Representative under the Base Intercreditor Agreement at
all times prior to the date upon which the Discharge of the Senior Priority
Obligations shall have occurred. Each Junior Priority Agent, on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that prior to the
date upon which the Discharge of the Senior Priority Obligations shall have
occurred, such Junior Priority Agent shall be ineligible to act as the “Cash
Flow Collateral Representative” under the Base Intercreditor Agreement and shall
not act in such capacity.

Section 7.14 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Senior Priority Secured Parties and the Junior Priority Secured
Parties, respectively. Nothing in this Agreement is intended to or shall impair
the rights of the Company or any other Credit Party, or the obligations of the
Company or any other Credit Party to pay the Term Obligations, the First Lien
Note Obligations, the Second Lien Note Obligations and any Additional
Obligations as and when the same shall become due and payable in accordance with
their terms.

Section 7.15 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.16 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.17 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

 

-45-



--------------------------------------------------------------------------------

Section 7.18 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATED THERETO,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.19 Intercreditor Agreement. This Agreement is the “Cash Flow
Intercreditor Agreement” referred to in the Term Credit Agreement, the First
Lien Indenture, the Second Lien Indenture and each Additional Credit Facility.
Nothing in this Agreement shall be deemed to subordinate the right of any Junior
Priority Secured Party to receive payment to the right of any Senior Priority
Secured Party (whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

Section 7.20 No Warranties or Liability. Each Party acknowledges and agrees that
none of the other Parties has made any representation or warranty with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any other Term Document, any other First Lien Note Document,
any other Second Lien Note Document or any other Additional Document. Except as
otherwise provided in this Agreement, each Party will be entitled to manage and
supervise its respective extensions of credit to any Credit Party in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.

 

-46-



--------------------------------------------------------------------------------

Section 7.21 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any Term Document, any First Lien Note
Document, any Second Lien Note Document or any Additional Document, the
provisions of this Agreement shall govern. Notwithstanding the foregoing, in the
even of any conflict between the Base Intercreditor Agreement and this
Agreement, the provisions of the Base Intercreditor Agreement shall control;
provided, however, that as permitted by the Base Intercreditor Agreement this
Agreement is intended to constitute a separate writing among Cash Flow
Collateral Agents (as such term is defined in the Base Intercreditor Agreement)
altering, among other things, the rights between the Senior Priority Creditors
on the one hand and the Junior Priority Creditors on the other hand. The parties
hereto acknowledge that the terms of this Agreement are not intended to negate
any specific rights granted to the Company or any other Credit Party in the Term
Documents, the First Lien Note Documents, the Second Lien Documents or any
Additional Documents.

Section 7.22 Information Concerning Financial Condition of the Credit Parties.
No Party has any responsibility for keeping any other Party informed of the
financial condition of the Credit Parties or of other circumstances bearing upon
the risk of nonpayment of the Term Obligations, the First Lien Note Obligations,
the Second Lien Note Obligations or any Additional Obligations, as applicable.
Each Party hereby agrees that no Party shall have any duty to advise any other
Party of information known to it regarding such condition or any such
circumstances. In the event any Party, in its sole discretion, undertakes at any
time or from time to time to provide any information to any other Party to this
Agreement, it shall be under no obligation (a) to provide any such information
to such other Party or any other Party on any subsequent occasion, (b) to
undertake any investigation not a part of its regular business routine, or
(c) to disclose any other information.

Section 7.23 Excluded Assets and Note Excluded Assets. Nothing in this Agreement
(including Sections 2.1, 4.1, 6.1 and 6.9 hereof) shall be deemed to provide or
require that:

 

(i) any Agent or any Secured Party represented thereby receive any Proceeds of,
or any Lien on, any Property of any Credit Party that constitutes “Excluded
Assets” under (and as defined in) the applicable Credit Facility or any related
Credit Document to which such Agent is a party, or

 

(ii) the First Lien Note Agent, the Second Lien Note Agent or any Additional
Agent, or any Secured Party represented by such Agent, receive any Proceeds of,
or any Lien on, any Property of any Credit Party that constitutes Note Excluded
Assets, except to the extent otherwise designated by the Company at any time or
from time to time with respect to all or any portion of the Note Excluded
Assets.

Any such designation by the Company as contemplated by the preceding clause
(ii) shall be at the Company’s option, may be made by the Company at the time
such Agent first becomes a Party or at any time or from time to time thereafter,
and (except as may be otherwise expressly agreed in writing between such Agent
and the Company) may be changed, modified or rescinded by the Company (at its
option) at any time or from time to time with respect to all or any portion of
the Note Excluded Assets

[Signature pages follow]

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Term Agent, for and on behalf of itself and the Term
Creditors, the First Lien Note Agent, on behalf of itself and the First Lien
Noteholder Secured Parties, and the Second Lien Note Agent, for and on behalf of
itself and the Second Lien Noteholder Secured Parties, have caused this
Agreement to be duly executed and delivered as of the date first above written.

 

Bank of America, N.A., as Term Agent By:  

 

  Name:   Title:

Wilmington Trust, National Association,

as First Lien Note Agent

By:  

 

  Name:   Title:

Wilmington Trust, National Association,

as Second Lien Note Agent

By:  

 

  Name:   Title:

 

CASH FLOW INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Term Agent, the Term Secured Parties, the First Lien Note Agent, the
First Lien Noteholder Secured Parties, the Second Lien Note Agent, the Second
Lien Noteholder Secured Parties, any Additional Agent and any Additional
Creditors, and will not do any act or perform any obligation which is not in
accordance with the agreements set forth in this Agreement.

 

CASH FLOW INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

CREDIT PARTIES:

 

[HOLDING] By:  

 

  Name:   Title: [COMPANY] By:  

 

  Name:   Title: [SUBSIDIARY GUARANTORS] By:  

 

  Name:   Title:

 

CASH FLOW INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                 , 20    , by [COMPANY]1 (the “Company”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Cash Flow Intercreditor Agreement (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) entered into as of April 12, 2012, among Bank of America, N.A., in
its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Term Agent”) for the Term Creditors, Wilmington Trust, National
Association, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “First Lien Note Agent”) for the First Lien
Noteholder Secured Parties, Wilmington Trust, National Association, in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Second Lien Note Agent”) for the Second Lien Noteholder Secured
Parties [and [                    ], as Additional Agent for the Additional
Credit Facility Creditors under the [describe applicable Additional Credit
Facility]].2 Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                 , 20     (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list Additional Creditors] [and Additional
Agent, as agent (the “Additional Agent”)].3

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the Term Agent, the First Lien Note Agent, the Second Lien Note
Agent, and any Additional Agent that:

(1) The Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement;

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied; and

(3) on the date hereof there does not exist, and after giving effect to the
designation of such Additional Indebtedness there will not exist, any Event of
Default.

 

1 Revise as appropriate to refer to any permitted successor or assign.

2 Revise as appropriate to refer to any successor Term Agent, First Lien Note
Agent or Second Lien Note Agent and to add reference to any previously added
Additional Agent.

3 Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

 

Ex. A-1



--------------------------------------------------------------------------------

Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness under the Intercreditor
Agreement and such Additional Indebtedness shall constitute [Senior Priority
Debt] [Junior Priority Debt].

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[COMPANY] By:  

 

  Name:   Title:

 

Ex. A-2



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of                     , 20    , among [COMPANY], a Delaware
corporation (“Company”), Bank of America, N.A., in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “Term Agent”)
for the Term Creditors, Wilmington Trust, National Association, in its capacity
as collateral agent (together with its successors and assigns in such capacity
from time to time, and as further defined in the Intercreditor Agreement, the
“First Lien Note Agent”) for the First Lien Noteholder Secured Parties,
Wilmington Trust, National Association, in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Second Lien Note
Agent”) for the Second Lien Noteholder Secured Parties, [list any previously
added Additional Agent] 4 [and insert name of each Additional Agent under any
Additional Credit Facility being added hereby as party] and any successors or
assigns thereof, to the Cash Flow Intercreditor Agreement dated as of April 12,
2012 (as amended, supplemented, waived or otherwise modified from time to time,
the “Intercreditor Agreement”) among the Term Agent, the First Lien Note Agent
and the Second Lien Note Agent [and (list any previously added Additional
Agent)]. Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                 , 20     (the “Additional Credit Facility”), among
[list any applicable Grantor], [list any applicable Additional Creditors (the
“Joining Additional Creditors”)] [and insert name of each applicable Additional
Agent (the “Joining Additional Agent”)].5

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]6 hereby agrees with the Term Agent, the First
Lien Note Agent, the Second Lien Note Agent and any other Additional Agent party
to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Creditors,]7 hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

 

4 Revise as appropriate to refer to any successor Term Agent, First Lien Note
Agent or Second Lien Note Agent and to add reference to any previously added
Additional Agent.

5 Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

6 Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Creditors represented thereby.

7 Revise references throughout as appropriate to refer to the party or parties
being added.

 

Ex. B-1



--------------------------------------------------------------------------------

Section 2. Recognition of Claims. The Term Agent (for itself and on behalf of
the Term Secured Parties), the First Lien Note Agent (for itself and on behalf
of the First Lien Noteholder Secured Parties), the First Lien Note Agent (for
itself and on behalf of the First Lien Noteholder Secured Parties) and [each of]
the Additional Agent[s] (for itself and on behalf of any Additional Creditors
represented thereby) hereby agree that the interests of the respective Creditors
in the Liens granted to the Term Agent, the First Lien Note Agent, the Second
Lien Note Agent, or any Additional Agent, as applicable, under the applicable
Credit Documents shall be treated, as among the Creditors, as having the
priorities provided for in Section 2.1 of the Intercreditor Agreement, and shall
at all times be allocated among the Creditors as provided therein regardless of
any claim or defense (including without limitation any claims under the
fraudulent transfer, preference or similar avoidance provisions of applicable
bankruptcy, insolvency or other laws affecting the rights of creditors
generally) to which the Term Agent, the First Lien Note Agent, the Second Lien
Note Agent, any Additional Agent or any Creditor may be entitled or subject. The
Term Agent (for itself and on behalf of the Term Creditors), the First Lien Note
Agent (for itself and on behalf of the First Lien Noteholder Secured Parties),
the First Lien Note Agent (for itself and on behalf of the First Lien Noteholder
Secured Parties), and any Additional Agent party to the Intercreditor Agreement
(for itself and on behalf of any Additional Creditors represented thereby)
(a) recognize the existence and validity of the Additional Obligations
represented by the Additional Credit Facility, and (b) agree to refrain from
making or asserting any claim that the Additional Credit Facility or other
applicable Additional Documents are invalid or not enforceable in accordance
with their terms as a result of the circumstances surrounding the incurrence of
such obligations. The [Joining Additional Agent (for itself and on behalf of the
Joining Additional Creditors)] (a) recognize[s] the existence and validity of
the Term Obligations, the First Lien Note Obligations and the Second Lien Note
Obligations8 and (b) agree[s] to refrain from making or asserting any claim that
the Term Credit Agreement, the First Lien Notes, the Second Lien Notes or other
Term Documents, First Lien Note Documents or Second Lien Note Documents,9 as the
case may be, are invalid or not enforceable in accordance with their terms as a
result of the circumstances surrounding the incurrence of such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[Add Signatures]

 

8 Add reference to any previously added Additional Credit Facility and related
Additional Obligations as appropriate.

9 Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

 

Ex. B-2



--------------------------------------------------------------------------------

Exhibit C

[TERM CREDIT AGREEMENT][FIRST LIEN INDENTURE][SECOND LIEN INDENTURE] JOINDER

JOINDER, dated as of                     , 20    , among Bank of America, N.A.,
in its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Term Agent”) for the Term Creditors, Wilmington Trust, National
Association, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “First Lien Note Agent”) for the First Lien
Noteholder Secured Parties, Wilmington Trust, National Association, in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Second Lien Note Agent”) for the Second Lien Noteholder Secured
Parties, [list any previously added Additional Agent]10 [and insert name of
additional Term Secured Parties, Term Agent, First Lien Note Secured Parties,
First Lien Note Agent, Second Lien Note Secured Parties, or Second Lien Note
Agent, as applicable, being added hereby as party] and any successors or assigns
thereof, to the Cash Flow Intercreditor Agreement dated as of April 12, 2012 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) among the Term Agent11, the First Lien Note Agent12
[and] the Second Lien Note Agent13 [and (list any previously added Additional
Agent)]. Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
                 , 20     (the “Joining [Term Credit Agreement][First Lien
Indenture][Second Lien Indenture]”), among [list any applicable Credit Party],
[list any applicable new Term Secured Parties, First Lien Noteholder Secured
Parties or new Second Lien Noteholder Secured Parties, as applicable (the
“Joining [Term][First Lien Noteholder][Second Lien Noteholder] Secured
Parties”)] [and insert name of each applicable Agent (the “Joining [Term][First
Lien Note][Second Lien Note] Agent”)].14

 

10 Revise as appropriate to refer to any successor Term Agent, First Lien Note
Agent or Second Lien Note Agent and to add reference to any previously added
Additional Agent.

11 Revise as appropriate to describe predecessor Term Agent or Term Secured
Parties, if joinder is for a new Term Credit Agreement.

12 Revise as appropriate to describe predecessor First Lien Note Agent or First
Lien Noteholder Secured Parties, if joinder is for a new First Lien Indenture.

13 Revise as appropriate to describe predecessor Second Lien Note Agent or
Second Lien Noteholder Secured Parties, if joinder is for a new First Lien
Indenture.

14 Revise as appropriate to refer to the new credit facility, Secured Parties
and Agents.

 

Ex. C-1



--------------------------------------------------------------------------------

The Joining [Term][First Lien Note][Second Lien Note] Agent, for itself and on
behalf of the Joining [Term][First Lien Noteholder][Second Lien Noteholder]15
Secured Parties, hereby agrees with the Company and the other Grantors, the
[Term][First Lien Note][Second Lien Note] Agent and any other Additional Agent
party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining [Term][First Lien Note][Second
Lien Note] Agent, for itself and on behalf of the Joining [Term][First Lien
Noteholder][Second Lien Noteholder] Secured Parties,]16 hereby agrees to be
bound by the terms and provisions of the Intercreditor Agreement and shall, as
of the date hereof, be deemed to be a party to the Intercreditor Agreement as
[the][a] [Term][First Lien Note][Second Lien Note] Agent. As of the date hereof,
the Joining [Term Credit Agreement][First Lien Indenture][Second Lien Indenture]
shall be deemed [the][a] [Term Credit Agreement][First Lien Indenture][Second
Lien Indenture] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [Term][First Lien
Note][Second Lien Note]Agent shall be sent to the address set forth on Annex 1
attached hereto (until notice of a change thereof is delivered as provided in
Section 7.5 of the Intercreditor Agreement).

Section 3. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[ADD SIGNATURES]

 

15 Revise as appropriate to refer to any Agent being added hereby and any
Secured Parties represented thereby.

16 Revise references throughout as appropriate to refer to the party or parties
being added.

 

Ex. C-2



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

BANK OF AMERICA, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [    ]

 

  Re: HD SUPPLY, INC.

This Discount Range Prepayment Notice is delivered to you pursuant to subsection
3.4(i)(iii) of that certain Credit Agreement, dated as of April 12, 2012 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among HD SUPPLY, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders. Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Credit Agreement.

Pursuant to subsection 3.4(i)(iii) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Term Loans] [[and] each Lender of the [—,
20—]1 Tranche[s]] submit a Discount Range Prepayment Offer. Any Discounted Term
Loan Prepayment made in connection with this solicitation shall be subject to
the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to each [Lender of the Term Loans] [[and to
each] Lender of the [—, 20—]2 Tranche[(s)]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [$[—] of
Term Loans] [[and] $[—] of the [—, 20—]3 Tranche[(s)] of Incremental Term
Loans].4

3. The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [—]% but less than or
equal to [—]% (the “Discount Range”).

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

3 

List multiple Tranches if applicable.

4 

Minimum of $5.0 million and whole increments of $500,000.

 

E-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three Business Days following
the dated delivery of the notice pursuant to subsection 3.4(i)(iii) of the
Credit Agreement.

The Borrower hereby represents and warrants to the Administrative Agent and the
[Lenders] [[and the] Lenders of the [—, 20—]5 Tranche[s]] that at least ten
Business Days have passed since the consummation of the most recent Discounted
Term Loan Prepayment as a result of a prepayment made by the Borrower on the
applicable Discounted Prepayment Effective Date.] [At least three Business Days
have passed since the date the Borrower was notified that no Lender was willing
to accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender.]6

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that the Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

5 

List multiple Tranches if applicable.

6 

Insert applicable representation.

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

HD SUPPLY, INC. By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

BANK OF AMERICA, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [    ]

 

  Re: HD SUPPLY, INC.

Reference is made to (a) that certain Credit Agreement, dated as of April 12,
2012 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among HD SUPPLY, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders and (b) that
certain Discount Range Prepayment Notice, dated             , 20    , from the
Borrower. Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
subsection 3.4(i)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
[Term Loans] [[and the] [—, 20—]1 Tranche[s]] held by the undersigned.

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

[Term Loans - $[—]]

[[—, 20—]2 Tranche[s] - $[—]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [—]%.

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Term Loans] [[and its] [—, 20—]3 Tranche[s]] indicated above pursuant to
subsection 3.4(i) of the

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

 

F-1



--------------------------------------------------------------------------------

Credit Agreement at a price equal to the Applicable Discount and in an aggregate
Outstanding Amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

 

3 

List multiple Tranches if applicable.

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                    ] By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G TO

CREDIT AGREEMENT

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

HD SUPPLY, INC.,

and the Subsidiary Guarantors,

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent

Dated as of April 12, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   SECTION 1  

DEFINED TERMS

     3   

1.1

 

Definitions

     3   

1.2

 

Other Definitional Provisions

     12    SECTION 2  

GUARANTEE

     13   

2.1

 

Guarantee

     13   

2.2

 

Right of Contribution

     14   

2.3

 

No Subrogation

     14   

2.4

 

Amendments, etc. with Respect to the Obligations

     14   

2.5

 

Guarantee Absolute and Unconditional

     15   

2.6

 

Reinstatement

     16   

2.7

 

Payments

     16    SECTION 3  

GRANT OF SECURITY INTEREST

     16   

3.1

 

Grant

     16   

3.2

 

Pledged Collateral

     17   

3.3

 

Certain Exceptions

     18   

3.4

 

Intercreditor Relations

     19    SECTION 4  

REPRESENTATIONS AND WARRANTIES

     20   

4.1

 

Representations and Warranties of Each Guarantor

     20   

4.2

 

Representations and Warranties of Each Grantor

     20   

4.3

 

Representations and Warranties of Each Pledgor

     23    SECTION 5  

COVENANTS

     24   

5.1

 

Covenants of Each Guarantor

     24   

5.2

 

Covenants of Each Grantor

     25   

5.3

 

Covenants of Each Pledgor

     28    SECTION 6  

REMEDIAL PROVISIONS

     30   

6.1

 

Certain Matters Relating to Accounts

     30   

6.2

 

Communications with Obligors; Granting Parties Remain Liable

     31   

6.3

 

Pledged Stock

     32   

6.4

 

Proceeds To Be Turned Over to the Collateral Agent

     33   

6.5

 

Application of Proceeds

     33   

6.6

 

Code and Other Remedies

     33   

6.7

 

Registration Rights

     34   

6.8

 

Waiver; Deficiency

     35    SECTION 7  

THE COLLATERAL AGENT

     35   

7.1

 

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     35   

7.2

 

Duty of Collateral Agent

     37   

7.3

 

Financing Statements

     37   

7.4

 

Authority of Collateral Agent

     38   

7.5

 

Right of Inspection

     38   

 

-i-



--------------------------------------------------------------------------------

     Page   SECTION 8  

NON-LENDER SECURED PARTIES

     38   

8.1

 

Rights to Collateral

     38   

8.2

 

Appointment of Agent

     39   

8.3

 

Waiver of Claims

     40   

8.4

 

Designation of Non-Lender Secured Parties

     40    SECTION 9  

MISCELLANEOUS

     40   

9.1

 

Amendments in Writing

     40   

9.2

 

Notices

     40   

9.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     41   

9.4

 

Enforcement Expenses; Indemnification

     41   

9.5

 

Successors and Assigns

     41   

9.6

 

Set-Off

     42   

9.7

 

Counterparts

     42   

9.8

 

Severability

     42   

9.9

 

Section Headings

     42   

9.10

 

Integration

     42   

9.11

 

GOVERNING LAW

     42   

9.12

 

Submission to Jurisdiction; Waivers

     43   

9.13

 

Acknowledgments

     43   

9.14

 

WAIVER OF JURY TRIAL

     43   

9.15

 

Additional Granting Parties

     44   

9.16

 

Releases

     44   

9.17

 

Judgment

     45   

9.18

 

Transfer Tax Acknowledgment

     45   

 

SCHEDULES

1

 

Notice Addresses of Guarantors

2

 

Pledged Securities

3

 

Perfection Matters

4

 

Location of Jurisdiction of Organization

5

 

Intellectual Property

6

 

Contracts

ANNEXES

1

 

Acknowledgment and Consent of Issuers who are not Granting Parties

2

 

Assumption Agreement

3

 

Supplemental Agreement

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 12, 2012, made by HD
Supply, Inc., a Delaware corporation (the “Borrower”), and certain Subsidiaries
of the Borrower that are signatories hereto, in favor of BANK OF AMERICA, N.A.,
as collateral agent (in such capacity, the “Collateral Agent”) and
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (collectively, the “Lenders”;
individually, a “Lender”) from time to time parties to the Credit Agreement
described below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Credit Agreement”), among the
Borrower, Bank of America, N.A., as Administrative Agent and Collateral Agent,
and the other parties party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or any successor agreements, the “ABL Credit Agreement”),
among the Borrower, certain subsidiaries of the Borrower that are or may become
parties thereto (together with the Borrower, collectively, the “ABL Borrowers”),
the several banks and other financial institutions from time to time parties
thereto (as further defined in the ABL Credit Agreement, the “ABL Lenders”),
General Electric Capital Corporation, as administrative agent (in such capacity,
the “ABL Administrative Agent”) and collateral agent (in such capacity, the
“U.S. ABL Collateral Agent”) for the ABL Lenders thereunder, GE Canada Finance
Holding Company, as Canadian administrative agent and Canadian collateral agent,
and the other parties party thereto, the ABL Lenders have severally agreed to
make extensions of credit to the ABL Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain U.S. Guarantee and Collateral Agreement, dated
as of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “U.S. Guarantee and Collateral
Agreement”), among the ABL Borrowers, certain of their subsidiaries, the ABL
Administrative Agent and the U.S. ABL Collateral Agent, the ABL Borrowers and
such subsidiaries have granted a first priority Lien (capitalized terms that are
used in these recitals and not defined herein are used as defined in subsection
1.1) to the U.S. ABL Collateral Agent for the benefit of the Secured Parties (as
defined in the U.S. Guarantee and Collateral Agreement) on the ABL Priority
Collateral and a second priority Lien for the benefit of the Secured Parties (as
defined in the U.S. Guarantee and Collateral Agreement) on the Cash Flow
Priority Collateral (subject in each case to Permitted Liens (as defined in the
ABL Credit Agreement));

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended pursuant to the First Supplemental Indenture, dated as of the date
hereof, and as further amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “First Priority Notes Indenture”),
among the Borrower, the subsidiaries of the Borrower party thereto as Subsidiary
Guarantors, and Wilmington Trust, National Association, as trustee and note
collateral agent (in such capacity, the “First Priority Note Collateral Agent”),
the Borrower has issued its 8 1/8% Senior Secured First Priority Notes due 2019
(the “First Priority Notes”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Note Collateral Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “First Priority Note Collateral Agreement”),
among the Borrower, certain subsidiaries of the Borrower and the First Priority
Note Collateral Agent, the Borrower and such subsidiaries have granted a second
priority Lien to the First Priority Note Collateral Agent for the benefit of the
Secured Parties (as defined in the First Priority Note Collateral Agreement) on
the ABL Priority Collateral and a first priority Lien for the benefit of the
holders of the Secured Parties (as defined in the First Priority Note Collateral
Agreement) on the Cash Flow Priority Collateral (subject in each case to
Permitted Liens (as defined in the First Priority Notes Indenture));

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended pursuant to the First Supplemental Indenture, dated as of the date
hereof, and as further amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Second Priority Notes Indenture”),
among the Borrower, the subsidiaries of the Borrower party thereto as Subsidiary
Guarantors, and Wilmington Trust, National Association, as trustee and note
collateral agent (in such capacity, the “Second Priority Note Collateral
Agent”), the Borrower has issued its 11% Senior Secured Second Priority Notes
due 2020 (the “Second Priority Notes”);

WHEREAS, pursuant to that certain Note Collateral Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Second Priority Note Collateral Agreement”),
among the Borrower, certain subsidiaries of the Borrower and the Second Priority
Note Collateral Agent, the Borrower and such subsidiaries have granted a third
priority Lien to the Second Priority Note Collateral Agent for the benefit of
the Secured Parties (as defined in the Second Priority Note Collateral
Agreement) on the ABL Priority Collateral and a second priority Lien for the
benefit of the holders of the Secured Parties (as defined in the Second Priority
Note Collateral Agreement) on the Cash Flow Priority Collateral (subject in each
case to Permitted Liens (as defined in the Second Priority Notes Indenture));

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Borrower, the Borrower’s Domestic Subsidiaries that are party
hereto and any other Domestic Subsidiary of the Borrower (other than any
Excluded Subsidiary) that becomes a party hereto from time to time after the
date hereof (the Borrower and such Domestic Subsidiaries (other than any
Excluded Subsidiary), collectively, the “Granting Parties”);

WHEREAS, the Collateral Agent, the ABL Agent, the First Lien Note Agent and the
Second Lien Note Agent have entered into an Intercreditor Agreement,
acknowledged by the Borrower, HDS Holding Corporation and the Granting Parties,
dated as of the date hereof (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time subject to subsection 9.1
hereof, the “Base Intercreditor Agreement”);

WHEREAS, the Collateral Agent, the First Lien Note Agent and the Second Lien
Note Agent have entered into an Intercreditor Agreement, acknowledged by the
Borrower, HDS Holding Corporation and the Granting Parties, dated as of the date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time subject to subsection 9.1 hereof, the “Cash Flow
Intercreditor Agreement”);

WHEREAS, the Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement and the ABL Credit Agreement and the issuance of the First Priority
Notes and the Second Priority Notes; and

 

-2-



--------------------------------------------------------------------------------

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, and in consideration of the receipt of
other valuable consideration (which receipt is hereby acknowledged), each
Granting Party hereby agrees with the Administrative Agent and the Collateral
Agent, for the benefit of the Secured Parties (as defined below), as follows:

SECTION 1 DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms that are defined in the Code (as in effect on the date
hereof) are used herein as so defined: Chattel Paper, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Financial Assets,
Fixtures, General Intangibles, Letter of Credit Rights, Money, Promissory Notes,
Records, Securities, Securities Accounts and Supporting Obligations.

(b) The following terms shall have the following meanings:

“ABL Accounts Collateral”: all Collateral consisting of the following:

(1) the Concentration Account and all Accounts Receivable;

(2) to the extent involving or governing any of the items referred to in the
preceding clause (1), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Borrower) and
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clause
(1) shall be included in the ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Supporting Obligations; provided that to the
extent any of the foregoing also relates to Cash Flow Priority Collateral, only
that portion related to the items referred to in the preceding clauses (1) and
(2) shall be included in the ABL Accounts Collateral;

(4) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(5) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets directly received as proceeds of any
ABL Accounts Collateral (“ABL Accounts

 

-3-



--------------------------------------------------------------------------------

Proceeds”); provided, however, that no proceeds of ABL Accounts Proceeds will
constitute ABL Accounts Collateral unless such proceeds of ABL Accounts Proceeds
would otherwise constitute ABL Accounts Collateral.

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Accounts Collateral.

“ABL Accounts Proceeds”: as defined in the definition of “ABL Accounts
Collateral”.

“ABL Administrative Agent”: as defined in the recitals hereto.

“ABL Agent”: as defined in the Base Intercreditor Agreement.

“ABL Borrowers”: as defined in the recitals hereto.

“ABL Canadian Collateral”: as defined in the Base Intercreditor Agreement.

“ABL Credit Agreement”: as defined in the recitals hereto.

“ABL Lenders”: as defined in the recitals hereto.

“ABL Obligations”: as defined in the Base Intercreditor Agreement.

“ABL Priority Collateral”: all Collateral consisting of the following:

(1) all Inventory;

(2) all ABL Accounts Collateral;

(3) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) and (2), all Documents, General Intangibles (other than
Intellectual Property and equity interests of Subsidiaries of the Borrower),
Instruments (including, without limitation, Promissory Notes); provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) and (2) shall be included in the ABL Priority Collateral;

(4) to the extent evidencing or governing any of the items referred to in the
preceding clauses (1) through (3), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to Cash Flow Priority Collateral,
only that portion related to the items referred to in the preceding clauses
(1) through (3) shall be included in the ABL Priority Collateral;

(5) all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists and Records, whether tangible or
electronic, which contain any information relating to any of the foregoing); and

(6) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, instruments, Chattel Paper, insurance proceeds, investment
property, securities and financial assets to the extent received as proceeds of
any ABL Priority Collateral (“ABL Priority Proceeds”); provided, however, that
no proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral
unless such proceeds of ABL Priority Proceeds would otherwise constitute ABL
Priority Collateral.

 

-4-



--------------------------------------------------------------------------------

For the avoidance of doubt, under no circumstances shall Excluded Assets be ABL
Priority Collateral.

“ABL Priority Proceeds”: as defined in the definition of “ABL Priority
Collateral.”

“Accounts”: all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor, but excluding in any event all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Special Purpose Financing.

“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

“Additional Agent”: as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

“Adjusted Net Worth”: of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document, the
ABL Credit Agreement or any ABL Document (as defined in the Base Intercreditor
Agreement) or pursuant to its guarantee with respect to the First Priority Notes
or the Second Priority Notes) on such date.

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

“Applicable Law”: as defined in subsection 9.8 hereof.

“Asset Sales Proceeds Account”: one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Cash Flow
Priority Collateral and the proceeds of investment thereof.

“Bank Products Affiliate”: any Person who (i) has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured pursuant to this Agreement or one or more other Loan Documents, (ii) was
a Lender or an Affiliate of a Lender at the time of entry into such Bank
Products Agreement, or on or prior to May 15, 2012, or at the time of the
designation referred to in the following clause (iii) and (iii) has been
designated by the Borrower in accordance with subsection 8.4 hereof (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Affiliate with respect to more than one Credit Facility (as
defined in the Base Intercreditor Agreement or Cash Flow Intercreditor
Agreement, as applicable)).

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements,

 

-5-



--------------------------------------------------------------------------------

credit cards, credit card processing services, automated clearinghouse and other
electronic funds transfer transactions, return items, netting, overdrafts,
depository, lockbox, stop payment, information reporting, wire transfer and
interstate depository network services) and (iv) other similar banking products
or services as may be requested by any Grantor (for the avoidance of doubt,
excluding letters of credit and loans except indebtedness arising from services
described in items (i) through (iii) of this definition).

“Bank Products Provider”: any Person (other than a Bank Products Affiliate) that
has entered into a Bank Products Agreement with a Grantor with the obligations
of such Grantor thereunder being secured pursuant to this Agreement or one or
more other Loan Documents as designated by the Borrower in accordance with
subsection 8.4 hereof (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Provider with respect to more
than one Credit Facility (as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable)).

“Bankruptcy Case”: (i) the Borrower or any of its Subsidiaries commencing any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Subsidiaries making a general assignment
for the benefit of its creditors; or (ii) there being commenced against the
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

“Bankruptcy Code”: Title 11 of the United States Code.

“Base Intercreditor Agreement”: as defined in the recitals hereto.

“Borrower”: as defined in the preamble hereto.

“Borrower Obligations”: the collective reference to: all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest and fees (if any) accruing after the
maturity of the Loans and interest and fees (if any) accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans, and all other obligations and liabilities of the Borrower to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, the Loans, the other Loan
Documents, any Hedging Agreement entered into with any Hedging Affiliate or Bank
Products Agreement entered into with any Bank Products Affiliate or Bank
Products Provider, or any Management Guarantee entered into with a Management
Credit Provider or any other document made, delivered or given in connection
therewith, in each case whether on account of (i) principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document), (ii) amounts payable in connection with
any such Bank Products Agreement or (iii) a termination of any transaction
entered into pursuant to any such Hedging Agreement.

 

-6-



--------------------------------------------------------------------------------

“Cash Flow Intercreditor Agreement”: as defined in the recitals hereto.

“Cash Flow Priority Collateral”: all Security Collateral other than ABL Priority
Collateral, including real estate, intellectual property, equipment and equity
interests of Subsidiaries of the Borrower, and all collateral security and
guarantees with respect to any Cash Flow Priority Collateral and all cash,
Money, Instruments, Securities and Financial Assets to the extent received as
proceeds of any Cash Flow Priority Collateral; provided, however, no proceeds of
proceeds will constitute Cash Flow Priority Collateral unless such proceeds of
proceeds would otherwise constitute Cash Flow Priority Collateral or are
credited to the Asset Sales Proceeds Account. For the avoidance of doubt, under
no circumstances shall any of the ABL Canadian Collateral or Excluded Assets be
Cash Flow Priority Collateral.

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

“Collateral”: as defined in Section 3 hereof; provided that, for purposes of
subsection 6.5 and Section 8, “Collateral” shall have the meaning assigned to
such term in the Credit Agreement.

“Collateral Account Bank”: Bank of America, N.A., an Affiliate thereof or
another bank which at all times is a Lender as selected by the relevant Grantor
and consented to in writing by the Collateral Agent (such consent not to be
unreasonably withheld or delayed).

“Collateral Agent”: as defined in the preamble hereto.

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

“Collateral Representative”: (i) the Cash Flow Collateral Representative and the
ABL Agent (each as defined in the Base Intercreditor Agreement), (ii) the Senior
Priority Representative (as defined in the Cash Flow Intercreditor Agreement)
and (iii) if any other Intercreditor Agreement is executed, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.

“Concentration Account”: as defined in the ABL Credit Agreement.

“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof (except for contracts listed on
Schedule 6 hereto), to which such Grantor is a party or under which such Grantor
or any property of such Grantor is subject, as the same may from time to time be
amended, supplemented, waived or otherwise modified, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, any license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

-7-



--------------------------------------------------------------------------------

“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

“Credit Agreement”: as defined in the recitals hereto.

“Excluded Assets”: as defined in subsection 3.3.

“Filings”: as defined in subsection 4.2.2.

“Financing Statements”: as defined in subsection 4.2.2.

“First Lien Note Agent”: as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable.

“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

“First Priority Note Collateral Agreement”: as defined in the recitals hereto.

“First Priority Note Trustee”: as defined in the recitals hereto.

“First Priority Notes Indenture”: as defined in the recitals hereto.

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

“Granting Parties”: as defined in the recitals hereto.

“Grantor”: the Borrower and each Domestic Subsidiary of the Borrower that from
time to time is a party hereto (it being understood that no Excluded Subsidiary
shall be required to be or become a party hereto).

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 and
(ii) all obligations and liabilities of such Guarantor that may arise under or
in connection with this Agreement or any other Loan Document to which such
Guarantor is a party, any Hedging Agreement or Bank Products Agreement entered
into with any Bank Products Affiliate, Hedging Affiliate, Bank Products
Provider, or any Management Guarantee entered into with a Management Credit
Provider, in each case whether on account of (i) principal, interest,

 

-8-



--------------------------------------------------------------------------------

reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document) and including interest and fees (if any)
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Grantor,
whether or not a claim for post-petition interest or fees (if any) is allowed in
such proceeding, (ii) amounts payable in connection with any such Bank Products
Agreement or (iii) a termination of any transaction entered into pursuant to any
such Hedging Agreement.

“Guarantors”: the collective reference to each Granting Party other than the
Borrower.

“Hedging Affiliate”: any Person who (i) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
pursuant to this Agreement or one or more other Loan Documents, (ii) was an
Agent, an Other Representative, a Lender or an Affiliate of an Agent, an Other
Representative or a Lender at the time of entry into such Hedging Agreement, or
on or prior to May 15, 2012, or at the time of the designation referred to in
the following clause (iv) or (iii) an ABL Agent, an ABL Credit Agreement Lender
(as defined in the Base Intercreditor Agreement) or an Affiliate of an ABL
Credit Agreement Lender at the time of entry into such Hedging Agreement, or on
or prior to the date of this Agreement, or at the time of the designation
referred to in the following clause (iv), and (iv) has been designated by the
Borrower in accordance with subsection 8.4 hereof (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Affiliate
with respect to more than one Credit Facility (as defined in the Base
Intercreditor Agreement or Cash Flow Intercreditor Agreement, as applicable)).

“Hedging Agreement”: any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement, including, without limitation, any Interest
Rate Agreement, Commodities Agreement or Currency Agreement.

“Instruments”: as defined in Article 9 of the Code, but excluding the Pledged
Securities.

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to the Borrower or any of its Subsidiaries.

“Intercreditor Agreements”: (i) the Base Intercreditor Agreement, (ii) the Cash
Flow Intercreditor Agreement and (iii) any other intercreditor agreement that
may be entered into in the future by the Collateral Agent and one or more
Additional Agents and acknowledged by the Borrower and the other Granting
Parties (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time) (upon and during the effectiveness
thereof).

“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.

 

-9-



--------------------------------------------------------------------------------

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code
in effect in the State of New York on the date hereof (other than any Capital
Stock of any Foreign Subsidiary in excess of 65% of any series of such stock and
other than any Capital Stock excluded from the definition of “Pledged Stock”)
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

“Issuers”: the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by subsection 7.3 of
the Credit Agreement).

“Lender” and “Lenders”: each as defined in the preamble hereto.

“Lender Secured Parties”: the collective reference to (i) the Administrative
Agent, the Collateral Agent and each Other Representative, (ii) the Lenders, and
(iii) each of their respective successors and assigns and their permitted
transferees and endorsees.

“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, as designated by the Borrower.

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates, Hedging Affiliates, Bank Products Providers, and Management Credit
Providers and all successors, assigns, transferees and replacements thereof.

“Obligations”: (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, the Guarantor Obligations of such Guarantor.

“Ordinary Course Transferees”: as defined in subsection 4.2.2.

“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application or patentable
invention, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Borrower or such Grantor, including, without limitation, the
license agreements listed on Schedule 5 hereto, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

“Permitted Liens”: as defined in subsection 4.2.2.

 

-10-



--------------------------------------------------------------------------------

“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock of any
Issuer listed on Schedule 2 as held by such Pledgor, together with any other
shares of Capital Stock required to be pledged hereunder by such Pledgor
pursuant to subsection 6.9 of the Credit Agreement, as well as any other shares,
stock certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of any Issuer that may be issued or granted to, or held by, such
Pledgor while this Agreement is in effect (provided that in no event shall there
be pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) more than 65% of any series of the outstanding Capital Stock of any Foreign
Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a Foreign
Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any Pledgor
as a nominee or in a similar capacity and (iv) any of the Capital Stock of any
Unrestricted Subsidiary).

“Pledgor”: Each Granting Party (with respect to Pledged Securities held by such
Granting Party and all other Pledged Collateral of such Granting Party).

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Restrictive Agreements”: as defined in subsection 3.3(a).

“Second Lien Note Agent”: as defined in the Base Intercreditor Agreement or Cash
Flow Intercreditor Agreement, as applicable.

“Second Priority Note Collateral Agreement”: as defined in the recitals hereto.

“Second Priority Note Trustee”: as defined in the recitals hereto.

“Second Priority Notes Indenture”: as defined in the recitals hereto.

“Secured Parties”: the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

“Specified Asset”: as defined in subsection 4.2.2 hereof.

“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any trade secrets, including, without limitation, know how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining

 

-11-



--------------------------------------------------------------------------------

thereto, other than agreements with any Person that is an Affiliate or a
Subsidiary of the Borrower or such Grantor, subject, in each case, to the terms
of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, the license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§ 1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed), and any renewals thereof,
including, without limitation, each registration and application identified in
Schedule 5 hereto, and including, without limitation, (i) the right to sue or
otherwise recover for any and all past, present and future infringements or
dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof), and
(iii) all other rights corresponding thereto in the United States and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto in the United States, together in each case with the goodwill of the
business connected with the use of, and symbolized by, each such trademark,
service mark, trade name, trade dress or other indicia of trade origin or
business identifiers.

“U.S. ABL Collateral Agent”: as defined in the recitals hereto.

“U.S. Guarantee and Collateral Agreement”: as defined in the recitals hereto.

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

1.2 Other Definitional Provisions.

(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision

 

-12-



--------------------------------------------------------------------------------

of this Agreement, and Section, subsection, Schedule and Annex references are to
this Agreement unless otherwise specified. The words “include”, “includes”, and
“including” shall be deemed to be followed by the phrase “without limitation”.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.

(d) All references in this Agreement to any of the property described in the
definition of the term “Collateral,” “Pledged Collateral” or “Security
Collateral”, or to any Proceeds thereof, shall be deemed to be references
thereto only to the extent the same constitute Collateral, Pledged Collateral or
Security Collateral, respectively.

SECTION 2 GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due and payable (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in following subsection 2.2 be
included as an asset of the respective Guarantor in determining the maximum
liability of such Guarantor hereunder.

(c) Each Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the Loans,
all other Borrower Obligations then due and owing, and the obligations of each
Guarantor under the guarantee contained in this Section 2 then due and owing
shall have been satisfied by payment in full in cash and the Commitments shall
be terminated, notwithstanding that from time to time during the term of the
Credit Agreement the Borrower may be free from any Borrower Obligations, (ii) as
to any Guarantor, the sale or other disposition of all of the Capital Stock of
such Guarantor (to a Person other than the Borrower or a Restricted Subsidiary)
as permitted under the Credit Agreement or (iii) as to any Guarantor, the
designation of such Guarantor as an Unrestricted Subsidiary.

 

-13-



--------------------------------------------------------------------------------

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of the Borrower
guaranteed by it hereunder up to the maximum liability of such Guarantor
hereunder until the earliest to occur of (i) the first date on which all the
Loans, and all other Borrower Obligations then due and owing, are paid in full
in cash, and the Commitments are terminated, (ii) the sale or other disposition
of all of the Capital Stock of such Guarantor (to a Person other than the
Borrower or a Restricted Subsidiary) as permitted under the Credit Agreement or
(iii) the designation of such Guarantor as an Unrestricted Subsidiary.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share (based, to the
maximum extent permitted by law, on the respective Adjusted Net Worths of the
Guarantors on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of subsection 2.3. The provisions
of this subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Collateral Agent
or any other Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Collateral Agent or any other Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Collateral Agent or any other Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Collateral Agent and the other Secured Parties by the
Borrower on account of the Borrower Obligations are paid in full in cash and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full in cash or any of the Commitments
shall remain in effect, such amount shall be held by such Guarantor in trust for
the Collateral Agent and the other Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Collateral Agent, if required), to be
held as collateral security for all of the Borrower Obligations (whether matured
or unmatured) guaranteed by such Guarantor and/or then or at any time thereafter
may be applied against any Borrower Obligations, whether matured or unmatured,
in such order as the Collateral Agent may determine.

2.4 Amendments, etc. with Respect to the Obligations. To the maximum extent
permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or

 

-14-



--------------------------------------------------------------------------------

any other Secured Party may be rescinded by the Collateral Agent, the
Administrative Agent or such other Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, waived, modified,
accelerated, compromised, subordinated, waived, surrendered or released by the
Collateral Agent, the Administrative Agent or any other Secured Party, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, waived, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent or the
Administrative Agent (or the Required Lenders or the applicable Lenders(s), as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent,
the Administrative Agent or any other Secured Party for the payment of any of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released. None of the Collateral Agent, the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for any of the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto, except to the extent required by applicable law.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by applicable law, any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by the Collateral Agent, the Administrative Agent or any other
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; each of the Borrower Obligations, and
any obligation contained therein, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the other Guarantors with respect to any of the
Borrower Obligations. Each Guarantor understands and agrees, to the extent
permitted by law, that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
not of collection. Each Guarantor hereby waives, to the maximum extent permitted
by applicable law, any and all defenses (other than any suit for breach of a
contractual provision of any of the Loan Documents) that it may have arising out
of or in connection with any and all of the following: (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent, the Administrative Agent or any other Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by the Borrower
against the Collateral Agent, the Administrative Agent or any other Secured
Party, (c) any change in the time, place, manner or place of payment, amendment,
or waiver or increase in any of the Obligations, (d) any exchange, taking, or
release of Security Collateral, (e) any change in the structure or existence of
the Borrower, (f) any application of Security Collateral to any of the
Obligations, (g) any law, regulation or order of any jurisdiction, or any other
event, affecting any term of any Obligation or the rights of the Collateral
Agent, the Administrative Agent or any other Secured Party with respect thereto,
including, without limitation: (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of any currency (other than Dollars) for Dollars or the remittance of funds
outside of such jurisdiction or the unavailability of Dollars in any legal
exchange market in such jurisdiction in accordance with normal commercial
practice, (ii) a declaration of banking moratorium or any suspension

 

-15-



--------------------------------------------------------------------------------

of payments by banks in such jurisdiction or the imposition by such jurisdiction
or any Governmental Authority thereof of any moratorium on, the required
rescheduling or restructuring of, or required approval of payments on, any
indebtedness in such jurisdiction, (iii) any expropriation, confiscation,
nationalization or requisition by such country or any Governmental Authority
that directly or indirectly deprives the Borrower of any assets or their use, or
of the ability to operate its business or a material part thereof, or (iv) any
war (whether or not declared), insurrection, revolution, hostile act, civil
strife or similar events occurring in such jurisdiction which has the same
effect as the events described in clause (i), (ii) or (iii) above (in each of
the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Agreement), or
(h) any other circumstance whatsoever (other than payment in full in cash of the
Borrower Obligations guaranteed by it hereunder) (with or without notice to or
knowledge of the Borrower or such Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent, the Administrative Agent and any other Secured
Party may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations guaranteed by such Guarantor hereunder or
any right of offset with respect thereto, and any failure by the Collateral
Agent, the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent, the Administrative Agent or any other
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee of any Guarantor contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations guaranteed
by such Guarantor hereunder is rescinded or must otherwise be restored or
returned by the Collateral Agent, the Administrative Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim, in Dollars
(or, in the case of any amount required to be paid in any other currency
pursuant to the requirements of the Credit Agreement or other agreement relating
to the respective Obligations, such other currency), at the Administrative
Agent’s office specified in subsection 10.2 of the Credit Agreement or such
other address as may be designated in writing by the Administrative Agent to
such Guarantor from time to time in accordance with subsection 10.2 of the
Credit Agreement.

SECTION 3 GRANT OF SECURITY INTEREST

3.1 Grant. Each Granting Party that is a Grantor hereby grants, subject to
existing licenses to use the Copyrights, Patents, Trademarks and Trade Secrets
granted by such Grantor in the ordinary course

 

-16-



--------------------------------------------------------------------------------

of business, to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Collateral of such Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations of such
Grantor, except as provided in subsection 3.3. The term “Collateral”, as to any
Grantor, means the following property (wherever located) now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest, except as
provided in subsection 3.3:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Documents;

(e) all Equipment and Goods;

(f) all General Intangibles;

(g) all Instruments;

(h) all Intellectual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Fixtures;

(l) all books and records pertaining to any of the foregoing;

(m) the Collateral Proceeds Account; and

(n) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock of any Foreign Subsidiary in excess of
65% of any series of such stock).

3.2 Pledged Collateral. Each Granting Party that is a Pledgor hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of the Pledged Collateral of such Pledgor now owned or at any
time hereafter acquired by such Pledgor, and any Proceeds thereof, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations of such
Pledgor, except as provided in subsection 3.3.

 

-17-



--------------------------------------------------------------------------------

3.3 Certain Exceptions. No security interest is or will be granted pursuant
hereto in any right, title or interest of any Granting Party under or in
(collectively, the “Excluded Assets”):

(a) any Instruments, Contracts, Chattel Paper, General Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses or other
contracts or agreements with or issued by Persons other than the Borrower, a
Restricted Subsidiary or an Affiliate thereof (collectively, “Restrictive
Agreements”) that would otherwise be included in the Security Collateral (and
such Restrictive Agreements shall not be deemed to constitute a part of the
Security Collateral) for so long as, and to the extent that, the granting of
such a security interest pursuant hereto would result in a breach, default or
termination of such Restrictive Agreements (in each case, except to the extent
that, pursuant to the Code or other applicable law, the granting of security
interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);

(b) any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in subsection 7.2(h) of the Credit
Agreement in respect of Purchase Money Obligations or Capitalized Lease
Obligations, or a Lien described in subsection 7.2(o) (with respect to such a
Lien described in subsection 7.2(h)) of the Credit Agreement, and consists of
Equipment or other property financed or refinanced thereby (including through
any financing or refinancing of the acquisition, leasing, construction or
improvement of any such assets) and/or any improvements, accessions, proceeds,
dividends or distributions in respect of any such assets, and/or any other
assets relating to any such assets (including to any such acquisition, leasing,
construction or improvement thereof) or any such improvements, accessions,
proceeds, dividends or distributions, or (y) is subject to a Lien described in
subsection 7.2(h) of the Credit Agreement in respect of Hedging Obligations, or
a Lien described in subsection 7.2(o) (with respect to such a Lien described in
subsection 7.2(h)) of the Credit Agreement, and consists of (i) cash, Cash
Equivalents, Investment Grade Securities and Temporary Cash Investments,
together with proceeds, dividends and distributions in respect thereof, (ii) any
assets relating to such assets, proceeds, dividends or distributions or to any
Hedging Obligations, and/or (iii) any other assets consisting of, relating to or
arising under or in connection with (A) any Interest Rate Agreements, Currency
Agreements or Commodities Agreements or (B) any other agreements, instruments or
documents related to any Hedging Obligations or to any of the assets referred to
in any of subclauses (i) through (iii) of this clause (y);

(c) any property that would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property (w) has been sold or otherwise transferred in
connection with (i) a Special Purpose Financing, (ii) a Sale and Leaseback
Transaction the proceeds of which are applied pursuant to subsection 3.4 of the
Credit Agreement if and to the extent required thereby or (iii) an Exempt Sale
and Leaseback Transaction, (x) constitutes the Proceeds or products of any
property that has been sold or otherwise transferred pursuant to such Special
Purpose Financing, Sale and Leaseback Transaction or Exempt Sale and Leaseback
Transaction (other than any payments received by such Granting Party in payment
for the sale and transfer of such property in such Special Purpose Financing,
Sale and Leaseback Transaction or Exempt Sale and Leaseback Transaction), (y) is
subject to any Permitted Lien and consists of property subject to any such Sale
and Leaseback Transaction or Exempt Sale and Leaseback Transaction or general
intangibles related thereto (but only for so long as such Liens are in place) or
(z) is subject to any Liens securing Indebtedness incurred in compliance with
subsection 7.1(b)(ix) of the Credit Agreement, or Liens permitted under
subsection 7.2(k)(4) or 7.2(p)(12) of the Credit Agreement;

 

-18-



--------------------------------------------------------------------------------

(d) Capital Stock which is specifically excluded from the definition of Pledged
Stock by virtue of the proviso contained in the parenthetical to such
definition;

(e) those assets over which the granting of security interests in such assets
(i) would be prohibited by a contract permitted under the Credit Agreement, by
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law (including the Bankruptcy Code) or
principles of equity), or (ii) to the extent that such security interests would
result in material adverse tax consequences as reasonably determined by the
Borrower;

(f) any interest in leased real property;

(g) Foreign Intellectual Property; and

(h) any Vehicles and any other assets subject to certificate of title.

The Borrower will give written notice to the Collateral Agent of any
determination made by the Borrower as contemplated by clause (e)(ii) of the
preceding “Excluded Assets” definition.

3.4 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to
subsections 3.1 and 3.2 hereof shall (w) with respect to all Security Collateral
other than Cash Flow Priority Collateral, prior to the Discharge of ABL
Obligations (as defined in the Base Intercreditor Agreement), be subject and
subordinate to the Liens granted to the ABL Agent for the benefit of the holders
of the ABL Obligations to secure the ABL Obligations pursuant to the relevant
ABL Document (as defined in the Base Intercreditor Agreement), (x) with respect
to all Security Collateral, prior to the Discharge of First Lien Note
Obligations (as defined in the Base Intercreditor Agreement or the Cash Flow
Intercreditor Agreement, as applicable), be pari passu and equal in priority to
the Liens granted to the First Lien Note Agent for the benefit of the holders of
the First Lien Note Obligations (as defined in the Base Intercreditor Agreement
or the Cash Flow Intercreditor Agreement, as applicable) to secure such First
Lien Note Obligations pursuant to the First Lien Note Collateral Documents (as
defined in the Base Intercreditor Agreement or the Cash Flow Intercreditor
Agreement, as applicable), (y) with respect to all Security Collateral, prior to
the applicable Discharge of Additional Obligations (as defined in the Base
Intercreditor Agreement or the Cash Flow Intercreditor Agreement, as
applicable), be pari passu and equal in priority to the Liens granted to any
Additional Agent for the benefit of the holders of the applicable Additional
Obligations to secure such Additional Obligations pursuant to the applicable
Additional Collateral Documents (as defined in the Base Intercreditor Agreement
or the Cash Flow Intercreditor Agreement, as applicable) (except, in the case of
this clause (y), as may be separately otherwise agreed between the Collateral
Agent, on behalf of itself and the Secured Parties, and any Additional Agent, on
behalf of itself and the Additional Secured Parties (as defined in the Base
Intercreditor Agreement or the Cash Flow Intercreditor Agreement, as applicable)
represented thereby, including pursuant to the Cash Flow Intercreditor
Agreement) and (z) with respect to all Security Collateral, prior to the
Discharge of Second Lien Note Obligations (as defined in the Cash Flow
Intercreditor Agreement), be senior in priority to the Liens granted to the
Second Lien Note Agent for the benefit of the holders of the Second Lien Note
Obligations (as defined in the Cash Flow Intercreditor Agreement) to secure such
Second Lien Note Obligations pursuant to the Second Lien Note Collateral
Documents (as

 

-19-



--------------------------------------------------------------------------------

defined in the Cash Flow Intercreditor Agreement). The Collateral Agent
acknowledges and agrees that the relative priority of such Liens granted to the
Collateral Agent, the ABL Agent, the First Lien Note Agent, the Second Lien Note
Agent and any Additional Agent may be determined solely pursuant to the
applicable Intercreditor Agreements, and not by priority as a matter of law or
otherwise. Notwithstanding anything herein to the contrary, the Liens and
security interest granted to the Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreements. In the event of any
conflict between the terms of any Intercreditor Agreement and this Agreement,
the terms of the applicable Intercreditor Agreement shall govern and control as
among (i) the Collateral Agent, the ABL Agent, the First Lien Note Agent, the
Second Lien Note Agent and any Additional Agent, in the case of the Base
Intercreditor Agreement, (ii) the Collateral Agent, the First Lien Note Agent,
the Second Lien Note Agent and any Additional Agent, in the case of the Cash
Flow Intercreditor Agreement and (iii) the Collateral Agent and any other
secured creditor (or agent therefor) party thereto, in the case of any other
Intercreditor Agreement. In the event of any such conflict, each Grantor may act
(or omit to act) in accordance with such Intercreditor Agreement, and shall not
be in breach, violation or default of its obligations hereunder by reason of
doing so. Notwithstanding any other provision hereof, (x) for so long as any ABL
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Security Collateral constituting ABL Priority Collateral
shall be satisfied by causing such ABL Priority Collateral to be delivered to
the ABL Agent to be held in accordance with the Base Intercreditor Agreement and
(y) for so long as any First Lien Note Obligations, Second Lien Note Obligations
or Additional Obligations remain outstanding, any obligation hereunder to
deliver to the Collateral Agent any Security Collateral shall be satisfied by
causing such Security Collateral to be delivered to the Collateral Agent, or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, as applicable, to be held in accordance with any applicable
Intercreditor Agreement.

SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Each Guarantor. To induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Collateral
Agent and each other Secured Party that the representations and warranties set
forth in Section 4 of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this subsection 4.1, be deemed to be a reference to such Guarantor’s
knowledge.

4.2 Representations and Warranties of Each Grantor. To induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Collateral Agent
and each other Secured Party that, in each case after giving effect to the
Transactions:

4.2.1 Title; No Other Liens. Except for the security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Security
Collateral by the Credit Agreement (including, without limitation, subsection
7.2 thereof), such Grantor owns each item of such Grantor’s Security Collateral
free and clear of any and all Liens. Except as set forth on Schedule 3, no
currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness

 

-20-



--------------------------------------------------------------------------------

on all or any part of such Grantor’s Security Collateral is on file or of record
in any public office in the United States of America, any state, territory or
dependency thereof or the District of Columbia, except such as have been filed
in favor of the Collateral Agent for the benefit of the Secured Parties pursuant
to this Agreement or as are in respect of Liens permitted by the Credit
Agreement (including, without limitation, subsection 7.2 thereof) or any other
Loan Document or for which termination statements will be delivered on the
Closing Date.

4.2.2 Perfection; Priority.

(a) This Agreement is effective to create, as collateral security for the
Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, except as enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(b) Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights reserved in favor of the United States government as required by law (if
any), upon the completion of the Filings and, with respect to Instruments,
Chattel Paper and Documents, upon the earlier of such Filing or the delivery to
and continuing possession by the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, of all
Instruments, Chattel Paper and Documents a security interest in which is
perfected by possession, and the obtaining and maintenance of “control” (as
described in the Code) by the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable (or their respective agents appointed for purposes of perfection), in
accordance with any applicable Intercreditor Agreement, of the Collateral
Proceeds Account, Letter of Credit Rights and Electronic Chattel Paper a
security interest in which is perfected by “control,” the Liens created pursuant
to this Agreement will constitute valid Liens on and (to the extent provided
herein) perfected security interests in such Grantor’s Security Collateral in
favor of the Collateral Agent for the benefit of the Secured Parties, and will
be prior to all other Liens of all other Persons securing Indebtedness other
than Permitted Liens (and subject to any applicable Intercreditor Agreement),
and enforceable as such as against all other Persons other than Ordinary Course
Transferees, except to the extent that the recording of an assignment or other
transfer of title to the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, or the
recording of other applicable documents in the United States Patent and
Trademark Office or United States Copyright Office may be necessary for
perfection or enforceability, and except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) or by an implied covenant of good faith and fair dealing. As used in
this subsection 4.2.2(b), the following terms shall have the following meanings:

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a short form or notice thereof with
respect to Intellectual Property as set forth in Schedule 3, and (iii) any
filings after the Closing Date in any other jurisdiction as may be necessary
under any Requirement of Law.

 

-21-



--------------------------------------------------------------------------------

“Financing Statements”: the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person that
is entitled to take free of the Lien pursuant to the Uniform Commercial Code as
in effect from time to time in the relevant jurisdiction.

“Permitted Liens”: Liens permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 of the
Credit Agreement.

“Specified Assets”: the following property and assets of such Grantor:

 

  (1) Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code or by the filing and acceptance thereof in the
United States Patent and Trademark Office or (b) such Patents, Patent Licenses,
Trademarks and Trademark Licenses are not, individually or in the aggregate,
material to the business of the Borrower and its Subsidiaries taken as a whole;

 

  (2) Copyrights and Copyright Licenses and Accounts or receivables arising
therefrom to the extent that the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction is not applicable to the creation or
perfection of Liens thereon or Liens thereon cannot be perfected by the filing
and acceptance of this Agreement or short form thereof in the United States
Copyright Office;

 

  (3) Collateral for which the perfection of Liens thereon requires filings in
or other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;

 

  (4) goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326 of the Uniform Commercial
Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;

 

  (5) Proceeds of Accounts, receivables or Inventory which do not themselves
constitute Collateral or which have not been transferred to or deposited in the
Collateral Proceeds Account (if any) or a Deposit Account of a Grantor subject
to the Collateral Agent’s control;

 

  (6) Contracts, Accounts or receivables subject to the Assignment of Claims
Act;

 

  (7) Fixtures; and

 

-22-



--------------------------------------------------------------------------------

  (8) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement).

4.2.3 Jurisdiction of Organization.

(a) On the date hereof, such Grantor’s jurisdiction of organization is specified
on Schedule 4.

4.2.4 Farm Products. None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.

4.2.5 Accounts Receivable. The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Cash Flow Priority Collateral will at such time
be the correct amount, in all material respects, actually owing by such account
debtor or debtors thereunder, except to the extent that appropriate reserves
therefor have been established on the books of such Grantor in accordance with
GAAP. Unless otherwise indicated in writing to the Administrative Agent, each
Account Receivable of such Grantor arises out of a bona fide sale and delivery
of goods or rendition of services by such Grantor. Such Grantor has not given
any account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as such Grantor may
otherwise advise the Administrative Agent in writing.

4.2.6 Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for registered Patents) owned by such
Grantor in its own name as of the date hereof in each case, other than Foreign
Intellectual Property.

4.3 Representations and Warranties of Each Pledgor. To induce the Collateral
Agent, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Pledgor hereby represents and warrants
to the Collateral Agent and each other Secured Party that:

4.3.1 Except as provided in subsection 3.3, the shares of Pledged Stock pledged
by such Pledgor hereunder constitute (i) in the case of shares of a Domestic
Subsidiary, all the issued and outstanding shares of all classes of the Capital
Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the case of
any Pledged Stock constituting Capital Stock of any Foreign Subsidiary, such
percentage (not more than 65%) as is specified on Schedule 2 of all the issued
and outstanding shares of all classes of the Capital Stock of each such Foreign
Subsidiary owned by such Pledgor.

4.3.2 [Reserved]

4.3.3 Such Pledgor is the record and beneficial owner of, and has good title to,
the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Liens arising by operation of law or Permitted
Liens.

 

-23-



--------------------------------------------------------------------------------

4.3.4 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon delivery to the Collateral Agent or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, of the certificates evidencing the Pledged Securities held by such
Pledgor together with executed undated stock powers or other instruments of
transfer, the security interest created in such Pledged Securities constituting
certificated securities by this Agreement, assuming the continuing possession of
such Pledged Securities by the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative,
ABL Agent, First Lien Note Agent, or any Additional Agent) security interest in
such Pledged Securities to the extent provided in and governed by the Code, in
each case subject to Permitted Liens (and any applicable Intercreditor
Agreement), enforceable in accordance with its terms against all creditors of
such Pledgor and any Persons purporting to purchase such Pledged Securities from
such Pledgor, except as enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.3.5 Except with respect to security interests in Pledged Securities (if any)
constituting Specified Assets, upon the obtaining and maintenance of “control”
(as described in the Code) by the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement (or their
respective agents appointed for purposes of perfection), of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent) security interest in such Pledged Securities constituting
uncertificated securities to the extent provided in and governed by the Code, in
each case subject to Permitted Liens (and any applicable Intercreditor
Agreement), enforceable in accordance with its terms against all creditors of
such Pledgor and any persons purporting to purchase such Pledged Securities from
such Pledgor, to the extent provided in and governed by the Code, except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

SECTION 5 COVENANTS

5.1 Covenants of Each Guarantor. Each Guarantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the Loans,
and all other Obligations then due and owing, shall have been paid in full in
cash and the Commitments shall have terminated, (ii) as to any Guarantor, the
date upon which all the Capital Stock of such Guarantor shall have been sold or
otherwise disposed of (to a Person other than the Borrower or a Restricted
Subsidiary) in accordance with the terms of the Credit Agreement

 

-24-



--------------------------------------------------------------------------------

or (iii) as to any Guarantor, the designation of such Guarantor as an
Unrestricted Subsidiary, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Restricted Subsidiaries.

5.2 Covenants of Each Grantor. Each Grantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earlier to occur of (i) the date upon which the Loans,
and all other Obligations then due and owing shall have been paid in full in
cash, and the Commitments shall have terminated, (ii) as to any Grantor, the
date upon which all the Capital Stock of such Grantor shall have been sold or
otherwise disposed of (to a Person other than the Borrower or a Restricted
Subsidiary) in accordance with the terms of the Credit Agreement or (iii) as to
any Grantor, the designation of such Grantor as an Unrestricted Subsidiary:

5.2.1 Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such Grantor’s Collateral shall be or become evidenced
by any Instrument or Chattel Paper, such Grantor shall (except as provided in
the following sentence) be entitled to retain possession of all Collateral of
such Grantor evidenced by any Instrument or Chattel Paper, and shall hold all
such Collateral in trust for the Collateral Agent, for the benefit of the
Secured Parties. In the event that an Event of Default shall have occurred and
be continuing, upon the request of the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
such Instrument or Chattel Paper shall be promptly delivered to the Collateral
Agent or the applicable Collateral Representative, ABL Agent, First Lien Note
Agent, or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, duly indorsed in a manner reasonably satisfactory to
the Collateral Agent or the applicable Collateral Representative, ABL Agent,
First Lien Note Agent, or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held as Collateral pursuant
to this Agreement. Such Grantor shall not permit any other Person to possess any
such Collateral at any time other than in connection with any sale or other
disposition of such Collateral in a transaction permitted by the Credit
Agreement or as contemplated by the Intercreditor Agreements.

5.2.2 Maintenance of Insurance. Such Grantor will maintain with financially
sound and reputable insurance companies insurance on, or self insure, all
property material to the business of the Borrower and its Subsidiaries, taken as
a whole, in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are consistent with the past practices of the Borrower and its Subsidiaries and
otherwise as are usually insured against in the same general area by companies
engaged in the same or a similar business; furnish to the Collateral Agent, upon
written request, information in reasonable detail as to the insurance carried.

5.2.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes, assessments and governmental charges or levies imposed
upon such Grantor’s Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including, without limitation, material
claims for labor, materials and supplies) against or with respect to such
Grantor’s Collateral, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and except to the extent that failure to do so, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

5.2.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
in such Grantor’s Collateral as a security interest having at least the
perfection and priority described in subsection 4.2.2 and shall defend such
security interest against the claims and demands of all Persons whomsoever.

(b) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s
Collateral and such other reports in connection with such Grantor’s Collateral
as the Collateral Agent may reasonably request in writing, all in reasonable
detail.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any United States
jurisdiction with respect to the security interests created hereby; provided
that, notwithstanding any other provision of this Agreement or any other Loan
Document, neither the Borrower nor any Grantor will be required to (i) take any
action in any jurisdiction other than the United States of America, or required
by the laws of any such jurisdiction, or to enter into any security agreement or
pledge agreement governed by the laws of any such jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (ii) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except in the case of Collateral that constitutes
Capital Stock or Intercompany Notes in certificated form, delivering such
Capital Stock or Intercompany Notes (in the case of Intercompany Notes, limited
to any such note with a principal amount in excess of $3,000,000) to the
Collateral Agent (or another Person as required under any applicable
Intercreditor Agreement), or (iii) deliver landlord lien waivers, estoppels or
collateral access letters. It is understood and agreed that no Grantor shall be
required to file any fixture filing with respect to any security interest in
Fixtures affixed to or attached to any real property that is not subject to a
Mortgage pursuant to the Credit Agreement.

5.2.5 Changes in Name, Jurisdiction of Organization, etc. Such Grantor will give
prompt written notice to the Collateral Agent of any change in its name or
jurisdiction of organization (whether by merger or otherwise) (and in any event,
within 30 days of such change); provided that, promptly after receiving a
written request therefor from the Collateral Agent, such Grantor shall deliver
to the Collateral Agent all additional financing statements and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein.

5.2.6 Notices. Such Grantor will advise the Collateral Agent promptly, in
reasonable detail, of:

(a) any Lien (other than security interests created hereby or Permitted Liens)
on any of such Grantor’s Collateral which would materially adversely affect the
ability of the Collateral Agent to exercise any of its remedies hereunder; and

 

-26-



--------------------------------------------------------------------------------

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the security interests created hereby.

5.2.7 Pledged Stock. In the case of each Grantor that is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Stock issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in subsection 5.3.1
with respect to the Pledged Stock issued by it and (iii) the terms of
subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to subsection 6.3(c) or 6.7 with
respect to the Pledged Stock issued by it.

5.2.8 Accounts Receivable.

(a) With respect to Accounts Receivable constituting Cash Flow Priority
Collateral, other than in the ordinary course of business or as permitted by the
Loan Documents, such Grantor will not (i) grant any extension of the time of
payment of any of such Grantor’s Accounts Receivable, (ii) compromise or settle
any such Account Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
such Account Receivable, (iv) allow any credit or discount whatsoever on any
such Account Receivable or (v) amend, supplement or modify any such Account
Receivable unless such extensions, compromises, settlements, releases, credits
or discounts would not reasonably be expected to materially adversely affect the
value of the Accounts Receivable constituting Cash Flow Priority Collateral
taken as a whole.

(b) Such Grantor will deliver to the Collateral Agent a copy of each material
demand, notice or document received by it with respect to Accounts Receivable
constituting Cash Flow Priority Collateral that questions or calls into doubt
the validity or enforceability of more than 10% of the aggregate amount of the
then outstanding Accounts Receivable.

5.2.9 Maintenance of Records. Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral, and shall mark such records to evidence
this Agreement and the Liens and the security interests created hereby.

5.2.10 Acquisition of Intellectual Property. Within 90 days after the end of
each calendar year, such Grantor will notify the Collateral Agent of any
acquisition by such Grantor of (i) any registration of any material United
States Copyright, Patent or Trademark or (ii) any exclusive rights under a
material United States Copyright License, Patent License or Trademark License
constituting Collateral, and shall take such actions as may be reasonably
requested by the Collateral Agent (but only to the extent such actions are
within such Grantor’s control) to perfect the security interest granted to the
Collateral Agent and the other Secured Parties therein, to the extent provided
herein in respect of any United States Copyright, Patent or Trademark
constituting Collateral on the date hereof, by (x) the execution and delivery of
an amendment or supplement to this Agreement (or amendments to any such
agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the Uniform
Commercial Code of any applicable jurisdiction and/or (II) in the United States
Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office, or any other applicable United
State Governmental Authority.

 

-27-



--------------------------------------------------------------------------------

5.2.11 Protection of Trade Secrets. Such Grantor shall take all steps which it
deems commercially reasonable to preserve and protect the secrecy of all
material Trade Secrets of such Grantor.

5.3 Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the Loans, and all other
Obligations then due and owing shall have been paid in full in cash and the
Commitments shall have terminated, (ii) as to any Pledgor, all the Capital Stock
of such Pledgor shall have been sold or otherwise disposed of (to a Person other
than the Borrower or a Restricted Subsidiary) as permitted under the terms of
the Credit Agreement or (iii) the designation of such Pledgor as an Unrestricted
Subsidiary.

5.3.1 Additional Shares. If such Pledgor shall, as a result of its ownership of
its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Pledgor shall accept the same as the agent for the Collateral
Agent and the other Secured Parties, hold the same in trust for the Collateral
Agent and the other Secured Parties and deliver the same forthwith to the
Collateral Agent (that will hold the same on behalf of the Secured Parties) or
the applicable Collateral Representative, ABL Agent, First Lien Note Agent, or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, in the exact form received, duly indorsed by such
Pledgor to the Collateral Agent or the applicable Collateral Representative, ABL
Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, if required, or
accompanied by an undated stock power covering such certificate duly executed in
blank by such Pledgor, to be held by the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
subject to the terms hereof, as additional collateral security for the
Obligations (subject to subsection 3.3 and provided that in no event shall there
be pledged, nor shall any Pledgor be required to pledge, more than 65% of any
series of the outstanding Capital Stock of any Foreign Subsidiary pursuant to
this Agreement). Any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Issuer (except any liquidation or dissolution
of any Subsidiary of the Borrower permitted by the Credit Agreement) shall be
paid over to the Collateral Agent or the applicable Collateral Representative,
ABL Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, to be held by the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, subject to the terms hereof as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Stock or any property shall be
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent, or the applicable Collateral Representative,
ABL Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, to be held by the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance

 

-28-



--------------------------------------------------------------------------------

with any applicable Intercreditor Agreement, subject to the terms hereof as
additional collateral security for the Obligations, in each case except as
otherwise provided by any applicable Intercreditor Agreement. If any sums of
money or property so paid or distributed in respect of the Pledged Stock shall
be received by such Pledgor, such Pledgor shall, until such money or property is
paid or delivered to the Collateral Agent or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Pledgor, as additional collateral security for the Obligations.

5.3.2 [Reserved]

5.3.3 Pledged Notes. Such Pledgor shall, on the date of this Agreement (or on
such later date upon which it becomes a party hereto pursuant to subsection
9.15), deliver to the Collateral Agent, or the applicable Collateral
Representative, ABL Agent, First Lien Note Agent, or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, all
Pledged Notes then held by such Pledgor (excluding any Pledged Note the
principal amount of which does not exceed $3,000,000), endorsed in blank or, at
the request of the Collateral Agent or the applicable Collateral Representative,
ABL Agent, First Lien Note Agent, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, endorsed to the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement. Furthermore, within ten Business Days after
any Pledgor obtains a Pledged Note with a principal amount in excess of
$3,000,000, such Pledgor shall cause such Pledged Note to be delivered to the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, endorsed in blank or, at the request of the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, endorsed to the Collateral Agent or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement.

5.3.4 Maintenance of Security Interest. Such Pledgor shall maintain the security
interest created by this Agreement in such Pledgor’s Pledged Collateral as a
security interest having at least the perfection and priority described in
subsection 4.3.4 or 4.3.5, as applicable, and shall defend such security
interest against the claims and demands of all Persons whomsoever. At any time
and from time to time, upon the written request of the Collateral Agent and at
the sole expense of such Pledgor, such Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided that, notwithstanding any other
provision of this Agreement or any other Loan Document, neither the Borrower nor
any Pledgor will be required to (i) take any action in any jurisdiction other
than the United States of America, or required by the laws of any such
jurisdiction, or to enter into any security agreement or pledge agreement
governed by the laws of any such jurisdiction, in order to create any security
interests (or other Liens) in assets located or titled outside of the United
States of America or to perfect any security interests (or other Liens) in any
Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except in the case of Collateral that constitutes Capital
Stock or Intercompany Notes in certificated form, delivering such Capital Stock
or Intercompany Notes (in the case of

 

-29-



--------------------------------------------------------------------------------

Intercompany Notes, limited to any such note with a principal amount in excess
of $3,000,000) to the Collateral Agent (or another Person as required under any
applicable Intercreditor Agreement), or (iii) deliver landlord lien waivers,
estoppels or collateral access letters

SECTION 6 REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Accounts.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, if the Discharge of ABL Obligations has
occurred (and subject to any applicable Intercreditor Agreement) the Collateral
Agent shall have the right to make test verifications of the Accounts Receivable
constituting Collateral in any reasonable manner and through any reasonable
medium that it reasonably considers advisable, and the relevant Grantor shall
furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications. At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, if the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement) upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts Receivable and the Collateral Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default specified in subsection 8(a) of the Credit Agreement if the
Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement). If required by the Collateral Agent at any time after
the occurrence and during the continuance of an Event of Default specified in
subsection 8(a) of the Credit Agreement if the Discharge of ABL Obligations has
occurred (and subject to any applicable Intercreditor Agreement), any Proceeds
constituting payments or other cash proceeds of Accounts Receivable constituting
Collateral, when collected by such Grantor, (i) shall be forthwith (and, in any
event, within two Business Days of receipt by such Grantor) deposited in, or
otherwise transferred by such Grantor to, the Collateral Proceeds Account,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in subsection 6.5, and (ii) until so turned over, shall
be held by such Grantor in trust for the Collateral Agent and the other Secured
Parties, segregated from other funds of such Grantor. All Proceeds constituting
collections or other cash proceeds of Accounts Receivable constituting
Collateral while held by the Collateral Account Bank (or by any Grantor in trust
for the benefit of the Collateral Agent and the other Secured Parties) shall
continue to be collateral security for all of the Obligations and shall not
constitute payment thereof until applied as hereinafter provided. At any time
when an Event of Default specified in subsection 8(a) of the Credit Agreement
has occurred and is continuing if the Discharge of ABL Obligations has occurred
(and subject to any applicable Intercreditor Agreement), at the Collateral
Agent’s election, each of the Collateral Agent and the Administrative Agent may
apply all or any part of the funds on deposit in the Collateral Proceeds Account
established by the relevant Grantor to the payment of the Obligations of such
Grantor then due and owing, such application to be made as set forth in
subsection 6.5. So long as no Event of Default has occurred and is continuing,
the funds on deposit in the Collateral Proceeds Account shall be remitted as
provided in subsection 6.1(d).

 

-30-



--------------------------------------------------------------------------------

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in subsection 8(a) of the Credit
Agreement if the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement), at the Collateral Agent’s request, each
Grantor shall deliver to the Collateral Agent copies or, if required by the
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Grantor’s Accounts
Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.

(d) So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Grantor’s Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor.
In the event that an Event of Default has occurred and is continuing, if the
Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement) the Collateral Agent and the Granting Parties agree
that the Collateral Agent, at its option, may require that each Collateral
Proceeds Account and the General Fund Account of each Grantor be established at
the Collateral Agent. Each Grantor shall have the right, at any time and from
time to time, to withdraw such of its own funds from its own General Fund
Account, and to maintain such balances in its General Fund Account, as it shall
deem to be necessary or desirable.

6.2 Communications with Obligors; Granting Parties Remain Liable.

(a) The Collateral Agent in its own name or in the name of others, may at any
time and from time to time after the occurrence and during the continuance of an
Event of Default specified in subsection 8(a) of the Credit Agreement, if the
Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement), communicate with obligors under the Accounts
Receivable and parties to the Contracts (in each case, to the extent
constituting Collateral) to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts Receivable or
Contracts.

(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default specified in subsection 8(a)
of the Credit Agreement, if the Discharge of ABL Obligations has occurred (and
subject to any applicable Intercreditor Agreement), each Grantor shall notify
obligors on such Grantor’s Accounts Receivable and parties to such Grantor’s
Contracts (in each case, to the extent constituting Collateral) that such
Accounts Receivable and such Contracts have been assigned to the Collateral
Agent, for the benefit of the Secured Parties, and that payments in respect
thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Accounts Receivable to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account Receivable (or any agreement giving
rise thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

-31-



--------------------------------------------------------------------------------

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Pledgor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
subsection 6.3(b), each Pledgor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Stock (subject to the last two
sentences of subsection 5.3.1 of this Agreement) and all payments made in
respect of the Pledged Notes, to the extent permitted in the Credit Agreement,
and to exercise all voting and corporate rights with respect to the Pledged
Stock; provided, however, that no vote shall be cast or corporate right
exercised or such other action taken (other than in connection with a
transaction expressly permitted by the Credit Agreement) which, in the
Collateral Agent’s reasonable judgment, would materially impair the Pledged
Stock or the related rights or remedies of the Secured Parties or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give written notice of its intent to exercise such rights to the
relevant Pledgor or Pledgors, (i) the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and
make application thereof to the Obligations of the relevant Pledgor in such
order as is provided in subsection 6.5, and (ii) any or all of the Pledged Stock
shall be registered in the name of the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, or the respective nominee of any thereof, as applicable, in accordance
with any applicable Intercreditor Agreement, and the Collateral Agent or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, or acting through its respective nominee, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Stock at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange,
subscription and any other rights, privileges or options pertaining to such
Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Pledgor or the Collateral Agent or the applicable
Collateral Representative, ABL Agent, First Lien Note Agent, or any Additional
Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Collateral Agent or the applicable Collateral Representative, ABL Agent, First
Lien Note Agent, or any Additional Agent, as applicable, in accordance with the
terms of any applicable Intercreditor Agreement, may reasonably determine), all
without liability (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the Collateral Agent
or the applicable Collateral Representative, ABL Agent, First Lien Note Agent,
or any Additional Agent, as applicable, shall have no duty to any Pledgor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing, provided that the Collateral Agent or
the applicable Collateral Representative, ABL Agent, First Lien Note Agent, or
any Additional Agent, as applicable, shall not exercise any voting or other
consensual rights pertaining to the Pledged Stock in any way that would
constitute an exercise of the remedies described in subsection 6.6 other than in
accordance with subsection 6.6.

 

-32-



--------------------------------------------------------------------------------

(c) Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor, and each Pledgor agrees that each Issuer or
maker shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Collateral Agent.

6.4 Proceeds To Be Turned Over to the Collateral Agent. In addition to the
rights of the Collateral Agent and the other Secured Parties specified in
subsection 6.1 with respect to payments of Accounts Receivable constituting
Collateral, if an Event of Default shall occur and be continuing, and the
Collateral Agent shall have instructed any Grantor to do so, all Proceeds of
Security Collateral received by such Grantor consisting of cash, checks and
other Cash Equivalent items shall be held by such Grantor in trust for the
Collateral Agent and the other Secured Parties hereto, the ABL Agent and the
other ABL Secured Parties (as defined in the Base Intercreditor Agreement), the
First Lien Note Agent and the First Lien Noteholder Secured Parties (as defined
in the Base Intercreditor Agreement or the Cash Flow Intercreditor Agreement, as
applicable), any Additional Agent and the other applicable Additional Secured
Parties (as defined in the Base Intercreditor Agreement or the Cash Flow
Intercreditor Agreement, as applicable), the Second Lien Note Agent and the
Second Lien Noteholder Secured Parties (as defined in the Base Intercreditor
Agreement or the Cash Flow Intercreditor Agreement, as applicable) or the
applicable Collateral Representative, as applicable, in accordance with the
terms of any applicable Intercreditor Agreement, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent, or the applicable Collateral Representative, ABL Agent,
First Lien Note Agent, or any Additional Agent, as applicable, in accordance
with the terms of any applicable Intercreditor Agreement (or their respective
agents appointed for purposes of perfection), in the exact form received by such
Grantor (duly indorsed by such Grantor to the Collateral Agent, or the
applicable Collateral Representative, ABL Agent, First Lien Note Agent, or any
Additional Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, if required). All Proceeds of Security Collateral
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in the relevant Collateral Proceeds Account maintained under its sole dominion
and control. All Proceeds of Security Collateral while held by the Collateral
Agent in such Collateral Proceeds Account (or by the relevant Grantor in trust
for the Collateral Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Obligations of such Grantor and shall
not constitute payment thereof until applied as provided in subsection 6.5.

6.5 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Granting Party’s
Collateral (as defined in the Credit Agreement) received by the Collateral Agent
(whether from the relevant Granting Party or otherwise) shall be held by the
Collateral Agent for the benefit of the Secured Parties as collateral security
for the Obligations of the relevant Granting Party (whether matured or
unmatured), and/or then or at any time thereafter may, in the sole discretion of
the Collateral Agent, be applied by the Collateral Agent against the Obligations
of the relevant Granting Party then due and owing in the order of priority set
forth in each applicable Intercreditor Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies

 

-33-



--------------------------------------------------------------------------------

granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations to the extent permitted by
applicable law, all rights and remedies of a secured party under the Code or any
other applicable law. Without limiting the generality of the foregoing, to the
extent permitted by applicable law, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Granting Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith (subject to the terms of any documentation governing any Special
Purpose Financing, and subject to each applicable Intercreditor Agreement)
collect, receive, appropriate and realize upon the Security Collateral, or any
part thereof, and/or may forthwith, subject to any existing reserved rights or
licenses, sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Security Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Collateral Agent or any
other Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Agent or
any other Secured Party shall have the right, to the extent permitted by law,
upon any such sale or sales, to purchase the whole or any part of the Security
Collateral so sold, free of any right or equity of redemption in such Granting
Party, which right or equity is hereby waived and released. Each Granting Party
further agrees, at the Collateral Agent’s request (subject to the terms of any
documentation governing any Special Purpose Financing), to assemble the Security
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Granting Party’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this subsection 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Security Collateral or in
any way relating to the Security Collateral or the rights of the Collateral
Agent and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations of the relevant Granting Party then due and owing, in the
order of priority specified in subsection 6.5 above, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the Code, need the Collateral Agent account for the
surplus, if any, to such Granting Party. To the extent permitted by applicable
law, (i) such Granting Party waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the repossession, retention or sale of the Security Collateral, other than any
such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the Collateral Agent or such other Secured Party,
and (ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

6.7 Registration Rights.

(a) If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock pursuant to subsection 6.6, and if in the reasonable
opinion of the Collateral Agent it is necessary or reasonably advisable to have
the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Pledgor will use its reasonable
best efforts to cause the Issuer thereof to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the Collateral
Agent, necessary or advisable to register such Pledged Stock, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
reasonable best efforts to cause the registration statement relating thereto to
become effective

 

-34-



--------------------------------------------------------------------------------

and to remain effective for a period of not more than one year from the date of
the first public offering of such Pledged Stock, or that portion thereof to be
sold, and (iii) make all amendments thereto and/or to the related prospectus
which, in the reasonable opinion of the Collateral Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Such Pledgor agrees to use its reasonable best efforts to cause such
Issuer to comply with the provisions of the securities or “Blue Sky” laws of any
and all states and the District of Columbia that the Collateral Agent shall
reasonably designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) that will satisfy
the provisions of Section 11(a) of the Securities Act.

(b) Such Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all such Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Such Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall not be under any obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

(c) Such Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of such Pledged Stock pursuant to this subsection 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this subsection 6.7 will cause irreparable injury to the Collateral Agent and
the Lenders, that the Collateral Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this subsection 6.7 shall be specifically enforceable
against such Pledgor, and, to the extent permitted by applicable law, such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement.

6.8 Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans and, to the extent then
due and owing, all other Obligations of such Granting Party and the reasonable
fees and disbursements of any attorneys employed by the Collateral Agent or any
other Secured Party to collect such deficiency.

SECTION 7 THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Granting Party hereby irrevocably constitutes and appoints the
Collateral Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Granting Party and in the
name of such Granting Party or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that

 

-35-



--------------------------------------------------------------------------------

may be reasonably necessary or desirable to accomplish the purposes of this
Agreement to the extent permitted by applicable law, provided that the
Collateral Agent agrees not to exercise such power except upon the occurrence
and during the continuance of any Event of Default, and in accordance with and
subject to each applicable Intercreditor Agreement. Without limiting the
generality of the foregoing, at any time when an Event of Default has occurred
and is continuing (in each case to the extent permitted by applicable law) and
subject to each applicable Intercreditor Agreement, (x) each Pledgor hereby
gives the Collateral Agent the power and right, on behalf of such Pledgor,
without notice or assent by such Pledgor, to execute, in connection with any
sale provided for in subsection 6.6 or 6.7, any indorsements, assessments or
other instruments of conveyance or transfer with respect to such Pledgor’s
Pledged Collateral, and (y) each Grantor hereby gives the Collateral Agent the
power and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

(i) subject to the terms of any documentation governing any Special Purpose
Financing, in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Collateral or with respect to any other Security
Collateral of such Grantor and file any claim or take any other action or
institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account Receivable of such Grantor that constitutes
Collateral or with respect to any other Collateral of such Grantor whenever
payable;

(ii) in the case of any Copyright, Patent, or Trademark constituting Collateral
of such Grantor, execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to such
Grantor to evidence the Collateral Agent’s and the Lenders’ security interest in
such Copyright, Patent, or Trademark and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Security
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and

(iv) subject to the terms of any documentation governing any Special Purpose
Financing, (A) direct any party liable for any payment under any of the Security
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Security Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Security Collateral of such Grantor; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Security Collateral of such Grantor or any portion
thereof and to enforce any other right in respect of any Security Collateral of
such Grantor; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral of such Grantor; (F) settle, compromise
or adjust any such suit, action or proceeding described in clause (E) above and,
in connection therewith, to give such discharges or releases as the Collateral
Agent may deem appropriate; (G) subject to any existing reserved rights or
licenses, assign any Copyright, Patent or Trademark constituting Collateral of

 

-36-



--------------------------------------------------------------------------------

such Grantor (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Security Collateral
of such Grantor as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Security Collateral of such Grantor and the Collateral Agent’s
and the other Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

(b) The reasonable expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this subsection 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due ABR Loans, from the date of payment by the
Collateral Agent to the date reimbursed by the relevant Granting Party, shall be
payable by such Granting Party to the Collateral Agent on demand.

(c) Each Granting Party hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Granting Party until this Agreement is terminated as to such
Granting Party, and the security interests in the Security Collateral of such
Granting Party created hereby are released.

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Security Collateral in
its possession, under Section 9-207 of the Code or otherwise, shall be to deal
with it in the same manner as the Collateral Agent deals with similar property
for its own account. None of the Collateral Agent, any other Secured Party or
any of their respective officers, directors, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Security Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Security Collateral upon the request of any Granting Party or any
other Person or, except as otherwise provided herein, to take any other action
whatsoever with regard to the Security Collateral or any part thereof. The
powers conferred on the Collateral Agent and the other Secured Parties hereunder
are solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Security Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Granting Party for any act or failure to act hereunder,
except as otherwise provided herein or for their own gross negligence or willful
misconduct.

7.3 Financing Statements. Pursuant to any applicable law, each Granting Party
authorizes the Collateral Agent to file or record financing statements and other
filing or recording documents or instruments with respect to such Granting
Party’s Security Collateral without the signature of such Granting Party in such
form and in such filing offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Granting Party authorizes the Collateral Agent to use any
collateral description reasonably determined by the Collateral Agent, including
the collateral description “all personal property” or “all assets” in any such
financing statements. The Collateral Agent agrees to notify the relevant
Granting Party of any financing or continuation statement filed by it; provided
that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.

 

-37-



--------------------------------------------------------------------------------

7.4 Authority of Collateral Agent. Each Granting Party acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement or any amendment, supplement or other modification of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

7.5 Right of Inspection. Upon reasonable written advance notice to any Grantor
and as often as may reasonably be desired, or at any time and from time to time
after the occurrence and during the continuation of an Event of Default, the
Collateral Agent shall have reasonable access during normal business hours to
all the books, correspondence and records of such Grantor, and the Collateral
Agent and its representatives may examine the same, and to the extent reasonable
take extracts therefrom and make photocopies thereof, and such Grantor agrees to
render to the Collateral Agent, at such Grantor’s reasonable cost and expense,
such clerical and other assistance as may be reasonably requested with regard
thereto. The Collateral Agent and its representatives shall also have the right,
upon reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein to the extent not inconsistent
with the provisions of the Credit Agreement and the other Loan Documents (and
subject to each applicable Intercreditor Agreement).

SECTION 8 NON-LENDER SECURED PARTIES

8.1 Rights to Collateral.

(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the Credit Agreement), or to direct the Collateral Agent to do the same,
including, without limitation, the right to (A) enforce any Liens or sell or
otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any Guarantor under this
Agreement or release any Collateral from the Liens of any Security Document or
consent to or otherwise approve any such release; (ii) demand, accept or obtain
any Lien on any Collateral (except for Liens arising under, and subject to the
terms of, the Security Documents); (iii) vote in any Bankruptcy Case or similar
proceeding in respect of the Borrower or any of its Subsidiaries (any such
proceeding, for purposes of this clause (a), a “Bankruptcy”) with respect to, or
take any other actions concerning the Collateral; (iv) receive any proceeds from
any sale, transfer or other disposition of any of the Collateral (except in
accordance with the Security Documents); (v) oppose any sale, transfer or other
disposition of the Collateral; (vi) object to any debtor-in-possession financing
in any Bankruptcy which is provided by one or more Lenders among others
(including on a priming basis under Section 364(d) of the Bankruptcy Code);
(vii) object to the use of cash collateral in respect of the Collateral in any
Bankruptcy; or (viii) seek, or object to the Lenders seeking on an equal basis,
any adequate protection or relief from the automatic stay with respect to the
Collateral in any Bankruptcy.

 

-38-



--------------------------------------------------------------------------------

(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Collateral Agent and the Lenders,
with the consent of the Collateral Agent, may enforce the provisions of the
Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction. The Non-Lender Secured Parties by their acceptance of
the benefits of this Agreement and the other Security Documents hereby agree not
to contest or otherwise challenge any such collection, sale, disposition or
other realization of or upon all or any of the Collateral. Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of the Borrower or any of its Subsidiaries and the release of
any or all of the Collateral from the Liens of any Security Document in
connection therewith.

(c) Notwithstanding any provision of this subsection 8.1, the Non-Lender Secured
Parties shall be entitled, subject to each applicable Intercreditor Agreement,
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into each
Intercreditor Agreement on its behalf.

(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Collateral Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Guarantor from its Obligations hereunder, all
without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.

8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Collateral Agent, as agent under
the Credit Agreement (and all officers, employees or agents designated by the
Collateral Agent) as such Person’s true and lawful agent and attorney-in-fact,
and in such capacity, the Collateral Agent shall have the right, with power of
substitution for the Non-Lender Secured Parties and in each such Person’s name
or otherwise, to effectuate any sale, transfer or other disposition of the
Collateral. It is understood and agreed that the appointment of the Collateral
Agent as the agent and attorney-in-fact of the Non-Lender Secured Parties for
the purposes set forth herein is coupled with an interest and is irrevocable. It
is understood and agreed that the Collateral Agent has appointed the
Administrative Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.

 

-39-



--------------------------------------------------------------------------------

8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the Collateral Agent or the
Lenders with respect to, or arising out of, any action or failure to act or any
error of judgment, negligence, or mistake or oversight whatsoever on the part of
the Collateral Agent or the Lenders or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Loan Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in subsection 8.1(b) above), except for
any such action or failure to act which constitutes willful misconduct or gross
negligence of such Person. None of the Collateral Agent, any Lender or any of
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Borrower any Subsidiary of the
Borrower, any Non-Lender Secured Party or any other Person or to take any other
action or forbear from doing so whatsoever with regard to the Collateral or any
part thereof, except for any such action or failure to act which constitutes
willful misconduct or gross negligence of such Person.

8.4 Designation of Non-Lender Secured Parties. The Borrower may from time to
time designate a Person as a “Bank Products Affiliate,” a “Bank Products
Provider,” a “Hedging Affiliate” or a “Management Credit Provider” hereunder by
written notice to the Collateral Agent. Upon being so designated by the
Borrower, such Bank Products Provider, Bank Products Affiliate, Hedging
Affiliate or Management Credit Provider (as the case may be) shall be a
Non-Lender Secured Party for the purposes of this Agreement for as long as so
designated by the Borrower; provided that, at the time of the Borrower’s
designation of such Non-Lender Secured Party, the obligations of such Grantor
under the applicable Hedging Agreement, Bank Products Agreement or Management
Guarantee (as the case may be) have not been designated as ABL Obligations;
provided further that the Borrower may not terminate such designation prior to
the termination of the applicable Bank Products Agreement, Hedging Agreement or
Management Guarantee (as applicable) without the consent of the relevant
Non-Lender Secured Party.

SECTION 9 MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Granting Party and the Collateral Agent;
provided that (a) any provision of this Agreement imposing obligations on any
Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) if separately agreed in writing between
the Borrower and any Non-Lender Secured Party (and such Non-Lender Secured Party
has been designated in writing by the Borrower to the Collateral Agent for
purposes of this sentence, for so long as so designated), no such amendment,
modification or waiver shall amend, modify or waive subsection 6.5 (or the
definition of “Non-Lender Secured Party” or “Secured Party” to the extent
relating thereto) if such amendment, modification or waiver would directly and
adversely affect such Non-Lender Secured Party without the written consent of
such Non-Lender Secured Party. For the avoidance of doubt, it is understood and
agreed that any amendment, amendment and restatement, waiver, supplement or
other modification of or to any Intercreditor Agreement that would have the
effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
subsection 9.1.

9.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Granting Party hereunder shall be effected in the manner provided for in
subsection 10.2 of the Credit Agreement;

 

-40-



--------------------------------------------------------------------------------

provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1,
unless and until such Guarantor shall change such address by notice to the
Collateral Agent and the Administrative Agent given in accordance with
subsection 10.2 of the Credit Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the Collateral
Agent or any other Secured Party shall by any act (except by a written
instrument pursuant to subsection 9.1), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

9.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor jointly and severally agrees to pay or reimburse each Secured
Party and the Collateral Agent for all their respective reasonable costs and
expenses incurred in collecting against any Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement against such Guarantor and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Secured Parties, the Collateral Agent and the
Administrative Agent.

(b) Each Grantor jointly and severally agrees to pay, and to save the Collateral
Agent, the Administrative Agent and the other Secured Parties harmless from,
(x) any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other similar taxes which may be
payable or determined to be payable with respect to any of the Security
Collateral or in connection with any of the transactions contemplated by this
Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Borrower would be required to do
so pursuant to subsection 10.5 of the Credit Agreement, and in any event
excluding any taxes or other indemnified liabilities arising from gross
negligence or willful misconduct of the Collateral Agent, the Administrative
Agent or any other Secured Party.

(c) The agreements in this subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Granting Parties, the Collateral Agent and the Secured
Parties and their respective successors and assigns; provided that no Granting
Party may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent, except
as permitted hereby or by the Credit Agreement.

 

-41-



--------------------------------------------------------------------------------

9.6 Set-Off. Each Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the Collateral Agent and each other Secured Party at
any time and from time to time without notice to such Guarantor, any other
Guarantor or the Borrower, any such notice being expressly waived by each
Guarantor and by the Borrower, to the extent permitted by applicable law, upon
the occurrence and during the continuance of an Event of Default under
subsection 8(a) of the Credit Agreement so long as any amount remains unpaid
after it becomes due and payable by such Guarantor hereunder, to set-off and
appropriate and apply against any such amount any and all deposits (general or
special, time or demand, provisional or final) (other than the Collateral
Proceeds Account), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Collateral
Agent, the Administrative Agent or such other Secured Party to or for the credit
or the account of such Guarantor, or any part thereof in such amounts as the
Collateral Agent, the Administrative Agent or such other Secured Party may
elect. The Collateral Agent, the Administrative Agent and each other Secured
Party shall notify such Guarantor promptly of any such set-off and the
application made by the Collateral Agent, the Administrative Agent or such other
Secured Party of the proceeds thereof; provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Collateral Agent, the Administrative Agent and each other Secured Party
under this subsection 9.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Collateral
Agent, the Administrative Agent or such other Secured Party may have.

9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

9.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Granting Parties, the Collateral Agent, the
Administrative Agent and the other Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Granting Parties, the Collateral Agent or any other Secured
Party relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK

 

-42-



--------------------------------------------------------------------------------

WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) or the Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any punitive damages.

9.13 Acknowledgments. Each Granting Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the Collateral Agent, the Administrative Agent or any other Secured
Party has any fiduciary relationship with or duty to any Guarantor arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Guarantors, on the one hand, and the Collateral
Agent, the Administrative Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

9.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-43-



--------------------------------------------------------------------------------

9.15 Additional Granting Parties. Each new Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to subsection 6.9(b) of
the Credit Agreement shall become a Granting Party for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in substantially the form of Annex 2 hereto. Each existing Granting
Party that is required to become a Pledgor with respect to Capital Stock of any
new Subsidiary of the Borrower pursuant to subsection 6.9(b) and 6.9(c) of the
Credit Agreement shall become a Pledgor with respect thereto upon execution and
delivery by such Granting Party of a Supplemental Agreement in substantially the
form of Annex 3 hereto.

9.16 Releases.

(a) At such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party) then due and owing shall have
been paid in full, the Commitments have been terminated, all Security Collateral
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Granting Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Security Collateral shall revert to the
Granting Parties. At the request and sole expense of any Granting Party
following any such termination, the Collateral Agent shall deliver to such
Granting Party any Security Collateral held by the Collateral Agent hereunder,
and the Collateral Agent and the Administrative Agent shall execute and deliver
to such Granting Party such releases and other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as such Granting Party shall reasonably request to evidence such
termination.

(b) In connection with any sale or other disposition of Security Collateral
permitted by the Credit Agreement (other than any sale or disposition to another
Grantor), the Lien pursuant to this Agreement on such sold or disposed of
Security Collateral shall be automatically released. In connection with the sale
or other disposition of all of the Capital Stock of any Guarantor (other than to
the Borrower or a Restricted Subsidiary) or the sale or other disposition of
Security Collateral (other than a sale or disposition to another Grantor)
permitted under the Credit Agreement, the Collateral Agent shall, upon receipt
from the Borrower of a written request for the release of such Guarantor from
its Guarantee or the release of the Security Collateral subject to such sale or
other disposition, identifying such Guarantor or the relevant Security
Collateral and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents, deliver to
the Borrower or the relevant Granting Party any of the relevant Security
Collateral held by the Collateral Agent hereunder and the Collateral Agent and
the Administrative Agent shall execute and deliver to the relevant Granting
Party (at the sole cost and expense of such Granting Party) all releases or
other documents (including without limitation UCC termination statements), and
do or cause to be done all other acts, necessary or reasonably desirable for the
release of such Guarantee or the Liens created hereby on such Security
Collateral, as applicable, as such Granting Party may reasonably request.

(c) Upon the designation of any Granting Party as an Unrestricted Subsidiary in
accordance with the provisions of the Credit Agreement, the Lien pursuant to
this Agreement on all Security Collateral of such Granting Party (if any) shall
be automatically released, and the Guarantee (if any) of such Granting Party,
and all obligations of such Granting Party hereunder, shall terminate, all
without delivery of any instrument or performance of any act by any party and
the Collateral Agent shall, upon the request of the Borrower, deliver to such
Granting Party any Security Collateral of such Granting Party held by the
Collateral Agent hereunder and the Collateral Agent and the Administrative Agent
shall execute and deliver

 

-44-



--------------------------------------------------------------------------------

to such Granting Party (at the sole cost and expense of such Granting Party) all
releases or other documents (including without limitation UCC termination
statements), and do or cause to be done all other acts, necessary or reasonably
desirable for the release of such Granting Party from its Guarantee (if any) or
the Liens created hereby (if any) on such Granting Party’s Security Collateral,
as applicable, as such Granting Party may reasonably request.

(d) Upon the designation of any Issuer that is a Subsidiary of any Granting
Party as an Unrestricted Subsidiary in accordance with the provisions of the
Credit Agreement, the Lien pursuant to this Agreement on all Pledged Stock
issued by such Issuer shall be automatically released, all without delivery of
any instrument or performance of any act by any party and the Collateral Agent
shall, upon the request of the Borrower, deliver to such Granting Party any such
Pledged Stock held by the Collateral Agent hereunder and the Collateral Agent
and the Administrative Agent shall execute and deliver to the relevant Granting
Party (at the sole cost and expense of such Granting Party) all releases or
other documents (including without limitation UCC termination statements), and
do or cause to be done all other acts, necessary or reasonably desirable for the
release of the Liens created hereby on such Pledged Stock, as applicable, as
such Granting Party may reasonably request.

(e) In addition, the Lien pursuant to this agreement shall be released on
Collateral as provided in the Base Intercreditor Agreement or the Cash Flow
Intercreditor Agreement. At the request and sole expense of any Granting Party
following any such release, the Collateral Agent shall deliver to such Granting
Party any Collateral held by the Collateral Agent hereunder, and the Collateral
Agent and the Administrative Agent shall execute and deliver to such Granting
Party such releases and other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as such
Granting Party shall reasonably request to evidence such release.

9.17 Judgment.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.

(b) The obligations of any Guarantor in respect of this Agreement to the
Collateral Agent, for the benefit of each holder of Secured Obligations, shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which the sum originally due to such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by the Collateral Agent of any sum adjudged to be so due in
the judgment currency, the Collateral Agent may in accordance with normal
banking procedures purchase the original currency with the judgment currency; if
the amount of the original currency so purchased is less than the sum originally
due to such holder in the original currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Collateral Agent, for the benefit of such holder, against such loss, and if the
amount of the original currency so purchased exceeds the sum originally due to
the Collateral Agent, the Collateral Agent agrees to remit to the Borrower, such
excess. This covenant shall survive the termination of this Agreement and
payment of the Obligations and all other amounts payable hereunder.

9.18 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the Collateral
Agent (or other Person in accordance with any applicable Intercreditor
Agreement) as collateral security for the Obligations and that this Section 9.18
is intended to be the certificate of exemption from New York stock transfer
taxes for the purposes of complying with Section 270.5(b) of the Tax Law of the
State of New York.

[Remainder of page left blank intentionally; signature pages follow.]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

BORROWER:

 

HD SUPPLY, INC. By:  

 

  Name:   Title:

GUARANTORS:1

 

1 

Guarantor signature pages to come.



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of

the date hereof by:

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT2

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of April 12, 2012 (the “Agreement”), made by the
Granting Parties thereto for the benefit of Bank of America, N.A., as Collateral
Agent and Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in subsection 5.3.1 of the Agreement.

The terms of subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to subsection 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By:  

 

  Name:   Title: Address for Notices:

 

 

 

Fax:  

 

2 

This consent is necessary only with respect to any Issuer which is not also a
Granting Party.

 

Annex 1-1



--------------------------------------------------------------------------------

Annex 2 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                 ,         , made by
                    , a                      corporation (the “Additional
Grantor”), in favor of BANK OF AMERICA, NA., as collateral agent and
administrative agent (in such capacity, the “Collateral Agent”) for the banks
and other financial institutions (the “Lenders”) from time to time parties to
the Credit Agreement referred to below and the other Secured Parties (as defined
below). All capitalized terms not defined herein shall have the meaning ascribed
to them in such the Guarantee and Collateral Agreement referred to below, or if
not defined therein, in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as administrative agent and collateral agent, and the Lenders are
parties to a Credit Agreement, dated as of April 12, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of April 12, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the benefit of the Secured Parties (as
defined in the Guarantee and Collateral Agreement);

WHEREAS, the Additional Grantor is a member of an affiliated group of companies
that includes the Borrower and each other Grantor; the proceeds of the
extensions of credit under the Credit Agreement will be used in part to enable
the Borrower to make valuable transfers to one or more of the other Grantors
(including the Additional Grantor) in connection with the operation of their
respective businesses; and the Borrower and the other Grantors (including the
Additional Grantor) are engaged in related businesses, and each such Grantor
(including the Additional Grantor) will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in subsection 9.15 of
the Guarantee and Collateral

 

Annex 2-1



--------------------------------------------------------------------------------

Agreement, hereby becomes a party to the Guarantee and Collateral Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Guarantor [, Grantor and Pledgor] [and Grantor] [and Pledgor]3 and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor [, Grantor and Pledgor] [and Grantor]
[and Pledgor]4 thereunder. The information set forth in Annex 1-A hereto is
hereby added to the information set forth in Schedules                      to
the Guarantee and Collateral Agreement, and such Schedules are hereby amended
and modified to include such information. The Additional Grantor hereby
represents and warrants that each of the representations and warranties of such
Additional Grantor, in its capacities as a Guarantor [, Grantor and Pledgor]
[and Grantor] [and Pledgor],5 contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date. Each Additional Granting Party hereby grants, as and to the
same extent as provided in the Guarantee and Collateral Agreement, to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the [Collateral (as such term is defined in Section 3.1 of the
Guarantee and Collateral Agreement) of such Additional Granting Party] [and]
[the Pledged Collateral (as such term is defined in the Guarantee and Collateral
Agreement) of such Additional Granting Party, except as provided in Section 3.3
of the Guarantee and Collateral Agreement].

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

3

Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

4

Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

5

Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

Annex 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as

of the date hereof by:

BANK OF AMERICA, N.A.,

as Collateral Agent and Administrative Agent

By:  

 

  Name:   Title:

 

Annex 2-3



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to

Guarantee and Collateral Agreement

Schedule 1

Supplement to

Guarantee and Collateral Agreement

Schedule 2

Supplement to

Guarantee and Collateral Agreement

Schedule 3

Supplement to

Guarantee and Collateral Agreement

Schedule 4

Supplement to

Guarantee and Collateral Agreement

Schedule 5

Supplement to

Guarantee and Collateral Agreement

Schedule 6

 

Annex 1-A-1 to Annex 2



--------------------------------------------------------------------------------

Annex 3 to

Guarantee and Collateral Agreement

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of                 ,         , made by
                    , a                      corporation (the “Additional
Pledgor”), in favor of BANK OF AMERICA, N.A., as collateral agent and
administrative agent (in such capacity, the “Collateral Agent”) for the banks
and other financial institutions (the “Lenders”) from time to time parties to
the Credit Agreement referred to below and the other Secured Parties (as defined
below). All capitalized terms not defined herein shall have the meaning ascribed
to them in the Guarantee and Collateral Agreement referred to below, or if not
defined therein, in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as administrative agent and collateral agent, the Lenders and
certain other persons are parties to a Credit Agreement, dated as of April 12,
2012 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of April 12, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the benefit of the Secured Parties (as
defined in the Guarantee and Collateral Agreement);

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Borrower; and

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Pledgor, as provided in subsection 9.15
of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under the
Guarantee and Collateral Agreement with respect to the shares of Capital Stock
of the Subsidiary of the Borrower listed in Annex 1-A hereto, as a Grantor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedule 2 to the Guarantee and Collateral Agreement,
and such Schedule 2 is hereby amended and modified to include such information.

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Annex 3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL PLEDGOR] By:  

 

  Name:   Title:

 

Acknowledged and Agreed to as

of the date hereof by:

BANK OF AMERICA, N.A.,

as Collateral Agent and Administrative Agent

By:  

 

  Name:   Title:

 

Annex 3-2



--------------------------------------------------------------------------------

Annex 1-A to

Supplemental Agreement

Supplement to

Guarantee and Collateral Agreement

Schedule 2

Pledged Stock

 

Pledgor

  

Issuer

  

Description of Pledged Stock

     

 

1-A-1 to Annex 3



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AGREEMENT

FORM OF HOLDING PLEDGE AGREEMENT

 

 

 

HOLDING PLEDGE AGREEMENT

made by

HDS HOLDING CORPORATION, as Pledgor

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent

Dated as of April 12, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1  

DEFINED TERMS

     2   

1.1

 

Definitions

     2   

1.2

 

Other Definitional Provisions

     5    SECTION 2  

[Reserved]

     6    SECTION 3  

GRANT OF SECURITY INTEREST

     6   

3.1

 

Pledged Stock

     6   

3.2

 

Intercreditor Relations

     6    SECTION 4  

REPRESENTATIONS AND WARRANTIES

     7   

4.1

 

Representations and Warranties of the Pledgor

     7    SECTION 5  

COVENANTS

     7   

5.1

 

Covenants of the Pledgor

     7    SECTION 6  

REMEDIAL PROVISIONS

     9   

6.1

 

Pledged Stock

     9   

6.2

 

Proceeds To Be Turned Over to the Collateral Agent

     10   

6.3

 

Application of Proceeds

     10   

6.4

 

Code and Other Remedies

     10   

6.5

 

Registration Rights

     11    SECTION 7  

THE COLLATERAL AGENT

     12   

7.1

 

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

     12   

7.2

 

Duty of Collateral Agent

     13   

7.3

 

Financing Statements

     13   

7.4

 

Authority of Collateral Agent

     13    SECTION 8  

NON-LENDER SECURED PARTIES

     13   

8.1

 

Rights to Pledged Stock

     13   

8.2

 

Appointment of Agent

     14   

8.3

 

Waiver of Claims

     15   

8.4

 

Designation of Non-Lender Secured Parties

     15    SECTION 9  

MISCELLANEOUS

     15   

9.1

 

Amendments in Writing

     15   

9.2

 

Notices

     16   

9.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     16   

9.4

 

Indemnification

     16   

9.5

 

Successors and Assigns

     16   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

9.6

 

Counterparts

     17   

9.7

 

Severability

     17   

9.8

 

Section Headings

     17   

9.9

 

Integration

     17   

9.10

 

GOVERNING LAW

     17   

9.11

 

Submission to Jurisdiction; Waivers

     17   

9.12

 

Acknowledgments

     18   

9.13

 

WAIVER OF JURY TRIAL

     18   

9.14

 

Releases

     18   

9.15

 

Judgment

     19   

9.16

 

Transfer Tax Acknowledgment

     19   

 

SCHEDULES

1       Notice Address of Pledgor

 

-ii-



--------------------------------------------------------------------------------

HOLDING PLEDGE AGREEMENT

HOLDING PLEDGE AGREEMENT, dated as of April 12, 2012, made by HDS Holding
Corporation, a Delaware corporation (the “Pledgor”) in favor of BANK OF AMERICA,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) and
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (collectively, the “Lenders”;
individually, a “Lender”) from time to time parties to the Credit Agreement
described below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Credit Agreement”), among HD Supply,
Inc., a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Administrative Agent and Collateral Agent, and the other parties party thereto,
the Lenders have severally agreed to make extensions of credit to the Borrower
upon the terms and subject to the conditions set forth therein (capitalized
terms that are used in these recitals and not defined herein are used as defined
in subsection 1.1);

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or any successor agreements, the “ABL Credit Agreement”),
among the Borrower, certain subsidiaries of the Borrower that are or may become
parties thereto (together with the Borrower, collectively, the “ABL Borrowers”),
the several banks and other financial institutions from time to time parties
thereto (as further defined in the ABL Credit Agreement, the “ABL Lenders”),
General Electric Capital Corporation, as administrative agent (in such capacity,
the “ABL Administrative Agent”) and collateral agent (in such capacity, the
“U.S. ABL Collateral Agent”) for the ABL Lenders thereunder, GE Canada Finance
Holding Company, as Canadian administrative agent and Canadian collateral agent,
and the other parties party thereto, the ABL Lenders have severally agreed to
make extensions of credit to the ABL Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain ABL Holding Pledge Agreement, dated as of the
date hereof, among the Pledgor, the ABL Administrative Agent and the U.S. ABL
Collateral Agent, the Pledgor has granted a second priority Lien for the benefit
of the Secured Parties (as defined in the U.S. ABL Guarantee and Collateral
Agreement) on the Pledged Stock;

WHEREAS, the Pledgor is the sole stockholder of the Borrower;

WHEREAS, the Collateral Agent, the ABL Agent, the First Lien Note Agent (as
defined in the Base Intercreditor Agreement), and the Second Lien Note Agent (as
defined in the Base Intercreditor Agreement) have entered into an Intercreditor
Agreement, acknowledged by the Pledgor, the Borrower and certain Subsidiaries of
the Borrower, dated as of the date hereof (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time subject to
subsection 9.1 hereof, the “Base Intercreditor Agreement”);

WHEREAS, the Collateral Agent, the First Lien Note Agent and the Second Lien
Note Agent have entered into an Intercreditor Agreement, acknowledged by the
Pledgor, the Borrower, and certain Subsidiaries of the Borrower, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time subject to subsection 9.1 hereof, the “Cash Flow
Intercreditor Agreement”);



--------------------------------------------------------------------------------

WHEREAS, the Pledgor and the Borrower will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement and the ABL Credit Agreement; and

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Pledgor
shall execute and deliver this Agreement to the Collateral Agent for the benefit
of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, the Pledgor hereby agrees with the
Administrative Agent and the Collateral Agent, for the benefit of the Secured
Parties, as follows:

SECTION 1 DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“ABL Administrative Agent”: as defined in the recitals hereto.

“ABL Agent”: as defined in the Base Intercreditor Agreement.

“ABL Borrowers”: as defined in the recitals hereto.

“ABL Credit Agreement”: as defined in the recitals hereto.

“ABL Lenders”: as defined in the recitals hereto.

“ABL Obligations”: as defined in the Base Intercreditor Agreement.

“Additional Agent”: as defined in the Base Intercreditor Agreement or Cash Flow
Intercreditor Agreement, as applicable.

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: this Holding Pledge Agreement, as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time.

“Bank Products Affiliate”: any Person who (i) has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured pursuant to this Agreement or one or more other Loan Documents, (ii) was
a Lender or an Affiliate of a Lender at the time of entry into such Bank
Products Agreement, or on or prior to May 15, 2012, or at the time of the
designation referred to in the following clause (iii) and (iii) has been
designated by the Borrower in accordance with

 

-2-



--------------------------------------------------------------------------------

subsection 8.4 of the Guarantee and Collateral Agreement (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate with respect to more than one Credit Facility (as defined in
the Base Intercreditor Agreement or Cash Flow Intercreditor Agreement, as
applicable)).

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,
wire transfer and interstate depository network services) and (iv) other similar
banking products or services as may be requested by any Grantor (for the
avoidance of doubt, excluding letters of credit and loans except indebtedness
arising from services described in items (i) through (iii) of this definition).

“Bank Products Provider”: any Person (other than a Bank Products Affiliate) that
has entered into a Bank Products Agreement with a Grantor with the obligations
of such Grantor thereunder being secured pursuant to this Agreement or one or
more other Loan Documents as designated by the Borrower in accordance with
subsection 8.4 of the Guarantee and Collateral Agreement (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider with respect to more than one Credit Facility (as defined in
the Base Intercreditor Agreement or Cash Flow Intercreditor Agreement, as
applicable)).

“Bankruptcy Case”: (i) the Pledgor, the Borrower or any of its Subsidiaries
commencing any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Pledgor, the Borrower or any of the
Borrower’s Subsidiaries making a general assignment for the benefit of its
creditors; or (ii) there being commenced against the Pledgor, the Borrower or
any of the Borrower’s Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

“Bankruptcy Code”: Title 11 of the United States Code.

“Base Intercreditor Agreement”: as defined in the recitals hereto.

“Borrower”: as defined in the recitals hereto.

“Cash Flow Intercreditor Agreement”: as defined in the recitals hereto.

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

-3-



--------------------------------------------------------------------------------

“Collateral Account Bank”: Bank of America, N.A., an Affiliate thereof or
another bank which at all times is a Lender as selected by the Pledgor and
consented to in writing by the Collateral Agent (such consent not to be
unreasonably withheld or delayed).

“Collateral Agent”: as defined in the preamble hereto.

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the Pledgor at an office of the Collateral Account
Bank in the name, and in the sole dominion and control of, the Collateral Agent
for the benefit of the Secured Parties.

“Collateral Representative”: (i) the Cash Flow Collateral Representative (as
defined in the Base Intercreditor Agreement), (ii) the Senior Priority
Representative (as defined in the Cash Flow Intercreditor Agreement) and
(iii) if any other Intercreditor Agreement is executed, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.

“Credit Agreement”: as defined in the recitals hereto.

“first priority”: with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which the Pledged Stock is
subject (subject to Permitted Liens).

“Grantor”: as defined in the Guarantee and Collateral Agreement.

“Hedging Affiliate”: any Person who (i) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
pursuant to this Agreement or one or more other Loan Documents, (ii) was an
Agent, an Other Representative, a Lender or an Affiliate of an Agent, an Other
Representative or a Lender at the time of entry into such Hedging Agreement, or
on or prior to May 15, 2012, or at the time of the designation referred to in
the following clause (iv) or (iii) an ABL Agent, an ABL Credit Agreement Lender
(as defined in the Base Intercreditor Agreement) or an Affiliate of an ABL
Credit Agreement Lender at the time of entry into such Hedging Agreement, or on
or prior to the date of this Agreement, or at the time of the designation
referred to in the following clause (iv), and (iv) has been designated by the
Borrower in accordance with subsection 8.4 of the Guarantee and Collateral
Agreement (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate with respect to more than one Credit Facility
(as defined in the Base Intercreditor Agreement or Cash Flow Intercreditor
Agreement, as applicable)).

“Hedging Agreement”: any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement, including, without limitation, any Interest
Rate Agreement, Commodities Agreement or Currency Agreement.

“Intercreditor Agreements”: (i) the Base Intercreditor Agreement, (ii) the Cash
Flow Intercreditor Agreement and (iii) any other intercreditor agreement that
may be entered into in the future by the Collateral Agent and one or more
Additional Agents and acknowledged by, the Pledgor, the Borrower and certain of
its Subsidiaries (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time) (upon and during the effectiveness
thereof).

 

-4-



--------------------------------------------------------------------------------

“Lender” and “Lenders”: each as defined in the preamble hereto.

“Lender Secured Parties”: the collective reference to (i) the Administrative
Agent, the Collateral Agent and each Other Representative, (ii) the Lenders, and
(iii) each of their respective successors and assigns and their permitted
transferees and endorsees.

“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, as designated by the Borrower.

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Affiliates, Hedging Affiliates, Bank Products Providers, and Management Credit
Providers and all successors, assigns, transferees and replacements thereof.

“Obligations”: as defined in the Guarantee and Collateral Agreement.

“Permitted Liens”: any Lien on the Pledged Stock that, if the Pledged Stock were
the property or an asset of the Borrower or any Restricted Subsidiary, would be
a “Permitted Lien” as defined in the Credit Agreement.

“Pledged Stock”: with respect to the Pledgor, the shares of Capital Stock of the
Borrower held by the Pledgor, as well as any other shares, stock certificates,
options or rights of any nature whatsoever in respect of any Capital Stock of
the Borrower that may be issued or granted to, or held by, the Pledgor while
this Agreement is in effect.

“Pledgor”: as defined in the preamble hereto.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Stock shall include, without
limitation, all dividends or other income from the Pledged Stock, collections
thereon or distributions or payments with respect thereto.

“Secured Parties”: the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

“U.S. ABL Collateral Agent”: as defined in the recitals hereto.

“U.S. ABL Guarantee and Collateral Agreement”: as defined by the term “Guarantee
and Collateral Agreement” in the ABL Credit Agreement.

1.2 Other Definitional Provisions.

(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection, and
Schedule references are to this Agreement unless otherwise specified. The words
“include”, “includes”, and “including” shall be deemed to be followed by the
phrase “without limitation”.

 

-5-



--------------------------------------------------------------------------------

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) All references in this Agreement to any of the property described in the
definition of the term “Pledged Stock”, or to any Proceeds thereof, shall be
deemed to be references thereto only to the extent the same constitutes Pledged
Stock.

SECTION 2 [Reserved]

SECTION 3 GRANT OF SECURITY INTEREST

3.1 Pledged Stock. The Pledgor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of the Pledged Stock
of the Pledgor now owned or at any time hereafter acquired by the Pledgor, and
any Proceeds thereof, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

3.2 Intercreditor Relations. Notwithstanding anything herein to the contrary, it
is the understanding of the parties that the Liens granted pursuant to
subsection 3.1 shall (x) be senior in priority to the Liens granted to the ABL
Agent for the benefit of the holders of the ABL Obligations to secure the ABL
Obligations pursuant to the relevant ABL Documents (as defined in the Base
Intercreditor Agreement) and (y) prior to the applicable Discharge of Additional
Obligations (as defined in the Base Intercreditor Agreement or the Cash Flow
Intercreditor Agreement, as applicable), be pari passu and equal in priority to
the Liens granted to any Additional Agent for the benefit of the holders of the
applicable Additional Obligations to secure such Additional Obligations pursuant
to the applicable Additional Collateral Documents (as defined in the Base
Intercreditor Agreement or the Cash Flow Intercreditor Agreement, as applicable)
(except, in the case of this clause (y), as may be separately otherwise agreed
between the Collateral Agent, on behalf of itself and the Secured Parties, and
any Additional Agent, on behalf of itself and the Additional Secured Parties (as
defined in the Base Intercreditor Agreement or the Cash Flow Intercreditor
Agreement, as applicable) represented thereby including pursuant to the Cash
Flow Intercreditor Agreement). The Collateral Agent acknowledges and agrees that
the relative priority of such Liens granted to the Collateral Agent, the ABL
Agent and any Additional Agent may be determined solely pursuant to the
applicable Intercreditor Agreements, and not by priority as a matter of law or
otherwise. Notwithstanding anything herein to the contrary, the Liens and
security interest granted to the Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreements. In the event of any
conflict between the terms of any Intercreditor Agreement and this Agreement,
the terms of the applicable Intercreditor Agreement shall govern and control as
among (i) the Collateral Agent, the ABL Agent and any Additional Agent, in the
case of the Base Intercreditor Agreement, (ii) the Collateral Agent and any
Additional Agent, in the case of the Cash Flow Intercreditor Agreement, and
(iii) the Collateral Agent and any other secured creditor (or agent therefor)
party thereto, in the case of any other Intercreditor Agreement. In the event of
any such conflict, the Pledgor may act (or omit to act) in accordance with such
Intercreditor Agreement, and shall not be in breach, violation or default of its
obligations hereunder by reason of doing so. Notwithstanding any other provision
hereof, any obligation hereunder to deliver to the Collateral Agent the Pledged
Stock shall be satisfied by causing the Pledged Stock to be delivered to the
Collateral Agent, or the applicable Collateral Representative, as applicable, to
be held in accordance with any applicable Intercreditor Agreement.

 

-6-



--------------------------------------------------------------------------------

SECTION 4 REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of the Pledgor. To induce the Collateral
Agent, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, the Pledgor hereby represents and warrants to
the Collateral Agent and each other Secured Party that:

4.1.1 The shares of Pledged Stock pledged by the Pledgor hereunder constitute
all the issued and outstanding shares of all classes of the Capital Stock of the
Borrower owned by the Pledgor.

4.1.2 [Reserved].

4.1.3 The Pledgor is the record and beneficial owner of, and has good title to,
the Pledged Stock pledged by it hereunder, free of any and all Liens securing
Indebtedness owing to any other Person, except the security interest created by
this Agreement and Liens arising by operation of law or Permitted Liens.

4.1.4 Upon delivery to the Collateral Agent or the applicable Collateral
Representative, as applicable, in accordance with any applicable Intercreditor
Agreement, of the certificates evidencing the Pledged Stock held by the Pledgor
together with executed undated stock powers or other instruments of transfer,
the security interest created in the Pledged Stock constituting certificated
securities by this Agreement, assuming the continuing possession of the Pledged
Stock by the Collateral Agent or the applicable Collateral Representative, as
applicable, in accordance with any applicable Intercreditor Agreement, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative)
security interest in the Pledged Stock to the extent provided in and governed by
the Code, in each case subject to no Liens other than Permitted Liens (and any
applicable Intercreditor Agreement), enforceable in accordance with its terms
against all creditors of the Pledgor and any Persons purporting to purchase the
Pledged Stock from the Pledgor, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

SECTION 5 COVENANTS

5.1 Covenants of the Pledgor. The Pledgor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the date upon which the Loans, and all other Obligations
then due and owing shall have been paid in full in cash and the Commitments
shall have terminated:

5.1.1 Additional Shares. If the Pledgor shall, as a result of its ownership of
the Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of the Borrower, whether in addition to, in substitution of, as a
conversion of, or in exchange for,

 

-7-



--------------------------------------------------------------------------------

any shares of the Pledged Stock, or otherwise in respect thereof, the Pledgor
shall accept the same as the agent for the Collateral Agent and the other
Secured Parties, hold the same in trust for the Collateral Agent and the other
Secured Parties and deliver the same forthwith to the Collateral Agent (that
will hold the same on behalf of the Secured Parties) or the applicable
Collateral Representative, as applicable, in accordance with any applicable
Intercreditor Agreement, in the exact form received, duly indorsed by the
Pledgor to the Collateral Agent or the applicable Collateral Representative, as
applicable, in accordance with any applicable Intercreditor Agreement, if
required, or accompanied by an undated stock power covering such certificate
duly executed in blank by the Pledgor, to be held by the Collateral Agent or the
applicable Collateral Representative, as applicable, in accordance with any
applicable Intercreditor Agreement, subject to the terms hereof, as additional
collateral security for the Obligations. Any sums paid upon or in respect of the
Pledged Stock upon the liquidation or dissolution of the Borrower (except any
liquidation or dissolution permitted by the Credit Agreement) shall be paid over
to the Collateral Agent or the applicable Collateral Representative, as
applicable, in accordance with any applicable Intercreditor Agreement, to be
held by the Collateral Agent or the applicable Collateral Representative, as
applicable, in accordance with any applicable Intercreditor Agreement, subject
to the terms hereof as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Pledged Stock or any property shall be distributed upon or with respect to the
Pledged Stock pursuant to the recapitalization or reclassification of the
capital of the Borrower or pursuant to the reorganization thereof, the property
so distributed shall, unless otherwise subject to a perfected security interest
in favor of the Collateral Agent, be delivered to the Collateral Agent, or the
applicable Collateral Representative, as applicable, in accordance with any
applicable Intercreditor Agreement, to be held by the Collateral Agent or the
applicable Collateral Representative, as applicable, in accordance with any
applicable Intercreditor Agreement, subject to the terms hereof as additional
collateral security for the Obligations, in each case except as otherwise
provided by any applicable Intercreditor Agreement. If any sums of money or
property so paid or distributed in respect of the Pledged Stock shall be
received by the Pledgor, the Pledgor shall, until such money or property is paid
or delivered to the Collateral Agent or the applicable Collateral
Representative, as applicable, in accordance with any applicable Intercreditor
Agreement, hold such money or property in trust for the Secured Parties,
segregated from other funds of the Pledgor, as additional collateral security
for the Obligations. The Pledgor shall notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in this subsection
5.1.1 with respect to the Pledged Stock.

5.1.2 [Reserved]

5.1.3 Maintenance of Security Interest. The Pledgor shall maintain the security
interest created by this Agreement in the Pledged Stock as a security interest
having at least the perfection and priority described in subsection 4.1.4, and
shall defend such security interest against the claims and demands of all
Persons whomsoever. At any time and from time to time, upon the written request
of the Collateral Agent and at the sole expense of the Pledgor, the Pledgor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by the Pledgor.

 

-8-



--------------------------------------------------------------------------------

SECTION 6 REMEDIAL PROVISIONS

6.1 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the Pledgor of the Collateral
Agent’s intent to exercise its corresponding rights pursuant to subsection
6.1(b), the Pledgor shall be permitted to receive all cash dividends and
distributions paid in respect of the Pledged Stock (subject to the second and
third sentences of subsection 5.1.1. of this Agreement), to the extent permitted
in the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Pledged Stock; provided, however, that no vote shall be cast or
corporate right exercised or such other action taken (other than in connection
with a transaction expressly permitted by the Credit Agreement) which, in the
Collateral Agent’s reasonable judgment, would materially impair the Pledged
Stock or the related rights or remedies of the Secured Parties or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give written notice of its intent to exercise such rights to the
Pledgor, (i) the Collateral Agent or the applicable Collateral Representative,
as applicable, in accordance with the terms of any applicable Intercreditor
Agreement, shall have the right to receive any and all cash dividends, payments
or other Proceeds paid in respect of the Pledged Stock and make application
thereof to the Obligations in such order as is provided in subsection 6.3, and
(ii) any or all of the Pledged Stock shall be registered in the name of the
Collateral Agent or the applicable Collateral Representative, or the respective
nominee of any thereof, as applicable, in accordance with the terms of any
applicable Intercreditor Agreement, and the Collateral Agent or the applicable
Collateral Representative, or acting through its respective nominee, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, may thereafter exercise (x) all voting, corporate and other rights
pertaining to the Pledged Stock at any meeting of shareholders of the Borrower
or otherwise and (y) any and all rights of conversion, exchange, subscription
and any other rights, privileges or options pertaining to the Pledged Stock as
if it were the absolute owner thereof (including, without limitation, the right
to exchange at its discretion any and all of the Pledged Stock upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of the Borrower, or upon the exercise by the Pledgor or
the Collateral Agent or the applicable Collateral Representative, as applicable,
in accordance with the terms of any applicable Intercreditor Agreement, of any
right, privilege or option pertaining to the Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent or the applicable
Collateral Representative, as applicable, in accordance with the terms of any
applicable Intercreditor Agreement, may reasonably determine), all without
liability (other than for its gross negligence or willful misconduct) except to
account for property actually received by it, but the Collateral Agent or the
applicable Collateral Representative, as applicable, shall have no duty to the
Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing, provided that the
Collateral Agent or the applicable Collateral Representative, as applicable,
shall not exercise any voting or other consensual rights pertaining to the
Pledged Stock in any way that would constitute an exercise of the remedies
described in subsection 6.4 other than in accordance with subsection 6.4.

(c) The Pledgor hereby authorizes and instructs the Borrower hereunder to
(i) comply with any instruction received by it from the Collateral Agent in
writing that (x) states that an Event of Default

 

-9-



--------------------------------------------------------------------------------

has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from the Pledgor,
and the Pledgor agrees that the Borrower shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Stock directly to the
Collateral Agent.

6.2 Proceeds To Be Turned Over to the Collateral Agent. If an Event of Default
shall occur and be continuing, and the Collateral Agent shall have instructed
the Pledgor to do so, all Proceeds of the Pledged Stock received by the Pledgor
consisting of cash, checks and other Cash Equivalent items shall be held by the
Pledgor in trust for the Collateral Agent and the other Secured Parties hereto,
the ABL Agent and the other ABL Secured Parties (as defined in the Base
Intercreditor Agreement), any Additional Agent and the other applicable
Additional Secured Parties (as defined in the Base Intercreditor Agreement or
the Cash Flow Intercreditor Agreement, as applicable), or the applicable
Collateral Representative, as applicable, in accordance with the terms of any
applicable Intercreditor Agreement, segregated from other funds of the Pledgor,
and shall, forthwith upon receipt by the Pledgor, be turned over to the
Collateral Agent, or the applicable Collateral Representative, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement (or their
respective agents appointed for purposes of perfection), in the exact form
received by the Pledgor (duly indorsed by the Pledgor to the Collateral Agent,
or the applicable Collateral Representative, as applicable, in accordance with
the terms of any applicable Intercreditor Agreement, if required). All Proceeds
of the Pledged Stock received by the Collateral Agent hereunder shall be held by
the Collateral Agent in the relevant Collateral Proceeds Account maintained
under its sole dominion and control. All Proceeds of the Pledged Stock while
held by the Collateral Agent in such Collateral Proceeds Account (or by the
Pledgor in trust for the Collateral Agent and the other Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in subsection 6.3.

6.3 Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the Pledgor’s Collateral (as
defined in the Credit Agreement) received by the Collateral Agent (whether from
the Pledgor or otherwise) shall be held by the Collateral Agent for the benefit
of the Secured Parties as collateral security for the Obligations (whether
matured or unmatured), and/or then or at any time thereafter may, in the sole
discretion of the Collateral Agent, be applied by the Collateral Agent against
the Obligations then due and owing in the order of priority set forth in each
applicable Intercreditor Agreement.

6.4 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code or any other applicable
law. Without limiting the generality of the foregoing, to the extent permitted
by applicable law, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Pledgor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances, forthwith (subject to the terms of
any documentation governing any Special Purpose Financing and subject to each
applicable Intercreditor Agreement) collect, receive, appropriate and realize
upon the Pledged Stock, or any part thereof, and/or may forthwith, subject to
any existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Pledged Stock or
any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other

 

-10-



--------------------------------------------------------------------------------

Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Agent or
any other Secured Party shall have the right, to the extent permitted by law,
upon any such sale or sales, to purchase the whole or any part of the Pledged
Stock so sold, free of any right or equity of redemption in the Pledgor, which
right or equity is hereby waived and released. The Collateral Agent shall apply
the net proceeds of any action taken by it pursuant to this subsection 6.4,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of the Pledged
Stock or in any way relating to the Pledged Stock or the rights of the
Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations then due and owing, in the order of priority
specified in subsection 6.3 above, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the Code, need the
Collateral Agent account for the surplus, if any, to the Pledgor. To the extent
permitted by applicable law, (i) the Pledgor waives all claims, damages and
demands it may acquire against the Collateral Agent or any other Secured Party
arising out of the repossession, retention or sale of the Pledged Stock, other
than any such claims, damages and demands that may arise from the gross
negligence or willful misconduct of any of the Collateral Agent or such other
Secured Party, and (ii) if any notice of a proposed sale or other disposition of
the Pledged Stock shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

6.5 Registration Rights.

(a) If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock pursuant to subsection 6.4, and if in the reasonable
opinion of the Collateral Agent it is necessary or reasonably advisable to have
the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the Pledgor will use its reasonable best
efforts to cause the Borrower to (i) execute and deliver, and use its reasonable
best efforts to cause the directors and officers of the Borrower to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the reasonable opinion of the Collateral Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its reasonable
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of not more than one year from
the date of the first public offering of the Pledged Stock, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. The Pledgor agrees to use its reasonable best
efforts to cause the Borrower to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) The Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Pledgor acknowledges and
agrees that any such private sale may result in prices and other

 

-11-



--------------------------------------------------------------------------------

terms less favorable than if such sale were a public sale and, notwithstanding
such circumstances, to the extent permitted by applicable law, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall not be under any obligation to delay a sale
of the Pledged Stock for the period of time necessary to permit the Borrower to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if the Borrower would agree to do so.

(c) The Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this subsection 6.5 valid and
binding and in compliance with any and all other applicable Requirements of Law.
The Pledgor further agrees that a breach of any of the covenants contained in
this subsection 6.5 will cause irreparable injury to the Collateral Agent and
the Lenders, that the Collateral Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this subsection 6.5 shall be specifically enforceable
against the Pledgor, and, to the extent permitted by applicable law, the Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement.

SECTION 7 THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) The Pledgor hereby irrevocably constitutes and appoints the Collateral Agent
and any authorized officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of the Pledgor and in the name of the Pledgor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default, and in accordance
with and subject to each applicable Intercreditor Agreement. Without limiting
the generality of the foregoing, at any time when an Event of Default has
occurred and is continuing (in each case to the extent permitted by applicable
law) and subject to each applicable Intercreditor Agreement, (x) the Pledgor
hereby gives the Collateral Agent the power and right, on behalf of the Pledgor,
without notice or assent by the Pledgor, to execute, in connection with any sale
provided for in subsection 6.4 or 6.5, any indorsements, assessments or other
instruments of conveyance or transfer with respect to the Pledged Stock.

(b) The reasonable expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this subsection 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due ABR Loans, from the date of payment by the
Collateral Agent to the date reimbursed by the Pledgor, shall be payable by the
Pledgor to the Collateral Agent on demand.

(c) The Pledgor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the Pledgor until this Agreement is terminated as to the Pledgor, and the
security interests in the Pledged Stock of the Pledgor created hereby are
released.

 

-12-



--------------------------------------------------------------------------------

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Pledged Stock in its
possession, under Section 9-207 of the Code or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. None of the Collateral Agent, any other Secured Party or any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Pledged Stock or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Pledged Stock upon the request of the Pledgor or any other Person or,
except as otherwise provided herein, to take any other action whatsoever with
regard to the Pledged Stock or any part thereof. The powers conferred on the
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Collateral Agent’s and the other Secured Parties’ interests in the Pledged
Stock and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to the Pledgor for
any act or failure to act hereunder, except as otherwise provided herein or for
their own gross negligence or willful misconduct.

7.3 Financing Statements. Pursuant to any applicable law, the Pledgor authorizes
the Collateral Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Pledged Stock without the
signature of the Pledgor in such form and in such filing offices as the
Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement. The Pledgor authorizes
the Collateral Agent to use any collateral description reasonably determined by
the Collateral Agent that describes with particularity the Pledged Stock in any
such financing statements. The Collateral Agent agrees to notify the Pledgor of
any financing or continuation statement filed by it; provided that any failure
to give such notice shall not affect the validity or effectiveness of any such
filing.

7.4 Authority of Collateral Agent. The Pledgor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement or
any amendment, supplement or other modification of this Agreement shall, as
between the Collateral Agent and the Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Pledgor,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and the Pledgor shall not be under any obligation, or entitlement, to
make any inquiry respecting such authority.

SECTION 8 NON-LENDER SECURED PARTIES

8.1 Rights to Pledged Stock.

(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral, or to direct the Collateral Agent to do the same, including, without
limitation, the right to (A) enforce any Liens or sell or otherwise foreclose on
any portion of the Collateral, (B) request any action, institute any
proceedings, exercise any voting rights, give any instructions, make any
election, notify account debtors or make collections with respect to all or any
portion of the Collateral or (C) release the Pledgor under this Agreement or
release any Collateral from the Liens of any Security Document or consent to or
otherwise approve any such

 

-13-



--------------------------------------------------------------------------------

release; (ii) demand, accept or obtain any Lien on any Collateral (except for
Liens arising under, and subject to the terms of, the Security Documents);
(iii) vote in any Bankruptcy Case or similar proceeding in respect of the
Borrower or any of its Subsidiaries (any such proceeding, for purposes of this
clause (a), a “Bankruptcy”) with respect to, or take any other actions
concerning the Collateral; (iv) receive any proceeds from any sale, transfer or
other disposition of any of the Collateral (except in accordance with the
Security Documents); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Lenders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to the Lenders seeking on an equal basis, any adequate protection or
relief from the automatic stay with respect to the Collateral in any Bankruptcy.

(b) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Collateral Agent and the Lenders,
with the consent of the Collateral Agent, may enforce the provisions of the
Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction. The Non-Lender Secured Parties by their acceptance of
the benefits of this Agreement and the other Security Documents hereby agree not
to contest or otherwise challenge any such collection, sale, disposition or
other realization of or upon all or any of the Collateral. Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of the Borrower or any of its Subsidiaries and the release of
any or all of the Collateral from the Liens of any Security Document in
connection therewith.

(c) Notwithstanding any provision of this subsection 8.1, the Non-Lender Secured
Parties shall be entitled, subject to each applicable Intercreditor Agreement,
to file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into each
Intercreditor Agreement on its behalf.

(d) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Collateral Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Obligations, and may release the Pledgor from its
obligations hereunder, all without any liability or obligation (except as may be
otherwise expressly provided herein) to the Non-Lender Secured Parties.

8.2 Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Collateral Agent, as agent under
the Credit Agreement (and all officers,

 

-14-



--------------------------------------------------------------------------------

employees or agents designated by the Collateral Agent) as such Person’s true
and lawful agent and attorney-in-fact, and in such capacity, the Collateral
Agent shall have the right, with power of substitution for the Non-Lender
Secured Parties and in each such Person’s name or otherwise, to effectuate any
sale, transfer or other disposition of the Collateral. It is understood and
agreed that the appointment of the Collateral Agent as the agent and
attorney-in-fact of the Non-Lender Secured Parties for the purposes set forth
herein is coupled with an interest and is irrevocable. It is understood and
agreed that the Collateral Agent has appointed the Administrative Agent as its
agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.

8.3 Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the Collateral Agent or the
Lenders with respect to, or arising out of, any action or failure to act or any
error of judgment, negligence, or mistake or oversight whatsoever on the part of
the Collateral Agent or the Lenders or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Loan Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in subsection 8.1(b) above), except for
any such action or failure to act which constitutes willful misconduct or gross
negligence of such Person. None of the Collateral Agent, any Lender or any of
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Borrower any Subsidiary of the
Borrower, any Non-Lender Secured Party or any other Person or to take any other
action or forbear from doing so whatsoever with regard to the Collateral or any
part thereof, except for any such action or failure to act which constitutes
willful misconduct or gross negligence of such Person.

8.4 Designation of Non-Lender Secured Parties. The Borrower may from time to
time designate a Person as a “Bank Products Affiliate,” a “Bank Products
Provider,” a “Hedging Affiliate” or a “Management Credit Provider” under
subsection 8.4 of the Guarantee and Collateral Agreement by written notice to
the Collateral Agent. Upon being so designated by the Borrower, such Bank
Products Provider, Bank Products Affiliate, Hedging Affiliate or Management
Credit Provider (as the case may be) shall be a Non-Lender Secured Party for the
purposes of this Agreement for as long as so designated by the Borrower;
provided that, at the time of the Borrower’s designation of such Non-Lender
Secured Party, the obligations of the Pledgor under the applicable Hedging
Agreement, Bank Products Agreement or Management Guarantee (as the case may be)
have not been designated as ABL Obligations.

SECTION 9 MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Pledgor and the Collateral Agent; provided that
(a) any provision of this Agreement imposing obligations on the Pledgor may be
waived by the Collateral Agent in a written instrument executed by the
Collateral Agent and (b) if separately agreed in writing between the Borrower
and any Non-Lender Secured Party (and such Non-Lender Secured Party has been
designated in writing by the Borrower to the Collateral Agent for purposes of
this sentence, for so long as so designated), no such amendment, modification or
waiver shall amend, modify or waive subsection 6.3 (or the definition of
“Non-Lender Secured Party” or “Secured Party” to the extent relating thereto) if
such amendment, modification or waiver would directly and adversely affect such
Non-Lender Secured Party without the written consent of such Non-Lender Secured
Party. For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to any Intercreditor Agreement that

 

-15-



--------------------------------------------------------------------------------

would have the effect, directly or indirectly, through any reference herein to
any Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of the Pledgor hereunder or in respect hereof, shall not be
given such effect except pursuant to a written instrument executed by the
Pledgor and the Collateral Agent in accordance with this subsection 9.1.

9.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or the Pledgor hereunder shall be effected in the manner provided for in
subsection 10.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon the Pledgor shall be addressed to the Pledgor at its notice
address set forth on Schedule 1, unless and until the Pledgor shall change such
address by notice to the Collateral Agent and the Administrative Agent given in
accordance with subsection 10.2 of the Credit Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. None of the Collateral
Agent or any other Secured Party shall by any act (except by a written
instrument pursuant to subsection 9.1), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

9.4 Indemnification.

(a) The Pledgor agrees to pay, and to save the Collateral Agent, the
Administrative Agent and the other Secured Parties harmless from, (x) any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to the Pledged Stock or in connection with
any of the transactions contemplated by this Agreement and (y) any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement (collectively, the “indemnified liabilities”), in each case to the
extent the Borrower would be required to do so pursuant to subsection 10.5 of
the Credit Agreement, and in any event excluding any taxes or other indemnified
liabilities arising from gross negligence or willful misconduct of the
Collateral Agent, the Administrative Agent or any other Secured Party.

(b) The agreements in this subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

9.5 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Pledgor, the Collateral Agent and the Secured Parties and
their respective successors and assigns; provided that the Pledgor may not
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent, except as
permitted hereby or by the Credit Agreement.

 

-16-



--------------------------------------------------------------------------------

9.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

9.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.8 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.9 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Pledgor, the Collateral Agent, the Administrative Agent
and the other Secured Parties with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Pledgor, the Collateral Agent or any other Secured Party relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

9.10 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

9.11 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) or the Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

 

-17-



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any punitive damages.

9.12 Acknowledgments. The Pledgor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) none of the Collateral Agent, the Administrative Agent or any other Secured
Party has any fiduciary relationship with or duty to the Pledgor arising out of
or in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Pledgor, on the one hand, and the Collateral Agent, the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of pledgor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Pledgor and the Secured Parties.

9.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.14 Releases.

(a) At such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party) then due and owing shall have
been paid in full and the Commitments have been terminated, all Pledged Stock
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and the Pledgor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Pledged Stock shall revert to the Pledgor. At the request
and sole expense of the Pledgor following any such termination, the Collateral
Agent shall deliver to the Pledgor any Pledged Stock held by the Collateral
Agent hereunder, and the Collateral Agent and the Administrative Agent shall
execute and deliver to the Pledgor such releases and other documents (including
without limitation UCC termination statements), and do or cause to be done all
other acts, as the Pledgor shall reasonably request to evidence such
termination.

(b) In connection with any sale or other disposition of the Pledged Stock
permitted by the Credit Agreement or any consolidation with or merger with or
into any Person by the Borrower permitted by the Credit Agreement or any
conveyance, transfer or lease of all or substantially all its assets by the
Borrower to any Person permitted by the Credit Agreement (including Section 7.3
thereof), the Lien pursuant to this Agreement on the Pledged Stock shall be
automatically released. In connection with the sale or other disposition of all
of the Pledged Stock permitted under the Credit Agreement, the merger or
consolidation of the Borrower with or into any Person permitted by the Credit
Agreement, or the conveyance, transfer or lease of all or substantially all its
assets by the Borrower permitted by the Credit

 

-18-



--------------------------------------------------------------------------------

Agreement, the Collateral Agent shall, upon receipt from the Borrower of a
written request for the release of the Pledged Stock, identifying the terms of
the sale or other disposition or other transaction in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents, deliver to
the Borrower the Pledged Stock held by the Collateral Agent hereunder and the
Collateral Agent and the Administrative Agent shall execute and deliver to the
Pledgor (at the sole cost and expense of the Pledgor) all releases or other
documents (including without limitation UCC termination statements), and do or
cause to be done all other acts, necessary or reasonably desirable for the
release of such security or the Liens created hereby on the Pledged Stock, as
applicable, as the Pledgor may reasonably request.

(c) In addition, the Lien pursuant to this Agreement shall be released on the
Pledged Stock (and any Proceeds thereof) as provided in the Base Intercreditor
Agreement or the Cash Flow Intercreditor Agreement. At the request and sole
expense of the Pledgor following any such release, the Collateral Agent shall
deliver to the Pledgor the Pledged Stock held by the Collateral Agent hereunder,
and the Collateral Agent and the Administrative Agent shall execute and deliver
to the Pledgor such releases and other documents (including without limitation
UCC termination statements), and do or cause to be done all other acts, as the
Pledgor shall reasonably request to evidence such release.

9.15 Judgment. If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Collateral Agent could purchase the first currency with
such other currency on the Business Day preceding the day on which final
judgment is given.

9.16 Transfer Tax Acknowledgment. Each party hereto acknowledges that the shares
delivered hereunder are being transferred to and deposited with the Collateral
Agent (or other Person in accordance with any applicable Intercreditor
Agreement) as collateral security for the Obligations and that this Section 9.16
is intended to be the certificate of exemption from New York stock transfer
taxes for the purposes of complying with Section 270.5(b) of the Tax Law of the
State of New York.

[Remainder of page left blank intentionally; signature pages follow.]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

PLEDGOR:

 

HDS HOLDING CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

 

HD SUPPLY, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESS OF PLEDGOR

Notices, requests or demands to or upon the Pledgor under the this Agreement
shall be made to the Pledgor as follows:

HDS Holding Corporation

c/o HD Supply, Inc.

3100 Cumberland Blvd., Suite 1480

Atlanta, Georgia 30339

Attention: General Counsel

Fax No: (770) 852-9466



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AGREEMENT

FORM OF MORTGAGE

 

1 This instrument was prepared in consultation with counsel in the state in
which the Premises is located by the attorney named below and after recording,
please return to:    

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention: Athy A. O’Keeffe, Esq.

    STATE OF                                                 
                                                 COUNTY OF                     
   

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (the “Mortgage”) is made and entered into as of the      day of
[                    ], by [                    ], a [                    ],
with an address as of the date hereof at [                    ], Attention:
[                    ] (the “Mortgagor”), for the benefit of Bank of America,
N.A., in its capacity as Administrative Agent and Collateral Agent for the
Secured Parties, with an address as of the date hereof at
[                    ], Attention: [                    ] (in such capacity, the
“Mortgagee”).

RECITALS:

WHEREAS, [the Borrower/Mortgagor], as borrower, entered into that certain Credit
Agreement, dated as of April 12, 2012, among [the Borrower/Mortgagor], the
Mortgagee, the Lenders from time to time party thereto, and the other financial
institutions party thereto (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

WHEREAS, the Credit Agreement contemplates that the Mortgagor shall execute and
deliver to the Mortgagee this Mortgage;

 

1 

Local counsel to advise as to any recording requirements for the cover page,
including need for recording tax notification or a separate tax affidavit.



--------------------------------------------------------------------------------

WHEREAS, concurrently with the entering into of the Credit Agreement, [the
Borrower/Mortgagor] and certain subsidiaries and affiliates thereof have entered
into that certain Guarantee and Collateral Agreement, dated as of April 12,
2012, in favor of the Mortgagee (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”);

WHEREAS, concurrently with the entering into of the Credit Agreement, [the
Borrower/Mortgagor] has entered into that certain ABL Credit Agreement, dated as
of April 12, 2012, with General Electric Capital Corporation, as administrative
agent and collateral agent (the “ABL Agent”), the other financial institutions
party thereto and the lenders named therein (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”), and all monetary obligations of the Mortgagor under the ABL Credit
Agreement and the other Loan Documents (as defined in the ABL Credit Agreement)
are secured by, among other things, that certain Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Filing executed by the Mortgagor for
the benefit of the ABL Agent;

WHEREAS, concurrently with the entering into of the Credit Agreement, the
[Borrower/Mortgagor] has entered into that certain Indenture, dated as of
April 12, 2012 (as amended pursuant to the First Supplemental Indenture, dated
as of April 12, 2012, and as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “First Lien Notes Indenture”), with
the subsidiaries of the [Borrower/Mortgagor] party thereto as Subsidiary
Guarantors, and Wilmington Trust, National Association, as trustee and note
collateral agent (in such capacity, the “First Lien Note Agent”), pursuant to
which the [Borrower/Mortgagor] has issued its 8 1/8% Senior Secured First
Priority Notes due 2019, and all monetary obligations of the Mortgagor under the
First Lien Notes Indenture and the other Note Documents (as defined in the
Collateral Agreement (as defined in the First Lien Notes Indenture)) are secured
by, among other things, that certain Mortgage, Security Agreement, Assignment of
Leases and Rents and Fixture Filing executed by the Mortgagor for the benefit of
the First Lien Note Agent (the “First Lien Note Mortgage”);

WHEREAS, concurrently with the entering into of the Credit Agreement, the
[Borrower/Mortgagor] has entered into that certain Indenture, dated as of
April 12, 2012 (as amended pursuant to the First Supplemental Indenture, dated
as of April 12, 2012, and as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Second Lien Notes Indenture”), with
the subsidiaries of the [Borrower/Mortgagor] party thereto as Subsidiary
Guarantors, and Wilmington Trust, National Association, as trustee and note
collateral agent (in such capacity, the “Second Lien Note Agent”), pursuant to
which the [Borrower/Mortgagor] has issued its 11% Senior Secured Second Priority
Notes due 2020, and all monetary obligations of the Mortgagor under the Second
Lien Notes Indenture and the other Note Documents (as defined in the Collateral
Agreement (as defined in the Second Lien Notes Indenture)) are secured by, among
other things, that certain Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Filing executed by the Mortgagor for the benefit of the
Second Lien Note Agent;

WHEREAS, in connection with the execution and delivery of the Credit Agreement,
the ABL Credit Agreement, the First Lien Notes Indenture and the Second Lien
Notes Indenture, (i) the Mortgagee, the ABL Agent, the First Lien Note Agent and
the Second Lien Note Agent have agreed to the subordination, intercreditor and
other provisions set forth in the Base Intercreditor Agreement and (ii) the
Mortgagee, the First Lien Note Agent and the Second Lien Note Agent have agreed
to the subordination, intercreditor and other provisions set forth in the Cash
Flow Intercreditor Agreement; and

 

2



--------------------------------------------------------------------------------

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
its benefit and the benefit of the other Secured Parties to secure the payment
and performance of all of the Obligations (as defined in the Guarantee and
Collateral Agreement) of Mortgagor under the Guarantee and Collateral Agreement
(such Obligations being hereinafter referred to as the “Obligations”).

W I T N E S S E T H:

The Mortgagor, in consideration of the indebtedness herein recited and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, has irrevocably granted, released, sold, remised, bargained,
assigned, pledged, warranted, mortgaged, transferred and conveyed, and does
hereby grant, release, sell, remise, bargain, assign, pledge, warrant, mortgage,
transfer and convey to the Mortgagee and the Mortgagee’s successors and assigns,
a continuing security interest in and to, and lien upon, all of the Mortgagor’s
right, title and interest in and to the following described land, real property
interests, buildings, improvements and fixtures:

(a) All that tract or parcel of land and other real property interests in
                     County,                     , as more particularly
described in Exhibit A attached hereto and made a part hereof, together with any
greater or additional estate therein as hereafter may be acquired by Mortgagor
(the “Land”), and all of the Mortgagor’s right, title and interest in and to
rights appurtenant thereto, including easement rights;

(b) All buildings and improvements of every kind and description now or
hereafter situated, erected or placed on the Land (the “Improvements”) and all
materials, equipment and apparatus and fixtures now or hereafter owned by the
Mortgagor and attached to or installed in and used in connection with the
aforesaid Land and Improvements (collectively, the “Fixtures”) (hereinafter, the
Land, the Improvements and the Fixtures may be collectively referred to as the
“Premises.” As used in the Mortgage, the term “Premises” shall mean all or,
where the context permits or requires, any portion of the above or any interest
therein.); and

(c) Subject to the terms of any applicable Intercreditor Agreement (as defined
in the Guarantee and Collateral Agreement), any and all cash proceeds and
noncash proceeds from the conversion, voluntary or involuntary, of any of the
Premises or any portion thereof into cash or liquidated claims, including
(i) proceeds of any insurance, indemnity, warranty, guaranty or claim payable to
the Mortgagee or to the Mortgagor from time to time with respect to any of the
Premises, (ii) payments (in any form whatsoever) made or due and payable to the
Mortgagor in connection with any condemnation, seizure or similar proceeding and
(iii) other amounts from time to time paid or payable under or in connection
with any of the Premises, including, without limitation, refunds of real estate
taxes and assessments, including interest thereon, but in each case under this
clause (c) excluding Excluded Assets (as defined in the Guarantee and Collateral
Agreement) (collectively, the “Proceeds”).

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Permitted Liens, to
the Mortgagee and the Mortgagee’s successors and assigns to secure the
Obligations; provided that, should (i) the Loans be paid in full and all other
Obligations that are then due and owing be paid, or (ii) conditions set forth in
the Credit Agreement for the release of this Mortgage be fully satisfied, the
lien and security interest of this Mortgage shall cease, terminate and be void
and the Mortgagee or its successor or assign shall promptly cause a release of
this Mortgage to be filed in the appropriate office; and until such obligations
are fully satisfied, it shall remain in full force and virtue.

 

3



--------------------------------------------------------------------------------

And, as additional security for the Obligations, subject to the Guarantee and
Collateral Agreement, the Mortgagor hereby unconditionally assigns to the
Mortgagee all the security deposits, rents, issues, profits and revenues of the
Premises from time to time accruing (the “Rents and Profits”), which assignment
constitutes a present, absolute and unconditional assignment and not an
assignment for additional security only, reserving only the right to the
Mortgagor to collect and apply the same as the Mortgagor chooses as long as no
Event of Default has occurred and is continuing.

As additional collateral and further security for the Obligations, subject to
the Guarantee and Collateral Agreement, the Mortgagor does hereby assign to the
Mortgagee and grants to the Mortgagee a security interest in all of the right,
title and the interest of the Mortgagor in and to any and all real property
leases and rental agreements (collectively, the “Leases”) with respect to the
Premises or any part thereof, and the Mortgagor agrees to execute and deliver to
the Mortgagee such additional instruments, in form and substance reasonably
satisfactory to the Mortgagee, as may hereafter be requested by the Mortgagee to
evidence and confirm said assignment; provided, however, that acceptance of any
such assignment shall not be construed to impose upon the Mortgagee any
obligation with respect thereto.

The Mortgagor covenants, represents and agrees as follows:

ARTICLE I

Obligations Secured

1.1 Obligations. The Mortgagee and the Lenders have agreed to establish a senior
secured credit facility in favor of [the Borrower/Mortgagor] pursuant to the
terms of the Credit Agreement. This Mortgage is given to secure the payment and
performance by the Mortgagor of the Obligations. [The maximum amount of the
obligations secured hereby will not exceed $            , plus, to the extent
permitted by applicable law, collection costs, sums advanced for the payment of
taxes, assessments, maintenance and repair charges, insurance premiums and any
other costs incurred to protect the security encumbered hereby or the lien
hereof, expenses incurred by the Mortgagee by reason of any default by the
Mortgagor under the terms hereof, together with interest thereon, all of which
amount shall be secured hereby.]2

1.2 Future Advances. This Mortgage is given to secure the Obligations and the
repayment of the aforesaid obligations together with any renewals or extensions
or modifications thereof upon the same or different terms or at the same or
different rate of interest and also to secure all future advances that may
subsequently be made to the Mortgagor or any other Loan Party by the Lenders
pursuant to the Credit Agreement. The lien of such future advances shall relate
back to the date of this Mortgage.

1.3 No Release. Nothing set forth in this Mortgage shall impose any obligation
on the Mortgagee or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on the Mortgagor’s part to be so performed or
observed or shall impose any liability on the Mortgagee or any other Secured
Party for any act or omission on the part of the Mortgagor relating thereto or
for any breach of any representation or warranty on the part of the Mortgagor
contained in this Mortgage or any other Loan Document, or under or in respect of
the Premises or made in connection herewith or therewith.

 

2 

To be included in states that impose mortgage recording tax and subject to
applicable laws.

 

4



--------------------------------------------------------------------------------

ARTICLE II

Mortgagor’s Covenants, Representations and Agreements

2.1 Taxes and Fees; Maintenance of Premises. The Mortgagor agrees to comply with
Sections 6.3, 6.5(a) and 10.5 of the Credit Agreement to the extent applicable.

2.2 Casualty. The Mortgagor agrees to comply with Section 6.5(b)(iv) of the
Credit Agreement to the extent applicable.

2.3 Additional Documents. The Mortgagor agrees to comply with Section 6.9(d) of
the Credit Agreement to the extent applicable.

2.4 Restrictions on Sale or Encumbrance. The Mortgagor agrees to comply with
Sections 7.2 and 7.4 of the Credit Agreement to the extent applicable.

2.5 Fees and Expenses. The Mortgagor will promptly pay upon demand any and all
reasonable costs and expenses of the Mortgagee, including, without limitation,
reasonable attorneys’ fees actually incurred by the Mortgagee, to the extent
required under the Credit Agreement.

2.6 Insurance.

(a) Types Required. The Mortgagor shall maintain insurance for the Premises as
set forth in Sections 6.5(a) and 6.5(b)(i) and (ii) of the Credit Agreement to
the extent applicable.

(b) Use of Proceeds. Insurance proceeds shall be applied or disbursed as set
forth in Sections 6.5(a) and 7.4 of the Credit Agreement to the extent
applicable.

2.7 Eminent Domain. All proceeds or awards relating to condemnation or other
taking of the Premises pursuant to the power of eminent domain shall be applied
pursuant to Sections 6.5(a) and 7.4 of the Credit Agreement to the extent
applicable.

2.8 Releases and Waivers. The Mortgagor agrees that no release by the Mortgagee
of any portion of the Premises, the Rents and Profits or the Leases, no
subordination of lien, no forbearance on the part of the Mortgagee to collect on
any Loan, or any part thereof, no waiver of any right granted or remedy
available to the Mortgagee and no action taken or not taken by the Mortgagee
shall, except to the extent expressly released, in any way have the effect of
releasing the Mortgagor from full responsibility to the Mortgagee for the
complete discharge of each and every of the Mortgagor’s obligations hereunder.

2.9 Inspection. The Mortgagor agrees to comply with Section 6.6 of the Credit
Agreement to the extent applicable.

2.10 Security Agreement.

(a) This Mortgage is hereby made and declared to be a security agreement
encumbering the Fixtures, and Mortgagor grants to the Mortgagee a security
interest in the Fixtures. The Mortgagor grants to the Mortgagee all of the
rights and remedies of a secured party under the laws of the state in which the
Premises are located. A financing statement or statements reciting this Mortgage
to be a security agreement with respect to the Fixtures may be appropriately
filed by the Mortgagee.

 

5



--------------------------------------------------------------------------------

(b) The Mortgagor warrants that, as of the date hereof, the name and address of
the “Debtor” (which is the Mortgagor) are as set forth in the preamble of this
Mortgage and a statement indicating the types, or describing the items, of
collateral is set forth hereinabove. Mortgagor warrants that Mortgagor’s exact
legal name is correctly set forth in the preamble of this Mortgage.

(c) This Mortgage will be filed in the real property records.

(d) The Mortgagor is a [                    ] organized under the laws of the
State of [                    ] and the Mortgagor’s organizational
identification number is                     .

ARTICLE III

Events of Default

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

ARTICLE IV

Foreclosure

4.1 Acceleration of Secured Obligations; Foreclosure. Upon the occurrence and
during the continuance of an Event of Default, the entire balance of the Loans
and any other obligations due under the Loan Documents, including all accrued
interest, shall become due and payable to the extent such amounts become due and
payable under the Credit Agreement. Provided an Event of Default has occurred
and is continuing, upon failure to pay the Loans or reimburse any other amounts
due under the Loan Documents in full at any stated or accelerated maturity and
in addition to all other remedies available to the Mortgagee at law or in
equity, the Mortgagee may foreclose the lien of this Mortgage by judicial or
non-judicial proceeding in a manner permitted by applicable law. The Mortgagor
hereby waives, to the fullest extent permitted by law, any statutory right of
redemption in connection with such foreclosure proceeding.

4.2 Proceeds of Sale. The proceeds of any foreclosure sale of the Premises, or
any part thereof, will be distributed and applied in accordance with the terms
and conditions of the Intercreditor Agreements (subject to any applicable
provisions of applicable law).

ARTICLE V

Additional Rights and Remedies of the Mortgagee

5.1 Rights Upon an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee, immediately and without
additional notice and without liability therefor to the Mortgagor, except for
gross negligence, willful misconduct, bad faith or unlawful conduct, may do or
cause to be done any or all of the following to the extent permitted by
applicable law, and subject to the terms of the Intercreditor Agreements:
(a) enter the Premises and take exclusive possession thereof; (b) invoke any
legal remedies to dispossess the Mortgagor if the Mortgagor remains in
possession of the Premises without the Mortgagee’s prior written consent;
(c) hold, lease, develop, manage, operate or otherwise use the Premises upon
such terms and conditions as the Mortgagee may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as the Mortgagee deems necessary or
desirable), and apply all rents and other amounts

 

6



--------------------------------------------------------------------------------

collected by the Mortgagee in connection therewith in accordance with the
provisions hereof; (d) institute proceedings for the complete foreclosure of the
Mortgage, either by judicial action or by power of sale, in which case the
Premises may be sold for cash or credit in one or more parcels; and (e) exercise
all other rights, remedies and recourses granted under the Credit Agreement or
otherwise available at law or in equity. At any foreclosure sale by virtue of
any judicial proceedings, power of sale, or any other legal right, remedy or
recourse, the title to and right of possession of any such property shall pass
to the purchaser thereof, and to the fullest extent permitted by law, the
Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against the Mortgagor, and against all
other Persons claiming or to claim the property sold or any part thereof, by,
through or under the Mortgagor. The Mortgagee or any of the Secured Parties may
be a purchaser at such sale and if Mortgagee is the highest bidder, Mortgagee
shall credit the portion of the purchase price that would be distributed to
Mortgagee against the indebtedness in lieu of paying cash. In the event this
Mortgage is foreclosed by judicial action, appraisement of the Premises is
waived to the extent permitted by applicable law. With respect to any notices
required or permitted under the UCC to the extent applicable, the Mortgagor
agrees that ten (10) days’ prior written notice shall be deemed commercially
reasonable.

5.2 Appointment of Receiver. Upon the occurrence and during the continuance of
an Event of Default, subject to the terms of the Intercreditor Agreements, the
Mortgagee shall be entitled, without additional notice and without regard to the
adequacy of any security for the Obligations secured hereby, whether the same
shall then be occupied as a homestead or not, or the solvency of any party bound
for its payment, to make application for the appointment of a receiver to take
possession of and to operate the Premises, and to collect the rents, issues,
profits, and income thereof, all expenses of which shall be added to the
Obligations and secured hereby. The receiver shall have all the rights and
powers provided for under the laws of the state in which the Premises are
located, including without limitation, the power to execute leases, and the
power to collect the rents, sales proceeds, issues, profits and proceeds of the
Premises during the pendency of such foreclosure suit, as well as during any
further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period.
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage. Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to the Intercreditor Agreements, the Mortgagee shall be
entitled to retain possession and control of any cash or other instruments at
the time held by or payable or deliverable under the terms of the Mortgage to
the Mortgagee to the fullest extent permitted by law.

5.3 Waivers. No waiver of a prior Event of Default shall operate to waive any
subsequent Event(s) of Default. All remedies provided in this Mortgage, the
Notes, the Credit Agreement or any of the other Loan Documents are cumulative
and may, at the election of the Mortgagee, be exercised alternatively,
successively, or in any manner and are in addition to any other rights provided
by law.

5.4 Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s successors or assigns are occupying or using the Premises, or any
part thereof, each and all immediately shall become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of either landlord or tenant, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale, notwithstanding any language herein apparently to the contrary, shall have
the sole option to demand possession immediately following the sale or to permit
the occupants to remain as tenants at will.

 

7



--------------------------------------------------------------------------------

In the event the tenant fails to surrender possession of said property upon
demand, the purchaser shall be entitled to institute and maintain a summary
action for possession of the property (such as an action for forcible detainer)
in any court having jurisdiction.

5.5 Marshalling. The Mortgagor hereby waives, in the event of foreclosure of
this Mortgage or the enforcement by the Mortgagee of any other rights and
remedies hereunder, any right otherwise available in respect to marshalling of
assets which secure any Loan and any other indebtedness secured hereby or to
require the Mortgagee to pursue its remedies against any other such assets.

5.6 Protection of Premises. Upon the occurrence and during the continuance of an
Event of Default, the Mortgagee may take such actions, including, but not
limited to disbursements of such sums, as the Mortgagee in its sole but
reasonable discretion deems necessary to protect the Mortgagee’s interest in the
Premises.

ARTICLE VI

General Conditions

6.1 Terms. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement. The singular used
herein shall be deemed to include the plural; the masculine deemed to include
the feminine and neuter; and the named parties deemed to include their
successors and assigns to the extent permitted under the Credit Agreement. The
term “Mortgagee” shall include the Collateral Agent on the date hereof and any
successor Collateral Agent under the Credit Agreement. The word “person” shall
include any individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature, and the word
“Premises” shall include any portion of the Premises or interest therein. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase without limitation.

6.2 Notices. All notices, requests and other communications shall be given in
accordance with Section 10.2 of the Credit Agreement.

6.3 Severability. If any provision of this Mortgage is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

6.4 Headings. The captions and headings herein are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
of this Mortgage nor the intent of any provision hereof.

6.5 Intercreditor Agreements. Notwithstanding anything to the contrary contained
herein, the lien and security interest granted to the Mortgagee pursuant to this
Mortgage and the exercise of any right or remedy by the Mortgagee hereunder are
subject to the provisions of the applicable Intercreditor Agreements. The
Mortgagee acknowledges and agrees that the relative priority of the Liens
granted to the Mortgagee, the ABL Agent, the First Lien Note Agent, the Second
Lien Note Agent, and any Additional Agent (as defined in the Base Intercreditor
Agreement) shall be determined solely pursuant to the applicable Intercreditor
Agreements, and not by priority as a matter of law or otherwise, and further
acknowledges and agrees that the Lien granted to the Mortgagee pursuant to this
Mortgage shall be pari passu and equal in priority with the Lien granted to the
First Lien Note Agent pursuant to the First Lien Note Mortgage and any Lien in
respect of the Premises (and any Proceeds thereof) granted to an

 

8



--------------------------------------------------------------------------------

Additional Agent (as defined in the Base Intercreditor Agreement) (other than
any Lien in respect of Junior Priority Obligations) (as defined in the Cash Flow
Intercreditor Agreement)), in each case, as and to the extent provided in the
Intercreditor Agreements.

6.6 Conflicting Terms.

(a) In the event of any conflict between the terms of this Mortgage and any
Intercreditor Agreement, (i) the terms of the Base Intercreditor Agreement shall
govern and control any conflict between the Mortgagee, the ABL Agent, the First
Lien Note Agent, the Second Lien Note Agent and/or any Additional Agent (as
defined in the Base Intercreditor Agreement), (ii) the terms of the Cash Flow
Intercreditor Agreement shall govern and control any conflict between the
Mortgagee, the First Lien Note Agent, the Second Lien Note Agent and/or any
Additional Agent (as defined in the Cash Flow Intercreditor Agreement) and
(iii) the terms of any other Intercreditor Agreement shall govern and control
any conflict between the Mortgagee and any other party to such Intercreditor
Agreement, in each case other than with respect to Section 6.7. In the event of
any such conflict, the Mortgagor may act (or omit to act) in accordance with
such Intercreditor Agreement, and shall not be in breach, violation or default
of its obligations hereunder by reason of doing so.

(b) In the event of any conflict between the terms and provisions of the Credit
Agreement and the terms and provisions of this Mortgage, the terms and
provisions of the Credit Agreement shall control and supersede the provisions of
this Mortgage with respect to such conflicts other than with respect to
Section 6.7.

6.7 Governing Law. This Mortgage shall be governed by and construed in
accordance with the internal law of the state in which the Premises are located.

6.8 Application of the Foreclosure Law. If any provision in this Mortgage shall
be inconsistent with any provision of the foreclosure laws of the state in which
the Premises are located, the provisions of such laws shall take precedence over
the provisions of this Mortgage, but shall not invalidate or render
unenforceable any other provision of this Mortgage that can be construed in a
manner consistent with such laws.

6.9 Written Agreement. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with Section 10.1 of the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to the Intercreditor Agreements that would have the effect, directly or
indirectly, through any reference herein to the Intercreditor Agreements or
otherwise, of waiving, amending, supplementing or otherwise modifying this
Mortgage, or any term or provision hereof, or any right or obligation of the
Mortgagor hereunder or in respect hereof, shall not be given such effect except
pursuant to a written instrument executed by the Mortgagor and the Mortgagee in
accordance with this Section 6.9.

6.10 Waiver of Jury Trial. Section 10.15 of the Credit Agreement is hereby
incorporated by reference.

6.11 Request for Notice. The Mortgagor requests that a copy of any statutory
notice of default and a copy of any statutory notice of sale hereunder be mailed
to the Mortgagor at the address specified in Section 6.2 of this Mortgage.

6.12 Counterparts. This Mortgage may be executed by one or more of the parties
on any number of separate counterparts, and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

6.13 Release. If any of the Premises shall be sold, transferred or otherwise
disposed of by the Mortgagor in a transaction permitted by the Credit Agreement,
then the Mortgagee, at the request of the Mortgagor, shall execute and deliver
to the Mortgagor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on the Premises. The
Mortgagor shall deliver to the Mortgagee prior to the date of the proposed
release, a written request for release.

6.14 Easements. At any time, or from time to time, without liability therefor
and with ten (10) days’ prior written notice to the Mortgagee, upon written
request of the Mortgagor and without affecting the effect of this Mortgage upon
the remainder of the Premises, the Mortgagee shall join in granting any
easement, right of way, encumbrance or lien on all or any portion of the
Premises, so long as the Mortgagor certifies to the Mortgagee by delivering an
officer’s certificate in form and substance reasonably acceptable to the
Mortgagee that such easement, right of way, encumbrance or lien is a Permitted
Lien.

6.15 [Last Dollars Secured; Priority. This Mortgage secures only a portion of
the Obligations owing or which may become owing by the Mortgagor to the Secured
Parties. The parties agree that any payments or repayments of the Obligations
shall be and be deemed to be applied first to the portion of the Obligations
that is not secured hereby, it being the parties’ intent that the portion of the
Obligations last remaining unpaid shall be secured hereby. If at any time this
Mortgage shall secure less than all of the principal amount of the Obligations,
it is expressly agreed that any repayments of the principal amount of the
Obligations shall not reduce the amount of the lien of this Mortgage until the
lien amount shall equal the principal amount of the Obligations outstanding.]3

6.16 State Specific Provisions. In the event of any inconsistencies between this
Section 6.16 and any of the other terms and provisions of this Mortgage, the
terms and provisions of this Section 6.16 shall control and be binding.

(a) [                    ]

(b) [                    ]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3 

To be included in mortgages for states with a mortgage recording tax, to the
extent required.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

MORTGAGOR: [                                         ] By:  

 

  Name:  

 

  Title:  

 

[ADD STATE NOTARY FORM FOR THE MORTGAGOR]4

 

4 

Local counsel to confirm signature page and notary block which is acceptable for
recording in the jurisdiction.



--------------------------------------------------------------------------------

Exhibit A

Legal Description

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

BANK OF AMERICA, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [    ]

 

  Re: HD SUPPLY, INC.

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
subsection 3.4(i)(iv) of that certain Credit Agreement, dated as of April 12,
2012 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among HD SUPPLY, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders. Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Credit Agreement.

Pursuant to subsection 3.4(i)(iv) of the Credit Agreement, the Borrower hereby
requests that [each Lender of the Term Loans] [[and] each Lender of the [—,
20—]1 Tranche[s]] submit a Solicited Discounted Prepayment Offer. Any Discounted
Term Loan Prepayment made in connection with this solicitation shall be subject
to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to each [Lender of the Term Loans] [[and to
each] Lender of the [—, 20—]2 Tranche[s]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is:3

[Term Loans - $[—]]

[[—, 20—]4 Tranche[s] - $[—]]

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

3 

Minimum of $10.0 million and whole increments of $1.0 million.

4 

List multiple Tranches if applicable.

 

J-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three Business Days
following delivery of this notice pursuant to subsection 3.4(i)(iv) of the
Credit Agreement (or such later date as may be designated by the Administrative
Agent and approved by the Borrower).

The Borrower requests that the Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

HD SUPPLY, INC. By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K TO

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

BANK OF AMERICA, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [    ]

 

  Re: HD SUPPLY, INC.

Reference is made to (a) that certain Credit Agreement, dated as of April 12,
2012 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among HD SUPPLY, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders and (b) that
certain Solicited Discounted Prepayment Notice, dated             , 20    , from
the Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Solicited Discounted Prepayment Notice or, to the extent not
defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
subsection 3.4(i)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Term Loans] [[and the] [—, 20—]1 Tranche[s]] held by the undersigned.

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

[Term Loans - $[—]]

[[—, 20—]2 Tranche[s] - $[—]]

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

 

K-1



--------------------------------------------------------------------------------

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [—]%.

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Term Loans] [[and its] [—, 20—]3 Tranche[s]] pursuant to subsection 3.4(i)
of the Credit Agreement at a price equal to the Acceptable Discount and in an
aggregate Outstanding Amount not to exceed such Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

 

3 

List multiple Tranches if applicable.

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                    ] By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L TO

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

BANK OF AMERICA, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [    ]

 

  Re: HD SUPPLY, INC.

This Specified Discount Prepayment Notice is delivered to you pursuant to
subsection 3.4(i)(ii) of that certain Credit Agreement, dated as of April 12,
2012 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among HD SUPPLY, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders. Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Credit Agreement.

Pursuant to subsection 3.4(i)(ii) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Term
Loans] [[and to each] Lender of the [—, 20—]1 Tranche[s]] on the following
terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each [Lender of the Term Loans] [[and to each] Lender of the [—, 20—]2
Tranche[s]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[—]
of the [Term Loans] [[and $[—] of the] [—, 20—]3 Tranche[(s)] of Incremental
Term Loans].4

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [—]% (the “Specified Discount”).

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to subsection 3.4(i)(ii) of the Credit Agreement.

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

3 

List multiple Tranches if applicable.

4 

Minimum of $5 million and whole increments of $500,000.

 

L-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Administrative Agent [and the
Lenders] [[and] each Lender of the [—, 20—]5 Tranche[s]] that [at least ten
Business Days have passed since the consummation of the most recent Discounted
Term Loan Prepayment as a result of a prepayment made by the Borrower on the
applicable Discounted Prepayment Effective Date.] [At least three Business Days
have passed since the date the Borrower was notified that no Lender was willing
to accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender.]6

The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that the Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

5 

List multiple Tranches if applicable.

6 

Insert applicable representation.

 

L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

HD SUPPLY, INC. By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M TO

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

BANK OF AMERICA, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [    ]

 

  Re: HD SUPPLY, INC.

Reference is made to (a) that certain Credit Agreement, dated as of April 12,
2012 (as amended, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among HD SUPPLY, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders and (b) that
certain Specified Discount Prepayment Notice, dated             , 20    , from
the Borrower. Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
subsection 3.4(i)(ii) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Tranches of] Term Loans held by such Lender at the
Specified Discount in an aggregate Outstanding Amount as follows:

[Term Loans - $[—]]

[[—, 20—]1 Tranche[s] - $[—]]

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Term Loans] [[and its] [—, 20—]2 Tranche[s]] pursuant to subsection
3.4(i)(ii) of the Credit Agreement at a price equal to the Specified Discount in
the aggregate Outstanding Amount not to exceed the amount set forth above, as
such amount may be reduced in accordance with the Specified Discount Proration,
and as otherwise determined in accordance with and subject to the requirements
of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

 

M-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                    ] By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

M-2



--------------------------------------------------------------------------------

EXHIBIT N TO

CREDIT AGREEMENT

FORM OF TERM NOTE

 

$               New York, New York   [            ], 20[    ]

FOR VALUE RECEIVED, the undersigned, HD SUPPLY, INC., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to                     
(the “Lender”) and its registered successors and assigns, at the office of Bank
of America, N.A., [—], New York, New York 10080, in lawful money of the United
States of America and in immediately available funds, the principal amount of
the lesser of (a)                                          DOLLARS
($            ) and (b) the aggregate unpaid principal amount of the Loan made
by the Lender to the undersigned pursuant to subsection 2.1(a) of the Credit
Agreement referred to below (subject to permanent reduction as provided in
subsection 3.4 of the Credit Agreement), which sum shall be payable in
accordance with subsection 2.2(b) of the Credit Agreement, commencing on
September 30, 2012 and thereafter in consecutive quarterly installments on each
March 31, June 30, September 30 and December 31 and on the Term Loan Maturity
Date, each such installment to be in an amount (subject to adjustment as
provided therein) equal to the Lender’s Term Percentage of the amount set forth
next to the applicable installment date in such subsection 2.2(b) (or, if less
in any case, the aggregate amount of the Loans then outstanding).

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in subsection 3.1 of the Credit Agreement until
such principal amount is paid in full (after, as well as before, judgment).

This Term Note is one of the Term Notes referred to in the Credit Agreement,
dated as of April 12, 2012 (as amended, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”) and collateral agent for the
Lenders, and is entitled to the benefits thereof, is secured and guaranteed as
provided therein and is subject to optional and mandatory prepayment in whole or
in part as provided therein. Terms used herein which are defined in the Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Term Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive, to the
maximum extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind under this Term Note.

 

N-1



--------------------------------------------------------------------------------

For the purposes of Section 1271 et seq. of the Code, this Term Note is being
issued with original issue discount (“OID”). For information about the issue
price, the amount of OID, the issue date and the yield to maturity with respect
to this Term Note, please contact the Treasurer at (770) 852-9000.

 

HD SUPPLY, INC.,

as Borrower

By:  

 

  Name:   Title:

 

N-2



--------------------------------------------------------------------------------

EXHIBIT O TO

CREDIT AGREEMENT

FORM OF INCREASE SUPPLEMENT

INCREASE SUPPLEMENT, dated as of [                    ], to the Credit
Agreement, dated as of April 12, 2012 (as amended, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among HD SUPPLY, INC., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”) and
collateral agent for the Lenders. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

I. Pursuant to subsection 2.5 of the Credit Agreement, the Borrower hereby
proposes to increase (the “Increase”) the aggregate Existing Term Loan
commitments from [$            ] to [$            ].

II. Each of the following Lenders (each, an “Increasing Lender”) has been
invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its Existing Term Loan commitment as follows:

 

Name of Lender

   Initial Term  Loan
Commitment      [        Tranche]1
Supplemental Term  Loan
Commitment
(after giving effect hereto)      $         $         $         $         $     
   $     

III. Pursuant to subsection 2.5 of the Credit Agreement, by execution and
delivery of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have an aggregate Initial Term Loan Commitment and
Supplemental Term Loan Commitment in the amount equal to the amount set forth
above next to its name.

[Remainder of Page Intentionally Left Blank]

 

1 

Indicate relevant Tranche.

 

O-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender: [INCREASING LENDER] By:  

 

  Name:   Title:

HD SUPPLY, INC.,

as Borrower

By:  

 

  Name:   Title:

 

O-2



--------------------------------------------------------------------------------

EXHIBIT P TO

CREDIT AGREEMENT

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT, dated as of [                 ,         ] (this
“Agreement”), by and among [Additional Lenders] (each an “Additional Lender” and
collectively the “Additional Lenders”), HD SUPPLY, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”) and the
Administrative Agent (as defined below).

R E C I T A L S :

WHEREAS, the Borrower and the Administrative Agent are parties to the Credit
Agreement, dated as of April 12, 2012 (as amended, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”) and
collateral agent for the Lenders; capitalized terms used herein have the
meanings assigned to such terms in the Credit Agreement; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may increase the Term Loan Commitments by obtaining Supplemental Term
Loan Commitments and entering into one or more Lender Joinder Agreements with
the Additional Lenders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Additional Lender party hereto hereby agrees to commit to provide its
respective Supplemental Term Loan Commitments as set forth on Schedule A annexed
hereto, on the terms and subject to the conditions set forth below:

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, or any other Lender or Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; any other Loan Document or any other instrument or
document furnished hereto or thereto; (iii) appoints and authorizes the
Administrative

 

P-1



--------------------------------------------------------------------------------

Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents or any other document
furnished hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Base Intercreditor Agreement and the Cash
Flow Intercreditor Agreement are required to be performed by it as a Lender;
(v) represents and warrants that it has full power and authority, and has taken
all actions necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby, (vi) specifies as its address for notices
the offices set forth beneath its name on the signature pages hereof and if
applicable pursuant to subsection 3.11 of the Credit Agreement, attaches two
properly completed Forms W-9, W-8EXP, W-8BEN, W-8ECI, W-8IMY (or successor form)
and other certificate, statement or documentation prescribed by U.S. Treasury
Regulations or other guidance issued by the Internal Revenue Service of the
United States, certifying that such Additional Lender is entitled to receive all
payments under the Credit Agreement and the Notes payable to it without
deduction or withholding of any United States federal income taxes and
(vii) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Each Additional Lender hereby agrees to make its Supplemental Term Loan
Commitment on the following terms and conditions:

 

  1. Incremental Facility Effective Date. The date of effectiveness of the
Supplemental Term Loan Commitment shall be             , 20[    ] (the
“Incremental Facility Effective Date”).

 

  2. Additional Lenders. Each Additional Lender acknowledges and agrees that
upon its execution of this Agreement such Additional Lender shall become a
“Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

  3. Credit Agreement Governs. Except as set forth in this Agreement and any
related amendments to the Loan Documents, Supplemental Term Loan Commitments
shall otherwise be subject to the provisions of the Credit Agreement and the
other Loan Documents.

 

  4. Borrower’s Certifications. By its execution of this Agreement, the Borrower
hereby certifies that no Event of Default under subsection 8(a) or (f) of the
Credit Agreement has occurred and is continuing immediately prior to and after
the Incremental Facility Effective Date.

 

P-2



--------------------------------------------------------------------------------

  5. Notice. For purposes of the Credit Agreement, the initial notice address of
each Additional Lender shall be as set forth below its signature below.

 

  6. Tax Forms and Other Agreements. Delivered herewith to the Borrower and the
Administrative Agent are such forms, certificates, statements, documentation or
other evidence with respect to United States federal income tax withholding
matters as such Additional Lender may be required to deliver to the Borrower and
the Administrative Agent pursuant to subsection 3.11 of the Credit Agreement.
The Additional Lender agrees to execute such other documents relating to the
Facility (including the Base Intercreditor Agreement, the Cash Flow
Intercreditor Agreement and/or similar agreements among Lenders) as the
Administrative Agent may reasonably request

 

  7. Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Loans and Commitments made by the
Additional Lender in the Register.

 

  8. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

  9. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

  10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  11. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.

 

P-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

[NAME OF ADDITIONAL LENDER] By:  

 

  Name:   Title:   Attention:   Telephone:   Facsimile: HD SUPPLY, INC. By:  

 

  Name:   Title:

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

 

  Name:   Title:

 

P-4



--------------------------------------------------------------------------------

SCHEDULE A TO

JOINDER AGREEMENT

 

P-Schedule A-1



--------------------------------------------------------------------------------

EXHIBIT Q TO

CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Reference is made to the Credit Agreement, dated as of April 12, 2012 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among HD SUPPLY, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders. The undersigned
hereby certifies under penalty of perjury that:

 

  1. If (x) the undersigned is not an intermediary or flow-through entity, then
the undersigned is the sole record owner and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate or (y) the undersigned is an intermediary or flow-through
entity, then it is the sole record owner and its direct or indirect
beneficiaries, partners or members in respect of which it is providing this
certificate are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s));

 

  2. Income from the Loan(s) (as well as any Note(s) evidencing such Loan(s)) is
not effectively connected with the conduct of a trade or business within the
United States of the undersigned (and, if the undersigned is an intermediary or
flow-through entity, of its direct or indirect beneficiaries, partners or
members in respect of which it is providing this certificate);

 

  3. The undersigned is not (and, if the undersigned is an intermediary or
flow-through entity, none of its direct or indirect beneficiaries, partners or
members in respect of which it is providing this certificate is) a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”);

 

  4. The undersigned is not (or, if the undersigned is an intermediary or
flow-through entity, none of its direct or indirect beneficiaries, partners or
members in respect of which it is providing this certificate is) a 10-percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code; and

 

  5. The undersigned is not (or, if the undersigned is an intermediary or
flow-through entity, none of its direct or indirect beneficiaries, partners or
members in respect of which it is providing this certificate is) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

The undersigned has furnished you with a certificate of its non-U.S. person
status on the applicable Internal Revenue Service Form W-8. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the

 

Q-1



--------------------------------------------------------------------------------

undersigned shall so inform the Borrower and the Administrative Agent in writing
within thirty (30) days of such change and (2) the undersigned shall furnish the
Borrower and the Administrative Agent, a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payment.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: [Address]

Dated:            , 201[  ]

 

Q-2



--------------------------------------------------------------------------------

EXHIBIT R TO

CREDIT AGREEMENT

FORM OF OFFICER’S CERTIFICATE

HD SUPPLY, INC.

Date:                  , 20    

Pursuant to subsection 5.1(e) of Credit Agreement, dated as of April 12, 2012
(as amended, amended and restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among HD SUPPLY, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders, the Borrower
hereby certifies that:

 

  1. The representations and warranties made by the Borrower pursuant to
subsection 4 of the Credit Agreement or any other Loan Documents to which it is
a party are true and correct in all material respects on and as of the date
hereof as if made on the date hereof, before and after giving effect to the
Loans and to the application of the proceeds therefrom, except to the extent
that they relate to a particular date or period in which case they shall be true
and correct in all material respects as of the respective date or the respective
period, as the case may be; and

 

  2. No Default or Event of Default under the Credit Agreement has occurred and
is continuing as of the date hereof after giving effect to the Loans to be made
on the date hereof.

[signature page follows]

 

R-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his or her name as of the
date first set forth above.

 

HD SUPPLY, INC. By:  

 

  Name:   Title:

 

R-2



--------------------------------------------------------------------------------

EXHIBIT S TO

CREDIT AGREEMENT

SECRETARY’S CERTIFICATE

OF

THE ENTITIES LISTED ON SCHEDULE I HERETO

April 12, 2012

Pursuant to (i) subsections 5.1(i), (j) and (k) of the Credit Agreement, dated
as of April 12, 2012 (the “Credit Agreement”), among HD SUPPLY, INC., a Delaware
corporation (“the Corporation”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), Bank of America,
N.A., as administrative agent and collateral agent for the Lenders, and the
other parties thereto, (ii) subsections 6.1 (i), (j) and (k) of the ABL Credit
Agreement, dated as of April 12, 2012 (the “ABL Credit Agreement”), among the
Corporation, the several banks and other financial institutions from time to
time party thereto (the “ABL Lenders”), GENERAL ELECTRIC CAPITAL CORPORATION, as
administrative agent and collateral agent for the ABL Lenders, GE CANADA FINANCE
HOLDING COMPANY, as Canadian administrative agent and Canadian collateral agent
for the ABL Lenders, and the other parties thereto, (iii) the Purchase
Agreement, dated as of April 5, 2012 (the “Purchase Agreement”), among the
Corporation, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN,
SACHS & CO. and the other purchasers listed on Schedule I thereto, and the
subsidiary guarantors party thereto, relating to the issuance and sale of
$950,000,000 aggregate principal amount of 8 1/8% Senior Secured First Priority
Notes due 2019 and $675,000,000 aggregate principal amount of 11% Senior Secured
Second Priority Notes due 2020 of the Corporation and (iv) the Purchase and
Exchange Agreement, dated as of April 5, 2012 (the “New Senior Notes Purchase
Agreement”), among the Corporation and the purchasers listed on Schedule I
thereto, and the subsidiary guarantors party thereto, relating to the issuance
and sale of $757,000,000 aggregate principal amount of 14.875% Senior Unsecured
Notes due 2020 of the Corporation,

I, the duly elected and acting Secretary of each entity listed in Schedule 1
attached hereto (each a “Certifying Loan Party”), hereby certify in such
capacity on behalf of each Certifying Loan Party and not in my individual
capacity, as follows:

1. Attached hereto as Annex 1 is a complete and correct copy of resolutions
adopted by the board of directors of each Certifying Loan Party on April [—],
2012; such resolutions have not been amended, supplemented, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
proceedings of such board of directors now in force relating to or affecting the
matters referred to therein.

 

S-1



--------------------------------------------------------------------------------

2. Attached hereto as Annex 2 is a complete and correct copy of the By-Laws of
each Certifying Loan Party as in effect on the date the resolutions referred to
in Paragraph 1 above were adopted through and including the date hereof.

3. Attached hereto as Annex 3 is a complete and correct copy of the Certificate
of Incorporation or the equivalent charter document of each Certifying Loan
Party as in effect on the date hereof.

4. Attached hereto as Annex 4 is a list of the persons who are as of the date
hereof duly elected and qualified officers of each Certifying Loan Party holding
the offices indicated next to their respective names, and the signatures
appearing opposite their respective names are the true and genuine signatures of
such officers or true facsimiles thereof, and each of such officers is duly
authorized to execute and deliver on behalf of the Certifying Loan Party each of
the Loan Documents (as defined in the Credit Agreement and the ABL Credit
Agreement) and Transaction Documents (as defined in the Purchase Agreement and
the New Senior Notes Purchase Agreement) to which it is a party and any
certificate or other document to be delivered by the Corporation pursuant to the
Loan Documents (as defined in the Credit Agreement and the ABL Credit Agreement)
and Transaction Documents (as defined in the Purchase Agreement and the New
Senior Notes Purchase Agreement) to which it is a party.

5. A duly executed copy of each of the Loan Documents (as defined in the Credit
Agreement and the ABL Credit Agreement) and the Transaction Documents (as
defined in the Purchase Agreement and the New Senior Notes Purchase Agreement)
to which each Certifying Loan Party is a party has been duly delivered by such
Certifying Loan Party to each of the other parties thereto.

Each of Debevoise & Plimpton LLP, Clark Hill PLC, Holland & Knight LLP,
Holland & Hart LLP, Richards, Layton & Finger, P.A., and Cahill Gordon & Reindel
LLP is entitled to rely on this certificate in connection with the opinions that
it is rendering pursuant to subsection 5.1(d) of the Credit Agreement,
subsection 6.1(d) of the ABL Credit Agreement, subsection 7(a) and subsection
7(b) of the Purchase Agreement and subsection 8(a) of the New Senior Notes
Purchase Agreement, respectively.

[Remainder of Page Intentionally Left Blank]

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Certifying Loan Party has caused this certificate to be
executed on its behalf by its Secretary, as of the date first set forth above.

 

By:  

 

  Name:   Title:

I, Vidya Chauhan, am the duly elected and acting Vice President of each
Certifying Loan Party, and do hereby certify in such capacity on behalf of each
Certifying Loan Party and not in my individual capacity that Ricardo Nunez is
the duly elected, qualified and acting Secretary of each Certifying Loan Party
and that the signature appearing above is his genuine signature.

IN WITNESS WHEREOF, each Certifying Loan Party has caused this certificate to be
executed on its behalf as of the date first set forth above.

 

By:  

 

  Name:   Title:

[Signature Page - Omnibus Secretary’s Certificate]



--------------------------------------------------------------------------------

SCHEDULE 1

Certifying Loan Parties

 

Brafasco Holdings, Inc. Brafasco Holdings II, Inc. Cox Lumber Co. Creative Touch
Interiors, Inc. HD Supply Construction Supply Group, Inc. HD Supply Facilities
Maintenance Group, Inc. HD Supply Fasteners & Tools, Inc. HD Supply GP &
Management, Inc. HD Supply Management, Inc. HD Supply Utilities Group, Inc. HD
Supply Waterworks Group, Inc. HSI IP, Inc. Sunbelt Supply Canada, Inc. White Cap
Construction Supply, Inc.

 

S-1-1



--------------------------------------------------------------------------------

ANNEX 1

Resolutions

 

S-Annex 1-1



--------------------------------------------------------------------------------

ANNEX 2

By-Laws

 

S-Annex 2-1



--------------------------------------------------------------------------------

ANNEX 3

Certificate of Incorporation

 

S-Annex 3-1



--------------------------------------------------------------------------------

ANNEX 4

Incumbency

 

Name

 

Office

 

Signature

[                ]   Secretary  

 

[                    ]   Vice President  

 

 

S-Annex 4-1



--------------------------------------------------------------------------------

EXHIBIT T TO

CREDIT AGREEMENT

FORM OF SOLVENCY CERTIFICATE

[DATE]

Reference is made to the Credit Agreement, dated as of April 12, 2012 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among HD SUPPLY, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) and collateral agent for the Lenders. This Certificate
is furnished to the Administrative Agent pursuant to subsection 5.1(m) of the
Credit Agreement. Defined terms shall have the meanings given to them in Annex A
attached hereto, or if not defined therein, the meanings given to them in the
Credit Agreement.

For purposes of the certifications in the paragraph below, the term “Borrower”
shall refer to the Borrower taken together with its Restricted Subsidiaries on a
consolidated basis.

I,                                         , the
                                         of the Borrower, in that capacity only
and not in my individual capacity (and without personal liability), do hereby
certify effective immediately following the consummation of the Transactions,
and based upon facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof), that, to my knowledge, after due inquiry, immediately
following the consummation of the Transactions on the date hereof (including the
execution and delivery of the Credit Agreement, the making of Term Loans and the
use of proceeds of such Term Loans on the date hereof):

 

  1. the fair value of the property of the Borrower is greater than the total
amount of liabilities, including contingent liabilities, of the Borrower;

 

  2. the present fair saleable value of the assets of the Borrower is greater
than the amount that will be required to pay the liabilities of the Borrower,
assuming such liabilities became absolute and matured on the date hereof;

 

  3. the Borrower is able to pay its liabilities as such liabilities become
absolute and matured during the period from the Closing Date through the
Maturity Date; and

 

  4. the Borrower does not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date through the Maturity Date.

[Signature page follows]

 

T-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf as of the date first set forth above.

 

HD SUPPLY, INC. By:  

 

  Name:   Title:

[Signature Page - Solvency Certificate (Credit Agreement)]



--------------------------------------------------------------------------------

ANNEX A

Certain Definitions1

 

  A. “due inquiry” means:

 

  •  

review of the financial statements and other financial information (including
the pro forma balance sheet, pro forma statements of operations and annual
projections of operating budget and cash flow budget) of or with respect to the
Borrower and its consolidated subsidiaries referred to in subsection 6.1 of the
Credit Agreement;

 

  •  

review of the material terms of the facilities provided under the Credit
Agreement, as set forth in the respective Loan Documents, and of the other
financings in the Transactions; and

 

  •  

inquiring of other responsible officers of the Borrower with respect to
(i) estimated levels of cash and working capital to be required following the
consummation of the Transactions, (ii) liabilities, if any, not reflected in the
financial statements (including the notes thereto) and other financial
information referred to in subsection 6.1 of the Credit Agreement and (iii) such
other matters as, and in each case to the extent, the Chief Financial Officer
deems, in his discretion, to be necessary or desirable in connection with the
certifications made in the Certificate to which this Annex A is attached.

 

  B. “liabilities” means:

 

  •  

all indebtedness for borrowed money;

 

  •  

all obligations evidenced by bonds, debentures, notes and other similar
instruments;

 

  •  

all lease and mortgage obligations;

 

  •  

all guarantees of debt of other persons;

 

  •  

other recorded liabilities, including contingent liabilities that would be
recorded in accordance with GAAP; and

 

1 

No representation is made as to (i) the sufficiency of the definitions set forth
in this Annex A for any purpose other than for setting forth the scope of the
certifications made in the Certificate to which this Annex A is attached or
(ii) pro forma information or projections referred to herein or the assumptions
on which they are based.

 

T-Annex A-1



--------------------------------------------------------------------------------

  •  

the maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities (exclusive of contingent liabilities that would
be recorded in accordance with GAAP), as disclosed in the public filings of the
Borrower, identified and explained to the Chief Financial Officer in terms of
their nature and estimated magnitude by responsible officers of the Borrower, or
otherwise actually known to the Chief Financial Officer.

 

  C. “present fair saleable value” means:

 

  •  

the amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Restricted
Subsidiaries taken as a whole are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated and
as determined in accordance with applicable liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States from time to time in effect and affecting the rights of creditors
generally;

 

  •  

for the purposes of which the amount of any contingent liabilities on the date
hereof shall be the amount of such liabilities that, in light of all the facts
and circumstances existing on the date hereof, can reasonably be expected to
become actual or matured liabilities.

 

T-Annex A-2



--------------------------------------------------------------------------------

EXHIBIT U

TO CREDIT AGREEMENT

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and [the][each] Assignee
identified in item 2 below ([the][each, an] “Assignee”). It is understood and
agreed that the rights and obligations of [the Assignor][the Assignee] hereunder
are several and not joint. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, Assignor hereby irrevocably sells and assigns to
[the Assignee] [the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s):   

 

  

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

U-1



--------------------------------------------------------------------------------

5. Credit Agreement: Credit Agreement, dated as of April 12, 2012, among the
Borrower, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Collateral Agent.

 

6. Assigned Interest:

 

Assignor

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Loans
for all Lenders      Amount of
Loans
Assigned      Percentage
Assigned of
Loans     CUSIP
Number          $                    $                                   %      
      $                    $                                   %             $
                   $                                   %   

7. Eligibility

 

A. Assignee hereby represents and warrants that Assignee is an Affiliated Lender
(other than an Affiliated Debt Fund)   B. Assignee hereby represents and
warrants that Assignee is not a competitor or an Affiliate of a competitor of
the Borrower Yes ¨ No ¨   Yes ¨ No ¨

[If any Assignee indicates “No” in box 7A above, such assignment must be
consummated pursuant to a Form of Assignment and Acceptance in the form of
Exhibit B to the Credit Agreement and not pursuant to this Agreement.]

 

[8.

Trade Date:                      ]32

Effective Date:             , 2012

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

32

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

U-2



--------------------------------------------------------------------------------

[Consented to and]33 Accepted:

 

BANK OF AMERICA, N.A., as   Administrative Agent By:  

 

  Title: [Consented to:]34 By:  

 

  Title:

 

33

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

34

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

U-3



--------------------------------------------------------------------------------

ANNEX 1

HD SUPPLY, INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document and (c) attaches the
Note(s), if any, held by it evidencing the Assigned Interest [and requests that
the Administrative Agent exchange such Note(s) for a new Note or Notes payable
to the Assignee and (if the Assignor has retained any interest in the Assigned
Interest) a new Note or Notes payable to the Assignor in the respective amounts
which reflect the assignment being made hereby (and after giving effect to any
other assignments which have become effective on the Effective Date)35]. The
Assignor acknowledges and agrees that in connection with this assignment,
(1) the Assignee is an Affiliated Lender and it or its Affiliates may have, and
later may come into possession of, information regarding the Loans or the Loan
Parties that is not known to the Assignor and that may be material to a decision
by such Assignor to assign the Assigned Interests (such information, the
“Excluded Information”), (2) such Assignor has independently, without reliance
on the Assignee, Holding, the Borrower, any of its Subsidiaries, any Agent or
any other Lender or any of their respective Affiliates, made its own analysis
and determination to participate in such assignment notwithstanding such
Assignor’s lack of knowledge of the Excluded Information, (3) none of the
Assignee, Holding, its Subsidiaries, the Agent, the other Lenders or any of
their respective Affiliates shall have any liability to the Assignor, and the
Assignor hereby waives and releases, to the extent permitted by law, any claims
such may have against the Assignee, Holding, its Subsidiaries, the Agents, the
other Lenders and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information and
(4) the Excluded Information may not be available to the Agents or the other
Lenders. From and after the Effective Date, the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement, but shall nevertheless
continue to be entitled to the benefits (and bound by any related obligations)
of subsections 3.10, 3.11, 3.12, 10.5 and 10.16 and bound by the obligations of
subsection 3.13 thereof.

 

35 

Should only be requested when specifically required by the Assignee and/or the
Assignor, as the case may be.

 

U-Annex 1-1



--------------------------------------------------------------------------------

1.2. Assignee. [The][each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under subsection 10.6 of the Credit
Agreement (subject to such consents, if any, as may be required under subsection
10.6(b)(i) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to subsection 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest and (vii) if it is
organized under the laws of a jurisdiction outside the United States, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender including its obligations pursuant to subsection
10.16 of the Credit Agreement and its obligations pursuant to subsection 3.11
and 3.13 of the Credit Agreement and (iii) it shall not be permitted to attend
or participate in, and shall not attend or participate in, any “lender-only”
meetings or receive any related “lender-only” information, and (c) hereby
affirms the acknowledgments and representations of such Assignee as an
Affiliated Lender contained in subsection 9.6 of the Credit Agreement.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to
[the][each] Assignee for amounts which have accrued from and after the Effective
Date.

3. Intercreditor Agreements. The Assignor hereby assigns and the Assignee hereby
accepts all of the Assignor’s rights and obligations as party to the Base
Intercreditor Agreement and the Cash Flow Intercreditor Agreement and the
Assignee agrees (i) that its interest in the Loans and the other Obligations
being assigned hereunder is subject to the terms of

 

U-Annex 1-2



--------------------------------------------------------------------------------

the Base Intercreditor Agreement and the Cash Flow Intercreditor Agreement and
(ii) that such Assignee shall be deemed to be a party to the Base Intercreditor
Agreement and the Cash Flow Intercreditor Agreement as if it were a signatory
thereto.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ACCEPTANCE AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

U-Annex 1-3